Exhibit 10.1

 

[EXECUTION VERSION]

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March 25,
2019, by and among Ball Corporation, an Indiana Corporation (“Company”), the
Persons party hereto as “Other Subsidiary Borrowers”, the Persons party hereto
as “Guarantors”, the Persons party hereto as “USD Term A Lenders” (the “USD Term
A Lenders”), the Persons party hereto as “USD Revolving Lenders” (the “USD
Revolving Lenders”), the Persons party hereto as “Multicurrency Revolving
Lenders” (the “Multicurrency Revolving Lenders”), the Persons party hereto as
“Initial Facing Agents” (the “Initial Facing Agents”), Deutsche Bank AG New York
Branch (“DBNY”), as collateral agent for the Lenders and other Secured Creditors
(in such capacity, the “Collateral Agent”), DBNY, as administrative agent for
the Lenders and Facing Agents (in such capacity, the “Administrative Agent”) and
DBNY, in its capacities as European Swing Line Lender and U.S. Swing Line
Lender.  Unless otherwise defined herein or the context otherwise requires,
terms used in this Amendment, including its preamble and recitals, have the
meanings provided in the Amended Credit Agreement (as defined below).

 

W I T N E S E T H:

 

WHEREAS, Company, the Other Subsidiary Borrowers (as defined therein) from time
to time party thereto, the Lenders and Facing Agents (each as defined therein)
from time to time party thereto, the Administrative Agent, the Collateral Agent
and certain other Persons have entered into that certain Credit Agreement, dated
as of March 18, 2016 (as amended by the First Amendment to Credit Agreement
dated as of March 9, 2018, and as further amended, restated, modified and/or
supplemented to, but not including, the date hereof, the “Existing Credit
Agreement”);

 

WHEREAS, (i) Company has requested that the USD Term A Lenders extend credit to
Company in the form of USD Term A Commitments in an aggregate principal amount
of $797,500,000 on the terms, and subject to the conditions, set forth herein,
(ii) Company and each other USD Revolving Borrower has requested that the USD
Revolving Lenders extend credit to Company and each other USD Revolving Borrower
in the form of USD Revolving Commitments in an aggregate principal amount of
$1,250,000,000 on the terms, and subject to the conditions, set forth herein,
(iii) Company and each other Multicurrency Revolving Borrower has requested that
the Multicurrency Revolving Lenders extend credit to each Multicurrency
Revolving Borrower in the form of Multicurrency Revolving Commitments in an
aggregate principal amount of $500,000,000 on the terms, and subject to the
conditions, set forth herein and (iv) Company has requested that the Lenders,
the Facing Agents, the Administrative Agent and the Collateral Agent agree to
certain amendments and modifications to the Existing Credit Agreement as further
described herein (the Existing Credit Agreement, as amended on the date hereof
pursuant to this Amendment, the “Amended Credit Agreement”);

 

WHEREAS, (i) the USD Term A Lenders have indicated a willingness to provide the
USD Term A Commitments on the terms, and subject to the conditions, set forth
herein, (ii) the USD Revolving Lenders have indicated a willingness to provide
the USD Revolving Commitments on the terms, and subject to the conditions, set
forth herein, (iii) the Multicurrency Revolving Lenders have indicated a
willingness to provide the Multicurrency Revolving Commitments on the terms, and
subject to the conditions, set forth herein and (iv) the Administrative Agent,
the Collateral Agent and the Lenders and Facing Agents party hereto (which
Lenders constitute the Required Lenders under (and as defined in) the Existing
Credit Agreement) are willing to agree to such amendments, modifications,
waivers and terminations subject to the terms and conditions set forth herein;

 

WHEREAS, in accordance with the proviso at the end of Section 12.1(a) of the
Existing Credit Agreement, any provision of the Existing Credit Agreement may be
amended, modified, supplemented,

 

--------------------------------------------------------------------------------



 

waived, discharged, terminated or otherwise changed by an agreement in writing
signed by the respective Credit Parties party thereto, the Required Lenders
(measured after giving effect to such amendment, supplement, waiver, discharge,
termination or change) and the Administrative Agent if (x) by the terms of such
agreement all Commitments of each Lender not consenting to the actions therein
shall terminate upon the effectiveness of such agreement and (y) at the time
such agreement becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other Obligations owing to it or accrued for its account under the
Existing Credit Agreement (other than any contingent indemnification obligations
with respect to which no claim has been made and Obligations under any Swap
Contract); and

 

WHEREAS, (i) each of Deutsche Bank Securities Inc., Bank of America, N.A. (or
any of its designated affiliates), Goldman Sachs Bank USA, Coöperatieve
Rabobank, U.A., New York Branch, Mizuho Bank, Ltd., Sumitomo Mitsui Banking
Corporation, UniCredit Bank AG — New York Branch, BNP Paribas Securities Corp.,
Santander Bank, N.A. and Barclays Bank PLC shall act as joint lead arrangers and
joint bookrunners (collectively, in such capacities, the “2019 Lead Arrangers”),
(ii) each of The Bank of Nova Scotia, Citibank, N.A., Credit Agricole Corporate
and Investment Bank, HSBC Bank USA, N.A., Intesa Sanpaolo S.p.A. — New York
Branch, Keybank National Association, Morgan Stanley Bank, N.A., MUFG Bank, Ltd.
(formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), The Northern Trust
Company, PNC Bank, National Association, Wells Fargo Bank, National Association
and CoBank, ACB shall act as documentation agents and (iii) each of Bank of
Montreal, Capital One National Association, Credit Industriel et Commercial,
Landesbank Hessen-Thüringen Girozentrale, KBC Bank N.V., Raiffeisen Bank
International AG, TD Bank, N.A., U.S. Bank National Association, Industrial and
Commercial Bank of China Ltd., New York Branch and Standard Chartered Bank shall
act as senior managing agents, in each case with respect to this Amendment, the
USD Term A Commitments, the USD Term A Loans, the USD Revolving Commitments and
the Multicurrency Revolving Commitments provided for hereunder and under the
Amended Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.          Certain Terms.  The following terms (whether or not
underscored) when used in this Amendment, including its preamble and recitals,
shall have the following meanings (such definitions to be equally applicable to
the singular and plural forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Amended Credit Agreement” is defined in the second recital.

 

“Amendment” is defined in the preamble.

 

“Collateral Agent” is defined in the preamble.

 

“Company” is defined in the preamble.

 

“DBNY” is defined in the preamble.

 

2

--------------------------------------------------------------------------------



 

“English Security Agreement” shall mean a charge over shares governed by the
laws of England & Wales, dated on or about the Second Amendment Effective Date,
between certain UK Credit Parties, Ball Luxembourg Holdings S.à r.l. and the
Collateral Agent.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Initial Facing Agents” is defined in the preamble.

 

“Lux Security Confirmation Agreement” shall mean a Luxembourg law governed
master confirmation agreement, dated as of the Second Amendment Effective Date,
between Ball International Holdings, LLC, Ball International Holdings II, LLC,
Ball Pan-European Holdings, LLC and Ball International, LLC as pledgors, the
Collateral Agent and Ball International Partners SCS and Ball Luxembourg
Holdings S.à r.l. as companies, in respect of the Lux Security Documents.

 

“Lux Security Documents” shall mean each of the following agreements:

 

(a)     the pledge over shares agreement, governed by Luxembourg law, dated 30
March 2017, among Ball International Holdings LLC and Ball International
Holdings II LLC as pledgors, the Collateral Agent as collateral agent and Ball
Luxembourg Holdings S.à r.l. as company;

 

(b)           the pledge over shares agreement, governed by Luxembourg law,
dated 30 March 2017, among Ball Pan-European Holdings LLC and Ball International
LLC as pledgors, the Collateral Agent as collateral agent and Ball International
Partners SCS as company.

 

“Multicurrency Revolving Lenders” is defined in the preamble.

 

“Second Amendment Effective Date” is defined in Article IV.

 

“Specified Borrowers” shall mean Ball (Luxembourg) Finance S.à r.l., Ball
European Holdings S.à r.l., Ball International Partners S.C.S., Ball
International Holdings S.à r.l., Ball Packaging Europe Holding B.V., and Ball UK
Holdings, Ltd.

 

“Specified Pledgors” shall mean Ball European Holdings S.à r.l., Ball
International Partners S.C.S. and Ball Luxembourg I S.à r.l.

 

“Specified Security Documents” shall mean (i) the pledge over shares agreement,
governed by Luxembourg law, dated 30 March 2017, among Ball European Holdings
S.à r.l. as pledgor, the Collateral Agent and Ball (Luxembourg) Finance S.à r.l
as company, (ii) the pledge over shares agreement, governed by Luxembourg law,
dated 30 March 2017, among Ball Delaware Holdings SCS and Ball Luxembourg I S.à
r.l. as pledgors, the Collateral Agent and Ball European Holdings S.à r.l. as
company; (iii) the pledge over shares agreement, governed by Luxembourg law,
dated 30 March 2017, among Ball International Partners S.C.S. as pledgor, the
Collateral Agent and Ball International Holdings S.à r.l. as company, (iv) the
deed of disclosed pledge over registered shares governed by Netherlands law,
dated 30 March 2017, among Ball European Holdings S.à r.l. as pledgor, the
Collateral Agent and Ball Packaging Europe Holding B.V., as company and (v) the
charge over shares, dated March 29, 2017, governed by English law, between Ball
European Holdings S.à r.l., Ball Luxembourg Holdings S.à r.l., Ball UK
Acquisition Limited,

 

3

--------------------------------------------------------------------------------



 

Rexam Limited, Rexam Group Holdings Limited, Rexam UK Holdings Limited, as
chargors, and the Collateral Agent.

 

“USD Revolving Lenders” is defined in the preamble.

 

“USD Term A Lenders” is defined in the preamble.

 

ARTICLE II
COMMITMENTS; LOANS; LOAN REPAYMENT;
RELEASE OF BORROWERS AND SPECIFIED COLLATERAL

 

SECTION 2.1.          USD Term A Commitments.  Each USD Term A Lender hereby
severally agrees to provide a USD Term A Commitment in an amount set forth
opposite its name under the column entitled “USD Term A Commitment” on Schedule
1.1(a) to the Amended Credit Agreement and (subject to the satisfaction of the
conditions precedent set forth in Article IV) to fund USD Term A Loans on the
Second Amendment Effective Date in a principal amount equal to the amount of its
USD Term A Commitments.  On the Second Amendment Effective Date, each USD Term A
Lender shall become a “Lender”, a “USD Term A Lender” and a “Term Lender” under
the Amended Credit Agreement and shall be bound by the provisions of the Amended
Credit Agreement as a Lender holding USD Term A Commitments (and from and after
the funding thereof in accordance with this Amendment and the Amended Credit
Agreement, USD Term A Loans). The USD Term A Commitments shall automatically and
permanently terminate upon the funding by the USD Term A Lenders of the USD Term
A Loans. Amounts borrowed under this Section 2.1 and repaid or prepaid may not
be reborrowed.

 

SECTION 2.2.          USD Revolving Commitments.  Each USD Revolving Lender
hereby severally agrees to provide a USD Revolving Commitment in an amount set
forth opposite its name under the column entitled “USD Revolving Commitment” on
Schedule 1.1(a) to the Amended Credit Agreement and (subject to the satisfaction
of the conditions precedent set forth in Article IV) to fund USD Revolving Loans
on the Second Amendment Effective Date in such principal amount, if any, as is
requested by Company, not to exceed the amount of its USD Revolving Commitment. 
On the Second Amendment Effective Date, each USD Revolving Lender shall become a
“Lender”, a “USD Revolving Lender” and a “Revolving Lender” under the Amended
Credit Agreement and shall be bound by the provisions of the Amended Credit
Agreement as a Lender holding USD Revolving Commitments (and from and after the
extension thereof in accordance with this Amendment and the Amended Credit
Agreement, related Loans and other Obligations).

 

SECTION 2.3.          Multicurrency Revolving Commitments.  Each Multicurrency
Revolving Lender hereby severally agrees to provide a Multicurrency Revolving
Commitment in an amount set forth opposite its name under the column entitled
“Multicurrency Revolving Commitment” on Schedule 1.1(a) to the Amended Credit
Agreement and (subject to the satisfaction of the conditions precedent set forth
in Article IV) to fund Multicurrency Revolving Loans on the Second Amendment
Effective Date in such principal amount, if any, as is requested by Company, not
to exceed the amount of its USD Revolving Commitment.  On the Second Amendment
Effective Date, each Multicurrency Revolving Lender shall become a “Lender”, a
“Multicurrency Revolving Lender” and a “Revolving Lender” under the Amended
Credit Agreement and shall be bound by the provisions of the Amended Credit
Agreement as a Lender holding Multicurrency Revolving Commitments (and from and
after the extension thereof in accordance with this Amendment and the Amended
Credit Agreement, related Loans and other Obligations).

 

SECTION 2.4.          Letter of Credit Commitments.  Each Initial Facing Agent
hereby severally agrees to act as an Initial Facing Agent having an Applicable
Multicurrency LC Sublimit and Applicable

 

4

--------------------------------------------------------------------------------



 

USD LC Sublimit, in each case as set forth opposite its name on Schedule
1.1(g) to the Amended Credit Agreement.  On the Second Amendment Effective Date,
each Initial Facing Agent shall become a “Facing Agent” and an “Initial Facing
Agent” under the Amended Credit Agreement and shall be bound by the provisions
of the Amended Credit Agreement as a Facing Agent with an Applicable
Multicurrency LC Sublimit and Applicable USD LC Sublimit as specified above. On
the Second Amendment Effective Date, Keybank National Association shall cease to
be a Facing Agent and an Initial Facing Agent for all purposes under the Amended
Credit Agreement. All Letters of Credit issued and outstanding under the
Existing Credit Agreement as of the Second Amendment Effective Date shall,
pursuant to Section 2.10(j) of the Amended Credit Agreement, remain outstanding
and be deemed to be USD Letters of Credit.

 

SECTION 2.5.      Loan Repayments; Commitment Termination; Termination of
Non-Continuing Lenders.  On the Second Amendment Effective Date, after giving
effect to the funding of the USD Term A Loans, USD Revolving Loans (if any) and
Multicurrency Revolving Loans (if any), the proceeds of such Loans shall be
applied to repay in full all Term Loans, Multicurrency Revolving Loans and Swing
Line Loans outstanding under (and in each case, as defined in) the Existing
Credit Agreement immediately prior to the Second Amendment Effective Date,
together with all interest, fees and other amounts accrued with respect thereto
as of the Second Amendment Effective Date (including any amounts payable (if
any) under Section 3.5 of the Existing Credit Agreement in connection therewith,
but excluding any contingent indemnification obligations with respect to which
no claim has been made and Obligations under any Swap Contract), and,
immediately after giving effect to such repayment, without limiting the terms of
the last sentence of Section 2.4, all Commitments under and as defined in the
Existing Credit Agreement as in effect immediately prior to giving effect to
this Amendment shall be deemed permanently terminated without further action on
the part of any party hereto, and each Lender under the Existing Credit
Agreement that is not a USD Term A Lender, a USD Revolving Lender or
Multicurrency Revolving Lender under this Amendment or under the Amended Credit
Agreement shall cease to be a party to the Existing Credit Agreement and shall
not be a party to the Amended Credit Agreement, and such non-continuing Lenders
shall be released of all further obligations thereunder and under all other Loan
Documents, and shall have no further rights thereunder (except to the extent any
provisions expressly survive the termination thereof, including (without
limitation) under Sections 4.7 and 12.4 of the Amended Credit Agreement) or
under any other Loan Document, in each case in such capacity.

 

SECTION 2.6.          Release of Certain Other Subsidiary Borrowers and
Collateral.  On the Second Amendment Effective Date immediately after giving
effect to the repayments and terminations described in Section 2.5, (a) the
Specified Borrowers are hereby released in their capacities as Other Subsidiary
Borrowers under the Loan Documents and all of their Obligations under the Loan
Documents are hereby automatically released and terminated with no further
action on the part of any party hereto, (b) the Specified Pledgors are hereby
released in their capacities as a pledgor from the Specified Security Documents
and all of the security interests, Liens and pledges granted in favor of the
Collateral Agent by the Specified Pledgors under the Specified Security
Documents are hereby automatically terminated and released with no further
action on the part of any party hereto cease to be “Credit Parties” under the
Loan Documents, and shall cease to be party to the Loan Documents in such
capacities with no further action on the part of any party hereto.

 

ARTICLE III
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

SECTION 3.1.      Amendments to Existing Credit Agreement.  Each of the parties
hereto agrees that, effective on the Second Amendment Effective Date, in
accordance with the terms hereof and the terms of the proviso at the end of
Section 12.1(a) of the Existing Credit Agreement, the Existing Credit

 

5

--------------------------------------------------------------------------------



 

Agreement (including all Exhibits and Schedules thereto) shall be amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the copy of the Amended Credit Agreement
attached as Exhibit A hereto.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

This Amendment and the obligations of the USD Term A Lenders, the USD Revolving
Lenders, the Multicurrency Revolving Lenders and the Initial Facing Agents to
provide any extension of credit hereunder or under the Amended Credit Agreement
shall, in each case, become effective upon, and shall be subject to, the prior
or simultaneous satisfaction of each of the following conditions (the date when
all such conditions are so satisfied being the “Second Amendment Effective
Date”):

 

SECTION 4.1.          Loan Documents.

 

(a)     The Administrative Agent shall have received counterparts of this
Amendment duly executed by Company, each Other Subsidiary Borrower that is not a
Specified Borrower, each Guarantor that is not a Specified Guarantor, each of
the USD Term A Lenders, each of the USD Revolving Lenders, each of the
Multicurrency Revolving Lenders, and each of the Initial Facing Agents and the
Required Lenders (calculated in accordance with the proviso at the end of
Section 12.1 of the Existing Credit Agreement) and, if requested by any Lender
in writing to Company at least 2 Business Days prior to the Second Amendment
Effective Date, a Note or Notes with respect to each Facility under which such
Lender is a Lender, payable to such Lender in the amount of its Commitments in
respect of such Facility; provided that such signature pages may be delivered by
facsimile or other electronic transmission.

 

(b)     The Administrative Agent shall have received on the Second Amendment
Effective Date, (i) the Lux Confirmation Agreement, duly executed and delivered
by the pledgors listed therein, the companies listed therein and the Collateral
Agent, and (ii) the English Security Agreement, duly executed and delivered by
each UK Credit Party, Ball Luxembourg Holdings S.à r.l. and the Collateral
Agent.

 

(c)     The Administrative Agent shall have received on the Second Amendment
Effective Date, proper Form UCC-1 financing statements for filing under the UCC
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to perfect the security interests purported to be created (or reaffirmed) by the
U.S. Pledge Agreement and this Amendment.

 

SECTION 4.2.          Opinions of Counsel.  The Administrative Agent shall have
received from (i) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to
the Credit Parties, an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and Facing Agents and dated the Second
Amendment Effective Date, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and which shall cover such matters
relating to the transactions contemplated herein as the Administrative Agent may
reasonably request, (ii) in the case of Domestic Subsidiaries of Company,
opinions of in-house counsel of Company (as is customary in the respective
jurisdictions) from such jurisdictions as reasonably requested by the
Administrative Agent, dated the Second Amendment Effective Date, which shall
cover such matters relating to the transactions contemplated herein as the
Administrative Agent may reasonably request and (iii) opinions of local counsel
to the Administrative Agent and/or the Credit Parties (as is customary in the
respective jurisdictions) from such non-U.S. jurisdictions as reasonably
requested by the Administrative Agent,

 

6

--------------------------------------------------------------------------------



 

dated the Second Amendment Effective Date, which shall cover such matters
relating to the transactions contemplated herein as the Administrative Agent may
reasonably request, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

SECTION 4.3.          Officer’s Certificate. The Administrative Agent shall have
received a certificate executed by a Responsible Officer on behalf of Company,
dated the Second Amendment Effective Date and in substantially the form of
Exhibit 5.1(c) to the Amended Credit Agreement, stating that the representations
and warranties set forth in Article VI of the Amended Credit Agreement to be
made as of the Second Amendment Effective Date are true and correct in all
material respects as of the date of the certificate, except to the extent such
representations and warranties are expressly made as of a specified date, in
which event such representation and warranties shall be true and correct in all
material respects as of such specified date, and that no Event of Default or
Unmatured Event of Default has occurred and is continuing.

 

SECTION 4.4.          Secretary’s Certificate.  The Administrative Agent shall
have received from each Credit Party a certificate, dated as of the Second
Amendment Effective Date, signed by the secretary or any assistant secretary
(or, if no secretary or assistant secretary exists, a Responsible Officer or, in
the case of a UK Credit Party, a director), of such Credit Party, substantially
in the form of Exhibit 5.1(d) of the Amended Credit Agreement with appropriate
insertions, as to the incumbency and signature of the officers of each such
Credit Party, executing this Amendment or any other Loan Document on the Second
Amendment Effective Date (in form and substance reasonably satisfactory to the
Administrative Agent) and any certificate or other document or instrument to be
delivered pursuant hereto or thereto by or on behalf of such Credit Party,
together with evidence of the incumbency of such secretary or assistant
secretary (or, if no secretary or assistant secretary exists, such Responsible
Officer), and certifying as true and correct, attached copies of the certificate
of incorporation, certificate of amalgamation or other equivalent document
(certified as of recent date by the Secretary of State or other comparable
authority where customary in such jurisdiction) and by-laws (or other
Organizational Documents) of such Credit Party, and the resolutions of such
Credit Party and, to the extent required, of the equity holders of such Credit
Party referred to in such certificate and all of the foregoing (including each
such certificate of incorporation, certificate of amalgamation or other
equivalent document and by-laws (or other Organizational Documents)) shall be
reasonably satisfactory to the Administrative Agent. In respect of any
Luxembourg Credit Party, such certificate shall also certify the following
items: (i) an electronic excerpt of the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) pertaining to the relevant Luxembourg Credit Party
dated as of the date of this Amendment and (ii) an electronic certificate of
non-registration of judgment (certificat de non-inscription d’une décision
judiciaire) dated as of the date of this Amendment issued by the Luxembourg
Register of Commerce and Companies (R.C.S. Luxembourg) certifying that, as of
the date of the day immediately preceding such certificate, the relevant
Luxembourg Credit Party has not been declared bankrupt (en faillite), and that
it has not applied for general settlement or composition with creditors
(concordat préventif de faillite), controlled management (gestion contrôlée), or
reprieve from payment (sursis de paiement), judicial or voluntary liquidation
(liquidation judiciaire ou volontaire), such other proceedings listed at
Article 13, items 2 to 12 and Article 14 of the Luxembourg Act dated
December 19, 2002 on the Register of Commerce and Companies, on Accounting and
on Annual Accounts of the Companies (as amended from time to time), (and which
include foreign court decisions as to faillite, concordat or analogous
procedures according to Regulation (EU) of the European Parliament and the
Council n°2015/848 of May 20, 2015 on insolvency proceedings, recast). In
respect of any UK Credit Party, such certificate shall also certify the
following items: (i) the Organizational Documents of the relevant UK Credit
Party (including any certification of incorporation on change of name if
applicable); (ii) the board resolutions of the relevant UK Credit Party,
(iii) the shareholder resolutions of the relevant UK Credit Party (including the
board resolutions of any corporate shareholder of the relevant UK Credit Party);
(iv) the specimen signatures of the relevant UK

 

7

--------------------------------------------------------------------------------



 

Credit Party; and (v) a statement that the borrowing, guarantee, security or
similar limits of the relevant UK Credit Party are not breached by entering into
the UK Security Agreement.

 

SECTION 4.5.          Good Standing.  A good standing certificate or certificate
of status or comparable certificate of each Credit Party from the Secretary of
State (or other Governmental Authority) of its state or province of organization
(to the extent available on a commercially reasonable basis in such
jurisdiction).

 

SECTION 4.6.          Solvency Certificate.  The Administrative Agent and the
Lenders shall have received a solvency certificate in substantially the form of
Exhibit 5.1(g) of the Amended Credit Agreement, signed by the Chief Financial
Officer of Company.

 

SECTION 4.7.          Know Your Customer, Etc.  The Administrative Agent and the
Lead Arrangers shall have received, (i) no later than three (3) Business Days
prior to the Second Amendment Effective Date, all documentation and other
information about Company and the Guarantors as has been reasonably requested in
writing on or prior to ten (10) Business Days prior to the Second Amendment
Effective Date by the Administrative Agent and the Lenders with respect to
applicable “know your customer” and anti-money laundering rules and regulations
including the Patriot Act, (ii) at least five (5) Business Days prior to the
Second Amendment Effective Date, from each Borrower, to the extent such Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Borrower
and (iii) in respect of each company incorporated in the United Kingdom whose
shares are the subject of the UK Security Agreement (a “Charged Company”),
either: (x) a certificate of an authorised signatory of Ball UK Acquisition
Limited, certifying that (A) Ball UK Acquisition Limited and each subsidiary of
Ball UK Acquisition Limited has complied within the relevant timeframe with any
notice it has received pursuant to Part 21A of the Companies Act 2006 from the
Charged Company; and (B) no “warning notice” or “restrictions notice” (in each
case as defined in Schedule 1B of the Companies Act 2006) has been issued in
respect of those shares, together with a copy of the “PSC register” (within the
meaning of section 790C(10) of the Companies Act 2006) of the Charged Company,
which, in the case of a Charged Company that is a subsidiary of Ball UK
Acquisition Limited, is certified by an authorised signatory of Ball UK
Acquisition Limited to be correct, complete and not amended or superseded as at
a date no earlier that the date of this Amendment; or (y) a certificate of an
authorised signatory of Ball UK Acquisition Limited certifying that such Charged
Company is not required to comply with Part 21A of the Companies Act 2006.

 

SECTION 4.8.          Refinancing.  (a) All Term Loans, Multicurrency Revolving
Loans and Swing Line Loans outstanding under (and in each case, as defined in)
the Existing Credit Agreement immediately prior to the Second Amendment
Effective Date shall have been, or substantially concurrently with the funding
of the USD Term A Loans, the USD Revolving Loans (if any) and the Multicurrency
Revolving Loans (if any) (each as defined in the Amended Credit Agreement), will
be repaid in full, together with all interest, fees and other amounts accrued
with respect thereto as of the Second Amendment Effective Date (including any
amounts payable (if any) under Section 3.5 of the Existing Credit Agreement in
connection therewith), and (b) all Commitments under the Existing Credit
Agreement as in effect immediately prior to the Second Amendment Effective Date
shall be terminated pursuant to Section 2.5 of this Amendment; provided that,
notwithstanding anything herein to the contrary, all Letters of Credit issued
and outstanding under the Existing Credit Agreement as of the Second Amendment
Effective Date shall, pursuant to Section 2.10(j) of the Amended Credit
Agreement, remain outstanding and be deemed to be USD Letters of Credit.

 

SECTION 4.9.          Representations and Warranties.  The representations and
warranties contained in this Amendment, the Amended Credit Agreement and the
other Loan Documents shall each be true and

 

8

--------------------------------------------------------------------------------



 

correct in all material respects at and as of the Second Amendment Effective
Date, as though made on and as of such date, except to the extent such
representations and warranties are expressly made as of a specified date, in
which event such representation and warranties shall be true and correct in all
material respects as of such specified date.

 

SECTION 4.10.        No Default.  No Event of Default or Unmatured Event of
Default shall have occurred and shall then be continuing on the Second Amendment
Effective Date or will occur immediately after giving effect to the Second
Amendment Effective Date.

 

SECTION 4.11.        Fees and Expenses.  (a)  The Administrative Agent and the
Lead Arrangers shall have received evidence that (i) all fees due and payable on
the Second Amendment Effective Date in accordance with the Fee Letters and
(ii) all reasonable and documented out-of-pocket fees, costs and expenses due
and payable pursuant to the Fee Letters and/or Section 12.4 of the Amended
Credit Agreement that have been invoiced at least 2 Business Days prior to the
Second Amendment Effective Date (including without limitation, to the extent so
invoiced, the reasonable and documented out-of-pocket fees and expenses of
White & Case LLP counsel to the Administrative Agent and the Lead Arrangers and
NautaDutilh N.V., Dutch and NautaDutilh Avocats Luxembourg S.à r.l. Luxembourg
counsel to the Administrative Agent and the Lead Arrangers), in each case will
be paid on or prior to the Second Amendment Effective Date.

 

(b)           Company shall have paid or caused to be paid to the Administrative
Agent, for the ratable account of each Person that is party hereto as a USD Term
A Lender, a USD Revolving Lender and/or a Multicurrency Revolving Lender, an
upfront fee in an amount equal to (i) with respect each such Lender which is a
Lender under (and as defined in) the Existing Credit Agreement immediately prior
to the Second Amendment Effective Date, the sum of (A) 0.10% of the lesser of
(x) the aggregate principal amount of the Term Loans and Multicurrency Revolving
Commitments (in each case, as defined in the Existing Credit Agreement) held by
such Person immediately prior to the Second Amendment Effective Date and (y) the
aggregate principal amount of the USD Term A Commitments, USD Revolving
Commitments and Multicurrency Revolving Commitments held by such Person on the
Second Amendment Effective Date and (B) 0.20% of the result of (to the extent in
excess of $0) (x) the aggregate principal amount of the USD Term A Commitments,
USD Revolving Commitments and Multicurrency Revolving Commitments held by such
Person on the Second Amendment Effective Date minus (y) the aggregate principal
amount of the Term Loans and Multicurrency Revolving Commitments (in each case,
as defined in the Existing Credit Agreement) held by such Person immediately
prior to the Second Amendment Effective Date and (ii) with respect to each other
such Lender, 0.20% of the aggregate principal amount of the USD Term A
Commitments, USD Revolving Commitments and Multicurrency Revolving Commitments
held by such Person on the Second Amendment Effective Date, with each such fee
to be earned by, and payable to, the Administrative Agent for the account of
each such Person on the Second Amendment Effective Date, which fees shall be
payable in immediately available funds and, once paid, be non-refundable.

 

SECTION 4.12.        Notice of Borrowing; Notice of Issuance.  Prior to the
making of any Loan and/or the issuance of any Letter of Credit (for the
avoidance of doubt, other than Existing Letters of Credit), (i) the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.5 of the Amended Credit Agreement and (ii) the
Administrative Agent and the respective Facing Agent shall have received a
Notice of Issuance meeting the requirements of Section 2.10(c) of the Amended
Credit Agreement, as applicable.

 

SECTION 4.13.        Re-Allocation Agreement.  The Administrative shall have
received counterparts of the Re-Allocation Agreement (as amended or amended and
restated in a manner

 

9

--------------------------------------------------------------------------------



 

satisfactory to the Administrative Agent) duly executed and delivered by each
USD Term A Lender, each USD Revolving Lender, each Multicurrency Revolving
Lender, each Initial Facing Agent and the Administrative Agent.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Facing Agents, the Administrative Agent and the
Collateral Agent to enter into this Amendment, Company, with respect to itself
and its Subsidiaries, represents and warrants to the Administrative Agent, the
Collateral Agent, each Lender and each Facing Agent that as of the date of and
after giving effect to the Second Amendment Effective Date:

 

(a)     the representations and warranties set forth in the Amended Credit
Agreement and each other Loan Document shall, in each case, be true and correct
in all material respects on and as of the Second Amendment Effective Date,
except to the extent such representations and warranties are expressly made as
of a specified date, in which event such representation and warranties shall be
true and correct in all material respects as of such specified date; and

 

(b)     no Event of Default or Unmatured Event of Default shall have occurred
and be continuing.

 

ARTICLE VI
REAFFIRMATION; GRANT OF SECURITY INTEREST; AUTHORIZATION TO FILE UCCS

 

SECTION 6.1.          Reaffirmation. By executing and delivering a counterpart
hereof: (a) each Borrower in its capacity as such immediately after giving
effect to this Amendment and transactions contemplated hereby (including the
release set forth in Section 2.6 above) hereby affirms and confirms all of its
Obligations under the Existing Credit Agreement, the Amended Credit Agreement,
and each other Loan Document (including, without limitation, (x) the USD Term A
Loans, the USD Revolving Loans, the USD Swing Line Loans and other Obligations
related to the USD Revolving Commitments, in each case solely to the extent
applicable to such Borrower as set forth herein and in the Amended Credit
Agreement, and (y) the Multicurrency Revolving Loans, the Multicurrency Swing
Line Loans and other Obligations related to the Multicurrency Revolving
Commitments, in each case solely to the extent applicable to such Borrower as
set forth herein and in the Amended Credit Agreement), consents to the
modifications made to the Loan Documents pursuant to this Amendment, and agrees
that, notwithstanding the effectiveness of this Amendment and the transactions
contemplated hereby, after giving effect thereto, that any Security Documents to
which it is a party shall continue to be in full force and effect in the manner
provided therein, (b) in the case of each Domestic Guarantor (as defined in the
Guaranty) in its capacity as such immediately after giving effect to this
Amendment and the transactions contemplated hereby (including the release set
forth in Section 2.6 above), such Domestic Guarantor hereby affirms and confirms
all of its Guaranteed Obligations under and as defined in the Guaranty, subject
to the terms, limitations and conditions set forth therein, in the Amended
Credit Agreement and in the other Loan Documents (including, but not limited to,
Section 12.22 of the Amended Credit Agreement), consents to the modifications
made to the Loan Documents pursuant to this Amendment, and agrees that,
notwithstanding the effectiveness of this Amendment and the transactions
contemplated hereby, after giving effect thereto, that any Security Documents to
which it is a party shall continue to be in full force and effect in the manner
provided therein and (c) in the case of each Foreign Guarantor (as defined in
the Guaranty) in its capacity as such immediately after giving effect to this
Amendment and the transactions contemplated hereby (including the release set
forth in Section 2.6 above), such Foreign Guarantor hereby affirms and confirms
all of its Guaranteed Foreign Obligations under and as defined in

 

10

--------------------------------------------------------------------------------



 

the Guaranty, subject to the terms, limitations and conditions set forth
therein, in the Amended Credit Agreement and in the other Loan Documents
(including, but not limited to, Section 12.22 of the Amended Credit Agreement),
consents to the modifications made to the Loan Documents pursuant to this
Amendment, and agrees that, notwithstanding the effectiveness of this Amendment
and the transactions contemplated hereby, after giving effect thereto, that any
Security Documents to which it is a party shall continue to be in full force and
effect in the manner provided therein, in the case of clauses (a), (b) and
(c) of this paragraph, subject in all respects to Section 12.22 of the Amended
Credit Agreement.

 

SECTION 6.2.                              Grant of Security Interest. Each
Amendment Date Domestic Pledgor, to secure the Secured Obligations of such
Amendment Date Domestic Pledgor, and each Amendment Date Foreign Pledgor, to
secure the Secured Foreign Obligations of such Amendment Date Foreign Pledgor,
hereby grants and pledges to the Collateral Agent a security interest in, and
acknowledges and agrees that the Collateral Agent has a lien upon and security
interest in, all of its right, title and interest in the Collateral (as defined
in the U.S. Pledge Agreement), including, in any event, all shares of stock,
limited liability company interests and partnership interests issued by the
issuers listed on Annex II to the Disclosure Letter other than Excluded
Securities (as defined in the U.S. Pledge Agreement), now or hereafter owned by
it (collectively, the “Amendment Collateral”); provided that, notwithstanding
the foregoing or anything to the contrary in any Loan Document, neither
“Collateral” nor “Amendment Collateral” shall include, and the security interest
granted hereunder shall not attach to, any Excluded Securities.

 

SECTION 6.3.                              Particular Definitions. Capitalized
terms used in this Article but not defined below or elsewhere in this
Article shall have the meanings assigned to such terms in the U.S. Pledge
Agreement, and if not defined therein, shall have the meanings assigned in the
Amendment or in the Amended Credit Agreement. As used in this Article:

 

“Amendment Date Domestic Pledgors” means Ball Beverage Can Americas Inc., Ball
BP Holding Company, Ball Corporation, Ball Holdings LLC, Ball Inc., Ball Metal
Beverage Container Corp., Ball Packaging, LLC, and Ball Technologies Holdings
Corp.

 

“Amendment Date Foreign Pledgors” means Ball International Holdings II, LLC,
Ball International Holdings LLC, Ball International, LLC, Ball Pan-European
Holdings, LLC.

 

“Original Pledge Agreement” means that certain Pledge Agreement, dated as of
March 18, 2016, made by Company, Ball International LLC, Ball Pan-European
Holdings, LLC, Ball Holdings LLC, Ball Aerosol and Specialty Container Holding
Corporation, Ball Metal Beverage Container Corp., Ball Packaging, LLC and Ball
Technologies Holding Corp., to the Collateral Agent.

 

“Pledge Joinder No. 1” means that certain Addition of New Pledgor to Pledge
Agreement, dated as of March 27, 2017, between Ball International Holdings, LLC
and the Administrative Agent.

 

“Pledge Joinder No. 2” means that certain Addition of New Pledgor to Pledge
Agreement, dated as of March 27, 2017, between Ball International Holdings II,
LLC and the Administrative Agent.

 

“Pledge Joinder No. 3” means the Addition of New Pledgor to Pledge Agreement,
dated as of March 27, 2017, between Ball International Partners S.C.S. and the
Administrative Agent.

 

“Pledge Joinder No. 4” means the Addition of New Pledgor to Pledge Agreement,
dated as of March 27, 2017, between Rexam Overseas Holdings Limited and the
Administrative Agent.

 

11

--------------------------------------------------------------------------------



 

“Pledge Joinder No. 5” means the Addition of New Pledgors to Pledge Agreement,
dated as of March 2, 2018, among Ball Inc., Ball Beverage Can Americas Inc.,
Ball BP Holding Company and the Collateral Agent.

 

“U.S. Pledge Agreement” means the Original Pledge Agreement as amended by Pledge
Joinder No. 1, Pledge Joinder No. 2, Pledge Joinder No. 3, Pledge Joinder No. 4
and Pledge Joinder No. 5.

 

“Disclosure Letter” means that certain Confidential Disclosure Letter to the
Credit Agreement delivered by Company to the Administrative Agent on the
Amendment Effective Date.

 

ARTICLE VII
MISCELLANEOUS

 

SECTION 7.1.                              Cross-References.  References in this
Amendment to any Article or Section are, unless otherwise specified, to such
Article or Section of this Amendment.

 

SECTION 7.2.                              Loan Document.  This Amendment shall
constitute a Loan Document for all purposes of the Amended Credit Agreement and
the other Loan Documents.

 

SECTION 7.3.                              Successors and Assigns.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

 

SECTION 7.4.                              Counterparts.  This Amendment may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which counterparts when executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.  Delivery by facsimile, .pdf or electronic transmission of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment.

 

SECTION 7.5.                           Governing Law; WAIVER OF JURY TRIAL;
Etc..  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. SECTION 12.9 OF THE EXISTING CREDIT
AGREEMENT (OTHER THAN CLAUSE (C) THEREOF) IS HEREBY INCORPORATED BY REFERENCE
INTO THIS AMENDMENT AS IF SET FORTH IN FULL, MUTATIS MUTANDIS.

 

EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY COURT OR JURISDICTION IN RESPECT OF ANY MATTER
ARISING OUT OF OR DIRECTLY RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT.

 

SECTION 7.6.                              Full Force and Effect; Limited
Amendment.  (a) Except as expressly set forth in this Amendment or in the
Amended Credit Agreement, this Amendment shall not (i) by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Facing Agents, the Administrative Agent or the
Collateral Agent under the Existing Credit Agreement or any other Loan Document,
or (ii) alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other

 

12

--------------------------------------------------------------------------------



 

provision of the Existing Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrowers or any other
Credit Parties to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Amended Credit Agreement or any other Loan Document in similar
or different circumstances.

 

(b)                                 On and after the Second Amendment Effective
Date, each reference in the Amended Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import, and each reference to
the Credit Agreement in any other Loan Document, in each case shall be deemed a
reference to the Amended Credit Agreement.

 

SECTION 7.7.                              No Waiver.  Except as expressly set
forth herein, this Amendment is not, and shall not be deemed to be, a waiver or
a consent to any Default or Unmatured Event of Default or other non-compliance
now existing or hereafter arising under the Existing Credit Agreement or any
other Loan Document.

 

SECTION 7.8.                              Headings.  Section headings herein are
included for convenience of reference only and shall not affect the
interpretation of this Amendment.

 

[Signature pages to follow]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered by a Responsible Officer as of the date first above
written.

 

 

BALL CORPORATION, an Indiana corporation

 

 

 

By:

/s/ Jeff A. Knobel

 

 

Name: Jeff A. Knobel

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

BALL AEROSPACE & TECHNOLOGIES CORP.

 

 

 

BALL DELAWARE HOLDINGS, LLC

 

 

 

BALL GLOBAL BUSINESS SERVICES CORP.

 

 

 

BALL HOLDINGS CORP.

 

 

 

BALL INTERNATIONAL HOLDINGS LLC

 

 

 

BALL INTERNATIONAL HOLDINGS II, LLC

 

 

 

BALL METAL BEVERAGE CONTAINER CORP.

 

 

 

BALL PACKAGING, LLC

 

 

 

BALL TECHNOLOGIES HOLDINGS CORP.

 

 

 

LATAS DE ALUMINIO BALL, INC.

 

 

 

REXAM BEVERAGE CAN COMPANY

 

 

 

USC MAY VERPACKUNGEN HOLDINGS INC.

 

 

 

By:

/s/ Jeff A. Knobel

 

 

Name: Jeff A. Knobel

 

 

Title: Vice President and Treasurer

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BALL INC.

 

 

 

BALL INTERNATIONAL, LLC

 

 

 

BALL CORPORATION, a Nevada corporation

 

 

 

BALL GLASS CONTAINERS, INC.

 

 

 

BALL HOLDINGS LLC

 

 

 

 

 

By:

/s/ Jeff A. Knobel

 

 

Name: Jeff A. Knobel

 

 

Title: Treasurer

 

 

 

 

 

BALL ADVANCED ALUMINUM TECHNOLOGIES CORP.

 

 

 

BALL METAL CONTAINER CORPORATION

 

 

 

 

 

By:

/s/ Jeff A. Knobel

 

 

Name: Jeff A. Knobel

 

 

Title: Treasurer

 

 

 

 

 

BALL BEVERAGE CAN AMERICAS INC.

 

 

 

BALL BP HOLDING COMPANY

 

 

 

By:

/s/ Jeff A. Knobel

 

 

Name: Jeff A. Knobel

 

 

Title: Treasurer

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BALL CONTAINER LLC

 

 

 

 

 

 

 

By:

/s/ Charles E. Baker

 

 

Name: Charles E. Baker

 

 

Title: President and Secretary

 

 

 

 

 

 

 

BALL ASIA SERVICES LIMITED

 

 

 

 

 

 

 

By:

/s/ Charles E. Baker

 

 

Name: Charles E. Baker

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

 

BALL PAN-EUROPEAN HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Charles E. Baker

 

 

Name: Charles E. Baker

 

 

Title: Assistant Secretary

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BALL UK ACQUISITION LIMITED

 

 

 

 

 

 

 

By:

/s/ Charles E. Baker

 

 

Name: Charles E. Baker

 

 

Title: Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

REXAM LIMITED

 

 

 

 

 

 

 

By:

/s/ Charles E. Baker

 

 

Name: Charles E. Baker

 

 

Title: Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, Collateral Agent, Revolving Lender, USD Term A Lender,
U.S. Swing Line Lender, European Swing Line Lender and Initial Facing Agent

 

 

 

 

 

 

 

By:

/s/ Yumi Okabe

 

 

Name: Yumi Okabe

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Strobel

 

 

Name: Michael Strobel

 

 

Title: Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a USD Term A Lender, USD Revolving Lender,
Multicurrency Revolving Lender, and Initial Facing Agent

 

 

 

 

 

 

 

By:

/s/ Scott Blackman

 

 

Name: Scott Blackman

 

 

Title: SVP

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS, as a USD Term A Lender, USD Revolving Lender, Multicurrency
Revolving Lender, and Initial Facing Agent

 

 

 

 

 

 

 

By:

/s/ Brendan Heneghan

 

 

Name: Brendan Heneghan

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Ade Adedeji

 

 

Name: Ade Adedeji

 

 

Title: Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Coöperatieve Rabobank U.A., New York Branch, as a USD Term A Lender, USD
Revolving Lender, Multicurrency Revolving Lender, & Initial Facing Agent

 

 

 

 

 

 

 

By:

/s/ Chris Grimes

 

 

Name: Chris Grimes

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ Jennifer Smith

 

 

Name: Jennifer Smith

 

 

Title: Vice Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

UNICREDIT BANK AG, NEW YORK BRANCH,

 

as a USD Term A Lender, Multicurrency Revolving Lender, and Initial Facing Agent

 

 

 

 

 

 

 

By:

/s/Douglas Riahi

 

 

Name: Douglas Riahi

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Thilo Huber

 

 

Name: Thilo Huber

 

 

Title: Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANCO BRADESCO S.A. - NEW YORK BRANCH, as a USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Fabiana Paes de Barros

 

 

Name: 161.568 - Fabiana Paes de Barros

 

 

Title:

 

 

 

 

 

 

 

By:

/s/ Márcio Martins Bonilha Neto

 

 

Name: Márcio Martins Bonilha Neto

 

 

Title: 347.282.698-33

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANCO DE SABADELL, S.A., MIAMI BRANCH as a USD Term A Lender, USD Revolving
Lender, Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Enrique Castillo

 

 

Name: Enrique Castillo

 

 

Title: Head of Corporate Banking

 

 

 

 

 

 

 

By:

/s/ Pierre Dulin

 

 

Name: Pierre Dulin

 

 

Title: Chief Commercial Officer Americas

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Bank of China, Chicago Branch, as a USD Term A Lender and USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Kefei Xu

 

 

Name: Kefei Xu

 

 

Title: SVP & Branch Manager

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

The Bank of East Asia, Limited, New York Branch, as a USD Term A Lender and USD
Revolving Lender

 

 

 

 

 

 

 

By:

/s/ James Hua

 

 

Name: James Hua

 

 

Title: SVP

 

 

 

 

 

 

 

By:

/s/ Kitty Sin

 

 

Name: Kitty Sin

 

 

Title: SVP

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Bank of Montreal, as a USD Term A Lender and

 

USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Patrick Hartweger

 

 

Name: Patrick Hartweger

 

 

Title: Managing Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Bank of Montreal, London Branch, as a Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Tom Woolgar

 

 

Name: Tom Woolgar

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Robert Young

 

 

Name: Robert Young

 

 

Title: Managing Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

THE BANK OF NOVA SCOTIA, as a USD Term A Lender, a USD Revolving Lender, and a
Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Michael Grad

 

 

Name: Michael Grad

 

 

Title: Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC, as a USD Revolving Lender and Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Sean Duggan

 

 

Name: Sean Duggan

 

 

Title: Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BOKF, NA DBA BOK FINANCIAL, as a USD Term A Lender and a USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Matthew J. Mason

 

 

Name: Matthew J. Mason

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Capital One, National Association, as a USD Term A Lender, USD Revolving Lender,
and Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Patrick McCarthy

 

 

Name: Patrick McCarthy

 

 

Title: Senior Vice President

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Credit Industriel et Commercial New York Branch, as a USD Term A Lender, USD
Revolving Lender, and Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Eugene Kenny

 

 

Name: Eugene Kenny

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Eric Longuet

 

 

Name: Eric Longuet

 

 

Title: Managing Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Crédit Industriel et Commercial, London Branch, as a USD Term A Lender, USD
Revolving Lender and Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Patrick Kitching

 

 

Name: Patrick Kitching

 

 

Title: Head of Corporate Finance

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

/s/ Alexandre Berthier

 

 

Name: Alexandre Berthier

 

 

Title: Corporate Finance Manager

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Citibank, N.A., as a USD Term A Lender, USD Revolving Lender, Multicurrency
Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Caryn Bell

 

 

Name: Caryn Bell

 

 

Title: Director

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CoBank, ACB,

 

as a USD Term A Lender, USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Michael Tousignant

 

 

Name: Michael Tousignant

 

 

Title: Sector Vice President

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

COMERICA BANK, as a USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Liz V Hulley

 

 

Name: Liz V Hulley

 

 

Title: Vice President

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

COMERICA BANK, as a USD Term A Lender

 

 

 

 

 

 

 

By:

/s/Liz V Hulley

 

 

Name: Liz V Hulley

 

 

Title: Vice President

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Commerce Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kyle Area

 

 

Name: Kyle Area

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Credit Agricole Corporate and Investment Bank, as a USD Term A Lender, USD
Revolving Lender, Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Mark Koneval

 

 

Name: Mark Koneval

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Gordon Yip

 

 

Name: Gordon Yip

 

 

Title: Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK, N.A., as a USD Term A Lender, USD Revolving Lender and
Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title: Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

HSBC Bank USA, N.A., as a USD Term A Lender, USD Revolving Lender, and
Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/Patricia DelGrande

 

 

Name: Patricia DelGrande

 

 

Title: Managing Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

THE HUNTINGTON NATIONAL BANK, as a USD Term A Lender and a USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Brian H. Gallagher

 

 

Name: Brian H. Gallagher

 

 

Title: Managing Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH as a USD Term A
Lender, USD Revolving Lender, Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Brian Foley

 

 

Name: Brian Foley

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Gang Duan

 

 

Name: Gang Duan

 

 

Title: Executive Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Intesa Sanpaolo S.p.A. New York Branch, as a USD Revolving Lender and a
Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ William S. Denton

 

 

Name: William S. Denton

 

 

Title: Global Relationship Manager

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

By:

/s/ Lorenzo Rodinò di Miglione

 

 

Name: Lorenzo Rodinò di Miglione

 

 

Title: VP & Relationship Manager

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

KBC Bank N.V., acting through its New York Branch, as a USD Term A Lender, USD
Revolving Lender, and Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Nicholas Fiore

 

 

Name: Nicholas Fiore

 

 

Title: Director

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

/s/ Jana Sevcikova

 

 

Name: Jana Sevcikova

 

 

Title: Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a USD Term A Lender, USD Revolving Lender and Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/Marcel Fournier

 

 

Name: Marcel Fournier

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Landesbank Hessen-Thüringen Girozentrale, as a USD Term A Lender, USD Revolving
Lender, and Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Rainald Hentze

 

 

Name: Rainald Hentze

 

 

Title: SVP

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

/s/ Dr. Michael Lang

 

 

Name: Dr. Michael Lang

 

 

Title: SVP

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Lloyds Bank Corporate Markets plc, as a USD Term A Lender, USD Revolving Lender,
Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Kamala Basdeo

 

 

Name:

Kamala Basdeo

 

 

Title:

Assistant Manager
Transaction Execution
Category A
B 002

 

 

 

 

 

 

 

By:

/s/ Allen McGuire

 

 

Name:

Allen McGuire

 

 

Title:

Assistant Manager
Transaction Execution
Category A
M 004

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Macquarie Bank Limited, as a USD Term A Lender and USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Robert Trevena

 

 

Name: Robert Trevena

 

 

Title: Division Director

 

 

 

 

 

 

 

By:

/s/ Taliessin Ryan

 

 

Name: Taliessin Ryan

 

 

Title: Associate Director

 

 

 

 

(Signed in Australia, POA Ref: #2468 dated 7 June, 2017)

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Mega International Commercial Bank Co., Ltd. New York Branch, as a USD Term A
Lender and USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Tsung Yao Tsai

 

 

Name: Tsung Yao Tsai

 

 

Title: AVP

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Mizuho Bank, Ltd., as a USD Term A Lender, USD Revolving Lender and
Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name: Donna DeMagistris

 

 

Title: Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY BANK, N.A., as a USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as a
USD Term A Lender, USD Revolving Lender, Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Samantha Schumacher

 

 

Name: Samantha Schumacher

 

 

Title: Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

The Northern Trust Company, as a USD Term A Lender, USD Revolving Lender,
Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Molly Drennan

 

 

Name: Molly Drennan

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as a USD Term A Lender, USD Revolving Lender,
Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Sean Piper

 

 

Name: Sean Piper

 

 

Title: AVP

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Raiffeisen Bank International AG, as a USD Term A Lender, USD Revolving Lender,
Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ P. Straubinger

 

 

Name: P. Straubinger

 

 

Title: Director

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

/s/ Romana Pfalzmann

 

 

Name: Romana Pfalzman

 

 

Title: Manager

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Santander Bank, N.A., as a USD Term A Lender, USD Revolving Lender and
Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Andres Barbosa

 

 

Name: Andres Barbosa

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ Daniel Kostman

 

 

Name: Daniel Kostman

 

 

Title: Executive Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Sumitomo Mitsui Banking Corporation, as a USD Term A Lender, USD Revolving
Lender, Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name: James D. Weinstein

 

 

Title: Managing Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Standard Chartered Bank,

 

 

 

As, USD Term A Lender, Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Guilherme Domingos

 

 

Name:

Guilherme Domingos - A3553

 

 

Title:

Director
Standard Chartered Bank

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Taiwan Cooperative Bank, Ltd. Acting through its New York Branch, as a USD Term
A Lender, USD Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Li Hua Huang

 

 

Name: Li Hua Huang

 

 

Title: SVP & General Manager

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

TD BANK, N.A., as a USD Term A Lender, USD Revolving Lender and Multicurrency
Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Michele Dragonetti

 

 

Name: Michele Dragonetti

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a USD Term A Lender, USD Revolving Lender,
and Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Marty McDonald

 

 

Name: Marty McDonald

 

 

Title: Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Wells Fargo Bank, National Association, as a USD Term A Lender, USD Revolving
Lender, and Multicurrency Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Adam Spreyer

 

 

Name: Adam Spreyer

 

 

Title: Director

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A to

Second Amendment to Credit Agreement

 

AMENDED CREDIT AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------



 

$1,500,000,0001,250,000,000
USD Revolving Facility
$500,000,000
Multicurrency Revolving Facility
$1,400,000,000797,500,000
USD Term Loan A Facility
€1,100,000,000
EUR Term Loan A Facility



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

BALL CORPORATION,
BALL UK ACQUISITION LIMITED,
CERTAIN SUBSIDIARIES OF BALL CORPORATION,

 

DEUTSCHE BANK AG NEW YORK BRANCH
as Administrative Agent

 

and

 

VARIOUS LENDING INSTITUTIONS

 

Dated as of March 18, 2016
as amended by the First Amendment, dated as of March 9. 2018, and
as further amended by the Second Amendment, dated as of March 25, 2019



--------------------------------------------------------------------------------

 

ARRANGED BY:

 

DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BANK OF AMERICA, N.A.,
GOLDMAN SACHS BANK USA,
KEYBANC CAPITAL MARKETS INC.,
MIZUHO BANK, LTD.,
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION,
UNICREDIT BANK AG — NEW YORK BRANCH,
BNP PARIBAS SECURITIES CORP.,
SANTANDER BANK, N.A. and
BARCLAYS BANK PLC,
as Lead Arrangers and Bookrunners

 

and

 

--------------------------------------------------------------------------------



 

DEUTSCHE BANK AG NEW YORK BRANCH,
BANK OF AMERICA, N.A.,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
UNICREDIT BANK AG — NEW YORK BRANCH and
andBNP PARIBAS,
KEYBANK NATIONAL ASSOCIATION

 

as Initial Facing Agents

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

17

 

 

1.1

Definitions

17

1.2

Accounting Terms; Financial Statements

84107

1.3

Calculation of Exchange Rate

85108

1.4

Timing of Performance

85108

1.5

Limited Condition Transactions

85108

1.6

Luxembourg Terms

87110

1.7

Netherlands Terms

87

1.81.7

Restricted Lenders

87111

1.8

Divisions

111

 

 

 

ARTICLE II AMOUNT AND TERMS OF DOLLAR, STERLING, EURO AND ALTERNATIVE CURRENCY
CREDITS

88111

 

 

2.1

The Commitments

88111

2.2

Notes

92119

2.3

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

93120

2.4

Borrowing Options

93120

2.5

Notice of Borrowing

93121

2.6

Conversion or Continuation

94122

2.7

Disbursement of Funds

95123

2.8

Utilization of Multicurrency Revolving Commitments in an Alternative Currency

96124

2.9

Additional Facilities

99127

2.10

Letters of Credit.

103132

2.11

Pro Rata Borrowings

114147

2.12

Replacement Revolving Credit FacilityFacilities

114147

2.13

Replacement Term Loans

116150

2.14

Extension of Maturity Date

118152

2.15

Appointment and Removal of Other Subsidiary Borrowers

120155

2.16

Special Provisions Relating to a Re-Denomination Event

121156

 

 

 

ARTICLE III INTEREST AND FEES

123158

 

 

 

3.1

Interest

123158

3.2

Fees

124159

3.3

Computation of Interest and Fees

126161

3.4

Interest Periods

126161

3.5

Compensation for Funding Losses

127162

3.6

Increased Costs, Alternate Rate of Interest, Illegality, Etc.

128163

 

i

--------------------------------------------------------------------------------



 

3.7

Replacement of Affected Lenders

132168

 

 

 

ARTICLE IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS 133; DEFAULTING
LENDERS

170

 

 

4.1

Voluntary Reduction of Commitments; Defaulting Lenders

133170

4.2

Mandatory Reduction of Commitments

138175

4.3

Voluntary Prepayments

138175

4.4

Mandatory Prepayments

139177

4.5

Application of Prepayments

143181

4.6

Method and Place of Payment

144182

4.7

Net Payments

145184

 

 

 

ARTICLE V CONDITIONS PRECEDENT

153192

 

 

5.1

Conditions Precedent to Initial Credit Event

153198

5.2

Conditions Precedent to Initial Certain Funds Credit Event

157

5.3

Conditions Precedent to all Certain Funds Credit Events

158

5.45.2

Conditions Precedent to all Other Credit Events

158174

5.5

Actions by Certain Funds Term Lenders During Certain Funds Period

159

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

160200

 

 

6.1

Corporate Status

161200

6.2

Corporate Power and Authority

161200

6.3

No Violation

161200

6.4

Governmental Approvals

161201

6.5

Financial Statements; Solvency; Projections; Material Adverse Change

162201

6.6

Litigation

163202

6.7

True and Complete Disclosure

163202

6.8

Use of Proceeds; Margin Regulations

163203

6.9

Taxes

164204

6.10

Labor Relations

165204

6.11

Security Documents

165205

6.12

Compliance With ERISA

166205

6.13

Foreign Pension Matters

166206

6.14

Ownership of Property

167207

6.15

Capitalization of Company

167207

6.16

Subsidiaries

167207

6.17

Compliance With Law, Etc.

168208

6.18

Investment Company Act

168208

6.19

Environmental Matters

168208

6.20

Intellectual Property, Licenses, Franchises and Formulas

168209

6.21

OFAC; Patriot Act; FCPA

169209

6.22

Press Release; Offer Document; Scheme Circular; etc

169

6.236.22

Luxembourg Specific Representations

169210

6.246.23

COMI

170210

 

--------------------------------------------------------------------------------



 

ARTICLE VII AFFIRMATIVE COVENANTS

170211

 

 

7.1

Financial Statements

170211

7.2

Certificates; Other Information

171212

7.3

Notices

172213

7.4

Conduct of Business and Maintenance of Existence

173214

7.5

Payment of Taxes

173214

7.6

Inspection of Property, Books and Records

174215

7.7

ERISA

174215

7.8

Foreign Pension Plan Compliance

176217

7.9

Maintenance of Property, Insurance

176217

7.10

Environmental Laws

176217

7.11

Use of Proceeds

176218

7.12

Additional Security; Further Assurances

177218

7.13

End of Fiscal Years; Fiscal Quarters

180222

7.14

Post-Closing Covenants

180

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

180223

 

 

8.1

Liens

180223

8.2

Indebtedness

184228

8.3

Fundamental Changes

190235

8.4

Asset Sales

192237

8.5

Dividends or Other Distributions

195241

8.6

Issuance of Stock

197243

8.7

Loans, Investment and Acquisitions

197244

8.8

Transactions with Affiliates

200247

8.9

Sale-Leasebacks

201248

8.10

[Reserved.].

201248

8.11

Lines of Business

201248

8.12

Fiscal Year

201248

8.13

Limitation on Voluntary Payments and Modifications of Subordinated Indebtedness;
Modifications of Organizational Documents

201248

8.14

Limitation on Certain Restrictions on Subsidiaries

202249

8.15

Acquisition Undertakings

203

8.168.15

COMI Undertaking

204252

 

 

 

ARTICLE IX FINANCIAL COVENANT

204252

 

 

ARTICLE X EVENTS OF DEFAULT

204252

 

 

10.1

Events of Default

204252

10.2

Rights Not Exclusive

209257

 

 

 

ARTICLE XI ADMINISTRATIVE AGENT

209257

 

 

11.1

Appointment

209258

11.2

Nature of Duties

210258

11.3

Exculpation, Rights Etc.

210258

 

--------------------------------------------------------------------------------



 

11.4

Reliance

211259

11.5

Indemnification

211259

11.6

Administrative Agent In Its Individual Capacity

211260

11.7

Notice of Default

212260

11.8

Holders of Obligations

212260

11.9

Resignation by the Administrative Agent

212261

11.10

Administrative Agent or Collateral Agent as UK Security Trustee

212261

11.11

The Lead Arrangers; Bookrunners; Senior Managing Agents

214262

11.12

Parallel Debt Provisions 214[Reserved]

263

11.13

Certain ERISA Matters

263

 

 

ARTICLE XII MISCELLANEOUS

215266

 

 

12.1

No Waiver; Modifications in Writing

215266

12.2

Further Assurances

220271

12.3

Notices, Delivery Etc.

220271

12.4

Costs, Expenses and Taxes; Indemnification

221272

12.5

Confirmations

225276

12.6

Adjustment; Setoff

225276

12.7

Execution in Counterparts; Electronic Execution of Assignments

226278

12.8

Binding Effect; Assignment; Addition and Substitution of Lenders

226278

12.9

CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL; SERVICE OF PROCESS

232284

12.10

Release of Collateral

233285

12.11

GOVERNING LAW

233285

12.12

Severability of Provisions

233286

12.13

Transfers of Notes

233286

12.14

Registry

234286

12.15

[Reserved.]

234287

12.16

Headings

234287

12.17

Termination of Agreement

234287

12.18

Confidentiality

235287

12.19

Concerning the Collateral, the Guaranty and the other Loan Documents

236289

12.20

Effectiveness

239292

12.21

USA Patriot Act

239292

12.22

Restrictions on Guarantees and Pledges

239292

12.23

Redesignation of Unrestricted Entities as Subsidiaries

239293

12.24

No Fiduciary Responsibility

240293

12.25

Waiver of Sovereign Immunity

240293

12.26

EU Bail-In Clause

241294

 

--------------------------------------------------------------------------------



 

Exhibits

 

Exhibit 2.1(f)

 

Form of USD Swing Line Loan Participation Certificate

Exhibit 2.1(g)

 

Form of Multicurrency Swing Line Loan Participation Certificate

Exhibit 2.2(a)(1)

 

Form of USD Term A Note

Exhibit 2.2(a)(2)

 

Form of EUR Term AUSD Revolving Note

Exhibit 2.2(a)(3)

 

Form of Multicurrency Revolving Note

Exhibit 2.2(a)(4)

 

Form of U.S.USD Swing Line Note

Exhibit 2.2(a)(5)

 

Form of Multicurrency European Swing Line Note

Exhibit 2.2(a)(6)

 

Form of Multicurrency U.S. Swing Line Note

Exhibit 2.5

 

Form of Notice of Borrowing

Exhibit 2.6

 

Form of Notice of Conversion or Continuation

Exhibit 2.10(c)

 

Form of Notice of Issuance

Exhibit 2.15

 

Form of Joinder Agreement

Exhibit 4.7(f)-1

 

Form of U.S. Tax Compliance Certificate

Exhibit 4.7(f)-2

 

Form of U.S. Tax Compliance Certificate

Exhibit 4.7(f)-3

 

Form of U.S. Tax Compliance Certificate

Exhibit 4.7(f)-4

 

Form of U.S. Tax Compliance Certificate

Exhibit 5.1(a)(ii)

 

Form of Guaranty

Exhibit 5.1(a)(iii)

 

Form of U.S. Pledge Agreement

Exhibit 5.1(c)

 

Form of Officer’s Certificate

Exhibit 5.1(d)

 

Form of Secretary’s Certificate

Exhibit 5.1(g)

 

Form of Solvency Certificate

Exhibit 5.1(r)

 

Form of CP Memorandum to Cash Confirmation Provider

Exhibit 5.2(d)

 

Form of Officer’s Certificate Pursuant to Section 5.2(d)

Exhibit 7.2(a)

 

Form of Compliance Certificate Pursuant to Section 7.2(a)

Exhibit 8.2(j)

 

Form of Subordination Terms

Exhibit 12.8(c)

 

Form of Assignment and Assumption Agreement

 

Schedules

 

Schedule 1.1(a)

 

Commitments

Schedule 1.1(b)

 

Acquisition Undertakings[Reserved]

Schedule 1.1(c)

 

Revolver Sublimits

Schedule 1.1(d)

 

Subsidiary Borrowers

Schedule 1.1(e)

 

Unrestricted Entities

Schedule 1.1(f)

 

Applicable Designees

Schedule 1.1(g)

 

Applicable LC SublimitSublimits

Schedule 1.1(h)

 

Existing Target Credit Facilities[Reserved]

Schedule 1.1(i)

 

UK Qualifying Lender Confirmation and UK DTTP Scheme

Schedule 1.1(j)

 

Target Domestic Subsidiaries[Reserved]

Schedule 1.1(k)

 

Senior Managing Agents

Schedule 2.10(j)

 

Outstanding Letters of Credit

Schedule 6.3

 

Approvals and Consents

 

--------------------------------------------------------------------------------



 

Schedule 6.4

 

Governmental Approvals

Schedule 6.13

 

Foreign Pension Plans

Schedule 6.16

 

Organization of Subsidiaries

Schedule 8.1(u)

 

Foreign Pension Plan Liens

Schedule 8.2

 

Indebtedness

Schedule 8.7

 

Existing Investments

Schedule 8.8

 

Transactions with Affiliates

Schedule 8.14(a)

 

Existing Restrictions on Subsidiaries

Schedule 12.3

 

Notice Addresses

Schedule 12.8(b)

 

Voting Participants

 

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of March 18, 2016 (as amended as of March 9,
2018, as further amended as of March 25, 2019, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”) and is made by and among BALL CORPORATION, an Indiana corporation
(“Company”), BALL UK ACQUISITION LIMITED, a private limited company registered
in England and Wales with company number 09441371 and whose registered office is
at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary
Wharf, London E14 5DS, United Kingdom (“Purchaser”), each Other Subsidiary
Borrower (as defined herein), the undersigned financial institutions, in their
capacities as lenders hereunder (collectively, the “Lenders,” and each
individually, a “Lender”), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative
agent (in such capacity “Administrative Agent”), DEUTSCHE BANK AG NEW YORK
BRANCH, as collateral agent for the Lenders and DEUTSCHE BANK AG NEW YORK
BRANCH, BANK OF AMERICA, N.A. and KEYBANK NATIONAL ASSOCIATION, COÖPERATIEVE
RABOBANK U.A., NEW YORK BRANCH, UNICREDIT BANK AG — NEW YORK BRANCH and BNP
PARIBAS each as an initial revolving letter of credit facing agent (each, in
such capacity, an “Initial Facing Agent” and collectively, in such capacities,
the “Initial Facing Agents”).

 

In consideration of the premises and of the mutual covenants herein contained
the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Definitions. As used herein, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

 

“Acceptance Condition” has the meaning assigned to that term in Section 5.2(b).

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the purchase by a Person
of all or substantially all of the assets of a Person, or of any business or
business unit, line of business or division of a Person, (ii) the acquisition of
in excess of 50% of the Capital Stock of any Person, or otherwise causing any
Person to become a Subsidiary (other than pursuant to a designation of a Person
as a Subsidiary pursuant to the definition of “Subsidiary”), or (iii) the
merger, consolidation or amalgamation of any Person with any other Person (other
than a Person that is a Subsidiary).

 

“Acquisition Undertakings” means the undertakings set forth on Schedule 1.1(b).

 

7

--------------------------------------------------------------------------------



 

“Additional Facilities” has the meaning assigned to that term in Section 2.9(a).

 

“Additional Facility Commitment” means, with respect to any Lender and any
Additional Facility, the obligation of such Lender to make loans under such
Additional Facility, as such commitment may be adjusted from time to time
pursuant to this Agreement.

 

“Additional Facility Limit” means an amount equal to the sum of
(x)(i) $300,000,000 (or the Dollar Equivalent thereof at the time of funding)
less (ii) the aggregate principal amount of all Additional Facilities incurred
or issued in reliance on clause (x)(i) of this definition plus (y) (A) the
amount of any optional prepayment of any Loan including any Loan under any
Additional Facility (other than, in each case, incurred pursuant to clause
(z) below) in accordance with Section 4.3 (accompanied, to the extent such
prepayments are of Loans under any Multicurrency Revolving Facility and/or any
Additional Revolving Facility, by a commitment reduction in the like amount
under such Multicurrency Revolving Facility and/or Additional Revolving
Facility) and/or the amount of any permanent reduction of any Multicurrency
Revolving Commitment or Additional Facility Commitment so long as, in the case
of any optional prepayment, such prepayment was not funded with the proceeds of
a contemporaneous refinancing with new long-term Indebtedness less (B) the
aggregate principal amount of all Additional Facilities incurred or issued in
reliance on clause (y)(A) of this definition plus (z) an amount such that, at
the time of the incurrence of the applicable Additional Facility (after giving
effect to the full utilization of the applicable Additional Facility), the First
Lien Net Leverage Ratio of Company and its Subsidiaries does not exceed 2.0 to
1.0 (it being acknowledged that each Additional Facility under Section 2.9 shall
be incurred under clause (z) if clause (z) is available at the time of such
incurrence up to the maximum amount available, and any additional amounts
incurred at any time that clause (z) is unavailable shall be incurred under
clauses (x) and/or (y), and any simultaneous incurrence under clauses (x) and/or
(y) shall not be given pro forma effect for purposes of determining the First
Lien Net Leverage Ratio with respect to any incurrence under clause (z)),
calculated on a Pro Forma Basis, after giving effect to the application of the
proceeds thereof (but without “netting” the Cash proceeds of the applicable
Additional Facility; provided that to the extent the Cash proceeds thereof are
used to repay Indebtedness, pro forma effect shall be given to such repayment of
Indebtedness) and, in the case of any Additional Revolving Facility, assuming a
full drawing under such Additional Revolving Facility, and determined on the
basis of the financial statements for the most recently completed four Fiscal
Quarter period of Company that are internally available. For the avoidance of
doubt, undrawn Commitments under the existing Facilities (other than an
Additional Revolving Facility (as contemplated in the proviso to the immediately
preceding sentence) shall be disregarded for purposes of calculating the amounts
available under clause (z) above.

 

“Additional Revolving Facility” has the meaning assigned to that term in
Section 2.9(a).

 

“Additional Security Documents” means the pledge agreements entered into
pursuant to Section 7.12 with respect to additional Collateral.

 

8

--------------------------------------------------------------------------------



 

“Additional Term Loans” has the meaning assigned to that term in Section 2.9(a).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and any successor Administrative Agent in such capacity.

 

“Aerospace Asset Disposition” means, for purposes of the definition of Net Sale
Proceeds and mandatory prepayments under Section 4.4(c), (i) an Asset
Disposition to one or more Persons other than the Company or any of its
Subsidiaries, by Company or any of its Subsidiaries of all or a portion of
(a) the Aerospace Business (whether or not such disposition is to any Permitted
Aerospace JV), (b) the Capital Stock of a Person holding only the Aerospace
Business or (c) the Capital Stock of any Permitted Aerospace JV or (ii) the
receipt by Company or any of its Subsidiaries of a liquidating dividend in
respect of an interest in the Capital Stock of any Permitted Aerospace JV.

 

“Aerospace Business” means the assets constituting the aerospace business of
Company, including the business of Ball Aerospace and its Subsidiaries on the
ClosingSecond Amendment Effective Date, and businesses directly or indirectly
owned or operated by Company or any of its Subsidiaries and reasonably related
or incidental to such aerospace business, but excluding all Cash and Cash
Equivalents held by said aerospace business and related or incidental businesses
other than Cash and Cash Equivalents held in the ordinary course of business and
in an amount consistent with past practices.

 

“Affiliate” means, with respect to any Person, any Person or group acting in
concert in respect of the Person in question that, directly or indirectly,
controls or is controlled by or is under common control with such Person. For
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person or group of Persons, means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise; provided that being an officer or a director of a
Person shall not, in and of itself, be deemed “control” of such Person. None of
the Administrative Agent, the Lead Arrangers, any Lender or any of their
respective Affiliates shall be considered an Affiliate of Company or any of its
Subsidiaries.

 

“Agent” has the meaning assigned to that term in Section 11.1.

 

“Aggregate Pro Rata Share” has the meaning assigned to that term in
Section 11.5.

 

“Agreed Alternative Currency” has the meaning assigned to that term in
Section 2.8(b).

 

“Agreed Guaranty and Security Principles” means, with respect to any Subsidiary
incorporated or formed under the laws of any jurisdiction, that a guaranty of
any of the Obligations (including pursuant to the Guaranty) or a pledge or grant
of a security interest in an

 

9

--------------------------------------------------------------------------------



 

asset (including Capital Stock) otherwise required to be pledged under this
Agreement or any other Loan Document, in each case shall not be required to be
given by such Subsidiary to the extent that such guaranty, pledge or grant:

 

(a)                       is prohibited by or in breach of or could reasonably
be expected to be in breach of (i) any Requirement of Law (including, but not
limited to, any exchange control, financial assistance, corporate benefit,
corporate interest, minimum capitalization, fraudulent conveyance, “interest
stripping”, transfer pricing, thin capitalization, retention of title or similar
laws, rules or regulations) or (ii) any contractual obligation (including
pursuant to any joint venture or similar agreement) in effect as of the
ClosingSecond Amendment Effective Date (or, if later, the date such Subsidiary
is formed or acquired so long as not incurredentered into in contemplation
thereof (of such formation or acquisition other than pursuant to customary terms
in the acquisition agreement pursuant to which such Subsidiary was acquired) or
otherwise entered into with a third party that is not prohibited by this
Agreement (and not entered into in contemplation of this Agreement), or
contractual obligations not more restrictive than any of the foregoing in any
material respect, solely in the case of limitations and restrictions impacting
guarantees, pledges, security interests and assets, than those in existence at
such earlier time) and not entered into in contemplation of this Agreement;

 

(b)                       would require consent, approval, license or
authorization from any Governmental Authority (including supervisory board,
works council, regulator or regulatory board (or equivalent), or other external
body) to provide a guarantee, pledge or grant (unless such consent, approval,
license or authorization has been received);

 

(c)                        could reasonably be expected to result in a risk of
(i) breach of the fiduciary duties of, or personal civil or criminal liability
on the part of, any of any Foreign Subsidiary’s officers, directors, employees
or similar persons or (ii) criminal liability on the part of any Foreign
Subsidiary;

 

(d)                       could reasonably be expected to result in adverse tax
consequences (including adverse effects in relation to interest deductibility,
stamp duty and the possibility to form a fiscal unity) to Company or any of its
Subsidiaries as determined in good faith by Company in consultation with the
Administrative Agent; or

 

(e)                        could reasonably be expected to result in costs
(including stamp duty, VAT, notarization and registration fees) or other
consequences that would be excessive in relation to the benefits afforded
thereby, as determined in good faith by Company in consultation with the
Administrative Agent.

 

“Agreement” means this Credithas the meaning assigned to that term in the
introduction to this Agreement.

 

“Alternative Currency” means at any time, Euro, Sterling and any Agreed
Alternative Currency.

 

10

--------------------------------------------------------------------------------



 

“Alternative Currency Alternate Rate” means, with respect to any Alternative
Currency in any jurisdiction, the rate of interest per annum notified to the
Administrative Agent by that Lender as soon as practicable after notice is given
under Section 3.6(c), and in any event before interest is due to be paid in
respect of the applicable Interest Period, based on the cost to that Lender of
funding its participation in that Eurocurrency Loan. Notwithstanding anything to
the contrary contained herein, Eurocurrency Loans may be made or maintained as
Daily Rate Loans only to the extent specified in Section 3.6(c).

 

“Alternative Currency Loan” means any Loan denominated in a currency other than
Dollars.

 

“Amounts Owing” has the meaning assigned to that term in Section 2.15(b).

 

“Anti-Corruption Laws” has the meaning assigned to that term in Section 6.21(d).

 

“Applicable Base Rate Margin” means (i) from the Closing, with respect to the
USD Term A Loans, USD Revolving Loans and Multicurrency Revolving Loans,
(i) from the Second Amendment Effective Date to the date upon which the
Administrative Agent receives the audited financial statements required pursuant
to Section 7.1 for the fiscal year ending December 31, 20162019, 0.750.50%, and
(ii) at any date thereafter, the applicable percentage rate per annum set forth
in the following table under the column “Applicable Base Rate Margin” opposite
the Most Recent Total Net Leverage Ratio as of such date:

 

Most Recent Total Net
Leverage Ratio

 

Applicable Base Rate Margin

 

Greater than 3.54.0 to 11.0

 

0.750.50

%

Greater than or equal to 2.53.0 to 11.0 but less than or equal to 3.54.0 to 11.0

 

0.500.25

%

Less than 2.53.0 to 11.0

 

0.250.00

%

 

Any adjustment in the Applicable Base Rate Margin shall be applicable to all
Base Rate Loans then existing or subsequently made or issued.

 

“Applicable Currency” means as to any particular payment or Loan, Dollars or the
Alternative Currency in which it is denominated or is payable.

 

“Applicable Designee” means any Affiliate of a Lender designated thereby from
time to time with the consent of the Administrative Agent (which such consent
shall not be unreasonably withheld or delayed) to fund all or any portion of
such Lender’s Multicurrency Revolving Commitment Percentage of Multicurrency
Revolving Loans (and Multicurrency Swing Line Loans and Multicurrency LC
Obligations) under this Agreement. As of the ClosingSecond Amendment Effective
Date, the Applicable Designees of each Multicurrency

 

11

--------------------------------------------------------------------------------



 

Revolving Lender are set forth on Schedule 1.1(f) (which schedule may be updated
from time to time upon written notice by any such Lender to the Administrative
Agent).

 

“Applicable Eurocurrency Margin” means (i) from the Closing, with respect to the
USD Term A Loans, USD Revolving Loans and Multicurrency Revolving Loans,
(i) from the Second Amendment Effective Date to the date upon which the
Administrative Agent receives the audited financial statements required pursuant
to Section 7.1 for the fiscal year ending December 31, 20162019, 1.751.50%, and
(ii) at any date thereafter, the applicable percentage rate per annum set forth
in the following table under the column Applicable Eurocurrency Margin opposite
the Most Recent Total Net Leverage Ratio on such date:

 

Most Recent Total Net
Leverage Ratio

 

Applicable Eurocurrency Margin

 

Greater than 3.54.0 to 11.0

 

1.751.50

%

Greater than or equal to 2.53.0 to 11.0 but less than or equal to 3.54.0 to 11.0

 

1.501.25

%

Less than 2.53.0 to 11.0

 

1.251.00

%

 

Any adjustment in the Applicable Eurocurrency Margin shall be applicable to all
Eurocurrency Loans then existing or subsequently made or issued.

 

“Applicable Jurisdiction” means the United States, Canada, the United Kingdom,
any other member state of the European Union which was a member state prior to
May 1, 2004, and such other jurisdictions as the Administrative Agent may agree
in its reasonable discretion.

 

“Applicable LC Sublimit” means, (i) with respect to Multicurrency Letters of
Credit issued or to be issued by a Facing Agent, the Applicable Multicurrency LC
Sublimit of such Facing Agent, and (ii) with respect to USD Letters of Credit
issued or to be issued by a Facing Agent, the Applicable USD LC Sublimit of such
Facing Agent.

 

“Applicable Multicurrency LC Sublimit” means, (i) with respect to each of the
Facing Agents on the ClosingSecond Amendment Effective Date, the
amount”Multicurrency LC Sublimit” set forth opposite such Facing Agent’s name on
Schedule 1.1(g) and (ii) with respect to any other Person that becomes a Facing
Agent under the Multicurrency Revolving Facility pursuant to the terms of the
applicable agreement pursuant to which such entity agrees to become a Facing
Agent hereunderunder the Multicurrency Revolving Facility, such amount as agreed
to in writing by Company and such Person at the time such Person becomes a
Facing Agent under the Multicurrency Revolving Facility pursuant to the terms of
the applicable agreement pursuant to which such entity agrees to become a Facing
Agent hereunderunder the Multicurrency Revolving Facility, as each of the
foregoing amounts under clauses (i) and (ii) above may be decreased or increased
from time to time with the written consent solely of Company and the Facing
Agents (provided that any increase in the Applicable LC Sublimit with respect to
any

 

12

--------------------------------------------------------------------------------



 

Facing Agent shall only require the consent of Company and such Facing
Agent)Agent to which such decrease or increase applies.

 

“Applicable Multicurrency Revolving Commitment Fee Percentage” means (i) from
the Closing, with respect to the USD Revolving Facility and the Multicurrency
Revolving Facility, (i) from the Second Amendment Effective Date to the date
upon which the Administrative Agent receives the audited financial statements
required pursuant to Section 7.1 for the fiscal year ending December 31,
20162019, 0.300.25%, and (ii) at any date thereafter, the applicable percentage
rate per annum set forth in the following table under the column Applicable
Revolving Commitment Fee Percentage opposite the Most Recent Total Net Leverage
Ratio as of such date:

 

Most Recent Total Net
Leverage Ratio

 

Applicable Multicurrency Revolving
Commitment Fee Percentage

 

Greater than 3.54.0 to 11.0

 

0.300.25

%

Greater than or equal to 2.53.0 to 11.0 but less than or equal to 3.54.0 to 11.0

 

0.250.20

%

Less than 2.53.0 to 11.0

 

0.200.15

%

 

“Applicable Term Loan Commitment Fee Percentage” means, for each Term Facility,
from the Closing Date to and including the last day of the Certain Funds Period
or, if earlier, the termination of the USD Term A Commitments or the EUR Term A
Commitments, as applicable, 0.30%.

 

“Applicable USD LC Sublimit” means, (i) with respect to each of the Facing
Agents on the Second Amendment Effective Date, the “USD LC Sublimit” set forth
opposite such Facing Agent’s name on Schedule 1.1(g) and (ii) with respect to
any other Person that becomes a Facing Agent under the USD Revolving Facility
pursuant to the terms of the applicable agreement pursuant to which such entity
agrees to become a Facing Agent under the USD Revolving Facility, such amount as
agreed to in writing by Company and such Person at the time such Person becomes
a Facing Agent under the USD Revolving Facility pursuant to the terms of the
applicable agreement pursuant to which such entity agrees to become a Facing
Agent under the USD Revolving Facility, as each of the foregoing amounts under
clauses (i) and (ii) above may be decreased or increased from time to time with
the written consent solely of Company and the Facing Agent to which such
decrease or increase applies.

 

“Approved Member State” means Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.

 

“Asset Disposition” means any sale, lease, transfer, conveyance or other
disposition (or series of related sales, leases, transfers or dispositions) of
all or any part of (i) an interest in shares of Capital Stock of a Subsidiary of
Company (other than directors’ qualifying

 

13

--------------------------------------------------------------------------------



 

shares) or (ii) property or other assets (each of (i) and (ii) referred to for
the purposes of this definition as a “disposition”) by Company or any of its
Subsidiaries.

 

“Assignee” has the meaning assigned to that term in Section 12.8(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(c) annexed hereto and made a
part hereof(or such other form as mutually agreed by Company and the
Administrative Agent) made by any applicable Lender, as assignor, and such
Lender’s assignee in accordance with Section 12.8.

 

“Attributable Debt” means as of the date of determination thereof, without
duplication, (i) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the then
remaining term of any applicable lease, (ii) Receivables Facility Attributable
Debt, and (iii) the liquidation or preference value of outstanding Disqualified
Capital Stock; provided that Excluded Attributable Debt shall not constitute
Attributable Debt.

 

“Available Liquidity” means, at any date, the sum of (i) the Total Available
Multicurrency Revolving Commitment on such date plus (ii) Cash and Cash
Equivalents as of such date plus (iii) available amounts under any Permitted
Accounts Receivable Securitization, or any Receivables Factoring Facility or
similar receivable financing facility that is, in each case, made available on a
committed basis on such date.

 

“Available Multicurrency Revolving Commitment” means, as to any Multicurrency
Revolving Lender at any time an amount equal to the excess, if any, of (a) such
Multicurrency Revolving Lender’s Multicurrency Revolving Commitment over (b) the
sum of (i) the aggregate Effective Amount of then outstanding Multicurrency
Revolving Loans made by such Multicurrency Revolving Lender and (ii) such
Multicurrency Revolving Lender’s Multicurrency Revolver Pro Rata Share of the
Effective Amount of Multicurrency LC Obligations and Multicurrency Swing Line
Loans then outstanding.

 

“Available Multicurrency Revolver Sublimit” means, as to any Other
SubsidiaryMulticurrency Revolving Borrower at any time an amount equal to
(i) such Borrower’s Multicurrency Revolver Sublimit at such time minus (ii) the
sum of (a) the aggregate Effective Amount of then outstanding Multicurrency
Revolving Loans made to such Borrower plus (b) the Effective Amount of such
Borrower’s Multicurrency LC Obligations plus (c) the aggregate Effective Amount
of then outstanding Multicurrency Swing Line Loans made to such Borrower.

 

“Available USD Revolver Sublimit” means, as to any USD Revolving Borrower at any
time an amount equal to (i) such Borrower’s USD Revolver Sublimit at such time
minus (ii) the sum of (a) the aggregate Effective Amount of then outstanding USD
Revolving Loans made to such Borrower plus (b) the Effective Amount of such
Borrower’s USD LC Obligations

 

14

--------------------------------------------------------------------------------



 

plus (c) the aggregate Effective Amount of then outstanding USD Swing Line Loans
made to such Borrower.

 

“Available USD Revolving Commitment” means, as to any USD Revolving Lender at
any time an amount equal to the excess, if any, of (a) such USD Revolving
Lender’s USD Revolving Commitment over (b) the sum of (i) the aggregate
Effective Amount of then outstanding USD Revolving Loans made by such USD
Revolving Lender and (ii) such USD Revolving Lender’s USD Revolver Pro Rata
Share of the Effective Amount of USD LC Obligations and USD Swing Line Loans
then outstanding.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balance Sheet” means the consolidated balance sheet of Company and its
Subsidiaries for the four-Fiscal Quarter period ending on the last day of the
most recent Fiscal Quarter completed prior to the first anniversary of the
Initial Certain Funds Funding Date, together with all related notes and
schedules thereto.

 

“Ball Aerospace” means Ball Aerospace & Technologies Corp., a Delaware
corporation.

 

“Ball Asia Pacific” means Ball Asia Pacific, Limited, a company organized under
the laws of Hong Kong.

 

“Ball Delaware” means Ball Delaware Holdings, S.C.S., a limited partnership
(société en commandite simple) incorporated under the laws of Luxembourg, having
its registered office at 5, Rue Guillaume Kroll, L-1882 Luxembourg, Grand Duchy
of15, Boulevard Friedrich Wilhelm Raiffeisen, L-2411, Luxembourg and registered
with the Luxembourg Trade and Companies’ Register (R.C.S. Luxembourg) under
number B 90.414.

 

“Ball Europe” means Ball Packaging Europe Holding B.V., a Netherlands private
limited liability company (besloten vennootschap met beperkte
aansprakelijkheid), registered with the Netherlands Chamber of Commerce under
number 24342293.

 

“Ball Finance” means Ball (Luxembourg) Finance S.à r.l., a private limited
liability company (société à responsabilité limitée), organized and existing
under the laws of the Grand Duchy of Luxembourg, with registered office at 20
rue Eugène Ruppert, L-2453

 

15

--------------------------------------------------------------------------------



 

Luxembourg, with a share capital of EUR 12,500 and registered with the
Luxembourg Register of Commerce and Companies (R.C.S Luxembourg) under number B
90416.

 

“Ball International Luxembourg” means Ball International Holdings S.à r.l., a
private limited liability company (société à responsabilité limitée) organized
and existing under the laws of the Grand Duchy of Luxembourg, with registered
office at 20 rue Eugène Ruppert, L-2453 Luxembourg, with a share capital of EUR
11,012,500 and registered with the Luxembourg Register of Commerce and Companies
(R.C.S Luxembourg) under number B 202979.

 

“Ball International Partners” means Ball International Partners SCS, a limited
partnership (société en commandite simple) organized and existing under the laws
of the Grand Duchy of Luxembourg, with registered office at 5 rue Guillaume
Kroll, L-1882 Luxembourg and registered with the Luxembourg Register of Commerce
and Companies (R.C.S Luxembourg) under number B 202884, acting by its general
partner Ball International, LLC.

 

“Ball Metal Beverage” means Ball Metal Beverage Container Corp., a Colorado
corporation.

 

“Banco Bradesco Loan Agreement” means the Loan Agreement, dated as of
February 28, 2013, by and among Latapack and Banco Bradesco S.A., New York
Branch.

 

“Banco do Brasil Fixed Credit Facility Agreement” means the Fixed Credit
Facility Agreement, dated as of  May 14, 2014, by and among Latapack and Banco
do Brasil S.A.

 

“Banco do Brasil Tokyo Loan Agreement” means the Foreign Direct Loan Agreement
in Foreign Currency and Other Covenants, dated as of March 22, 2013, by and
among Latapack and Banco do Brasil S.A., Tokyo Branch and Banco do Brasil S.A.

 

“Bank Guarantee” means, with respect to each Revolving Facility a direct
guarantee issued for the account of Company, and, if requested, a Subsidiary of
Company, under such Revolving Facility and otherwise pursuant to the terms of
this Agreement by a Facing Agent, in form acceptable to the Facing Agent issuing
such guarantee, ensuring that a liability acceptable to thesuch Facing Agent
acting reasonably of Company or a Subsidiary of Company to a third Person will
be met.

 

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code.

 

“Base Rate” means the greatest of (i) the rate most recently announced by the
Administrative Agent at its principal office as its “prime rate”, which is not
necessarily the lowest rate made available by the Administrative Agent, (ii) the
Federal Funds Rate plus 1/2 of 1% per annum, and (iii) the Eurocurrency Rate
plus 1.00%. The “prime rate” announced by the Administrative Agent is evidenced
by the recording thereof after its announcement in such

 

16

--------------------------------------------------------------------------------



 

internal publication or publications as the Administrative Agent may designate.
Any change in the interest rate resulting from a change in such “prime rate”
announced by the Administrative Agent shall become effective without prior
notice to Borrowers as of 12:01 a.m. (New York City time) on the Business Day on
which each change in such “prime rate” is announced by the Administrative Agent.
The Administrative Agent may make commercial or other loans to others at rates
of interest at, above or below its “prime rate”.

 

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any entity whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Bookrunners” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith IncorporatedBank of America, N.A., Goldman Sachs Bank USA,
KeyBanc Capital Markets Inc., Mizuho Bank, Ltd. and Coöperatieve Rabobank U.A.,
New York Branch, Mizuho Bank, Ltd., Sumitomo Mitsui Banking Corporation,
Unicredit Bank AG — New York Branch, BNP Paribas Securities Corp., Santander
Bank, N.A., and Barclays Bank PLC.

 

“Borrowers” means Company, Purchaser, and the Other Subsidiary Borrowers from
time to time party hereto.

 

“Borrowing” means, with respect to any Facility, a group of Loans of a single
Type under such Facility made by the Lenders or the European Swing Line Lender
or U.S. Swing Line Lender, as appropriate on a single date (or resulting from a
conversion on such date) and in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Brazilian Debt Refinancing” means (i) repayment in full of all Existing
Brazilian Debt, (ii) the termination and release of all commitments, security
interests and guarantees in connection with the foregoing, and (iii) the payment
of all fees, expenses and other amounts incurred or owing in connection with the
foregoing.

 

17

--------------------------------------------------------------------------------



 

“Bridge Commitments” means the “Commitments” under and as defined in the Bridge
Loan Agreement.

 

“Bridge Loan Agreement” means the Bridge Loan Agreement, dated as of
February 19, 2015, among Company, the lenders from time to time party thereto
and Deutsche Bank AG Cayman Islands Branch.

 

“Business Day” means (i) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Dollar-denominated Loan, or
otherwise to be made or given to or from the Administrative Agent, a day other
than a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to close, or are in fact closed; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market; provided, further,
that when used in connection with any Letter of Credit, the term “Business Day”
shall also exclude any day on which commercial banks in the city in which the
respective Facing Agent for such Letter of Credit is domiciled are required by
law to close; (ii) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Alternative Currency Loan, any
day (A) on which dealings in deposits in the Alternative Currency are carried
out in the London interbank market, (B) on which commercial banks and foreign
exchange markets are open for business in London, New York City, and the
principal financial center for such Alternative Currency, and (C) with respect
to any such payment, determination or funding to be made in connection with any
Alternative Currency Loan denominated in Euros, on which the Trans-European
Automated Real-time Gross Settlement Express Transfer (TARGET2) System payment
system launched on November 19, 2007 or any successor settlement system is open,
(iii) if such day relates to any Luxembourg law governed document or the
performance of any obligations under the Loan Documents by any Luxembourg Credit
Party, any day other than a Saturday, Sunday or other day on which commercial
banks in Luxembourg are authorized or required by law to close, or are in fact
closed, and (iv) if such day relates to any English law governed document or the
performance of any obligations under the Loan Documents by any UK Credit Party
organized in the United Kingdom, any day other than a Saturday, Sunday or other
day on which commercial banks in London are authorized or required by law to
close, or are in fact closed and (v) if such day relates to any Netherlands Law
governed document or the performance of any obligations under the Loan Documents
by any Netherlands Credit Party, any day other than a Saturday, Sunday or other
day on which commercial banks in the Netherlands are authorized or required by
law to close, or are in fact closed..

 

“CAM Exchange” means the mechanism among the Lenders, the Facing Agents and the
Administrative Agent for the allocation and exchange of interests in the
Facilities and collections thereunder established under the Re-Allocation
Agreement.

 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of

 

18

--------------------------------------------------------------------------------



 

such Person’s capital stock, partnership interests, limited liability company
interests, membership interests or other equivalent ownership interests and any
rights, warrants or options exchangeable for or convertible into such capital
stock or other ownership interests (other than debt securities convertible into
or exchangeable for capital stock or other ownership interests or rights,
warrants or options).

 

“Capitalized Lease” means, subject to the last sentence of Section 1.2(a), at
the time any determination thereof is to be made, any lease of property, real or
personal, in respect of which the present value of the minimum rental commitment
would be required to be capitalized on the balance sheet of the lessee in
accordance with GAAP in effect as of the date hereofClosing Date.

 

“Capitalized Lease Obligation” means, subject to the last sentence of
Section 1.2(a), at the time any determination thereof is to be made, the amount
of the liability in respect of a Capitalized Lease which would at such time be
so required to be capitalized on the balance sheet of the lessee in accordance
with GAAP in effect as of the date hereofClosing Date.

 

“Cash” means money, currency or the available credit balance in Dollars, an
Alternative Currency or another currency reasonably acceptable to the
Administrative Agent in a Deposit Account.

 

“Cash Collateralize” and “Cash Collateralizing” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the Administrative
Agent, a Facing Agent or a Swing Line Lender (as applicable) and the Lenders, in
each case under any Revolving Facility, as collateral for LC Obligations under
such Revolving Facility, obligations in respect of Swing Line Loans under such
Revolving Facility, or obligations of Lenders under such Revolving Facility to
fund participations in respect of either thereof (as the context may require),
cash or deposit account balances or, if the Facing Agent or the Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (i) the Administrative Agent and (ii) the applicable
Facing Agent or the applicable Swing Line Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Confirmation Provider” means Greenhill & Co. International LLP, in its
capacity as financial advisor to Company, for the purposes of the City Code and
the Target Acquisition.

 

“Cash Equivalents” means (i) any evidence of indebtedness, maturing not more
than one year after the date of issue, issued by any Approved Member State, the
United States of America, Canada, or any instrumentality or agency thereof, the
principal, interest and premium, if any, of which is guaranteed fully by, or
backed by the full faith and credit of, the Approved Member State, the United
States of America, or Canada, (ii) time deposits, certificates of deposit and
bankers acceptances maturing not more than one year after the date of purchase,
issued or

 

19

--------------------------------------------------------------------------------



 

guaranteed by or placed with, and money market accounts issued or offered by,
(x) any Lender or (y) a commercial banking institution having, or which is the
principal banking subsidiary of a bank holding company having, at the time of
such deposit, certificate of deposits or banker’s acceptance, or the opening of
such money market account, combined capital and surplus and undivided profits of
not less than $200,000,000 (or the Dollar Equivalent of $100,000,000 in the case
of non-U.S. banking institutions) or whose commercial paper (or the commercial
paper of such bank’s holding company) has a rating of “P-2” (or higher)
according to Moody’s, “A-2” (or higher) according to S&P or the equivalent
rating by any other nationally recognized rating agency (any such bank, an
“Approved Bank”), (iii) commercial paper, maturing not more than one year after
the date of purchase with a rating, at the time of the acquisition thereof, of
“P-2” (or higher) according to Moody’s, or “A-2” (or higher) according to S&P,
(iv) demand deposits with any bank or trust company maintained in the ordinary
course of business, (v) repurchase or reverse repurchase agreements covering
obligations of the type specified in clause (i) with a term of not more than 30
days with any Approved Bank, (vi) shares of any money market mutual fund rated
at least AA- or the equivalent thereof by S&P or at least Aa3 or the equivalent
thereof by Moody’s at the time of the acquisition thereof, including, without
limitation, any such mutual fund managed or advised by any Lender or the
Administrative Agent, and (vii) Dollars, Alternative Currencies, Brazilian real,
any national currency of any Approved Member State, and any local currencies in
which Company or any of its Subsidiaries transact business from time to time in
the ordinary course of its business. In the case of Investments by any Foreign
Subsidiary or Investments made in a country outside of the United States of
America, Cash Equivalents shall include (a) investments of the type and maturity
described in clauses (i) through (vii) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (b) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (i) through (vii) above and in
this sentence.

 

“Certain Funds Change of Control” means Company shall cease to own, directly or
indirectly, 100% of the issued and outstanding shares of Purchaser’s Voting
Securities.

 

“Certain Funds Default” means, in each case, other than to the extent that such
Event of Default relates to, or is made in relation to, circumstances affecting
any member of the Target Group, an Event of Default under paragraph (a) (solely
to the extent that it relates to a Certain Funds Term Loan), (b) (solely to the
extent that it relates to a Certain Funds Representation), (c) (solely to the
extent that it relates to a Certain Funds Undertaking), (e), (f), (j) (to the
extent relating to Subsidiary Guarantors representing more than 25% of
Consolidated EBITDA) or (m) (solely to the extent it relates to Company) of
Section 10.1.

 

“Certain Funds Period” means the period commencing on the Closing Date and
ending on the first to occur of:

 

20

--------------------------------------------------------------------------------



 

(i) midnight (London time) on the date occurring 18 months after the date the
Press Release was issued.

 

(ii) if the Target Acquisition is effected by way of a Scheme, midnight (London
time) on the first Business Day falling 20 days or more after the Scheme
Effective Date;

 

(iii) midnight (London time) on the date upon which a Scheme lapses, terminates
or is withdrawn (unless a firm intention to make an Offer in place of a Scheme
is simultaneously, or has already been, announced or within 5 Business Days of
such lapse, termination or withdrawal, as the case may be, is announced);

 

(iv) midnight (London time) on the date upon which an Offer lapses, terminates
or is withdrawn (unless a firm intention to make a Scheme in place of an Offer
is simultaneously, or has already been, announced or within 5 Business Days of
such lapse, termination or withdrawal, as the case may be, is announced); and

 

(v) midnight (London time) on the date on which the Target becomes a direct or
indirect Wholly-Owned Subsidiary of Company and Purchaser has paid all sums due
pursuant to, or in connection with, the Target Acquisition, any surrender or
cancellation of options or awards over Target Shares and (in the case of an
Offer) any squeeze-out procedure and/or sell-out procedure in accordance with
the Compulsory Acquisition Procedures.

 

“Certain Funds Representations” means the representations and warranties
contained in Sections 6.1(i) (solely as to due organization and valid existence
only) and (ii) (solely as it relates to Company and where failure to do so could
reasonably be expected to have a Material Adverse Effect), 6.2, 6.3(i), (ii) (to
the extent relating to material debt instruments of Company) and (iii), 6.4,
6.8(b), 6.18, 6.21 and 6.22 in each case, solely as they relate to the Credit
Parties (or, as set forth above, only Company).

 

“Certain Funds Term Commitment” means the USD Term A Commitment and the EUR Term
A Commitment.

 

“Certain Funds Term Lender” means, with respect to any Term Facility, any Lender
that has a Certain Funds Term Commitment for such Term Facility or that has made
a Certain Funds Term Loan under such Term Facility.

 

“Certain Funds Term Loans” means the USD Term A Loans and the EUR Term A Loans.

 

“Certain Funds Undertaking” means (i) each of the Acquisition Undertakings
(other than those set forth in paragraphs (g), (h) and (i) of Schedule 1.1(b)),
(ii) the covenant set forth in Section 7.4 (solely as it relates to Company’s
and Purchaser’s corporate existence) and

 

21

--------------------------------------------------------------------------------



 

(iii) solely after the initial Borrowing of Certain Funds Term Loans in each
case on the Initial Certain Funds Funding Date and solely as they relate to the
Credit Parties and Purchaser, Sections 8.1 through 8.4, 8.7, 8.9 and
8.13(c) (with respect to Organizational Documents only).

 

“Certificated Pledged Stock” has the meaning assigned to that term in
Section 6.11.

 

“Change in Law” means the occurrence, after the date of this AgreementSecond
Amendment Effective Date, of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority, (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority, (d) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as
amended, or any rules, regulations, interpretations, guidelines or directives
promulgated thereunder (“Dodd-Frank”) or (e) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III (“Basel”); provided that notwithstanding anything herein to the contrary, in
regards to Dodd-Frank and Basel, all requests, rules, regulations, guidelines,
interpretations, requirements and directives thereunder or issued in connection
therewith or in implementation thereof whether or not having the force of law
shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means (i) any person or group of persons (within the meaning
of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of more
than 4050% of the issued and outstanding shares of Company’s Voting Securities,
or (ii) any “Change of Control” (as such term is defined in any Permitted Debt
Document related solely to any Senior Notes or any Permitted Refinancing
Indebtedness with respect thereto).

 

“City Code” means the United Kingdom City Code on Takeovers and Mergers and any
practice statements issued by the Panel on Takeovers and Mergers in connection
with the City Code.

 

“Clean-up Date” has the meaning assigned to that term in Section 10.1.

 

“Closing Date” has the meaning assigned to that term in Section 5.1. The Closing
Date occurred on March 18, 2016.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
including the regulations promulgated thereunder, or any successor statute and
the regulations promulgated thereunder.

 

22

--------------------------------------------------------------------------------



 

“COLI Policy Advances” of Company or any of its Subsidiaries means, with respect
to any Company Owned Life Insurance Program, policy loans made to Company or any
of its Subsidiaries under life insurance policies in an amount not in excess of
the available cash surrender values of such policies, which loans are made
pursuant to the contractual terms of life insurance policies issued in
connection with a Company Owned Life Insurance Program.

 

“Collateral” means all “Collateral” as defined in each of the Security Documents
(if applicable), and all other assets pledged pursuant to the Security
Documents.

 

“Collateral Account” has the meaning assigned to that term in Section 4.4(a).

 

“Collateral Agent” means Deutsche Bank AG New York Branch acting as collateral
agent or as the UK Security Trustee under the laws of England and Wales, in each
case for the benefit of the Secured Creditors pursuant to its appointment as the
Collateral Agent in Section 11.1 and/or pursuant to any UK Security Document or
any other agent or subagent or trustee acting for the benefit of the Secured
Creditors with the consent of the Administrative Agent.

 

“Commitment” means, with respect to each Lender, the aggregate of the
Multicurrency Revolving Commitment, USD Revolving Commitment, Term Commitment,
and each Additional Facility Commitment, Replacement Revolving Commitment,
Replacement Term Commitment, Extended Revolving Commitment, Extended Term
Commitment, and Extended Additional Facility Commitment of such Lender and
“Commitments” means such commitments of all of the Lenders collectively.

 

“Common Stock” means the common stock of Company, no par value.

 

“Companies Act” means the Companies Act 2006 of the United Kingdom.

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Company 2013 Credit Facility Refinancing” means (i) repayment in full of all
Indebtedness of Company and its Subsidiaries under the Existing 2013 Credit
Agreement, together with the payment of all fees and other amounts owing
thereon, and (ii) all commitments, security interests and guaranties in
connection therewith shall have been terminated and released.

 

“Company 2015 Credit Facility Refinancing” means (i) repayment in full of all
Indebtedness of Company and its Subsidiaries under the Existing 2015 Credit
Agreement, together with the payment of all fees and other amounts owing
thereon, and (ii) all commitments, security interests and guaranties in
connection the foregoing shall have been terminated and released, all to the
reasonable satisfaction of the Administrative Agent.

 

23

--------------------------------------------------------------------------------



 

“Company 2016 Bridge Facility Reduction” means a permanent reduction of all
Bridge Commitments under the Bridge Loan Agreement in accordance with
Section 4.1(a)(iii) of the Bridge Loan Agreement.

 

“Company Owned Life Insurance Program” means a life insurance program in which
Company is a participant, pursuant to which Company is the owner of whole life
policies insuring the lives of certain of its employees.

 

“Compliance CertificateComparable Revolving Facility” has the meaning assigned
to that term in Section 7.22.9(ac)(ii).

 

“Compulsory Acquisition Procedures” means the compulsory squeeze-out procedures
for the acquisition of minority shareholdings in the Target pursuant to the
squeeze-out procedure set out in Sections 974 to 991 of the Companies Act.

 

“Computation DateCompliance Certificate” has the meaning assigned to that term
in Section 2.87.2(a).

 

“Confidentiality AgreementComputation Date” has the meaning assigned to that
term in Section 12.182.8(a).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Lender” has the meaning assigned to that term in Section 2.14(b).

 

“Consolidated Assets” means, for any Person, the total assets of such Person and
its Subsidiaries, as determined from a consolidated balance sheet of such Person
and its consolidated Subsidiaries prepared in accordance with GAAP (for the
avoidance of doubt, calculated without regard to (x) the penultimate sentence of
the definition of “Subsidiary” and (y) clause (b) of the final sentence of the
definition of “Subsidiary”).

 

“Consolidated EBITDA” means, for any period, on a consolidated basis for Company
and its Subsidiaries, the sum of the amounts for such period, without
duplication, of:

 

 

 

(i)

 

Consolidated Net Income,

 

 

 

 

 

plus

 

(ii)

 

Consolidated Interest Expense, to the extent deducted in computing Consolidated
Net Income,

 

 

 

 

 

plus

 

(iii)

 

charges against income for foreign, federal, state and local taxes in each case
based on income or profits, to the extent deducted in

 

24

--------------------------------------------------------------------------------



 

 

 

 

 

computing Consolidated Net Income,

 

 

 

 

 

plus

 

(iv)

 

depreciation expense, to the extent deducted in computing Consolidated Net
Income,

 

 

 

 

 

plus

 

(v)

 

amortization expense, including, without limitation, amortization of goodwill
and other intangible assets, fees, costs and expenses in connection with the
execution, delivery and performance of any of the Loan Documents, and other
fees, costs and expenses in connection with Permitted Acquisitions, in each
case, to the extent deducted in computing Consolidated Net Income,

 

 

 

 

 

minus

 

(vi)

 

the gain (or plus the loss) (net of any tax effect) resulting from the sale of
any capital assets other than in the ordinary course of business to the extent
added (deducted) in computing Consolidated Net Income,

 

 

 

 

 

minus

 

(vii)

 

extraordinary or non-cash nonrecurring after-tax gains (or plus extraordinary or
non-cash nonrecurring after-tax losses) to the extent added (deducted) in
computing Consolidated Net Income,

 

 

 

 

 

minus

 

(viii)

 

any non-cash gain resulting from any write-up of assets (other than with respect
to any Company Owned Life Insurance Program) to the extent added in computing
Consolidated Net Income,

 

 

 

 

 

plus

 

(ix)

 

any non-cash charge resulting from any write-down of assets to the extent
deducted in computing Consolidated Net Income,

 

 

 

 

 

plus

 

(x)

 

any non-cash restructuring charge to the extent deducted in computing
Consolidated Net Income,

 

 

 

 

 

plus

 

(xi)

 

all other non-cash charges (except to the extent such non-cash charges are
reserved for cash charges to be taken in the future),

 

 

 

 

 

plus

 

(xii)

 

(A) fees, costs and expenses in connection with the Transaction, the Target
Acquisition (including, without limitation, separations, consolidations,
divestitures and reorganizations in preparation therefor orissuance of the
Dollar Senior Notes (2026), the Second Amendment and the transaction entered
into in connection therewith), the Target Notes Refinancing, the Designated
Existing Notes Refinancing, the issuance of the Senior

 

25

--------------------------------------------------------------------------------



 

 

 

 

 

Notes (2025) and the Senior Notes (Target Acquisition), the Replacement Target
Note Financing, the Company 2013 Credit Facility Refinancing, the Brazilian Debt
Refinancing, and each Permitted ReorganizationTransaction, (B) transaction fees,
costs and expenses (including up-front fees, commissions, premiums or charges)
incurred in connection with, to the extent permitted under the Loan Documents
and whether or not consummated, equity issuances, Investments, Acquisitions,
Asset Dispositions, recapitalizations, refinancings (including, for the
avoidance of doubt, in respect of any Senior Notes), mergers, option buy-outs,
or the incurrence or repayment of Indebtedness or any amendments, waivers or
other modifications under the agreements relating to such Indebtedness or
similar transactions, (C) fees, costs and expenses in connection with strategic
initiatives, transition costs and other business optimization and information
systems related fees costs and expenses (including non-recurring employee
bonuses in connection therewith and including in connection with each Permitted
ReorganizationTransaction and the separation and eventual disposal of businesses
or lines of business) and (D) fees, costs and expenses with respect to
Receivables Factoring Facilities, to the extent not included in Consolidated
Interest Expense,

 

 

 

 

 

plus

 

(xiii)

 

the amount of “run-rate” cost savings, product margin synergies (including
increased share of shelf), operating expense reductions and product cost
(including sourcing), and other operating improvements and synergies reasonably
identifiable and factually supportable relating to, and projected by Company in
good faith to result from, actions taken or with respect to which substantial
steps have been taken or are expected to be taken by Company or any of its
Subsidiaries within 24 months after (A) in the case of the Transactions and the
Target Acquisition, the Initial Certain Funds Funding Date, and (B) in the case
of asset sales, Investments, Asset Dispositionsthe date on which any asset
sale, Investment, Asset Disposition, operating improvements, mergersimprovement,
merger or other business combinations, acquisitions, divestitures,
restructuringscombination, acquisition, divestiture, restructuring and cost
savings initiatives, the date itinitiative is consummated; provided that the
aggregate amount added back pursuant to this clause (xiii) (other than in
connection with any mergers, business combinations, acquisitions or
divestitures) and clause (xiv) and pursuant to any pro forma adjustments in
accordance with the definition of “Pro Forma Basis” in any Test Period shall not
exceed 30% of Consolidated EBITDA with respect to such period (after giving
effect to such add-backs pursuant to this clause (xiii) and clause (xiv) and
such adjustments),

 

 

 

 

 

plus

 

(xiv)

 

costs, charges, accruals, reserves or expenses attributable to the undertaking
or implementation of cost savings initiatives, operating

 

26

--------------------------------------------------------------------------------



 

 

 

 

 

expense reductions, integration, transition, facilities opening and pre-opening,
business optimization and other restructuring costs, charges, accruals, reserves
and expenses (including, without limitation, inventory optimization programs,
software development costs and costs related to the closure or consolidation of
facilities, stores or distribution centers and curtailments, costs related to
entry into new markets, consulting fees, signing costs, retention or completion
bonuses, relocation expenses, severance payments, modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs); provided that the aggregate amount of any such
costs, charges, accruals, reserves or expenses (other than in connection with
any mergers, business combinations, acquisitions or divestures), together with
any amounts added back pursuant to clause (xiii) and pursuant to any pro forma
adjustment in accordance with the definition of “Pro Forma Basis” in any Test
Period shall not exceed 30% of Consolidated EBITDA with respect to such period
(after giving effect to such add-backs pursuant to this clause (xiv) and clause
(xiii) and such adjustments);

 

 

 

 

 

minus

 

(xv)

 

all other non-cash items increasing Consolidated Net Income for such period,

 

in each case calculated for the applicable period in conformity with GAAP;
provided, however, Consolidated EBITDA shall be decreased by the amount of any
cash expenditures in such period related to non-cash charges added back to
Consolidated EBITDA during any prior periods.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of the total interest expense (including, subject to the last sentence of
Section 1.2(a), that attributable to Capitalized Leases in accordance with GAAP
in effect as of the Closing Date) of Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Company and
its Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing but excluding, however, any amortization of deferred
financing costs, all as determined on a consolidated basis for Company and its
consolidated Subsidiaries in accordance with GAAP plus the interest component of
any lease payment under Attributable Debt transactions paid by Company and its
Subsidiaries on a consolidated basis plus any discount and/or interest component
in respect of a sale of Receivables Facility Assets by Company and its
Subsidiaries regardless of whether such discount or interest would constitute
interest under GAAP plus dividends paid in cash on Disqualified Capital Stock.

 

“Consolidated Net Debt” means, at any time, (i) without duplication, all
Indebtedness described in clauses (i) through (viivi) (other than commercial
letters of credit and undrawn amounts under standby letters of credit) of the
definition of “Indebtedness” and

 

27

--------------------------------------------------------------------------------



 

Guarantee Obligations in respect of the foregoing, in each case, of Company and
its Subsidiaries (other than the Unrestricted Entities) determined on a
consolidated basis in accordance with GAAP (which shall not include any
Indebtedness under a Term Facility or any Permitted Refinancing Indebtedness in
respect thereof unless and until any Term Loans under such Term Facility or
equivalent under any Permitted Refinancing Indebtedness are drawn hereunder or
thereunder) plus (ii) the aggregate outstanding amount, without duplication of
clause (i), of Attributable Debt of Company and its Subsidiaries (other than the
Unrestricted Entities) determined on a consolidated basis (exclusive of all
Excluded Attributable Debt under any Receivables Factoring Facility which is
non-recourse except for standard representations, warranties, covenants and
indemnities made in connection with such facilities and/or any off-balance sheet
Permitted Accounts Receivable Securitization) minus (iii) unrestricted Cash and
Cash Equivalents of Company and its Subsidiaries (other than the Unrestricted
Entities) determined on a consolidated basis in accordance with GAAP; provided
that proceeds of any debt securities or, loans or other Indebtedness (including
Loans and, if applicable, Letters of Credit) deposited into a segregated account
inas cash collateral or in escrow or held pursuant to a similar arrangement in
connection with the offering of such debt securities or, syndication of such
loans, or otherwise in connection with such Indebtedness (including any
reimbursement obligations in respect thereof), or in connection with any Subject
Transaction under clause (a), (b), (e) or (g) of such definition, in each case
shall be deemed unrestricted for purposes of this definition. Consolidated Net
Debt shall not include the amount of any Indebtedness that has been defeased or
satisfied and discharged in accordance with the terms of such Indebtedness. For
the avoidance of doubt, Excluded Attributable Debt shall not constitute
Attributable Debt or Consolidated Net Debt.

 

“Consolidated Net Income” means, with respect to any period, the aggregate of
the net income (loss) of the Person in question for such period, determined in
accordance with GAAP on a consolidated basis; provided that there shall be
excluded (i) the income of any unconsolidated Subsidiary and any Person in which
any other Person (other than Company or any of the Subsidiaries or any director
holding qualifying shares in compliance with applicable law or any other third
party holding a de minimis number of shares in order to comply with other
similar requirements) has a joint interest, except to the extent of the amount
of dividends or other distributions actually paid to Company or any of its
Wholly-Owned Subsidiaries by such Person during such period and (ii) the
cumulative effect of a change in accounting principles. All income of
Unrestricted Entities shall be excluded from Consolidated Net Income.

 

“Consolidated Tangible Assets” means, for any Person, the total assets of such
Person and its Subsidiaries, as determined from a consolidated balance sheet of
such Person and its consolidated Subsidiaries prepared in accordance with GAAP,
but excluding therefrom all items that are treated as goodwill and other
intangible assets (net of applicable amortization) under GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or

 

28

--------------------------------------------------------------------------------



 

other undertaking to which such Person is a party or by which it or any of its
property is bound or to which it is otherwise subject.

 

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Company; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with Company; (iii) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
Company, any corporation described in clause (i) above or any partnership or
trade or business described in clause (ii) above; or (iv) any other Person which
is required to be aggregated with Company or any of its Subsidiaries pursuant to
regulations promulgated under Section 414(o) of the Code.

 

“Controlled Subsidiary” of any Person means a Subsidiary of such Person
(i) ninety percent (90%) or more of the Capital Stock of which (other than
directors’ qualifying shares) shall at the time be owned by such Person or by
one or more Wholly-Owned Subsidiaries of such Person and (ii) of which such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies, whether through the ownership of voting
securities, by agreement or otherwise and “controlled” and “controlling” have
correlative meanings thereto.

 

“Co-operation Agreement” means that certain Deed, dated as of February 19, 2015,
among Company, Purchaser and Target.

 

“Cost of Funds” means the rate of interest on each Lender’s share of the
relevant Loan under any Facility for the relevant Interest Period which is the
percentage rate per annum equal to the sum of: (i) the Applicable Eurocurrency
Margin and (ii) the weighted average of the rates notified to the Administrative
Agent by each Lender under such Facility as soon as practicable and in any event
within 5 Business Days of the first day of that Interest Period (or, if earlier,
on the date falling 5 Business Days before the date on which interest is due to
be paid in respect of that Interest Period), which expresses as a percentage
rate per annum the cost to the relevant Lender of funding its participation in
that Loan from whatever source it may reasonably select; provided that if the
Administrative Agent or Company so requires, the Administrative Agent and
Company shall enter into negotiations (for a period of not more than 30 days)
with a view to agreeing a substitute basis for determining the rate of interest
and any alternative basis agreed pursuant to this proviso shall, with the prior
consent of all the Lenders under such Facility and Company, be binding on all
parties to this Agreement.

 

“Court” means The High Court of Justice of England and Wales.

 

“Court Meeting” means a meeting convened by the Court between the owners of the
Target Shares to seek their approval of the Scheme.

 

29

--------------------------------------------------------------------------------



 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

 

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

 

“Credit Party” means any Borrower or any Guarantor, and “Credit Parties” means
all Borrowers and Guarantors.

 

“Customary Permitted Liens” means for any Person:

 

(i)             Liens for Taxes, assessments, levies or governmental charges
that are not required to be discharged pursuant to Section 7.5 or not overdue
for a period of more than 60 days or which are being contested in good faith by
appropriate proceedings diligently pursued for which adequate provision for the
payment of such Taxes, assessments or governmental charges has been made on the
books of such Person to the extent required by GAAP or, in the case of a Foreign
Subsidiary, generally accepted accounting principles in effect from time to time
in its jurisdiction of organization;

 

(ii)          (A) mechanics’, suppliers’, processor’s, materialmen’s, carriers’,
warehousemen’s, workmen’s, repairmen’s, landlord’s and other Liens arising by
operation of law and arising or created in the ordinary course of business and
securing obligations of such Person that are not overdue for a period of more
than 60 days or are being contested in good faith by appropriate proceedings
diligently pursued; provided that adequate provision for the payment of such
Liens has been made on the books of such Person to the extent required by GAAP
or, in the case of a Foreign Subsidiary, generally accepted accounting
principles in effect from time to time in its jurisdiction of organization and
(B) deposits securingbank guarantees, letters of credit supporting such
obligations;and/or cash, Cash Equivalents and other deposits securing bank
guarantees or letters of credit (and reimbursement obligations in respect of the
foregoing), in each case securing or otherwise supporting the obligations
described in clause (A) above, or otherwise securing or supporting the
obligations described in this clause (B);

 

(iii)       Liens consisting of pledges or cash, Cash Equivalents or other
deposits in connection with worker’s compensation, unemployment insurance, old
age pensions and social security benefits, other similar benefits and other
social security laws or regulations or liens created by pension standards
legislation, and Liens consisting of pledges and deposits securingbank
guarantees, letters of credit and/or pledges and cash, Cash Equivalents and
other deposits securing suchbank guarantees or letters of credit (and
reimbursement obligations in respect of the foregoing), in each case securing or
otherwise supporting the obligations described in this clause (iii);

 

(iv)      (A)                               Liens consisting of cash, Cash
Equivalents or other deposits made in the ordinary course of business to secure
the performance of bids,

 

30

--------------------------------------------------------------------------------



 

tenders, trade contracts, leases (other than Indebtedness), statutory
obligations, fee and expense arrangements with trustees and fiscal agents and
other similar obligations (exclusive of obligations incurred in connection with
the borrowing of money or the payment of the deferred purchase price of
property) and customary deposits granted in the ordinary course of business
under operating leases, (B) Liens securing surety, indemnity, performance,
appeal, customs and release bonds, and other similar obligations incurred in the
ordinary course of business and (C) Liens consisting of pledges and deposits
securingbank guarantees, letters of credit securing such obligations;and/or
pledges and cash, Cash Equivalents and other deposits securing bank guarantees
or letters of credit (and reimbursement obligations in respect of the
foregoing), in each case securing or otherwise supporting the obligations
described in clauses (A) and/or (B) above, or otherwise securing or supporting
the obligations described in this clause (C);

 

(v)         Permitted Real Property Encumbrances;

 

(vi)      attachment, judgment, writs or warrants of attachment or other similar
Liens arising in connection with court or arbitration proceedings which do not
constitute an Event of Default under Section 10.1(h);

 

(vii)   licenses and sublicenses of (or other grants of rights to use) software,
patents, copyrights, trademarks, or other intellectual property rights and other
general intangibles (i) not interfering, individually or in the aggregate, in
any material respect, with the conduct of the business of Company or any ofand
its Subsidiaries, taken as a whole, (ii) between or among Company and its
Subsidiaries (or between or among Company’s Subsidiaries), or (iii) existing as
of the Second Amendment Effective Date;

 

(viii) Liens (A) in respect of an option or agreement to sell, transfer or
dispose of any asset and, to the extent constituting a Lien, negative pledges of
such assets pending the consummation of such transaction or (B) solely on any
earnest money deposits made by Company or any of its Subsidiaries in connection
with any letter of intent or purchase agreement entered into by it;

 

(ix)      Liens arising due to any treasury, depositary, cash management
services, automated clearinghouse transfer of funds, overdraft protections, cash
pooling, netting or composite accounting arrangements between any one or more of
Company and any of its Subsidiaries or between any one or more of such entities
and one or more banks or other financial institutions where any such entity
maintains deposit accounts, commodities accounts and securities accounts;

 

(x)         leases or subleases granted to others to the extent permitted in
Section 8.4(b) and any interest or title of a lessor, licensor or sublessor or
sublicensor under any lease or license not prohibited by this Agreement;

 

31

--------------------------------------------------------------------------------



 

(xi)      customary rights of set off, revocation, refund or chargeback, Liens
or similar rights under agreements with respect to deposits of cash, deposit
accounts, securities accounts, commodities accounts, deposit disbursements,
concentration accounts or comparable accounts under the laws of any foreign
jurisdiction or under the UCC (or comparable foreign law) or arising by
operation of law of banks or other financial institutions where Company or any
of its Subsidiaries maintains securities accounts, commodities accounts, deposit
disbursements, concentration accounts or comparable accounts under the laws of
any foreign jurisdiction in the ordinary course of business permitted by this
Agreement; and

 

(xii)   Liens arising from filing precautionary UCC financing statements
relating solely to personal propertyto operating leases entered into in the
ordinary course of business or to goods on consignment.or other obligations not
constituting Indebtedness or relating to Capitalized Lease Obligations or
Attributable Debt (to the extent that such Capital Lease Obligations or
Attributable Debt would be permitted to be secured by Liens under Section 8.1
without regard to this clause (xii)).

 

“Daily Rate” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternative Currency Alternate Rate.

 

“DBNY” has the meaning assigned to that term in Section 4.1(a).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or other similar debtor relief laws of the United States of
America or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Declining Lender” has the meaning assigned to that term in Section 2.14(b).

 

“Default Rate” means a variable rate per annum which shall be two percent (2%)
per annum plus either (i) the then applicable interest rate hereunder in respect
of the amount on which the Default Rate is being assessed or (ii) if there is no
such applicable interest rate, the Base Rate plus the Applicable Base Rate
Margin.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Multicurrency Revolving Loans, the Term Loans, participations in LC
Obligations or participations in Swing Line Loans required to be funded by it
hereunder on (in the case of Term Loans), or within 3 Business Days of (in the
case of any other Loans or participations), the date required to be funded by it
hereunder (unless such funding is the subject of a good faith dispute), (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within 1 Business Day of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified Company, the Administrative

 

32

--------------------------------------------------------------------------------



 

Agent or any other Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, (iii) taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Deposit Account” means a demand, time, savings, passbook, or similar account
maintained with a bank, savings and loan association, credit union, or like
organization, other than investment property or an account evidenced by a
negotiable certificate of deposit.

 

“Designated Existing Notes” means those certain (a) 6 3/4% Senior Notes due
September 15, 2020 (the “Senior Notes (2020)”), issued by Company in the
aggregate principal amount of $500 million pursuant to the Senior Note (2020)
Indenture, which term shall include and shall constitute the notes issued in
exchange therefor as contemplated by that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as trustee, as
supplemented from time to time and (b) 5 3/4% Senior Notes due May 15, 2021 (the
“Senior Notes (2021)”), issued by Company in the aggregate principal amount of
$500 million pursuant to the Senior Note (2021) Indenture, which term shall
include and shall constitute the notes issued in exchange therefor as
contemplated by that certain Indenture dated as of March 27, 2006, between
Company and The Bank of New York Mellon Trust Company, N.A. (f/k/a The Bank of
New York Trust Company, N.A.), as trustee, as supplemented from time to time.

 

“Designated Existing Notes Refinancing” means the redemption of the Designated
Existing Notes, together with the payment of all fees and other amounts owing
thereon or resulting from such redemption.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event:

 

(i) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable (other than for Capital Stock
that is not Disqualified

 

33

--------------------------------------------------------------------------------



 

Capital Stock), pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than for Qualified Capital
Stock), in whole or in part, on or prior to the latest Maturity Date in effect
at the time of the incurrence or issuance thereof (measured at the time of the
incurrence or issuance thereof) (except as a result of a change of control,
asset sale or other requirement to make a customary offer to repurchase upon a
“fundamental change” (or similar event) that is customary at the time of
incurrence or issuance, in each case so long as any rights of the holders
thereof upon the occurrence of a change of control, asset sale or fundamental
change event shall be subject to the prior repayment in full of the Loans and
all other Obligations that are accrued and payable and the termination of the
Commitments and the termination or expiration of all outstanding Letters of
Credit (unless the Unpaid Drawings of the LC Obligations related thereto have
been Cash Collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable Facing Agent or deemed reissued under another
agreement reasonably acceptable to the applicable Facing Agent));

 

(ii) is or becomes convertible into or exchangeable (unless at the sole option
of the issuer thereof) for (a) debt securities or (b) any Capital Stock that
would constitute Disqualified Capital Stock, in each case at any time on or
prior to the latest Maturity Date in effect at the time of the incurrence or
issuance thereof (measured at the time of the incurrence or issuance thereof)
(except in the case of this clause (ii) as a result of a change of control,
asset sale or other requirement to make a customary offer to repurchase upon a
“fundamental change” (or similar event) that is customary at the time of
incurrence or issuance, in each case so long as any rights of the holders
thereof upon the occurrence of a change of control, asset sale or fundamental
change event shall be subject to the prior repayment in full of the Loans and
all other Obligations that are accrued and payable and the termination of the
Commitments and the termination or expiration of all outstanding Letters of
Credit (unless the Unpaid Drawings of the LC Obligations related thereto have
been Cash Collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable Facing Agent or deemed reissued under another
agreement reasonably acceptable to the applicable Facing Agent)); or

 

(iii) provides for the scheduled payments of dividends in Cash on or prior to
the latest Maturity Date in effect at the time of the incurrence or issuance
thereof (measured at the time of the incurrence or issuance thereof).

 

Notwithstanding anything to the contrary in the first sentence of this
definition, (A) if such Capital Stock is issued to any plan for the benefit of
employees or by any such plan to such employees, in each case in the ordinary
course of business of Company or any of its Subsidiaries, such Capital Stock
shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the issuer thereof in order to satisfy applicable
statutory or regulatory obligations and (B) no Capital Stock held by any future,
present or former employee, director, officer or consultant (or their respective
Affiliates or immediate family members) of Company or any of its Subsidiaries
shall be considered Disqualified Capital Stock because such stock is redeemable
or subject to repurchase pursuant to any management equity subscription
agreement, stock

 

34

--------------------------------------------------------------------------------



 

option, stock appreciation right or other stock award agreement, stock ownership
plan, put agreement, stockholder agreement or similar agreement that may be in
effect from time to time.

 

“Disqualified Institution” has the meaning assigned to that term in the
definition of “Eligible Assignee”.

 

“Dividend” has the meaning assigned to that term in Section 8.5.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time and (b) as to any amount denominated in
any other currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such other currency on the most recent Computation Date
provided for in Section 2.8(a).

 

“Dollar Senior Note (2020) Documents” means the Dollar Senior Notes (2020), the
Dollar Senior Note (2020) Indenture, and all other documents evidencing,
guaranteeing or otherwise governing the terms of the Dollar Senior Notes (2020).

 

“Dollar Senior Note (2020) Indenture” means that certain Indenture dated as of
November 27, 2015, between Company and Deutsche Bank Trust Company Americas, as
trustee, as supplemented by that certain first supplemental indenture, dated as
of December 14, 2015, among Company, the Subsidiaries of Company party thereto,
and the trustee, and as further amended, supplemented, restated or otherwise
modified in accordance with the terms hereofto the extent not prohibited by any
Loan Document.

 

“Dollar Senior Notes (2020)” means those certain 4.375% Senior Notes due
December 15, 2020, issued by Company in the aggregate principal amount of $1
billion pursuant to the Dollar Senior Note (2020) Indenture, which term shall
include and shall constitute the notes issued in exchange therefor as
contemplated by the Dollar Senior Note (2020) Indenture.

 

“Dollar Senior Note (2026) Documents” means the Dollar Senior Notes (2026), the
Dollar Senior Note (2026) Indenture, and all other documents evidencing,
guaranteeing or otherwise governing the terms of the Dollar Senior Notes (2026).

 

“Dollar Senior Note (2026) Indenture” means that certain Indenture dated as of
November 27, 2015, between Company and Deutsche Bank Trust Company Americas, as
trustee, as supplemented by that certain tenth supplemental indenture, dated as
of March 9, 2018, among Company, the Subsidiaries of Company party thereto, and
the trustee, and as further amended, supplemented, restated or otherwise
modified to the extent not prohibited by any Loan Document.

 

35

--------------------------------------------------------------------------------



 

“Dollar Senior Notes (2026)” means those certain 4.875% Senior Notes due
March 15, 2026, issued by Company in the aggregate principal amount of $750
million pursuant to the Dollar Senior Note (2026) Indenture, which term shall
include and shall constitute the notes issued in exchange therefor as
contemplated by the Dollar Senior Note (2026) Indenture.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia
other than any such Subsidiary that is (i) an entity that is disregarded for
United States federal income tax purposes that owns an Capital Stock in one or
more Foreign Subsidiaries andor (ii) an entity substantially all the assets of
which are Capital Stock in one or more Foreign Subsidiaries. Each Subsidiary
described in clauses (i) andor (ii) of this definition shall be a Foreign
Subsidiary; provided that, at any time, each Subsidiary listed on Schedule
1.1(j) shall be treated as a Domestic Subsidiary under the Loan Documents to the
extent that such Person satisfies the requirements of clauses (x) and (y) of the
proviso at the end of the definition of “U.S. Domiciled Foreign Guarantor” at
such time..

 

“Drawing” has the meaning assigned to that term in Section 2.10(d)(ii).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Amount” means (a) with respect to any Loans under any Facility on any
date, the aggregate outstanding principal Dollar Equivalent amount thereof after
giving effect to any Borrowings and prepayments or repayments of Loans under
such Facility occurring on such date and (b) with respect to any outstanding LC
Obligations under any Facility on any date, the Dollar Equivalent amount of such
LC Obligations under such Facility on such date after giving effect to any
issuances of Letters of Credit under such Facility occurring on such date and
any other changes in the aggregate amount of the LC Obligations under such
Facility as of such date, including as a result of any reimbursements of
outstanding Unpaid Drawings under any Letters of Credit under such Facility or
any reductions in the maximum amount available for Drawing under Letters of
Credit under such Facility taking effect on such date.

 

36

--------------------------------------------------------------------------------



 

“Eligible Assignee” means a commercial bank, financial institution, financial
company, Fund or insurance company in each case, together with its Affiliates or
Related Funds, which extends credit or buys loans in the ordinary course of its
business or any other Person approved by the Administrative Agent and Company,
such approval not to be unreasonably withheld or delayed; provided that an
“Eligible Assignee” shall not include (i) a private individual (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a private individual), (ii) an entity (a “Residual Entity”) defined
in Article 4.2 of European Council Directive 2003/48/EC on the taxation of
savings income, in each case, if such assignee is a resident for tax purposes of
any member state of the European Union, Aruba, Guernsey, Jersey, the Isle of
Man, Montserrat, or the British Virgin Islands as well as the former Netherlands
Antilles (i.e., Bonaire, Curacao, Saba, Sint Eustatius and Sint Maarten),
(iii) aa competitor of Company and its Subsidiaries or any of such competitor’s
Affiliates, in each case identified in writing to the Administrative Agent from
time to time (or, in the case of Affiliates of a competitor, to the extent that
such Person is clearly identifiable as an Affiliate of such competitor on the
basis of such Affiliate’s name), (iii) a Defaulting Lender and/or (iv) any other
Person that has beenand any Affiliate of such Person, in each case identified by
Company in writing to the Administrative Agent on or prior to the Closing Date,
and such Person’s Affiliates identified by Company in writing to the
Administrative Agent from time to time thereafterSecond Amendment Effective
Date; provided, further, that any designation pursuant to subclause (iiiii) or
subclause (iv) (x) shall become effective two days after delivery of notice in
writing to the Administrative Agent and (y) shall not apply retroactively to
disqualify any Lender or Participant as of the date such designation becomes
effective (each Person under (i), (ii), (iii) or (iv), an “Ineligible Assignee”
and each Person under (iiiii) or (iv), a “Disqualified Institution”).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to, or operation of, the Euro in one or more member
states.

 

“Environmental Claim” means any notice of violation, claim, suit, demand,
abatement order, or other lawful order by any Governmental Authority or any
Person for any damage, personal injury (including sickness, disease or death),
property damage, contribution, cost recovery, or any other common law claims,
indemnity, indirect or consequential damages, damage to the environment,
nuisance, cost recovery, the pollution or contamination of the environment, or
natural resources, or for fines, penalties, restrictions or injunctive relief,
in each case, resulting from or based upon (a) the occurrence or existence of a
Release or substantial threat of a material Release (whether sudden or
non-sudden or accidental or non-accidental) of, or exposure to, any Hazardous
Material in, into or onto the environment at, in, by, from or related to the
Premises or (b) the violation, or alleged violation, of any Environmental Laws
relating to Company’s or any of its Subsidiaries’ operations or any Premises.

 

“Environmental Laws” means any and all applicable foreign, federal, state,
provincial or local laws, statutes, ordinances, codes, rules, regulations,
orders, decrees, judgments, directives, or Environmental Permits relating to the
protection of the environment or,

 

37

--------------------------------------------------------------------------------



 

as it relates to exposure to Hazardous Materials, health and safety, including,
but not limited to, the following statutes as now written and hereafter amended:
the Water Pollution Control Act, as codified in 33 U.S.C. § 1251 et seq., the
Clean Air Act, as codified in 42 U.S.C. § 7401 et seq., the Toxic Substances
Control Act, as codified in 15 U.S.C. § 2601 et seq., the Solid Waste Disposal
Act, as codified in 42 U.S.C. § 6901 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, as codified in 42 U.S.C. § 9601 et
seq., the Emergency Planning and Community Right-to-Know Act of 1986, as
codified in 42 U.S.C. § 11001 et seq., and the Safe Drinking Water Act, as
codified in 42 U.S.C. § 300f et seq., as well as all provincial, state, local or
other equivalents.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws or Environmental Permits or
(ii) damages relating to, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Hazardous Material into the
environment.

 

“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws and necessary or reasonably required for the current
operation of the business of Company or any Subsidiary of Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
rules and regulations thereunder, as from time to time amended.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer with the meaning of
(i) Section 414(b) or (c) of the Code or Section 4001(b) of ERISA or (ii) solely
for purposes of Sections 412 of the Code or 302 of ERISA, within the meaning of
Section 414(m) or (o) of the Code.

 

“Escrow Agent” has the meaning assigned to that term in Section 4.1(a).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EUR Term A Commitment” means, with respect to each EUR Term A Lender, the
obligation of such EUR Term A Lender to make EUR Term A Loans, as such
commitment may be adjusted from time to time pursuant to this Agreement, which
commitment as of the Closing Date is the amount set forth opposite such EUR Term
A Lender’s name on Schedule 1.1(a) hereto under the caption “Amount of EUR Term
A Commitment”, and “EUR Term A Commitments” means such commitments of all of the
EUR Term A Lenders collectively which commitments equal €1,100,000,000 in the
aggregate on the Closing Date.

 

“EUR Term A Commitment Fee” has the meaning assigned to that term in
Section 3.2(b)(ii)(2).

 

38

--------------------------------------------------------------------------------



 

“EUR Term A Facility” means the credit facility under this Agreement evidenced
by the EUR Term A Commitments and the EUR Term A Loans.

 

“EUR Term A Lender” means, any Lender that has a EUR Term A Commitment or that
has made a EUR Term A Loan.

 

“EUR Term A Loan” and “EUR Term A Loans” have the meanings assigned to those
terms in Section 2.1(c).

 

“EUR Term A Loan Maturity Date” means the 5th year anniversary of the Initial
Certain Funds Funding Date.

 

“EUR Term A Pro Rata Share” means, when used with reference to any EUR Term A
Lender and any described aggregate or total amount, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such EUR Term A Lender’s EUR Term A
Commitment, or if the EUR Term A Commitments have expired, such EUR Term A
Lender’s EUR Term A Commitment most recently in effect immediately prior to such
expiry, giving effect to any subsequent assignments and the denominator of which
shall be the EUR Term A Commitments, or if the EUR Term A Commitments have
expired, the EUR Term A Commitments most recently in effect immediately prior to
such expiry.

 

“Euro” means the lawful currency adopted by or which is adopted by Participating
Member States of the European Union.

 

“Euro Senior Note (2020) Documents” means the Euro Senior Notes (2020), the Euro
Senior Note (2020) Indenture and all other documents evidencing, guaranteeing or
otherwise governing the terms of the Euro Senior Notes (2020).

 

“Euro Senior Note (2020) Indenture” means that certain Indenture dated as of
November 27, 2015, between Company and Deutsche Bank Trust Company Americas, as
trustee, as supplemented by that certain second supplemental indenture, dated as
of December 14, 2015, among Company, the Subsidiaries of Company party thereto
and the trustee, and as further amended, supplemented, restated or otherwise
modified in accordance with the terms hereofto the extent not prohibited by any
Loan Document.

 

“Euro Senior Notes (2020)” means those certain 3.500% Senior Notes due
December 15, 2020, issued by Company in the aggregate principal amount of €400
million pursuant to the Euro Senior Note (2020) Indenture, which term shall
include and shall constitute the notes issued in exchange therefor as
contemplated by the Euro Senior Note (2020) Indenture.

 

“Euro Senior Note (2023) Documents” means the Euro Senior Notes (2023), the Euro
Senior Note (2023) Indenture and all other documents evidencing, guaranteeing or
otherwise governing the terms of the Euro Senior Notes (2023).

 

39

--------------------------------------------------------------------------------



 

“Euro Senior Note (2023) Indenture” means that certain Indenture dated as of
November 27, 2015, between Company and Deutsche Bank Trust Company Americas, as
trustee, as supplemented by that certain third supplemental indenture, dated as
of December 14, 2015, among Company, the Subsidiaries of Company party thereto
and the trustee, and as further amended, supplemented, restated or otherwise
modified in accordance with the terms hereofto the extent not prohibited by any
Loan Document.

 

“Euro Senior Notes (2023)” means those certain 4.375% Senior Notes due
December 15, 2023, issued by Company in the aggregate principal amount of €700
million pursuant to the Euro Senior Note (2023) Indenture, which term shall
include and shall constitute the notes issued in exchange therefor as
contemplated by the Euro Senior Note (2023) Indenture.

 

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means the aggregate of (1) and (2) below:

 

(1)

 

(a)                                 in the case of Dollar denominated Loans,
(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the appropriate page of the Reuters
screen that displays the ICE Benchmark Administration Limited rate for deposits
in Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period (or the successor thereto if ICE Benchmark
Administration Limited is no longer making the applicable interest settlement
rate available) (the “US LIBOR Screen Rate”), determined as of approximately
11:00 a.m. (London time) on the applicable Interest Rate Determination Date;
provided that if the US LIBOR Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement (but if more than
one rate is specified on such page, the rate will be an arithmetic average of
all such rates) or, in the event such rate is not available for any reason,
(ii) the rate for such Interest Period shall be the interest rate per annum at
which the Administrative Agent could borrow deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Eurocurrency Loan being made, continued or converted
by the Administrative Agent and with a term equivalent to such Interest Period,
were it to do so by asking for and then accepting offers from major banks in the
London interbank market for Dollars at their request at approximately 11:00
a.m. (London time) on the applicable Interest Rate Determination Date; or

 

(b)                                 in the case of Euro denominated Loans,
(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the appropriate page of the Reuters
screen that displays the Global Rate Set Systems

 

40

--------------------------------------------------------------------------------



 

Limited rate for deposits in Euros (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period (or the
successor thereto appointed by the European Money Markets Institute, if Global
Rate Set Systems Limited is no longer making the applicable interest settlement
rate available) (the “EURIBOR Screen Rate”), determined as of approximately
11:00 a.m. (Brussels time) on the applicable Interest Rate Determination Date;
provided that if the EURIBOR Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement (but if more than
one rate is specified on such page, the rate will be an arithmetic average of
all such rates) or, in the event such rate is not available, (ii) the rate for
such Interest Period shall be the interest rate per annum at which the
Administrative Agent could borrow deposits in Euros for delivery on the first
day of such Interest Period in immediately available funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period, were it
to do so by asking for and then accepting offers from major banks in the
European interbank market for Euros at their request at approximately 11:00
a.m. (Brussels time) on the applicable Interest Rate Determination Date; or

 

(c)                                  in the case of Loans denominated in any
Alternative Currency (other than Euro), (i) the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the appropriate page of the Reuters screen that displays the ICE Benchmark
Administration Limited rate for deposits in the applicable Alternative Currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period (or the successor thereto if ICE Benchmark
Administration Limited is no longer making the applicable interest settlement
rate available) (the “LIBOR Screen Rate”), determined as of approximately 11:00
a.m. (London time) on the applicable Interest Rate Determination Date; provided
that if the LIBOR Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement (but if more than one rate is
specified on such page, the rate will be an arithmetic average of all such
rates) or, in the event such rate is not available for any reason, (ii) the rate
for such Interest Period shall be the interest rate per annum at which the
Administrative Agent could borrow deposits in the applicable Alternative
Currency for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurocurrency Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period, were it to do so by asking for and then accepting offers
from major banks in the London interbank market for the applicable Alternative
Currency at their request at approximately 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date; or

 

(d)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) the US LIBOR
Screen Rate (or any successor to or

 

41

--------------------------------------------------------------------------------



 

substitute for such rate), determined at approximately 11:00 a.m. (London Time)
on the applicable Interest Rate Determination Date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day; provided that if the US LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement (but if more
than one rate is specified on such page, the rate will be an arithmetic average
of all such rates) or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in Same Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by the
Administrative Agent (or an affiliate thereof) to major banks in the London
interbank market at their request at the date and time of determination; and

 

(2)                                 the then current cost of the Lenders of
complying with any Eurocurrency Reserve Requirements.

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by
(a) the Board, (b) any Governmental Authority of the jurisdiction of the
relevant currency or (c) any Governmental Authority of any jurisdiction in which
advances in such currency are made to which banks in any jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined.

 

“European Holdco” means Ball European Holdings S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of Luxembourg, having its registered office at 20, Rue Eugène Ruppert, L-2453
Luxembourg, Grand Duchy of Luxembourg, having a share capital of EUR 26,027,900
and registered with the Luxembourg Trade and Companies’ Register (R.C.S.
Luxembourg) under number B 90.413.

 

“European Insolvency Regulation” means Councilthe Regulation (EC) No. 1346/2000
of May 29, 2000 on Insolvency ProceedingsEU) 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings (recast), as amended
from time to time.

 

“European Swing Line Lender” means Deutsche Bank AG New York Branch or any of
its Affiliates acting in such capacity.

 

42

--------------------------------------------------------------------------------



 

“European Swing Line Loans” has the meaning assigned to that term in
Section 2.1(f)(i)(2).

 

“European Swing Line Note” has the meaning assigned to such term in
Section 2.2(a)(5).

 

“Event of Default” has the meaning assigned to that term in Section 10.1.

 

“Excess Cash On Hand” has the meaning assigned to that term in Section 4.4(e).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. 78a et seq., and as hereafter amended.

 

“Exchange Rate” means, on any day, with respect to conversions between Dollars
and any other currency, the Spot Rate; provided that if at the time of any such
determination, for any reason, no such Spot Rate is being quoted, the
Administrative Agent may use any reasonable method it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error. For purposes of determining the Exchange Rate in connection with an
Alternative Currency Loan such Exchange Rate shall be determined as of the
Exchange Rate Determination Date for such Borrowing. The Administrative Agent
shall provide Borrowers with the then current Exchange Rate from time to time
upon any Borrower’s request therefor.

 

“Exchange Rate Determination Date” means for purposes of the determination of
the Exchange Rate of any stated amount on any Business Day in relation to any
Alternative Currency Loan, the date which is 2 Business Days prior to such
Eurocurrency borrowing and the same day for Sterling borrowings.

 

“Excluded Amounts” has the meaning assigned to that term in Section 4.4(c).

 

“Excluded Attributable Debt” means (a) Attributable Debt (for purposes of this
definition, without regard to the proviso thereto) under any Receivables
Factoring Facility which is non-recourse except (i) for customary
representations, warranties, covenants and indemnities made in connection with
such facilities or (ii) as is otherwise customary (as determined by Company in
good faith) for similar transactions in the applicable jurisdictions, and
(b) any off-balance sheet Permitted Accounts Receivable Securitization.

 

“Excluded Subsidiary” means any Subsidiary of Company:

 

(a)                       that is an Unrestricted Entity;

 

(b)                       that, in accordance with the Agreed Guaranty and
Security Principles, is not required to guarantee the Obligations (including
pursuant to the Guaranty) or pledge or grant a security interest in its assets
(including Capital Stock) on the ClosingSecond Amendment Effective Date (or, if
later, on the date such Subsidiary is formed or acquired);

 

43

--------------------------------------------------------------------------------



 

(c)                        that is a special purpose entity (including
Receivables Subsidiaries) or a captive insurance company; or

 

(d)                       in the case of any obligation under any hedging
arrangement that constitutes a “swap” within the meaning of section 1(a)(47) of
the Commodity Exchange Act, any Subsidiary of Company that is not an “Eligible
Contract Participant” as defined under the Commodity Exchange Act.; or

 

(e)                        that is organized under the laws of Brazil; provided
that a Subsidiary shall not constitute an Excluded Subsidiary pursuant to this
clause (e) if and for so long as all or any portion of the Capital Stock of such
Subsidiary has been pledged to secure any Indebtedness in an aggregate principal
amount in excess of the Dollar Equivalent of $250,000,000.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:

 

(a)                       Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes,

 

(b)                       in the case of a Lender, withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (1) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment under Section 3.6(ef)) or (2) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.7, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office,

 

(c)                        any United Kingdom taxes required to be deducted or
withheld (a “UK Tax Deduction”) from a payment of interest under any Loan
Document if on the date on which the payment falls due:

 

(i)                                     the payment could have been made to the
relevant Lender without a UK Tax Deduction if it was a UK Qualifying Lender, but
on that date that Lender is not or has ceased to be a UK Qualifying Lender other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or Treaty, or any published practice or concession of any relevant taxing
authority; or

 

(ii)                                  the relevant Lender is a UK Qualifying
Lender solely by virtue of sub-paragraph (b) of the definition of “UK Qualifying
Lender” and that relevant

 

44

--------------------------------------------------------------------------------



 

Lender has not given a UK Tax Confirmation to Company and the payment could have
been made to the relevant Lender without a UK Tax Deduction if that Lender had
given a UK Tax Confirmation to Company, on the basis that the UK Tax
Confirmation would have enabled the relevant Credit Party to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the UK Taxes Act; or

 

(iii)                               the relevant Lender is a UK Qualifying
Lender solely under sub-paragraph (b) of the definition of “UK Qualifying
Lender” and an officer of HMRC has given (and not revoked) a direction (a “UK
Direction”) under section 931 of the UK Taxes Act which relates to that payment
and that Lender has received from the relevant Credit Party a certified copy of
that UK Direction and the payment could have been made to the Lender without any
UK Tax Deduction if that UK Direction had not been made; or

 

(d)                       Taxes attributable to such Recipient’s failure to
comply with Section 4.7(f);

 

(e)                        the bank levy as set out in the Finance Act 2011 of
the United Kingdom, the bank levy as set out in the Bank Tax Act of the
Netherlands and any other levy or tax of a similar nature imposed by reference
to the balance sheet, assets, liabilities, capital base (or any part of it) or
minimum regulatory capital of a financial institution or other entity carrying
out financial transactions; and/or

 

(f)                         any U.S. federal withholding Taxes imposed under
FATCA.

 

“Existing 2013 Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 13, 2013, among Company, certain Subsidiaries of
Company, the lenders party thereto, Deutsche Bank AG New York Branch, as
administrative agent, and the other parties thereto.

 

“Existing 2015 Credit Agreement” means that certain Credit Agreement, dated as
of February 19, 2015, among Company, certain Subsidiaries of Company, the
lenders party thereto, Deutsche Bank AG New York Branch, as administrative
agent, and the other parties thereto.

 

“Existing Brazilian Debt” means Indebtedness of Latapack under the Banco
Bradesco Loan Agreement, the Banco do Brasil Fixed Credit Facility Agreement,
the Banco do Brasil Tokyo Loan Agreement, the IFC Loan Agreement, and the Itau
Unibanco Loan Agreement.

 

“Existing Confidentiality Agreement” has the meaning assigned to that term in
Section 12.18.

 

45

--------------------------------------------------------------------------------



 

“Existing Maturity Date” has the meaning assigned to that term in
Section 2.14(a).

 

“Existing Target Credit Facilities” means each of the agreements evidencing
Indebtedness in Schedule 1.1(h).

 

“Existing Target Notes” means those certain Notes (under and as defined in the
Note Purchase Agreement, dated as of October 23, 2012, between Target and the
purchasers named therein), issued by Target.

 

“Existing Target Subordinated Debt” means Indebtedness under the €750,000,000
6.75 per cent capital securities of Target due 2067.

 

“Extended Additional Facility Commitment” means the Additional Facility
Commitment of any Lender that agrees to an extension of the Maturity Date with
respect to such Additional Facility Commitment pursuant to a Maturity Date
Extension Request, as such commitment may be adjusted from time to time pursuant
to this Agreement.

 

“Extended Facility” means any Extended Term Facility and/or any Extended
Revolving Facility, as the context requires.

 

“Extended Revolving Commitment” means the Multicurrency Revolving Commitment of
any Multicurrency Revolving Lender under any Revolving Facility that agrees to
an extension of the Maturity Date with respect to such Multicurrency Revolving
Commitment pursuant to a Maturity Date Extension Request, as such commitment may
be adjusted from time to time pursuant to this Agreement.

 

“Extended Revolving Facility” means any Multicurrency Revolving Facility,
Additional Revolving Facility or Replacement Revolving Facility that is extended
pursuant to Section 2.14.

 

“Extended Revolving Loans” means the Multicurrency Revolving Loans of any
Revolving Lender under any Revolving Facility that agrees to an extension of the
Maturity Date with respect to such Multicurrency Revolving Loans pursuant to a
Maturity Date Extension Request.

 

“Extended Term Commitment” means the Term Commitment of any Term Lender that
agrees to an extension of the Maturity Date with respect to such Term Commitment
pursuant to a Maturity Date Extension Request, as such commitment may be
adjusted from time to time pursuant to this Agreement.

 

“Extended Term Facility” means any Term Facility that is extended pursuant to
Section 2.14.

 

46

--------------------------------------------------------------------------------



 

“Extended Term Loans” means the Term Loans of any Lender under any Term Facility
that agrees to an extension of the Maturity Date with respect to such Term Loans
pursuant to a Maturity Date Extension Request.

 

“Extension Effective Date” has the meaning assigned to that term in
Section 2.14(b).

 

“Facility” means any of the credit facilities established under this Agreement,
including pursuant to Sections 2.1, 2.9, 2.12, 2.13 and 2.14.

 

“Facing Agent” means each Initial Facing Agent and any other Lender agreed to by
such LendersLender from time to time (in each case other than any Defaulting
Lender), Company and the Administrative Agent which has issued, or has agreed to
issue, a Letter of Credit pursuant to Section 2.10. Any Facing Agent may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Facing Agent, in which case the term “Facing Agent” shall include any
such Affiliates with respect to Letters of Credit issued by such Affiliates.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

 

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by the Administrative Agent from 3 federal funds brokers of recognized
standing selected by the Administrative Agent; provided that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Fee Letter” means that certaineach Fee Letter, dated as of the date hereofon or
about February 15, 2019, among Company, and any one or more of the
Administrative Agent and, the Lead Arrangers and Lenders or any of their
respective affiliates party thereto, as each of the same may at any time be
amended, supplemented, restated or otherwise modified.

 

“Finance Party” has the meaning assigned to that term in Section 4.7(h).

 

“Financial Covenant Adjustment Period” means, for each Permitted Acquisition (or
series of related Permitted Acquisitions) with aggregate consideration
(including any

 

47

--------------------------------------------------------------------------------



 

Indebtedness assumed in connection therewith) in excess of $150,000,000, the
four consecutive Fiscal Quarter period commencing with the Fiscal Quarter in
which such Permitted Acquisition (or series of related Permitted Acquisitions)
occurred.

 

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Debt as of such date that is secured by Liens on
the property or assets of Company and its Subsidiaries that rank pari passu with
the Liens on the Collateral that secure the Facilities to (b) Consolidated
EBITDA for the most recently completed four Fiscal Quarter period for which
financial statements are internally available.

 

“Fiscal Quarter” has the meaning assigned to that term in Section 7.13.

 

“Fiscal Year” has the meaning assigned to that term in Section 7.13.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program, arrangement or agreement
established or maintained outside of the United States of America by Company or
one or more of its Subsidiaries primarilyexclusively for the benefit of
employees of Company or such Subsidiaries residing outside the United States of
America, which plan, fund, or similar program provides or results in, retirement
income, a deferral of income in contemplation of retirement or payments required
by applicable law to be made upon termination of employmentretirement, and which
is not subject to ERISA or the Code.

 

“Foreign Proceeds” has the meaning assigned to that term in Section 4.4(f).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
Each U.S. Domiciled Foreign Guarantor shall be treated as a Foreign Subsidiary
for all purposes under the Loan Documents.

 

“Form 10-K” means the annual report in the Form 10-K filed by Company with the
SEC pursuant to Section 13 or Section 15(d) of the Exchange Act for the 20152018
Fiscal Year.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender under any
Revolving Facility, (a) with respect to a Facing Agent, such Defaulting Lender’s
Multicurrency Revolver Pro Rata Share (in the case of a Letter of Credit issued
under the Multicurrency Revolving Facility) or USD Revolver Pro Rata Share (in
the case of a Letter of Credit issued under the USD Revolving Facility) of the
outstanding LC Obligations under such Revolving Facility other than LC
Obligations under such Facility as to which such Defaulting Lender’s
participation obligation has been reallocated to other Multicurrency Revolving
Lenders under

 

48

--------------------------------------------------------------------------------



 

such Revolving Facility or Cash Collateralized in accordance with the terms
hereof and (b) with respect to a Swing Line Lender under any Revolving Facility,
such Defaulting Lender’s Multicurrency Revolver Pro Rata Share (in the case of
Swing Line Loans made under the Multicurrency Revolving Facility) or USD
Revolver Pro Rata Share (in the case of Swing Line Loans made under the USD
Revolving Facility) of Swing Line Loans made under such Revolving Facility other
than Swing Line Loans made under such Revolving Facility as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Multicurrency Revolving Lenders under such Revolving Facility, repaid by the
applicable Borrower or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means a Person that is a fund that makes, purchases, holds or otherwise
invests in commercial loans or similar extensions of credit in the ordinary
course of its existence.

 

“Funding Date” means the date of any making of Certain Funds Term Loans pursuant
to Section 5.2 or Section 5.3.

 

“GAAP” means generally accepted accounting principles in the U.S. as set forth
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the U.S., that are applicable to the circumstances as of the date
of determination.

 

“General Meeting” means an extraordinary general meeting of the shareholders of
the Target convened at the direction of the Court to approve a Scheme.

 

“Government Acts” has the meaning assigned to that term in Section 2.10(h).

 

“Governmental Authority” means any nation or government, any intergovernmental
or supranational body, any state, province or other political subdivision
thereof and any entity lawfully exercising executive, legislative, judicial,
regulatory or administrative functions of government, any securities exchange
and any self-regulatory organization (including the National Association of
Insurance Commissioners).

 

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect contractual obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation, or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of

 

49

--------------------------------------------------------------------------------



 

such primary obligation; or (iv) otherwise to assure or hold harmless the owner
of such primary obligation against loss in respect thereof; provided, however,
that the term Guarantee Obligations shall not include any endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation at any time shall be deemed to be an amount
equal to the lesser at such time of (a) the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made or
(b) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantee Obligation; or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

 

“Guarantors” means, collectively, Company and each of Company’s Wholly-Owned
Domestic Subsidiaries and Wholly-Owned U.S. Domiciled Foreign Guarantors (in
each case other than Excluded Subsidiaries), in each case that is a Material
Subsidiary now or hereafter party to the Guaranty (until released therefrom as
expressly permitted hereunder or thereunder); provided that the guarantee
obligations of each Wholly-Owned U.S. Domiciled Foreign Guarantor that is a
party to the Guaranty shall be limited to the Obligations of Credit Parties that
are Foreign Subsidiaries in accordance with Section 7.12. Notwithstanding
anything to the contrary in any Loan Document, by written notice to the
Administrative Agent, Company may elect to have a Subsidiary become a Guarantor
hereunder or to cause an Excluded Subsidiary to become a Guarantor hereunder;
provided that such Subsidiary shall comply with the requirements of Section 7.12
mutatis mutandis.

 

“Guaranty” has the meaning assigned to that term in Section 5.1(a)(ii).

 

“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls and radon gas; or
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect.

 

“HMRC” means Her Majesty’s Revenue & Customs.

 

“Honor Date” has the meaning assigned to that term in Section 2.10(d).

 

“IFC Loan Agreement” means the Loan Agreement, dated as of April 15, 2011, by
and among Latapack and International Finance Corporation.

 

“Indebtedness” means, as applied to any Person (without duplication):

 

(i)             all indebtedness of such Person for borrowed money;

 

50

--------------------------------------------------------------------------------



 

(ii)   the deferred and unpaid balance of the purchase price of assets or
services (other than (x) trade payables and other accrued liabilities incurred
in the ordinary course of business, (y) deferred compensation arrangements and
(z) earn-out obligations unless such earn-out obligations have been liquidated
and are not paid when due) which purchase price is due more than 6 months from
the date of incurrence of the obligation in respect thereof;

 

(iii)   all Capitalized Lease Obligations;

 

(iv)   all Indebtedness of the type described in clauses (i) through (iii) above
and clauses (v) through (x) below secured by any Lien on any property owned by
such Person, whether or not such Indebtedness has been assumed by such Person or
is nonrecourse to such Person (provided that with respect to Indebtedness that
is nonrecourse to the credit of such Person, such Indebtedness shall be taken
into account only to the extent of the lesser of the fair market value of the
asset(s) subject to such Lien and the amount of Indebtedness secured by such
Lien);

 

(v) [reserved];

 

(v)    (vi) indebtedness or obligations of such Person, in each case, evidenced
by bonds, notes or similar written instruments;

 

(vi)   (vii) the face amount of all letters of credit and bankers’ acceptances
issued for the account of such Person, and without duplication, all drafts drawn
thereunder other than, in each case, commercial or standby letters of credit or
the functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements under workers
compensation or similar laws;

 

(vii)  (viii) net obligations of such Person under Swap Contracts;

 

(viii) (ix) Guarantee Obligations of such Person in respect of Indebtedness
described in clauses (i) through (viii) and clause (x) of this definition); and

 

(ix)   (x) Attributable Debt of such Person;

 

provided that Indebtedness shall exclude (A) COLI Policy Advances except to the
extent such COLI Policy Advances constitute Indebtedness of Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP and
(B) loans or advances made by Company or any of its Subsidiaries to Company or
any of its Subsidiaries to the extent that such loans or advances are made or
issued in the ordinary course of business and have a term of 364 days or less
(inclusive of any rollover or extension of the term).

 

For the avoidance of doubt, Excluded Attributable Debt shall not constitute
Indebtedness.

 

51

--------------------------------------------------------------------------------



 

“Indemnified Person” has the meaning assigned to that term in Section 12.4(c).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Ineligible Assignee” has the meaning assigned to that term in the definition of
“Eligible Assignee”.

 

“Initial Certain Funds Funding Date” means the first date on which the
conditions precedent set forth in Section 5.2 have been satisfied or waived in
accordance with this Agreement, the initial acquisition of Target Shares is
consummated and there occurs a Borrowing of Certain Funds Term Loans under this
Agreement.

 

“Initial Facing Agents” has the meaning assigned to that term in the
introduction to this Agreement.

 

“Intellectual Property” has the meaning assigned to that term in Section 6.20.

 

“Intercompany Indebtedness” means Indebtedness of Company or any of its
Subsidiaries which is owing to Company or any of its Subsidiaries.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, each Quarterly
Payment Date to occur while such Loan is outstanding, (b) as to any Eurocurrency
Loan having an Interest Period of 3 months or less, the last day of the Interest
Period applicable thereto and (c) as to any Eurocurrency Loan having an Interest
Period longer than 3 months, each day that is a 3 month anniversary of the first
day of the Interest Period applicable thereto and the last day of the Interest
Period applicable thereto; provided, however, that in addition to the foregoing,
each of (i) with respect to a Revolving Facility, the date upon which both the
Multicurrency Revolving Commitments under such Revolving Facility have been
terminated and the Multicurrencyall Revolving Loans under such Revolving
Facility are due and payable, and (ii) the applicable Maturity Date, shall in
each case be deemed to be an “Interest Payment Date” with respect to any
interest which is then accrued hereunder for suchany applicable Loan.

 

“Interest Period” has the meaning assigned to that term in Section 3.4.

 

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan in Dollars, the second Business Day prior to first day of
the related Interest Period for such Loan or (ii) in the case of any
Eurocurrency Loan in an Alternative Currency consisting of Euro or Sterling, the
date on which quotations would ordinarily be given by prime banks in the
relevant interbank market for deposits in the Applicable Currency for value on
the first day of the related Interest Period for such Eurocurrency Loan but in
any event not earlier than the second Business Day prior to the first day of the
related Interest Period; provided, however, that if for

 

52

--------------------------------------------------------------------------------



 

any such Interest Period with respect to an Alternative Currency Loan in a
currency other than Euro or Sterling, quotations would ordinarily be given on
more than one date, the Interest Rate Determination Date shall be the last of
those dates.

 

“Inventory” means, inclusively, all inventory as defined in the UCC from time to
time and all goods, merchandise and other personal property wherever located,
now owned or hereafter acquired by Company or any of its Subsidiaries of every
kind or description which are held for sale or lease or are furnished or to be
furnished under a contract of service or are raw materials, work-in-process or
materials used or consumed or to be used or consumed in a business.

 

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance to any other Person
(other than prepaid expenses or any Receivable created or acquired in the
ordinary course of business and other than any intercompany loans or advances to
the extent that such intercompany loans, or advances are made or issued in the
ordinary course of business and have a term of 364 days or less (inclusive of
any rollover or extension of the term)), including all Indebtedness to such
Person in respect of consideration from a sale of property by such person other
than in the ordinary course of its business, (iii) any Acquisition or (iv) any
purchase by that Person of a futures contract or such person otherwise becoming
liable for the purchase or sale of currency or other commodity at a future date
in the nature of a futures contract. The amount of any Investment by any Person
on any date of determination shall be the sum of the value of the gross assets
transferred to or acquired by such Person (including the amount of any liability
assumed in connection with such transfer or acquisition by such Person to the
extent such liability would be reflected on a balance sheet prepared in
accordance with GAAP) plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment, minus the amount of all cash returns
of principal or capital thereon, cash dividends thereon, cash interest thereon
and other cash returns on investment thereon or liabilities expressly assumed by
another Person (other than Company or its Subsidiaries) in connection with the
sale of such Investment. Whenever the term “outstanding” is used in this
Agreement with reference to an Investment, it shall take into account the
matters referred to in the preceding sentence.

 

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Notice of
Issuance, the Letter of Credit Amendment Request, and any other document,
agreement and

 

53

--------------------------------------------------------------------------------



 

instrument entered into by Facing Agent and a Borrower or in favor of Facing
Agent and relating to such Letter of Credit.

 

“Issuing Country” has the meaning assigned to that term in Section 2.8(e).

 

“Itau Unibanco Loan Agreement” means the International Loan Agreement, dated as
of December 16, 2014, by and among Latapack and Itau Unibanco SA Nassau Branch.

 

“Latapack” means Latapack-Ball Embalagens Ltda, a sociedade limitada organized
under the laws of Brazil.

 

“LC Commission” has the meaning assigned to that term in Section 2.10(g)(ii).

 

“LC Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate Stated Amount of the then outstanding Letters of Credit and (b) the
aggregate amount of Unpaid Drawings under Letters of Credit that have not been
reimbursed. The LC Obligation of any Lender at any time means its Multicurrency
Revolver Pro Rata Share of the aggregate(a) in the case of the Multicurrency
Revolving Facility, the Multicurrency LC Obligations, and (b) in the case of the
USD Revolving Facility, the USD LC Obligations outstanding at such time.

 

“LC Participant” has the meaning assigned to that term in Section 2.10(e)(i).

 

“LCT Election” has the meaning assigned to such term in Section 1.5.

 

“LCT Test Date” has the meaning assigned to such term in Section 1.5.

 

“Lead Arrangers” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith IncorporatedBank of America, N.A., Goldman Sachs Bank USA,
KeyBanc Capital Markets Inc., Mizuho Bank, Ltd. and Coöperatieve Rabobank U.A.,
New York Branch, Mizuho Bank, Ltd., Sumitomo Mitsui Banking Corporation,
Unicredit Bank AG — New York Branch, BNP Paribas Securities Corp., Santander
Bank, N.A. and Barclays Bank PLC.

 

“Legal Reservations” means:

 

(a)        the principle that equitable remedies may be granted or refused at
the discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b)        the time barring of claims under the Limitation Act 1980 and the
Foreign Limitation Periods Act 1984 of the United Kingdom, the possibility that
an undertaking to assume liability for or indemnify a person against non-payment
of UK stamp duty may be void and defences of set-off or counterclaim; and

 

(c)        similar principles, rights and defences under the laws of any
Relevant Jurisdiction.

 

54

--------------------------------------------------------------------------------



 

“Lender” and “Lenders” have the meanings assigned to those terms in the
introduction to this Agreement and shall include any New Lender and any Person
that becomes a “Lender” as contemplated by Section 12.8, any Term Lender, any
Swing Line Lender and any Multicurrency Revolving Lender.

 

“Letter of Credit Amendment Request” has the meaning assigned to that term in
Section 2.10(c).

 

“Letter of Credit Payment” means as applicable (a) all payments made by the
respective Facing Agent pursuant to either a draft or demand for payment under a
Letter of Credit or (b) all payments by Revolving Lenders under any Revolving
Facility having Multicurrency Revolving Commitments to such Facing Agent in
respect thereofunder such Revolving Facility (whether or not in accordance with
their Multicurrency Revolver Pro Rata Share under such Revolving Facility).

 

“Letters of Credit” means, collectively, all Standby the Multicurrency Letters
of Credit and Bank Guarantees, in each case issued pursuant to this
Agreement./or the USD Letters of Credit, as the context requires.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security interest, encumbrance, lien (statutory or otherwise), charge, or
deposit arrangement (other than a deposit to a Deposit Account not intended as
security) of any kind or other arrangement of similar effect (including, without
limitation, any conditional sale or other title retention agreement or lease in
the nature thereof, or any sale of receivables with recourse against the seller
or any Affiliate of the seller; provided that any such sale shall not be deemed
to be with recourse solely because there is limited recourse on account of
environmental warranties and indemnities, indemnities for and liabilities
arising from fraud, misrepresentation, misapplication or non-payment of rents,
profits, insurance and condemnation proceeds, and other customary carveouts in a
non-recourse sale of receivables); provided that in no event shall an operating
lease be deemed to constitute a Lien.

 

“Limited Condition Acquisition” means any Acquisition of, or similar third-party
Investment by one or more of Company and its Subsidiaries in, any assets,
business or Person permitted by this Agreement the consummation of which is not
conditioned on the availability of, or on obtaining, financing.

 

“Limited Condition Transaction” means any (a) Limited Condition Acquisition,
(b) redemption or repayment of Indebtedness requiring irrevocable advance notice
or any irrevocable offer to purchase Indebtedness that is not subject to
obtaining financing or (c) any declaration of a Dividend in respect of, or
irrevocable advance notice of, or any irrevocable offer to, purchase, redeem or
otherwise acquire or retire for value, any Capital Stock of Company that is not
subject to obtaining financing.

 

55

--------------------------------------------------------------------------------



 

“Loan” means any Term Loan, Multicurrency Revolving Loan, Swing Line Loan, loan
made pursuant to any tranche of Additional Term Loans, loan made pursuant to any
other Additional Facility, loan made pursuant to any tranche of Replacement
Revolving Loan, Replacement Term LoanLoans, loan made pursuant to any tranche of
Replacement Term Loans, loan made pursuant to any Extended Revolving Commitment,
or loan made pursuant to any tranche of Extended Term Loans, as applicable, and
“Loans” means all such loans collectively.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Security
Document, the Guaranty, each other document designated in writing by (i) the
Administrative Agent and/or the Lenders and (ii) Company as a “Loan Document”,
and, solely for purposes of Section 12.4(c), theeach Fee Letter, in each case as
the same may at any time be amended, supplemented, restated or otherwise
modified and in effect.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Credit Party” means (a) European Holdco, (b) Ball Finance, (c) Ball
International Luxembourg, (d) Ball International Partners and (e) each other
Person organized or incorporated under the laws of Luxembourg (i) that is or
becomes an Other Subsidiary Borrower or (ii) grants security in respect of any
Capital Stock owned by it in a Borrower or a Material Subsidiary in accordance
with Section 7.12 or Section 7.14, in the case of clauses (a) through (e),
solely to the extent that such Person remains an Other Subsidiary Borrower or
continues to grant security in respect of Capital Stock in accordance with the
terms of this Agreement.

 

“Luxembourg Insolvency Proceeding” means , in relation to a Luxembourg Credit
Party or any of its assets, any corporate action, legal proceedings or other
legal procedure or step in relation to bankruptcy (faillite), insolvency,
judicial or voluntary liquidation (liquidation judiciaire ou volontaire),
composition with creditors (concordat préventif de faillite), moratorium or
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), fraudulent conveyance (action paulienne).

 

“Majority Lenders” of any Facility means those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of other Facilities under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Margin Stock” has the meaning specified in Regulation U issued by the Board.

 

“Master Agreement” has the meaning assigned to that term in the definition of
“Swap Contract”.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of Company and its Subsidiaries taken as a
whole, (b) the ability of anythe Credit PartyParties (taken as a whole) to
perform its respectivetheir payment

 

56

--------------------------------------------------------------------------------



 

obligations under any Loan Document to which it is a partyDocuments, or (c) the
rights and benefits available to the Lenders, taken as a whole, under any Loan
Document.

 

“Material Subsidiary” means any Subsidiary of Company, which either (i) the
consolidated total assets of which were more than 8% of Company’s Consolidated
Assets as of the end of the most recently completed Fiscal Year of Company for
which audited financial statements are available or (ii) the consolidated total
revenues of which were more than 7% of Company’s consolidated total revenues for
such period; provided that Purchaser and each Other Subsidiary Borrower (only
for so long as such Subsidiary remains a Borrower, unless such Subsidiary
otherwise meets the requirements under this definition) shall be deemed to be
Material Subsidiaries. Assets of Foreign Subsidiaries shall be converted into
Dollars at the rates used for purposes of preparing the consolidated balance
sheet of Company included in such audited financial statements.

 

“Maturity Date” means (a) with respect to the Multicurrencyeach Revolving
Facility (but excluding, the Revolver Termination Date for such Revolving
Facility; provided that for purposes of this clause (a), any Extended Revolving
Commitments (and any Loans made pursuant thereto), the Revolver Termination Date
shall constitute a separate Revolving Facility, independent of the Revolving
Facility extended thereby, (b) with respect to each Term Facility, the Term
Maturity Date for such Term Facility; provided that for purposes of this clause
(b), any Extended Term Loans shall constitute a separate Term Facility,
independent of the Term Facility extended thereby, and (c) with respect to any
Additional Facility or any tranche of Extended Additional Facility Commitments,
Extended Revolving Commitments, Extended Term Commitments or Extended Term
Loans, the date specified as the “Maturity Date” (or equivalent term) therefor
in the applicable amendment to this Agreement setting forth the terms of such
Additional Facility or tranche of Extended Additional Facility Commitments,
Extended Revolving Commitments, Extended Term Commitments or Extended Term
Loans, as the context may require.

 

“Maturity Date Extension Request” has the meaning assigned to that term in
Section 2.14(a).

 

“Maximum Commitment” means, when used with reference to any Lender under any
Facility, such Lender’s Commitment under such Facility.

 

“Minimum Borrowing Amount” means (i) with respect to Base Rate Loans,
$1,000,000, (ii) with respect to Eurocurrency Loans, $5,000,000 in the case of a
Borrowing in Dollars, £3,000,000 in the case of a Borrowing in Sterling and
€5,000,000 in the case of a Borrowing in Euros, (iii) with respect to USD Swing
Line Loans or Multicurrency U.S. Swing Line Loans, $1,000,000 and (iv) with
respect to Multicurrency European Swing Line Loans, £500,000 in the case of a
Borrowing in Sterling and €1,000,000 in the case of a Borrowing in Euro.

 

57

--------------------------------------------------------------------------------



 

“Minimum Borrowing Multiple” means, (i) in the case of a Borrowing in Dollars,
$1,000,000, (ii) in the case of a Borrowing in Euros, €1,000,000 and (iii) in
the case of a Borrowing in Sterling £500,000.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Most Recent Total Net Leverage Ratio” means, at any date, the Net Leverage
Ratio as of the end of the most recent Test Period; provided, however, that if
Company fails to deliver such financial statements as required by Section 7.1
and further fails to remedy such default within 5 days of notice thereof from
the Administrative Agent, then, until Company delivers such financial
statements, without prejudice to any other rights of any Lender hereunder, the
Most Recent Total Net Leverage Ratio shall be deemed to be greater than 3.54.0
to 1.0 as of the date such financial statements were required to be delivered
under Section 7.1.

 

“Multicurrency European Swing Line Loans” has the meaning assigned to that term
in Section 2.1(g)(i)(2).

 

“Multicurrency European Swing Line Note” has the meaning assigned to such term
in Section 2.2(a)(5).

 

“Multicurrency U.S. Swing Line Note” has the meaning assigned to such term in
Section 2.2(a)(6).

 

“Multicurrency LC Obligations” means, at any time, an amount equal to the sum of
(a) the aggregate Stated Amount of the then outstanding Multicurrency Letters of
Credit and (b) the aggregate amount of Unpaid Drawings under Multicurrency
Letters of Credit that have not been reimbursed. The Multicurrency LC Obligation
of any Multicurrency Revolving Lender at any time means its Multicurrency
Revolver Pro Rata Share of the aggregate Multicurrency LC Obligations
outstanding at such time.

 

“Multicurrency Letters of Credit” means, collectively, all Standby Letters of
Credit and Bank Guarantees, in each case issued under the Multicurrency
Revolving Facility and otherwise pursuant to the terms of this Agreement.

 

“Multicurrency Revolver Pro Rata Share” means, when used with reference to any
Multicurrency Revolving Lender under any Facility and any described aggregate or
total amount in respect of the Multicurrency Revolving Facility, an amount equal
to the result obtained by multiplying such described aggregate or total amount
by a fraction the numerator of which shall be such Multicurrency Revolving
Lender’s Multicurrency Revolving Commitment under such Facility or, if the
Revolver Termination Date with respect to such Facility has occurred, such
Multicurrency Revolving Lender’s Multicurrency Revolving Commitment most
recently in effect under such Facility immediately prior to such date, giving
effect to any subsequent assignments and the denominator of which shall
beRevolver Pro Rata Share under

 

58

--------------------------------------------------------------------------------



 

the Multicurrency Revolving Commitments under such Facility or, if the Revolver
Termination Date with respect to such Facility has occurred, the Multicurrency
Revolving Commitments most recently in effect under such Facility immediately
prior to such date.Facility.

 

“Multicurrency Revolver Sublimit” means, when used in reference to Company, the
Total Multicurrency Revolving Commitment and when used in reference to any
Multicurrency Subsidiary Borrower, the maximum aggregate Effective Amount of
outstanding Multicurrency Revolving Loans, Multicurrency LC Obligations and
Multicurrency Swing Line Loans permitted to be borrowed or otherwise incurred by
such Multicurrency Subsidiary Borrower under the Multicurrency Revolving
Facility, which amount is set forth on Schedule 1.1(c) under the heading
“Multicurrency Revolver Sublimit”, as the same may be amended, restated,
supplemented or otherwise modified pursuant to Section 2.15 or otherwise in
accordance with the terms of this Agreement.

 

“Multicurrency Revolving Borrowers” means the Company and the Multicurrency
Subsidiary Borrowers.

 

“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender, the obligation of such Multicurrency Revolving Lender to make
Multicurrency Revolving Loans (including loans made pursuant to any Additional
Facility that increases the Multicurrency Revolving Facility and loans made
pursuant to any Extended Revolving Commitment or Replacement Revolving
Commitment in respect of the Multicurrency Revolving Facility) and to
participate in Multicurrency Letters of Credit and Multicurrency Swing Line
Loans, as such commitment may be adjusted from time to time pursuant to this
Agreement, which commitment as of the ClosingSecond Amendment Effective Date is
the amount set forth opposite such lender’s name on Schedule 1.1(a) hereto under
the caption “Amount of Multicurrency Revolving Commitment”, and “Multicurrency
Revolving Commitments” means such commitments collectively, which commitments
equal $1,500,000,000500,000,000 in the aggregate as of the ClosingSecond
Amendment Effective Date.

 

“Multicurrency Revolving Commitment Fee” has the meaning assigned to that term
in Section 3.2(b)(i).

 

“Multicurrency Revolving Commitment Percentage” means, as to any Multicurrency
Revolving Lender, such Multicurrency Revolving Lender’s Multicurrency Revolver
Pro Rata Share.

 

“Multicurrency Revolving Commitment Period” means, with respect to the
Multicurrency Revolving Commitments, the period from and including the date
hereofSecond Amendment Effective Date (or in the case of any class of Extended
Revolving Commitments or Replacement Revolving Commitments in respect of the
Multicurrency Revolving Facility, from and including the date such commitments
become effective), to but not including the Maturity Date for such Facility or,
in the case of the Multicurrency Swing Line Commitment, the earlier

 

59

--------------------------------------------------------------------------------



 

of the Maturity Date for such Facility and the date that is 5 Business Days
prior to the latest Maturity Date for such Facility.

 

“Multicurrency Revolving Facility” means the credit facility under this
Agreement evidenced by the Multicurrency Revolving Commitments (including
commitments under any Additional Facility that increases the Multicurrency
Revolving Commitments, and Extended Revolving Commitments and Replacement
Revolving Commitments in respect of the Multicurrency Revolving Facility) and
the Multicurrency Revolving Loans (including loans made pursuant to any
Additional Facility that increases the Multicurrency Revolving Facility and
loans made pursuant to any Extended Revolving Commitment and any Replacement
Revolving Commitment).

 

“Multicurrency Revolving Lender” means any Lender which has a Multicurrency
Revolving Commitment or has made a Multicurrency Revolving Loan. Each reference
to any Multicurrency Revolving Lender shall be deemed to include such
Multicurrency Revolving Lender’s Applicable Designee. Notwithstanding the
designation by any Multicurrency Revolving Lender of an Applicable Designee, the
Credit Parties and the Administrative Agent shall be permitted to deal solely
and directly with such Multicurrency Revolving Lender in connection with such
Multicurrency Revolving Lender’s rights and obligations under this Agreement.

 

“Multicurrency Revolving Loan” and “Multicurrency Revolving Loans” have the
meanings given in Section 2.1(ab).

 

“Multicurrency Revolving Note” has the meaning assigned to that term in
Section 2.2(a)(3).

 

“Multicurrency Subsidiary Borrower” means each Subsidiary of the Company that is
(or becomes, pursuant to Section 2.15) a Borrower under the Multicurrency
Revolving Facility and listed as a Multicurrency Subsidiary Borrower on Schedule
1.1(d) as amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with Section 2.15 or otherwise in accordance with the
terms of this Agreement; provided that each Person that becomes a Multicurrency
Subsidiary Borrower after the Second Amendment Effective Date must either be a
Domestic Subsidiary or be organized in a jurisdiction as to which all
Multicurrency Revolving Lenders have confirmed to the Administrative Agent their
ability and willingness to make Loans into such jurisdiction; provided further,
that no such Lender confirmation shall be required with respect to any new
Multicurrency Subsidiary Borrower organized in a jurisdiction (x) in which any
Borrower was organized on the Second Amendment Effective Date or (y) in which
any Multicurrency Subsidiary Borrower is organized.

 

“Multicurrency Swing Line Commitment” means, with respect to the European Swing
Line Lender or the U.S. Swing Line Lender, as applicable, at any date, the
obligation of such Swing Line Lender to make Multicurrency Swing Line Loans
pursuant to Section 2.1(g)(i)(1) or (g)(i)(2) up to the aggregate principal
amount referred to therein.

 

60

--------------------------------------------------------------------------------



 

“Multicurrency Swing Line Facility” means the credit facility under this
Agreement evidenced by the Multicurrency Swing Line Commitment and the
Multicurrency Swing Line Loans.

 

“Multicurrency Swing Line Loan” means a Multicurrency European Swing Line Loan
or a Multicurrency U.S. Swing Line Loan, as the context requires.

 

“Multicurrency Swing Line Loan Participation Certificate” means a certificate,
substantially in the form of Exhibit 2.1(g).

 

“Multicurrency U.S. Swing Line Loans” has the meaning assigned to that term in
Section 2.1(g)(i)(1).

 

“Multicurrency U.S. Swing Line Note” has the meaning assigned to that term in
Section 2.2(a)(6).

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which a Credit Party, any Subsidiary or any ERISA
Affiliate contributes, or is accruing an obligation to make, or has accrued an
obligation to make contributions within the preceding 5 years.

 

“Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Net Debt as of such date to (b) Consolidated EBITDA for the
most recently completed Test Period; provided that (i) for purposes of
determining compliance with Article IX for the first 4 Test Periods ended on or
after the Initial Certain Funds Funding Date and (ii) when determining the Net
Leverage Ratio for any other purpose under this Agreement (other than for
purposes of determining compliance with Article IX for each Test Period ended
after the first 4 Test Periods following the Initial Certain Funds Funding
Date), Consolidated EBITDA shall be calculated for the most recently completed
four Fiscal Quarter period for which financial statements are internally
available.

 

“Net Recovery Proceeds” means, with respect to any Recovery Event, the aggregate
cash payments received by Company or any Subsidiary from such Recovery Event
minus (a) the costs and expenses incurred in connection therewith, including in
connection with the sale of assets subject to such Recovery Event (or, if such
costs or expenses have not yet then been incurred or invoiced, such Person’s
good faith estimates thereof), (b) the payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than Indebtedness owed hereunder) required to be repaid as a result of such
Recovery Event, (c) any provision for Taxes in respect thereof (including any
Taxes imposed as a result of the repatriation of any such net proceeds) made,
reasonably estimated to be payable or held in reserve in accordance with GAAP or
other applicable accounting rules, (d) the amount of any reasonable reserves
established by Company or any Subsidiary of Company to fund purchase price
adjustment, contingent liabilities and fixed indemnification payments reasonably
estimated to be payable; provided that any amount by which such reserves are
reduced for reasons other

 

61

--------------------------------------------------------------------------------



 

than payment of any such purchase price adjustment, contingent liabilities or
indemnification payments shall be considered “Net Recovery Proceeds” upon such
reduction, (e) any liabilities associated with such asset or assets and retained
by Company or any of its Subsidiaries after such Recovery Event, including
pension and other post-employment benefit liabilities and liabilities related to
Environmental Claims or against any indemnification obligations associated with
the transactionsuch Recovery Event, (f) all distributions and other payments
required to be made to minority interest holders in Subsidiaries, Unrestricted
Entities or joint ventures as a result of such Recovery Event, or to any other
Person (other than Company or any of its Subsidiaries) owning a beneficial
interest in the assets subject to such Recovery Event, and (g) in the case of a
Recovery Event under clause (ii) of such definition, the costs and expenses of
putting any affected property in a safe and secure position. Any proceeds
received in a currency other than Dollars shall, for purposes of the calculation
of the amount of Net Recovery Proceeds, be in an amount equal to the Dollar
Equivalent thereof as of the date of receipt thereof by Company or any
Subsidiary of Company.

 

“Net Sale Proceeds” means, with respect to any Asset Disposition (including any
Aerospace Asset Disposition) the aggregate cash payments received by Company or
any Subsidiary from such Asset Disposition (including, without limitation, cash
received by way of deferred payment pursuant to a note receivable, conversion of
non-cash consideration, cash payments in respect of purchase price adjustments
or otherwise, but only as and when such cash is actually received) minus (a) the
costs and expenses incurred in connection therewith (or, if such costs or
expenses have not yet then been incurred or invoiced, such Person’s good faith
estimates thereof), (b) the payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than
Indebtedness owed hereunder) required to be repaid as a result of such Asset
Disposition, (c) any provision for Taxes in respect thereof (including any Taxes
imposed as a result of the repatriation of any such net proceeds) made,
reasonably estimated to be payable or held in reserve in accordance with GAAP or
other applicable accounting rules, (d) the amount of any reasonable reserves
established by Company or any Subsidiary of Company to fund purchase price
adjustment, contingent liabilities and fixed indemnification payments reasonably
estimated to be payable; provided that any amount by which such reserves are
reduced for reasons other than payment of any such purchase price adjustment,
contingent liabilities or indemnification payments shall be considered “Net Sale
Proceeds” upon such reduction, (e) in the case of proceeds arising out of the
sublease or sublicense of any property, amounts required to be paid in respect
of the lease or license of such property, (f) any liabilities associated with
such asset or assets and retained by Company or any of its Subsidiaries after
such Asset Disposition, including pension and other post-employment benefit
liabilities and liabilities related to Environmental Claims or against any
indemnification obligations associated with the transactionsuch Asset
Disposition, and (g) all distributions and other payments required to be made to
minority interest holders in Subsidiaries, Unrestricted Entities or joint
ventures as a result of such Asset Disposition, or to any other Person (other
than Company or any of its Subsidiaries) owning a beneficial interest in the
assets disposed of in such Asset Disposition. Any proceeds received in a
currency other than Dollars shall, for purposes of

 

62

--------------------------------------------------------------------------------



 

the calculation of the amount of Net Sale Proceeds, be in an amount equal to the
Dollar Equivalent thereof as of the date of receipt thereof by Company or any
Subsidiary of Company.

 

“Netherlands” or “the Netherlands” means the European territory of the Kingdom
of the Netherlands.

 

“Netherlands Borrower” means a Netherlands Credit Party acting as Borrower.

 

“Netherlands Credit Party” means (a) Ball Europe and (b) any other Person
incorporated or established in the Netherlands (i) that is or becomes an Other
Subsidiary Borrower or (ii) grants security in respect of any Capital Stock
owned by it in a Borrower or a Material Subsidiary in accordance with
Section 7.12 or Section 7.14, in the case of clauses (a) and (b), solely to the
extent that such Person remains an Other Subsidiary Borrower or continues to
grant security in respect of Capital Stock in accordance with the terms of this
Agreement.

 

“Netherlands Insolvency Proceeding” means , in relation to a Netherlands Credit
Party or any of its assets, any corporate action, legal proceedings or other
legal procedure or step in relation to bankruptcy (faillissement), suspension of
payments (surseance van betaling), administration (onderbewindstelling),
dissolution (ontbinding), a notice begin filed under Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990) or Section 60 of the
Social Insurance Financing Act of the Netherlands (Wet Financiering Sociale
Verzekeringen) in conjunction with Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990).

 

“Netherlands Law” means the law directly applicable in the Netherlands.

 

“New Lender” means any Person that becomes a Lender with respect to (a) a
tranche of Additional Facilities pursuant to Section 2.9, (b) a tranche of
Replacement Revolving Loans and Replacement Revolving Commitments pursuant to
Section 2.12, or (c) a tranche of Replacement Term Loans pursuant to
Section 2.13.

 

“New Maturity Date” has the meaning assigned to that term in Section 2.14(a).

 

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

 

“Note” means a USD Revolving Note, a Multicurrency Revolving Note, a USD Swing
Line Note, a Multicurrency U.S. Swing Line Note, a Multicurrency European Swing
Line Note, or a Term Note, as the context may require.

 

“Notice Address” means the office of the Administrative Agent located at 60 Wall
Street, New York, NY 10005, Attn: Peter CucchiaraMatthew Snyder, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

 

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

 

63

--------------------------------------------------------------------------------



 

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.6.

 

“Notice of Issuance” has the meaning assigned to that term in Section 2.10(c).

 

“Obligations” means all liabilities and obligations of Company and the other
Credit Parties now or hereafter arising under this Agreement and all of the
other Loan Documents, and of Company and any of its Subsidiaries now or
hereafter arising under any Swap Contract entered into with a Person that is a
Lender or an Affiliate of a Lender, whether for principal, interest, fees,
expenses, indemnities or otherwise, (including any such amounts accruing during
the pendency of any proceeding under any Debtor Relief Law, regardless of
whether allowed or allowable in such proceedings), and whether primary,
secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance); provided that (i) the Obligations of Company and
its Subsidiaries under any Swap Contract entered into with a Person that is a
Lender or an Affiliate of a Lender will be secured and guaranteed pursuant to
the Loan Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and such Person remains a Lender or an
Affiliate of a Lender; and (ii) any release of Collateral or Guarantors effected
in a manner permitted by this Agreement or any other Loan Document will not
require the consent of any Lender or any Affiliate of a Lender in its capacity
as a counterparty under any Swap Contract.

 

“OFAC” means the Office of Foreign Assets Control, Department of Treasury.

 

“Offer” means a public offer by, or made on behalf of, Purchaser in accordance
with the City Code and the provisions of the Companies Act for Purchaser to
acquire all of the Target Shares not owned, held or agreed to be acquired by
Purchaser.

 

“Offer Document” means an offer document dispatched to shareholders of the
Target setting out in full the terms and conditions of an Offer.

 

“Organizational Documents” means, with respect to any Person, such Person’s
articles or certificate of incorporation, certificate of amalgamation,
memorandum or articles of association, by-laws, partnership agreement, limited
liability company agreement, joint venture agreement or other similar governing
documents.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Pledge Agreement” means, subject to the Agreed Guaranty and Security
Principles, Section 7.14 and Section 12.22, and to the extent required by
Section 7.12, each

 

64

--------------------------------------------------------------------------------



 

pledge agreement (as each may be amended, restated, supplemented or otherwise
modified from time to time) granting the Collateral Agent a security interest or
its equivalent under relevant Requirements of Law in each applicable
jurisdiction (other than the United States or any state thereof or the District
of Columbia) in and to the Capital Stock owned by the parent (if a Wholly-Owned
Subsidiary of Company and not an Excluded Subsidiary) of a Wholly-Owned Foreign
Subsidiary of Company (other than an Excluded Subsidiary) that is an Other
Subsidiary Borrower or a Material Subsidiary; provided that neither Company nor
any Domestic Subsidiary of Company (individually or in combination) shall pledge
more than 65% of the stock of any Foreign Subsidiary (or more than 65% of the
total combined voting power of all classes of stock of such Foreign Subsidiary
entitled to vote) in respect of any Obligation of a U.S. Credit Party.

 

“Other Subsidiary Borrower” means each Subsidiary that is a Borrower
under(i) with respect to the Multicurrency Revolving Facility and listed as an
Other, each Multicurrency Subsidiary Borrower on Schedule 1.1(d) as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 2.15 or otherwise in accordance with the terms of this
Agreement; provided that each Person that becomes an Other Subsidiary Borrower
after the Closing Date must be organized in a jurisdiction as to which all
Multicurrency Revolving Lenders have confirmed to the Administrative Agent their
ability and willingness to make Loans into such jurisdiction; provided further,
that no such Lender confirmation shall be required with respect to any new Other
Subsidiary Borrower organized in a jurisdiction (x) in which any Borrower was
organized on the Closing Date or (y) in which any Other Subsidiary Borrower is
organized., (ii) with respect to the USD Revolving Facility, each USD Subsidiary
Borrower, and (iii) with respect to each Additional Revolving Facility, each
Subsidiary that becomes a borrower under such facility in accordance with the
terms thereof.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6(f)).

 

“Outstanding Letters of Credit” has the meaning assigned to that term in
Section 2.10(j).

 

“Overnight Euro Rate” on any date means the offered quotation to first-class
banks in the London interbank market by European Swing Line Lender for Euro
overnight deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Euro denominated Multicurrency Swing Line
Loan of European Swing Line Lender as of 11:00 a.m. (London time) on such date;
provided that in the event the Administrative Agent has made any determination
pursuant to Section 3.6 in respect of EuropeanMulticurrency Swing Line Loans
denominated in

 

65

--------------------------------------------------------------------------------



 

Euros, or in the circumstances described in Section 3.6 in respect of
EuropeanMulticurrency Swing Line Loans denominated in Euros, the Overnight Euro
Rate determined pursuant to this definition shall instead be the rate determined
by European Swing Line Lender as the all-in-Cost of Funds for European Swing
Line Lender to fund such Euro denominated Multicurrency Swing Line Loan in each
case, plus the Applicable Eurocurrency Margin for Multicurrency Revolving Loans.

 

“Overnight LIBOR Rate” on any date means the offered quotation to first-class
banks in the London interbank market by European Swing Line Lender for Sterling
overnight deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the EuropeanMulticurrency Swing Line Loan
denominated in Sterling of European Swing Line Lender as of 11:00 a.m. (London
time) on such date; provided that in the event the Administrative Agent has made
any determination pursuant to Section 3.6 in respect of EuropeanMulticurrency
Swing Line Loans denominated in Sterling, or in the circumstances described in
Section 3.6 in respect of EuropeanMulticurrency Swing Line LoanLoans denominated
in Sterling, the Overnight LIBOR Rate determined pursuant to this definition
shall instead be the rate determined by European Swing Line Lender as the
all-in-Cost of Funds for European Swing Line Lender to fund such
EuropeanSterling denominated Multicurrency Swing Line Loan, in each case, plus
the Applicable Eurocurrency Margin for Multicurrency Revolving Loans.

 

“Overnight Rate Loan” means each EuropeanMulticurrency Swing Line Loan which
bears interest at a rate determined with reference to the Overnight Euro Rate or
the Overnight LIBOR Rate, as applicable, based on the Alternative Currency
borrowed.

 

“Parallel Debt” has the meaning assigned to that term in Section 11.12.

 

“Participant Register” has the meaning assigned to that term in Section 12.8(b).

 

“Participants” has the meaning assigned to that term in Section 12.8(b).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Participating Subsidiary” means any Subsidiary of Company or any other entity
formed as necessary or customary under the laws of the relevant jurisdiction
that is a participant in a Permitted Accounts Receivable Securitization.

 

“Patriot Act” has the meaning assigned to that term in Section 6.21(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA.

 

“Permitted Accounts Receivable Securitization” means any receivables financing
program providing for the sale, conveyance or contribution to capital of
Receivables Facility Assets or interests therein by Company and its
Participating Subsidiaries to a Receivables

 

66

--------------------------------------------------------------------------------



 

Subsidiary in transactions purporting to be sales, which Receivables Subsidiary
shall finance the purchase of such Receivables Facility Assets by the direct or
indirect sale, transfer, conveyance, lien, grant of participation or other
interest or pledge of such Receivables Facility Assets or interests therein to
one or more limited purpose financing companies, special purpose entities,
trusts and/or financial institutions, in each case, on a limited recourse basis
as to Company and the Participating Subsidiaries (except to the extent a
limitation on recourse is not customary for similar transactions or is
prohibited in the relevant jurisdiction); provided that any such transaction
shall be consummated pursuant to documentation necessary or customary for such
transactions in the relevant jurisdiction (or otherwise reasonably satisfactory
to the Administrative Agent as evidenced by its written approval thereof).

 

“Permitted Acquisition” means (x) the Target Acquisition and (y), subject to
Section 1.5, any Acquisition by Company or a Subsidiary of Company if, solely in
the case of this clause (y), all of the following conditions are met on the date
such Acquisition is consummated (or on the date specified in the applicable
condition below):

 

(a)        on the date of execution of the definitive agreement in respect of
such Acquisition, immediately after giving effect thereto on a Pro Forma Basis,
no Event of Default under Sections 10.1(a), (e) or (f) shall have occurred and
be continuing or would result therefrom;

 

(b)        in the case of any acquisition of Capital Stock of a Person, such
acquisition shall have been approved by the board of directors or comparable
governing body of such Person;

 

(c)        all transactions related thereto are consummated in compliance, in
all material respects, with applicable Requirements of Law;

 

(d)        all actions, if any, required to be taken under Section 7.12 or
Section 7.14 (subject to any grace periods set forth therein) on or prior to
such date with respect to any newly formed Subsidiary or Person that becomes a
Subsidiary as a result of such Permitted Acquisition (other than an Excluded
Subsidiary) and its property shall have been taken; and

 

(e)        if the aggregate amount of Investments consisting of such acquisition
by Credit Parties in assets that are not (or do not become) owned by a Credit
Party or in Capital Stock of Persons that do not become Credit Parties is
$250,000,000 or greaterexceeds the greater of (x) $300,000,000 and (y) 2.0% of
the Company’s Consolidated Assets (measured as of the most recently completed
Fiscal Quarter of Company for which financial statements have been delivered to
the Administrative Agent pursuant to Section 7.1) (excluding the maximum value
of earn out obligations, if any), then:

 

(i) immediately after giving effect thereto, there is at least $150,000,000 of
Available Liquidity; and

 

67

--------------------------------------------------------------------------------



 

(ii)   on or before the date of the consummation of such acquisition, Company
delivers to the Administrative Agent:

 

(1)       financial statements of the business or Person to be acquired,
including, to the extent available, income statements or statements of cash
flows and balance sheet statements for at least the fiscal year or the four
fiscal quarters then most recently completed (or such shorter period of time as
such Person has been in existence); and

 

(2)       pro forma financial statements supporting the calculation required by
clause (i) hereof, if applicable, certified on behalf of Company by the Chief
Financial Officer or Treasurer of Company to his or her knowledge.

 

“Permitted Aerospace JV” means a Person (together with its Subsidiaries, if any)
organized or whose Capital Stock is otherwise held or to be held by Company, any
Subsidiary or Ball Aerospace, and one or more third parties for the purpose,
among other things, of holding and/or conducting the Aerospace Business
regardless of whether such Person is a subsidiary, a joint venture or a
minority-owned Person; provided that (i) such Person shall not be a Controlled
Subsidiary and (ii) to the extent the assets (net of cash proceeds) transferred
by Company and its Subsidiaries to such Permitted Aerospace JV were more than 8%
of Company’s Consolidated Assets as of the end of the most recently completed
Fiscal Year of Company for which audited financial statements are available or
the business transferred by Company and its Subsidiaries to such Permitted
Aerospace JV accounted for more than 7% of Company’s consolidated total revenues
for such period, subject to the Agreed Guaranty and Security Principles
(including, for the avoidance of doubt, clause (a)(ii) of such definition) and
Section 12.22, all of the Capital Stock of such Person owned by Company and its
Subsidiaries shall, within 60 days after the date of such transfer (or within
such longer period of time that the Collateral Agent may agree in its sole
discretion), in the case such Person is a Domestic Subsidiary, and 120 days
after the date of such transfer (or within such longer period of time that the
Collateral Agent may agree in its sole discretion), in the case such Person is a
first-tier Foreign Subsidiary, be pledged as collateral to the Collateral Agent
for the benefit of the Secured Creditors.

 

“Permitted Alternate Issuers” has the meaning assigned to that term in the
definition of “Permitted Refinancing Indebtedness”.

 

“Permitted Asset Disposition” means any sale, lease, transfer, conveyance or
other disposition (or series of related sales, leases, transfers or
dispositions), whether directly or indirectly, including by way of spin-off,
split-off, merger, combination, amalgamation, or any combination of any of the
foregoing or otherwise, of all or any part of (i) an interest in shares of
Capital Stock of a Subsidiary of Company, (ii) any interest in any joint venture
(including but not limited to a Permitted Aerospace JV) to which Company or any
Subsidiary is a party or otherwise directly or indirectly holds such interest,
or (iii) any other assets (each of (i), (ii) or (iii) referred to for purposes
of this definition as a “disposition”) by Company or any of its

 

68

--------------------------------------------------------------------------------



 

Subsidiaries, so long as, after giving effect to such sale, lease, transfer,
conveyance or other disposition (or series of related sales, leases, transfers
or dispositions), Company shall be in compliance with the financial covenant set
forth in Article IX (calculated on a Pro Forma Basis) as of the end of the most
recent Test Period.

 

“Permitted Call Spread Transaction” means any Permitted Convertible Bond Hedge
and any Permitted Warrant entered into on customary market terms and conditions.

 

“Permitted Convertible Bond Hedge” means any call, call spread or capped call
option (or substantively equivalent derivative transaction) on or by reference
to Company’s Common Stock purchased by Company from an unaffiliated third party
in an arm’s-length dealing in connection with its convertible debt securities or
convertible Qualified Capital Stock.

 

“Permitted Debt Documents” means, collectively, the Senior Note Documents and
any other documents evidencing, guaranteeing or otherwise governing Permitted
Refinancing Indebtedness in respect thereof.

 

“Permitted Guarantee Obligations” means (i) Guarantee Obligations of any Credit
Party with respect to Indebtedness permitted under Section 8.2 (other than
clauses (b)(i), and (g) (unless such Person becomes a Credit Party as a result
of such Permitted Acquisition) and (v) of such Section) of any other Credit
Party; provided that to the extent that such Indebtedness is subordinated to the
Obligations, such Guarantee Obligations shall also be subordinated to the
Obligations on similar subordination terms or otherwise on terms reasonably
acceptable to the Administrative Agent, (ii) Guarantee Obligations of any
Subsidiary that is not a Credit Party with respect to Indebtedness permitted
under Section 8.2 of Company or any Subsidiary (except that a Subsidiary that is
not a Credit Party may not, by virtue of this clause (ii), guarantee
Indebtedness that such Subsidiary could not otherwise incur under Section 8.2),
(iii) Guarantee Obligations with respect to surety, appeal, performance bonds
and similar bonds or statutory obligations incurred by Company or any of its
Subsidiaries in the ordinary course of business, (iv) Guarantee Obligations of
Company and any of its Subsidiaries with respect to Indebtedness permitted under
Sections 8.2(b)(ii), and (g) (solely in the case of Indebtedness of the type
that would be permitted under Section 8.2(b)(ii)) and (v); provided that in each
case, such Guarantee Obligations shall rank no higher than pari passu in right
of payment with the Obligations, (v) Guarantee Obligations incurred in the
ordinary course of business or consistent with industry practice in respect of
obligations of Company or any Subsidiary to vendors, suppliers, customers,
franchisees, lessors, licensees, sub-licensees and distribution partners, and
(vi) additional Guarantee Obligations which (other than Guarantee Obligations of
Indebtedness permitted under Section 8.2(b)(i)) do not exceed the Dollar
Equivalent of $350,000,000 in the aggregate at any time. the greater of (x) the
Dollar Equivalent of $500,000,000 and (y) 3.0% of the Company’s Consolidated
Assets (measured as of the most recently completed fiscal quarter of Company for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 7.1).

 

“Permitted Liens” has the meaning assigned to that term in Section 8.1.

 

69

--------------------------------------------------------------------------------



 

“Permitted Real Property Encumbrances” means (i) as to any particular real
property at any time, such easements, encroachments, covenants, conditions,
restrictions, reservations, rights of way, subdivisions, parcelizations,
licenses, minor defects, irregularities, encumbrances on title (including
leasehold title) or other similar charges or encumbrances which do not
materially detract from the value of such real property for the purpose for
which it is held by the owner thereof, (ii) municipal and zoning ordinances and
other land use or environmental regulations or restrictions, which are not
violated in any material respect by the existing improvements and the present
use made by the owner thereof of the premises, (iii) general real estate Taxes
and assessments not yet due or as to which the grace period has not yet expired
(not to exceed 30 days) or the amount or validity of which are being contested
in good faith by appropriate proceedings diligently pursued, if adequate
provision for the payment of such Taxes has been made on the books of such
Person to the extent required by GAAP or, in the case of a Foreign Subsidiary,
generally accepted accounting principles in effect from time to time in its
jurisdiction of organization, (iv) any matters disclosed on any survey, aerial
survey, ExpressMap or equivalent photographic depiction delivered by a Borrower
to the Administrative Agent, and (v) such other items to which the
Administrative Agent may consent in its reasonable discretion.

 

“Permitted Refinancing Indebtedness” means a replacement, renewal, refinancing,
extension, defeasance, restructuring, or refunding of any Indebtedness by the
Person that originally incurred such Indebtednessa Credit Party (or, in the case
of Permitted Refinancing Indebtedness of theany Senior Notes permitted under
Section 8.2(c) or Indebtedness permitted under Section 8.2(o), together with any
additional Indebtedness in connection therewith that is incurred in reliance on
clause (a)(iii) below, by European Holdco, or Ball Delaware, a Subsidiary of
European Holdco, or Ball Asia Pacific, aany other Subsidiary of Ball Metal
Beverage, solely to the extent that such Permitted Refinancing Indebtedness is
permitted pursuant to Section 8.2(corganized in an Applicable Jurisdiction (such
Persons, the “Permitted Alternate Issuers”)); provided that, except as otherwise
provided in this Agreement:

 

(a)        the Dollar Equivalent of the principal amount of such Indebtedness
plus, (i) in the case of a revolving facility or other undrawn letter of credit
or term loan, the unutilized commitments thereunder (as determined as of the
date of the incurrence of the Indebtedness in accordance with GAAP) does not
exceed the Dollar Equivalent of the principal amount of the aggregate amount of
Indebtedness and unutilized commitments refinanced thereby on such date, plus
(ii) all accrued interest and premiums and the amounts of all fees, expenses,
commissions, penalties (including prepayment penalties) and premiums incurred in
connection with such replacement, renewal, refinancing, extension, defeasance,
restructuring or refunding, plus (iii) without duplication, any additional
amount that would otherwise be permitted to be incurred under Section 8.2 (and,
if applicable, secured under Section 8.1);

 

(b)        the final maturity date of such Indebtedness shall be no earlier than
the final maturity date of the Indebtedness being replaced, renewed, refinanced,
extended, defeased, restructured, or refunded;

 

70

--------------------------------------------------------------------------------



 

(c)        the Weighted Average Life to Maturity of such Indebtedness is not
less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced, extended, defeased, restructured, or refunded;

 

(d)        such Indebtedness is not guaranteed by any Credit Party or any
Subsidiary of any Credit Party except (i) to the extent such Person guaranteed
or was the borrower or issuer of such Indebtedness being replaced, renewed,
refinanced, extended, defeased, restructured, or refunded; or (ii) to the extent
such Person is or becomes a Credit Party within 5 Business Days (or within such
longer period of time that the Collateral Agent may agree in its sole
discretion) after the date such Permitted Refinancing Indebtedness is incurred;

 

(e)        such Indebtedness is not secured by any assets other than those
securing or required to secure such Indebtedness on the ClosingSecond Amendment
Effective Date (or, if later, the date such Indebtedness was incurred, assumed
or acquired) and, or in the case of Indebtedness of the Target or any of its
Subsidiaries, if the Target Acquisition is consummated by way of a Scheme, on
the Scheme Effective Date or if the Target Acquisition is consummated by way of
an Offer, the date on which the Offer has become unconditional in all respects
and Purchaser has become, directly or indirectly, the legal and beneficial owner
of at least 90% of the Voting Securities of the TargetCapital Lease Obligations
and Attributable Debt, such Indebtedness may also be secured by assets of the
type securing such Indebtedness (to the extent that such assets would be
permitted to be subject to Liens securing Capital Lease Obligations or
Attributable Debt pursuant to Section 8.1 without regard to this clause (e)) on
the Second Amendment Effective Date (or, if later, the date such Indebtedness
was incurred, assumed or acquired); provided that in the case of any
Indebtedness that refinances or replaces in part the Indebtedness under this
Agreement, such Indebtedness may be secured by the Capital Stock of any direct
or indirect Subsidiary of Company;

 

(f)        in the case of other such Indebtedness the Dollar Equivalent amount
which is in excess of $100,000,000the greater of (x) $300,000,000 and (y) 2.0%
of the Company’s Consolidated Assets (measured as of the most recently completed
Fiscal Quarter of Company for which financial statements have been delivered to
the Administrative Agent pursuant to Section 7.1), the covenants, defaults and
similar non-economic provisions applicable to such Indebtedness are either (A),
taken as a whole, are not materially less favorable to the obligor thereon or to
the Lenders than either (i) the provisions contained in the original
documentation for such Indebtedness or (ii) in this Agreement andor (B) on
customary market terms for Indebtedness of such type and so long as Company has
determined in good faith that such covenants, defaults and similar  non-economic
provisions, taken as a whole, would not reasonably be expected to impair in any
material respect the ability of the Credit Parties to perform their obligations
under the Loan Documents, and, in either case, do not contravene in any material
respect the provisions of this Agreement and such Indebtedness is at the then
prevailing market rates (it being understood and agreed that Company may, at its
option, deliver a certificate to the Administrative Agent at least 5 Business
Days prior to the incurrence of such Indebtedness certifying that the
requirements of either clause (A) or (B) of this clause (f) have

 

71

--------------------------------------------------------------------------------



 

been satisfied, and such certification shall be conclusive evidence that such
requirements have been satisfied unless the Administrative Agent provides notice
to Company of its objection during such 5 Business Day period (including a
reasonable description of the basis upon which it objects)) and notwithstanding
the foregoing, the covenants, defaults and similar non-economic provisions
applicable to such Indebtedness shall not be deemed to contravene in any
material respect the provisions of this Agreement solely because (i) prepayment
or repayment of such Indebtedness, in whole or in part, by Company or its
Subsidiaries is required pursuant to any “change of control” or “asset sale”
prepayment provisions customary for such Indebtedness, (ii) such Indebtedness
may be converted into, exchanged for, or which may, in whole or in part, be
satisfied by the delivery of Company’s Common Stock upon the occurrence of a
conversion or exchange event related to the price of Company’s Common Stock, the
trading price of such Indebtedness, a “change of control”, “asset sale” or
“fundamental change” or other specified corporate transaction or corporate event
or (iii) prepayment or repayment of such Indebtedness, in whole or in part, by
Company or its Subsidiaries is required upon the occurrence of any special
and/or mandatory redemption event (or similar or equivalent terms) as a result
of a specified corporate transaction or corporate event not proceeding because
of a failure of condition precedent in relation to such specified corporate
transaction or corporate event; and

 

(g)        in the case of Permitted Refinancing Indebtedness of the Senior
Notes, (i) such Indebtedness is not Indebtedness under the Multicurrency
Revolving Facility unless Available Liquidity after giving effect to such
incurrence would equal at least $250,000,000 and (ii) unless such Indebtedness
is Indebtedness under the Loan Documents, the scheduled maturity date shall not
be earlier than, nor shall any amortization commence, prior to the date that is
91 days after the latest Term Maturity Date.

 

“Permitted Transactions” means each of the internal transactions contemplated by
the letter delivered to the Administrative Agent and the Lenders on the Second
Amendment Effective Date, as such letter may be amended, amended and restated,
supplemented or otherwise modified from time to time by the Company with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed), it being acknowledged and agreed that the
Administrative Agent shall be entitled to disclose any such amendments,
amendments and restatements, supplements or other modifications to the Lenders
and the Facing Agents.

 

“Permitted Reorganization” means one or more internal reorganizations of
Company, any of its Subsidiaries or any of the Unrestricted Entities, to be
completed at any time after the Closing Date, substantially in the order of and
substantially in compliance with the steps set forth in, and resulting in a
corporate structure of the reorganized entities substantially as set forth in, a
Permitted Reorganization Disclosure Letter, which reorganization may include,
among other things, mergers, asset sales, consolidations, separations of
businesses and lines of business, and other divestitures (including antitrust
divestitures and other reorganizations in connection therewith in connection
with the Target Acquisition), and intercompany transactions involving asset
transfers or sales, contributions, Indebtedness or Capital Stock of Company, any
of its

 

72

--------------------------------------------------------------------------------



 

Subsidiaries and/or any of the Unrestricted Entities (including mergers or sales
of Other Subsidiary Borrowers that are not a Borrower under any Term Facility);
provided that, both immediately before and immediately after giving effect to
such Permitted Reorganization, and at all times during such Permitted
Reorganization, the following conditions shall be satisfied:

 

(a) no Event of Default has occurred and is continuing or would result
therefrom;

 

(b) subject to the Agreed Guaranty and Security Principles and Sections 7.12,
7.14 and 12.22, following the consummation of such Permitted Reorganization, the
Collateral that remains in existence and owned by a Credit Party that would
otherwise be required to pledge such Collateral pursuant to a Pledge Agreement
shall remain subject to (or, in the case of Collateral created or transferred to
any such Person as part of any step of such Permitted Reorganization, shall
become subject to) a perfected security interest of the Collateral Agent to the
extent required by and in accordance with the terms of the Loan Documents
(giving due regard to any grace periods provided for herein or therein);

 

(c) such Permitted Reorganization shall be completed no later than the close of
business on the 45th Business Day (or the date that is 9 months after the
Initial Certain Funds Funding Date, in the case of antitrust divestitures in
connection with the Target Acquisition and other Permitted Reorganizations
completed within 9 months of the Initial Certain Funds Funding Date) after the
initiation of the first step of such Permitted Reorganization (or such longer
period (y) as may be required by any Governmental Authority or applicable law
for a Subsidiary to comply with corporate formalities, local employee
consultation requirements or otherwise customary in the jurisdiction of such
Subsidiary, as applicable, in order to complete any step of such Permitted
Reorganization or (z) as may be agreed to by the Administrative Agent (such
agreement not be to unreasonably withheld, conditioned or delayed)),
substantially as set forth in the applicable Permitted Reorganization Disclosure
Letter;

 

(d) immediately after giving effect to such Permitted Reorganization, Company
shall continue to be a Borrower under the Multicurrency Revolving Facility, and
the Borrower under each Term Facility shall continue to be the Borrower under
such Term Facility; and

 

(e) such Permitted Reorganization shall be permitted under the Senior Notes and
any Permitted Refinancing Indebtedness in respect thereof.

 

Notwithstanding anything to the contrary in any Loan Document, any advance
notices or certificates that would be required to be delivered under any Loan
Document in connection with or in advance of any transactions contemplated by a
Permitted Reorganization shall be deemed to have been delivered within the
appropriate time period required under such Loan Document upon delivery to the
Administrative Agent of the Permitted Reorganization Disclosure Letter delivered
in connection with such Permitted Reorganization.

 

73

--------------------------------------------------------------------------------



 

“Permitted Reorganization Disclosure Letter” means:

 

(a) that certain letter, originally dated the Closing Date, from Company to the
Administrative Agent and the Lenders, which letter (i) attaches as Annex A
thereto (x) copies of the most recent organizational structure charts of Company
and its Subsidiaries and a copy of Schedule 6.16 (and to the extent of any
conflict between such organizational charts and Schedule 6.16, Schedule 6.16
shall govern) and (y) a copy of the most recent organizational structure chart
of Target and its Subsidiaries provided to Company by Target prior to the
Closing Date, (ii) attaches as Annex B thereto the then current draft of the
anticipated final organizational structure chart of Company and its Subsidiaries
(including Target and its Subsidiaries) after giving effect to the Permitted
Reorganization contemplated by such letter and (iii) attaches as Annex C thereto
the then current draft of the anticipated list of Guarantors after giving effect
to the Permitted Reorganization contemplated by such letter and any applicable
grace periods, and the anticipated list of Collateral after giving effect to
such Permitted Reorganization but without regard to the materiality of Target or
any of its Subsidiaries at such time, as such letter may be amended, amended and
restated, supplemented or otherwise modified from time to time by Company with
the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed); provided that Company shall provide the
Administrative Agent with notice of, but the consent of the Administrative Agent
shall not be required for, any such amendments, amendments and restatements,
supplements or other modifications to such letter during the period commencing
on the Closing Date and ending on the date that is 9 months (or within such
longer period of time that the Administrative Agent may agree in its sole
discretion) after the date that the Target Acquisition is completed, unless such
amendments, amendments and restatements, supplements or other modifications,
would cause the guaranties of the Obligations, or the pledges of the Capital
Stock of Subsidiaries, representing in the aggregate more than 25% of
Consolidated EBITDA (after giving effect to the Target Acquisition) to be
released or to otherwise no longer be required to be provided as described in
Annex C (after giving effect to any guaranties or Collateral substituted
therefor and any mergers, amalgamations, consolidations, liquidations or
dissolutions in connection with such Permitted Reorganization); and

 

(b) one or more other letters delivered from time to time by Company to the
Administrative Agent and the Lenders, which letter (i) attaches as Annex A
thereto slides detailing the then current draft of each step of a Permitted
Reorganization (or the then current organizational structure of Company and its
Subsidiaries, if Company and the Administrative Agent reasonably agree to an
alternative arrangement, which may be by conference call, for providing an
overview of such Permitted Reorganization to the Administrative Agent),
(ii) attaches as Annex B thereto the then current draft of the anticipated final
organizational structure of Company and its Subsidiaries after giving effect to
such Permitted Reorganization, and (iii) is in form and substance reasonably
satisfactory to the Administrative Agent, as such letter may subsequently be
amended, amended and restated, supplemented or otherwise modified from time to
time with the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed); provided that Company shall
provide the Administrative

 

74

--------------------------------------------------------------------------------



 

Agent with notice of, but the consent of the Administrative Agent shall not be
required for, any such amendments, amendments and restatements, supplements or
other modifications to such letter during the period commencing on the Closing
Date and ending on the date that is 9 months (or within such longer period of
time that the Administrative Agent may agree in its sole discretion) after the
date that the Target Acquisition is completed, unless such amendments,
amendments and restatements, supplements or other modifications, would cause the
guaranties of the Obligations, or the pledges of the Capital Stock of
Subsidiaries, representing in the aggregate more than 25% of Consolidated EBITDA
(after giving effect to the Target Acquisition) to be released or to otherwise
no longer be required to be provided as described in Annex C to the Permitted
Reorganization Disclosure Letter delivered pursuant to paragraph (a) above
(after giving effect to any guaranties or Collateral substituted therefor and
any mergers, amalgamations, consolidations, liquidations or dissolutions in
connection with such Permitted Reorganization).

 

“Permitted Warrant” means any call option, warrant or right to purchase (or
substantively equivalent derivative transaction) on or with respect to Company’s
Common Stock sold by Company to an unaffiliated third party in an arm’s-length
dealing substantially concurrently with any purchase by Company of a related
Permitted Convertible Bond Hedge.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Plan” means any plan described in Section 4021(a) of ERISA and not excluded
pursuant to Section 4021(b) thereof, which is or has, within the preceding 6
years, been established or maintained, or to which contributions are being or
have been, within the preceding 6 years, made, by any Credit Party, any
Subsidiary or any ERISA Affiliates. For greater certainty, Plan does not include
a Foreign Pension Plan.

 

“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

 

“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in
Section 3(16)(B) of ERISA.

 

“Pledge Agreements” means, once executed and delivered to the Collateral Agent,
each Other Pledge Agreement and the U.S. Pledge Agreement.

 

“Pledged Securities” means all of the Pledged Securities as defined in the
respective Pledge Agreements to the extent defined therein and shall include the
Capital Stock pledged pursuant to such Pledge Agreements.

 

“Pledgor” means, to the extent required pursuant to Section 7.12, Company and
each of its Wholly-Owned Subsidiaries that is now or hereafter party to a Pledge
Agreement.

 

75

--------------------------------------------------------------------------------



 

“Premises” means, at any time any real estate then owned, leased or operated by
Company or any of its Subsidiaries.

 

“Press Release” means the press release made on February 19, 2015 pursuant to
Rule 2.7 of the City Code by or on behalf of Purchaser in connection with the
Target Acquisition.

 

“Principal Obligations” means the Obligations of any Credit Party (other than
the Parallel Debt of such Credit Party).

 

“Pro Forma Basis” means, (a) with respect to the preparation of pro forma
financial statements for purposes of the tests set forth in the definition of
“Permitted Acquisition” and for any other purpose relating to a Permitted
Acquisition, pro forma on the basis that (i) any Indebtedness incurred or
assumed in connection with such Acquisition was incurred or assumed on the first
day of the applicable period, (ii) if such Indebtedness bears a floating
interest rate, such interest shall be paid over the pro forma period at the rate
in effect on the date of such Acquisition, and (iii) all income and expense
associated with the assets or entity acquired in connection with such
Acquisition (other than the fees, costs and expenses associated with the
consummation of such Acquisition) for the most recently completed four fiscal
quarter period for which such income and expense amounts are available shall be
treated as being earned or incurred by Company over the applicable period on a
pro forma basis without giving effect to any cost savings other than Pro Forma
Cost Savings, (b) with respect to the preparation of a pro forma financial
statement for any purpose relating to a Significant Asset Disposition or any
other material Asset Disposition as determined in good faith by Company, pro
forma on the basis that (i) any Indebtedness prepaid out of the proceeds of such
Significant Asset Disposition or such other material Asset Disposition shall be
deemed to have been prepaid as of the first day of the applicable period, and
(ii) all income and expense (other than such expenses as Company, in good faith,
estimates will not be reduced or eliminated as a consequence of such Significant
Asset Disposition or such other material Asset Disposition) associated with the
assets or entity disposed of in connection with such Significant Asset
Disposition or such other material Asset Disposition shall be deemed to have
been eliminated as of the first day of the applicable period and (c) with
respect to the preparation of pro forma financial statements for any purpose
relating to an incurrence of Indebtedness or the payment of any Restricted
Payment, pro forma on the basis that (i) any Indebtedness incurred or assumed in
connection with such incurrence of Indebtedness or such payment was incurred or
assumed on the first day of the applicable period, (ii) if such incurrence of
Indebtedness bears a floating interest rate, such interest shall be paid over
the pro forma period at the rate in effect on the date of the incurrence of such
Indebtedness, and (iii) all income and expense associated with any Permitted
Acquisition consummated in connection with the incurrence of Indebtedness (other
than the fees, costs and expenses associated with the consummation of such
incurrence of Indebtedness) for the most recently completed four fiscal quarter
period for which such income and expense amounts are available shall be treated
as being earned or incurred by Company over the applicable period on a pro forma
basis without giving effect to any cost savings other than Pro Forma Cost
Savings.

 

76

--------------------------------------------------------------------------------



 

“Pro Forma Cost Savings” means for any applicable four fiscal quarter period
ending on or prior to the date of the applicable Subject Transaction, whenever
pro forma effect is to be given to a Subject Transaction of the type described
in clauses (a), (b), (c) and (d) of that definition, the amount of “run-rate”
cost savings, product margin synergies (including increased share of shelf),
operating expense reductions and product cost (including sourcing), and other
operating improvements and synergies resulting from or relating to any such
Subject Transaction which is being given pro forma effect that have been
realized or are projected in good faith to result (in the good faith
determination of Company) from such Subject Transaction (calculated on a pro
forma basis by reference to Company’s most recently available internal financial
statements as determined by Company in good faith as though such cost savings,
product margin synergies (including increased share of shelf), operating expense
reductions and product cost (including sourcing), and other operating
improvements and synergies had been realized on the first day of such period and
as if such cost savings, product margin synergies (including increased share of
shelf), operating expense reductions and product cost (including sourcing), and
other operating improvements and synergies were realized during the entirety of
such period and “run-rate” means the full recurring projected benefit net of the
amount of actual savings or other benefits realized during such period from such
actions) and any such adjustments shall be included in the initial pro forma
calculations of any financial ratios or tests (and in respect of any subsequent
pro forma calculations in which such Subject Transaction is given pro forma
effect) and during any applicable subsequent period in which the effects thereof
are expected to be realized; provided that (a) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of Company,
(b) such amounts result from actions taken or actions with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of Company) no later than 24 months after the date of such Subject
Transaction, (c) no amounts shall be added pursuant to this clause (c) to the
extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period, (d) the aggregate
amount of any such amounts added back pursuant to this definition (other than in
connection with any mergers, business combinations, acquisitions or divestures)
shall not exceed, together with any amounts added back pursuant to clauses
(xiii) and (xiv) of the definition of “Consolidated EBITDA”, 30.0% of
Consolidated EBITDA in any four-Fiscal Quarter period (calculated after giving
effect to any such add-backs and adjustments) and (e) if any calculation of Pro
Forma Cost Savings is determined by reference to Company’s internal financial
statements, the effect of this provision shall not apply for purposes of
calculating any financial ratio or test for purposes of (i) calculating the
“Applicable Base Rate Margin”, “Applicable Eurocurrency Margin” and “Applicable
Multicurrency Revolving Commitment Fee Percentage”, and (ii) compliance with
Article IX (other than for the purpose of determining pro forma compliance with
Article IX), all of which calculations shall be based on the financial
statements delivered pursuant to Section 7.1(a) or (b), as applicable, for the
relevant Test Period (it being understood that such financial ratios, tests and
financial statements may otherwise be calculated on a Pro Forma Basis and be
adjusted to include the effects of Pro Forma Cost Savings for all other purposes
under the Loan Documents, except for (x) any such calculation of the “Applicable
Base Rate Margin”, “Applicable Eurocurrency Margin” and “Applicable

 

77

--------------------------------------------------------------------------------



 

Multicurrency Revolving Commitment Fee Percentage” or (y) any such determination
of actual compliance with Article IX, in the case of clauses (x) and (y), in
respect of which only Pro Forma Cost Savings relating to such Subject
Transactions that have occurred on or before the end of the applicable Test
Period shall be given effect).

 

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount of any Facility or Facilities, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Lender’s Maximum Commitment with
respect to such Facility or Facilities and the denominator of which shall be the
Total Commitment with respect to such Facility or Facilities or, if no
Commitments are then outstanding under such Facility or Facilities, such
Lender’s aggregate outstanding Loans hereunder with respect to such Facility or
Facilities to the total outstanding Loans hereunder with respect to such
Facility or Facilities.

 

“Projections” has the meaning assigned to that term in Section 6.7.

 

“Purchaser” has the meaning assigned to that term in the introduction to this
Agreement.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Capital Stock” means any Capital Stock other than Disqualified
Capital Stock.

 

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December of each year.

 

“Re-Allocation Agreement” means a Re-Allocation Agreement solely among the
Lenders, the Facing Agents and the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof).

 

“Re-Denomination Event” means (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Sections 10.1(a), 10.1(e) or 10.1(f),
(ii) the declaration of the termination of any Commitment, or the acceleration
of the maturity of any Loans, in each case pursuant to the provisions of
Article X hereof or (iii) the failure of any Borrower to pay any principal of,
or interest on, any Loans of any Facility or any Unpaid Drawings on the
applicable Maturity Date.

 

“Receivable(s)” means and includes all of Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of Company and its Subsidiaries to
payment for goods sold or leased or for services rendered, whether or not they
have been earned by performance, and all rights in any

 

78

--------------------------------------------------------------------------------



 

merchandise or goods which any of the same may represent, and all rights, title,
security and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.

 

“Receivables Documents” means all documentation relating to any receivables
financing program providing for the sale of some or all Receivables Facility
Assets by Company and its Subsidiaries (whether or not to a Receivables
Subsidiary) in transactions purporting to be sales and shall include the
documents evidencing any Permitted Accounts Receivable Securitization and any
Receivables Factoring Facility.

 

“Receivables Facility Assets” means all Receivables (whether now existing or
arising in the future) of Company or any of its Subsidiaries, and any assets
related thereto, including without limitation (i) all collateral given by the
respective account debtor or on its behalf (but not by Company or any of its
Subsidiaries) securing such Receivables, (ii) all contracts and all guarantees
(but not by Company or any of its Subsidiaries) or other obligations directly
related to such Receivables, (iii) other related assets including those set
forth in the Receivables Documents, and (iv) proceeds of all of the foregoing.

 

“Receivables Facility Attributable Debt” means at any date of determination
thereof in connection with the Receivables Documents, the aggregate Dollar
Equivalent of the net outstanding amount theretofore paid, directly or
indirectly, by a funding source to a receivables subsidiary (including, without
limitation, Company or any Subsidiary in connection with sales permitted
pursuant to Section 8.4(d)(ii)) in respect of the Receivables Facility Assets
sold, conveyed, contributed or transferred or pledged in connection with such
documents (it being the intent of the parties that the amount of Receivables
Facility Attributable Debt at any time outstanding approximate as closely as
possible the principal amount of Indebtedness which would be outstanding at such
time under the Receivables Documents, if the same were structured as a secured
lending agreement rather than an agreement providing for the sale, conveyance,
contribution to capital, transfer or pledge of such Receivables Facility Assets
or interests therein).

 

“Receivables Factoring Facility” means a non-recourse (except (A) for customary
representations, warranties, covenants and indemnities made in connection with
such facilities, or (B) as is otherwise customary (as determined by Company in
good faith) for similar transactions in the applicable jurisdictions)) sale of
receivables by Company or any of its Subsidiaries directly or indirectly to
another Person, including in connection with supply chain financing facilities.

 

“Receivables Subsidiary” means a special purpose Wholly-Owned Subsidiary of
Company which has been or may be formed for the sole and exclusive purpose of
engaging in activities in connection with the purchase, sale and financing of
Receivables in connection with and pursuant to a Permitted Accounts Receivable
Securitization; provided, however, that if the law of a jurisdiction in which
Company proposes to create a Receivables Subsidiary does not provide for the
creation of a special purpose entity that is acceptable to Company or requires
the

 

79

--------------------------------------------------------------------------------



 

formation of one or more additional entities (whether or not Subsidiaries of
Company), the Administrative Agent may in its reasonable discretion permit
Company to form such other type of entity in such jurisdiction to serve as a
Receivables Subsidiary as is necessary or customary for similar transactions in
such jurisdiction.

 

“Receiving Agent Letter” means, in the case of an Offer, a letter relating to
the appointment of a receiving agent in respect of that Offer in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Recipient” means the Administrative Agent, any Lender, or any Facing Agent, as
applicable, other than for the purposes of Section 4.7(h) in which case it has
the meaning assigned to that term in Section 4.7(h).

 

“Recovery Event” means the receipt by Company (or any of its Subsidiaries) of
any insurance or condemnation proceeds payable (i) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of Company or any of its Subsidiaries, (ii) by reason of
any condemnation, taking, seizing or similar event with respect to any
properties or assets of Company or any of its Subsidiaries or (iii) under any
policy of insurance required to be maintained under Section 7.9; provided,
however, that in no event shall payments made under personal injury insurance or
business interruption insurance constitute a Recovery Event.

 

“Refinanced Revolving Commitments” has the meaning assigned to that term in
Section 2.12.

 

“Refinanced Revolving Loans” has the meaning assigned to that term in
Section 2.12.

 

“Refinanced Term CommitmentsLoans” has the meaning assigned to that term in
Section 2.13.

 

“Refinanced TermRefunded Multicurrency Swing Line Loans” has the meaning
assigned to that term in Section 2.132.1(g)(ii).

 

“Refunded USD Swing Line Loans” has the meaning assigned to that term in
Section 2.1(f)(ii).

 

“Register” has the meaning assigned to that term in Section 12.14.

 

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

 

80

--------------------------------------------------------------------------------



 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the environment or from any property of Company or
its Subsidiaries, or at any other location, including any location to which
Company or any Subsidiary has transported or arranged for the transportation of
any Hazardous Material, including the movement of Hazardous Materials through or
in the ambient air, soil, surface water or groundwater.

 

“Relevant Jurisdiction” means, in relation to a Credit Party:

 

(a)        the jurisdiction under whose laws that Credit Party is incorporated;

 

(b)        any jurisdiction where any asset subject to or intended to be subject
to security under any Security Document to be created by it is situated;

 

(c)        any jurisdiction where it conducts its business; and

 

(d)        the jurisdiction whose laws govern the perfection of any of the
Security Documents entered into by it.

 

“Relevant Party” has the meaning assigned to that term in Section 4.7(h).

 

“Remedial Action” means actions legally required under applicable Environmental
Laws to (i) clean up, remove or treat Hazardous Materials in the environment or
(ii) perform pre-response or post-response studies and investigations and
post-response monitoring and care or any other studies, reports or
investigations relating to Hazardous Materials in the environment.

 

“Repatriation Limitation” has the meaning assigned to that term in
Section 4.4(f).

 

“Replaced Lender” has the meaning assigned to that term in Section 3.7.

 

“Replacement Facility” means aeach Replacement Revolving Facility and/or aeach
Replacement Term Facility, as the context requires.

 

“Replacement Lender” has the meaning assigned to that term in Section 3.7.

 

“Replacement Revolving Commitments” has the meaning assigned to that term in
Section 2.12.

 

“Replacement Revolving Facility” has the meaning assigned to that term in
Section 2.12.

 

“Replacement Revolving Loans” has the meaning assigned to that term in
Section 2.12.

 

81

--------------------------------------------------------------------------------



 

“Replacement Term Commitments” has the meaning assigned to that term in
Section 2.13.

 

“Replacement Term Facility” has the meaning assigned to that term in
Section 2.13.

 

“Replacement Term Loans” has the meaning assigned to that term in Section 2.13.

 

“Replacement Target Note Financing” means the issuance of new senior unsecured
notes in a “144A” or other private placement or registered offering, the
proceeds of which pay all or a portion of the redemption price of the Existing
Target Notes and/or all of the Loans which were used to pay all or a portion of
the redemption price of the Existing Target Notes.

 

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Plan, excluding any
event for which the 30 day notice requirement has been waived.

 

“Representatives” has the meaning assigned to that term in Section 12.18(b).

 

“Required Lenders” means Non-Defaulting Lenders the sum of whose Effective
Amount of Term Exposure and Multicurrency Revolving Commitments (or, if after
the Total Multicurrency Revolving Commitment under any Revolving Facility has
been terminated, outstanding Multicurrency Revolving Loans and
Multicurrencyunder such Revolving Facility and such Lender’s Revolver Pro Rata
Share with respect to such Revolving Facility of outstanding Swing Line Loans
under such Revolving Facility and LC Obligations under such Revolving Facility,
as applicable), constitute greater than 50% of the sum of (i) the total
Effective Amount of Term Exposure of Non-Defaulting Lenders and (ii) the Total
Multicurrency Revolving Commitment less the aggregate Multicurrency Revolving
Commitments of Defaulting Lenders (or, if after the Total Multicurrency
Revolving Commitment under any Revolving Facility has been terminated, the total
Effective Amount of outstanding Multicurrency Revolving Loans of Non-Defaulting
Lenders under such Revolving Facility and the aggregate Multicurrency Revolver
Pro Rata Share of all Non-Defaulting Lenders with respect to such Revolving
Facility of the total Effective Amount of outstanding Swing Line Loans under
such Revolving Facility and LC Obligations under such Revolving Facility at such
time).

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or judgment, decree, determination or award of an arbitrator or a
court or other Governmental Authority, including without limitation, any
Environmental Law, in each case imposing a legal obligation or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date” has the meaning assigned to that term in Section 1.3.

 

82

--------------------------------------------------------------------------------



 

“Responsible Officer” means any of the Chairman or Vice Chairman of the Board of
Directors, the President, any Executive Vice President, any Senior Vice
President, the Chief Financial Officer, any Vice President or the Treasurer of
Company or, if applicable, any Subsidiary (including with respect to (i) any
Luxembourg Credit Party any authorized signatory appointed by the board of
managers (conseil de gérance), by the sole manager or by the board of directors
(conseil d’administration) of the relevant Luxembourg Credit Party and (ii) any
Netherlands Credit Party authorised member(s) of the board of the relevant
Netherlands Credit Party).

 

“Restricted Investment” means any Investment other than an Investment permitted
by Section 8.7 (other than clause (j) thereof).

 

“Restricted Lender” has the meaning assigned to that term in Section 1.81.7.

 

“Restricted Party” means a Person that is:

 

(i)            listed on, or owned (meaning 50% or greater ownership interest)
or controlled by one or more persons listed on any Sanctions List; or

 

(ii)           located in, incorporated under the laws of, or owned (meaning 50%
or greater ownership interest) or controlled by one or more persons located in
or organized under the laws of, a country that is the target of comprehensive
country-wide or territory wide Sanctions Laws and Regulations (currentlyas of
the Second Amendment Effective Date, the Crimea Region of Ukraine, Iran, Cuba,
Sudan, Syria, and North Korea); or.

 

(iii)          otherwise a target of Sanctions Laws and Regulations (“target of
Sanctions Laws and Regulations” signifying a person with whom a U.S. Person or
other national of a Sanctions Authority would be prohibited or restricted by law
from engaging in trade, business or other activities).

 

“Restricted Payment” has the meaning assigned to that term in Section 8.5.

 

“Returns” has the meaning assigned to that term in Section 6.9.

 

“Revolver Percentage” means, at any time with respect to any Revolving Facility,
a fraction (expressed as a percentage) the numerator of which is equal to the
aggregate Effective Amount of all Revolving Commitments (or, if after the
Revolving Commitment under such Revolving Facility has been terminated, without
duplication, outstanding Revolving Loans under such Revolving Facility, together
with the aggregate Effective Amount of outstanding Swing Line Loans under such
Revolving Facility and LC Obligations under such Revolving Facility, as
applicable) at such time and the denominator of which is equal to the aggregate
Effective Amount of all Revolving Commitments under all Revolving Facilities at
such time plus, after the Revolving Commitment under any Revolving Facility has
been terminated, without duplication, outstanding Revolving Loans under such
Revolving Facility, together with the aggregate

 

83

--------------------------------------------------------------------------------



 

Effective Amount of outstanding Swing Line Loans under such Revolving Facility
and LC Obligations under such Revolving Facility, as applicable.

 

“Revolver SublimitPro Rata Share” means, when used in reference to Company, the
Total Multicurrency Revolving Commitment and when used in reference to any Other
Subsidiary Borrower, the maximum aggregate Effective Amount of outstanding
Multicurrency Revolving Loans, LC Obligations and Swing Line Loans permitted to
be borrowed by such Other Subsidiary Borrower under the Multicurrency Revolving
Facility, which amount is set forth on Schedule 1.1(c) attached hereto, as the
same may be amended, restated, supplemented or otherwise modified pursuant to
Section 2.15 or otherwise in accordance with the terms of this Agreement.with
reference to any Revolving Lender under any Revolving Facility and any described
aggregate or total amount in respect of any Revolving Facility, an amount equal
to the result obtained by multiplying such described aggregate or total amount
by a fraction the numerator of which shall be such Revolving Lender’s Revolving
Commitment under such Revolving Facility or, if the Revolver Termination Date
with respect to such Revolving Facility has occurred, such Revolving Lender’s
Revolving Commitment most recently in effect under such Revolving Facility
immediately prior to such date, giving effect to any subsequent assignments and
the denominator of which shall be the Revolving Commitments under such Revolving
Facility or, if the Revolver Termination Date with respect to such Revolving
Facility has occurred, the Revolving Commitments most recently in effect under
such Revolving Facility immediately prior to such date.

 

“Revolver Termination Date” means (a) with respect to the Multicurrency
Revolving Facility, the earliest to occur of (i) March 1825, 20212024 (or such
later termination date for such Facility to the extent extended or replaced as
permitted by Section 2.12 or Section 2.14) or (ii) such earlier date as the
Multicurrency Revolving Commitments shall have been terminated or otherwise
reduced to $0 in accordance with the terms of this Agreement and, (b) with
respect to any otherthe USD Revolving Facility, the earliest to occur of
(i) March 25, 2024 (or such later termination date for such Facility to the
extent extended or replaced as permitted by Section 2.12 or Section 2.14) or
(ii) such earlier date as the USD Revolving Commitments shall have been
terminated or otherwise reduced to $0 in accordance with the terms of this
Agreement, and (c) with respect to any Revolving Facility other than those
described in clauses (a) and (b) above, the earliest to occur of (i) the
scheduled maturity date for such Revolving Facility under this Agreement (or
such later termination date for such Facility to the extent extended or replaced
as permitted by Section 2.12 or Section 2.14) or (ii) such earlier date as the
Commitments in respect of such Revolving Facility shall have been terminated or
otherwise reduced to $0 in accordance with the terms of this Agreement.

 

“Revolving Commitment” means, with respect to any Revolving Lender under any
Revolving Facility, such Revolving Lender’s commitment under such Revolving
Facility, and “Revolving Commitments” means the commitments of all Revolving
Lenders under such Revolving Facility collectively.

 

84

--------------------------------------------------------------------------------



 

“Revolving Facility” means the USD Revolving Facility, the Multicurrency
Revolving Facility, anyeach Additional Revolving Facility, anyeach Replacement
Revolving Facility and/or anyeach Extended Revolving Facility, as the context
requires.

 

“Revolving Lender” means, with respect to any Revolving Facility, any Lender
that has a Revolving Commitment for such Revolving Facility or that has made a
Revolving Loan under such Revolving Facility.

 

“Revolving Loan” means a Multicurrency Revolving Loan, a USD Revolving Loan and
a loan under any other Revolving Facility.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor to the rating
agency business thereof.

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sale or other title retention agreement, the same
or similar property.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or Facing Agent, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanctions Laws and Regulations” means the economic sanctions laws, regulations
or restrictive measures administered, enacted, or enforced by: (i) the United
States government, including but not limited to, the Executive Order, the
Patriot Act, the U.S. International Emergency Economic Powers Act (50 U.S.C. §§
1701 et seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), the U.S. United Nations Participation Act, the U.S. Syria Accountability
and Lebanese Sovereignty Act, the U.S. Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010 or the Iran Sanctions Act,
Section 1245 of the National Defense Authorization Act of 2012, the Iran Freedom
and Counter-Proliferation Act of 2012, the Iran Threat Reduction and Syria Human
Rights Act of 2012, the Support for the Sovereignty, Integrity, Democracy, and
Economic Stability of Ukraine Act of 2014, the Ukraine Freedom Support Act of
2014, all as amended, any of the foreign assets control regulations (including
but not limited to 31 C.F.R., Subtitle B, Chapter V, as amended), or the U.S.
Export Administration Act, the U.S. Export Administration Regulations, or the
International Traffic in Arms Regulations; (ii) the United Nations; (iii) the
European Union; (iv) any member state of the European Union; (v) the United
Kingdom; or (vi) the respective governmental institutions and agencies of any of
the foregoing, including without limitation, OFAC, the United States Department
of State, her Majesty’s Treasury (“HMT”) or the United Nations Security Council
(together the “Sanctions Authorities”).

 

85

--------------------------------------------------------------------------------



 

“Sanctions List” means the Annex to the Executive Order, the Specially
Designated Nationals and Blocked Persons List, EO 13599 List, and Foreign
Sanctions Evaders List maintained by OFAC, the Consolidated List of Financial
Sanctions Targets and the Investment Ban List maintained by HMT, or any similar
listany list of designated persons maintained by, or public announcement of
Sanctions Laws and Regulations designation made by, any of the Sanctions
Authorities.

 

“Scheduled EUR Term A Repayments” means, with respect to the principal payments
on the EUR Term A Loans for each date set forth below, the Euro amount set forth
opposite thereto, as reduced from time to time pursuant to Article IV.

 

Date

 

Scheduled EUR Term A
Repayment

On the last Business Day of each of the first eight full Fiscal Quarters
occurring after the end of the Certain Funds Period

 

€13,750,000

On the last Business Day of each of the first eight full Fiscal Quarters
occurring after the second anniversary of the end of the Certain Funds Period

 

€41,250,000

EUR Term A Loan Maturity Date

 

Aggregate principal amount of all EUR Term A Loans outstanding on such date

 

“Scheduled Term Repayments” means, for any Term Facility, the scheduled
principal repayments (a) in the case of USD Term A Loans, set forth in the
definition of “Scheduled USD Term A Repayments”, or “Scheduled EUR Term A
Repayments”, as(b) in the case of any other Term Facility, otherwise applicable
to such Term Facility under this Agreement.

 

“Scheduled USD Term A Repayments” means, with respect to the principal payments
on the USD Term A Loans for each date set forth below, the Dollar amount set
forth opposite thereto, as reduced from time to time pursuant to Article IV:

 

Date

 

Scheduled USD Term A
Repayment

On the last Business Day of each of the first eight full Fiscal Quarters
occurring after the end of the Certain Funds PeriodSecond Amendment Effective
Date commencing with the Fiscal Quarter ending June 30, 2019

 

$17,500,0004,984,375

 

86

--------------------------------------------------------------------------------



 

Date

 

Scheduled USD Term A
Repayment

On the last Business Day of each of the first eightfollowing full Fiscal
Quarters occurring after the second anniversary of the end of the Certain Funds
Periodcommencing with the Fiscal Quarter ending June 30, 2021 and ending with
(and including) the Fiscal Quarter ending immediately prior to the USD Term A
Loan Maturity Date

 

$52,500,00014,953,125

USD Term A Loan Maturity Date

 

Aggregate principal amount of all USD Term A Loans outstanding on such date

 

“Scheme” means a scheme of arrangement effected pursuant to Part 26 of the
Companies Act under which the Target Shares will be cancelled (or transferred)
and Purchaser will become the holder of new shares issued in place of such
cancelled Target Shares (or, as the case may be, the holder of such transferred
Target Shares).

 

“Scheme Circular” means a circular dispatched by the Target to holders of the
Target Shares setting out in full the terms and conditions of a Scheme and
convening a General Meeting and a Court Meeting, as such document may be amended
from time to time in accordance with the City Code and/or the requirements of
the Takeover Panel and, in each case, in accordance with Section 8.15.

 

“Scheme Effective Date” means the date on which a copy of the court order
sanctioning the Scheme is duly filed on behalf of the Target with the Registrar
of Companies in accordance with Section 899 of the Companies Act.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Second Amendment Effective Date” has the meaning assigned to that term in the
Second Amendment.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of March 25, 2019, among the Company, the other Credit Parties party
thereto, the Lenders party thereto, the Facing Agents party thereto, the
Administrative Agent, and the Collateral Agent.

 

“Secured Creditors” has the meaning provided in the respective Security
Documents to the extent defined therein and in any event shall include any
Person who is granted a security interest pursuant to any Security Document.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Net Debt as of such date that is then secured by Liens on
property or assets of

 

87

--------------------------------------------------------------------------------



 

Company and its Subsidiaries to (b) Consolidated EBITDA for the most recently
completed four Fiscal Quarter period for which financial statements are
internally available.

 

“Secured Parties” has the meaning assigned to that term in Section 11.12.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Security Documents” means each Other Pledge Agreement, the U.S. Pledge
Agreement and the Additional Security Documents, as each may at any time be
amended, supplemented, restated or otherwise modified and in effect.

 

“Senior Managing Agents” means the Persons listed on Schedule 1.1(k).

 

“Senior Note (2020) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a) The Bank of New York Trust Company, N.A., as trustee, as
supplemented by that certain fourth supplemental indenture, dated as of
March 22, 2010, among Company, the Subsidiaries of Company party thereto and the
trustee, as further amended, supplemented, restated or otherwise modified in
accordance with the terms hereof.

 

“Senior Note (2021) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a) The Bank of New York Trust Company, N.A., as trustee, as
supplemented by that certain fifth supplemental indenture, dated as of
November 18, 2010, among Company, the Subsidiaries of Company party thereto and
the trustee, as further amended, supplemented, restated or otherwise modified in
accordance with the terms hereof.

 

“Senior Note (2022) Documents” means the Senior Notes (2022), the Senior Note
(2022) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2022).

 

“Senior Note (2022) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as trustee, as
supplemented by that certain seventh supplemental indenture, dated as of
March 9, 2012, among Company, the Subsidiaries of Company party thereto and the
trustee, and as further amended, supplemented, restated or otherwise modified in
accordance with the terms thereofto the extent not prohibited by any Loan
Document.

 

88

--------------------------------------------------------------------------------



 

“Senior Note (2023) Documents” means the Senior Notes (2023), the Senior Note
(2023) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2023).

 

“Senior Note (2023) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as trustee, as
supplemented by that certain eighth supplemental indenture, dated as of May 16,
2013, among Company, the Subsidiaries of Company party thereto and the trustee,
and as further amended, supplemented, restated or otherwise modified in
accordance with the terms thereofto the extent not prohibited by any Loan
Document.

 

“Senior Note (2025) Documents” means the Senior Notes (2025), the Senior Note
(2025) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2025).

 

“Senior Note (2025) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as trustee, as
supplemented by that certain tenth supplemental indenture, dated as of June 25,
2015, among Company, the Subsidiaries of Company party thereto and the trustee,
and as further amended, supplemented, restated or otherwise modified in
accordance with the terms thereofto the extent not prohibited by any Loan
Document.

 

“Senior Note Documents” means, collectively, the Senior Note (2022) Documents,
the Senior Note (2023) Documents, the Senior Note (2025) Documents, and the
Dollar Senior Note Documents (Target Acquisition).

 

(2026) “Senior Note Documents (Target Acquisition)” means, collectively, the
Dollar Senior Note (2020) Documents, the Euro Senior Note (2020) Documents and
the Euro Senior Note (2023) Documents.

 

“Senior Note Indentures” means, collectively, the Senior Note (2022) Indenture,
the Senior Note (2023) Indenture, the Senior Note (2025) Indenture, and the
Dollar Senior Note Indentures (Target Acquisition).

 

(2026) Indenture”Senior Note Indentures (Target Acquisition)” means,
collectively, the Dollar Senior Note (2020) Indenture, the Euro Senior Note
(2020) Indenture and the Euro Senior Note (2023) Indenture.

 

“Senior Notes” means, collectively, the Senior Notes (2022), the Senior Notes
(2023), the Senior Notes (2025), and the Dollar Senior Notes (Target
Acquisition2020), the Dollar Senior Notes (2026), the Euro Senior Notes (2020)
and the Euro Senior Notes (2023).

 

89

--------------------------------------------------------------------------------



 

“Senior Notes (2020)” has the meaning assigned to that term in the definition of
Designated Existing Notes.

 

“Senior Notes (2021)” has the meaning assigned to that term in the definition of
Designated Existing Notes.

 

“Senior Notes (2022)” means those certain 5% Senior Notes due March 15, 2022,
issued by Company in the aggregate principal amount of $750 million pursuant to
the Senior Note (2022) Indenture, which term shall include and shall constitute
the notes issued in exchange therefor as contemplated by the Senior Note (2022)
Indenture.

 

“Senior Notes (2023)” means those certain 4% Senior Notes due November 15, 2023,
issued by Company in the aggregate principal amount of $1 billion pursuant to
the Senior Note (2023) Indenture, which term shall include and shall constitute
the notes issued in exchange therefor as contemplated by the Senior Notes (2023)
Indenture.

 

“Senior Notes (2025)” means those certain 5.25% Senior Notes due July 1, 2025,
issued by Company in the aggregate principal amount of $1 billion pursuant to
the Senior Note (2025) Indenture, which term shall include and shall constitute
the notes issued in exchange therefor as contemplated by the Senior Notes (2025)
Indenture.

 

“Senior Notes (Target Acquisition)” means, collectively, the Dollar Senior Notes
(2020), the Euro Senior Notes (2020) and the Euro Senior Notes (2023).

 

“Shareholder Rights Agreement” means the Rights Agreement, dated as of July 26,
2006, between Company and Computershare Investor Services, LLC, as rights agent,
pursuant to whichany shareholder rights agreements adopted from time to time by
the Board of Directors of Company, which agreements may, among other things,
provide that certain holders of Company’s Common Stock may receive contingent
rights to purchase ashares or fractional shareshares of preferred stock (which
may be in the form of Series A Junior Participating Preferred Stock (as defined
therein) and/or to acquire additional shares of Common Stock, and any successor
or replacement shareholder rights agreement adopted by the Board of Directors of
Company.

 

“Significant Asset Disposition” means an Asset Disposition that results in a
Material Subsidiary ceasing to be a Subsidiary of Company or any Asset
Disposition of a business unit, line of business or division of Company and its
Subsidiaries.

 

“Similar Business” means (a) any industry, business, service or other activity
engaged in or proposed to be engaged in by the Company or any Subsidiary on the
Second Amendment Effective Date, and any industry, business, service or other
activity that is reasonably similar, ancillary, complementary or related to,
synergistic with, or a reasonable extension, development or expansion of, the
industries, businesses, services or other activities in which the Company or any
Subsidiary is engaged on the Second Amendment Effective Date, in

 

90

--------------------------------------------------------------------------------



 

the case of each of the foregoing, as determined in the good faith judgment by
the Company, (b) any industry, business, service or other activity that, in the
good faith judgment of the Company, constitutes a reasonable diversification of
one or more industries in which the Company or any Subsidiary is engaged, or of
any businesses, services or other activities conducted by the Company or any
Subsidiary, including, but not limited to, any industry, business, service or
other activity engaged in by any Person within or ancillary to the horizontal or
vertical supply chains of the Company or any Subsidiary (or any of branch or
division thereof), and (c) such other industries, businesses, services or other
activities to which the Administrative Agent may consent (such consent not to be
unreasonably withheld, conditioned or delayed).

 

“Specified Chinese Sale” means the sale of the Capital Stock of (i) Ball Asia
Pacific (Foshan) Metal Container Limited, a company incorporated under the laws
of the People’s Republic of China, (ii) Ball Asia Pacific (Beijing) Metal
Container Limited, a company incorporated under the laws of the People’s
Republic of China, (iii) Ball Asia Pacific (Qingdao) Metal Container Limited in
English, a company incorporated under the laws of the People’s Republic of China
and (iv) Ball Asia Pacific (Hubei) Metal Container Limited in English, a company
incorporated under the laws of the People’s Republic of China, in each case
pursuant to the terms of that certain Master Purchase Agreement, dated as of
December 13, 2018, by and among Ball Asia Pacific Ltd., a company incorporated
with limited liability under the laws of Hong Kong (as Seller), ORG Technology
Co., Ltd., a company incorporated under the laws of the People’s Republic of
China (as Purchaser) and Company (as Seller Guarantor), as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or Facing Agent, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date 2 Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or Facing Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent or Facing Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided, further, that Facing Agent may
use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency; provided, further, that (i) in the case of Euro
denominated Loans, such delivery shall be 2 Business Days later and (ii) in the
case of Sterling denominated Loans, such delivery shall be 1 Business Day later.

 

“Standby Letters of Credit” means, with respect to each Revolving Facility, any
of the irrevocable standby letters of credit issued under such Revolving
Facility and otherwise pursuant to the terms of this Agreement, in form
reasonably acceptable to the Facing Agent that issues such standby letter of
credit, together with any increases or decreases in the Stated Amount thereof
and any renewals, amendments and/or extensions thereof.

 

91

--------------------------------------------------------------------------------



 

“Stated Amount” or “Stated Amounts” means (i) with respect to any Letter of
Credit issued in Dollars, the stated or face amount of such Letter of Credit to
the extent available at the time for Drawing (subject to presentment of all
requisite documents), and (ii) with respect to any Letter of Credit issued in
any currency other than Dollars, the Dollar Equivalent of the stated or face
amount of such Letter of Credit to the extent available at the time for Drawing
(subject to presentment of all requisite documents), in either case as the same
may be increased or decreased from time to time in accordance with the terms of
such Letter of Credit.

 

For purposes of calculating the Stated Amount of any Letter of Credit at any
time:

 

(A)      any increase in the Stated Amount of any Letter of Credit by reason of
any amendment to any Letter of Credit shall be deemed effective under this
Agreement as of the date Facing Agent actually issues an amendment purporting to
increase the Stated Amount of such Letter of Credit, whether or not Facing Agent
receives the consent of the Letter of Credit beneficiary or beneficiaries to the
amendment, except that if any Borrower has required that the increase in Stated
Amount be given effect as of an earlier date and Facing Agent issues an
amendment to that effect, then such increase in Stated Amount shall be deemed
effective under this Agreement as of such earlier date requested by such
Borrower; and

 

(B)      any reduction in the Stated Amount of any Letter of Credit by reason of
any amendment to any Letter of Credit shall be deemed effective under this
Agreement as of the later of (x) the date Facing Agent actually issues an
amendment purporting to reduce the Stated Amount of such Letter of Credit,
whether or not the amendment provides that the reduction be given effect as of
an earlier date, or (y) the date Facing Agent receives the written consent
(including by authenticated telex, cable, facsimile transmission or electronic
imaging (with, in the case of a facsimile transmission or electronic imaging, a
follow-up original hard copy)) of the Letter of Credit beneficiary or
beneficiaries to such reduction, whether written consent must be dated on or
after the date of the amendment issued by Facing Agent purporting to effect such
reduction.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Subject Transaction” means, with respect to any period, (a) the
Transactionstransactions contemplated by the Second Amendment, (b) any Permitted
Acquisition or the making of other third-party Investments by one or more of
Company and its Subsidiaries permitted by this Agreement, (c) any Significant
Asset Disposition, or any other

 

92

--------------------------------------------------------------------------------



 

material Asset Disposition in the discretion of the Company (as determined in
good faith by Company), in each case permitted by this Agreement, (d) the
designation of a subsidiary as an Unrestricted Entity or an Unrestricted Entity
as a Subsidiary in accordance with Section 12.23, (e) the incurrence, assumption
or repayment of Indebtedness, (f) any Restricted Payment, (g) any Additional
Facility, Replacement Revolving Loans, Replacement Revolving Commitments, or
Replacement Term Loans or Replacement Term Commitments, or (h) any other event
that by the terms of the Loan Documents requires pro forma compliance with a
test or covenant hereunder or requires such test or covenant to be calculated on
a Pro Forma Basis.

 

“Subsidiary” of any Person means any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the stock (or equivalent ownership or equity interest) having voting power to
elect a majority of the board of directors (if a corporation) or to select the
trustee or equivalent managing body or controlling interest, shall, at the time
such reference becomes operative, be directly or indirectly owned or controlled
by such Person or one or more of the other subsidiaries of such Person or any
combination thereof. Rocky Mountain Metal Container LLC will not be deemed to be
a SubsidiaryThe Persons listed in a letter delivered by the Company to the
Administrative Agent and the Lenders on the Second Amendment Effective Date,
will not constitute Subsidiaries of Company for purposes of the Loan Documents,
unless (x) itsuch Person otherwise meets the requirements of this definition and
(y) itsuch Person is designated as a “Subsidiary” by Company in a written notice
to the Administrative Agent. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement (a) shall refer to a
Subsidiary or Subsidiaries of Company and (b) shall not include any Unrestricted
Entity.

 

“SunGard Representations” means representations and warranties made by (i) the
seller in the acquisition agreement that are material to the interest of the
applicable Lenders and New Lenders under the applicable Additional Facility are
true and correct in all material respects and if not correct give the purchaser
the right not to close the applicable acquisition or to terminate its
obligations under the acquisition agreement, and (ii) Company and each other
Credit Party relating solely to (a) corporate existence, power and authority, in
each case as they relate to entering into and performance of the relevant credit
documentation by Company and each other Credit Party, (b) the authorization,
execution, delivery and enforceability (subject to customary enforceability
exceptions) of the credit documentation, in each case as they relate to entering
into and performance of the relevant credit documentation by Company and each
other Credit Party, (c) no conflicts of the credit documentation with
organizational documents; (e) margin regulations; (f) Investment Company Act of
1940; (g) sanctions laws and regulations; (h) anti-corruption laws and (i)use of
proceeds not in violation of Anti-Corruption Laws or Sanctions Laws and
Regulations; and (h) the Patriot Act.

 

“Supermajority Lenders” means Non-Defaulting Lenders the sum of whose Effective
Amount of Term Exposure, and Multicurrency Revolving Commitments (or, if after
the Total Multicurrency Revolving Commitment under any Revolving Facility has
been terminated, outstanding Multicurrency Revolving Loans and
Multicurrencyunder such Revolving

 

93

--------------------------------------------------------------------------------



 

Facility and such Lender’s Revolver Pro Rata Share with respect to such
Revolving Facility of outstanding Swing Line Loans under such Revolving Facility
and LC Obligations under such Revolving Facility, as applicable), constitute
greater than 66-2/3% of the sum of (i) the total Effective Amount of Term
Exposure of Non-Defaulting Lenders and (ii) the Total Multicurrency Revolving
Commitment less the aggregate Multicurrency Revolving Commitments of Defaulting
Lenders (or, if after the Total Multicurrency Revolving Commitment under any
Revolving Facility has been terminated, the total Effective Amount of
outstanding Multicurrency Revolving Loans of Non-Defaulting Lenders under such
Revolving Facility and the aggregate Multicurrency Revolver Pro Rata Share of
all Non-Defaulting Lenders with respect to such Revolving Facility of the total
Effective Amount of outstanding Swing Line Loans under such Revolving Facility
and LC Obligations under such Revolving Facility at such time).

 

“Supplier” has the meaning assigned to that term in Section 4.7(h).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Company or any of its Subsidiaries shall be a Swap Contract.

 

“Swing Line Commitment” means, with respect to European the Multicurrency Swing
Line LenderCommitment or the U.S.USD Swing Line Lender, as applicable, at any
date, the obligation of such Lender to make Swing Line Loans pursuant to
Section 2.1(f)(i) in the amount referred to thereinCommitment, as the context
requires.

 

“Swing Line Facility” means the credit facility under this Agreement evidenced
by theMulticurrency Swing Line Commitment andFacility or the USD Swing Line
LoansFacility, as applicable.

 

“Swing Line Lender” means European Swing Line Lender or U.S. Swing Line Lender,
as applicable.

 

94

--------------------------------------------------------------------------------



 

“Swing Line Loan Participation Certificate” means a certificate, substantially
in the form of Exhibit 2.1(f).

 

“Swing Line Loans” means EuropeanUSD Swing Line Loans and U.S.Multicurrency
Swing Line Loans.

 

“Swing Line Note” means a U.S. Swing Line Note or a European Swing Line Note, as
the context may require.

 

“Takeover Panel” means the United Kingdom Panel on Takeovers and Mergers.

 

“Target” means Rexam PLC, a company incorporated in England and Wales
(registered number 00191285) and whose registered office is at 4 Millbank,
London SW1P 3XR, United Kingdom.

 

“Target Acquisition” means the acquisition of Target Shares by Purchaser
pursuant to a Scheme or an Offer.

 

“Target Group” means the Target and its Subsidiaries.

 

“Target Notes Refinancing” means the repurchase of all or a portion of the
Existing Target Notes following the Target Acquisition, together with the
payment of all fees and other amounts owing thereon or resulting from such
repurchase.

 

“Target Shares” means the ordinary shares of the Target, the subject of an Offer
or, as the case may be, a Scheme.

 

“Tax Sharing Agreements” means all tax sharing, disaffiliation tax allocation
and other similar agreements entered into by Company or its Subsidiaries on or
before the date of this AgreementSecond Amendment Effective Date.

 

“Taxes” or “Tax” means any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing.

 

“Term Commitment” means, with respect to any Lender and any Term Facility the
obligation of such Lender to make Loans under such Term Facility (including
loans made pursuant to any Additional Facility that increases such Term
Facility, and loans made pursuant to any Extended Term CommitmentLoans or
Replacement Term CommitmentLoans), which commitment as of the ClosingSecond
Amendment Effective Date is the principal amount set forth opposite such
Lender’s name on Schedule 1.1(a) hereto for the amount of its commitment to such
Term Facility, as such commitments may be adjusted from time to time pursuant to
this Agreement, and “Term Commitments” means such commitments collectively.

 

95

--------------------------------------------------------------------------------



 

“Term Commitment Fees” has the meaning assigned to that term in
Section 3.2(b)(ii)(2).

 

“Term Exposure” means, for any Term Facility, with respect to any Term Lender
under such Term Facility, as of any date of determination, the outstanding
principal amount of the Term Loans of such Term Lender under such Term Facility;
provided that at any time prior to the termination of the Term Commitments under
such Term Facility, the Term Exposure of such Term Lender under such Facility
shall be equal to the sum of such Term Lender’s Term Loans and Term Commitment
under such Facility.

 

“Term Facility” means each of the USD Term A Facility, the EUR Term B Facility
and each other Facility under this Agreement other than the Multicurrency
Revolving Facility, the USD Revolving Facility, the Multicurrency Swing Line
Facility, anythe USD Swing Line Facility, each Additional Revolving Facility,
anyeach Replacement Revolving Facility and anyeach Extended Revolving Facility,
and “Term Facilities” means the Term Facilities, collectively.

 

“Term Lender” means, with respect to any Term Facility, any Lender that has a
Term Commitment for such Term Facility or that has made a Term Loan under such
Term Facility.

 

“Term Loans” means the Loans under the Term Facilities, collectively.

 

“Term Maturity Date” means, with respect to any Term Facility, the scheduled
maturity date for such Term Facility under this Agreement., or in the applicable
joinder, amendment or supplement to this Agreement setting forth the terms of
any Additional Facility in respect of Additional Term Loans, tranche of Extended
Additional Facility Commitments in respect of Additional Term Loans, or Extended
Term Facility, as the context may require.

 

“Term Note” means a USD Term A Note or a EURany other note issued pursuant to
the terms of this Agreement in respect of a Term A Note,Facility as the context
may require.

 

“Term Percentage” means, at any time with respect to any Term Facility, a
fraction (expressed as a percentage) the numerator of which is equal to the
aggregate Effective Amount of all Term Loans under such Term Facility
outstanding at such time and the denominator of which is equal to the aggregate
Effective Amount of all Term Loans outstanding at such time.

 

“Termination Event” means the occurrence of any of the following: (a) a
Reportable Event, or (b) the withdrawal of any Credit Party or any ERISA
Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Plan, the filing of a notice of intent to terminate a Plan or a
Foreign Pension Plan or the treatment of a Plan or Foreign Pension Plan
amendment as a

 

96

--------------------------------------------------------------------------------



 

termination, under Section 4041 of ERISA or similar foreign laws, if the plan
assets are not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Plan or Foreign Pension Plan by the PBGC or similar foreign governmental
authority, or (e) any other event or condition which would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Plan or Multiemployer Plan is considered an at-risk plan or plan in
endangered or critical status within the meaning of Sections 430, 431 or 432 of
the Code or Sections 303, 304 or 305 of ERISA or (h) the withdrawal of any
Credit Party or any ERISA Affiliate from a Multiemployer Plan or Foreign Pension
Plan if withdrawal liability is asserted by such plan, or (i)  any event or
condition which results in the insolvency of a Multiemployer Plan under
Section 4245 of ERISA, or (j) any event or condition which results in the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate.

 

“Test Period” means the four consecutive Fiscal Quarters of Company then last
ended for which financial statements have been delivered to the Administrative
Agent pursuant to Section 7.1 (or pursuant to Section 5.1(n) if financial
statements have not been delivered pursuant to Section 7.1).

 

“Total Available Multicurrency Revolving Commitment” means, at the time any
determination thereof is made, the sum of the respective Available Multicurrency
Revolving Commitments of the Multicurrency Revolving Lenders at such time.

 

“Total Available Revolving Commitment” means, at the time any determination is
made, the sum of the Total Available Multicurrency Revolving Commitment and the
Total Available USD Revolving Commitment.

 

“Total Available USD Revolving Commitment” means, at the time any determination
thereof is made, the sum of the Term Commitments and the Multicurrencyrespective
Available USD Revolving Commitments of the USD Revolving Lenders at such time.

 

“Total Multicurrency Revolving Commitment” means, at the time any determination
thereof is made, the sum of the MulticurrencyTerm Commitments and the Revolving
Commitments at such time.

 

“Transaction” means, collectively, (i) the Company 2015 Credit Facility
Refinancing, (ii) the Company 2016 Bridge Facility Reduction, (iii) the
execution, delivery and performance by the Credit Parties of this Agreement and
the other Loan Documents, (iii) the borrowing of Loans and other credit
extensions, the use of the proceeds thereof and the issuance

 

97

--------------------------------------------------------------------------------



 

of Letters of Credit hereunder, (iv) the granting of Liens pursuant to the Loan
Documents, and (v) the payment of the related fees and expenses incurred in
connection with the consummation of the foregoing.

 

“Total Multicurrency Revolving Commitment” means, at the time any determination
thereof is made, the sum of the Multicurrency Revolving Commitments of all
Multicurrency Revolving Lenders at such time.

 

“Total USD Revolving Commitment” means, at the time any determination thereof is
made, the sum of the USD Revolving Commitments of all USD Revolving Lenders at
such time.

 

“Type” means any type of Loan, namely, a Base Rate Loan or a Eurocurrency Loan.
For purposes hereof, the term “Rate” shall include the Eurocurrency Rate and the
Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means the Uniform Customs and Practices for Documentary Credit Operations
(UCP 600).

 

“UK Corporation Tax Act” means the Corporation Tax Act 2009 of the United
Kingdom.

 

“UK Credit Party” means (a) Purchaser, (b) Ball UK Holdings Ltd., an entity
organized under the laws of England and Wales and (c) each other Person
organized or formed under the laws of the England and Wales (i) that is or
becomes an Other Subsidiary Borrower or (ii) grants security in respect of any
Capital Stock owned by it in a Borrower or a Material Subsidiary in accordance
with Section 7.12 or Section 7.14, in theeach case of clauses (b) and (c),
solely to the extent that such Person remains an Other Subsidiary Borrower or
continues to grant security in respect of Capital Stock in accordance with the
terms of this Agreement.

 

“UK Direction” has the meaning assigned to that term in clause (c)(iii) of the
definition of “Excluded Taxes” in Section 1.1.

 

“UK DTTP Filing” means an HMRC Form DTTP2 duly completed and filed by the
relevant Credit Party, which:

 

98

--------------------------------------------------------------------------------



 

(a)         where it relates to a UK Treaty Lender that is a Lender on the date
of this Agreement, contains the scheme reference number and jurisdiction of tax
residence opposite that Lender’s name in Schedule 1.1(i), and

 

(i)             where the Credit Party is a Credit Party on the date of this
Agreement, is filed with HMRC within 30 Business Days after the date of this
Agreement; or

 

(ii)          where the Credit Party becomes a Credit Party after the date of
this Agreement, is filed with HMRC within 30 Business Days after the date on
which that Credit Party becomes an additional Borrower under this Agreement; or

 

(b)         where it relates to a UK Treaty Lender that becomes a Lender after
the Closing Date, contains the scheme reference number and jurisdiction of tax
residence in the relevant Assignment and Assumption Agreement, and

 

(i)             where the Credit Party is a Credit Party on the date such UK
Treaty Lender becomes a Lender under this Agreement (“New Lender Date”), is
filed with HMRC within 30 Business Days after the New Lender Date; or

 

(ii)          where the Credit Party becomes a Credit Party under this Agreement
after the New Lender Date, is filed with HMRC within 30 Business Days after the
date on which that Credit Party becomes a Credit Party under this Agreement.

 

“UK DTTP Scheme” has the meaning assigned to that term in
Section 4.7(f)(iii)(2).

 

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is:

 

(a)           a Lender:

 

(i)            which is a bank (as defined for the purpose of section 879 of the
UK Taxes Act) making an advance under a Loan Document and is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payment
apart from section 18A of the UK Corporation Tax Act; or

 

(ii)           in respect of an advance made under a Loan Document by a person
that was a bank (as defined for the purpose of section 879 of the UK Taxes Act)
at the time that that advance was made and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance; or

 

99

--------------------------------------------------------------------------------



 

(b)                                 a Lender which is:

 

(i)                                     a company resident in the United Kingdom
for United Kingdom tax purposes;

 

(ii)                                  a partnership each member of which is
(A) a company resident in the United Kingdom or (B) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK Corporation Tax
Act) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK Corporation Tax Act;

 

(iii)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the UK Corporation Tax Act) of that company; or

 

(c)                                  a UK Treaty Lender.

 

“UK Registration Requirements” means, in respect of a UK Credit Party, the
making or the procuring of the appropriate registrations, filings, endorsements,
notarization, stamping (including the payment of stamp duty or similar taxes
and/or fees) and/or notifications of any Security Document and/or the Liens
created thereunder in order to perfect them.

 

“UK Security Documents” means any Other Pledge Agreements from time to time
executed by any Credit Party governed by the laws of England and Wales.

 

“UK Security Trustee” means Deutsche Bank AG New York Branch in its capacity as
the UK Security Trustee under the UK Security Documents or any successor UK
Security Trustee.

 

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:

 

(a)                                 a company resident in the United Kingdom for
United Kingdom tax purposes;

 

(b)                                 a partnership each member of which is (A) a
company resident in the United Kingdom or (B) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK Corporation Tax
Act) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK Corporation Tax Act; or

 

100

--------------------------------------------------------------------------------



 

(c)                                  a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (for the purposes of section 19 of
the UK Corporation Tax Act) of that company.

 

“UK Taxes Act” means the Income Tax Act 2007 of the United Kingdom.

 

“UK Treaty Lender” means a Lender which is treated as a resident of a UK Treaty
State for the purposes of the Treaty, does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected and meets all other conditions in the
Treaty for full exemption from tax imposed by the United Kingdom on interest,
except that for this purpose it shall be assumed that any necessary procedural
formalities are satisfied.

 

“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom, which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Unavailable Rate” has the meaning assigned to that term in Section 3.6(b).

 

“Uncommitted Short Term Lines of Credit” means overdraft facilities, lines of
credit or similar facilities providing for uncommitted advances to a Foreign
Subsidiary, a Domestic Subsidiary or Company; provided that no Indebtedness
incurred thereunder remains outstanding for more than one year and no Subsidiary
grants any Lien (other than Customary Permitted Liens) to secure such
Indebtedness.

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

 

“Unpaid Drawing” has the meaning assigned to that term in Section 2.10(d).

 

“Unrestricted Entity” means (i) prior to a redesignation by Company pursuant to
Section 12.23, each Person set forth on Schedule 1.1(e) hereto, (ii) prior to a
redesignation by Company pursuant to Section 12.23, each Person from time to
time designated as an Unrestricted Entity by Company pursuant to a notice signed
by a Responsible Officer identifying such Person to be designated as an
Unrestricted Entity so long as (A) immediately before and immediately after the
effectiveness of such designation, no Unmatured Event of Default or Event of
Default exists or will exist (including, without limitation, the permissibility
of any Investment, Indebtedness, Liens or other obligations existing at such
Subsidiaries) and (B) after giving effect to such redesignation, Company shall
be in compliance with the financial covenant set forth in Article IX (calculated
on a Pro Forma Basis) as of the end of the most recent Test Period and
(iii) each successor of the foregoing.

 

101

--------------------------------------------------------------------------------



 

“USD LC Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate Stated Amount of the then outstanding USD Letters of Credit and
(b) the aggregate amount of Unpaid Drawings under USD Letters of Credit that
have not been reimbursed. The USD LC Obligation of any USD Revolving Lender at
any time means its USD Revolver Pro Rata Share of the aggregate USD LC
Obligations outstanding at such time.

 

“USD Letters of Credit” means, collectively, all Standby Letters of Credit and
Bank Guarantees, in each case issued under the USD Revolving Facility and
otherwise pursuant to the terms of this Agreement.

 

“USD Revolver Pro Rata Share” means, when used with reference to any USD
Revolving Lender and any described aggregate or total amount in respect of the
USD Revolving Facility, an amount equal to such USD Revolving Lender’s Revolver
Pro Rata Share under the USD Revolving Facility.

 

“USD Revolver Sublimit” means, when used in reference to Company, the Total USD
Revolving Commitment and when used in reference to any USD Subsidiary Borrower,
the maximum aggregate Effective Amount of outstanding USD Revolving Loans, USD
LC Obligations and USD Swing Line Loans permitted to be borrowed or otherwise
incurred by such USD Subsidiary Borrower under the USD Revolving Facility, which
amount is set forth on Schedule 1.1(c) under the heading “USD Revolver
Sublimit”, as the same may be amended, restated, supplemented or otherwise
modified pursuant to Section 2.15 or otherwise in accordance with the terms of
this Agreement.

 

“USD Revolving Borrowers” means the Company and the USD Subsidiary Borrowers.

 

“USD Revolving Commitment” means, with respect to any USD Revolving Lender, the
obligation of such USD Revolving Lender to make USD Revolving Loans (including
loans made pursuant to any Additional Facility that increases the USD Revolving
Facility and loans made pursuant to any Extended Revolving Commitment or
Replacement Revolving Commitment in respect of the USD Revolving Facility) and
to participate in USD Letters of Credit and USD Swing Line Loans, as such
commitment may be adjusted from time to time pursuant to this Agreement, which
commitment as of the Second Amendment Effective Date is the amount set forth
opposite such lender’s name on Schedule 1.1(a) to the Second Amendment under the
caption “Amount of USD Revolving Commitment”, and “USD Revolving Commitments”
means such commitments collectively, which commitments equal $1,250,000,000 in
the aggregate as of the Second Amendment Effective Date.

 

“USD Revolving Commitment Fee” has the meaning assigned to that term in
Section 3.2(b)(ii).

 

“USD Revolving Commitment Percentage” means, as to any USD Revolving Lender,
such USD Revolving Lender’s USD Revolver Pro Rata Share.

 

102

--------------------------------------------------------------------------------



 

“USD Revolving Commitment Period” means, with respect to the USD Revolving
Commitments, the period from and including the Second Amendment Effective Date
(or in the case of any class of Extended USD Revolving Commitments or
Replacement USD Revolving Commitments, from and including the date such
commitments become effective), to but not including the Maturity Date for such
Facility or, in the case of the USD Swing Line Commitment, the earlier of the
Maturity Date for such Facility and the date that is 5 Business Days prior to
the latest Maturity Date for such Facility.

 

“USD Revolving Facility” means the credit facility under this Agreement
evidenced by the USD Revolving Commitments (including commitments under any
Additional Facility that increases the USD Revolving Commitments, and Extended
Revolving Commitments and Replacement Revolving Commitments in respect of the
USD Revolving Facility) and the USD Revolving Loans (including loans made
pursuant to any Additional Facility that increases the USD Revolving Facility
and loans made pursuant to any Extended USD Revolving Commitment and any
Replacement USD Revolving Commitment).

 

“USD Revolving Lender” means any Lender which has a USD Revolving Commitment or
has made a USD Revolving Loan.

 

“USD Revolving Loan” and “USD Revolving Loans” have the meanings given in
Section 2.1(a).

 

“USD Revolving Note” has the meaning assigned to that term in Section 2.2(a)(2).

 

“USD Subsidiary Borrower” means each Domestic Subsidiary of the Company that is
(or becomes, pursuant to Section 2.15) a Borrower under the USD Revolving
Facility and listed as a USD Subsidiary Borrower on Schedule 1.1(d) as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 2.15 or otherwise in accordance with the terms of this
Agreement.

 

“USD Swing Line Commitment” means, with respect to the U.S. Swing Line Lender,
at any date, its obligation to make USD Swing Line Loans pursuant to
Section 2.1(f)(i) in the amount referred to therein.

 

“USD Swing Line Facility” means the credit facility under this Agreement
evidenced by the USD Swing Line Commitment and the USD Swing Line Loans.

 

“USD Swing Line Loans” has the meaning assigned to that term in
Section 2.1(f)(i).

 

“USD Swing Line Loan Participation Certificate” means a certificate,
substantially in the form of Exhibit 2.1(f).

 

103

--------------------------------------------------------------------------------



 

“USD Swing Line Note” has the meaning assigned to that term in
Section 2.2(a)(4).

 

“USD Term A Commitment” means, with respect to any USD Term A Lender, the
obligation of such USD Term A Lender to make USD Term A Loans, as such
commitment may be adjusted from time to time pursuant to this Agreement, which
commitment as of the ClosingSecond Amendment Effective Date is the amount set
forth opposite such USD Term A Lender’s name on Schedule 1.1(a) hereto under the
caption “Amount of USD Term A Commitment”, and “USD Term A Commitments” means
such commitments of all of the USD Term A Lenders collectively which commitments
equal $1,400,000,000797,500,000 in the aggregate on the ClosingSecond Amendment
Effective Date.

 

“USD Term A Commitment Fee” has the meaning assigned to that term in
Section 3.2(b)(ii)(1).

 

“USD Term A Facility” means the credit facility under this Agreement evidenced
by the USD Term A Commitments and the USD Term A Loans.

 

“USD Term A Lender” means, any Lender that has a USD Term A Commitment or that
has made a USD Term A Loan.

 

“USD Term A Loan” and “USD Term A Loans” have the meanings assigned to those
terms in Section 2.1(b).

 

“USD Term A Loan Maturity Date” means the fifth year anniversary of the  Initial
Certain Funds FundingSecond Amendment Effective Date.

 

“USD Term A Pro Rata Share” means, when used with reference to any USD Term A
Lender and any described aggregate or total amount, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such USD Term A Lender’s USD Term A
Commitment, or if the USD Term A Commitments have expired, such USD Term A
Lender’s USD Term A Commitment most recently in effect immediately prior to such
expiry, giving effect to any subsequent assignments and the denominator of which
shall be the USD Term A Commitments, or if the USD Term A Commitments have
expired, the USD Term A Commitments most recently in effect immediately prior to
such expiry.

 

“U.S. Credit Party” means any Credit Party organized or formed in the United
States or any state thereof or the District of Columbia and any other Person
that in each case is a United States person within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Domiciled Foreign Guarantor” means any Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia that is (i) a Domestic Subsidiary (without giving effect to clauses
(i) and (ii) of the definition

 

104

--------------------------------------------------------------------------------



 

thereof) of a Foreign Subsidiary (without regard to the last sentence of such
definition or the last sentence of this definition) or (ii) treated as a Foreign
Subsidiary (without regard to the last sentence of such definition) solely as a
result of the application of clauses (i) or (ii) of the definition of “Domestic
Subsidiary; provided that no Person listed on Schedule 1.1(j) shall constitute
a”. Each U.S. Domiciled Foreign Guarantor to the extent that such Person (x) is
a direct or indirect Domestic Subsidiary ofshall be treated as a Foreign
Subsidiary that is disregarded for United States federal income taxfor all
purposes and (y) is not a direct or indirect Domestic Subsidiary of any other
Foreign Subsidiaryunder the Loan Documents.

 

“U.S. Person” means any Person that is a “United States Personperson” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Pledge Agreement” has the meaning assigned to that term in
Section 5.1(a)(iii).

 

“U.S. Swing Line Lender” means Deutsche Bank AG New York Branch in such
capacity.

 

“U.S. Swing Line Loans” has the meaning assigned to that term in
Section 2.1(f)(i)(1).

 

“U.S. Swing Line Note” has the meaning assigned to that term in
Section 2.2(a)(4).

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 4.7(f).

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.

 

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years

 

105

--------------------------------------------------------------------------------



 

(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment.

 

“Wholly-Owned Domestic Subsidiary” means a Domestic Subsidiary that is a
Wholly-Owned Subsidiary.

 

“Wholly-Owned Foreign Subsidiary” means a Foreign Subsidiary that is a
Wholly-Owned Subsidiary.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of Capital Stock of which (other than
qualifying shares required to be owned by directors) are at the time owned
directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person.

 

“Wholly-Owned U.S. Domiciled Foreign Guarantor” means a U.S. Domiciled Foreign
Guarantor that is a Wholly-Owned Subsidiary.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“written” or “in writing” means any form of written communication or a
communication by means of facsimile device or other electronic image scan
transmission (e.g., “pdf” via email).

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.” The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement. The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. References to
“Articles”, “Sections”, “paragraphs”, “Exhibits” and “Schedules” in this
Agreement shall refer to Articles, Sections, paragraphs, Exhibits and Schedules
of this Agreement unless otherwise expressly provided; references to Persons
include their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations. Unless
otherwise expressly provided herein, references to constitutive and
Organizational Documents and to agreements (including this Agreement and the
other Loan Documents) and other contractual instruments shall be deemed to
include subsequent

 

106

--------------------------------------------------------------------------------



 

amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document.

 

1.2                               Accounting Terms; Financial Statements.

 

(a)                       Except as otherwise expressly provided herein, all
accounting terms used herein but not expressly defined in this Agreement and all
computations and determinations for purposes of determining compliance with the
financial requirements of this Agreement shall have the respective meanings
given to them or shall be made in accordance with GAAP. Except as otherwise
expressly provided herein, the financial statements required to be delivered
pursuant to Section 7.1 shall be prepared in accordance with GAAP in the United
States of America as in effect on the respective dates of their preparation.
Unless otherwise provided for herein, wherever any computation is to be made
with respect to any Person and its Subsidiaries, such computation shall be made
so as to exclude all items of income, assets and liabilities attributable to any
Person which is not a Subsidiary of such Person. For purposes of the financial
terms set forth herein, including, without limitation, for all purposes under
Article IX, whenever a reference is made to a determination which is required to
be made on a consolidated basis (whether in accordance with GAAP or otherwise)
for Company and its Subsidiaries, such determination shall be made as if all
Unrestricted Entities were wholly-owned by a Person not an Affiliate of Company.
In the event that any changes in generally accepted accounting principles in the
U.S. occur after the date of this Agreement or the application thereof from that
used in the preparation of the financial statements referred to in
Section 6.5(a) hereof occur after the ClosingSecond Amendment Effective Date and
such changes or such application result in a material variation in the method of
calculation of financial covenants or other terms of this Agreement, then
Company, the Administrative Agent and the Lenders agree to enter into and
diligently pursue negotiations in good faith in order to amend such provisions
of this Agreement so as to equitably reflect such changes so that the criteria
for evaluating Company’s financial condition will be the same after such changes
as if such changes had not occurred; provided that until so amended, such
financial covenants or other terms of this Agreement shall continue to be
calculated in accordance with GAAP as in effect and applied immediately before
such change shall have become effective. Notwithstanding anything to the
contrary above or in the definitions of Capitalized Lease, Capitalized Lease
Obligations or, Consolidated Interest Expense or any other term or provision in
this Agreement or any other Loan Document, in the event of a change under GAAP
(or the application thereof) after the Closing Date requiring all or certain
operating leases to be capitalized, only those leases that would result in a
Capitalized Lease or Capitalized Lease Obligations on the Closing Date (assuming
for purposes hereof that theysuch leases were in existence on the Closing Date
and applying GAAP as in effect on such date) hereunder shall be considered
Capitalized Leases or Capitalized Lease Obligations hereunder and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made in accordance therewith.

 

107

--------------------------------------------------------------------------------



 

(b)                       For purposes of computing the First Lien Net Leverage
Ratio, the Net Leverage Ratio, the Secured Net Leverage Ratio or compliance with
covenants or tests determined by reference to Consolidated EBITDA or,
Consolidated Tangible Assets or Consolidated Assets, in each case for the
applicable four Fiscal Quarter period, such ratios, covenants and tests,
including all components thereof for such period, shall be calculated on a Pro
Forma Basis as determined in good faith by Company.

 

(c)                        For purposes of the limitations, levels and baskets
in Articles IV, VII, VIII and X stated in Dollars, non-Dollar currencies will be
converted into Dollars at the time of incurrence or receipt, as the case may be,
using the methodology set forth in the definition of “Dollar Equivalent”.

 

1.3                               Calculation of Exchange Rate. On each Exchange
Rate Determination Date, the Administrative Agent shall (a) determine the
Exchange Rate as of such Exchange Rate Determination Date and (b) give notice
thereof (i) to each Borrower and (ii) to each Lender that shall have requested
such information. The Exchange Rates so determined shall become effective on the
first Business Day immediately following the relevant Exchange Rate
Determination Date (each, a “Reset Date”) and shall remain effective until the
next succeeding Reset Date, and shall for all purposes of this Agreement (other
than any provision expressly requiring the use of a current Exchange Rate) be
the Exchange Rate employed in converting amounts between Dollars or Alternative
Currencies.

 

1.4                               Timing of Performance. When the performance of
any covenant or duty is stated to be required on a day which is not a Business
Day, the date of such performance shall be extended to the immediately
succeeding Business Day.

 

1.5                               Limited Condition Transactions. In connection
with any action being taken solely in connection with a Limited Condition
Transaction, for purposes of:

 

(a)                       determining compliance with any provision of this
Agreement which requires the calculation of Consolidated EBITDA (including,
without limitation, tests measured as a percentage of Consolidated EBITDA), the
First Lien Net Leverage Ratio, the Net Leverage Ratio, the Secured Net Leverage
Ratio or Available Liquidity (including, without limitation, Section 2.9); or

 

(b)                       testing availability under baskets set forth in this
Agreement (including, without limitation, baskets measured as a percentage of
Consolidated Tangible Assets or Consolidated Assets);

 

in each case, at the option of Company (Company’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such action is permitted hereunder
shall be deemed to be (i) in the case of a Limited Condition Acquisition, the
date the definitive agreements for such Limited Condition Acquisition are
entered into, (ii) in the case of any redemption or repayment of

 

108

--------------------------------------------------------------------------------



 

Indebtedness requiring irrevocable advance notice or any irrevocable offer to
purchase Indebtedness that is not subject to obtaining financing, the date of
such irrevocable advance notice or irrevocable offer and (iii) in the case of
any declaration of a Dividend in respect of, or irrevocable advance notice of,
or any irrevocable offer to, purchase, redemption or other acquisition or
retirement for value of any Capital Stock of, Company that is not subject to
obtaining financing, the date of such declaration, irrevocable advance notice or
irrevocable offer (each, an “LCT Test Date”), and if, after giving pro forma
effect to the Limited Condition Acquisition and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) as if they had occurred at the beginning of the
most recent Test Period ended prior to the LCT Test Date, Company could have
taken such action on the relevant LCT Test Date in compliance with such test,
ratio or basket, such test, ratio or basket shall be deemed to have been
complied with. If Company has made an LCT Election and any of the tests, ratios
or baskets for which compliance was determined or tested as of the LCT Test Date
are exceeded as a result of fluctuations in any such test, ratio or basket,
including due to fluctuations in Consolidated EBITDA or, Consolidated Tangible
Assets or Consolidated Assets of Company and its Subsidiaries, at or prior to
the consummation of the relevant transaction or action, such tests, baskets or
ratios will be deemed not to have been exceeded as a result of such fluctuations
solely for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken. If Company has made an LCT Election for
any Limited Condition Transaction, then (x) in connection with any subsequent
calculation of any test, ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Investments, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
Company, the prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness, or the designation of an Unrestricted Entity on or following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or, in the case of a Limited
Condition Acquisition, the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such test, ratio or basket shall be tested by
calculating the availability under such test, ratio or basket on a Pro Forma
Basis assuming such Limited Condition Transaction and other transactions in
connection therewith have been consummated (including any incurrence of
Indebtedness and any associated Lien and the use of proceeds thereof) and (y) in
connection with any calculation of any ratio, test or basket availability with
respect to the making of Restricted Payments following the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or, in the case of a Limited Condition Acquisition,
the definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, for purposes
of determining whether the making of such Restricted Payment is permitted under
this Agreement, any such test, ratio or basket shall be tested by calculating
the availability under such test, ratio or basket on a Pro Forma Basis
(i) assuming such Limited Condition Transaction and other transactions in
connection therewith have been consummated and (ii) assuming such Limited
Condition Transaction and other transactions in connection therewith have not
been consummated.

 

109

--------------------------------------------------------------------------------



 

In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement which requires that no Unmatured Event of Default, Event of Default,
Certain Funds Default or specified Event of Default, as applicable, has
occurred, is continuing or would result from any such action, as applicable,
such condition shall, at the option of Company, be deemed satisfied, so long as
no Unmatured Event of Default, Event of Default, Certain Funds Default or
specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into. If Company
has exercised its option under this Section 1.5, and any Unmatured Event of
Default, Event of Default, Certain Funds Default or specified Event of Default
occurs following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Unmatured Event of Default, Event of
Default, Certain Funds Default or specified Event of Default shall be deemed to
not have occurred or be continuing for purposes of determining whether any
action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.

 

1.6                               Luxembourg Terms. Without prejudice to the
generality of any provision of this Agreement, to the extent this Agreement
relates to a Luxembourg Credit Party, a reference to: (a) a receiver,
administrative receiver, administrator, trustee, custodian, sequestrator,
conservator or similar officer appointed for the reorganization or liquidation
of the business of a person includes, without limitation, a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur or curateur; (b) a lien or security interest includes any
hypothèque, nantissement, gage, privilège, sûreté réelle, droit de rétention and
any type of security in rem (sûreté réelle) or agreement or arrangement having a
similar effect and any transfer of title by way of security; (c) a person being
unable to pay its debts includes that person being in a state of cessation de
paiements; (d) creditors process means an executory attachment (saisie
exécutoire) or conservatory attachment (saisie conservatoire); (e) a guarantee
includes any garantie which is independent from the debt to which it relates and
excludes any suretyship (cautionnement) within the meaning of Articles 2011 and
seq. of the Luxembourg Civil Code; (f) by-laws or constitutional documents
includes its up-to-date (restated) articles of association (statuts coordonnés);
and (g) a director includes an administrateur or a gérant.

 

1.7 Netherlands Terms. Without prejudice to the generality of any provision of
this Agreement, to the extent this Agreement relates to a Netherlands Credit
Party, a reference to: (a) a winding-up, administration or dissolution includes
a Netherlands Credit Party being declared bankrupt (failliet verklaard) or
dissolved (ontbonden), (b) a moratorium includes surseance van betaling and a
moratorium is declared or occurs includes surseance verleend, (c) a trustee in
bankruptcy includes a curator, (d) an administrator includes a bewindvoerder,
(e) attachment includes a beslag and (f) a necessary action to authorize where
applicable, includes without limitation: (i) any action required to comply with
the Works Councils Act of the Netherlands (Wet op de ondernemingsraden) and
(ii) obtaining an unconditional positive advice (advies) from the competent
works council(s).

 

110

--------------------------------------------------------------------------------



 

1.7                               1.8 Restricted Lenders. With respect to each
Lender and each Credit Party or Subsidiary that qualifies as a resident party
domiciled in Germany (Inländer) within the meaning of section 2 paragraph 15 of
the German Foreign Trade and Payments Act (Außenwirtschaftsgesetzg), or is
otherwise organized, has its organizational seat, centre of main interest, is
domiciled, or is administered (in the meaning of taking management decisions)
within the European Union (each a “Restricted LenderPerson”), Section 6.21 and
Section 7.4 shall only apply to the extent that such provision would not result
in (a) any violation of, conflict with or liability under EU Regulation (EC)
2271/96 or similar blocking regulations of the United Kingdom or (b) a violation
or conflict with section 7 of the German Foreign Trade and Payment Ordinance
(Außenwirtschaftsverordnung) or a similar anti-boycott statute. In connection
with any amendment, waiver, determination or direction relating to any part of
Section 6.21 or Section 7.4, of which a Restricted LenderPerson does not have
the benefit, to the extent that on or prior to the date of such amendment,
waiver, determination or direction (and until such time as Lendersuch Restricted
Person shall advise the Administrative Agent and Company in writing otherwise),
such LenderRestricted Person has advised the Administrative Agent and Company in
writing that it does not have such benefit (and such Restricted Person has not
subsequently rescinded such advice), the Commitments of that Restricted Person
that is a Lender will be excluded for the purpose of determining whether the
consent of the Required Lenders has been obtained or whether the determination
or direction by the Required Lenders has been made.

 

1.8          Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or under the laws of
any other state of the United States or the District of Columbia): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.

 

ARTICLE II

 

AMOUNT AND TERMS OF DOLLAR, STERLING, EURO AND ALTERNATIVE CURRENCY CREDITS

 

2.1                               The Commitments.

 

(a)                                 MulticurrencyUSD Revolving Loans. Each
MulticurrencyUSD Revolving Lender, severally and for itself alone, hereby
agrees, on the terms and subject to the conditions hereinafter set forth and in
reliance upon the representations and warranties set forth herein and in the
other Loan Documents, to make loans to any or all of Company and Other
Subsidiarythe USD Revolving Borrowers denominated in Dollars or an Alternative
Currency, in each case, on a revolving basis from time to time during the
MulticurrencyUSD Revolving Commitment Period, in an amount not to exceed its
MulticurrencyUSD Revolver Pro Rata Share of the Total Available MulticurrencyUSD
Revolving Commitment and, with respect to any

 

111

--------------------------------------------------------------------------------



 

applicable USD Revolving Borrower, such USD Revolving Borrower’s Available USD
Revolver Sublimit (each such loan by any USD Revolving Lender, together with
loans made pursuant to any Additional Facility that increases the
MulticurrencyUSD Revolving Facility and loans made pursuant to any Extended
Revolving Commitment or Replacement Revolving Commitment, a “Multicurrency in
respect of the USD Revolving Facility, a “USD Revolving Loan” and collectively,
the “MulticurrencyUSD Revolving Loans”). All MulticurrencyUSD Revolving Loans
comprising the same Borrowing hereunder shall be made by the MulticurrencyUSD
Revolving Lenders simultaneously and in proportion to their respective
MulticurrencyUSD Revolving Commitments. Prior to the Revolver Termination Date
applicable to the MulticurrencyUSD Revolving Facility, MulticurrencyUSD
Revolving Loans may be repaid and reborrowed by Company and Other Subsidiarythe
USD Revolving Borrowers in accordance with the provisions hereof.

 

(b)                                 USD Term AMulticurrency Revolving Loans.
Each USD Term AMulticurrency Revolving Lender, severally and for itself alone,
hereby agrees, on the terms and subject to the conditions hereinafter set forth
and in reliance upon the representations and warranties set forth herein and in
the other Loan Documents, to make loans (each such loan, a “USD Term A Loan” and
collectively, the “USD Term A Loans”) to Company from time to time during the
Certain Funds Period in an aggregate principal amount equal to the USD Term A
Commitment of such USD Term A Lender. The USD Term A Loans (i) shall be
denominated in Dollars and (ii) shall be made as Base Rate Loans or as
Eurocurrency Loans with an initial Interest Period of 3 months and shall be
maintained as Base Rate Loans or Eurocurrency Loans. Each USD Term A Lender’s
USD Term A Commitment shall expire immediately and without further action on the
last day of the Certain Funds Period after giving effect to all USD Term A Loans
made or to be made on or before such date. No amount of a USD Term A Loan that
is repaid or prepaid may be reborrowed hereunder.to any or all of the
Multicurrency Revolving Borrowers denominated in Dollars or an Alternative
Currency, in each case, on a revolving basis from time to time during the
Multicurrency Revolving Commitment Period, in an amount not to exceed its
Multicurrency Revolver Pro Rata Share of the Total Available Multicurrency
Revolving Commitment and, with respect to any applicable Multicurrency Revolving
Borrower, such Multicurrency Revolving Borrower’s Available Multicurrency
Revolver Sublimit (each such loan by any Multicurrency Revolving Lender,
together with loans made pursuant to any Additional Facility that increases the
Multicurrency Revolving Facility and loans made pursuant to any Extended
Revolving Commitment or Replacement Revolving Commitment in respect of the
Multicurrency Revolving Facility, a “Multicurrency Revolving Loan” and
collectively, the “Multicurrency Revolving Loans”). All Multicurrency Revolving
Loans comprising the same Borrowing hereunder shall be made by the Multicurrency
Revolving Lenders simultaneously and in proportion to their respective
Multicurrency Revolving Commitments. Prior to the Revolver Termination Date
applicable to the Multicurrency Revolving Facility, Multicurrency Revolving
Loans may be repaid and reborrowed by the Multicurrency Revolving Borrowers in
accordance with the provisions hereof.

 

112

--------------------------------------------------------------------------------



 

(c)                                  EURUSD Term A Loans. Each EURUSD Term A
Lender, severally and for itself alone, hereby agrees, on the terms and subject
to the conditions hereinafter set forth and in reliance upon the representations
and warranties set forth herein and in the other Loan Documents, to make loans
(each such loan, a “EURUSD Term A Loan” and collectively, the “EURUSD Term A
Loans”) to Purchaser from time to time during the Certain Funds PeriodCompany on
the Second Amendment Effective Date in an aggregate principal amount notequal to
exceed the EURUSD Term A Commitment of such EURUSD Term A Lender. The EURUSD
Term A Loans (i) shall be denominated in EuroDollars and (ii) shall be made as
Base Rate Loans or as Eurocurrency Loans with an initial Interest Period of 3
months and shall be maintained as Base Rate Loans or Eurocurrency Loans. All EUR
Term A Loans comprising the same Borrowing hereunder shall be made by the EUR
Term A Lenders simultaneously and in proportion to their respective EUR Term A
Commitments. Each EURUSD Term A Lender’s EURUSD Term A Commitment shall expire
immediately and without further action on the last day of the Certain Funds
PeriodSecond Amendment Effective Date after giving effect to all EURUSD Term A
Loans made or to be made on or before such date. No amount of a EURUSD Term A
Loan that is repaid or prepaid may be reborrowed hereunder.

 

(d)                                 Additional Term Loans. Subject to
Section 2.9, as set forth in any amendment to this Agreement entered into
pursuant to Section 2.9, each Lender party thereto that is agreeing to provide
Additional Term Loans thereunder severally and for itself alone, hereby agrees,
subject to the terms hereof and thereof and in reliance upon the representations
and warranties set forth in such amendment, in this Agreement, and in the other
Loan Documents, to make its portion of such Additional Term Loans available to
the borrower set forth in such amendment in the amount of its respective
commitment to make such Additional Term Loans as set forth in such amendment, at
the times and in the manner set forth in such amendment. No amount of any
Additional Term Loan that is repaid or prepaid may be reborrowed. Each
Additional Term Loan may be a Base Rate Loan or Eurocurrency Loan, as further
provided herein.

 

(e)                                  Cashless Settlement. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, any
Lender may exchange, continue or rollover all of the portion of its Loans under
any Facility in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement or any other Loan
Document, pursuant to a cashless settlement mechanism approved by Company, the
Administrative Agent, and such Lender.

 

(f)                                   USD Swing Line Loans.

 

(i)             USD Swing Line Commitments. Subject to the terms and conditions
hereof, the U.S. Swing Line Lender in its individual capacity agrees to make
swing line loans under the USD Revolving Facility in Dollars (“USD Swing Line
Loans”) to any USD Revolving Borrower on any Business Day from time to time
during the USD Revolving Commitment Period in an aggregate principal amount at
any one

 

113

--------------------------------------------------------------------------------



 

time outstanding that do not exceed $200,000,000; provided, however, that in no
event may the amount of any Borrowing of USD Swing Line Loans (A) exceed the
Total Available USD Revolving Commitment immediately prior to such Borrowing
(after giving effect to the use of proceeds thereof), (B) exceed the Available
USD Revolver Sublimit for such Borrower immediately prior to such Borrowing or
(C) cause the outstanding USD Revolving Loans of any Lender, when added to such
Lender’s USD Revolver Pro Rata Share of the then outstanding USD Swing Line
Loans and USD Revolver Pro Rata Share of the aggregate USD LC Obligations
(exclusive of Unpaid Drawings relating to USD LC Obligations which are repaid
with the proceeds of, and simultaneously with the incurrence of, USD Revolving
Loans or USD Swing Line Loans) to exceed such Lender’s USD Revolving Commitment.
Amounts borrowed by any USD Revolving Borrower under this Section 2.1(f)(i) may
be repaid and reborrowed. The USD Swing Line Loans shall be made in Dollars and
maintained as Base Rate Loans and, notwithstanding Section 2.6, shall not be
entitled to be converted into any other Type of Loan.

 

(ii)          Refunding of USD Swing Line Loans. The U.S. Swing Line Lender, at
any time in its sole and absolute discretion, may, upon notice to the USD
Revolving Lenders, require each USD Revolving Lender (including the U.S. Swing
Line Lender in its capacity as a USD Revolving Lender) to make a USD Revolving
Loan in Dollars in an amount equal to such USD Revolving Lender’s USD Revolver
Pro Rata Share of the principal amount of the applicable USD Swing Line Loans
(the “Refunded USD Swing Line Loans”) outstanding on the date such notice is
given; provided, however, that such notice shall be deemed to have automatically
been given upon the occurrence of an Event of Default under Section 10.1(e) or
10.1(f). Unless any of the Events of Default described in Section 10.1(e) or
10.1(f) shall have occurred and be continuing (in which event the procedures of
Section 2.1(f)(iii) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a USD Revolving Loan are
then satisfied, each USD Revolving Lender shall make the proceeds of its USD
Revolving Loan available to the U.S. Swing Line Lender at the Notice Address
prior to 11:00 a.m., New York City time, in funds immediately available on the
Business Day next succeeding the date such notice is given. The proceeds of such
USD Revolving Loans shall be immediately applied to repay the Refunded USD Swing
Line Loans.

 

(iii)       Participation in USD Swing Line Loans. If, prior to refunding a USD
Swing Line Loan with a USD Revolving Loan pursuant to Section 2.1(f)(ii), an
Event of Default under Section 10.1(e) or 10.1(f) shall have occurred and be
continuing, or if for any other reason a USD Revolving Loan cannot be made
pursuant to Section 2.1(f)(ii), then, subject to the provisions of
Section 2.1(f)(iv) below, each USD Revolving Lender will, on the date such USD
Revolving Loan was to have been made, purchase (without recourse or warranty)
from the U.S. Swing Line Lender an undivided participation interest in such USD
Swing Line Loan in an amount equal to its USD

 

114

--------------------------------------------------------------------------------



 

Revolver Pro Rata Share of such USD Swing Line Loan. Upon request, each USD
Revolving Lender will immediately transfer to the U.S. Swing Line Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the U.S. Swing Line Lender will deliver to such USD Revolving Lender a
USD Swing Line Loan Participation Certificate dated the date of receipt of such
funds and in such amount.

 

(iv)      USD Revolving Lenders’ Obligations Unconditional. Each USD Revolving
Lender’s obligation to make USD Revolving Loans in accordance with
Section 2.1(f)(ii) and to purchase participating interests in accordance with
Section 2.1(f)(iii) above shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right which such USD Revolving Lender
may have against the U.S. Swing Line Lender, any USD Revolving Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of any
Event of Default or Unmatured Event of Default; (C) any adverse change in the
condition (financial or otherwise) of any Credit Party or any other Person;
(D) any breach of this Agreement by any Credit Party or any other Person;
(E) any inability of any Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such participating
interest is to be purchased or (F) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any USD Revolving
Lender does not make available to the U.S. Swing Line Lender the amount required
pursuant to Section 2.1(f)(ii) or (iii) above, as the case may be, the U.S.
Swing Line Lender shall be entitled to recover such amount on demand from such
USD Revolving Lender, together with interest thereon for each day from the date
of non-payment until such amount is paid in full at the Federal Funds Rate for
the first 2 Business Days and at the Base Rate thereafter. Notwithstanding the
foregoing provisions of this Section 2.1(f)(iv), no USD Revolving Lender shall
be required to make a USD Revolving Loan to any USD Revolving Borrower for the
purpose of refunding a USD Swing Line Loan pursuant to Section 2.1(f)(ii) above
or to purchase a participating interest in a USD Swing Line Loan pursuant to
Section 2.1(f)(iii) if an Event of Default or Unmatured Event of Default has
occurred and is continuing and, prior to the making by the applicable U.S. Swing
Line Lender of such USD Swing Line Loan, such U.S. Swing Line Lender has
received written notice from such Lender specifying that such Event of Default
or Unmatured Event of Default has occurred and is continuing, describing the
nature thereof and stating that, as a result thereof, such Lender shall cease to
make such Refunded USD Swing Line Loans and purchase such participating
interests, as the case may be; provided, however, that the obligation of such
Lender to make such Refunded USD Swing Line Loans and to purchase such
participating interests shall be reinstated upon the earlier to occur of (y) the
date upon which such Lender notifies the U.S. Swing Line Lender that its prior
notice has been withdrawn and (z) the date upon which the Event of Default or
Unmatured Event of Default specified in such notice no longer is continuing.

 

115

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary contained in this Section 2.1(f), the
U.S. Swing Line Lender shall not be obligated to make any USD Swing Line Loan at
any time when any other USD Revolving Lender is a Defaulting Lender, unless the
U.S. Swing Line Lender has entered into arrangements with Company, any USD
Subsidiary Borrower or such Defaulting Lender which are satisfactory to the U.S.
Swing Line Lender to eliminate the U.S. Swing Line Lender’s Fronting Exposure
(after giving effect to Section 4.1(b)(iii)) under the USD Revolving Facility
with respect to any such Defaulting Lender, including the delivery of Cash
Collateral, arising with respect to such USD Swing Line Loan.

 

(g)                                  Multicurrency Swing Line Loans.

 

(i)             Multicurrency Swing Line Commitment.

 

(1)                                 Multicurrency U.S. Swing Line. Subject to
the terms and conditions hereof, the U.S. Swing Line Lender in its individual
capacity agrees to make swing line loans under the Multicurrency Revolving
Facility in Dollars (“Multicurrency U.S. Swing Line Loans”) to Companyany
Multicurrency Revolving Borrower on any Business Day from time to time during
the Multicurrency Revolving Commitment Period in an aggregate principal
amountEffective Amount at any one time outstanding that, when added to the
Dollar Equivalent of the principal amount ofEffective Amount of Multicurrency
European Swing Line Loans then outstanding, do not exceed
$250,000,00050,000,000; provided, however, that in no event may the amount of
any Borrowing of U.S.Multicurrency Swing Line Loans (A) exceed the Total
Available Multicurrency Revolving Commitment immediately prior to such Borrowing
(after giving effect to the use of proceeds thereof) or, (B) exceed the
Available Multicurrency Revolver Sublimit for such Multicurrency Revolving
Borrower immediately prior to such Borrowing, or (C) cause the outstanding
Multicurrency Revolving Loans of any Multicurrency Revolving Lender, when added
to such Multicurrency Revolving Lender’s Multicurrency Revolver Pro Rata Share
of the then outstanding Multicurrency Swing Line Loans and Multicurrency
Revolver Pro Rata Share of the aggregate Multicurrency LC Obligations (exclusive
of Unpaid Drawings relating to Multicurrency LC Obligations which are repaid
with the proceeds of, and simultaneously with the incurrence of, Multicurrency
Revolving Loans or Multicurrency Swing Line Loans) to exceed such Lender’s
Multicurrency Revolving Commitment. Amounts borrowed by Companyany Multicurrency
Revolving Borrower under this Section 2.1(fg)(i)(1) may be repaid and
reborrowed. The Multicurrency U.S. Swing Line Loans shall be made in Dollars and
maintained as Base Rate Loans and, notwithstanding Section 2.6, shall not be
entitled to be converted into any other Type of Loan.

 

116

--------------------------------------------------------------------------------



 

(2)                                 Multicurrency European Swing Line. Subject
to the terms and conditions hereof, the European Swing Line Lender in its
individual capacity agrees to make swing line loans under the Multicurrency
Revolving Facility in Euros or Sterling (“Multicurrency European Swing Line
Loans”) to Company or any Other Subsidiaryany Multicurrency Revolving Borrower
that is a Foreign Subsidiary on any Business Day from time to time during the
Multicurrency Revolving Commitment Period in an aggregate principal
amountEffective Amount at any one time outstanding that, when added to the
principal amount ofEffective Amount of Multicurrency U.S. Swing Line Loans then
outstanding, do not exceed the Dollar Equivalent of $250,000,00050,000,000;
provided, however, that in no event may the amount of any Borrowing of
EuropeanMulticurrency Swing Line Loans (A) exceed the Total Available
Multicurrency Revolving Commitment immediately prior to such Borrowing (after
giving effect to the use of proceeds thereof), (B) exceed the Available
Multicurrency Revolver Sublimit for such Borrower immediately prior to such
Borrowing or (C) cause the outstanding Multicurrency Revolving Loans of any
Multicurrency Revolving Lender, when added to such Multicurrency Revolving
Lender’s Multicurrency Revolver Pro Rata Share of the then outstanding
Multicurrency Swing Line Loans and Multicurrency Revolver Pro Rata Share of the
aggregate Multicurrency LC Obligations (exclusive of Unpaid Drawings relating to
Multicurrency LC Obligations which are repaid with the proceeds of, and
simultaneously with the incurrence of, Multicurrency Revolving Loans or
Multicurrency Swing Line Loans) to exceed such Multicurrency Revolving Lender’s
Multicurrency Revolving Commitment. Amounts borrowed under this
Section 2.1(fg)(i)(2) may be repaid and reborrowed. The Multicurrency European
Swing Line Loans shall be made in Euros or Sterling, as required by Companyany
Multicurrency Revolving Borrower, and maintained as Overnight Rate Loans and,
notwithstanding Section 2.6, shall not be entitled to be converted into any
other Type of Loan.

 

(ii)          Refunding of Multicurrency Swing Line Loans. Each Swing Line
Lender, at any time in its sole and absolute discretion, may, upon notice to the
Multicurrency Revolving Lenders, require each Multicurrency Revolving Lender
(including such Swing Line Lender in its capacity as a Multicurrency Revolving
Lender) to make a Multicurrency Revolving Loan in the Applicable Currency in an
amount equal to such Multicurrency Revolving Lender’s Multicurrency Revolver Pro
Rata Share of the principal amount of the applicable Multicurrency Swing Line
Loans (the “Refunded Multicurrency Swing Line Loans”) outstanding on the date
such notice is given; provided, however, that such notice shall be deemed to
have automatically been given upon the occurrence of an Event of Default under
Section 10.1(e) or 10.1(f). Unless any of the Events of Default described in
Section 10.1(e) or 10.1(f) shall have occurred and be continuing (in which event
the procedures of Section 2.1(fg)(iii) shall apply) and regardless of whether
the conditions precedent set forth in this Agreement to the making

 

117

--------------------------------------------------------------------------------



 

of a Multicurrency Revolving Loan are then satisfied, each Multicurrency
Revolving Lender shall make the proceeds of its Multicurrency Revolving Loan
available to the applicable Swing Line Lender at the Notice Address prior to
11:00 a.m., New York City time, in funds immediately available on the Business
Day next succeeding the date such notice is given. The proceeds of such
Multicurrency Revolving Loans shall be immediately applied to repay the Refunded
Multicurrency Swing Line Loans.

 

(iii)       Participation in Multicurrency Swing Line Loans. If, prior to
refunding a Multicurrency Swing Line Loan with a Multicurrency Revolving Loan
pursuant to Section 2.1(fg)(ii), an Event of Default under Section 10.1(e) or
10.1(f) shall have occurred and be continuing, or if for any other reason a
Multicurrency Revolving Loan cannot be made pursuant to Section 2.1(fg)(ii),
then, subject to the provisions of Section 2.1(fg)(iv) below, each Multicurrency
Revolving Lender will, on the date such Multicurrency Revolving Loan was to have
been made, purchase (without recourse or warranty) from the applicable Swing
Line Lender an undivided participation interest in such Multicurrency Swing Line
Loan in an amount equal to its Multicurrency Revolver Pro Rata Share of such
Multicurrency Swing Line Loan. Upon request, each Multicurrency Revolving Lender
will immediately transfer to the applicable Swing Line Lender, in immediately
available funds, the amount of its participation and upon receipt thereof such
Swing Line Lender will deliver to such Multicurrency Revolving Lender a
Multicurrency Swing Line Loan Participation Certificate dated the date of
receipt of such funds and in such amount.

 

(iv)      Multicurrency Revolving Lenders’ Obligations Unconditional. Each
Multicurrency Revolving Lender’s obligation to make Multicurrency Revolving
Loans in accordance with Section 2.1(fg)(ii) and to purchase participating
interests in accordance with Section 2.1(fg)(iii) above shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Multicurrency Revolving Lender may have against any Swing Line
Lender, any Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Event of Default or Unmatured Event of Default;
(C) any adverse change in the condition (financial or otherwise) of any
BorrowerCredit Party or any other Person; (D) any breach of this Agreement by
any BorrowerCredit Party or any other Person; (E) any inability of any Borrower
to satisfy the conditions precedent to borrowing set forth in this Agreement on
the date upon which such participating interest is to be purchased or (F) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. If any Multicurrency Revolving Lender does not make available
to the applicable Swing Line Lender the amount required pursuant to
Section 2.1(fg)(ii) or (iii) above, as the case may be, such Swing Line Lender
shall be entitled to recover such amount on demand from such Multicurrency
Revolving Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full at (x) in the case of
Multicurrency U.S. Swing Line Loans, the

 

118

--------------------------------------------------------------------------------



 

Federal Funds Rate for the first 2 Business Days and at the Base Rate thereafter
and (y) in the case of Multicurrency European Swing Line Loans, the Overnight
Euro Rate or the Overnight LIBOR Rate (as applicable). Notwithstanding the
foregoing provisions of this Section 2.1(fg)(iv), no Multicurrency Revolving
Lender shall be required to make a Multicurrency Revolving Loan to any
Multicurrency Revolving Borrower for the purpose of refunding a Multicurrency
Swing Line Loan pursuant to Section 2.1(fg)(ii) above or to purchase a
participating interest in a Multicurrency Swing Line Loan pursuant to
Section 2.1(fg)(iii) if an Event of Default or Unmatured Event of Default has
occurred and is continuing and, prior to the making by the applicable Swing Line
Lender of such Multicurrency Swing Line Loan, such Swing Line Lender has
received written notice from such Multicurrency Revolving Lender specifying that
such Event of Default or Unmatured Event of Default has occurred and is
continuing, describing the nature thereof and stating that, as a result thereof,
such Multicurrency Revolving Lender shall cease to make such Refunded
Multicurrency Swing Line Loans and purchase such participating interests, as the
case may be; provided, however, that the obligation of such Multicurrency
Revolving Lender to make such Refunded Multicurrency Swing Line Loans and to
purchase such participating interests shall be reinstated upon the earlier to
occur of (y) the date upon which such Multicurrency Revolving Lender notifies
such Swing Line Lender that its prior notice has been withdrawn and (z) the date
upon which the Event of Default or Unmatured Event of Default specified in such
notice no longer is continuing.

 

(v)         Notwithstanding anything to the contrary contained in this
Section 2.1(fg), no Swing Line Lender shall be obligated to make any
Multicurrency Swing Line Loan at any time when any other Multicurrency Revolving
Lender is a Defaulting Lender, unless such Swing Line Lender has entered into
arrangements with Company, any Otherthe applicable Multicurrency Subsidiary
Borrower or such Defaulting Lender which are satisfactory to such Swing Line
Lender to eliminate such Swing Line Lender’s Fronting Exposure (after giving
effect to Section 4.1(b)(iii)) under the Multicurrency Revolving Facility with
respect to any such Defaulting Lender, including the delivery of Cash
Collateral, arising with respect to such Multicurrency Swing Line Loan.

 

2.2                               Notes.

 

(a)                                 Evidence of Indebtedness. At the request of
any Lender, each respective Borrower’s obligation to pay the principal of and
interest on all the Loans made to such Borrower by such Lender shall be
evidenced (1) if USD Term A Loans, by a promissory note (each, a “USD Term A
Note” and, collectively, the “USD Term A Notes”) duly executed and delivered by
Company substantially in the form of Exhibit 2.2(a)(1) hereto, with blanks
appropriately completed in conformity herewith, (2) if EUR Term AUSD Revolving
Loans, by a promissory note (each, a “EUR Term AUSD Revolving Note” and,
collectively, the “EUR Term AUSD Revolving Notes”) duly executed and delivered
by Purchaserthe applicable USD

 

119

--------------------------------------------------------------------------------



 

Revolving Borrowers, substantially in the form of Exhibit 2.2(a)(2) hereto, with
blanks appropriately completed in conformity herewith, (3) if Multicurrency
Revolving Loans, by a promissory note (each, a “Multicurrency Revolving Note”
and, collectively, the “Multicurrency Revolving Notes”) duly executed and
delivered by Company, European Holdco or an Other Subsidiary Borrower, asthe
applicable Multicurrency Revolving Borrowers, substantially in the form of
Exhibit 2.2(a)(3) hereto, with blanks appropriately completed in conformity
herewith, (4) if U.S.USD Swing Line Loans, by a promissory note (the “U.S.USD
Swing Line Note”) duly executed and delivered by Companythe applicable USD
Revolving Borrowers, substantially in the form of Exhibit 2.2(a)(4) hereto, with
blanks appropriately completed in conformity herewith, and (5) if Multicurrency
European Swing Line Loans, by a promissory note (the “Multicurrency European
Swing Line Note”) duly executed and delivered by Company and each Other
Subsidiary Borrower that is a Foreign Subsidiarythe applicable Multicurrency
Revolving Borrowers that are Foreign Subsidiaries substantially in the form of
Exhibit 2.2(a)(5) hereto, with the blanks appropriately completed in conformity
herewith., and (6) if Multicurrency U.S. Swing Line Loans, by a promissory note
(the “Multicurrency U.S. Swing Line Note”) duly executed and delivered by the
applicable Multicurrency Revolving Borrowers, substantially in the form of
Exhibit 2.2(a)(6) hereto, with blanks appropriately completed in conformity
herewith.

 

(b)                                 Notation of Payments. Each Lender will note
on its internal records the amount of each Loan made by it, the Applicable
Currency and each payment in respect thereof and will, prior to any transfer of
any of its Notes, endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation shall not
affect any Borrower’s or any Guarantor’s obligations hereunder or under the
other applicable Loan Documents in respect of such Loans.

 

2.3                               Minimum Amount of Each Borrowing; Maximum
Number of Borrowings. The aggregate principal amount of each Borrowing by any
Borrower hereunder shall be not less than the Minimum Borrowing Amount and, if
greater, shall be in Minimum Borrowing Multiples (other than Swing Line Loans
which may be in any amount over the Minimum Borrowing Amount) above such minimum
(or, if less, the then Total Available Multicurrency Revolving Commitment, the
then Total Available USD Revolving Commitment, or the total available Term
Commitment for the applicable Term Facility, as applicable). More than one
Borrowing may be incurred on any date; provided that, unless approved by the
Administrative Agent in its reasonable discretion, at no time shall there be
outstanding more than 8 Borrowings of Eurocurrency Loans under each Term
Facility, more than 12 Borrowings of Eurocurrency Loans under the USD Revolving
Facility, or more than 12 Borrowings of Eurocurrency Loans under the
Multicurrency Revolving Facility.

 

2.4                               Borrowing Options. The Loans (other than Swing
Line Loans) denominated in Dollars shall, at the option of the applicable
Borrower except as otherwise provided in this Agreement, be (i) Base Rate Loans,
(ii) Eurocurrency Loans, or (iii) part Base Rate Loans and part Eurocurrency
Loans. USD Swing Line Loans and Multicurrency U.S. Swing

 

120

--------------------------------------------------------------------------------



 

Line Loans shall be Base Rate Loans. Multicurrency European Swing Line Loans
shall be Overnight Rate Loans. Multicurrency Revolving Loans denominated in
Euro, Sterling and any other Alternative Currency and EUR Term A Loans shall be
Eurocurrency Loans. As to any Eurocurrency Loan, any Lender may, if it so
elects, fulfill its commitment by causing a domestic or foreign branch or
affiliate with reasonable and appropriate capacities to fund such currency and
without any increased cost to Borrowers to make or continue such Loan; provided
that in such event the funding of that Lender’s Loan shall, for the purposes of
this Agreement, be considered to be the obligation of or to have been made by
that Lender and the obligation of the applicable Borrower to repay that Lender’s
Loan shall nevertheless be to that Lender and shall be deemed held by that
Lender, for the account of such branch or affiliate.

 

2.5                               Notice of Borrowing. Whenever any Borrower
desires to make a Borrowing of any Loan (other than a Swing Line Loan)
hereunder, Company or the applicable Borrower shall give the Administrative
Agent at its Notice Address at least 1 Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing), given not later than 1:00
p.m. (New York City time), of each Base Rate Loan, and at least 3 Business Days
prior written notice (or telephonic notice promptly confirmed in writing), given
not later than 11:00 a.m. (New York City time) (or 8:00 a.m. (New York City
time), in the case of a borrowing in Euro or Sterling), of each Eurocurrency
Loan to be made hereunder; provided, however, that a Notice of Borrowing with
respect to Borrowings to be made on the date hereofSecond Amendment Effective
Date may, at the discretion of the Administrative Agent, be delivered later than
the time specified above. Whenever Companya USD Revolving Borrower desires that
the U.S. Swing Line Lender make a USD Swing Line Loan under Section 2.1(f)(i),
it shall deliver to the U.S. Swing Line Lender prior to 1:00 p.m. (New York City
time) (or such later time of day as U.S. Swing Line Lender may agree in any
instance in its sole discretion) on the date of such Borrowing written notice
(or telephonic notice promptly confirmed in writing). Whenever a Multicurrency
Revolving Borrower desires that the U.S. Swing Line Lender make a Multicurrency
U.S. Swing Line Loan under Section 2.1(fg)(i)(1), it shall deliver to the U.S.
Swing Line Lender prior to 1:00 p.m. (New York City time) (or such later time of
day as U.S. Swing Line Lender may agree in any instance in its sole discretion)
on the date of such Borrowing written notice (or telephonic notice promptly
confirmed in writing). Whenever Company or any Other Subsidiarya Multicurrency
Revolving Borrower that is a Foreign Subsidiary desires that the European Swing
Line Lender make a Multicurrency European Swing Line Loan under
Section 2.1(fg)(i)(2), it shall deliver to European Swing Line Lender prior to
1:00 p.m. (London time) (or such later time of day as European Swing Line Lender
may agree in any instance in its sole discretion) on the date of such Borrowing
written notice (or telephonic notice promptly confirmed in writing). Each such
notice (each a “Notice of Borrowing”), which shall be substantially in the form
of Exhibit 2.5 hereto, shall be irrevocable, shall be deemed a representation by
the applicable Borrower that all conditions precedent to such Borrowing have
been satisfied and shall specify (i) the Facility under which such Borrowing is
being requested, (ii) the aggregate principal amount of the Loans to be made
pursuant to such Borrowing (stated in the relevant currency), (iii) the date of
the Borrowing (which shall be a Business Day) and (iv) whether the Loans being
made pursuant to such Borrowing are to be USD Swing Line Loans

 

121

--------------------------------------------------------------------------------



 

or Multicurrency Swing Line Loans and, if not, whether such Loans are to be Base
Rate Loans or Eurocurrency Loans and, with respect to Eurocurrency Loans, the
Interest Period and Applicable Currency to be applicable thereto; provided that
if such Borrower shall have failed to specify the Type, Applicable Currency or
Interest Period of such Loans (and shall not have promptly responded to the
Administrative Agent’s request for such information), such Borrower shall be
deemed to have requested a Eurocurrency Loan denominated in the currency
specified, with an Interest Period of one month, and if no currency is
specified, in Dollars; provided, further, that if the date of such notice is
less than 3 Business Days from the date of such Borrowing, such Borrower shall
be deemed to have requested a Base Rate Loan in Dollars. The Administrative
Agent shall as promptly as practicable give each Lender under the applicable
Facility written or telephonic notice (promptly confirmed in writing) of each
proposed Borrowing, of such Lender’s Pro Rata Share thereof and of the other
matters covered by the Notice of Borrowing. Without in any way limiting
Company’s or the applicable Borrower’s obligation to confirm in writing any
telephonic notice, the Administrative Agent or the applicable Swing Line Lender
(in the case of Swing Line Loans) or the respective Facing Agent (in the case of
Letters of Credit) may act without liability upon the basis of telephonic notice
believed by the Administrative Agent in good faith to be from a Responsible
Officer of Company or the applicable Borrower prior to receipt of written
confirmation. The Administrative Agent’s records shall, absent manifest error,
be final, conclusive and binding on Borrowers with respect to evidence of the
time and terms of such telephonic Notice of Borrowing.

 

2.6                               Conversion or Continuation. Any Borrower may
elect (i) on any Business Day to convert Base Rate Loans or any portion thereof
to Eurocurrency Loans, (ii) at the end of any Interest Period with respect
thereto, to convert Loans denominated in Dollars that are Eurocurrency Loans or
any portion thereof into Base Rate Loans or to continue such Eurocurrency Loans
or any portion thereof for an additional Interest Period and (iii) at the end of
any Interest Period with respect thereto, to continue Eurocurrency Loans
denominated in an Alternative Currency for an additional Interest Period;
provided, however, that the aggregate principal amount of the Eurocurrency Loans
for each Interest Period therefor must be in an aggregate principal amount equal
to the Minimum Borrowing Amount for Eurocurrency Loans or Minimum Borrowing
Multiples in excess thereof (or, if less, the then Total Available Multicurrency
Revolving Commitment, the then Total Available USD Revolving Commitment, or the
total available Term Commitment for the applicable Term Facility, as
applicable). Each continuation of Eurocurrency Loans shall be allocated among
the Eurocurrency Loans in the applicable Facility of the applicable Lenders in
accordance with their respective Pro Rata Shares. Each such election shall be in
substantially the form of Exhibit 2.6 hereto (a “Notice of Conversion or
Continuation”) and shall be made by giving the Administrative Agent at least 3
Business Days’ (or 1 Business Day in the case of a conversion into Base Rate
Loans) prior written notice thereof to the Notice Address given not later than
1:00 p.m. (New York City time) specifying (i) the Facility or Facilities to
which such conversion or continuation applies, (ii) the amount and type of
conversion or continuation, (iiiii) in the case of a conversion to or a
continuation of Eurocurrency Loans, the Interest Period therefor and (iiiiv) in
the case of a conversion, the date of conversion (which date shall be a Business
Day). Notwithstanding the

 

122

--------------------------------------------------------------------------------



 

foregoing, no conversion in whole or in part of Base Rate Loans to Eurocurrency
Loans, and no continuation in whole or in part of Eurocurrency Loans (other than
Alternative Currency Loans), shall be permitted at any time at which an Event of
Default shall have occurred and be continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies Company. If, within the time
period required under the terms of this Section 2.6, the Administrative Agent
does not receive a Notice of Conversion or Continuation from the applicable
Borrower containing a permitted election to continue any Eurocurrency Loans for
an additional Interest Period or to convert any such Eurocurrency Loans, then,
upon the expiration of the Interest Period therefor, such Eurocurrency Loans
will be automatically continued as a Eurocurrency Loan in the same currency with
an Interest Period of one month. Each Notice of Conversion or Continuation shall
be irrevocable.

 

2.7                               Disbursement of Funds. No later than 12:00
noon (New York City time or, as applicable, local time in the financial center
for the applicable Alternative Currency (with respect to Loans denominated in an
Alternative Currency)) on the date specified in each Notice of Borrowing (3:30
p.m. New York City time in the case of USD Swing Line Loans and Multicurrency
U.S. Swing Line Loans, or local time in the financial center for the applicable
Alternative Currency in the case of Multicurrency European Swing Line Loans),
each Lender under the applicable Facility will make available its Pro Rata Share
of Loans of the Borrowing requested to be made on such date in the Applicable
Currency and in immediately available funds, at the Notice Address and the
Administrative Agent will make available to the applicable Borrower at its
notice address specified on Schedule 12.3 or as otherwise provided pursuant to
the terms of this Agreement the aggregate of the amounts so made available by
thesuch Lenders not later than 2:00 p.m. (New York City time or, as applicable,
local time in the financial center for the applicable Alternative Currency (with
respect to Loans denominated in an Alternative Currency)), or in the case of
Swing Line Loans, 3:30 p.m. (New York City time, or local time in the financial
center for the applicable Alternative Currency in the case of Multicurrency
European Swing Line Loan). Unless the Administrative Agent shall have been
notified by any Lender at least 1 Business Day prior to the date of Borrowing
that such Lender does not intend to make available to the Administrative Agent
such Lender’s portion of the Borrowing to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the applicable Borrower and, if so notified, the applicable Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from the applicable
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
such Borrower to the date such corresponding amount is recovered by

 

123

--------------------------------------------------------------------------------



 

the Administrative Agent, at a rate per annum equal to the rate for Base Rate
Loans or Eurocurrency Loans, as the case may be, applicable during the period in
question; provided, however, that any interest paid to the Administrative Agent
in respect of such corresponding amount shall be credited against interest
payable by such Borrower to such Lender under Section 3.1 in respect of such
corresponding amount. Any amount due hereunder to the Administrative Agent from
any Lender which is not paid when due shall bear interest payable by such
Lender, from the date due until the date paid, at the Federal Funds Rate for
amounts in Dollars (or at the Administrative Agent’s cost of funds for amounts
in any Alternative Currency) for the first three days after the date such amount
is due and thereafter at the Federal Funds Rate (or such cost of funds rate)
plus 1%, together with the Administrative Agent’s standard interbank processing
fee. Further, such Lender shall be deemed to have assigned any and all payments
made of principal and interest on its Loans, amounts due with respect to its
Letters of Credit (or its participations therein) and any other amounts due to
it hereunder first to the Administrative Agent to fund any outstanding Loans
made available on behalf of such Lender by the Administrative Agent pursuant to
this Section 2.7 until such Loans have been funded (as a result of such
assignment or otherwise) and then to fund Loans of all Lenders other than such
Lender until each Lender has outstanding Loans equal to its Pro Rata Share of
all Loans (as a result of such assignment or otherwise). Such Lender shall not
have recourse against any Borrower with respect to any amounts paid to the
Administrative Agent or any Lender with respect to the preceding sentence;
provided that such Lender shall have full recourse against the applicable
Borrower to the extent of the amount of such Loans it has so been deemed to have
made. Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its Commitment hereunder or to prejudice any rights which any
Borrower may have against the Lender as a result of any failure to fund or other
default by such Lender hereunder.

 

2.8                               Utilization of Multicurrency Revolving
Commitments in an Alternative Currency.

 

(a)                       The Administrative Agent will determine the Dollar
Equivalent amount with respect to any (i) Borrowing of Multicurrency Revolving
Loans comprised of Alternative Currency Loans as of the requested date of
Borrowing, (ii) outstanding Alternative Currency Loans that are Multicurrency
Revolving Loans as of the last Business Day of each month and (iii) outstanding
Alternative Currency Loans on the date of any prepayment pursuant to Section 4.3
or 4.4 (each such date under clauses (i) through (iii), a “Computation Date”).
Upon receipt of any Notice of Borrowing of Multicurrency Revolving Loans under
any Revolving Facility, the Administrative Agent will promptly notify each
Multicurrency Revolving Lender under such Revolving Facility thereof and of the
amount of such Lender’s Multicurrency Revolver Pro Rata Share, of thesuch
Borrowing under such Revolving Facility. In the case of a Borrowing comprised of
Alternative Currency Loans, such notice will provide the approximate amount of
each Lender’s Multicurrency Revolver Pro Rata Share of thesuch Borrowing under
such Revolving Facility, and Administrative Agent will, upon the determination
of the Dollar Equivalent amount of the Borrowing as specified in the Notice of
Borrowing, promptly notify

 

124

--------------------------------------------------------------------------------



 

each Lender of the exact amount of such Lender’s Multicurrency Revolver Pro Rata
Share of thesuch Borrowing under such Revolving Facility.

 

(b)                       Company and each Other Subsidiaryother Borrower under
a Revolving Facility that permits Borrowings to be denominated in Alternative
Currencies shall be entitled to request that the Multicurrency Revolving Loans
hereunderunder such Revolving Facility also be permitted to be made in any other
lawful currency (other than Dollars), in addition to the currencies specified in
the definition of “Alternative Currency” herein, that in the reasonable opinion
of each of the Multicurrency Revolving Lenders under such Revolving Facility is
at such time freely traded in the offshore interbank foreign exchange markets
and is freely transferable and freely convertible into Dollars (an “Agreed
Alternative Currency”). Company or such Other Subsidiaryother Borrower under
such Revolving Facility shall deliver to the Administrative Agent any request
for designation of an Agreed Alternative Currency in accordance with
Section 12.3, to be received by the Administrative Agent not later than 11:00
a.m. (New York City time) at least 10 Business Days (or, in the case of an
Agreed Alternative Currency which has been accepted by all applicable Revolving
Lenders in accordance with clause (c) below, such shorter period of time as may
be agreed by the Administrative Agent and such Revolving Lenders) in advance of
the date of any Borrowing hereunderunder such Revolving Facility proposed to be
made in such Agreed Alternative Currency. Upon receipt of any such request the
Administrative Agent will promptly notify the Multicurrency Revolving Lenders
under such Revolving Facility thereof and each Multicurrency Revolving Lender
under such Revolving Facility will use its best efforts to respond to such
request within 2 Business Days of receipt thereof. Each Multicurrency Revolving
Lender under such Revolving Facility may grant or accept such request in its
sole discretion.

 

(c)                        In the case of a proposed Borrowing (under a
Revolving Facility that permits Borrowings to be denominated in Alternative
Currencies) comprised of Multicurrency Revolving Loans in an Agreed Alternative
Currency, the applicable Multicurrency Revolving Lenders under such Revolving
Facility shall be under no obligation to make such Loans in the requested Agreed
Alternative Currency as part of such Borrowing if the Administrative Agent has
received notice from any of the applicable Multicurrency Revolving Lenders under
such Revolving Facility by 3:00 p.m. (New York City time) 3 Business Days prior
to the day of such Borrowing that such Lender cannot provide Loans in the
requested Agreed Alternative Currency, in which event the Administrative Agent
will give written notice to the applicable Borrower no later than 9:00
a.m. (London time) on the second Business Day prior to the requested date of
such Borrowing that the Borrowing in the requested Agreed Alternative Currency
is not then available, and notice thereof also will be given promptly by the
Administrative Agent to the Multicurrency Revolving Lenders under such Revolving
Facility. If the Administrative Agent shall have so notified the applicable
Borrower that any such Borrowing in a requested Agreed Alternative Currency is
not then available, the applicable Borrower may, by notice to the Administrative
Agent not later than 2:00 p.m. (London time) 2 Business Days prior to the
requested date of such Borrowing, withdraw the Notice of Borrowing relating to
such requested Borrowing. If a Borrower does so withdraw such Notice of
Borrowing, the Borrowing requested

 

125

--------------------------------------------------------------------------------



 

therein shall not occur and the Administrative Agent will promptly so notify
each Multicurrency Revolving Lender under such Revolving Facility. If a Borrower
does not so withdraw such Notice of Borrowing, the Administrative Agent will
promptly so notify each Multicurrency Revolving Lender under such Revolving
Facility and such Notice of Borrowing shall be deemed to be a Notice of
Borrowing that requests a Borrowing comprised of Eurocurrency Loans in Dollars
with an Interest Period of one month in an aggregate amount equal to the Dollar
Equivalent of the originally requested Borrowing in the Notice of Borrowing; and
in such notice by the Administrative Agent to each Lender under such Revolving
Facility will state such aggregate amount of such Borrowing in Dollars and such
Lender’s Revolver Pro Rata Share thereof under such Revolving Facility.

 

(d)                       In the case of a proposed continuation of
Multicurrency Revolving Loans denominated in an Agreed Alternative Currency for
an additional Interest Period pursuant to Section 2.6, the Multicurrency
Revolving Lenders under the applicable Revolving Facility shall not be under any
obligation to continue such Loans if the Administrative Agent has received
notice from any of the Multicurrency Revolving Lenders orunder such Revolving
Facility by 4:00 p.m. (New York City time) 4 Business Days prior to the day of
such continuation that such Lender cannot continue to provide Loans in the
Agreed Alternative Currency, in which event the Administrative Agent will give
notice to the applicable Borrower not later than 9:00 a.m. (New York City time)
on the third Business Day prior to the requested date of such continuation that
the continuation of such Loans in the Agreed Alternative Currency is not then
available, and notice thereof also will be given promptly by the Administrative
Agent to the Multicurrency Revolving Lenders under such Revolving Facility. If
the Administrative Agent shall have so notified the applicable Borrower that any
such continuation of Loans under such Revolving Facility is not then available,
any Notice of Conversion or Continuation with respect thereto shall be deemed
withdrawn and such Loans shall be redenominated into Eurocurrency Loans in
Dollars with an Interest Period of one month with effect from the last day of
the Interest Period with respect to any such Loans. The Administrative Agent
will promptly notify the applicable Borrower and the Multicurrency Revolving
Lenders under such Revolving Facility of any such redenomination and in such
notice by the Administrative Agent to each Lender under such Revolving Facility
will state the aggregate Dollar Equivalent amount of the redenominated
Alternative Currency Loans as of the Computation Date with respect thereto and
such Lender’s Multicurrency Revolver Pro Rata Share thereof under such Revolving
Facility.

 

(e)                        If at any time an Alternative Currency Loan
denominated in a currency other than Euros is outstanding, the relevant
Alternative Currency is replaced as the lawful currency of the country that
issued such Alternative Currency (the “Issuing Country”) by the Euro so that all
payments are to be made in the Issuing Country in Euros and not in the
Alternative Currency previously the lawful currency of such country, then such
Alternative Currency Loan shall be automatically converted into an Alternative
Currency Loan denominated in Euros in a principal amount equal to the amount of
Euros into which the principal amount of such Alternative Currency Loan would be
converted pursuant to the EMU Legislation and thereafter no further Alternative
Currency Loans will be available in such Alternative Currency,

 

126

--------------------------------------------------------------------------------



 

with the basis of accrual of interest, notice requirements and payment offices
with respect to such Alternative Currency Loan to be that consistent with the
convention and practices in the Euro-zone interbank market for Euro denominated
loans. Without prejudice and in addition to any method of conversion or rounding
prescribed by any relevant EMU Legislation, (i) each reference in this Agreement
to a minimum amount (or an integral multiple thereof) in such Alternative
Currency shall be replaced by a reference to such reasonably comparable and
convenient amount (or an integral multiple thereof) in Euros as the
Administrative Agent may from time to time specify and (ii) this Agreement shall
be subject to such other reasonable changes of construction as the
Administrative Agent may from time to time specify to be necessary or
appropriate to reflect the introduction of or changeover to Euros.

 

(f)                         In each case, to the maximum extent permitted under
applicable law, the applicable Borrowers from time to time, at the request of
any Lender or any Facing Agent, shall pay to such Lender or Facing Agent the
amount of any losses, damages, liabilities, claims, reduction in yield,
additional expense, increased cost, reduction in any amount payable, reduction
in the effective return of its capital, the decrease or delay in the payment of
interest or any other return forgone as reasonably determined by such Lender or
Facing Agent or its affiliates with respect to an Alternative Currency Loan
affected by Section 2.8(e) as a result of the tax or currency exchange resulting
from the introduction, changeover to or operation of the Euro in any applicable
nation or Eurocurrency market. A certificate of any such Lender or the
respective Facing Agent setting forth such Lender’s or such Facing Agent’s
determination of the amount or amounts necessary to compensate such Lender or
such Facing Agent shall be delivered to the Administrative Agent for delivery to
the applicable Borrower and shall be conclusive absent manifest error so long as
such determination is made by such Lender or such Facing Agent on a reasonable
basis. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(g)                        Notwithstanding anything herein to the contrary,
during the existence of an Event of Default, upon the request of the Majority
Lenders under the Multicurrencyany Revolving Facility with outstanding
Alternative Currency Loans, all or any part of any outstanding Multicurrency
Revolving Loans that are Alternative Currency Loans under such Revolving
Facility shall be redenominated and converted into Base Rate Loans in Dollars
with effect from the last day of the Interest Period with respect to any such
Alternative Currency Loans. The Administrative Agent will promptly notify
Company of any such redenomination and conversion request.

 

2.9                               Additional Facilities.

 

(a)                       Borrowers shall have the right at any time so long as
no Unmatured Event of Default or Event of Default then exists (except, in the
case of Additional Facilities incurred to finance a Limited Condition
Acquisition, in which case such requirement shall be limited to customary “Funds
Certain Provisions” or “SunGard” provisions, if otherwise agreed to by the
Lenders providing such Additional Facilities) and from time to time after the

 

127

--------------------------------------------------------------------------------



 

ClosingSecond Amendment Effective Date, to obtain and incur from one or more
existing Lenders and/or other Persons that are Eligible Assignees and which, in
each case, agree to provide commitments or to make loans to the applicable
Borrower in an aggregate principal amount not to exceed the Dollar Equivalent of
the Additional Facility Limit, which loans may be incurred as (i) one or more
tranches of additional term loans available to one or more Borrowers (the
“Additional Term Loans”) as allocated by Company and the Lenders providing such
Additional Term Loans under a facility that would provide that the Additional
Term Loans would have a Weighted Average Life to Maturity of not less than the
existing Term Loans with the then longest Weighted Average Life to Maturity
(except to the extent that any such Additional Term Loans replace, renew,
refinance, extend, defease, or restructure the Dollar Senior Notes (2020) or the
Euro Senior Notes (2020)), and a final maturity no earlier than the latest
existing Term Maturity Date (except to the extent that any such Additional Term
Loans replace, renew, refinance, extend, defease, or restructure the Dollar
Senior Notes (2020) or the Euro Senior Notes (2020)); provided that the terms
and conditions of any Additional Term Loans, taken as a whole, shall be
substantially similar to, or less favorable to the Lenders or New Lenders
providing such Additional Term Loans, than those applicable to the existing Term
Facilities taken as a whole (other than as to term, pricing, fees and other
economic terms), except for covenants and other provisions applicable only to
periods after the earlier to occur of the date that all other Term Loans are
paid in full (other than contingent indemnification obligations not then due)
and the latest Term Maturity Date at the time such Additional Term Loans are
incurred (without regard to the maturity date for such Additional Term Loans);
provided, however, that (X) to the extent the terms and conditions of such
Additional Term Loans are not consistent with one or more of the existing Term
Facilities (except to the extent permitted pursuant to the immediately preceding
proviso or clause (Y) below), such terms and conditions may differ if reasonably
satisfactory to Company and the Administrative Agent, or (Y) in the event such
terms are more favorable (taken as a whole) to the Lenders or New Lenders
providing such Additional Term Loans, (A) the applicable Borrowers shall have
the right to unilaterally provide the existing Term Lenders with additional
rights and benefits and the “substantially similar to” or not “less favorable”
requirement of the preceding proviso and compliance therewith shall be
determined after giving effect to such additional rights and benefits and (B) to
the extent that an additional financial maintenance covenant is added for the
benefit of the Lenders under such Additional Term Loans, then such financial
maintenance covenant shall be added to the Term Facilities that remain
outstanding after the issuance or incurrence of such Additional Term Loans (to
the extent not already benefitting from any similar financial maintenance
covenant and to the extent that such financial maintenance covenant would be
effective prior to the latest Term Maturity Date for such Term Facilities) for
the benefit of the Term Lenders thereunder (it being understood and agreed that
Company may, at its option, deliver a certificate to the Administrative Agent
certifying that the requirements of the provisos to this clause (i) have been
satisfied at least 5 Business Days prior to the incurrence of such Indebtedness,
and such certification shall be conclusive evidence that such requirements have
been satisfied unless the Administrative Agent provides notice to Company of its
objection during such 5 Business Day period (including a reasonable description
of the basis upon which it objects)), (ii) increases to one or more existing
Term Facilities, (iii) increases to the Multicurrencyone or more Revolving
Facility or to any

 

128

--------------------------------------------------------------------------------



 

Additional Revolving FacilityFacilities, or (iv) one or more additional tranches
of revolving commitments (theeach, an “Additional Revolving Facility”) as
allocated by Company and the Lenders providing commitments in respect of such
Additional Revolving Facility under a facility that would provide that thesuch
Additional Revolving Facility would have a final maturity no earlier than the
latest existing Revolver Termination Date (except to the extent that any such
Additional Revolving Facilities replace, renew, refinance, extend, defease, or
restructure the Dollar Senior Notes (2020) or the Euro Senior Notes (2020));
provided that the terms and conditions of any Additional Revolving Facility,
taken as a whole, shall be substantially similar to, or less favorable to the
Lenders or New Lenders providing such Additional Revolving Facility, than those
applicable to the Multicurrencyexisting Revolving FacilityFacilities taken as a
whole (other than as to term, pricing, fees and other economic terms) except for
covenants and other provisions applicable only to periods after the latest
Revolver Termination Date at the time such Additional Revolving Facility is
obtained (without regard to the maturity date for such Additional Revolving
Facility); provided, however, that (X) to the extent the terms and conditions of
such Additional Revolving Facility are not consistent with one or more of the
existing Multicurrency Revolving Facility or any existing Additional Revolving
Facilities (except to the extent permitted pursuant to the immediately preceding
proviso or clause (Y) below), such terms and conditions may differ if reasonably
satisfactory to Company and the Administrative Agent, or (Y) in the event such
terms are more favorable (taken as a whole) to the Lenders or New Lenders
providing such Additional Revolving Facility, (A) the applicable Borrowers shall
have the right to unilaterally provide the Lenders under the existing
Multicurrency Revolving Lenders or existing Lender under an existing Additional
Revolving FacilityFacilities with additional rights and benefits and the
“substantially similar to” or not “less favorable” requirement of the preceding
proviso and compliance therewith shall be determined after giving effect to such
additional rights and benefits and (B) to the extent that an additional
financial maintenance covenant is added for the benefit of the Lenders under
such Additional Revolving Facility, then such financial maintenance covenant
shall be added to the existing Multicurrency Revolving Facility and any existing
Additional Revolving Facilities that remain outstanding after the commitments
under such Additional Revolving Facility become effective (to the extent not
already benefitting from any similar financial maintenance covenant and to the
extent that such financial maintenance covenant would be effective prior to the
latest Revolver Termination Date for such Revolving Facilities) for the benefit
of the existing Multicurrency Revolving Lenders thereunder or existing Lenders
under suchthe existing Additional Revolving Facilities (it being understood and
agreed that Company may, at its option, deliver a certificate to the
Administrative Agent certifying that the requirements of the provisos to this
clause (iv) have been satisfied at least 5 Business Days prior to the incurrence
of such Indebtedness, and such certification shall be conclusive evidence that
such requirements have been satisfied unless the Administrative Agent provides
notice to Company of its objection during such 5 Business Day period (including
a reasonable description of the basis upon which it objects)) (clauses
(i) through (iv) collectively, “Additional Facilities”). Any Additional Facility
shall rank pari passu with any then-existing tranche of Loans and/or
Multicurrency Revolving Commitments and/or Additional Facility Commitments in
right of payment and shall (x) rank pari passu with any then-existing tranche of
Loans incurred by and/or Multicurrency Revolving Commitments and/or

 

129

--------------------------------------------------------------------------------



 

Additional Facility Commitments made available to the same Borrower in right of
guarantees and security and (y) be subject to the CAM Exchange (and the holders
of any Indebtedness or commitments in respect of such Additional Facility shall
have become a party to the Re-Allocation Agreement, by execution and delivery of
a joinder thereto or other arrangement reasonably acceptable to the
Administrative Agent). No Additional Facility may be (x) guaranteed by any
Person which is not a Credit Party or (y) secured by any assets other than the
Collateral (other than any Additional Revolving Facility incurred by an Othera
Subsidiary Borrower that is not a U.S. Credit Party which becomes a Borrower
after the date of this Agreement, which may be guaranteed by Persons that are
not Credit Parties on the date when such Additional Revolving Facility in favor
of such Other Subsidiary Borrower is established and secured by collateral
belonging to such Credit Parties so long as the Lenders that agree to provide
such Additional Revolving Facility enter into the CAM Exchange). Each New Lender
that becomes a Lender with respect to a tranche of Additional Facilities
pursuant to this Section 2.9 hereby acknowledges and agrees that the term of
each Term Facility, the Multicurrencyeach Revolving Facility and each
sub-facility thereof may be extended or replaced and that each New Lender,
solely with respect to the Additional Facilities held by such New Lender, agrees
in advance to any changes made to this Agreement and the other Loan Documents in
order to implement such extension or replacement (including changes with respect
to pricing, fees and other economic terms relating solely to such extended or
replaced facility or facilities) as may be reasonably proposed to be made by
Company (Company’s signature to be conclusive evidence of such reasonability);
provided that no such extension of an Additional Facility to which a New Lender
is a party shall apply to such New Lender without its consent. Each New Lender
hereby agrees to take such actions and execute and deliver such amendments,
agreements, instruments or documents as the Administrative Agent may reasonably
request to give effect to the preceding sentence; provided that the foregoing
provision shall not be construed to require a New Lender to execute any
amendment, agreement, instrument or document which contains changes other than
those relating solely to such extended or replaced facility or facilities.

 

(b)                       In the event that any Borrower desires to create an
Additional Facility, such Borrower will enter into an amendment to this
Agreement with the lenders providing such Additional Facility (who shall by
execution thereof become Lenders hereunder if not theretofore Lenders) to
provide for such Additional Facility, which amendment shall set forth any terms
and conditions of the Additional Facility not covered by this Agreement as
agreed by the applicable Borrower and such Lenders, and shall provide for the
issuance of promissory notes to evidence the Additional Facility if requested by
the Lenders making advances under the Additional Facility, with such amendment
to be in form and substance reasonably acceptable to the Administrative Agent
and consistent with the terms of this Section 2.9(b). No consent of any Lender
(other than any Lender making loans or whose commitment is increased under
thesuch Additional Facility) is required to permit the Loans or commitments
contemplated by this Section 2.9 or the aforesaid amendment to effectuate
thesuch Additional Facility. ThisNotwithstanding anything to the contrary in
this Agreement or any other Loan Document, this Section 2.9(b) shall supersede
any other provisions contained in the Loan Documents, including, without
limitation, Section 12.1, to the contrary.

 

130

--------------------------------------------------------------------------------



 

(c)                                  Upon implementation of any new Additional
Revolving Facility,:

 

(i) (i) if such Additional Revolving Facility is implemented either by
increasing the amount of then-existing Multicurrency Revolving Commitments under
an existing Revolving Facility, or by increasing the amount of then-existing
Additional Facility Commitments in respect of an Additional Revolving Facility
(rather than by implementing a new Additional Revolving Facility tranche), each
Lender under such existing Facility immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
relevant New Lender, and each relevant New Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit issued under such Facility such that,
after giving effect to each deemed assignment and assumption of participations,
all of the Lenders’ (including each New Lender’s) participations hereunder in
Letters of Credit under such Facility shall be held on a pro rata basis on the
basis of their respective Multicurrency Revolving Commitments in respect of such
Revolving Facility or Additional Facility Commitments in respect of ansuch
Additional Revolving Facility (after giving effect to any increase in such
Commitments pursuant to this Section 2.9) and (ii) each existing Lender under
the applicable Multicurrency Revolving Facility or Additional Revolving Facility
shall assign Loans made by them under that Facility to certain other Lenders
under that Facility (including the New Lenders providing the relevant new
Additional Revolving Facility), and such other Lenders under that Facility
(including the New Lenders providing the relevant new Additional Revolving
Facility) shall purchase such Loans, in each case to the extent necessary so
that all of the Lenders under that Facility participate in each outstanding
borrowing of Loans under that Facility pro rata on the basis of their respective
Multicurrency Revolving Commitments in respect of such Revolving Facility or
Additional Facility Commitments in respect of ansuch Additional Revolving
Facility (after giving effect to any increase in such Commitments pursuant to
this Section 2.9); it being understood and agreed that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this
clause (ic); and

 

(ii) (ii) if such Additional Revolving Facility is implemented pursuant to a
request to add one or more new Additional Revolving Facility tranches, (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on theany then-existing Multicurrency Revolving Facility or
then-existinghaving the same Borrowers as such Additional Revolving Facility
(any such existing Revolving Facility, a “Comparable Revolving Facility”) and
such new Additional Revolving Facility, (B) repayments required upon the
Maturity Date of the then-existing Multicurrency Revolving Facility or
then-existing AdditionalComparable Revolving Facility and such new Additional
Comparable Revolving Facility and (C) repayments made in connection with any
permanent repayment and termination of commitments (subject to clause
(3) below)) of Loans under any revolving Facility after the effective date of
Additional Facility Commitments in respect of such Additional Revolving Facility
shall be made on a pro rata basis between the then-outstanding
MulticurrencyComparable Revolving Facility (if any), and the new Additional
Revolving Facility and any other then-outstanding Additional Revolving Facility
(if any), (2) any swing line loans made, or letters of credit issued, as
applicable, under any revolving Facility after the effective date of Additional
Facility

 

131

--------------------------------------------------------------------------------



 

Commitments in respect of such Additional Revolving Facility, shall be made or
issued to the extent reasonably practicable on a pro rata basis between the
then-outstanding MulticurrencyComparable Revolving Facility (if any), and the
new Additional Revolving Facility and any other then-outstanding Additional
Revolving Facility (if any) and (3) the permanent repayment of Loans with
respect to, and termination of commitments under, such new Additional Revolving
Facility shall be made on a pro rata basis between the then-outstanding
MulticurrencyComparable Revolving Facility, and the new Additional Revolving
Facility and any other then-outstanding Additional Revolving Facility (if any),
except that the BorrowerBorrowers under such new Additional Revolving Facility
shall be permitted to permanently repay and terminate commitments under such
Additional Revolving Facility on a greater than pro rata basis than any other
Comparable Revolving Facility that has a later Maturity Date than such
Additional Revolving Facility either at the time of incurrence of such
Additional Revolving Facility or on the date that such Revolving Facility is
subsequently incurred after the incurrence of such new Additional Revolving
Facility.

 

2.10                        Letters of Credit.

 

(a)                                 Letters of Credit Commitments.

 

(i)     USD Letters of Credit. Subject to and upon the terms and conditions
herein set forth, each USD Revolving Borrower may request, on behalf of itself
or any Subsidiary or Unrestricted Entity (subject to the limitation on
Investments in Unrestricted Entities set forth in Section 8.7(k)), that any
Facing Agent issue, at any time and from time to time during the USD Revolving
Commitment Period, for the account of such USD Revolving Borrower and for the
benefit of any holder (or any trustee, agent or other similar representative for
any such holder) of obligations of one or more of the USD Revolving Borrowers,
any of their Subsidiaries and any Unrestricted Entities (in the case of
Unrestricted Entities, subject to the limitation on Investments in Unrestricted
Entities set forth in Section 8.7(k)), a USD Letter of Credit, in a form
customarily used by such Facing Agent, or in such other form as has been
approved by such Facing Agent in support of such obligations; provided, however,
that no USD Letter of Credit shall be issued the Stated Amount of which, when
added to the USD LC Obligations (exclusive of Unpaid Drawings relating to USD
Letters of Credit which are repaid on or prior to the date of, and prior to the
issuance of, the respective USD Letter of Credit) at such time, would exceed the
lesser of (1) $225,000,000 or (2) when added to the aggregate Effective Amount
of all USD Revolving Loans and USD Swing Line Loans then outstanding with
respect to all USD Revolving Borrowers, the USD Revolving Commitments at such
time;

 

132

--------------------------------------------------------------------------------



 

provided, further, that (x) the aggregate face amount of all outstanding USD
Letters of Credit issued by any Facing Agent shall not exceed such Facing
Agent’s Applicable LC Sublimit in respect of USD Letters of Credit and (y) the
aggregate face amount of all USD Letters of Credit issued and outstanding for
the account of any USD Revolving Borrower shall not exceed, when added without
duplication to the aggregate Effective Amount of all USD Revolving Loans, USD LC
Obligations and USD Swing Line Loans of such USD Revolving Borrower, such USD
Revolving Borrower’s Available USD Revolver Sublimit.

 

(ii)          (a) Multicurrency Letters of Credit Commitments. Subject to and
upon the terms and conditions herein set forth, Companyeach Multicurrency
Revolving Borrower may request, on behalf of itself or any Other Subsidiary
Borroweror Unrestricted Entity, that any Facing Agent issue, at any time and
from time to time during the Multicurrency Revolving Commitment Period, for the
account of such Multicurrency Revolving Borrower and for the benefit of any
holder (or any trustee, agent or other similar representative for any such
holder) of obligations of one or more of the Multicurrency Revolving Borrowers,
any of their Subsidiaries and any Unrestricted Entities (in the case of
Unrestricted Entities, subject to the limitation on Investments in Unrestricted
Entities set forth in Section 8.7(k)), a Multicurrency Letter of Credit, in a
form customarily used by such Facing Agent, or in such other form as has been
approved by such Facing Agent in support of such obligations; provided, however,
that no Multicurrency Letter of Credit shall be issued the Stated Amount of
which, when added to the Multicurrency LC Obligations (exclusive of Unpaid
Drawings relating to Multicurrency Letters of Credit which are repaid on or
prior to the date of, and prior to the issuance of, the respective Multicurrency
Letter of Credit) at such time, would exceed the lesser of (1) the Dollar
Equivalent of $250,000,000$25,000,000 or (2) when added to the Dollar Equivalent
of the aggregate principal amountEffective Amount of all Multicurrency Revolving
Loans and Multicurrency Swing Line Loans, then outstanding with respect to all
Multicurrency Revolving Borrowers, the Multicurrency Revolving Commitments at
such time; provided, further, that (x) the aggregate face amount of all
outstanding Multicurrency Letters of Credit issued and outstanding by any Facing
Agent shall not exceed such Facing Agent’s Applicable LC Sublimit in respect of
Multicurrency Letters of Credit and (y) the aggregate face amount of all
Multicurrency Letters of Credit issued and outstanding for the account of any
Multicurrency Revolving Borrower shall not exceed, when added without
duplication to the Dollar Equivalent of the aggregate principal amountEffective
Amount of all Multicurrency Revolving Loans, Multicurrency LC Obligations and
Multicurrency Swing Line Loans of such Multicurrency Revolving Borrower, such
Multicurrency Revolving Borrower’s Available Multicurrency Revolver Sublimit.
Notwithstanding anything to the contrary in this Section 2.10, at the request of
the applicable requesting Borrower, any Letter of Credit may contain a statement
to the effect that such Letter of Credit is issued for the account of Company,
any of its Subsidiaries or any Unrestricted Entity; provided that
notwithstanding such statement, such requesting Borrower shall be the actual
account party for all purposes of the Loan

 

133

--------------------------------------------------------------------------------



 

Documents for such Letter of Credit and such statement shall not affect such
requesting Borrower’s reimbursement obligations hereunder with respect to such
Letter of Credit.

 

(iii)       Notwithstanding anything to the contrary in this Section 2.10, at
the request of the applicable requesting Revolving Borrower under any Revolving
Facility, any Letter of Credit under such Revolving Facility may contain a
statement to the effect that such Letter of Credit is issued for the account of
Company, any of its Subsidiaries or any Unrestricted Entity; provided that
notwithstanding such statement, such requesting Revolving Borrower under such
Revolving Facility shall be the actual account party for all purposes of the
Loan Documents for such Letter of Credit and such statement shall not affect
such requesting Revolving Borrower’s reimbursement obligations hereunder with
respect to such Letter of Credit.

 

(iv)      The Company or the applicable Revolving Borrower shall identify in the
applicable Notice of Issuance whether such Letter of Credit is to be issued
under the Multicurrency Revolving Facility or the USD Revolving Facility;
provided that Letters of Credit denominated in a currency other than Dollars
shall only be issued under the Multicurrency Revolving Facility (and, for the
avoidance of doubt, Letters of Credit denominated in Dollars may be issued under
either the Multicurrency Revolving Facility or the USD Revolving Facility,
subject to compliance with the requirements of this Section 2.10(a)).

 

(b)                                 Obligation of Facing AgentAgents to Issue
LetterLetters of Credit. Each Facing Agent agrees (subject to the terms and
conditions contained herein), at any time and from time to time on or after the
Closing Date and, with respect to each Revolving Facility, prior to the Revolver
Termination Date for such Revolving Facility, following its receipt of the
respective Notice of Issuance, to issue for the account of Company or any Other
Subsidiaryany Revolving Borrower under the applicable Revolving Facility, but
subject to the last sentence of Section 2.10(a)(iii), one or more Letters of
Credit under such Revolving Facility in support of such obligations of one or
more of the Borrowers, any of their respective Subsidiaries and any Unrestricted
Entities as is permitted to remain outstanding; provided that the respective
Facing Agent shall be under no obligation to issue any Letter of Credit of the
types described above if at the time of such issuance:

 

(i)             any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Facing Agent
from issuing such Letter of Credit or any Requirement of Law applicable to such
Facing Agent from any Governmental Authority with jurisdiction over such Facing
Agent shall prohibit, or request that such Facing Agent refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Facing Agent with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Facing Agent is
not otherwise compensated) not in effect on the date hereofSecond Amendment
Effective Date, or any unreimbursed loss, cost or expense

 

134

--------------------------------------------------------------------------------



 

which was not applicable, in effect or known to such Facing Agent as of the date
hereofSecond Amendment Effective Date and which such Facing Agent in good faith
deems material to it; or

 

(ii)          the issuance of such Letter of Credit would violate one or more
policies of such Facing Agent applicable to letters of credit generally.

 

Notwithstanding the foregoing, (i) except as set forth on Schedule 2.10(j) or as
Company and the applicable Facing Agent otherwise agree, each Letter of Credit
shall have an expiry date occurring not later than one year after such Letter of
Credit’s date of issuance; provided that any Letter of Credit may be
automatically extendable for periods of up to one year (or such longer period as
the respective Facing Agent may agree in its discretion) so long as such Letter
of Credit provides that the respective Facing Agent retains an option
satisfactory to such Facing Agent, to terminate such Letter of Credit within a
specified period of time prior to each scheduled extension date; (ii) no Letter
of Credit shall have an expiry date occurring later than the Business Day
immediately preceding the Revolver Termination Date for the Facility under which
such Letter of Credit was issued unless otherwise agreed by the respective
Facing Agent; (iii) (x) each USD Letter of Credit shall be denominated in
Dollars and be payable on a sight basis and (y) each Multicurrency Letter of
Credit shall be denominated in Dollars or an Alternative Currency and be payable
on a sight basis; (iv) the Stated Amount of each Letter of Credit shall not be
less than the Dollar Equivalent of $100,000 or such lesser amount as is
acceptable to the respective Facing Agent; and (v) no Facing Agent will issue
any Letter of Credit after it has received written notice from Company or the
Required Lenders stating that an Event of Default or Unmatured Event of Default
exists until such time as such Facing Agent shall have received a written notice
of (x) rescission of such notice from the party or parties originally delivering
the same or (y) a waiver of such Event of Default or Unmatured Event of Default
by the Required Lenders (or any other amount of Lenders to the extent required
by Section 12.1).

 

(c)                                  Procedures for Issuances and Amendments of
Letters of Credit. Whenever Company or any Other Subsidiaryany Revolving
Borrower desires that a Letter of Credit be issued under any Revolving Facility,
Company or the applicable Revolving Borrower under such Facility shall give the
Administrative Agent and the respective Facing Agent written notice thereof
prior to 1:00 p.m. (New York City time) at least 5 Business Days (or such
shorter period as may be acceptable to such Facing Agent) prior to the proposed
date of issuance (which shall be a Business Day) which written notice shall be
substantially in the form of Exhibit 2.10(c) or such other form as the
respective Facing Agent may agree (each, a “Notice of Issuance”) and may be
submitted via facsimile or other electronic image scan transmission (e.g., “pdf”
or “tif” via email) to the respective Facing Agent (who may rely upon such
facsimile or electronic image scan transmission as if it were an original
thereof). Each such notice shall specify (A) the Revolving Facility under which
such Letter of Credit is requested, (B) the proposed issuance date and
expiration date, (BC) the name(s) of each obligor with respect to such Letter of
Credit, (CD) the applicable Borrower as the account party, and any other account

 

135

--------------------------------------------------------------------------------



 

parties consistent with the terms of the last sentence of Section 2.10(a), (DE)
the name and address of the beneficiary, (EF) the Stated Amount in Dollars or
the Alternative Currency of such proposed Letter of Credit and (FG) the purpose
of such Letter of Credit. In addition, each Notice of Issuance may contain a
general description of any specific terms and conditions to be included in such
proposed Letter of Credit (all of which terms and conditions shall be acceptable
to the respective Facing Agent). Unless otherwise specified, all Standby Letters
of Credit will be governed by the UCP or ISP and all Bank Guarantees will be
governed by the Uniform Rules for Demand Guarantees, in each case, as in effect
on the date of issuance of such Letter of Credit. Each Notice of Issuance shall
include any other documents as the respective Facing Agent customarily requires
in connection therewith to the extent notice of such other documents has been
provided by the respective Facing Agent to the applicable Borrower prior to the
date of such Notice of Issuance. From time to time while a Letter of Credit is
outstanding and prior to the Revolver Termination Date for the Facility under
which such Letter of Credit was issued, the applicable Facing Agent will, upon
written request from Company or the applicable Borrower received by the Facing
Agent (with a copy sent by Company or such Borrower to the Administrative Agent)
at least 3 Business Days (or such shorter time as the Facing Agent and the
Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed date of amendment, amendreplacement,
restatement, supplement or other modification, amend, replace, restate,
supplement or otherwise modify any Letter of Credit issued by it. Each such
request for amendment, replacement, restatement, supplement or modification of a
Letter of Credit shall be made by facsimile or other electronic image scan
transmission (e.g., “pdf” or “tif” via email), confirmed promptly in an original
writing (each a “Letter of Credit Amendment Request”) and shall specify in form
and detail reasonably satisfactory to the Facing Agent: (i) the Letter of Credit
to be amended, replaced, restated, supplemented or otherwise modified and the
Revolving Facility under which such Letter of Credit was issued; (ii) the
proposed date of amendment of the, replacement, restatement, supplement or
modification of such Letter of Credit (which shall be a Business Day); (iii) the
nature of the proposed amendment, replacement, restatement, supplement or
modification; and (iv) such other matters as the Facing Agent may require. The
to the extent notice of such other requirement has been provided by the
respective Facing Agent to the applicable Borrower prior to the date of such
Letter of Credit Amendment Request (or if such notice is provided after such
Letter of Credit Amendment Request is delivered, the applicable Borrower shall
provide such additional information promptly thereafter and in any event prior
to the date of issuance of such Letter of Credit). No Facing Agent shall be
under noany obligation to amend, replace, restate, supplement or otherwise
modify any Letter of Credit issued by it if: (A) thesuch Facing Agent would have
no obligation at such time to issue such Letter of Credit in its amended,
replaced, restated, supplemented or modified form under the terms of this
Agreement, or (B) the beneficiary of any such Letter of Credit does not accept
the proposed amendment, replacement, restatement, supplement or modification to
the Letter of Credit. Each Facing Agent shall, promptly after the issuance of or
amendment or, replacement, restatement, supplement or other modification to a
Letter of Credit issued by it, give the Administrative Agent and the applicable
Borrower written notice of the issuance, amendment orreplacement, restatement,
supplement or modification of such Letter of Credit, accompanied by a copy of
such issuance, amendment, replacement, restatement, supplement or modification.

 

136

--------------------------------------------------------------------------------



 

Promptly upon receipt of such notice, the Administrative Agent shall give each
Multicurrency Revolving Lender under the Revolving Facility under which such
Letter of Credit was issued written notice of such issuance, amendment,
replacement, restatement, supplement or modification, and if so requested by any
Multicurrency Revolving Lender under such Revolving Facility, the Administrative
Agent shall provide such Multicurrency Revolving Lender with copies of such
issuance, amendment, replacement, restatement, supplement or modification.

 

(d)                                 Agreement to Repay Letter of Credit
Payments.

 

(i)             The applicable Borrower hereby agrees to reimburse the
respective Facing Agent, by making payment to the Administrative Agent in
immediately available funds in Dollars (or if such Unpaid Drawing was in an
Alternative Currency, then in such Alternative Currency or, at the option of
such Borrower, the Dollar Equivalent amount of such Unpaid Drawing in Dollars)
at the Notice Address, for any payment or disbursement made by such Facing Agent
under and in accordance with any Letter of Credit (each such amount so paid or
disbursed until reimbursed, an “Unpaid Drawing”), no later than 1 Business Day
after the date on which Company and the applicable Borrower receives notice of
such payment or disbursement (the “Honor Date”), together with interest on the
amount so paid or disbursed by such Facing Agent, to the extent not reimbursed
prior to 12:00 Noon (New York City time) on the date of such payment or
disbursement, from and including the date paid or disbursed by such Facing Agent
to but excluding the date such Facing Agent is reimbursed therefor by or on
behalf of the applicable Borrower at a rate per annum which shall be, (x) in the
case of Letters of Credit denominated in Dollars,  the Base Rate in effect from
time to time plus the Applicable Base Rate Margin and (y) in the case of Letters
of Credit denominated in an Alternative Currency, at a rate per annum which
shall be the Eurocurrency Rate applicable to Loans denominated in such Alternate
Currency in effect from time to time plus the Applicable Eurocurrency Margin;
provided, however, that anything contained in this Agreement to the contrary
notwithstanding, (i) unless Company or the applicable Borrower shall have
notified the Administrative Agent and the applicable Facing Agent prior to 10:00
a.m. (New York City time) on the Honor Date that the applicable Facing Agent
will be reimbursed for the amount of such Unpaid Drawing with funds other than
the proceeds of Multicurrency Revolving Loans under the Revolving Facility under
which such Letter of Credit was issued, the applicable Borrower shall be deemed
to have timely given a Notice of Borrowing to the Administrative Agent
requesting each Multicurrency Revolving Lender under such Revolving Facility to
make Multicurrency Revolving Loans under such Revolving Facility which are,
(x) in the case of Letters of Credit denominated in Dollars, Base Rate Loans or
(y) in the case of Letters of Credit denominated in an Alternative Currency,
Eurocurrency Loans, in each case on the Honor Date in an amount equal to the
Dollar Equivalent of the amount of such Unpaid Drawing and the Administrative
Agent shall, if such Notice of Borrowing is deemed given, promptly notify the
Revolving Lenders under such Revolving Facility thereof and (ii) unless any of
the events described in Section 10.1(e) or 10.1(f) shall have occurred

 

137

--------------------------------------------------------------------------------



 

and be continuing (in which event the procedures of Section 2.10(e) shall
apply), each such Multicurrency Revolving Lender under such Revolving Facility
shall, on the Honor Date, make Multicurrency Revolving Loans which are, (x) in
the case of Letters of Credit denominated in Dollars, Base Rate Loans or (y) in
the case of Letters of Credit denominated in Alternative Currency, Eurocurrency
Loans, in each case in the amount of its Multicurrency Revolver Pro Rata Share
of(in the case of a Letter of Credit issued under the Multicurrency Revolving
Facility) or USD Revolver Pro Rata Share (in the case of a Letter of Credit
issued under the USD Revolving Facility) of the Dollar Equivalent of such Unpaid
Drawing, the proceeds of which shall be applied directly by the Administrative
Agent to reimburse the applicable Facing Agent for the amount of such Unpaid
Drawing; and provided, further, that if for any reason, proceeds of
Multicurrency Revolving Loans under such Revolving Facility are not received by
the applicable Facing Agent on the Honor Date in an amount equal to the amount
of the Dollar Equivalent of such Unpaid Drawing, the applicable Borrower shall
reimburse or cause to be reimbursed the applicable Facing Agent, on the Business
Day immediately following the Honor Date, in an amount in Same Day Funds equal
to the excess of the amount of the Dollar Equivalent of such Unpaid Drawing over
the Dollar Equivalent of the amount of such Multicurrency Revolving Loans under
such Revolving Facility, if any, which were so received, plus accrued interest
on such amount at the rate set forth in Section 3.1(a); provided, however, that
to the extent such amounts are not reimbursed prior to 12:00 Noon (New York City
time) on the fifth Business Day following the date of payment or disbursement by
the applicable Facing Agent, interest shall thereafter accrue on the amounts so
paid or disbursed by such Facing Agent (and until reimbursed by or on behalf of
the applicable Borrower) at a rate per annum which shall be the Base Rate in
effect from time to time plus the Applicable Base Rate Margin plus an additional
2% per annum, such interest also to be payable on demand. The respective Facing
Agent shall give Company and the applicable Borrower prompt written notice of
each Drawing under any Letter of Credit; provided that the failure to give any
such notice shall in no way affect, impair or diminish Company’s or any other
Borrower’s obligations hereunder.

 

(ii)          The Obligations of the applicable Borrower under this
Section 2.10(d) to reimburse or cause to be reimbursed the respective Facing
Agent with respect to drawings on Letters of Credit issued for such Borrower’s
account (each, a “Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances (including
irrespective of:

 

(A)       any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

 

(B)       the existence of any claim, setoff, defense or other defense to
payment which any Borrower may

 

138

--------------------------------------------------------------------------------



 

have at any time against a beneficiary named in a Letter of Credit, any
transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, the Collateral Agent, the Facing
Agent, any LC Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between any
Borrower and the beneficiary named in any such Letter of Credit);

 

(C)       any non-application or mis-application by the beneficiary of the
proceeds of such Drawing;

 

(D)       any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect to any statement therein being untrue or inaccurate in any respect;
or

 

(E)        the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents,

 

the respective Facing Agent’s only obligation to such Borrower being to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by any Facing Agent under or in connection with any Letter of Credit if taken or
omitted in the absence of a bad faith breach of its material obligations
hereunder, gross negligence or willful misconduct as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction, shall not
create for such Facing Agent any resulting liability to Company or any Lender.

 

(e)                                  Letter of Credit Participations.

 

(i)             Immediately upon the issuance by any Facing Agent of any Letter
of Credit under any Revolving Facility, such Facing Agent shall be deemed to
have sold and transferred to each Multicurrency Revolving Lender under such
Revolving Facility, other than such Facing Agent (each such Revolving Lender, in
its capacity under this Section 2.10(e), a “LC Participant”), and each such LC
Participant under such Revolving Facility shall be deemed irrevocably and
unconditionally to have purchased and received from such Facing Agent, without
recourse or warranty, an undivided interest and participation, to the extent of
such Multicurrency Revolving Lender’s Multicurrency Revolver Pro Rata Share (in
the case of a Letter of Credit issued under the Multicurrency Revolving
Facility) or USD Revolver Pro Rata Share (in the case of a Letter of Credit

 

139

--------------------------------------------------------------------------------



 

issued under the USD Revolving Facility), in such Letter of Credit, each Drawing
made thereunder and the obligations of the applicable Borrower under this
Agreement with respect thereto (although Letter of Credit fees under any
Revolving Facility shall be payable directly to the Administrative Agent for the
account of the LC Participant under such Revolving Facility as provided in
Section 2.10(g) and the LC Participants shall have no right to receive any
portion of the facing fees), and any security therefor or guaranty pertaining
thereto. UponWith respect to each Revolving Facility, upon any change in the
Multicurrency Revolving Commitments of the Multicurrency Revolving Lenders under
such Revolving Facility, it is hereby agreed that, with respect to all
outstanding Letters of Credit under such Revolving Facility and Unpaid Drawings
relating to Letters of Credit issued under such Revolving Facility, there shall
be an automatic adjustment pursuant to this Section 2.10(e) to reflect the new
Multicurrency Revolver Pro Rata Share (in the case of a Letter of Credit issued
under the Multicurrency Revolving Facility) or USD Revolver Pro Rata Share (in
the case of a Letter of Credit issued under the USD Revolving Facility) of the
assignor and assignee Lender or of all Lenders with Multicurrency Revolving
Commitments under such Revolving Facility, as the case may be.

 

(ii)          In determining whether to pay under any Letter of Credit, such
Facing Agent shall have no obligation relative to the LC Participants other than
to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by any Facing Agent under or in connection with any Letter of Credit
issued by it if taken or omitted in the absence of a bad faith breach of its
material obligations hereunder, gross negligence or willful misconduct as
determined by a final and non-appealable judgment rendered by a court of
competent jurisdiction, shall not create for such Facing Agent any resulting
liability to Company or any Lender.

 

(f)                                   Draws Upon Letter of Credit; Reimbursement
Obligations.

 

(i)             In the event that any Facing Agent makes any payment under any
Letter of Credit under any Revolving Facility issued by it and the applicable
Borrower shall not have reimbursed or caused the reimbursement of such amount in
full to such Facing Agent pursuant to Section 2.10(d) either with such
Borrower’s own funds, the funds of others, or with the proceeds of Multicurrency
Revolving Loans made available by the Multicurrencyany Revolving Lenders, such
Facing Agent shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each LC Participant under such
Revolving Facility of such failure, and each such LC Participant under such
Revolving Facility shall promptly and unconditionally pay to the Administrative
Agent for the account of such Facing Agent, the amount of such LC Participant’s
applicable Multicurrency Revolver Pro Rata Share of(in the case of a Letter of
Credit issued under the Multicurrency Revolving Facility) or USD Revolver Pro
Rata

 

140

--------------------------------------------------------------------------------



 

Share (in the case of a Letter of Credit issued under the USD Revolving
Facility) of such payment in Dollars or, if in an Alternative Currency, in such
Alternative Currency and in Same Day Funds; provided, however, that no LC
Participant shall be obligated to pay to the Administrative Agent its applicable
Multicurrency Revolver Pro Rata Share of(in the case of a Letter of Credit
issued under the Multicurrency Revolving Facility) or USD Revolver Pro Rata
Share (in the case of a Letter of Credit issued under the USD Revolving
Facility) of such unreimbursed amount for any wrongful payment made by such
Facing Agent under a Letter of Credit issued by it as a result of acts or
omissions constituting a bad faith breach of its material obligations hereunder,
willful misconduct or gross negligence as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction on the
part of such Facing Agent. If the Administrative Agent so notifies any LC
Participant under any Revolving Facility required to fund a payment under a
Letter of Credit under such Revolving Facility prior to 11:00 a.m. (New York
City time) or, in the case of a Letter of Credit under such Revolving Facility
denominated in an Alternative Currency, 11:00 a.m. (London time), on any
Business Day, such LC Participant shall make available to the Administrative
Agent for the account of the respective Facing Agent such LC Participant’s
applicable Multicurrency Revolver Pro Rata Share (in the case of a Letter of
Credit issued under the Multicurrency Revolving Facility) or USD Revolver Pro
Rata Share (in the case of a Letter of Credit issued under the USD Revolving
Facility) of the amount of such payment on such Business Day in Same Day Funds.
If and to the extent such LC Participant shall not have so made its applicable
Multicurrency Revolver Pro Rata Share (in the case of a Letter of Credit issued
under the Multicurrency Revolving Facility) or USD Revolver Pro Rata Share (in
the case of a Letter of Credit issued under the USD Revolving Facility) of the
amount of such payment available to the Administrative Agent for the account of
the respective Facing Agent, such LC Participant under such Revolving Facility
agrees to pay to the Administrative Agent for the account of such Facing Agent,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of such Facing Agent at the overnight Federal Funds Rate (or the
applicable cost of funds with respect to amounts denominated in an Alternative
Currency). The failure of any LC Participant under any Revolving Facility to
make available to the Administrative Agent for the account of the respective
Facing Agent its applicable Multicurrency Revolver Pro Rata Share (in the case
of a Letter of Credit issued under the Multicurrency Revolving Facility) or USD
Revolver Pro Rata Share (in the case of a Letter of Credit issued under the USD
Revolving Facility) of any payment under any Letter of Credit under such
Revolving Facility issued by it shall not relieve any other LC Participant under
such Revolving Facility of its obligation hereunder to make available to the
Administrative Agent for the account of such Facing Agent its applicable
Multicurrency Revolver Pro Rata Share (in the case of a Letter of Credit issued
under the Multicurrency Revolving Facility) or USD Revolver Pro Rata Share (in
the case of a Letter of Credit issued under the USD Revolving Facility) of any
payment under any such Letter of Credit on the day required, as specified above,
but no LC Participant under such Revolving Facility shall be

 

141

--------------------------------------------------------------------------------



 

responsible for the failure of any other LC Participant to make available to the
Administrative Agent for the account of such Facing Agent such other LC
Participant’s applicable Multicurrency Revolver Pro Rata Share (in the case of a
Letter of Credit issued under the Multicurrency Revolving Facility) or USD
Revolver Pro Rata Share (in the case of a Letter of Credit issued under the USD
Revolving Facility) of any such payment.

 

(ii)          WheneverWith respect to any Revolving Facility, whenever any
Facing Agent receives a payment of a reimbursement obligation as to which the
Administrative Agent has received for the account of such Facing Agent any
payments from the LC Participants under such Revolving Facility pursuant to this
Section 2.10(f), such Facing Agent shall pay to the Administrative Agent and the
Administrative Agent shall pay to each LC Participant under such Revolving
Facility which has paid its Multicurrency Revolver Pro Rata Share (in the case
of a Letter of Credit issued under the Multicurrency Revolving Facility) or USD
Revolver Pro Rata Share (in the case of a Letter of Credit issued under the USD
Revolving Facility) thereof, in Dollars or, if in an Alternative Currency, in
such Alternative Currency and in Same Day Funds, an amount equal to such LC
Participant’s Multicurrency Revolver Pro Rata Share (in the case of a Letter of
Credit issued under the Multicurrency Revolving Facility) or USD Revolver Pro
Rata Share (in the case of a Letter of Credit issued under the USD Revolving
Facility) of the principal amount of such reimbursement obligation and interest
thereon accruing after the purchase of the respective participations.

 

(iii)       The obligations of the LC Participants under any Revolving Facility
to make payments to each Facing Agent with respect to Letters of Credit under
such Revolving Facility issued by it shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances (although nothing in this
clause (iii) shall constitute a waiver of any claims by an LC Participant under
such Revolving Facility against a Facing Agent that are determined by a final
and non-appealable judgment rendered by a court of competent jurisdiction to
have resulted from the bad faith breach of its material obligations hereunder,
gross negligence or willful misconduct of such Facing Agent):

 

(A)       any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

 

(B)       the existence of any claim, setoff, defense or other right which any
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the

 

142

--------------------------------------------------------------------------------



 

Administrative Agent, any LC Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between any Borrower and the beneficiary named in any such Letter of
Credit);

 

(C)       any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect to any statement therein being untrue or inaccurate in any respect;

 

(D)       the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

 

(E)        the occurrence or continuance of any Event of Default or Unmatured
Event of Default.

 

(g)                                  Fees for Letters of Credit.

 

(i)             Facing Agent Fees. Company agrees to pay or cause to be paid in
Dollars (or if the applicable Letter of Credit is in an Alternative Currency,
then in such Alternative Currency or, at the option of Company, the Dollar
Equivalent amount in Dollars) the following amount to the respective Facing
Agent with respect to the Letters of Credit issued by it hereunder:

 

(A)       with respect to payments made under any Letter of Credit, interest,
payable on demand, on the amount paid by such Facing Agent in respect of each
such payment from the date of the payments through the date such amount is
reimbursed by or on behalf of the applicable Borrower (including any such
reimbursement out of the proceeds of Multicurrency Revolving Loans at a rate
determined in accordance with the terms of Section 2.10(d)(i));

 

(B)       with respect to the issuance or amendment of each Letter of Credit
issued by it and each payment or demand for payment made thereunder, reasonable
documentary and processing charges in accordance with such Facing Agent’s
standard schedule for such charges in effect at the time of such issuance,
amendment, replacement, restatement, supplement modification, transfer or
payment or demand for payment, as the case may be; and

 

143

--------------------------------------------------------------------------------



 

(C)                   a facing fee equal to one-eighth of 1% per annum of the
Stated Amount of outstanding and undrawn LC Obligations under the Revolving
Facility for which such Letter of Credit was issued payable in arrears on each
Quarterly Payment Date and on the Revolver Termination Date for the Facility
under which such Letter of Credit was issued and thereafter, on demand together
with customary issuance and payment charges; provided that a minimum fee of the
Dollar Equivalent of $500.00 per annum shall be payable to such Facing Agent per
Letter of Credit issued by such Facing Agent.

 

(ii)          Participating Lender Fees. Company agrees to pay or cause to be
paid in Dollars (or if the applicable Letter of Credit is in an Alternative
Currency, then in such Alternative Currency or, at the option of Company, the
Dollar Equivalent amount in Dollars) to the Administrative Agent for
distribution to each participating Revolving Lender under any Revolving Facility
in respect of all Letters of Credit outstanding suchunder such Revolving
Facility such Revolving Lender’s Multicurrency Revolver Pro Rata Share (in the
case of a Letter of Credit issued under the Multicurrency Revolving Facility) or
USD Revolver Pro Rata Share (in the case of a Letter of Credit issued under the
USD Revolving Facility) of a commission equal to the then Applicable
Eurocurrency Margin for Multicurrency Revolving Loans (in the case of a Letter
of Credit issued under the Multicurrency Revolving Facility) or USD Revolver Pro
Rata Share (in the case of a Letter of Credit issued under the USD Revolving
Facility) with respect to the Effective Amount of such outstanding Letters of
Credit under such Revolving Facility (the “LC Commission”), payable in arrears
on and through each Quarterly Payment Date, on the Revolver Termination Date for
the Facility under which such Letter of Credit was issued and thereafter, on
demand. The LC Commission under each Revolving Facility shall be computed on a
daily basis from the first day of issuance of each Letter of Credit under such
Revolving Facility and on the basis of the actual number of days elapsed over a
year of 360 days.

 

PromptlyWith respect to each Revolving Facility, promptly upon receipt by the
respective Facing Agent or the Administrative Agent of any amount described in
clause (i)(A) or (ii) of this Section 2.10(g), such Facing Agent or
Administrative Agent shall distribute to each Revolving Lender under such
Revolving Facility that has reimbursed such Facing Agent in accordance with
Section 2.10(d) its Multicurrency Revolver Pro Rata Share (in the case of a
Letter of Credit issued under the Multicurrency Revolving Facility) or USD
Revolver Pro Rata Share (in the case of a Letter of Credit issued under the USD
Revolving Facility) of such amount. Amounts payable under clause (i)(B) and
(C) of this Section 2.10(g) shall be paid directly to such Facing Agent.

 

(h)                       Indemnification. In addition to amounts payable as
elsewhere provided in this Agreement, Company hereby agrees to protect,
indemnify, pay and hold each

 

144

--------------------------------------------------------------------------------



 

Facing Agent harmless from and against any and all claims, demands, liabilities,
damages, losses, reasonable and documented out-of-pocket costs, charges and
expenses (including reasonable and documented out-of-pocket attorneys’ fees,
costs and disbursements) (other than for Taxes, which shall be covered by
Section 4.7) which any Facing Agent may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of the Letters of Credit, or (ii) the
failure of any Facing Agent to honor a Drawing under any Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions herein called “Government Acts”); provided, however, that no Facing
Agent shall have the right to be indemnified hereunder to the extent that a
court of competent jurisdiction by final and non-appealable judgment determines
that such losses, claims, demands, damages, penalties, obligations, costs,
charges, expenses or liabilities have resulted from the bad faith breach of its
material obligations hereunder, gross negligence or willful misconduct of such
Facing Agent, and that nothing contained herein shall affect the express
contractual obligations of the Facing Agents to Borrowers contained herein. As
between Borrowers under each Revolving Facility and each Facing Agent, Borrowers
under such Revolving Facility assume all risks of the acts and omissions of, or
misuse of the Letters of Credit under such Revolving Facility issued by any
Facing Agent by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, each Facing Agent shall not
be responsible: (i) for the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of or any Drawing under such Letters of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of
any such Letter of Credit to comply fully with conditions required in order to
draw upon such Letter of Credit; (iv) for errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) for errors in
interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a Drawing
under any such Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any Drawing under such Letter of Credit; and (viii) for any consequences
arising from causes beyond the control of each Facing Agent, including, without
limitation, any Government Acts. None of the above shall affect, impair, or
prevent the vesting of any of each Facing Agent’s rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by any Facing Agent under or
in connection with the Letters of Credit issued by it or the related
certificates, if taken or omitted in good faith or in accordance with the
practice stated in the UCP or the ISP and in the absence of a bad faith breach
of its material obligations hereunder, gross negligence or willful misconduct as
determined by a final and non-appealable judgment rendered by a court of
competent

 

145

--------------------------------------------------------------------------------



 

jurisdiction, shall not put any Facing Agent under any resulting liability to
any Borrower or any Lender.

 

Notwithstanding anything to the contrary contained in this Agreement, no Credit
Party shall have any obligation to indemnify any Facing Agent in respect of any
liability incurred by such Facing Agent to the extent arising out of the bad
faith breach of its material obligations hereunder, gross negligence or willful
misconduct of such Facing Agent. The right of indemnification in the first
paragraph of this Section 2.10(h) shall not prejudice any rights that any
Borrower may otherwise have against each Facing Agent with respect to a Letter
of Credit issued hereunder.

 

(i)                           [Reserved.]

 

(j)                          Outstanding Letters of Credit. The letters of
credit set forth under the caption “Letters of Credit outstanding on the
ClosingSecond Amendment Effective Date” on Schedule 2.10(j) annexed hereto and
made a part hereof were issued pursuant to the Existing 2015 Creditthis
Agreement as in effect immediately prior to the Second Amendment Effective Date
and remain outstanding as of the ClosingSecond Amendment Effective Date (the
“Outstanding Letters of Credit”). Each Borrower, each Facing Agent and each of
the Lenders hereby agree that on the ClosingSecond Amendment Effective Date,
(i) the Outstanding Letters of Credit identified on Schedule 2.10(j) as
“Multicurrency Letters of Credit”, for all purposes under this Agreement, shall
be deemed to be Multicurrency Letters of Credit governed by the terms and
conditions of this Agreement, and (ii) the Outstanding Letters of Credit
identified on Schedule 2.10(j) as “USD Letters of Credit”, for all purposes
under this Agreement, shall be deemed to be USD Letters of Credit governed by
the terms and conditions of this Agreement. Each Multicurrency Revolving Lender
agrees to participate in each Outstanding Letter of Credit that constitutes a
Multicurrency Letter of Credit issued by any Facing Agent in an amount equal to
its Multicurrency Revolver Pro Rata Share of the Stated Amount of such
Outstanding Letter of Credit., and each USD Revolving Lender agrees to
participate in each Outstanding Letter of Credit that constitutes a USD Letter
of Credit issued by any Facing Agent in an amount equal to its USD Revolver Pro
Rata Share of the Stated Amount of such Outstanding Letter of Credit.

 

(k)                       Defaulting Lenders. Notwithstanding anything to the
contrary contained in this Section 2.10, no Facing Agent shall be obligated to
issue any Letter of Credit under any Revolving Facility at a time when any other
Revolving Lender under such Revolving Facility is a Defaulting Lender, unless
such Facing Agent has entered into arrangements satisfactory to it to eliminate
such Facing Agent’s Fronting Exposure under such Revolving Facility after giving
effect to Section 4.1(b), including by Cash Collateralizing such Defaulting
Lender’s Multicurrency Revolving Commitment Percentage (in the case of a Letter
of Credit issued under the Multicurrency Revolving Facility) or USD Revolving
Commitment Percentage (in the case of a Letter of Credit issued under the USD
Revolving Facility) of the liability with respect to such Letter of Credit. Any
such Cash Collateral shall be deposited in a separate interest bearing account
with the Administrative Agent, subject to the exclusive dominion and

 

146

--------------------------------------------------------------------------------



 

control of the Administrative Agent, as collateral (solely for the benefit of
such Facing Agent) for the payment and performance of each Defaulting Lender’s
Multicurrency Revolving Commitment Percentage (in the case of a Letter of Credit
issued under the Multicurrency Revolving Facility) or USD Revolving Commitment
Percentage (in the case of a Letter of Credit issued under the USD Revolving
Facility) of outstanding Letters of Credit under such Revolving Facility. Moneys
in such account shall be applied by the Administrative Agent to reimburse such
Facing Agent immediately for each Defaulting Lender’s Multicurrency Revolving
Commitment Percentage (in the case of a Letter of Credit issued under the
Multicurrency Revolving Facility) or USD Revolving Commitment Percentage (in the
case of a Letter of Credit issued under the USD Revolving Facility) of any
Drawing under any Letter of Credit under such Revolving Facility which has not
otherwise been reimbursed or caused to be reimbursed by the applicable Borrowers
under such Facility or such Defaulting Lender pursuant to the terms of this
Section 2.10. Upon the request of Company, amounts in excess of the amount
required to be deposited by any Borrower pursuant to this Section 2.10(k) at the
time of such request shall be released to the applicable Borrower so long as, at
the time of and immediately after giving effect to such release, no Unmatured
Event of Default or Event of Default shall have occurred and be continuing.

 

(l)                           Loan Documents Control. In the event of a conflict
or an inconsistency between the Issuer Documents and the Loan Documents, the
Loan Documents shall control.

 

2.11                        Pro Rata Borrowings. Borrowings of Loans (other than
Swing Line Loans made by a Swing Line Lender) under any Facility shall be loaned
by the applicable Lenders under such Facility pro rata on the basis of their
Commitments under such Facility. No Lender shall be responsible for any default
by any other Lender in its obligation to make Loans hereunder and each Lender
shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to fulfill its Commitments
hereunder.

 

2.12                        Replacement Revolving Credit FacilityFacilities.

 

(a)                       Notwithstanding anything to the contrary in any Loan
Document, this Agreement may be amended, amended and restated, supplemented or
otherwise modified on one or more occasions with the written consent of the
Administrative Agent, the Facing Agents, the Swing Line Lenders under the
applicable Revolving Facility, the Borrowers under the Multicurrencyapplicable
Revolving Facility and the Lenders and New Lenders providing the relevant
Replacement Revolving Loans (as defined below) and Replacement Revolving
Commitments (as defined below) to permit the refinancing of all or any portion
of the Multicurrency Revolving Loans or Loans in respect of any Additional
Revolving Facility or Loans in respect of any other Replacement Revolving
Facility outstanding hereunder (“Refinanced Revolving Loans”) and Multicurrency
Revolving Commitments and/or any Additional Facility Commitments in respect of
any Additional Revolving Facility hereunder and/or any other Replacement
Revolving Commitments in respect of any other Replacement

 

147

--------------------------------------------------------------------------------



 

Revolving Facility hereunder (“Refinanced Revolving Commitments”; and together
with such Refinanced Revolving Loans relating thereto, a “Refinanced Revolving
Facility”) (which for this purpose will be deemed to include any then
outstanding Replacement Revolving Loans and Replacement Revolving Commitments
under such existing Revolving Facility) with a tranche of replacement revolving
loans (“Replacement Revolving Loans”) and replacement revolving commitments
(“Replacement Revolving Commitments”, and together with such Replacement
Revolving Loans relating thereto, a “Replacement Revolving Facility”) hereunder
which shall beconstitute a separate tranche of Revolving Loans and Revolving
Commitments hereunder; provided that (a) the aggregate principal amount of such
Replacement Revolving Loans under such tranche and Replacement Revolving
Commitments under such tranche shall not exceed the aggregate principal amount
of such Refinanced Revolving Loans and Refinanced Revolving Commitments in
respect of such existing Revolving Facility (plus the amount of accrued interest
and premium thereon, any committed but undrawn amounts, and underwriting
discounts, fees (including upfront fees and original issue discount),
commissions and expenses incurred in connection with the replacement thereof),
(b) the maturity date of such Replacement Revolving Loans under such tranche and
Replacement Revolving Commitments under such tranche shall not be earlier than
the latest Revolver Termination Date of such Refinanced Revolving Loans and
Refinanced Revolving Commitments in respect of such existing Revolving Facility,
(c) the interest rates, floors and margins, commitment, upfront and other fees,
and borrowers with respect to such Replacement Revolving Loans under such
tranche and Replacement Revolving Commitments under such tranche shall be as
agreed by the borrowers party thereto and the Lenders and New Lenders providing
such Replacement Revolving Loans and Replacement Revolving Commitments under
such tranche, including any changes or additional terms to address local law
considerations in the case of any new foreign borrowers, (d) such Replacement
Revolving Loans and Replacement Revolving Commitments under such tranche shall
rank pari passu in right of payment with the other Loans and Commitments
hereunder, (e) such Replacement Revolving Loans and Replacement Revolving
Commitments under such tranche shall (x) be subject to the CAM Exchange (and the
holders of such Replacement Revolving Loans and Replacement Revolving
Commitments under such tranche shall have become a party to the Re-Allocation
Agreement by execution and delivery of a joinder thereto or other arrangement
reasonably acceptable to the Administrative Agent) and (y) may not be
(i) guaranteed by any Person which is not a Credit Party or (ii) secured by any
assets other than the Collateral (other than, in the case of any Replacement
Revolving Loans and Replacement Revolving Commitments under such tranche
incurred by an Other Subsidiarya Revolving Borrower that is not a U.S. Credit
Party, which may be guaranteed by Persons that are not Credit Parties on the
date when such Replacement Revolving Loans and Replacement Revolving Commitments
under such tranche are established and secured by additional collateral in
non-U.S. jurisdictions so long as the Lenders that provide such Replacement
Revolving Loans and Replacement Revolving Commitments under such tranche enter
into the CAM Exchange and become a party to the Re-Allocation Agreement by
execution and delivery of a joinder thereto or other arrangement reasonably
acceptable to the Administrative Agent), (f) no Event of Default under
Section 10.1(a), 10.1(e) or 10.1(f) shall exist immediately prior to or after
giving effect to the effectiveness of the relevant Replacement Revolving
Facility and (g) all other terms

 

148

--------------------------------------------------------------------------------



 

applicable to such Replacement Revolving Loans and Replacement Revolving
Commitments under such tranche (excluding interest rates, floors and margins,
commitment, upfront and other fees, guarantees, security and maturity, subject
to preceding clauses (b) through (f)) shall be substantially identical to, or
less favorable to the Lenders and New Lenders providing such Replacement
Revolving Loans and Replacement Revolving Commitments under such tranche than
those applicable to such Refinanced Revolving Loans and Refinanced Revolving
Commitments in respect of such existing Revolving Facility, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest Revolver Termination Date in effect immediately prior to such
refinancing; provided that, if such terms are more favorable (taken as a whole)
to the Lenders or New Lenders providing such Replacement Revolving Loans and
Replacement Revolving Commitments under such tranche, the applicable Borrowers
shall have the right to unilaterally provide the existing Multicurrency
Revolving Lenders and Lenders under any existing Additional Revolving Facility
with additional rights and benefits and the “substantially similaridentical to”
or not “less favorable” requirement of this clause (g) and compliance therewith
shall be determined after giving effect to such additional right and benefits
(it being understood and agreed that Company may, at its option, deliver a
certificate to the Administrative Agent certifying that the requirements of this
clause (g) have been satisfied at least 5 Business Days prior to the incurrence
of such Indebtedness, and such certification shall be conclusive evidence that
such requirements have been satisfied unless the Administrative Agent provides
notice to Company of its objection during such 5 Business Day period (including
a reasonable description of the basis upon which it objects)).

 

(b)                       In addition, if so provided in the relevant amendment,
amendment and restatement, supplement or other modification of the Creditthis
Agreement entered into in accordance with Section 2.12(a), and with the consent
of the applicable Facing Agent, participations in Letters of Credit under the
applicable Refinanced Revolving Facility expiring on or after the Revolver
Termination Date for thesuch Refinanced Revolving Facility under which such
Letter of Credit was issued may be reallocated from Lenders holding
Multicurrency Revolving Commitments hereunderunder such Refinanced Revolving
Facility to Lenders and New Lenders holding Replacement Revolving Commitments
under the applicable Replacement Revolving Facility in accordance with the terms
of such amendment, amendment and restatement, supplement or other modification.

 

(c)                        ThisNotwithstanding anything to the contrary in this
Agreement or any other Loan Document, this Section 2.12 shall supersede any
other provisions contained in the Loan Documents, including, without limitation,
Section 12.1, to the contrary.

 

(d)                       Upon issuance of any Replacement Revolving Commitments
or the making of any Replacement Revolving Loans, (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
the Multicurrency Revolving Facility or any Additionalany Comparable Revolving
Facility (to

 

149

--------------------------------------------------------------------------------



 

the extent that they remain outstanding) and such new Replacement Revolving
Facility, (B) repayments required upon the Maturity Date of the Multicurrency
Revolving Facility or any Additionalany Comparable Revolving Facility (to the
extent that they remain outstanding) and such new Replacement Revolving Facility
and (C) repayments made in connection with any permanent repayment and
termination of commitments (subject to clause (3) below)) of Loans under anysuch
new Replacement Revolving Facility after the effective date of Replacement
Revolving Commitments shall be made on a pro rata basis between the
Multicurrencyany Comparable Revolving Facility and any other Additional
Revolving Facility (to the extent they remain outstanding) and the new
Replacement Revolving Facility, (2) any swing line loans made, or letters of
credit issued, as applicable, under any Revolving Facility after the effective
date of the Replacement Revolving Commitments shall be made or issued to the
extent reasonably practicable on a pro rata basis between the Multicurrency
Revolving Facility and any other Additionalany Comparable Revolving Facility (to
the extent that they remain outstanding) and the new Replacement Revolving
Facility and (3) the permanent repayment of Loans with respect to, and
termination of commitments under, such new Replacement Revolving Facility shall
be made on a pro rata basis between the Multicurrency Revolving Facility and any
other Additionalany Comparable Revolving Facility (to the extent that they
remain outstanding) and the new Replacement Revolving Facility, except that the
BorrowerBorrowers under such new Replacement Revolving Facility shall be
permitted to permanently repay and terminate commitments under such new
Replacement Revolving Facility on a greater than pro rata basis than any
otherComparable Revolving Facility that has a later Maturity Date than such
Replacement Revolving Facility either at the time of incurrence of such
Replacement Revolving Facility or on the date that such Revolving Facility is
subsequently incurred after the incurrence of such new Replacement Revolving
Facility.

 

2.13                        Replacement Term Loans.

 

(a)                       Notwithstanding anything to the contrary in any Loan
Document, this Agreement may be amended, amended and restated, supplemented or
otherwise modified on one or more occasions with the written consent of the
Administrative Agent, the Borrower under the applicable Term Facility and the
Lenders and New Lenders providing the relevant Replacement Term Loans (as
defined below) and, prior to the end of the Certain Funds Period, the relevant
Replacement Term Commitments (as defined below) to permit the refinancing of all
or any portion of the Term Loans outstanding under one or more Term Facilities
(“Refinanced Term Loans”) and Term Commitments under one or more Term Facilities
(“Refinanced Term Commitments”) (which for this purpose will be deemed to
include any then outstanding Replacement Term Loans and Replacementunder such
existing Term CommitmentsFacility) with a replacement term loan tranche
hereunder (“Replacement Term Loans”), and replacement term commitments hereunder
(“Replacement Term Commitments” and together with such Replacement Term Loans
relating theretothe facility in respect thereof, a “Replacement Term Facility”)
which shall be Loans and Commitments hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loans and Replacement Term Commitments
shall not exceed the aggregate principal amount of such Refinanced Term Loans
and Refinanced Term Commitments (plus the amount of accrued interest and premium
thereon, any underwriting discounts, fees (including upfront fees and original
issue discount), commissions and expenses incurred in connection with the
replacement thereof), (b) the weighted average life to maturity of

 

150

--------------------------------------------------------------------------------



 

such Replacement Term Loans shall not be shorter than the weighted average life
to maturity of such Refinanced Term Loans at the time of such refinancing,
(c) the original issue discount, interest rates, floors and margins, commitment,
upfront and other fees, prepayment premiums, amortization schedules, and
borrowers with respect to such Replacement Term Loans and Replacement Term
Commitments shall be as agreed by the borrowers party thereto and the Lenders
and New Lenders providing such Replacement Term Loans and Replacement Term
Commitments, including any changes or additional terms to address local law
considerations in the case of any new foreign borrowers, (d) such Replacement
Term Loans and Replacement Term Commitments shall rank pari passu in right of
payment with the other Loans and Commitments hereunder, (e) such Replacement
Term Loans and Replacement Term Commitments shall (x) be subject to the CAM
Exchange (and the holders of such Replacement Term Loans and Replacement Term
Commitments shall have become a party to the Re-Allocation Agreement by
execution and delivery of a joinder thereto or other arrangement reasonably
acceptable to the Administrative Agent) and (y) may not be (i) guaranteed by any
Person which is not a Credit Party or (ii) secured by any assets other than the
Collateral (other than, in the case of any Replacement Term Loans and
Replacement Term Commitments incurred by an Other Subsidiary Borrower that is
not a U.S. Credit Party, which may be guaranteed by Persons that are not Credit
Parties on the date when such Replacement Term Loans and Replacement Term
Commitments are established and secured by additional collateral in non-U.S.
jurisdictions so long as the Lenders that provide such Replacement Term Loans
and Replacement Term Commitments enter into the CAM Exchange and become a party
to the Re-Allocation Agreement by execution and delivery of a joinder thereto or
other arrangement reasonably acceptable to the Administrative Agent), (f) no
Event of Default under Section 10.1(a), 10.0110.1(e) or 10.1(f) shall exist
immediately prior to or after giving effect to the effectiveness of the relevant
Replacement Term Loans and Replacement Term Commitments and (g) all other terms
applicable to such Replacement Term Loans and Replacement Term Commitments
(excluding interest rates, floors and margins, commitment, upfront and other
fees, guarantees, security and maturity, subject to preceding clauses
(b) through (f)) shall be substantially identical to, or less favorable to the
Lenders and New Lenders providing such Replacement Term Loans and Replacement
Term Commitments than those applicable to such Refinanced Term Loans and
Refinanced Term Commitments, except to the extent necessary to provide for
covenants and other terms applicable to any period after the earlier to occur of
the date that all other Term Loans are paid in full (other than contingent
indemnification obligations not then due) and the latest final maturity of any
Term Loans in effect immediately prior to such refinancing; provided, however,
that, if such terms are more favorable (taken as a whole) to the Lenders or New
Lenders providing such Replacement Term Loans and Replacement Term Commitments,
the applicable Borrowers shall have the right to unilaterally provide the
existing Term Lenders with additional rights and benefits and the “substantially
similar to” or not “less favorable” requirement of this clause (g) and
compliance therewith shall be determined after giving effect to such additional
rights and benefits (it being understood and agreed that Company may, at its
option, deliver a certificate to the Administrative Agent certifying that the
requirements of this clause (g) have been satisfied at least 5 Business Days
prior to the incurrence of such Indebtedness, and such certification shall be
conclusive evidence that such

 

151

--------------------------------------------------------------------------------



 

requirements have been satisfied unless the Administrative Agent provides notice
to Company of its objection during such 5 Business Day period (including a
reasonable description of the basis upon which it objects)). No Term Commitments
shall be reduced during the Certain Funds Period as a result of any Borrower
obtaining Replacement Term Commitments hereunder unless such Borrower complies
with Section 4.1(a)(v).

 

(b)                       ThisNotwithstanding anything to the contrary in this
Agreement or any other Loan Document, this Section 2.13 shall supersede any
other provisions contained in the Loan Documents, including, without limitation,
Section 12.1, to the contrary.

 

2.14                        Extension of Maturity Date

 

(a)                       Each Borrower may, upon notice (a “Maturity Date
Extension Request”) to the Administrative Agent (which shall promptly notify the
Lenders or New Lenders under the applicable Facility), request one or more
extensions of any Revolver Termination Date, Term Maturity Date or the maturity
date for any Additional Facility or Replacement Facility, in each case
applicable to any Facility under which it is a Borrower (the Revolver
Termination Date, Term Maturity Date or maturity date for such Additional
Facility or Replacement Facility applicable to such Facility, the “Existing
Maturity Date”). Each Maturity Date Extension Request shall (i) specify the date
to which such Existing Maturity Date is sought to be extended (the “New Maturity
Date”), (ii) specify the changes, if any, to the interest rates, floors and
margins, commitment and other fees payable to Consenting Lenders (as defined
below) in respect of that portion of their Commitments and Loans extended to
such New Maturity Date and the time as of which such changes will become
effective, which may be prior to the Existing Maturity Date, and (iii) specify
any other amendments or modifications to this Agreement or the other Loan
Documents to be effected in connection with such extension; provided that (A) no
such amendments or modifications under clause (iii) that would otherwise require
approvals pursuant to Section 12.1 shall become effective prior to the then
latest Revolver Termination Date (in the case of an extension of a Revolving
Facility) or Term Maturity Date (in the case of an extension of a Term
Facility), unless such other approvals have been obtained, (B) the Obligations
under any such Facility shall rank pari passu in right of payment with the other
Loans and Commitments hereunder, (C) the Obligations under any such Facility
shall not be guaranteed by any Person other than the Credit Parties that
guaranteed the applicable Facility prior to such maturity extension and (D) such
Facility shall be secured solely by the Collateral that secured the applicable
Facility prior to such maturity extension and such Facility shall be subject to
the CAM Exchange (and the holders of Indebtedness or commitments in respect of
such Facility shall have become a party to the Re-Allocation Agreement by
execution and delivery of a joinder thereto or other arrangement reasonably
acceptable to the Administrative Agent).

 

(b)                       In the event a Maturity Date Extension Request shall
have been delivered by a Borrower, each Lender under the applicable Facility
shall have the right (but not the obligation) to agree to the extension of the
Existing Maturity Date and other matters

 

152

--------------------------------------------------------------------------------



 

contemplated by the Maturity Date Extension Request on the terms and subject to
the conditions set forth therein (each Lender under the applicable Facility
agreeing to the Maturity Date Extension Request being referred to herein as a
“Consenting Lender” and each Lender under the applicable Facility not agreeing
thereto being referred to herein as a “Declining Lender”), which right may be
exercised by written notice thereof, specifying the maximum amount of the
Commitment or Loans of such Lender under the applicable Facility with respect to
which such Lender agrees to the New Maturity Date, delivered to the applicable
Borrower (with a copy to the Administrative Agent) not later than a day to be
agreed upon by the applicable Borrower and the Administrative Agent following
the date on which the Maturity Date Extension Request shall have been delivered
by such Borrower (it being understood that any Lender under such Facility that
shall have failed to exercise such right as set forth above by such date shall
be deemed to be a Declining Lender). If a Lender under such Facility elects to
extend only a portion of its then existing Commitment or Loans under such
Facility, it will be deemed for purposes hereof to be a Consenting Lender in
respect of such extended portion and a Declining Lender in respect of the
remaining portion of its Commitment and Loans under such Facility. If Consenting
Lenders shall have agreed to such Maturity Date Extension Request in respect of
Commitments and Loans under such Facility held by them, then on the date
specified in the Maturity Date Extension Request as the effective date thereof
(the “Extension Effective Date”), (w) the Existing Maturity Date of the
applicable Commitments and Loans under such Facility shall, as to the Consenting
Lenders, be extended to such date as shall be specified therein, (x) the terms
and conditions of the Commitments and Loans of the Consenting Lenders under such
Facility (with respect to maturity, interest rates, floors and margins,
commitment and other fees (including Letter of Credit fees) payable in respect
thereof), shall be modified as set forth in the Maturity Date Extension Request,
(y) such other modifications and amendments hereto specified in the Maturity
Date Extension Request shall become effective, subject to any required approvals
under Section 12.1, except that any such other modifications and amendments that
do not take effect until the then latest Revolver Termination Date (in the case
of an extension of a Revolving Facility) or Term Maturity Date (in the case of
an extension of a Term Facility), shall not require the consent of any Lender
other than the Consenting Lenders in respect of the Facility being so extended
and (z) to the extent that such Facility is a Revolving Facility and any
Commitments or Loans under such Facility are not extended (such non-extended
portion of such Facility, the “Non-Extended Revolving Facility”) (thereby
resulting in an Extended Revolving Facility in respect of the Commitments and
Loans that are extended), (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on the Multicurrency
Revolving Facility, any Additional Revolving Facility or any
ReplacementNon-Extended Revolving Facility (to the extent that they remainit
remains outstanding) and such new Extended Revolving Facility, (B) repayments
required upon the Maturity Date of the Multicurrency Revolving Facility, any
Additional Revolving Facility or any ReplacementNon-Extended Revolving Facility
(to the extent that they remainit remains outstanding) and such new Extended
Revolving Facility and (C) repayments made in connection with any permanent
repayment and termination of commitments (subject to clause (3) below)) of Loans
under anysuch Extended Revolving Facility after the Extension Effective Date
shall be made on a pro rata basis between the Multicurrency Revolving Facility,
any Additional Revolving Facility and any other

 

153

--------------------------------------------------------------------------------



 

Replacementsuch Non-Extended Revolving Facility (to the extent they remainit
remains outstanding) and thesuch new Extended Revolving Facility, (2) any swing
line loans made, or letters of credit issued, as applicable, under anysuch
Non-Extended Revolving Facility after the Extension Effective Date with respect
to such new Extended Revolving Facility shall be made or issued to the extent
reasonably practicable on a pro rata basis between the Multicurrency Revolving
Facility, any Additional Revolving Facility and any Replacementsuch Non-Extended
Revolving Facility (to the extent that they remainit remains outstanding) and
thesuch new Extended Revolving Facility and (3) the permanent repayment of Loans
with respect to, and termination of commitments under, such new Extended
Revolving Facility shall be made on a pro rata basis between the Multicurrency
Revolving Facility, any Additional Revolving Facility and any Replacementsuch
Non-Extended Revolving Facility (to the extent that they remainit remains
outstanding) and thesuch new Extended Revolving Facility, except that the
Borrower under such new Extended Revolving Facilityapplicable Borrowers shall be
permitted to permanently repay and terminate commitments under such new Extended
Revolving Facility or such Non-Extended Revolving Facility at any time on a
greater than pro rata basis than any other Revolving Facility that has a later
Maturity Date than such Extended Revolving Facility either on the Extension
Effective Date or on the date that such Revolving Facility is subsequently
incurred after such Extension Effective Date..

 

(c)                        Notwithstanding anything herein to the contrary,
Borrowers shall have the right, in accordance with the provisions of Sections
3.7 and 12.8, at any time prior to the Existing Maturity Date, to replace a
Declining Lender (only in respect of that portion of such Lender’s Commitments
and Loans subject to a Maturity Date Extension Request that such Lender has not
agreed to extend) with a Lender or any Eligible Assignee that will agree to such
Maturity Date Extension Request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender in respect of the Commitment and Loan
assigned to and assumed by it on and after the effective time of such
replacement.

 

(d)                       If a Maturity Date Extension Request has become
effective hereunder with respect to any Facility, on the Existing Maturity Date,
the Commitment and Loans of each Declining Lender under such Facility shall, to
the extent not assumed, assigned or transferred as provided in Section 2.14(b),
terminate, and the Borrowers under such Facility shall repay all the Loans of
each Declining Lender under such Facility, to the extent such Loans shall not
have been so purchased, assigned and transferred, in each case together with
accrued and unpaid interest and all fees and other amounts owing to such
Declining Lender hereunder.

 

(e)                        This Section 2.14 shall supersede any
provisionNotwithstanding anything to the contrary in this Agreement or any other
Loan Document, this Section 2.14 shall supersede any other provisions contained
in this Agreement, including, without limitation, Section 12.1.

 

154

--------------------------------------------------------------------------------



 

2.15                        Appointment and Removal of Other Subsidiary
Borrowers.

 

(a)                       Company may at any time and from time to time
designate one or more Wholly-Owned Subsidiaries of Company as additional Other
Subsidiary Borrowers under any Facility other than a Term Facility upon
(i) execution and delivery by such Other Subsidiary Borrower and the
Administrative Agent of a Joinder Agreement substantially in the form of
Exhibit 2.15 providing for a Revolver Sublimit with respect to such Facility for
such Other Subsidiary Borrower reasonably acceptable to the Administrative
Agent, and (ii) delivery to the Administrative Agent of (1) to the extent not
previously delivered, the pledge and guarantee agreements, if any, required
pursuant to Section 7.12, (2) if requested by the Administrative Agent, an
opinion of counsel which covers such matters related to such agreements as the
Administrative Agent shall reasonably determine with such exceptions as are
reasonably satisfactory to the Administrative Agent and, (3) with respect to
such Other Subsidiary Borrower, reasonable and customary secretary’s
certificates, resolutions, process agent appointment letters (solely in the case
of a Foreign Subsidiary that becomes an Other Subsidiary Borrower), and
(4) documentation and information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
(including, without limitation, to the extent such Person qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification from such Other Subsidiary Borrower), in the case of
this clause (4), to the extent reasonably requested by the Administrative Agent
(where applicable, in accordance with reasonable instructions received from any
Multicurrency Revolving Lender with respect to such Facility and required to
comply with such rules and regulations) at least 5 Business Days prior to the
effectiveness to such designation. Upon theNotwithstanding anything to the
contrary in this Agreement or in any other Loan Document, upon the effectiveness
of each such Joinder Agreement, Schedules 1.1(c) and (d) shall automatically and
without further action be deemed to be amended, restated, supplemented or
otherwise modified to add such Other Subsidiary Borrowers and their respective
Revolver Sublimits without the further consent of any other party hereto.

 

(b)                       Company may at any time and from time to time
terminate an Other Subsidiary Borrower’s status as such (i) (x) upon execution
and delivery by Company or such Other Subsidiary Borrower of a written request
providing for such termination or (y) in connection with a Permitted
ReorganizationTransaction and (ii) upon either (x) repayment in full (other than
contingent indemnification obligations not then due) of all outstanding
Multicurrency Revolving Loans directly incurred by such Other Subsidiary
Borrower and other accrued and unpaid Obligations ofdirectly incurred by such
Other Subsidiary Borrower (other than such Other Subsidiary Borrower’s
Obligations in respect of its Guaranty, any joint and several liability under
any Facility, Obligations in respect of any Term Commitments, Term Loans
(including any commitment fees) or Swap Contracts) (the “Amounts Owing”) or
(y) the agreement of one or more of Company and the Other Subsidiary Borrowers,
as of the effective date of such termination, to cause one or more of such other
Borrowers to assume, pursuant to documentation reasonably satisfactory to the
Administrative Agent, the outstanding Amounts Owing payable by such terminating
Other Subsidiary Borrower. UponNotwithstanding anything to the contrary in this
Agreement or in any other Loan Document, upon the effectiveness of each such
termination, Schedules 1.1(c) and (d) shall automatically and without further
action be

 

155

--------------------------------------------------------------------------------



 

deemed to be amended, restated, supplemented or otherwise modified to remove
such Person as an Other Subsidiary Borrower without the further consent of any
other party hereto.

 

(c) This Section 2.15 shall supersede any provision to the contrary in this
Agreement, including Section 12.1.

 

(c)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, Schedule 1.1(c) may be amended, amended and restated,
supplemented or otherwise modified from time to time, solely with the consent of
the Company and the Administrative Agent, to increase or decrease the sublimits
of any Borrower under any Revolving Facility.

 

(d)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, this Section 2.15 shall supersede any other provisions
contained in this Agreement, including, without limitation, Section 12.1.

 

2.16        Special Provisions Relating to a Re-Denomination Event.

 

(a)           Multicurrency Revolving Loans and Unpaid Drawings.

 

(i)    On the date of the occurrence of a Re-Denomination Event, automatically
(and without the taking of any action), (i) all then outstanding Multicurrency
Revolving Loans denominated in an Alternative Currency, all Multicurrency
European Swing Line Loans and all Unpaid Drawings in respect of Multicurrency
Letters of Credit issued for the account of any Borrower owed in an Alternative
Currency, shall be automatically converted into Multicurrency Revolving Loans
(or Multicurrency U.S. Swing Line Loans, as applicable) maintained in, and
Unpaid Drawing in respect of Multicurrency Letters of Credit owing by such
Borrower in, Dollars (in an amount equal to the Dollar Equivalent of the
aggregate principal amount of the respective Multicurrency Revolving Loans,
Multicurrency European Swing Line Loans or Unpaid Drawings in respect of
Multicurrency Letters of Credit on the date such Re-Denomination Event first
occurred, which Multicurrency Revolving Loans, Multicurrency European Swing Line
Loans or Unpaid Drawings in respect of Multicurrency Letters of Credit (x) shall
continue to be owed by such Borrower, (y) shall at all times thereafter be
deemed to be Base Rate Loans and (z) shall be immediately due and payable on the
date such Re-Denomination Event has occurred) and (ii) all principal, accrued
and unpaid interest and other amounts owing with respect to such Multicurrency
Revolving Loans, Multicurrency European Swing Line Loans and Unpaid Drawings in
respect of Multicurrency Letters of Credit shall be immediately due and payable
in Dollars, taking the Dollar Equivalent of such principal amount, accrued and
unpaid interest and other amounts. The occurrence of any conversion of
Multicurrency Revolving Loans, Multicurrency European Swing Line Loans or Unpaid
Drawings in respect of Multicurrency Letters of Credit to Base Rate Loans as
provided above in this Section 2.16(a) shall be deemed to constitute, for
purposes of Section 3.5, a prepayment

 

156

--------------------------------------------------------------------------------



 

of Multicurrency Revolving Loans, Multicurrency European Swing Line Loans before
the last day of any Interest Period relating thereto.

 

(ii)   Upon and after the occurrence of a Re-Denomination Event, all amounts
from time to time accruing with respect to, and all amounts from time to time
payable on account of, Multicurrency Revolving Loans denominated in an
Alternative Currency (or Multicurrency U.S. Swing Line Loans, as applicable)
(including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such Re-Denomination Event) and Unpaid
Drawings in respect of Multicurrency Letters of Credit owing in an Alternative
Currency shall be payable in Dollars (taking the Dollar Equivalents of all such
amounts on the date of the occurrence of the respective Re-Denomination Event,
with all calculations for periods after the Re-Denomination Event being made as
if the respective such Multicurrency Revolving Loan or Unpaid Drawings in
respect of Multicurrency Letters of Credit had originally been made in Dollars)
and shall be distributed by the Administrative Agent for the account of
appropriate Multicurrency Revolving Lenders (or the Swing Line Lender, as
applicable) which made such Multicurrency Revolving Loans (or Multicurrency U.S.
Swing Line Loans, as applicable) or are participating therein.

 

(b) EUR Term A Loans.

 

(i) On the date of the occurrence of a Re-Denomination Event that occurs after
the expiration of the Certain Funds Period (or on the first day following the
expiration of the Certain Funds Period if a Re-Denomination Event occurred prior
to, and is continuing on, such date), automatically (and without the taking of
any action), (i) all then outstanding EUR Term A Loans denominated in Euro shall
be automatically converted into Term Loans maintained in Dollars (in an amount
equal to the Dollar Equivalent of the aggregate principal amount of the
respective Term Loans on the date such Re-Denomination Event first occurred,
which Term Loans (x) shall continue to be owed by the Purchaser, (y) shall at
all times thereafter be deemed to be Base Rate Loans and (z) shall be
immediately due and payable on the date such Re-Denomination Event has occurred)
and (ii) all principal, accrued and unpaid interest and other amounts owing with
respect to such Term Loans shall be immediately due and payable in Dollars,
taking the Dollar Equivalent of such principal amount, accrued and unpaid
interest and other amounts.  The occurrence of any conversion of EUR Term A
Loans to Base Rate Loans as provided above in this Section 2.16(b) shall be
deemed to constitute, for purposes of Section 3.5, a prepayment of EUR Term A
Loans before the last day of any Interest Period relating thereto.

 

(ii) Upon and after the occurrence of a Re-Denomination Event that occurs after
the expiration of the Certain Funds Period (or on and after the first day
following the expiration of the Certain Funds Period if a Re-Denomination Event
occurred prior to, and is continuing on, such date), all amounts from time to
time

 

157

--------------------------------------------------------------------------------



 

accruing with respect to, and all amounts from time to time payable on account
of, EUR Term A Loans denominated in Euros (including, without limitation, any
interest and other amounts which were accrued but unpaid on the date of such
Re-Denomination Event) shall be payable in Dollars (taking the Dollar
Equivalents of all such amounts on the date of the occurrence of the respective
Re-Denomination Event, with all calculations for periods after the
Re-Denomination Event being made as if the respective such EUR Term A Loan had
originally been made in Dollars) and shall be distributed by the Administrative
Agent for the account of the appropriate EUR Term A Lenders which made such EUR
Term A Loans or are participating therein.

 

(b)           (c) Notice of Re-Denomination. The Administrative Agent will, as
soon as practicable after the occurrence thereof, notify Company and each Lender
of any redenomination and conversion under this Section 2.16 (provided that any
failure to give such notice shall not affect the validity of such redenomination
and conversion).

 

ARTICLE III

 

INTEREST AND FEES

 

3.1                               Interest.

 

(a)           Base Rate Loans. Each Borrower agrees to pay interest in respect
of the unpaid principal amount of such Borrower’s Base Rate Loans from the date
the proceeds thereof are made available to such Borrower (or, if such Base Rate
Loan was converted from a Eurocurrency Loan, the date of such conversion) until
the earlier of (i) the maturity (whether by acceleration or otherwise) of such
Base Rate Loan or (ii) the conversion of such Base Rate Loan to a Eurocurrency
Loan pursuant to Section 2.6 at a rate per annum equal to the relevant Base Rate
plus the Applicable Base Rate Margin.

 

(b)           Eurocurrency Loans. Each Borrower agrees to pay interest in
respect of the unpaid principal amount of such Borrower’s Eurocurrency Loans
from the date the proceeds thereof are made available to such Borrower (or, if
such Eurocurrency Loan was converted from a Base Rate Loan, the date of such
conversion) until the earlier of (i) the maturity (whether by acceleration or
otherwise) of such Eurocurrency Loan or (ii) the conversion of such Eurocurrency
Loan to a Base Rate Loan pursuant to Section 2.6, 2.8(g), 2.16 or 3.6, at a rate
per annum equal to the relevant Eurocurrency Rate plus the Applicable
Eurocurrency Margin.

 

(c)           Overnight Rate Loans. Each Borrower agrees to pay interest in
respect of the unpaid principal amount of such Borrower’s Overnight Rate Loans
from the date the proceeds thereof are made available to such Borrower until the
maturity of such Overnight Rate Loan at a rate per annum equal to the Overnight
Euro Rate or Overnight LIBOR Rate, as applicable.

 

158

--------------------------------------------------------------------------------



 

(d)           Payment of Interest. Interest on each Loan shall be payable in
arrears on each Interest Payment Date applicable to such Loan; provided,
however, that interest accruing pursuant to Section 3.1(f) shall be payable from
time to time on demand. Interest shall also be payable on all then outstanding
Multicurrency Revolving Loans under any Revolving Facility on the Revolver
Termination Date applicable to such Revolving Facility and on all Loans on the
date of repayment (including prepayment) thereof (except that voluntary
prepayments of Multicurrency Revolving Loans under any Revolving Facility that
are Base Rate Loans made pursuant to Section 4.3 on any day other than a
Quarterly Payment Date applicable to such Base Rate Loans or the Revolver
Termination Date applicable to such Revolving Facility need not be made with
accrued interest from the most recent Quarterly Payment Date applicable to such
Base Rate Loans; provided that such accrued interest is paid on the next
Quarterly Payment Date applicable to such Base Rate Loans) and on the date of
maturity (by acceleration or otherwise) of such Loans.

 

(e)           Notification of Rate. The Administrative Agent, upon determining
the interest rate for any Borrowing of Eurocurrency Loans for any Interest
Period, shall promptly notify Borrowers and the Lenders thereof. Such
determination shall, absent manifest error and subject to Section 3.6, be final,
conclusive and binding upon all parties hereto.

 

(f)            Default Interest. Notwithstanding the rates of interest specified
herein, effective immediately upon any failure to pay any Obligations or any
other amounts due under any of the Loan Documents when due, whether by
acceleration or otherwise, to the extent permitted by applicable law, such
overdue amounts shall bear interest payable on demand, after as well as before
judgment, at a rate per annum equal to the Default Rate.

 

(g)           Maximum Interest. If any interest payment or other charge or fee
payable hereunder exceeds the maximum amount then permitted by applicable law,
the applicable Borrower shall be obligated to pay the maximum amount then
permitted by applicable law and the applicable Borrower shall continue to pay
the maximum amount from time to time permitted by applicable law until all such
interest payments and other charges and fees otherwise due hereunder (in the
absence of such restraint imposed by applicable law) have been paid in full.

 

3.2          Fees.

 

(a)           Fees. Company shall pay to the Agents and, the Lead Arrangers and
the Lenders, as applicable, such fees as shall have been separately agreed upon
in writing, including in the Fee LetterLetters, in the amounts and at the times
so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(b)           Commitment Fees.

 

(i)    Multicurrency Revolving Commitment Fees. Company shall pay to the
Administrative Agent for pro rata distribution to each Non-Defaulting

 

159

--------------------------------------------------------------------------------



 

Lender having a Multicurrency Revolving Commitment (based on its Multicurrency
Revolver Pro Rata Share) a commitment fee in Dollars (the “Multicurrency
Revolving Commitment Fee”) for the period commencing on the ClosingSecond
Amendment Effective Date to and including the Revolver Termination Date for the
Multicurrency Revolving Facility or the earlier termination of the Multicurrency
Revolving Commitments (and repayment in full of the Multicurrency Revolving
Loans and payment in full or Cash Collateralization of the Multicurrency LC
Obligations), computed at a rate equal to the Applicable Multicurrency Revolving
Commitment Fee Percentage per annum on the average daily Total Available
Multicurrency Revolving Commitment (with the Available Multicurrency Revolving
Commitment of each Lender determined without reduction for such Lender’s
Multicurrency Revolver Pro Rata Share of Multicurrency Swing Line Loans
outstanding). Unless otherwise specified, accrued Multicurrency Revolving
Commitment Fees shall be due and payable in arrears (A) on each Quarterly
Payment Date after the ClosingSecond Amendment Effective Date, (B) on the
Revolver Termination Date for the Multicurrency Revolving Facility and (iiiC)
upon any reduction or termination in whole or in part of the Multicurrency
Revolving Commitments (but only, in the case of a reduction, on the portion of
the Multicurrency Revolving Commitments then being reduced).

 

(ii)   Term Commitment Fees.

 

(1) USD Revolving Commitment Fees. Company shall pay to the Administrative Agent
for pro rata distribution to each Non-Defaulting Lender having a USD Term
ARevolving Commitment (based on its USD Term ARevolver Pro Rata Share) a
commitment fee in Dollars (the “USD Term ARevolving Commitment Fee”) for the
period commencing on the ClosingSecond Amendment Effective Date to and including
the last day of the Certain Funds PeriodRevolver Termination Date for the USD
Revolving Facility or the earlier termination of the USD Term ARevolving
Commitments (and repayment in full of the USD Revolving Loans and payment in
full or Cash Collateralization of the USD LC Obligations), computed at a rate
equal to the Applicable Term LoanRevolving Commitment Fee Percentage per annum
on the actual daily undrawn USD Term A Commitments.

 

(2) average daily Total Available USD Revolving Commitment (with the Available
USD Revolving Commitment of each Lender determined without reduction for such
Lender’s USD Revolver Pro Rata Share of USD Swing Line Loans outstanding). The
Purchaser shall pay to the Administrative Agent for pro rata distribution to
each Non-Defaulting Lender having a EUR Term A Commitment (based on its “EUR
Term A Pro Rata Share”) a commitment fee in Euros (the “EUR Term A Commitment
Fee” and together with the USD Term A Commitment Fee, the “Term Commitment
Fees”) for the period commencing on the Closing Date to and including the last
day of the

 

160

--------------------------------------------------------------------------------



 

Certain Funds Period or the earlier termination of the applicable EUR Term A
Commitments, computed at a rate equal to the Applicable Term Loan Commitment Fee
Percentage per annum on the actual daily undrawn EUR Term A Commitments.

 

Unless otherwise specified, accrued TermUSD Revolving Commitment Fees shall be
due and payable in arrears (A) on each Quarterly Payment Date after the Closing
Date and (B) upon the termination of the applicable Certain Funds Term
Commitments.Second Amendment Effective Date, (B) on the Revolver Termination
Date for the USD Revolving Facility and (C) upon any reduction or termination in
whole or in part of the USD Revolving Commitments (but only, in the case of a
reduction, on the portion of the USD Revolving Commitments then being reduced).

 

3.3          Computation of Interest and Fees. Interest on all Loans and fees
payable hereunder shall be computed on the basis of the actual number of days
elapsed over a year of 360 days; provided that interest on all Base Rate Loans
when computed using the Eurocurrency Rate and, if denominated in Sterling,
Multicurrency Revolving Loans shall be computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be. Each
determination of an interest rate by the Administrative Agent pursuant to any
provision of this Agreement shall be conclusive and binding on each Borrower and
the Lenders in the absence of manifest error. The Administrative Agent shall, at
any time and from time to time upon request of any Borrower, deliver to such
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate applicable to Loans pursuant to this Agreement.

 

3.4          Interest Periods. At the time it gives any Notice of Borrowing or a
Notice of Conversion or Continuation, with respect to Eurocurrency Loans, a
Borrower shall elect, by giving the Administrative Agent written notice, the
interest period (each an “Interest Period”) which Interest Period shall, at the
option of such Borrower, be 1, 2, 3 or 6 months (or, (x) if available to each of
the applicable Lenders (as determined by each such applicable Lender in its sole
discretion) a 12 month period or (y) in the discretion of the Administrative
Agent, a period of less than one month); provided that:

 

(a)           Borrowers may elect different Interest Periods with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing;

 

(b)           the initial Interest Period for any Eurocurrency Loan shall
commence on the date of such Borrowing of such Eurocurrency Loan (including the
date of any conversion thereto from a Loan of a different Type) and each
Interest Period occurring thereafter in respect of such Eurocurrency Loan shall
commence on the last day of the immediately preceding Interest Period;

 

161

--------------------------------------------------------------------------------



 

(c)           if any Interest Period relating to a Eurocurrency Loan begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of such calendar month;

 

(d)           if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, however, that if any Interest Period for a Eurocurrency
Loan would otherwise expire on a day which is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

 

(e)           at any time when an Event of Default is then in existence and the
Administrative Agent, at the request of the Required Lenders, so notifies
Company, no Interest Period (a) of more than one month may be selected with
respect to any Loan denominated in an Alternative Currency and (b) may be
selected with respect to any Loan denominated in Dollars;

 

(f)            no Interest Period shall extend beyond the applicable Term
Maturity Date for any Term Loan or the applicable Revolver Termination Date for
any Multicurrency Revolving Loan; and

 

(g)           no Interest Period in respect of any Borrowing of Term Loans shall
be selected which extends beyond any date upon which a mandatory repayment of
such Term Loans will be required to be made under Section 4.4(b), if the
aggregate principal amount of Term Loans of such Term Facility which have
Interest Periods which will expire after such date will be in excess of the
aggregate principal amount of Term Loans of such Term Facility then outstanding
less the aggregate amount of such required prepayment.

 

3.5          Compensation for Funding Losses. The applicable Borrower shall
compensate each Lender, upon its written request (which request shall set forth
the basis for requesting such amounts), for all actual losses, expenses and
liabilities (including, without limitation, any interest paid by such Lender to
lenders of funds borrowed by such Lender to make or carry its Eurocurrency Loans
to the extent not recovered by the Lender in connection with the liquidation or
re-employment of such funds and including the compensation payable by such
Lender to a Participant) and any loss sustained by such Lender in connection
with the liquidation or re-employment of such funds (including, without
limitation, a return on such liquidation or re-employment that would result in
such Lender receiving less than such Lender would have received had such
Eurocurrency Loan remained outstanding until the last day of the Interest Period
applicable to such Eurocurrency Loans, but excluding Excluded Taxes and loss of
anticipated profits and any loss of the Applicable Eurocurrency Margin on the
relevant Loans) which such Lender may sustain as a result of:

 

(a)           for any reason (other than a default by such Lender, a Facing
Agent or Administrative Agent) a continuation or a Borrowing of, or conversion
from or into, Eurocurrency Loans does not occur on a date specified therefor in
a Notice of Borrowing or Notice of Conversion or Continuation (whether or not
withdrawn) delivered by such Borrower;

 

162

--------------------------------------------------------------------------------



 

(b)           any payment, prepayment or conversion or continuation of any of
such Borrower’s Eurocurrency Loans occurring for any reason whatsoever
(including as a result of the acceleration thereof) on a date which is not the
last day of an Interest Period applicable thereto;

 

(c)           any repayment of any of such Borrower’s Eurocurrency Loans not
being made on the date specified in a notice of payment given by such Borrower;
or

 

(d)           (i) any other failure by such Borrower to repay such Borrower’s
Eurocurrency Loans when required by the terms of this Agreement or (ii) an
election made by such Borrower pursuant to Section 3.7. A written notice setting
forth in reasonable detail the basis of the incurrence of additional amounts
owed such Lender under this Section 3.5 and delivered to such Borrower and
Administrative Agent by such Lender shall, absent manifest error, be final,
conclusive and binding for all purposes. Calculation of all amounts payable to a
Lender under this Section 3.5 shall be made as though that Lender had actually
funded its relevant Eurocurrency Loan through the purchase of a Eurocurrency
deposit bearing interest at the Eurocurrency Rate in an amount equal to the
amount of that Loan, having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurocurrency deposit from an offshore
office of that Lender to a domestic office of that Lender in the United States
of America; provided, however, that each Lender may fund each of its
Eurocurrency Loans in any manner it sees fit and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this Section 3.5.

 

3.6          Increased Costs, Alternate Rate of Interest, Illegality, Etc.

 

(a)           Increased Costs Generally. If any Change in Law:

 

(i)    having general applicability to all comparably situated Lenders and
Facing Agents within the jurisdiction in which such Lender or Facing Agent
operates shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or any Facing Agent or subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (f) of the
definition of “Excluded Taxes” and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(ii)   imposes on any Lender or any Facing Agent or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its

 

163

--------------------------------------------------------------------------------



 

obligation to make any such Loan, or to increase the cost to such Lender, such
Facing Agent or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, Facing Agent or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, Facing Agent or other Recipient, the applicable Borrower will pay to
such Lender, Facing Agent or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Facing Agent or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered; provided that such amounts shall be proportionate to the
amounts that such Lender or Facing Agent charges other borrowers or account
parties for such additional costs incurred or reductions suffered on loans
similarly situated to Borrowers in connection with substantially similar
facilities as reasonably determined by such Lender or such Facing Agent acting
in good faith; provided, further, that if such increased costs described under
clause (i) are determined by a court of competent jurisdiction in a final
non-appealable judgment to have been imposed as a result of a Lender’s or Facing
Agent’s gross negligence or willful misconduct, such Lender or Facing Agent will
promptly repay to the applicable Borrower the amount of any increased costs paid
to such Lender or such Facing Agent by such Borrower under this Section 3.6.

 

(b)           Alternate Rate of Interest.

 

(i)    If prior to the commencement of any Interest Period for a Borrowing of
Eurocurrency Loans:

 

(1)           (i) the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that, by reason of any
changes arising after the ClosingSecond Amendment Effective Date affecting the
interbank Eurocurrency market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Eurocurrency Loan for such Interest
Period; or

 

(2)           (ii) the Administrative Agent is advised by the Majority Lenders
in respect of each of the Facilities with affected Eurocurrency Loans that the
Eurocurrency Rate for such Eurocurrency Loan for such Interest Period will not
adequately and fairly reflect the cost to Lenders of making or maintaining their
Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to Company and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Company and the Lenders that the circumstances giving rise to
such notice no longer exist, (x) any Notice of Conversion or Continuation that
requests the conversion of any Loan to, or continuation of any Loan as, a
Eurocurrency Loan in the Eurocurrency Rate that is unavailable because the
conditions described in clauses (i) and (ii) above have been satisfied (such
unavailable rate, the “Unavailable Rate”), shall be ineffective, and (y) if any
Notice of Borrowing requests a

 

164

--------------------------------------------------------------------------------



 

Eurocurrency Loan with an Unavailable Rate, (1) if such Notice of Borrowing is
for a Loan in Dollars or if an alternative rate of interest is not in effect
pursuant to clause (2) below, then notwithstanding anything to the contrary in
this Agreement, the applicable Borrower may cancel such Loan or such Loan shall
be made as a Base Rate Loan in Dollars or (2) if such Notice of Borrowing is for
an Alternative Currency Loan, then notwithstanding anything to the contrary in
this Agreement, the applicable Borrower may cancel such Loan or the
Administrative Agent may, in consultation with Company, propose to Company in
writing an alternative interest rate for the affected Loan that, if accepted by
Company in a writing delivered to the Administrative Agent within 1 Business Day
of Company’s receipt of such written proposal, shall apply with respect to the
affected Loan until (A) the Administrative Agent notifies Company and the
Lenders that the circumstances giving rise to the notice described above no
longer exist, (B) the Administrative Agent is advised by the applicable Majority
Lenders that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in the affected Borrowing or (C) solely with respect to such Borrowing such
Lender determines that any law or regulation has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Company written notice
thereof; provided that, notwithstanding the foregoing, all Eurocurrency Rates
(other than any then applicable Unavailable Rates) shall remain available for
Borrowings until such rate shall be an Unavailable Rate.

 

(ii)           If at any time the Administrative Agent determines (which
determination shall be final and conclusive and binding upon all parties hereto)
that (A) the circumstances set forth in clause (i)(1) above have arisen and such
circumstances are unlikely to be temporary or (B) the circumstances set forth in
clause (i)(1) above have not arisen but the supervisor for the administrator of
the US LIBOR Screen Rate, EURIBOR Screen Rate, LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the US LIBOR
Screen Rate, EURIBOR Screen Rate or LIBOR Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and
Company shall endeavor to establish an alternate rate of interest to the
applicable Eurocurrency Rate that is or will become unavailable and that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States (or such other
applicable jurisdiction applicable to the currency in which such Loans are
denominated pursuant to the definition of “Eurocurrency Rate”) at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest shall be less than
0.00%, such rate shall be deemed to be 0.00% for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 12.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have

 

165

--------------------------------------------------------------------------------



 

received, within five Business Days of the date that a draft of such amendment
is provided to the Lenders, a written notice from the Majority Lenders in
respect of each of the applicable Facilities stating that such Majority Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (ii) (but, in the case of the
circumstances described in clause (B) of the first sentence of this
Section 3.6(b)(ii), only to the extent the US LIBOR Screen Rate, EURIBOR Screen
Rate or LIBOR Screen Rate for such Interest Period is not available or published
at such time on a current basis), (x) no Loans may be made as or converted to
Eurocurrency Rate Loans that are based on such unavailable rate, and the Loans
based on such unavailable rate shall be made as or converted to, (i) with
respect to Loans denominated in an Alternative Currency, the Daily Rate and
(ii) with respect to Loans denominated in Dollars, Base Rate Loans, each on the
first day of the Interest Period immediately following an Interest Rate
Determination Date, and (y) any Notice of Borrowing or Notice of Conversion or
Continuation given by any Borrower with respect to the Loans in respect of which
such determination was made shall be deemed to be rescinded by such Borrower.

 

(c)           Illegality. Subject to Section 3.7, if any Lender shall provide
written notice to the Administrative Agent and Company that any Change in Law
since the date of this Agreement makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
applicable lending office to make Eurocurrency Loans or to fund or maintain
Eurocurrency Loans hereunder (i) with respect to Loans denominated in Dollars
(A) upon receipt of such notification, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Loans
denominated in Dollars, (B) each Eurocurrency Loan of such Lender denominated in
Dollars will automatically be converted to Base Rate Loans on the last day of
the then current Interest Period therefor or, if earlier, on the date specified
by such Lender in such notification (which date shall be no earlier than the
last day of any applicable grace period permitted by applicable law) and (C) the
obligation of such Lender to make or continue affected Eurocurrency Loans
denominated in Dollars or to convert Loans into Eurocurrency Loans denominated
in Dollars shall be suspended until the Administrative Agent or such Lender
shall notify Company that the circumstances causing such suspension no longer
exist and (ii) with respect to Loans denominated in an Alternative Currency,
(A) upon receipt of such notification, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Loans
denominated in such Alternative Currency, (B) each Eurocurrency Loan of such
Lender denominated in such Alternative Currency will automatically be converted
to a Daily Rate Loan on the last day of the then current Interest Period
therefor or, if earlier, on the date specified by such Lender in such
notification (which date shall be no earlier than the last day of any applicable
grace period permitted by applicable law) and (C) the obligation of such Lender
to make or continue affected Eurocurrency Loans denominated in such Alternative
Currency or to convert Loans into Eurocurrency Loans denominated in such
Alternative Currency shall be suspended until the Administrative Agent or such
Lender shall notify Company that the circumstances causing such suspension no
longer exist.

 

166

--------------------------------------------------------------------------------



 

(d)           Capital Requirements. Without duplication of
Section 3.6(a) hereof, if any Lender or Facing Agent determines that any Change
in Law by any Governmental Authority with regulatory authority over such Lender
or Facing Agent since the date of this Agreement affecting such Lender or Facing
Agent or any lending office of such Lender or such Lender’s or Facing Agent’s
holding company, if any, regarding capital or liquidity requirements, will have
the effect of reducing the rate of return on such Lender’s or Facing Agent’s
capital or on the capital of such Lender’s or Facing Agent’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by any Facing Agent, to a level
below that which such Lender or Facing Agent or such Lender’s or Facing Agent’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Facing Agent’s policies and the policies of such
Lender’s or Facing Agent’s holding company with respect to liquidity
requirements and capital adequacy), then from time to time as required pursuant
to Section 3.6(e), the applicable Borrower will pay to such Lender or Facing
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or Facing Agent or such Lender’s or Facing Agent’s holding company
for any such reduction suffered; provided that such amounts shall be
proportionate to the amounts that such Lender or Facing Agent charges other
borrowers or account parties for such additional costs incurred or reductions
suffered on loans similarly situated to Borrowers in connection with
substantially similar facilities as reasonably determined by such Lender or such
Facing Agent acting in good faith.

 

(e)           Certificates for Reimbursement. In determining such additional
amounts required to be paid by the applicable Borrowers pursuant to this
Section 3.6, each Lender and Facing Agent will act reasonably and in good faith
and will use averaging and attribution methods which are reasonable and which
will, to the extent the increased costs or reduction in the rate of return
relates to such Lender’s and Facing Agent’s commitments, loans or obligations in
general and are not specifically attributable to the Commitments, Loans and
obligations hereunder, cover all commitments, loans and obligations similar to
the Commitments, Loans and obligations of such Lender and Facing Agent hereunder
whether or not the loan documentation for such other commitments, loans or
obligations permits the Lender or Facing Agent to make the determination
specified in this Section 3.6. Such determination shall, absent manifest error,
be final and conclusive and binding on all parties hereto. Each Lender and
Facing Agent, upon determining that any additional amounts will be payable
pursuant to this Section 3.6, will provide a certificate to the applicable
Borrower, which certificate shall show in reasonable detail the basis for
calculation of the amounts necessary to compensate such Lender or Facing Agent
or its holding company, as the case may be, under this Section 3.6, although the
failure to give any such certificate shall not release or diminish any of the
applicable Borrowers’ obligations to pay additional amounts pursuant to this
Section 3.6; provided that no Lender or Facing Agent shall be entitled to
receive additional amounts pursuant to this Section 3.6 for periods occurring
prior to the 135th day before the giving of such notice; provided, further, that
if the Change in Law giving rise to such increased costs, reductions or amounts
is retroactive, then the 135 day period referred to above shall be extended to
include the period of retroactive

 

167

--------------------------------------------------------------------------------



 

affect thereof. Notwithstanding anything herein to the contrary, the applicable
Borrower shall pay to such Lender or Facing Agent, as the case may be, the
amount shown as due on any such certificate within 15 days after receipt
thereof.

 

(f)            Change of Lending Office. If any Lender or Facing Agent is or
will be owed compensation pursuant to Section 3.6, or ceases to make, fund or
maintain Eurocurrency Loans, or to convert Loans into Eurocurrency Loans, as a
result of any condition described in Section 3.6, or if any Borrower is required
to pay any additional amount to any Lender, Facing Agent or any Governmental
Authority for the account of any Lender or Facing Agent pursuant to Section 4.7,
then such Lender or Facing Agent will use reasonable efforts (subject to overall
policy considerations of such Lender or Facing Agent) to cause a different
branch or Affiliate to make or continue a Loan or Letter of Credit or to assign
its rights and obligations hereunder to another of its branches or Affiliates if
in the judgment of such Lender or Facing Agent such designation or assignment
(i) will avoid the need for, or reduce the amount of, such compensation or
payment to such Lender, Facing Agent or Governmental Authority, (ii) would
permit such Lender to continue to make, fund, and maintain Eurocurrency Loans
and to convert Loans into Eurocurrency Loans, and (iii) will not, in the
judgment of such Lender or Facing Agent, be otherwise disadvantageous in any
significant respect to such Lender or Facing Agent. The applicable Borrower
hereby agrees to pay all reasonable and documented expenses incurred by any
Lender or Facing Agent in utilizing a different branch or Affiliate pursuant to
this Section 3.6(f). Nothing in this Section 3.6(f) shall affect or postpone any
of the obligations of Borrowers or the right of any Lender or Facing Agent
provided for herein.

 

3.7          Replacement of Affected Lenders. If (a) any Lender becomes a
Defaulting Lender or otherwise defaults in its Obligations to make Loans or fund
Unpaid Drawings, (b) any Lender or Facing Agent is owed increased costs or
compensation for reductions suffered under Section 3.6(a) or Section 3.6(d), or
submits a notification of illegality, impossibility or impracticality under
Section 3.6, (c) any Borrower is required to make any payments under Section 4.7
to any Lender or Governmental Authority, (d) in connection with any proposed
amendment, change, supplement, waiver, discharge, termination or other
modification of any of the provisions of this Agreement or any other Loan
Document, the consent of the Required Lenders is obtained but the consent of one
or more of such other Lenders or affected Lenders whose consent is required in
accordance with Section 12.1 or pursuant to the terms of any other Loan Document
is not obtained, (e) any Lender is a Declining Lender, (f) any Multicurrency
Revolving Lender notifies the Administrative Agent that it cannot make loans,
continue loans or convert loans, in or to any Agreed Alternative Currency
pursuant to Sections 2.8(c) or 2.8(d), or (g) any Lender ceases to make, fund or
maintain Eurocurrency Loans, or to convert Loans into Eurocurrency Loans, in
each case in the currency and with the Interest Period requested by the
applicable Borrower, as a result of any condition described in Section 3.6, then
in the case of clauses (a) through (g), Borrowers shall have the right to
replace such Lender (the “Replaced Lender”) (or (x) at the option of any
Borrower, in the case of clause (d) above, if the respective Lender’s consent is
required with respect to less than all Loans or Commitments, to replace only the
respective Loans or Commitments of the respective non-

 

168

--------------------------------------------------------------------------------



 

consenting Lender which gave rise to the need to obtain such Lender’s individual
consent or (y) in the case of clause (e) above, with respect to any Declining
Lender, to replace only the portion of Loans or Commitments of such Declining
Lender that it elected not to extend), with one or more other Eligible
Assignees, none of whom shall constitute a Defaulting Lender at the time of such
replacement (which assignee may be another Lender, if a Lender accepts such
assignment) (collectively, the “Replacement Lender”), reasonably acceptable to
the Administrative Agent (not to be unreasonably withheld, delayed or
conditioned), and to require each such Replaced Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.8(c)), all of its interests, rights and
obligations under this Agreement and the related Loan Documents with respect to
the applicable Loans and Commitments to such Replacement Lender; provided that
(i) at the time of any replacement pursuant to this Section 3.7, the Replacement
Lender shall enter into one or more assignment agreements, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which the
Replacement Lender shall acquire all of the applicable Commitments and
applicable outstanding Loans of, and participations in Letters of Credit by, the
Replaced Lender to be acquired, (ii) all obligations of Borrowers owing to the
Replaced Lender under the Loan Documents with respect to the applicable
Commitments and applicable outstanding Loans (including, without limitation,
such increased costs and excluding those amounts and obligations specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being paid) shall be paid in full to such Replaced
Lender concurrently with such replacement, and (iii) (x) in the case of clause
(d) above, each such Replacement Lender consents to the proposed amendment,
change, supplement, waiver, discharge, termination or other modification and
(y) in the case of clause (e) above, each such Replacement Lender consents to
the proposed maturity extension. Upon the execution of the respective assignment
documentation, the payment of amounts referred to in clauses (i) and (ii) above,
entry into the Register and, if so requested by the Replacement Lender, delivery
to the Replacement Lender of the appropriate Note or Notes executed by the
applicable Borrower, the Replacement Lender shall become a Lender hereunder.
Notwithstanding anything to the contrary contained above, no Lender that acts as
a Facing Agent may be replaced hereunder at any time which it has Letters of
Credit outstanding hereunder unless arrangements reasonably satisfactory to such
Facing Agent (including the furnishing of a standby letter of credit in form and
substance, and issued by an issuer satisfactory to such Facing Agent or
delivering Cash Collateral to such Facing Agent) have been made with respect to
such outstanding Letters of Credit. Each Lender agrees that if any Borrower
exercises its option hereunder to cause an assignment of Loans or Commitments by
such Lender, such Lender shall, promptly after receipt of written notice of such
election, execute and deliver all documentation necessary to effectuate such
assignment in accordance with Section 12.8(c). In the event that a Lender does
not comply with the requirements of the immediately preceding sentence within 2
Business Days after receipt of such notice, each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with
Section 12.8(c) on behalf of the Replaced Lender and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 12.8(c).

 

169

--------------------------------------------------------------------------------



 

ARTICLE IV

 

REDUCTION OF COMMITMENTS;
PAYMENTS AND PREPAYMENTS; DEFAULTING LENDERS

 

4.1          Voluntary Reduction of Commitments; Defaulting Lenders.

 

(a)           Voluntary Reduction of Commitments. Upon at least 2 Business Days’
prior written notice (or telephonic notice confirmed in writing) to the
Administrative Agent at the Notice Address (which notice the Administrative
Agent shall promptly transmit to each Lender in writing), Company shall have the
right, without premium or penalty, to terminate the unutilized portion of the
Multicurrencyany Revolving Commitments, or theany Swing Line Commitment, and the
Borrower under each Term Facility shall have the right, without premium or
penalty, to terminate the unutilized portion of Term Commitments under such Term
Facility, and, as the case may be, in each case in part or in whole; provided
that:

 

(i)    any such voluntary termination of any class of Multicurrency Revolving
Commitments (including any revolving commitments pursuant to any Additionalin
respect of any Revolving Facility, any Extended Revolving Commitments and any
Replacement Revolving Commitments) shall apply to proportionately and
permanently reduce such class of Multicurrency Revolving Commitments of each
Multicurrency Revolving Lender under such Revolving Facility;

 

(ii)  any such voluntary termination of the Term Commitments under any Term
Facility shall apply to permanently reduce the Term Commitment of each Term
Lender under such Term Facility ratably in accordance with their respective Term
Commitments under such Term Facility, and shall apply to permanently reduce, as
directed by the applicable Borrower, any or all of the Scheduled Term Repayments
under such Term Facility (in the amounts designated by such Borrower);

 

(ii)   (iii) any partial voluntary reduction pursuant to this Section 4.1 shall
be in the amount of at least $10,000,000 and integral multiples of $5,000,000 in
excess of that amount in the relevant currency of the applicable Facility; and

 

(iii)  (iv) any such voluntary termination of the Multicurrency Revolving
Commitments in respect of any Revolving Facility or Swing Line Commitment in
respect of any Revolving Facility shall occur simultaneously with a voluntary
prepayment, pursuant to Section 4.3 to the extent necessary such that (A) the
Total Multicurrencyaggregate Revolving CommitmentCommitments under such
Revolving Facility shall not be reduced below the aggregate principal
amountEffective Amount of outstanding Multicurrency Revolving Loans under such
Revolving Facility after giving effect to such voluntary prepayment plus the
aggregate Effective Amount of LC Obligations under such Revolving Facility and
the aggregate Effective Amount of Swing Line Commitment andLoans under such
Revolving Facility, (B) the Multicurrency

 

170

--------------------------------------------------------------------------------



 

Swing Line Commitment shall not be reduced below the aggregate principal
amountEffective Amount of outstanding Multicurrency Swing Line Loans;, and
(C) the USD Swing Line Commitment shall not be reduced below the aggregate
Effective Amount of outstanding USD Swing Line Loans.

 

(v) during the Certain Funds Period, no such reduction of Certain Funds Term
Commitments under the applicable Term Facility shall be effective unless:

 

(1) the Borrower under such Term Facility shall have entered into one or more
agreements for the provision of debt financing in an amount at least equal to
the amount of such reduction for the purposes of financing the Target
Acquisition; or

 

(2) the Borrower under such Term Facility, Company or any other Subsidiary
complies with the terms of the last paragraph of this Section 4.1(a);

 

and the Cash Confirmation Provider has confirmed in writing its approval of the
arrangements set forth in (1) or (2) above (including any escrow arrangement),
as applicable, and such reduction of Certain Funds Term Commitments.

 

Each notice of commitment reductions shall be irrevocable; provided that such
notice may state that it is conditioned upon the consent of the Cash
Confirmation Provider or the effectiveness of other credit facilities or any
other financing, sale, acquisition, or other transaction or event.

 

In the case of a reduction of Certain Funds Term Commitments during the Certain
Funds Period effected pursuant to Section 4.1(a)(v)(2), the Borrower under the
applicable Term Facility, Company or any other Subsidiary shall have deposited
funds in an escrow account at Deutsche Bank AG New York Branch (“DBNY”) or
another financial institution selected by Company to act as escrow agent (DBNY
or such other financial institution acting in such capacity, the “Escrow
Agent”), to be held in escrow by the Escrow Agent and released only for the
purposes described in Section 6.8(b). Such funds deposited in escrow shall be
returned to the applicable Borrower upon the earliest of (i) the expiration of
the Certain Funds Period, and (ii) the consummation of the Target Acquisition
without the use of the full amount of the Certain Funds Term Loans.  In the
event that funds are deposited in escrow pursuant to the first sentence of this
paragraph, the Certain Funds Term Commitments and Scheduled Term Repayments
under such Term Facilities shall be reduced on a Dollar for Dollar or Euro for
Euro basis, as applicable (as directed by the applicable Borrower to any or all
of the Certain Funds Term Commitments and Scheduled Term Repayments under any or
all of such Term Facilities (in the amounts designated by such Borrower)), and
within each Certain Funds Term Facility, ratably among the Certain Funds Term
Lenders under such Term Facility in accordance with their respective Certain
Funds Term Commitments under such Term Facility, in each case to the extent that
such escrow arrangement and such Certain Funds Term Commitment reduction are
approved by the

 

171

--------------------------------------------------------------------------------



 

Cash Confirmation Provider pursuant to the following sentence. Notwithstanding
anything in this Agreement to the contrary, during the Certain Funds Period, no
reduction of Certain Funds Term Commitments pursuant to
Section 4.1(a)(v)(2) shall be effective unless (i) the applicable Borrower has
deposited funds (x) in Sterling or (y) in another currency (provided that in the
event that funds in another currency are deposited with the Escrow Agent, the
applicable Borrower or Purchaser shall have entered into a Swap Contract to
convert such currency into Sterling on or prior to each date on which Purchaser
may be required to make any payment in respect of Target Shares in connection
with the Target Acquisition during the Certain Funds Period on terms
satisfactory to the Cash Confirmation Provider) with the Escrow Agent and
(ii) the Cash Confirmation Provider has confirmed in writing its approval of
such reduction of the applicable Certain Funds Term Commitments and the
applicable escrow arrangements described above.

 

(b)           Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)      Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.1.

 

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to the Administrative Agent
for the account of such Defaulting Lender pursuant to Section 12.4), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Facing Agent or a
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the applicable Facing Agent or Swing Line Lender, to be held as
Cash Collateral for future funding obligations of such Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as Company may
request (so long as no Unmatured Event of Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Company, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, any Facing Agent or any Swing Line Lender as determined by a
judgment of a court of competent jurisdiction obtained by the Administrative
Agent, any Lender, Facing Agent or Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s

 

172

--------------------------------------------------------------------------------



 

breach of its obligations under this Agreement; seventh, so long as no Unmatured
Event of Default or Event of Default exists, to the payment of any amounts owing
to any Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Multicurrency Revolving Loans, Term Loans or funded participations
in Swing Line Loans or Letters of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share and (B) such Multicurrency
Revolving Loans, Term Loans or funded participations in Swing Line Loans or
Letters of Credit were made at a time when the applicable conditions set forth
in Article V were satisfied or waived, such payment shall be applied solely to
pay, as applicable, the Multicurrency Revolving Loans of, Term Loans of, and
funded participations in Swing Line Loans or Letters of Credit owed to, all
Non-Defaulting Lenders of the applicable Facility on a pro rata basis prior to
being applied to the payment of any Multicurrency Revolving Loans of, Term Loans
of, or funded participations in Swing Line Loans or Letters of Credit owed to,
such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.1(b)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender under any Facility, for
purposes of computing the amount of the obligation of each Non-Defaulting Lender
to acquire, refinance or fund participations in Swing Line Loans or Letters of
Credit under such Facility pursuant to Section 2.1(f), Section 2.1(g), and
Section 2.10(e), the “Multicurrency Revolver Pro Rata Share”, “Revolver Pro Rata
Share” and “USD Revolver Pro Rata Share”, as applicable, of each Non-Defaulting
Lender under such Facility shall be computed without giving effect to the
Multicurrency Revolving Commitment of such Defaulting Lender under such
Facility; provided that (i) each such reallocation under such Facility shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender under such Facility, no Unmatured Event of Default or Event of Default
exists and (ii) the aggregate obligation of each Non-Defaulting Lender under
such Facility to acquire, refinance or fund participations in Letters of Credit
and Swing Line Loans under such Facility shall not exceed the positive
difference, if any, of (A) the Multicurrency Revolving Commitment of that
Non-Defaulting Lender under such Facility minus (B) the aggregate outstanding
principal amountEffective Amount of the Multicurrency Revolving Loans of that
Lender under such Facility. Subject to Section 12.26, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

173

--------------------------------------------------------------------------------



 

(iv)    Cash Collateral for Letters of Credit. Promptly on demand by a Facing
Agent or the Administrative Agent from time to time, Company shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure with respect to such Facing Agent (after giving effect to
Section 4.1(b)(iii) and such Cash Collateral shall be in Dollars). Any such Cash
Collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of such Facing Agent) for the
payment and performance of each Defaulting Lender’s Multicurrency Revolver Pro
Rata Share under each Revolving Facility of outstanding LC Obligations under
such Revolving Facility. Moneys in such account shall be applied by the
Administrative Agent to reimburse such Facing Agent immediately for each
Defaulting Lender’s Multicurrency Revolver Pro Rata Share under each Revolving
Facility of any Drawing under any Letter of Credit issued under such Revolving
Facility which has not otherwise been reimbursed by the applicable Borrower or
such Defaulting Lender. Upon the request of Company, amounts in excess of the
amount required to be deposited by any Borrower pursuant to this
Section 4.1(b)(iv) shall be released to the applicable Borrower so long as, at
the time of and immediately after giving effect to such release, no Unmatured
Event of Default or Event of Default shall have occurred and be continuing.

 

(v)     Prepayment of Swing Line Loans. Promptly on demand by a Swing Line
Lender under any Swing Line Facility or the Administrative Agent from time to
time, the applicable Borrower shall prepay Swing Line Loans under such Swing
Line Facility in an amount of all Fronting Exposure with respect to such Swing
Line Lender under such Swing Line Facility (after giving effect to
Section 4.1(b)(iii)).

 

(vi)    Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
commitment fee pursuant to Section 3.2(b) or otherwise in connection with any
Facility (and Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender) and
(ii) shall not be entitled to receive any LC Commissions under any Revolving
Facility pursuant to Section 2.10(g)(ii) otherwise payable to the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral but instead, the applicable
Borrower shall (x) be required to pay to each Non-Defaulting Lender the amount
of such LC Commissions under such Revolving Facility in accordance with the
upward adjustments in their respective Multicurrency Revolver Pro Rata Shares
under such Revolving Facility, allocable to such Letter of Credit issued under
such Revolving Facility pursuant to Section 4.1(b)(iii) and (y) not be required
to pay the remaining amount of such LC Commissions that otherwise would have
been required to have been paid to that Defaulting Lender.

 

(vii)   Defaulting Lender Cure. If Company, the Administrative Agent, the Swing
Line Lenders and the Facing Agents agree in writing in their sole

 

174

--------------------------------------------------------------------------------



 

discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral (including the return of Cash Collateral deposited by any Borrower
pursuant to Section 4.1(b)(iv)), that Lender will, to the extent applicable,
purchase that portion of outstanding Multicurrency Revolving Loans under each
Facility in which it participates as a Lender, of the other Lenders under such
Revolving Facility or take such other actions as the Administrative Agent may
determine to be necessary to cause the Multicurrency Revolving Loans under such
Revolving Facility and funded and unfunded participations in Letters of Credit
and Swing Line Loans under such Revolving Facility to be held on a pro rata
basis by the Lenders under such Revolving Facility in accordance with their
Multicurrency Revolver Pro Rata Shares under such Revolving Facility (without
giving effect to Section 4.1(b)(iii)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of any Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

4.2          Mandatory Reduction of Commitments.

 

(a)           For each Term Facility, the Term Commitment of each Term Lender
under such Term Facility shall be automatically reduced on the date of each
Credit Event in respect of such Term Facility in an amount equal to such Term
Lender’s Pro Rata Share of the Borrowings of the Term Loans under such Facility
made on such date in accordance with Section 2.1.

 

(b)           AllThe USD Term A Commitments hereunder shall automatically and
permanently terminate upon the expiration of the Certain Funds Periodon the
Second Amendment Effective Date after giving effect to all USD Term A Loans made
or to be made on or before such date; provided that the termination of the Term
Commitments pursuant to this Section 4.2(b) shall not prejudice rights and
remedies in respect of any breach of this Agreement occurring prior to any such
termination.

 

4.3          Voluntary Prepayments. Borrowers shall have the right to prepay or
cause to be prepaid the Loans in whole or in part from time to time without
premium or penalty (other than the costs described in Section 3.5, if
applicable) on the following terms and conditions:

 

(a)           TheCompany or the applicable Borrower shall give the
Administrative Agent written notice at its Notice Address (or telephonic notice
promptly confirmed in writing) of its intent to prepay the Loans to it, whether
such Loans are Term Loans,

 

175

--------------------------------------------------------------------------------



 

Multicurrency Revolving Loans or Swing Line Loans, the amount of such prepayment
and the specific Borrowings to which such prepayment is to be applied, which
notice shall be given by Company or the applicable Borrower to the
Administrative Agent by 12:00 noon (New York City time) at least 3 Business Days
prior in the case of Eurocurrency Loans, at least 1 Business Day prior in the
case of Base Rate Loans and by 11:00 a.m. (New York City time) in the case of
Swing Line Loans on the date of such prepayment and which notice shall (except
in the case of Swing Line Loans) promptly be transmitted by the Administrative
Agent to each of the applicable Lenders;

 

(b)           each partial prepayment of any Borrowing shall be in a principal
amount at least equal to the Minimum Borrowing Multiple or, if less, the entire
principal amount thereof then outstanding; provided that no partial prepayment
of Eurocurrency Loans made pursuant to a single Borrowing shall reduce the
aggregate principal amount of the outstanding Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;

 

(c)           Eurocurrency Loans may only be prepaid pursuant to this
Section 4.3 on the last day of an Interest Period applicable thereto or on any
other day subject to Section 3.5;

 

(d)           each prepayment in respect of any Borrowing of Multicurrency
Revolving Loans under any Revolving Facility shall be applied pro rata among the
Multicurrency Revolving Loans comprising such Borrowing under such Revolving
Facility; provided, however, that such prepayment shall not be applied to any
Multicurrency Revolving Loans of a Defaulting Lender under any Revolving
Facility at any time when the aggregate amount of Multicurrency Revolving Loans
of any Non-Defaulting Lender under such Revolving Facility exceeds such
Non-Defaulting Lender’s Multicurrency Revolver Pro Rata Share of all
Multicurrency Revolving Loans then outstanding under such Revolving Facility;

 

(e)           each voluntary prepayment of Term Loans pursuant to this
Section 4.3 shall be applied as directed by the applicable Borrower to any or
all of the remaining Scheduled Term Repayments of any or all of the Term
Facilities (in the amounts designated by such Borrower); provided that in the
absence of direction from the applicable Borrower, the Administrative Agent
shall apply such prepayment to the remaining Scheduled Term Repayments in direct
order of maturity on a pro rata basis across all Term Facilities; and

 

(f)            each notice of prepayment shall be irrevocable; provided that
such notice may state that it is conditioned upon the effectiveness of other
credit facilities or any other financing, sale, acquisition or other transaction
or event.

 

The notice provisions, the provisions with respect to the minimum amount of any
prepayment, and the provisions requiring prepayments in integral multiples above
such minimum amount of this Section 4.3 are for the benefit of the
Administrative Agent and may be waived unilaterally by the Administrative Agent.

 

176

--------------------------------------------------------------------------------



 

4.4          Mandatory Prepayments.

 

(a)           Prepayment Upon Overadvance.

 

(i)    If, at any time other than as a result of fluctuations in currency
exchange rates, (A) (x) the aggregate outstanding Effective Amount of
Multicurrency, without duplication, of Revolving Loans and Swing Line Loans
under any Revolving Facility (after giving effect to any other repayments or
prepayments on such day) together with the aggregate outstanding Effective
Amount of LC Obligations under such Revolving Facility exceeds the aggregate
Multicurrency Revolving Commitments under such Revolving Facility or (y) the
aggregate outstanding Effective Amount of Swing Line Loans under any Swing Line
Facility (after giving effect to any other repayments or prepayments on such
day) exceeds the aggregate Swing Line Commitments under such Swing Line
Facility, as the case may be (including, without limitation, on each
applicablethe Revolver Termination Date applicable to such Revolving Facility or
Swing Line Facility, as applicable), the applicable Borrower shall prepay the
Multicurrency Revolving Loans and/or Swing Line Loans under such Revolving
Facility or Swing Line Loans under such Swing Line Facility, as applicable, in
the amount of such excess, and (B) the aggregate Effective Amount of LC
Obligations under any Revolving Facility exceeds either (x) the Multicurrency
Revolving Commitments or (y) the maximum Stated Amount of Letters of Credit
permitted to be issued under such Revolving Facility, in each case then in
effect under such Revolving Facility (after giving effect to the prepayment of
all outstanding Multicurrency Revolving Loans and all Swing Line Loans at such
time under such Revolving Facility), the applicable Borrower shall Cash
Collateralize LC Obligations under such Revolving Facility by depositing Cash
Collateral with the Administrative Agent in an amount equal to the positive
difference, if any, between the Effective Amount of such LC Obligations under
such Revolving Facility and the Multicurrency Revolving Commitments (or such
maximum Stated Amount, as applicable) then in effect under such Revolving
Facility. The Administrative Agent shall establish in its name for the benefit
of the Multicurrency Revolving Lenders under each Revolving Facility one or more
interest bearing collateral accounts (collectively, the “Collateral Account”)
into which it shall deposit such Cash Collateral for the LC Obligations under 
each Revolving Facility. Upon the request of Company, amounts in excess of the
amount required to be deposited in the Collateral Account shall be released to
the applicable Borrower so long as, at the time of and immediately after giving
effect to such release, no (1) prepayment of Loans or Cash Collateralization of
LC Obligations would be required under this Section 4.4(a) and (2) Unmatured
Event of Default or Event of Default shall have occurred and be continuing.

 

(ii)   If at any time, solely as a result of fluctuations in currency exchange
rates, (A) (x) the aggregate outstanding Dollar Equivalent of the Effective
Amount of Multicurrency, without duplication, of Revolving Loans and Swing Line
Loans denominated in an Alternative Currency under any Revolving Facility (so

 

177

--------------------------------------------------------------------------------



 

calculated, after giving effect to any other repayments or prepayments on such
day) together with the aggregate outstanding Dollar Equivalent of the Effective
Amount of LC Obligations denominated in an Alternative Currency under such
Revolving Facility exceeds 105% of the aggregate Multicurrency Revolving
Commitments under such Revolving Facility or (y) the aggregate outstanding
Dollar Equivalent of the Effective Amount of Swing Line Loans denominated in an
Alternative Currency under any Revolving Facility (so calculated, after giving
effect to any other repayments or prepayments on such day) exceeds 105% of the
Swing Line Commitment under such Revolving Facility, as the case may be
(including, without limitation, on eachthe Revolver Termination Date applicable
to such Revolving Facility), the applicable Borrower shall prepay the
Multicurrency Revolving Loans and/or Swing Line Loans, as applicable, under such
Revolving Facility, in an aggregate principal amount sufficient to cause the
aggregate Dollar Equivalent of all of the Multicurrency Revolving Loans and/or
Swing Line Loans, as applicable, under such Revolving Facility (so calculated,
after giving effect to any other repayments or prepayments on such day), to be
less than or equal to the aggregate Multicurrency Revolving Commitments or Swing
Line Commitment, as applicable, in effect at such time under such Revolving
Facility and (B) the aggregate Dollar Equivalent of the Effective Amount of LC
Obligations denominated in an Alternative Currency under any Revolving Facility
exceeds 105% of either (x) the aggregate Multicurrency Revolving Commitments  or
(y) the maximum Stated Amount of Letters of Credit permitted to be issued under
such Revolving Facility, in each case then in effect under such Revolving
Facility (so calculated, after giving effect to any other repayments or
prepayments of Multicurrency Revolving Loans and Swing Line Loans under such
Revolving Facility on such day), the applicable Borrower shall Cash
Collateralize LC Obligations under such Revolving Facility by depositing Cash
Collateral in the Collateral Account in an amount equal to the Dollar Equivalent
of the positive difference, if any, between the Effective Amount of such LC
Obligations and the Multicurrency Revolving Commitments (or such maximum Stated
Amount, as applicable) then in effect under such Revolving Facility. Upon the
request of Company, amounts in excess of the amount required to be deposited in
the Collateral Account shall be released to the applicable Borrower so long as,
at the time of and immediately after giving effect to such release, no
(1) prepayment of Loans or Cash Collateralization of LC Obligations would be
required under this Section 4.4(a) and (2) Unmatured Event of Default or Event
of Default shall have occurred and be continuing.

 

(b)           Scheduled Term Repayments. For each Term Facility, the Borrower
under such Term Facility shall cause to be paid Scheduled Term Repayments on the
Term Loans under such Term Facility until such Term Loans are paid in full in
the amounts and at the times specified in the definition of “Scheduled Term
Repayments” to the extent that prepayments have not previously been applied to
such Scheduled Term Repayments (and such Scheduled Term Repayments have not
otherwise been reduced) pursuant to the terms hereof.

 

178

--------------------------------------------------------------------------------



 

(c)           Mandatory Prepayment Upon Asset Disposition. Commencing with the
date immediately following the last day of the Certain Funds PeriodSecond
Amendment Effective Date, on the tenth Business Day after the date of receipt
thereof by Company or any of its Subsidiaries of Net Sale Proceeds from any
Asset Disposition (other than (v) an Asset Disposition in connection with a
Permitted Reorganization, including all antitrust divestitures in connection
with the Target AcquisitionTransaction, (w) sales, transfers or other
dispositions of Capital Stock of Targeta Person acquired in a Permitted
Acquisition or similar Investment constituting Margin Stock, (x) an Asset
Disposition in the ordinary course of business, (y) an Asset Disposition
permitted by Section 8.3 or Section 8.4 (except for Sections 8.4(p), (s), and
(aav) (to the extent constituting an Asset Disposition of Capital Stock pursuant
to Section 8.6(b)(vii)), and (bb)) and (z) any leases, subleases, licenses or
sublicenses), except to the extent that the Net Sale Proceeds of such Asset
Disposition, when combined with the Net Sale Proceeds of all such Asset
Dispositions do not exceed, from the Initial Certain Funds FundingSecond
Amendment Effective Date for any Asset Disposition on or after the Initial
Certain Funds FundingSecond Amendment Effective Date, (A) $750,000,000 plus
(B) if an Aerospace Asset Disposition occurred during such period, 50% of the
Net Sale Proceeds from such Aerospace Asset Disposition (such amounts in
aggregate, the “Excluded Amounts”), Company shall cause an amount equal to 100%
of such Net Sale Proceeds for any Asset Disposition on or after the Initial
Certain Funds Funding Date in excess of the Excluded Amounts from such Asset
Disposition to be applied on any date on which Term Loans are outstanding, as a
mandatory prepayment of principal of Term Loans and accrued and unpaid interest
thereon in accordance with Section 4.5; provided that such Net Sale Proceeds
shall not be required to be so applied on such date to the extent that such Net
Sale Proceeds are used to purchasereinvested in assets used or to be useduseful
in one or more of the businesses referred to in Section 8.11 or in connection
with a Permitted Acquisition or similar Investment, in each case within 365 days
following the date of such Asset Disposition (or within 180 days after the
expiration of such 365 day period if within such 365 day period Company or any
of its Subsidiaries enters into a binding commitment to so use such Net Sale
Proceeds); provided, further, that (1) if all or any portion of such Net Sale
Proceeds are not so used within 365 day days (or within 180 days after the
expiration of such 365 day period if within such 365 day period Company or any
of its Subsidiaries enters into a binding commitment to so use such Net Sale
Proceeds) of receipt thereof, such remaining portion shall be applied on the
last day of the respective period as a mandatory repayment of principal of
outstanding Term Loans as provided above in this Section 4.4(c) and (2) if all
or any portion of such Net Sale Proceeds are not required to be applied on the
365th day referred to in clause (1) above because such amount is contractually
committed to be used and subsequent to such date such contract is terminated or
expires without such portion being so used, then such remaining portion shall be
applied within 10 days following the date of such termination or expiration as a
mandatory repayment of principal of outstanding Term Loans as provided in this
Section 4.4(c).

 

(d)           Mandatory Prepayment Upon Recovery Event. Commencing with the date
immediately following the last day of the Certain Funds PeriodSecond Amendment
Effective Date, within 10 days following each date on which Company or any of
its Subsidiaries

 

179

--------------------------------------------------------------------------------



 

receives any Net Recovery Proceeds from any Recovery Event, except to the extent
that the Net Recovery Proceeds of such Recovery Event (including without
limitation any disposition under Section 8.4(m)), when combined with the Net
Recovery Proceeds of all other Recovery Events during the immediately preceding
12 month period (ignoring for this purpose any Recovery Events occurring during
the Certain Funds Period), do not exceed $300,000,000500,000,000, Company shall
cause an amount equal to 100% of the Net Recovery Proceeds of such Recovery
Event in excess of such amount to be applied on any date on which Term Loans are
outstanding, as a mandatory repayment of principal of Term Loans and accrued and
unpaid interest thereon in accordance with Section 4.5; provided that, so long
as no Event of Default then exists, the Net Recovery Proceeds from any Recovery
Event shall not be required to be so applied on such date to the extent that
such Net Recovery Proceeds are used to replace or restore any properties or
assets in respect of which such Net Recovery Proceeds were paidreinvested in
assets used or useful in the businesses of the Company and its Subsidiaries or
in connection with a Permitted Acquisition or similar Investment within 365 days
following the date of the receipt of such Net Recovery Proceeds (or within 180
days after the expiration of such 365 day period if within such 365 day period
Company or any of its Subsidiaries enters into a binding commitment to so use
such Net Recovery Proceeds); provided, further, that

 

(i)    if all or any portion of such Net Recovery Proceeds not required to be
applied to the repayment of Term Loans pursuant to the first proviso of this
Section 4.4(d) are not so used within 365 days after the day of the receipt of
such Net Recovery Proceeds (or within 180 days after the expiration of such 365
day period if within such 365 day period Company or any of its Subsidiaries
enters into a binding commitment to so use such Net Recovery Proceeds), such
remaining portion shall be applied on the last day of such period as a mandatory
repayment of principal of Term Loans as provided in this Section 4.4(d) and

 

(ii)   if all or any portion of such Net Recovery Proceeds are not required to
be applied on the 365th day referred to in clause (i) above because such amount
is contractually committed to be used and subsequent to such date such contract
is terminated or expires without such portion being so used, then such remaining
portion shall be applied within 10 days following the date of such termination
or expiration as a mandatory repayment of principal of outstanding Term Loans as
provided in this Section 4.4(d).

 

(e)           Excess Cash On Hand. Within 10 Business Days following the first
anniversary of the Initial Certain Funds Funding Date, Company shall cause an
amount equal to 100% of cash on hand of Company and its Subsidiaries in excess
of $1,250,000,000 (such excess amount, the “Excess Cash On Hand”) as set forth
on the Balance Sheet delivered to the Administrative Agent by Company on or
prior to the date such payment is made, to be applied to the Term Loans then
outstanding as a mandatory prepayment of principal of Term Loans and accrued and
unpaid interest thereon in accordance with Section 4.5.Reserved.

 

180

--------------------------------------------------------------------------------



 

(f)            Repatriation of Proceeds. Notwithstanding any other provisions of
Sections 4.4(c), or 4.4(d), or 4.4(e) to the extent that any of or all the Net
Sale Proceeds of any Asset Disposition or the Net Recovery Proceeds of any
Recovery Event are received by a Foreign Subsidiary, or to the extent that any
of or all the Excess Cash On Hand is attributable to the results of operations
of, one or more Foreign Subsidiaries, or the sale of assets of, or any Recovery
Event with respect to the assets of, one or more Foreign Subsidiaries (in each
case, “Foreign Proceeds”) and the repatriation of such Foreign Proceeds would
(x) result in material adverse Tax consequences to Company or any other
Subsidiary or (y) would be prohibited or restricted by applicable law, rule or
regulation or contract (each, a “Repatriation Limitation”), the portion of such
Foreign Proceeds so affected will not be required to be applied to repay Loans
or reduce any Commitments hereunder but may be retained by the applicable
Foreign Subsidiary so long as such Repatriation Limitation exists (provided that
Company hereby agrees to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take commercially reasonable actions
required by the applicable law, rule or regulation to overcome or mitigate the
effect of the Repatriation Limitation so as to permit such repatriation) and
once such Repatriation Limitation no longer exists, such Subsidiary shall
promptly repatriate an amount equal to such Foreign Proceeds (to the extent
remaining after any reinvestment or other use of such Foreign Proceeds in
accordance with Section 4.4(c) or 4.4(d) above (as applicable)) to the
applicable Borrower which shall promptly (and in any event not later than 10
Business Days after such repatriation) apply such amount to the repayment of the
Loans to the extent it would have otherwise been required pursuant to
Section 4.4(c) and/or Section 4.4(d) and/or Section 4.4(e).

 

4.5          Application of Prepayments.

 

(a)           Prepayments pro rata. Except as expressly provided in this
Agreement, all prepayments of principal made by Company pursuant to
Section 4.4(c), and Section 4.4(d) and Section 4.4(e) shall be applied
(i) (1) if no Event of Default exists, as directed by the applicable Borrower
under any Term Facility to any or all of the remaining Scheduled Term Repayments
of such Term Facility (in the amounts and in the order of maturity designated by
such Borrower; provided that if no such order is designated, such prepayments
shall be applied to the remaining Scheduled Term Prepayments in direct order of
maturity); and (2) if an Event of Default exists, first subject to the
immediately succeeding sentence, to the payment of the unpaid principal amount
of such Term Loan (with the applicable Term Percentage of such repayment to be
applied as a repayment of each of the Term Facilities) and second to the pro
rata payment of the then outstanding balance of the Multicurrency Revolving
Loans under each Revolving Facility and the Cash Collateralization of LC
Obligations under each Revolving Facility (in each case with the applicable
Revolving Percentage of such repayment or Cash Collateralization to be applied
towards each of the Revolving Facilities); (ii) within each of the foregoing
Loans, first to the payment of Base Rate Loans and second to the payment of
Eurocurrency Loans; and (iii) with respect to Eurocurrency Loans, in such order
as such Borrower shall request (and in the absence of such request, as the
Administrative Agent shall determine). Except as expressly provided in this
Agreement, each prepayment of Term Loans

 

181

--------------------------------------------------------------------------------



 

made pursuant to Section 4.5(a)(i)(2) shall be allocated within each Term Loan
to reduce the remaining Scheduled Term Repayments on a pro rata basisin direct
order of maturity. If any prepayment of Eurocurrency Loans made pursuant to a
single Borrowing shall reduce the outstanding Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount, such Borrowing
shall immediately be converted into Base Rate Loans. All prepayments shall
include payment of accrued and unpaid interest on the principal amount so
prepaid, shall be applied to the payment of interest before application to
principal and shall include amounts payable, if any, under Section 3.5. For the
avoidance of doubt, noNo payments made pursuant to Sections 4.3, 4.4 or 4.5 by
any BorrowerPerson that is a Foreign Subsidiary shall be allocated to the
repayment of a U.S. Borrowing that was directly incurred by the Company or a
Borrower that is a Domestic Subsidiary or otherwise reduce the obligations of a
U.S.any such Borrower.

 

(b)           Payments. All regular installment payments of principal made by a
Borrower under a Term Facility on the Term Loans under such Facility shall be
applied (i) first to the payment of Base Rate Loans and second to the payment of
Eurocurrency Loans under such Facility and (ii) with respect to Eurocurrency
Loans under such Facility, in such order as the applicable Borrower shall
request (and in the absence of such request, as the Administrative Agent shall
reasonably determine). All payments shall include payment of accrued and unpaid
interest on the principal amount so paid, shall be applied to the payment of
interest before application to principal and shall include amounts payable, if
any, under Section 3.5.

 

(c)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (i) the obligations of each Borrower that is a Foreign
Subsidiary under this Agreement or any other Loan Document shall be separate and
distinct from the obligations of Company and the Borrowers that are Domestic
Subsidiaries, and shall be expressly limited to the obligations of such Borrower
that is a Foreign Subsidiary, and (ii) no payment of any amount by a Borrower
(in its capacity as such) under a Loan Document shall be for the account of, or
shall reduce the obligations of, a party other than such Borrower. In
furtherance of the foregoing, each of the parties hereto acknowledges and agrees
that the liability of each Borrower that is a Foreign Subsidiary for the payment
and performance of the covenants, representations and warranties set forth in
this Agreement and the other Loan Documents shall be several from and not joint
with the obligations of any other Person.

 

4.6          Method and Place of Payment.

 

(a)           Except as otherwise specifically provided herein, all payments
under this Agreement shall be made to the Administrative Agent, for the ratable
account of the Lenders entitled thereto, not later than 12:00 p.m. (New York
City time or, as applicable, local time in the financial center for the
applicable Alternative Currency (with respect to Loans denominated in an
Alternative Currency)) on the date when due and shall be made in the currency
such Loan was advanced and in each case to the account specified therefor for
the Administrative Agent or if no account has been so specified at the Notice
Address. The Administrative Agent will thereafter

 

182

--------------------------------------------------------------------------------



 

cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 12:00 p.m. (New York City time or, as applicable,
local time in the financial center for the applicable Alternative Currency (with
respect to Loans denominated in an Alternative Currency)) like funds relating to
the payment of principal or interest or fees ratably to the Lenders entitled to
receive any such payment in accordance with the terms of this Agreement. If and
to the extent that any such distribution shall not be so made by the
Administrative Agent in full on the same day (if payment was actually received
by the Administrative Agent prior to 12:00 p.m. (New York City time or, as
applicable, local time in the financial center for the applicable Alternative
Currency (with respect to Loans denominated in an Alternative Currency)), the
Administrative Agent shall pay to each Lender its ratable amount thereof and
each such Lender shall be entitled to receive from the Administrative Agent,
upon demand, interest on such amount at the overnight Federal Funds Rate (or the
applicable cost of funds with respect to amounts denominated in an Alternative
Currency) for each day from the date such amount is paid to the Administrative
Agent until the date the Administrative Agent pays such amount to such Lender.

 

(b)           Any payments under this Agreement which are made by any Borrower
later than 12:00 p.m. (New York City time or, as applicable, local time in the
financial center for the applicable Alternative Currency (with respect to Loans
denominated in an Alternative Currency)) shall, for the purpose of calculation
of interest, be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension, except that with respect to Eurocurrency
Loans, if such next succeeding Business Day is not in the same month as the date
on which such payment would otherwise be due hereunder or under any Note, the
due date with respect thereto shall be the next preceding applicable Business
Day.

 

(c)           Notwithstanding the foregoing clauses (a) and (b), if any
Defaulting Lender shall have failed to fund all or any portion of any Term Loan
or any Multicurrency Revolving Loan (each such Loan, an “Affected Loan”), each
payment by the applicable Borrower hereunder shall be applied first to such
Affected Loan under the applicable Facility and the principal amount and
interest with respect to such payment shall be distributed (i) to each
Non-Defaulting Lender who is a Lender under such Facility, pro rata based on the
outstanding principal amount of Affected Loans under such Facility owing to all
Non-Defaulting Lenders, until the principal amount of all Affected Loans under
such Facility has been repaid in full and (ii) to the extent of any remaining
amount of such payment, to each Lender under such Facility, as set forth in
clauses (a) and (b) above. Each payment made by the applicable Borrower on
account of the interest on any Affected Loans under the applicable Facility
shall be distributed to each Non-Defaulting Lender pro rata based on the
outstanding principal amount of Affected Loans under such Facility owing to all
Non-Defaulting Lenders.

 

183

--------------------------------------------------------------------------------



 

(d)           All payments made by or on behalf of any Credit Party to or on
behalf of any Lender, any Facing Agent or the Administrative Agent hereunder or
under any Loan Document will be made without recoupment, setoff, counterclaim or
other defense.

 

4.7          Net Payments.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Credit Party to or on behalf of any Lender, any Facing
Agent or the Administrative Agent hereunder or under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 4.7) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. Solely with respect to any Luxembourg Credit Party, the sum payable
shall not be increased to the extent (i) a withholding tax is levied pursuant to
the provisions of the Luxembourg law of 23 December 2005, as amended, on the
taxation of interest income paid to or for the benefit of individuals resident
in Luxembourg from a Luxembourg paying agent and (ii) such withholding tax
levied would have been avoided or reduced but for the Recipient’s failure to
timely provide information and documents requested in writing and necessary for
avoiding or reducing such withholding tax.

 

(b)           Payment of Other Taxes by the Borrower. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)           Indemnification by the Borrower. Each Credit Party shall severally
but not jointly indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 4.7(c)) payable or paid by such Recipient in respect of a payment by
such Credit Party or required to be withheld or deducted from a payment to such
Recipient by such Credit Party and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or a Facing Agent (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or a Facing Agent, shall be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders and Facing Agents. Each Lender and
each Facing Agent shall severally indemnify the Administrative Agent, within 10
days after

 

184

--------------------------------------------------------------------------------



 

demand therefor, for (i) any Indemnified Taxes attributable to such Lender or
such Facing Agent (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so) and (ii) any Excluded
Taxes attributable to such Lender or such Facing Agent, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or any Facing Agent by the Administrative
Agent shall be conclusive absent manifest error.

 

(e)           Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 4.7, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt (if any) issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)            Status of Lenders.

 

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the relevant Borrower and the Administrative Agent, at the time or
times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by a Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.7(f)(ii)(1), 4.7(f)(ii)(2), and
4.7(f)(ii)(4)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)   Without limiting the generality of the foregoing, in the event that such
Borrower is a U.S. Person,

 

(1)           any Lender that is a U.S. Person shall deliver to such Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent),

 

185

--------------------------------------------------------------------------------



 

executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(2)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(A)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(B)          executed copies of IRS Form W-8ECI;

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 4.7(f)-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of such Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(D)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 4.7(f)-2 or
Exhibit 4.7(f)-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign

 

186

--------------------------------------------------------------------------------



 

Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 4.7(f)-4 on behalf of each such direct and indirect partner;

 

(3)               any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the relevant Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(4)               if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the relevant Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by such Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D4), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)

 

(1)           Subject to Section 4.7(f)(iii)(2), a UK Treaty Lender and each
Credit Party which makes a payment under a Loan Document to which that UK Treaty
Lender is entitled shall cooperate in completing any procedural formalities
necessary for such Credit Party to obtain authorization to make that payment
without a UK Tax Deduction, including making and filing of an appropriate
application for relief under an applicable Treaty.

 

187

--------------------------------------------------------------------------------



 

(2)           A UK Treaty Lender that holds a passport under the HMRC Double
Taxation Treaty Passport Scheme (“UK DTTP Scheme”) and which wishes the UK DTTP
Scheme to apply to this Agreement, shall confirm its scheme reference number and
jurisdiction of tax residence in: (A) where the UK Treaty Lender is a Lender on
the date of this Agreement, Schedule 1.1(i) to this Agreement; or (B) where the
UK Treaty Lender becomes a Lender after the date of this Agreement, the relevant
Assignment and Assumption Agreement, and, having done so, that UK Treaty Lender
shall be under no obligation pursuant to Section 4.7(f)(iii)(1) to cooperate
with the relevant Credit Party but for the avoidance of doubt that UK Treaty
Lender shall have an obligation to cooperate further with the relevant Credit
Party in accordance with Section 4.7(f)(iii)(3).

 

(3)           If a UK Treaty Lender has confirmed its scheme reference number
and its jurisdiction of tax residence in accordance with
Section 4.7(f)(iii)(2) and:

 

(A)          a Credit Party making a payment to that UK Treaty Lender has not
made a UK DTTP Filing in respect of that UK Treaty Lender; or

 

(B)          a Credit Party making a payment to that UK Treaty Lender has made a
UK DTTP Filing in respect of that Lender but either (a) that UK DTTP Filing has
been rejected by HMRC or (b) HMRC has not given the Credit Party authority to
make payments to that UK Treaty Lender without a UK Tax Deduction within 30
Business Days of the date of the UK DTTP Filing, and in each case, the relevant
Credit Party has notified that UK Treaty Lender in writing, that UK Treaty
Lender and the Credit Party shall cooperate in completing any additional
procedural formalities necessary for that Credit Party to obtain authorization
to make that payment without a UK Tax Deduction.

 

(4)           If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 4.7(f)(iii)(2), no
Credit Party shall make a UK DTTP Filing or file any other form relating to the
UK DTTP Scheme in respect of that Lender’s Commitment or participation in any
Loan unless the Lender otherwise agrees.

 

(5)           A Credit Party shall, promptly after making a UK DTTP Filing,
deliver a copy of the UK DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

 

188

--------------------------------------------------------------------------------



 

(6)           A Lender that is a Lender on the date of this Agreement that is a
UK Qualifying Lender solely by virtue of sub-paragraph (b) of the definition of
“UK Qualifying Lender” gives a UK Tax Confirmation to Company by entering into
the Agreement. A Lender that is a UK Qualifying Lender solely by virtue of
sub-paragraph (b) of the definition of “UK Qualifying Lender” shall promptly
notify Company and the Administrative Agent if there is any change in the
position from that set out in the UK Tax Confirmation.

 

(7)           Each Lender shall indicate, for the benefit of the Administrative
Agent and any relevant Credit Party, but without liability to any Credit Party,
whether it is:

 

(A)          not a UK Qualifying Lender;

 

(B)          a UK Qualifying Lender (that is not a UK Treaty Lender); or

 

(C)          a UK Treaty Lender,

 

in (x) where the Lender is a Lender on the date of this Agreement, Schedule
1.1(i) to this Agreement; or (y) where the Lender becomes a Lender after the
date of this Agreement, the relevant Assignment and Assumption Agreement. If a
Lender fails to indicate its status in accordance with this
Section 4.7(f)(iii)(7)) then such Lender shall be treated for the purposes of
this Agreement (including by each Credit Party) as if it is not a UK Qualifying
Lender until such time as it notifies Company and the Administrative Agent. For
the avoidance of doubt, an Assignment and Assumption Agreement and shall not be
invalidated by any failure of a Lender to comply with this
Section 4.7(f)(iii)(7). Any Lender that ceases to be a UK Qualifying Lender
shall promptly notify Administrative Agent and Company.

 

(iv)  Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the relevant Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by a Credit Party pursuant to this
Section 4.7 (including by the payment of additional amounts pursuant to this
Section 4.7), it shall pay to the indemnifying Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses

 

189

--------------------------------------------------------------------------------



 

(including Taxes) of such indemnified Recipient and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying Credit Party, upon the request of such indemnified
Recipient, shall repay to such indemnified Recipient the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified Recipient be required to pay any amount to an
indemnifying Credit Party pursuant to this paragraph (g) the payment of which
would place the indemnified Recipient in a less favorable net after-Tax position
than the indemnified Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
indemnifying Credit Party or any other Person.

 

(h)           Value Added Tax.

 

(i)    All amounts expressed to be payable under a Loan Document by any party to
this Agreement to a Lead Arranger, a Bookrunner, a Senior Managing Agent, the
Administrative Agent, the Collateral Agent, the UK Security Trustee, a Lender or
a Facing Agent (a “Finance Party”) which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to paragraph
(ii) below, if VAT is or becomes chargeable on any supply made by any Finance
Party to any party to this Agreement under a Loan Document and such Finance
Party is required to account to the relevant tax authority for the VAT, that
party to this Agreement must pay to such Finance Party (in addition to and at
the same time as paying any other consideration for such supply) an amount equal
to the amount of the VAT (and such Finance Party must promptly provide an
appropriate VAT invoice to that party).

 

(ii)   If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a Loan
Document, and any party to this Agreement other than the Recipient (the
“Relevant Party”) is required by the terms of any Loan Document to pay an amount
equal to the consideration for that supply to the Supplier (rather than being
required to reimburse or indemnify the Recipient in respect of that
consideration):

 

(1)           (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The Recipient must (where this sub-paragraph (1) applies)
promptly pay to the Relevant Party an amount equal to any credit or

 

190

--------------------------------------------------------------------------------



 

repayment the Recipient receives from the relevant tax authority which the
Recipient reasonably determines relates to the VAT chargeable on that supply;
and

 

(2)           (where the Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

 

(iii)  Where a Loan Document requires any party to this Agreement to reimburse
or indemnify a Finance Party for any cost or expense, that party shall reimburse
or indemnify (as the case may be) such Finance Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Finance Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

 

(iv)  Any reference in this Section 4.7(h) to any party shall, at any time when
such party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (as provided for
in Article 11 of the Council Directive 2006/112/EC (or as implemented by the
relevant member state of the European Union) or any other similar provision in
any jurisdiction which is not a member state of the European Union) so that a
reference to a party shall be construed as a reference to that party or the
relevant group or unity (or fiscal unity) of which that party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

 

(v)   In relation to any supply made by a Finance Party to any party under a
Loan Document, if reasonably requested by such Finance Party, that party must
promptly provide such Finance Party with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

(i)            Survival. Each party’s obligations under this Section 4.7 shall
survive the resignation or replacement of the Administrative Agent or any Facing
Agent or any assignment of rights by, or the replacement of, a Lender or a
Facing Agent, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

 

191

--------------------------------------------------------------------------------



 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.1          Conditions Precedent to Initial Credit Event. The obligations of
the Lenders to make Multicurrency Revolving Loans and Swing Line Loans on the
date of the first Credit Event and the obligation of the Facing Agents to issue
and the Lenders to participate in Letters of Credit on the date of the first
Credit Event shall be subject to the conditions set forth in this Section 5.1
(the first date on which all of the following conditions set forth in this
Section 5.1 have been satisfied or waived, the “Closing Date”):

 

(a)           Loan Documents.

 

(i)    Company shall have duly executed and delivered to the Administrative
Agent this Agreement, and, if requested, the Notes payable to each applicable
Lender in the amount of their respective Commitments; provided that such
signature pages may be delivered by facsimile or other electronic transmission;

 

(ii)   Company and each Wholly-Owned Domestic Subsidiary of Company that is a
Material Subsidiary (other than an Excluded Subsidiary) shall have duly
authorized, executed and delivered the Guaranty in the form of
Exhibit 5.1(a)(ii) (as modified, supplemented, amended or amended and restated
from time to time, the “Guaranty”); provided that such signature pages may be
delivered by facsimile or other electronic transmission;

 

(iii)  The parent (if a Wholly-Owned Domestic Subsidiary of Company and not an
Excluded Subsidiary) of each of Company’s Wholly-Owned Domestic Subsidiaries
(other than Excluded Subsidiaries) that is an Other Subsidiary Borrower or a
Material Subsidiary shall have duly authorized, executed and delivered a U.S.
law governed pledge agreement substantially in the form of
Exhibit 5.1(a)(iii) (as modified, supplemented, amended or amended and restated
from time to time, the “U.S. Pledge Agreement”);

 

(iv)  Company and each of its Subsidiaries party to the U.S. Pledge Agreement
shall have delivered to the Administrative Agent:

 

(1)           proper Form UCC-1 financing statements for filing under the UCC
necessary or, in the reasonable opinion of the Administrative Agent and the
Required Lenders, desirable to perfect the security interests purported to be
created by the U.S. Pledge Agreement; and

 

(2)           the certificates representing the shares of Capital Stock pledged
pursuant to the U.S. Pledge Agreement (if such shares are

 

192

--------------------------------------------------------------------------------



 

certificated), together with an undated stock power for each certificate
executed in blank by a duly authorized officer of the Pledgor therefor.

 

(b)           Opinions of Counsel. The Administrative Agent shall have received
from (i) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Credit
Parties, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and which shall cover such
matters relating to the transactions contemplated herein as the Administrative
Agent may reasonably request, (ii) in the case of Domestic Subsidiaries of
Company, opinions of in-house counsel of Company (as is customary in the
respective jurisdictions) from such jurisdictions as reasonably requested by the
Administrative Agent, dated the Closing Date, which shall cover such matters
relating to the transactions contemplated herein as the Administrative Agent may
reasonably request and (iii) opinions of local counsel to the Administrative
Agent and/or the Credit Parties (as is customary in the respective
jurisdictions) from such jurisdictions as reasonably requested by the
Administrative Agent, dated the Closing Date, which shall cover such matters
relating to the transactions contemplated herein as the Administrative Agent may
reasonably request, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent;

 

(c)           Officer’s Certificate. The Administrative Agent shall have
received a certificate executed by a Responsible Officer on behalf of Company,
dated the Closing Date and in the form of Exhibit 5.1(c) hereto, stating that
the representations and warranties set forth in Article VI hereof to be made as
of the Closing Date are true and correct in all material respects as of the date
of the certificate, except to the extent such representations and warranties are
expressly made as of a specified date in which event such representation and
warranties are true and correct in all material respects as of such specified
date, and that no Event of Default or Unmatured Event of Default has occurred
and is continuing;

 

(d)           Secretary’s Certificate. The Administrative Agent shall have
received from each Credit Party a certificate, dated as of the Closing Date,
signed by the secretary or any assistant secretary (or, if no secretary or
assistant secretary exists, a Responsible Officer), of such Credit Party,
substantially in the form of Exhibit 5.1(d) with appropriate insertions, as to
the incumbency and signature of the officers of each such Credit Party,
executing any Loan Document on the Closing Date (in form and substance
reasonably satisfactory to the Administrative Agent) and any certificate or
other document or instrument to be delivered pursuant hereto or thereto by or on
behalf of such Credit Party, together with evidence of the incumbency of such
secretary or assistant secretary (or, if no secretary or assistant secretary
exists, such Responsible Officer), and certifying as true and correct, attached
copies of the certificate of incorporation, certificate of amalgamation or other
equivalent document (certified as of recent date by the Secretary of State or
other comparable authority where customary in such jurisdiction) and by-laws (or
other Organizational Documents) of such Credit Party, and the resolutions of
such Credit Party and, to the extent required, of the equity holders of such
Credit Party referred to in such certificate and all of the foregoing (including

 

193

--------------------------------------------------------------------------------



 

each such certificate of incorporation, certificate of amalgamation or other
equivalent document and by-laws (or other Organizational Documents)) shall be
reasonably satisfactory to the Administrative Agent. In respect of any
Luxembourg Credit Party, such certificate shall also certify the following
items: (i) an electronic excerpt of the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) pertaining to the relevant Luxembourg Credit Party
dated as of the date of this Agreement and (ii) an electronic certificate of
non-registration of judgment (certificat de non-inscription d’une décision
judiciaire) dated as of the date of this Agreement issued by the Luxembourg
Register of Commerce and Companies (R.C.S. Luxembourg) certifying that, as of
the date of the day immediately preceding such certificate, the relevant
Luxembourg Credit Party has not been declared bankrupt (en faillite), and that
it has not applied for general settlement or composition with creditors
(concordat préventif de faillite), controlled management (gestion contrôlée), or
reprieve from payment (sursis de paiement), judicial or voluntary liquidation
(liquidation judiciaire ou volontaire), such other proceedings listed at
Article 13, items 2 to 11, 1312 and Article 14 of the Luxembourg Act dated
December 19, 2002 on the Register of Commerce and Companies, on Accounting and
on Annual Accounts of the Companies (as amended from time to time), (and which
include foreign court decisions as to faillite, concordat or analogous
procedures according to Councilthe European Insolvency Regulation (EC)
n°1346/2000 of May 29, 2000 on insolvency proceedings).  In respect of any
Netherlands Credit Party, such certificate shall also certify the following
items: (i) an excerpt of the Netherlands Chamber of Commerce pertaining to the
relevant Netherlands Credit Party dated as of the date of this Agreement,
(ii) the Organizational Documents of  the relevant Netherlands Credit Party,
(iii) the resolutions of the relevant Netherlands Credit Party and (iv) the
specimen signatures of the relevant Netherlands Credit Party;);

 

(e)           Good Standing. A good standing certificate or certificate of
status or comparable certificate of each Credit Party from the Secretary of
State (or other Governmental Authority) of its state or province of organization
(to the extent available on a commercially reasonable basis in such
jurisdiction);

 

(f)            Evidence of Insurance. The Administrative Agent shall have
received a schedule listing the insurance that each Credit Party and Material
Subsidiary carried as of the Closing Date complying with the requirements of
Section 7.9.

 

(g)           Solvency Certificate. The Administrative Agent and the Lenders
shall have received a solvency certificate in the form of Exhibit 5.1(g), signed
by the Chief Financial Officer of Company;

 

(h)           Know Your Customer; Etc. The Administrative Agent and the Lead
Arrangers shall have received, no later than 3 Business Days prior to the
Closing Date, all documentation and other information about Company and the
Guarantors as has been reasonably requested in writing on or prior to 10
Business Days prior to the Closing Date by the Administrative Agent and the
Lenders with respect to applicable “know your customer” and anti-money
laundering rules and regulations including the Patriot Act;

 

194

--------------------------------------------------------------------------------



 

(i)            Refinancing. The Company 2015 Credit Facility Refinancing shall
have been, or, substantially concurrently with the initial funding of the
Multicurrency Revolving Loans hereunder shall be, consummated and Company shall
have received a customary payoff letter in respect thereof;

 

(j)            Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall each
be true and correct in all material respects at and as of the Closing Date, as
though made on and as of such time except to the extent such representations and
warranties are expressly made as of a specified earlier date in which event such
representation and warranties shall be true and correct in all material respects
as of such specified earlier date;

 

(k)           Fees. The Administrative Agent shall have received evidence that
all fees due and payable on the Closing Date in accordance with the Fee Letter
will be paid on the Closing Date;

 

(l)            Notice of Borrowing; Notice of Issuance. Prior to the making of
such Loan and/or Letter of Credit, (i) the Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of Section 2.5 and
(ii) the Administrative Agent and the respective Facing Agent shall have
received a Notice of Issuance meeting the requirements of Section 2.10(c), as
applicable;

 

(m)          Litigation. No actions, suits or proceedings shall be pending or,
to the knowledge of any Credit Party, threatened in writing against any Credit
Party challenging the validity or enforceability of any material provision of
any Loan Document.

 

(n)           Financials. The Administrative Agent and each Lender shall have
received audited consolidated balance sheets at December 31, 2015 and statements
of income and cash flows at December 31, 2015.

 

(o) Offer and Co-Operation Agreement. There have been no changes made to the
terms of the Offer as set forth in the Press Release, or to the terms of the
Co-Operation Agreement, from those in effect on February 19, 2015 that would in
either case be materially prejudicial to the interests of the Lenders taken as a
whole under the Loan Documents.

 

(o)           (p) Process Agent. The Administrative Agent shall have received a
copy of a letter appointing a process agent reasonably acceptable to the
Administrative Agent as process agent for each Other Subsidiary Borrower that is
not a U.S. Credit Party pursuant to Section 12.9(d) in form and substance
reasonably satisfactory to the Administrative Agent.

 

(p)           (q) Re-Allocation Agreement. Receipt by the Administrative Agent
of counterparts of the Re-Allocation Agreement properly executed by each Lender
and the Administrative Agent.

 

195

--------------------------------------------------------------------------------



 

(r) Reduction of Bridge Commitments. Subject solely to receipt by the Cash
Confirmation Provider of irrevocable written confirmation from the
Administrative Agent in the form of Exhibit 5.1(r) of the satisfaction, or
waiver with the consent of Required Lenders, of each of the conditions precedent
set forth in Section 5.1(a) through (q), confirmation from Company that all
other approvals and consents by the Cash Confirmation Provider required to be
delivered under the Bridge Loan Agreement in order to effect the Company 2016
Bridge Facility Reduction substantially contemporaneously with the occurrence of
the Closing Date have been or will be delivered. The Closing Date will occur
automatically upon (i) the Cash Confirmation Provider’s receipt of the written
confirmation from the Administrative Agent described in the immediately
preceding sentence and (ii) the Administrative Agent’s receipt from Company of
the written confirmation from Company described in the immediately preceding
sentence.

 

The Administrative Agent will give each Borrower and each Lender prompt written
notice of the occurrence of the Closing Date.

 

5.2 Conditions Precedent to Initial Certain Funds Credit Event. The obligations
of the Term Lenders to make Certain Funds Term Loans on the Initial Certain
Funds Funding Date shall be subject to the fulfillment at or prior to the
Initial Certain Funds Funding Date of each of the following conditions
precedent:

 

(a) The Closing Date shall have occurred.

 

(b) A copy of the Offer Document or, as the case may be, the Scheme Circular
dispatched to the shareholders of the Target, in each case containing the terms
and conditions consistent in all material respects with those contemplated by
the Press Release (and, in the case of an Offer, a condition such that the Offer
may not be declared unconditional as to acceptances until Purchaser has received
acceptances or contracted to acquire Target Shares such that following its
acquisition of those Target Shares it will hold not less than 90% of the Target
Shares (the “Acceptance Condition”)), together with any changes that are
(i) required by the Takeover Panel, the Court, the City Code, or any other
applicable law, regulation, court or regulatory body, (ii) not materially
prejudicial to the interests of the Term Lenders under the Loan Documents
(provided that in the case of an Offer, no change to the Acceptance Condition
may be made pursuant to this clause (ii) and provided, further, that it is
acknowledged and agreed that any amendment or change to the Target board
recommendation envisaged by the Press Release (including the absence of any such
recommendation in the Offer Document or, as the case may be, Scheme Circular, in
each case, to the extent that the directors of the Target consider that to make
such a recommendation would breach their fiduciary duties) shall not be
materially prejudicial to the interests of the Term Lenders under this
Agreement), (iii) not materially adverse to the Term Lenders without the consent
of the Lead Arrangers (not to be unreasonably withheld), (iv) (subject to the
requirements of the Takeover Panel and the City Code) to extend the period in
which holders of the Target Shares may accept the terms of the Offer or, as the
case may be, the Scheme, or (v) permitted under paragraph (a) of Schedule
1.1(b);

 

196

--------------------------------------------------------------------------------



 

(c) The Administrative Agent shall have received a funds flow memorandum
describing the anticipated flow of funds, including payment of all fees due and
payable in accordance with the Fee Letter, in an aggregate amount of not less
than the amount necessary to acquire any Target Shares;

 

(d) The Administrative Agent shall have received a certificate substantially in
the form of Exhibit 5.2(d) certifying that:

 

(i) (A) in the case of an Offer, the Offer has become or has been declared
unconditional in all respects; or (B) in the case of a Scheme, a copy of an
order of the Court sanctioning the Scheme has been filed on behalf of the Target
with the Registrar of Companies in accordance with Section 899(A) of the
Companies Act; and

 

(ii) after utilization of the Certain Funds Term Loans, Purchaser will have the
funds necessary to acquire all the Target Shares, and to pay all fees and
expenses incurred in connection with the Target Acquisition; and

 

(e) The Administrative Agent shall have received evidence that all fees due and
payable on the Initial Certain Funds Funding Date in accordance with the Fee
Letter shall have been paid or will be paid on the Initial Certain Funds Funding
Date; provided that such evidence shall be satisfied if the fees are to be
deducted from the initial Borrowing of Certain Funds Term Loans as set out in
the relevant Notice of Borrowing.

 

5.3 Conditions Precedent to all Certain Funds Credit Events. The obligation of
each Certain Funds Term Lender to make Certain Funds Term Loans on each Funding
Date requested in the applicable Notice of Borrowing shall be subject to the
fulfillment at or prior to each such Funding Date of each of the following
conditions precedent:

 

(a) Certain Funds Representations. The Certain Funds Representations shall be
true and correct in all material respects when made or deemed to be made, except
to the extent that such Certain Funds Representations specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date;

 

(b) Certain Funds Change of Control. There shall not have occurred a Certain
Funds Change of Control;

 

(c) No Certain Funds Default. No Certain Funds Default has occurred and is
continuing or would result from the proposed Certain Funds Term Loan; and

 

(d) Notice of Borrowing. Prior to the making of such Certain Funds Term Loan,
the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.5.

 

197

--------------------------------------------------------------------------------



 

5.2          5.4 Conditions Precedent to all Other Credit Events. The obligation
of each Lender to make Loans and the obligation of any Facing Agent to issue or
any Multicurrency Revolving Lender to participate in any Letter of Credit
hereunder, other than in each case, Loans and Letters of Credit made or issued
pursuant to SectionsSection 5.1, 5.2 and 5.3, in each case shall be subject to
the fulfillment at or prior to the time of each such Credit Event of each of the
following conditions precedent:

 

(a)           Representations and Warranties. The representations and warranties
contained in this Agreement and the other Loan Documents shall each be true and
correct in all material respects at and as of such time, as though made on and
as of such time except to the extent such representations and warranties are
expressly made as of a specified date in which event such representation and
warranties shall be true and correct in all material respects as of such
specified date;

 

(b)           No Default. No Event of Default or Unmatured Event of Default
shall have occurred and shall then be continuing on such date or will occur
immediately after giving effect to such Credit Event; and

 

(c)           Notice of Borrowing; Notice of Issuance.

 

(i)    Prior to the making of each Loan, the Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of Section 2.5.

 

(ii)   Prior to the issuance of each Letter of Credit, the Administrative Agent
and the respective Facing Agent shall have received a Notice of Issuance meeting
the requirements of Section 2.10(c).

 

The acceptance of the benefits of each such Credit Event by the applicable
Borrower shall be deemed to constitute a representation and warranty by it to
the effect of paragraphs (a) and (b) of this Section 5.45.2 (except that no
opinion need be expressed as to the Administrative Agent’s or Required Lenders’
satisfaction with any document, instrument or other matter); provided that,
notwithstanding anything to the contrary in this Section 5.45.2, in connection
with any Additional Facilities, if the proceeds of such Additional Facilities
are being used to finance an acquisition and the consummation of such
acquisition is not conditioned on the availability of, or on obtaining, third
party financing and the applicable Lenders and New Lenders under such Facility
so agree, the only representations and warranties the accuracy of which shall be
a condition to availability of the loans under such Additional Facilities shall
be representations and warranties substantially similar to the Certain Funds
Representations or the SunGard Representations or, to the extent customary for
acquisitions of the type being financed, more limited “certain funds”
representations.

 

5.5 Actions by Certain Funds Term Lenders During Certain Funds Period.  During
the Certain Funds Period and notwithstanding (i) any provision to the contrary
in the Loan Documents or (ii) that any conditions set forth in Sections 5.1,
5.2, 5.3 or 5.4 above may

 

198

--------------------------------------------------------------------------------



 

subsequently be determined not to have been satisfied or that any representation
given as a condition thereof (other than a Certain Funds Representation) was
incorrect in any material respect, unless (x) it would be illegal for the
applicable Certain Funds Term Lender to participate in making any borrowing of
Certain Funds Term Loans under the applicable Facility hereunder or (y) a
Certain Funds Default has occurred and is continuing or would result from the
proposed Certain Funds Term Loan, no Certain Funds Term Lender or Agent shall be
entitled to:

 

(a) refuse to participate in any Certain Funds Term Loan unless one or more of
the conditions set forth in Section 5.3 is not satisfied in respect of the
relevant Funding Date (and has not otherwise been amended or waived in
accordance with the provisions of this Agreement);

 

(b) cancel any Certain Funds Term Commitment;

 

(c) rescind, terminate or cancel this Agreement, or any Term Note in respect of
any of its Certain Funds Term Loans (if any) or any other Loan Document or any
Certain Funds Term Commitments or exercise any similar right or remedy or make
or enforce any claim that it may have under this Agreement, any such Term Note
(if any) or any other Loan Document or any agreement relating to any of them;

 

(d) exercise any right of set-off or counterclaim where to do so would or might
be expected to prevent or limit the making or use of a Certain Funds Term Loan;

 

(e) direct the Administrative Agent to take any action under Section 10.1; or

 

(f) cancel, accelerate, cause or require payment, repayment or prepayment of any
amounts owing under any Loan Document or under any agreement relating to any of
them where to do so would or might be expected to prevent or limit the making of
a Certain Funds Term Loan;

 

provided that immediately upon the expiration of the Certain Funds Period all
such rights, remedies and entitlements shall be available to the Lenders of
Certain Funds Term Loans notwithstanding that they may not have been used or
been available for use during the Certain Funds Period.

 

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto, such Lender approves of and consents to each of the matters set
forth in Sections 5.1 and 5.5 which must be approved by, or which must be
satisfactory to, the Administrative Agent, the Required Lenders or the Lenders,
as the case may be.

 

199

--------------------------------------------------------------------------------



 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make Loans
and issue (or participate in) the Letters of Credit as provided herein, Company,
with respect to itself and its Subsidiaries, makes the following representations
and warranties as of the Closing Date (both immediately before and after giving
effect to the Company 2015 Credit Facility Refinancing and the Company 2016
Bridge Facility Reduction on a pro forma basis)Second Amendment Effective Date
and as of the date of each subsequent Credit Event (other than any Credit Event
pursuant to Sections 5.2 and 5.3), except to the extent such representations and
warranties are expressly made as of a specified date, in which case such
representations and warranties shall be true as of such specified date, all of
which shall survive the execution and delivery of this Agreement and the Notes
and the making of the Loans and issuance of the Letters of Credit:

 

6.1          Corporate Status. Each Credit Party (i) is a duly organized and
validly existing organization in good standing under the laws of the
jurisdiction of its organization (to the extent that such concept exists in such
jurisdiction), (ii) has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (iii) is duly qualified and is authorized to do business and
is in good standing (to the extent such concept exists in the relevant
jurisdiction) in each other jurisdiction (other than its jurisdiction of
organization) where the ownership, leasing or operation of its property or the
conduct of its business requires such qualification, except in the case of
clauses (i) (as to good standing), (ii) and (iii) where such failure to do so,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

6.2          Corporate Power and Authority. Each Credit Party has the
organizational power and authority to execute and deliver each of the Loan
Documents to which it is a party and to perform its obligations thereunder and
has taken all necessary action to authorize the execution, delivery and
performance by it of each of such Loan Documents. Each Credit Party has duly
executed and delivered each of the Loan Documents to which it is a party, and
each of such Loan Documents constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

6.3          No Violation. The execution and delivery by any Credit Party of the
Loan Documents to which it is a party and the performance of such Credit Party’s
obligations thereunder (including, without limitation, the granting of Liens
pursuant to the Security Documents) do not (i) contravene any provision of any
Requirement of Law applicable to such Credit Party except for such
contraventions that would not reasonably be expected to have a Material Adverse
Effect, (ii) conflict with or result in any breach of, or constitute a default
under,

 

200

--------------------------------------------------------------------------------



 

or result in the creation or imposition of (or the obligation to create or
impose) any Lien (except pursuant to the Security Documents) upon any of the
property or assets of any Credit Party pursuant to, the terms of any Contractual
Obligation to which any Credit Party is a party or by which it or any of its
property or assets is bound except for such contraventions, conflicts, breaches
or defaults that would not be reasonably likely to have a Material Adverse
Effect, (iii) violate any provision of any Organizational Document of any Credit
Party except for such violations that would not reasonably be expected to have a
Material Adverse Effect, or (iv) require any material approval or consent of any
Person (other than a Governmental Authority) except filings, consents, or
notices which have been made, obtained or given and except as set forth on
Schedule 6.3 or that the failure to obtain would not reasonably be expected to
have a Material Adverse Effect.

 

6.4          Governmental Approvals. Except as set forth on Schedule 6.4 and
except for filings necessary to create or perfect security interests in the
Collateral, except as have been obtained, waived or made prior to the
ClosingSecond Amendment Effective Date, and except where the failure to obtain
the same would not reasonably be expected to have a Material Adverse Effect, no
material order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made on
or prior to the ClosingSecond Amendment Effective Date and except for any
reports required to be filed by Company or any Borrower with the SEC), or
exemption by, any Governmental Authority, is required to authorize, or is
required in connection with, (i) the execution and delivery of any Loan Document
or the performance of the obligations thereunder or (ii) the legality, validity,
binding effect or enforceability of any such Loan Document.

 

6.5          Financial Statements; Solvency; Projections; Material Adverse
Change.

 

(a)           Financial Statements. The consolidated balance sheet of Company
and its consolidated Subsidiaries and the related statements of income and cash
flows of Company and its consolidated Subsidiaries for the Fiscal Year ended
December 31, 20152018 fairly present in all material respects the financial
condition and results of operations and cash flows of Company and its
consolidated Subsidiaries, as of such date and for such period.

 

(b)           Solvency. On and as of the ClosingSecond Amendment Effective Date,
after giving effect to Loans, if any, incurred pursuant to a Notice of Borrowing
delivered on or prior to the Closingon the Second Amendment Effective Date (and
the use of proceeds thereof on a pro forma basis) and Liens created by Borrowers
and other applicable Credit Parties in connection with the transactions
contemplated hereby,

 

(i)    the sum of the assets, at a fair valuation, of Company and its
Subsidiaries (taken as a whole) will exceed their debts;

 

201

--------------------------------------------------------------------------------



 

(ii)   Company and its Subsidiaries (taken as a whole) have not incurred and do
not intend to, or believe that they will, incur debts beyond their ability to
pay such debts as such debts mature; and

 

(iii)  Company and its Subsidiaries (taken as a whole) will have sufficient
capital with which to conduct its business. For purposes of this
Section 6.5(b) “debt” means any liability on a claim, and “claim” means (y) any
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured (including all obligations,
if any, under any Plan or the equivalent for unfunded past service liability,
and any other unfunded medical and death benefits) or (z) any right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. In computing the amount of contingent or unliquidated liabilities
at any time, such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

(c)           Projections. On and as of the ClosingSecond Amendment Effective
Date, the financial projections previously delivered to the Administrative Agent
for further delivery to the Lenders and each of the budgets delivered after the
ClosingSecond Amendment Effective Date pursuant to Section 7.2(b) are, at the
time made, prepared on a basis consistent in all material respects with the
financial statements referred to in Sections 7.1(a) and (b) (or
Section 5.1(n) if financial statements have not been delivered pursuant to
Section 7.1) and are at the time made based on good faith estimates and
assumptions made by the management of Company, which assumptions were believed
by the management of Company to be reasonable at the time made, it being
understood that uncertainty is inherent in any forecasts or projections, such
projections are not to be viewed as facts, and that actual results during the
period or periods covered by such projections may differ from such projections
and the differences may be material.

 

(d)           No Material Adverse Change. Since December 31, 2015,2018 there has
been no fact, event, circumstance or occurrence which has caused or resulted in
a Material Adverse Effect.

 

6.6          Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of any Credit Party, threatened in writing against any Credit
Party that would reasonably be expected to have a Material Adverse Effect.

 

6.7          True and Complete Disclosure.

 

(a)           To Company’s knowledge, this Agreement and all other written
information furnished to the Lenders by or on behalf of Company in connection
herewith (other

 

202

--------------------------------------------------------------------------------



 

than any forecast, estimates, pro forma information, projections and statements
as to anticipated future performance or conditions and other than information of
a general economic or industry specific nature, the “Projections”), as modified
or supplemented by other information so furnished from time to time, did not
(when so furnished or, if such information expressly related to a specific date,
as of such specific date) taken as a whole contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
information contained herein and therein not materially misleading, it being
understood and agreed that with respect to any Projections furnished to the
Lenders, such Projections are not to be viewed as facts and that actual results
during the period or periods covered by such Projections may differ from such
Projections and the differences may be material.

 

(b)           As of the Second Amendment Effective Date, the information
included in the Beneficial Ownership Certification delivered pursuant to
Section 4.7(ii) of the Second Amendment is true and correct in all material
respects.

 

6.8          Use of Proceeds; Margin Regulations.

 

(a)           Multicurrency Revolving Loan Proceeds. All proceeds of the
Multicurrency Revolving Loans incurred hereunder shall be used by Company and
its Subsidiaries for ongoing working capital needs, acquisitions, share
repurchases, and other general corporate purposes, including, but not limited
to, (i) the Company 2015 Credit Facility Refinancing, the Brazilian Debt
Refinancing and to repay all or a portion of Indebtedness incurred under the
Bridge Loan Agreement, (ii) effectuating the Target Acquisition in accordance
with the terms of the Scheme or Offer including, in the case of an Offer, to
fund an escrow account for the payment of cash consideration for the Target
Acquisition on terms reasonably satisfactory to the Lead Arrangers and the Cash
Confirmation Provider (and, in each case, any related transactions), (iii) to
redeem, repurchase or repay all or a portion of Indebtedness in respect of the
Existing Target Credit Facilities, the Existing Target Notes and the Existing
Target Subordinated Debt, and (iv)refinancing in full of the Revolving Loans (as
defined hereunder immediately prior to giving effect to the Second Amendment)
and (ii) to pay fees and expenses incurred in connection with the consummation
of the foregoingSecond Amendment or any transactions contemplated by or
otherwise permitted under this Agreement.

 

(b)           Term Loan Proceeds. All proceeds of the Certain FundsUSD Term A
Loans incurred hereunderpursuant to the Second Amendment shall be used by
Company and its Subsidiaries (i) effectuating the Target Acquisition in
accordance with the terms of the Scheme or Offer including, in the case of an
Offer, to fund an escrow account for the payment of cash consideration for the
Target Acquisition on terms reasonably satisfactory to the Lead Arrangers and
the Cash Confirmation Provider (and, in each case, any related transactions),
(ii) to redeem, repurchase or repay all or a portion of Indebtedness in respect
of the Existing Target Credit Facilities, the Existing Target Notes and the
Existing Target Subordinated Debt, and (iiito refinance in full the USD Term A
Loans (as defined hereunder immediately prior to giving effect to the Second
Amendment) and (ii) to pay fees and expenses incurred in connection with the

 

203

--------------------------------------------------------------------------------



 

consummation of the foregoing. Any amount of the Certain Funds Term Loans
borrowed for the purpose of satisfaction of the consideration for the Offer and
related fees and expenses that is not immediately applied for that purpose shall
be deposited in an escrow account with Deutsche Bank AG, London Branch or the
London branch of a bank with a long term credit rating of A- or better issued by
S&P and Fitch and A3 or better issued by Moody’s (where it has a rating from
more than one of such credit rating agencies) on terms which provide that until
the expiration of the Certain Funds Period, such monies shall only be applied to
settle payments due in respect of the Offer and related fees and expenses. Prior
to being applied to the payments described in this clause (b), the proceeds of
the Certain Funds Term Loans may, in the sole discretion of Company, be
converted into other currencies pursuant to Swap Contracts; provided that the
terms of such agreements, prior to the end of the Certain Funds Period, shall be
satisfactory to the Cash Confirmation Provider.Second Amendment.

 

(c)           Margin Regulations. No part of the proceeds of any Loan will be
used to purchase or carry any Margin Stock, directly or indirectly, or to extend
credit for the purpose of purchasing or carrying any such Margin Stock for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any margin security or for any other purpose which might
cause any of the Loans or other extensions of credit under this Agreement to be
considered a “purpose credit”, in each case in violation of Regulation T, U or X
of the Board.

 

6.9          Taxes. Each of Company and each of its Subsidiaries has filed or
caused to be filed with the appropriate taxing authority, all material returns,
statements, forms and reports for Taxes (the “Returns”) required to be filed by
or with respect to the income, properties or operations of Company and/or any of
its Subsidiaries, except to the extent failure to file such Returns would not
reasonably be expected to have a Material Adverse Effect. The Returns accurately
reflect all material liability for Taxes of Company and its Subsidiaries for the
periods covered thereby, except as would not reasonably be expected to have a
Material Adverse Effect. Each of Company and each of its Subsidiaries has paid
all material Taxes owed by it other than those (i) contested in good faith and
for which adequate reserves have been established in conformity with GAAP or
their equivalent in the relevant jurisdiction of the taxing authority or
(ii) which failure to pay would not reasonably be expected to have a Material
Adverse Effect. All payments under the Loan Documents made by any Netherlands
Credit Party may be made free and clear of withholding or deduction of, for or
on account of, any Taxes of whatever nature imposed, levied, withheld or
assessed by the Netherlands or any political subdivision or taxing authority
thereof or therein.

 

6.10        Labor Relations. Neither Company nor any of its Subsidiaries is
engaged in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (i) no significant unfair labor practice
complaint pending against Company or any of its Subsidiaries or, to the
knowledge of Company, threatened against any of them before the National Labor
Relations Board or any similar Governmental Authority in any jurisdiction, and
no significant grievance or significant arbitration proceeding arising out of or
under any

 

204

--------------------------------------------------------------------------------



 

collective bargaining agreement is so pending against Company or any of its
Subsidiaries or, to the knowledge of Company, threatened against any of them,
(ii) no significant strike, labor dispute, slowdown or stoppage is pending
against Company or any of its Subsidiaries or, to the knowledge of Company,
threatened against Company or any of its Subsidiaries and (iii) to the knowledge
of Company, no question concerning union representation exists with respect to
the employees of Company or any of its Subsidiaries, except (with respect to any
matter specified in clause (i), (ii) or (iii) above, either individually or in
the aggregate) as would not reasonably be expected to have a Material Adverse
Effect.

 

6.11        Security Documents.

 

(a)           When executed and delivered, theThe U.S. Pledge Agreement will
beis (subject to (i) the Legal Reservations and (ii) in the case of any UK
Credit Party, the UK Registration Requirements) effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors, legal and valid
security interests in the Collateral described therein and proceeds thereof. In
the case of the Pledged Securities to the extent represented by certificated
securities (the “Certificated Pledged Stock”) described in the U.S. Pledge
Agreement, when certificates representing such Certificated Pledged Stock are
delivered to the Collateral Agent, and in the case of the Collateral described
in the U.S. Pledge Agreement, when financing statements in appropriate form are
filed in the appropriate offices, the security interest created by the Pledge
Agreement shall constitute a fully perfected Lien (subject to the Legal
Reservations and, in the case of any UK Credit Party, the UK Registration
Requirements and, to the extent such Lien can be perfected by filing, recording,
registration under the UCC or, with respect to the Certificated Pledged Stock,
possession) on, and security interest in, all right, title and interest of the
Pledgors in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the U.S. Pledge Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Certificated Pledged Stock, Liens permitted by Section 8.1, and only to the
extent that priority can be obtained by filing under the UCC).

 

(b)           In the case of the Pledged Securities described in any Other
Pledge Agreement, subject to (i) the Legal Reservations and (ii) in the case of
any UK Credit Party, the UK Registration Requirements, when stock certificates
(if such Pledged Securities are certificated) are delivered to the Collateral
Agent or the UK Security Trustee (to the extent not previously delivered) and
all other conditions required in such Other Pledge Agreement are satisfied, such
Other Pledge Agreement and, where applicable, any signed statement of pledge
shall constitute a fully perfected (to the extent such concept exists in the
relevant jurisdiction) Lien on, and security interest in, all right, title and
interest of the Pledgor of such Pledged Securities as security for the
obligations described in such Other Pledge Agreement, in each case prior and
superior in right to any other Person except Liens permitted by Section 8.1.

 

6.12        Compliance With ERISA. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:

 

205

--------------------------------------------------------------------------------



 

(a)           each Plan has been operated and administered in a manner so as not
to result in any liability of any Borrower for failure to comply with the
applicable provisions of applicable law, including ERISA and the Code;

 

(b)           no Termination Event has occurred with respect to a Plan or
Multiemployer Plan;

 

(c)           to the knowledge of each Borrower, no Multiemployer Plan is
insolvent;

 

(d)           no Plan has failed to satisfy the minimum funding standard under
Section 412 of the Code and no application has been made to the Secretary of the
Treasury for a waiver of the minimum funding standard under Section 412 of the
Code with respect to any Plan;

 

(e)           the Credit Parties have not incurred any liability to or on
account of a Plan pursuant to Section 409, 502(i) or 502(l) of ERISA or
Section 4975 of the Code;

 

(f)            neither the Credit Parties nor, to the knowledge of each
Borrower, any ERISA Affiliates have incurred any liability to or on account of a
Plan pursuant to Section 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 of the Code;

 

(g)           no proceedings have been instituted to terminate any Plan within
the last fiscal year; using actuarial assumptions and computation methods
consistent with subpart 1 of subtitle E of Title IV of ERISA, to the knowledge
of each Borrower, the Credit Parties, their Subsidiaries and ERISA Affiliates
would not have any liability to any Plans which are Multiemployer Plans in the
event of a complete withdrawal therefrom, as of the close of the most recent
fiscal year of each such Multiemployer Plan ending prior to the date of any
Credit Event;

 

(h)           no Lien imposed under the Code or ERISA on the assets of any
Credit Party or any ERISA Affiliate exists or is likely to arise on account of
any Plan;

 

(i)            the Credit Parties and ERISA Affiliates have made all
contributions to each Plan within the time required by law or by the terms of
such Plan; and

 

(j)            the Credit Parties do not maintain or contribute to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA and subject to ERISA)
which provides benefits to retired employees (other than as required by
Section 601 et seq. of ERISA).

 

6.13        Foreign Pension Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect: (a) each Foreign
Pension Plan is in compliance and in good standing (to the extent such concept
exists in the relevant jurisdiction) with all laws, regulations and
rules applicable thereto,  including all funding requirements, and the
respective requirements of the governing documents for such Foreign Pension
Plan; (b) with respect to each Foreign Pension Plan maintained or contributed to
by Company or any

 

206

--------------------------------------------------------------------------------



 

Subsidiary, (i) that is required by applicable law to be funded in a trust or
other funding vehicle, the aggregate of the present value of accumulated benefit
obligations under such Foreign Pension Plan (to the extent such concept applies
under the laws governing such Foreign Pension Plan) does not exceed to any
material extent the current fair market value of the assets held in the trusts
or similar funding vehicles for such Foreign Pension Plan and (ii) that is not
required by applicable law to be funded in a trust or other funding vehicle,
reasonable reserves have been established in accordance with prudent business
practice or where required by ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained; (c) there are no actions,
suits or claims (other than routine claims for benefits) pending or, to the
knowledge of Company and its Subsidiaries, threatened against Company or any
Subsidiary with respect to any Foreign Pension Plan; (d) all contributions
required to have been made by Company or any Subsidiary to any Foreign Pension
Plan have been made within the time required by law or by the terms of such
Foreign Pension Plan; and (e) except as disclosed on Schedule 6.13, no Foreign
Pension Plan with respect to which Company or any of its Subsidiaries could have
any liability has been terminated or wound-up and no actions or proceedings have
been taken or instituted to terminate or wind-up such a Foreign Pension Plan.

 

6.14        Ownership of Property. Company and each Material Subsidiary has good
title to, a subsisting leasehold interest in, or a right to use, all material
items of tangible property used in its operations free and clear of all Liens
(except as to leasehold interests), except Permitted Liens and except to the
extent that the failure to have such title, interest or right (individually or
in the aggregate) would not reasonably be expected to have a Material Adverse
Effect. Substantially all items of real and material tangible personal property
owned by, leased to or used by Company and each Material Subsidiary are in
adequate operating condition and repair, ordinary wear and tear excepted, are
free and clear of any known defects except such defects as do not substantially
interfere with the continued use thereof in the conduct of normal operations,
and are able to serve the function for which they are currently being used,
except to the extent the failure to keep such condition (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect.

 

6.15        Capitalization of Company. On the ClosingSecond Amendment Effective
Date, Company will have no Capital Stock outstanding other than the Common Stock
and rights outstanding under the Shareholder Rights Agreement. As of the
ClosingSecond Amendment Effective Date, all outstanding shares of capital stock
of Company have been duly authorized and validly issued and are fully paid and
non-assessable.

 

6.16        Subsidiaries.

 

(a)           Organization. Schedule 6.16 heretoOn the Second Amendment
Effective Date the Company has delivered to the Administrative Agent and the
Lenders a letter that sets forth a true, complete and correct list as of the
Closing Date of each Subsidiary of Company and indicatesorganizational chart of
the Company and its Subsidiaries as of the Second Amendment Effective Date and
indicating for each such Subsidiary (i) its jurisdiction of

 

207

--------------------------------------------------------------------------------



 

organization, (ii) its ownership (by holder and percentage interest) and
(iii) whether such Subsidiary is a Material Subsidiary. As of the ClosingSecond
Amendment Effective Date, Company has no Subsidiaries except for those
Subsidiaries listed as such on Schedule 6.16 hereto.set forth in the
organizational chart attached to the letter delivered to the Administrative
Agent as of the Second Amendment Effective Date and subsidiaries in the process
of winding down, dissolving or liquidating.

 

(b)           Capitalization. As of the ClosingSecond Amendment Effective Date,
all shares of capital stock of each Subsidiary of Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
free and clear of all Liens except for Permitted Liens. As of the ClosingSecond
Amendment Effective Date, no authorized but unissued or treasury shares of
capital stock of any Subsidiary of Company are subject to any option, warrant,
right to call or similar commitment.

 

6.17        Compliance With Law, Etc. Neither Company nor any of its Material
Subsidiaries is in default under or in violation of any Requirement of Law
(other than laws relating to Taxes, ERISA, Foreign Pension Plans, or
environmental matters, which are covered exclusively by Sections 6.9, 6.12, 6.13
and 6.19 respectively) applicable to any of them or Contractual Obligation
applicable to any of them (other than Contractual Obligations relating to
Indebtedness), or under its Organizational Documents, as the case may be, in
each case the consequences of which default or violation, either in any one case
or in the aggregate, would have a Material Adverse Effect.

 

6.18        Investment Company Act. Neither Company nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.

 

6.19        Environmental Matters.

 

(a)           Company and each of its Subsidiaries have complied in all material
respects with, and on the date of such Credit Event are in compliance in all
material respects with, all applicable Environmental Laws and Environmental
Permits except for such non-compliance as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. There are
no pending or, to the knowledge of Company, threatened Environmental Claims
against Company or any of its Subsidiaries or any real property currently owned
or operated by Company or any of its Subsidiaries except for such Environmental
Claims that would not reasonably be expected to have a Material Adverse Effect.

 

(b)           Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or otherwise come to be located
on, any real property owned currently or, to the knowledge of Company, formerly
operated by Company or any of its Subsidiaries where such generation, use,
treatment or storage has violated or would reasonably be expected to violate or
create liability under any Environmental Law in any material respect and to
result, either individually or in the aggregate, in a Material Adverse

 

208

--------------------------------------------------------------------------------



 

Effect. To the knowledge of Company, Hazardous Materials have not at any time
been Released on or from, or otherwise come to be located on, any real property
owned or at any time operated by Company or any of its Subsidiaries where such
Release has violated or would reasonably be expected to violate or create
liability under any Environmental Law in any material respect and to result,
either individually or in the aggregate, in a Material Adverse Effect.

 

6.20        Intellectual Property, Licenses, Franchises and Formulas. Each of
Company and its Subsidiaries owns or holds, licenses or has other rights to or
underuse all the material patents, patent applications, trademarks, designs,
service marks, trademark and service mark registrations and applications
therefor, trade names, copyrights, copyright registrations and applications
therefor, trade secrets, proprietary information, computer programs, data bases,
franchises andand proprietary formulas, or rights with respect to the foregoing,
which are material to the business of Company and its Subsidiaries, taken as a
whole (collectively, “Intellectual Property”), except, in each case, where
thesuch failure to own or hold such, license or have rights would not reasonably
be expected to have a Material Adverse Effect. For the avoidance of doubt, the
foregoing representation shall not be deemed to constitute a representation or
warranty with respect to infringement or other violation of proprietary rights
of any Person, which is addressed exclusively in the last sentence of this
Section 6.20. Neither Company nor any of its Subsidiaries (i) has knowledge of
any existing or threatened (in writing) claim by any Person contesting the
validity, enforceability, or ownership of the Intellectual Property owned by
Company and its Subsidiariessubsidiaries, or (ii) has knowledge that use by
Company or any of its Subsidiaries of any such Intellectual Property in the
conduct of their business as currently conducted has infringed or otherwise
violated any proprietary rights of any other Person which, in the case of
clauses (i) and (ii), in a manner that would reasonably be expected to have a
Material Adverse Effect.

 

6.21        OFAC; Patriot Act; FCPA.

 

(a)           None of Company or any of its Subsidiaries, nor, to its knowledge,
any of their respective directors, officers or employees, is currently a
Restricted Party.

 

(b)           None of Company or any of its Subsidiaries, will, use, lend, make
payments of or contribute all or any part of the proceeds of the Multicurrency
Revolving Loans or Term Loans in violation of any applicable Sanctions Laws and
Regulations.

 

(c)           Company, each other Credit Party and each Subsidiary of any Credit
Party: (i) is in compliance in all material respects with theapplicable
requirements of the USA Patriot Act Title III of 107 Public Law 56 (October 26,
2001) and in other applicable statutes and all orders, rules and regulations of
the United States government and its various executive departments, agencies and
offices, related to the subject matter of thesuch Act, including Executive Order
13224 effective September 24, 2001 (the “Patriot Act”) and all applicable
Sanctions Laws and Regulations and (ii) is operated under policies, procedures
and practices, if any, that are designed to promote compliance with applicable
provisions of the Patriot Act in all material respects.

 

209

--------------------------------------------------------------------------------



 

(d)           No part of the proceeds of the Loans made hereunder shall be used
by any Borrower for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended, the United Kingdom
Bribery Act of 2010 or any similar applicable anti-corruption laws or
regulations administered or enforced by any Governmental Authority having
jurisdiction over Company or any of its Subsidiaries (collectively, the
“Anti-Corruption Laws”).

 

6.22 Press Release; Offer Document; Scheme Circular; etc..As of their date of
issuance or publication, as applicable, the Press Release, any Offer Document
and/or any Scheme Circular contain all material terms of the Target Acquisition.

 

6.22        6.23 Luxembourg Specific Representations.

 

(a)           Except to the extent resulting from a Permitted
ReorganizationTransaction or consented to in writing by the Administrative Agent
(such consent not to be unreasonably withheld or delayed), the head office
(administration centrale), the place of effective management (siège de direction
effective) and (for the purposes of the European Insolvency Regulation), the
centre of main interests (centre des intérêts principaux) of each Luxembourg
Credit Party is located at the place of its registered office (siège statutaire)
in Luxembourg.

 

(b)           None of the Luxembourg Credit Parties carries out any activity in
the financial sector on a professional basis (as referred to in the Luxembourg
law dated 5 April 1993 on the financial sector, as amended from time to time) or
any activity requiring the granting of a business license under the Luxembourg
law dated 2 September 2011 governing the access to the professions of skilled
craftsman, tradesman, manufacturer, as well as to certain liberal professions.

 

(c)           Each Luxembourg Credit Party complies with all requirements of the
Luxembourg law of 31 May 1999 on the domiciliation of companies, as amended, and
all related regulations.

 

6.23        6.24 COMI. Except to the extent resulting from a Permitted
ReorganizationTransaction or consented to in writing by the Administrative Agent
(such consent not to be unreasonably withheld or delayed), with respect to each
Netherlands Credit Party and each UK Credit Party subject to the European
Insolvency Regulation, its centre of main interest (centre des intérêts
principaux) (as that term is used in Article 3(1) of the European Insolvency
Regulation) is situated in its jurisdiction of incorporation.

 

210

--------------------------------------------------------------------------------



 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Company hereby agrees, as to itself and its Subsidiaries, that, so long as any
of the Commitments remain in effect, or any Loan or LC Obligation remains
outstanding and unpaid or any other Obligation (other than contingent
indemnification obligations not then due and Obligations under any Swap
Contract) is owing to any Lender or the Administrative Agent hereunder, Company
shall:

 

7.1          Financial Statements. Furnish, or cause to be furnished, to the
Administrative Agent (for further distribution to each Lender):

 

(a)           Quarterly Financial Statements. Not later than 50 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of Company,
the unaudited consolidated balance sheet and statements of income of Company and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of earnings and of cash flows of Company and
its consolidated Subsidiaries for such quarter and the portion of the Fiscal
Year through the end of such quarter, all of which shall be certified by the
Chief Financial Officer of Company, as at the dates indicated and for the
periods indicated, subject to normal year-end audit adjustments and the absence
of footnotes; and

 

(b)           Annual Financial Statements. Not later than 95 days after the end
of each Fiscal Year of Company (commencing with the Fiscal Year ending
December 31, 2019), a copy of the audited consolidated balance sheet of Company
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income, earnings and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year.

 

All such financial statements shall be complete and correct in all material
respects, shall be prepared in accordance with GAAP applied consistently (except
as approved by the accountants preparing such statements or the Chief Financial
Officer, as the case may be, and disclosed therein or otherwise disclosed in
writing by Company to the Lenders) and, in the case of the consolidated
financial statements referred to in this Section 7.1(b), shall be accompanied by
a report thereon of independent certified public accountants of recognized
national standing, which report shall contain no qualifications with respect to
the continuance of Company as a going concern (other than qualifications related
to the maturity of any Indebtedness within 12 months of the date of such report
and future prospective compliance with any financial maintenance covenants), and
shall state that such financial statements present fairly in all material
respects the financial position of Company and its consolidated Subsidiaries as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP (except as approved by the accountants
preparing such statements or the Chief Financial Officer, as the case may be,
and disclosed therein or otherwise disclosed in writing by Company to the
Lenders).

 

211

--------------------------------------------------------------------------------



 

Notwithstanding anything herein to the contrary, information required to be
delivered pursuant to this Section 7.1 and Sections 7.2(b), and 7.2(c) below
shall be deemed to have been delivered on the date on which (i) such information
is actually available for review by the Lenders and either (A) has been posted
by Company on Company’s website at http://www.ball.com or at http://www.sec.gov
or (B) has been posted on Company’s behalf on Intralinks/Syndtrak or any other
internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). At the request of the
Administrative Agent or any Lender, Company will provide by electronic mail
electronic versions (i.e., soft copies) to the Administrative Agent of all
documents containing such information.

 

7.2          Certificates; Other Information. Furnish to the Administrative
Agent (for further delivery to each Lender, as applicable):

 

(a)           Officer’s Certificates. Concurrently with the delivery of the
financial statements referred to in Sections 7.1(a) and 7.1(b), a certificate of
Company’s Chief Financial Officer or Treasurer substantially in the form of
Exhibit 7.2(a) (a “Compliance Certificate”) stating that to such officer’s
knowledge, (i) such financial statements present fairly, in accordance with GAAP
or, in the case of financial statements of any Foreign Subsidiary delivered
pursuant to Section 7.1(a), generally accepted accounting principles in such
Person’s jurisdiction of organization (except as approved by the accountants
preparing such statements or the Chief Financial Officer, as the case may be,
and disclosed therein or otherwise disclosed in writing by Company to the
Lenders), the financial condition and results of operations of Company and its
consolidated Subsidiaries for the period referred to therein (subject, in the
case of interim statements, to normal recurring adjustments and absence of
footnotes) and (ii) no Event of Default or Unmatured Event of Default exists,
except as specified in such certificate and, if so specified, the action which
Company proposes to take with respect thereto, which certificate shall set forth
reasonably detailed computations to the extent necessary to establish Company’s
compliance with the covenant set forth in Article IX of this Agreement;

 

(b)           Budgets. Not later than 60 days after the first day of each Fiscal
Year of Company an annual budget (by quarter) in form reasonably satisfactory to
the Administrative Agent (including budgeted balance sheet, statements of
earnings and cash flows) prepared by Company for each Fiscal Quarter of such
Fiscal Year (it being understood that Company shall have no obligation to update
or revise such budget), which shall be accompanied by a statement of the Chief
Executive Officer, Treasurer or Chief Financial Officer of Company to the effect
that, to such officer’s knowledge, such budget is based on good faith
assumptions believed by such Person to be reasonable at the time made;

 

(c)           Public Filings. Promptly after the same become public, copies of
all financial statements, annual or quarterly filings, registrations and
Form 8-K reports which Company may make to, or file with, the SEC or any
successor or analogous Governmental

 

212

--------------------------------------------------------------------------------



 

Authority; provided that Company shall not be required to furnish to the
Administrative Agent or any Lender the Form 8-K filed in respect of this
Agreement; and

 

(d)           Other Requested Information. (i) Such other information with
respect to Company or any of its Subsidiaries or the Collateral, including,
without limitation, any Asset Disposition or financing transaction, as the
Administrative Agent or any Lender may from time to time reasonably request.; or
(ii) such information and documentation for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws as the Administrative Agent or any Lender
may from time to time reasonably request.

 

7.3          Notices. Promptly and in any event within 3 Business Days after a
Responsible Officer of Company or any Credit Party obtains knowledge thereof,
give written notice to the Administrative Agent (which shall promptly provide a
copy of such notice to each Lender) of:

 

(a)           Event of Default or Unmatured Event of Default. The occurrence of
any Event of Default or Unmatured Event of Default, accompanied by a statement
of the Chief Financial Officer or Treasurer of Company setting forth details of
the occurrence referred to therein and stating what action Company proposes to
take with respect thereto;

 

(b)           Litigation and Related Matters. The commencement of, or any
material development in, any action, suit, proceeding or investigation pending
or threatened against or involving Company or any of its Material Subsidiaries
or any of their respective properties before any arbitrator or Governmental
Authority, which would individually or when aggregated with any other action,
suit, proceeding or investigation reasonably be expected to have a Material
Adverse Effect; and

 

(c)           Environmental Matters. The occurrence of one or more of the
following environmental matters which would reasonably be expected to have a
Material Adverse Effect:

 

(i)            any pending or threatened material Environmental Claim against
Company or any of its Subsidiaries or any real property owned or operated by
Company or any of its Subsidiaries;

 

(ii)           any condition or occurrence on or arising from any real property
owned or operated by Company or any of its Subsidiaries that (y) results in
material noncompliance by Company or any of its Subsidiaries with any applicable
Environmental Law or (z) would reasonably be expected to form the basis of a
material Environmental Claim against Company or any of its Subsidiaries or any
such real property;

 

(iii)          any condition or occurrence on any real property owned or
operated by Company or any of its Subsidiaries that would reasonably be expected
to cause such

 

213

--------------------------------------------------------------------------------



 

real property to be subject to any material restrictions on the ownership,
occupancy, use or transferability of such real property under any Environmental
Law; and

 

(iv)          the taking of any Remedial Action on any real property at any time
owned or operated by Company or any of its Subsidiaries.

 

All such notices under this clause (c) shall describe in reasonable detail the
nature of the Environmental Claim, condition, occurrence or Remedial Action and
Company’s or such Subsidiary’s response thereto.  In addition, in connection
with all such notices under this clause (c), Company will provide the
Administrative Agent with copies of all material written communications with any
Governmental Authority relating to actual or alleged violations of Environmental
Laws, all material written communications with any Person relating to pending
Environmental Claims, and such detailed written reports of any material
Environmental Claim in Company’sCompany’s possession or control, as may
reasonably be requested by the Administrative Agent.

 

7.4          Conduct of Business and Maintenance of Existence. Continue to
engage in business of the same general types as now conducted by Company and its
Subsidiaries (including, without limitation, businesses reasonably related or
incidental thereto or a reasonable extension, development or expansion thereof)a
Similar Business and preserve, renew and keep in full force and effect Company’s
and each of its Material Subsidiary’s corporate existence and take all
reasonable action to maintain all rights, privileges and franchises material to
Company and those of each of its Material Subsidiaries’ business except as
otherwise permitted pursuant to Sections 8.3 and 8.4 or any Permitted
ReorganizationTransaction, and comply and cause each of its Subsidiaries to
comply with (i) all Requirements of Law, (ii) the Sanctions Laws and Regulations
and (iii) the Anti-Corruption Laws, except, in the case of each of the
foregoing, to the extent that failure to do so would not in the aggregate
reasonably be expected to have a Material Adverse Effect. The Credit Parties
will maintain in effect and enforce policies and procedures reasonably designed
to promote compliance by each of the Credit Parties, their Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions Laws and Regulations.

 

7.5          Payment of Taxes. Pay or discharge or otherwise satisfy before they
become delinquent and cause each of its Material Subsidiaries to pay or
discharge or otherwise satisfy before they become delinquent all material Taxes,
assessments and governmental charges or levies (other than Indebtedness) imposed
upon any of them or upon any of their income or profits or any of their
respective properties or assets prior to the date on which penalties attach
thereto; provided, however, that neither Company nor any of its Subsidiaries
shall be required to pay or discharge any such Tax, assessment, charge, levy or
claim while the same is being contested by it in good faith and by appropriate
proceedings diligently pursued so long as Company or such Subsidiary, as the
case may be, shall have set aside on its books adequate reserves in accordance
with GAAP (segregated to the extent required by GAAP) or their equivalent in the
relevant jurisdiction of the taxing authority with respect thereto or to the
extent

 

214

--------------------------------------------------------------------------------



 

failure to pay, discharge or otherwise satisfy such obligations would not
reasonably be expected to have a Material Adverse Effect.

 

7.6          Inspection of Property, Books and Records. Keep, or cause to be
kept, and cause each of its Subsidiaries to keep or cause to be kept, adequate
records and books of account, in which entries are to be made reflecting its and
their business and financial transactions in accordance with GAAP (except as
approved by the accountants preparing such statements or the Chief Financial
Officer, as the case may be, and disclosed therein or otherwise disclosed in
writing by Company to the Lenders), and permit, and cause each of its
Subsidiaries to permit, any Lender or its respective representatives, at any
reasonable time during normal business hours, and from time to time, but no more
frequently than once annually if no Event of Default exists, at the reasonable
request of such Lender made to Borrowers, and at such Lender’s expense and upon
reasonable notice, to visit and inspect its and their respective properties, to
examine and make copies of and take abstracts from its and their respective
records and books of account, and to discuss its and their respective affairs,
finances and accounts with its and their respective principal officers, and, if
an Event of Default exists and is continuing, permit, and cause each of its
Subsidiaries to permit, the Administrative Agent or the Required Lenders access,
in the presence of Company, to their independent public accountants (and by this
provision Borrowers authorize such accountants to discuss with the
Administrative Agent or the Required Lenders and such representatives the
affairs, finances and accounts of Company and its Subsidiaries), in the case of
each of the foregoing, so long as the Administrative Agent, such Lenders, and
such representatives agree to treat such information and documents in accordance
with Section 12.18; provided that, notwithstanding anything to the contrary in
this Section 7.6, none of Company or anyAgreement or any other Loan Document,
neither the Company, any of its Subsidiaries or Affiliates, nor any of its or
their respective directors, officers, managers, employees, independent auditors,
or other experts and advisors, including accountants, legal counsel and other
advisors, will be required to disclose, permit the inspection, examination or
making of copies or extracts of, or permit discussions of, any documents,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent, the Collateral Agent, the UK Security Trustee, any
Swing Line Lender, any Facing Agent or any Lender or any of their respective
representativesRepresentatives or contractors is then prohibited by any
Requirement of Law or any binding agreement binding on Company or any of its
Subsidiaries or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

7.7          ERISA.

 

(a)           As soon as practicable and in any event within 10 Business Days
after a Borrower or any of its Subsidiaries knows or has reason to know that a
Termination Event has occurred with respect to any Plan which would be
reasonably likely to result in a Material Adverse Effect, deliver, or cause such
Subsidiary to deliver, to the Administrative Agent a certificate of a
responsible officer of such Borrower or such Subsidiary, as the case may be,
setting forth the details of such Termination Event and the action, if any,
which such Borrower or

 

215

--------------------------------------------------------------------------------



 

such Subsidiary is required or proposes to take, together with any notices
required or proposed to be given;

 

(b)           Upon the request of any Lender made from time to time, deliver, or
cause each Subsidiary to deliver, to each Lender a copy of the most recent
actuarial report and annual report on Form 5500 (to the extent such annual
report is required by law) completed with respect to any Plan sponsored by such
Subsidiary;

 

(c)           AsExcept as would not reasonably be expected to have a Material
Adverse Effect, as soon as possible and in any event within 10 Business Days
after such Borrower or any of its Subsidiaries knows or has reason to know that
any of the following have occurred with respect to any Plan:

 

(i)         such Plan has been terminated, reorganized, petitioned or declared
insolvent under Title IV of ERISA,

 

(ii)        the Plan Sponsor terminates such Plan,

 

(iii)       the PBGC has instituted proceedings under Section 515 of ERISA to
collect a delinquent contribution to such Plan or under Section 4042 of ERISA to
terminate such Plan,

 

(iv)       that a failure to satisfy the minimum funding standard has occurred
or that an application has been made to the Secretary of the Treasury for a
waiver of the minimum funding standard under Section 412 of the Code, or

 

(v)        Borrower or any Subsidiary of Borrower that is a Credit Party has
incurred any liability that would result in a Material Adverse Effect under any
employee welfare benefit plan (within the meaning of Section 3(1) of ERISA and
subject to ERISA) that provides benefits to retired employees (other than as
required by Section 601 et seq. of ERISA),

 

deliver, or cause such Subsidiary or an ERISA Affiliate to deliver, to the
Administrative Agent a written notice thereof; and

 

(d)           As soon as possible and in any event within 30 days after a
Borrower or any of its Subsidiaries knows or has reason to know that any of them
has caused a complete withdrawal or partial withdrawal (within the meaning of
Sections 4203 and 4205, respectively, of ERISA) from any Multiemployer Plan that
would reasonably be expected to result in a Material Adverse Effect, deliver, or
cause such Subsidiary or an ERISA Affiliate to deliver, to the Administrative
Agent a written notice thereof; and.

 

(e) For purposes of this Section 7.7, a Borrower shall be deemed to have
knowledge of all facts known by the Plan Administrator of any Plan of which the
Borrower is the

 

216

--------------------------------------------------------------------------------



 

Plan Sponsor, and each Subsidiary of a Borrower shall be deemed to have
knowledge of all facts known by the Plan Administrator of any Plan of which such
Subsidiary is a Plan Sponsor.

 

7.8          Foreign Pension Plan Compliance. Cause each of its Subsidiaries and
each member of the Controlled Group to, establish, maintain and operate all
Foreign Pension Plans to comply in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such Foreign Pension Plans, except for failures to
comply which, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

7.9          Maintenance of Property, Insurance.

 

(a)           Keep, and cause each of its Material Subsidiaries to keep, all
material tangible property (including, but not limited to, equipment) useful and
necessary in its business in good working order and condition, normal wear and
tear, condemnation and damage by casualty excepted, and subject to Section 8.4,
except where the failure to keep such condition (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect;
and

 

(b)           Maintain or cause to be maintained, and shall cause each of its
Material Subsidiaries to maintain or cause to be maintained, with insurers that
Company believes are reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its material properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons, except
that a portion of such insurance program (not to exceed that which is customary
in the case of companies engaged in the same or similar business or having
similar properties similarly situated) may be effected through self-insurance;
provided adequate reserves therefor, in accordance with GAAP, are maintained.

 

7.10        Environmental Laws.

 

(a)           Comply with, and cause its Subsidiaries to comply with, and, in
each case take reasonable steps to ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and take reasonable steps to
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any Environmental Permits except to the extent that
failure to do so would not in the aggregate reasonably be expected to have a
Material Adverse Effect; and

 

(b)           Conduct and complete all Remedial Actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders, directives and information requests of all Governmental Authorities
regarding Environmental Laws except to the extent that the same are being
contested in good faith through appropriate

 

217

--------------------------------------------------------------------------------



 

means or except to the extent that such failure to do so would not in the
aggregate reasonably be expected to have a Material Adverse Effect.

 

7.11        Use of Proceeds. Use all proceeds of the Loans as provided in
Section 6.8 and Section 6.21(b).

 

7.12        Additional Security; Further Assurances.

 

(a)           Additional Guarantors and Pledges.

 

(i)    Subject to Sections 7.12(b), 7.12(c), 7.12(d) and 12.22, and subject to
the Agreed Guaranty and Security Principles, (x) cause each of Company’s
Wholly-Owned Domestic Subsidiaries and Wholly-Owned U.S. Domiciled Foreign
Guarantors (in each case, other than Excluded Subsidiaries) that is or becomes
an Other Subsidiary Borrower or a Material Subsidiary to become a party to the
Guaranty and (y) cause the direct parent (if a Wholly-Owned Domestic Subsidiary
of Company or a Wholly-Owned U.S. Domiciled Foreign Guarantor of Company and, in
each case, not an Excluded Subsidiary) of any such Person under clause
(a)(i)(x) to become a party to the U.S. Pledge Agreement and pledge the Capital
Stock in such Person that it owns in accordance with the terms hereof and
thereof, in each case within 60 days (or within such longer period of time that
the Collateral Agent may agree in its sole discretion) after the date such
Person becomes an Other Subsidiary Borrower or a Material Subsidiary; provided
that (x) Wholly-Owned U.S. Domiciled Foreign Guarantors shall not be required to
guaranty, or pledge any assets in respect of, any Obligations of the U.S. Credit
Parties at any time, (y) no direct parent (that is not a Wholly-Owned Domestic
Subsidiary of Company) of any Wholly-Owned U.S. Domiciled Foreign Guarantor
shall be required to pledge any of the Capital Stock of such Persons in respect
of any Obligations of the U.S. Credit Parties at any time and (z) with respect
to any Wholly-Owned Domestic Subsidiary of Company in each case that is a direct
parent of any Wholly-Owned U.S. Domiciled Foreign Guarantor, such direct parent
shall not be required to pledge more than 65% of the stock of such Wholly-Owned
U.S. Domiciled Foreign Guarantor in respect of any Obligations of the U.S.
Credit Parties at any time; provided, further, that notwithstanding anything to
the contrary in any Loan Document, Wholly-Owned Domestic Subsidiaries acquired
or formed in connection with the Target Acquisition, and each direct parent of
any such Person, in each case that would otherwise be required to become a party
to the Guaranty or the U.S. Pledge Agreement, shall not be required to become a
party to the Guaranty or the U.S. Pledge Agreement until the date that is 90
days (or within such longer period of time that the Collateral Agent may agree
in its sole discretion) after the date that the Target Acquisition is completed.
No Credit Party shall be required to provide any guaranty of the Obligations
governed by the laws of any jurisdiction other than the United States..

 

(ii)   Subject to Sections 7.12(a), 7.12 through (bd), 7.12(c), 7.14 and 12.22,
and subject to the Agreed Guaranty and Security Principles, cause the direct

 

218

--------------------------------------------------------------------------------



 

parent (if a Wholly-Owned Subsidiary of Company and not an Excluded Subsidiary)
of each Foreign Subsidiary of Company (if any) that is an Other Subsidiary
Borrower or a Material Subsidiary (other than an Excluded Subsidiary or a U.S.
Domiciled Foreign Guarantor) to become a party to an Other Pledge Agreement or,
solely with respect to the direct parent of a U.S. Domiciled Foreign Guarantor,
a U.S. Pledge Agreement, in each case within 120 days (or within such longer
period of time that Collateral Agent may agree in its sole discretion) after the
date such Person becomes an Other Subsidiary Borrower or a Material Subsidiary;
provided that, notwithstanding anything to the contrary in any Loan Document, no
Other Pledge Agreements shall be required to be executed or delivered until the
date that is 9 months (or within such longer period of time that the Collateral
Agent may agree in its sole discretion) after the date that the Target
Acquisition is consummated..

 

(iii)  Cause each Subsidiary that becomes a guarantor after the date
hereofSecond Amendment Effective Date of obligations arising under any Permitted
Debt Document and that is not at such time party to the Guaranty to become a
party to the Guaranty in accordance with the terms thereof within 5 Business
Days (or within such longer period of time that the Collateral Agent may agree
in its sole discretion) of providing such guaranty under such Permitted Debt
Document; provided, however, that this Section 7.12(a)(iii) shall not apply to
Excluded Subsidiaries or to Foreign Subsidiaries that become guarantors of only
obligations under one or more Permitted Debt Documents of persons that are not
U.S. Persons.

 

(b)           Pledge of New Subsidiary Stock. Subject to Sections 7.12(a),
7.12(c), 7.14,7.12(d) and 12.22 and the Agreed Guaranty and Security Principles,

 

(i)    solely in the case of Company and its Wholly-Owned Domestic Subsidiaries
and Wholly-Owned U.S. Domiciled Foreign Guarantors (other than Excluded
Subsidiaries), pledge (or cause its Wholly-Owned Domestic Subsidiaries and U.S.
Domiciled Foreign Guarantors (other than Excluded Subsidiaries) to pledge):

 

(1)           all of the Capital Stock of (x) each new Wholly-Owned Domestic
Subsidiary of Company that is an Other Subsidiary Borrower or a Material
Subsidiary and (y) each Wholly-Owned Domestic Subsidiary of Company that becomes
an Other Subsidiary Borrower or a Material Subsidiary (in each case other than
an Excluded Subsidiary); and

 

(2)           all of the Capital Stock (subject to the limitations set forth in
Section 12.22) of each new first-tier Wholly-Owned Foreign Subsidiary that is an
Other Subsidiary Borrower (other than an Excluded Subsidiary), each new
first-tier Wholly-Owned Foreign Subsidiary (directly owned by Company or a
Wholly-Owned Domestic Subsidiary of Company that is, in each case, a Material
Subsidiary) that is, in each case, a Material Subsidiary (other than an Excluded
Subsidiary), and each first-tier Wholly-Owned Foreign

 

219

--------------------------------------------------------------------------------



 

Subsidiary (directly owned by Company or a Wholly-Owned Domestic Subsidiary or
Wholly-Owned U.S. Domiciled Foreign Guarantor of Company that is a Material
Subsidiary or that becomes a Material Subsidiary as a result of its direct
Subsidiary becoming a Material Subsidiary) that, in each case, becomes an Other
Subsidiary Borrower or a Material Subsidiary (other than an Excluded Subsidiary)
established, acquired, created or otherwise in existence after the ClosingSecond
Amendment Effective Date,

 

to the Collateral Agent for the benefit of the Secured Creditors pursuant to the
terms of the U.S. Pledge Agreement promptly, and in any event, (A) within 90
days (or within such longer period of time that the Collateral Agent may agree
in its sole discretion) after the date that the Target Acquisition is completed,
in the case of any such Wholly-Owned Domestic Subsidiaries acquired or formed in
connection with the Target Acquisition, and (B) in the case of any other Person,
(I) within 60 days (or within such longer period of time that the Collateral
Agent may agree in its sole discretion), in the case of any such Domestic
Subsidiary, and 120 days (or within such longer period of time that the
Collateral Agent may agree in its sole discretion), in the case of any such
first-tier Foreign Subsidiary or U.S. Domiciled Foreign Guarantor, of the
creation of such new Subsidiary or the date such Subsidiary becomes a Material
Subsidiary, as applicable; and

 

(ii)   solely to the extent required by Section 7.12(a)(ii), and except as
otherwise agreed by Required Lenders, cause the direct parent (if a Wholly-Owned
Subsidiary of Company and not an Excluded Subsidiary) of each Foreign Subsidiary
that is an Other Subsidiary Borrower or a Material Subsidiary (other than an
Excluded Subsidiary or a U.S. Domiciled Foreign Guarantor) to pledge all of the
Capital Stock (subject to the limitations set forth in Section 12.22) of each
new Other Subsidiary Borrower or Wholly-Owned Subsidiary of Company (other than
an Excluded Subsidiary or a U.S. Domiciled Foreign Guarantor) that is an Other
Subsidiary Borrower or Material Subsidiary, established, acquired, created or
otherwise in existence after the ClosingSecond Amendment Effective Date, to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the terms
of the applicable Other Pledge Agreement or, solely with respect to the direct
parent of a U.S. Domiciled Foreign Guarantor, a U.S. Pledge Agreement, within
120 days (or within such longer period of time that the Collateral Agent may
agree in its sole discretion) of the creation of such new Subsidiary,
designation of such Other Subsidiary Borrower, or the date such Subsidiary
becomes a Material Subsidiary, as applicable.

 

(c)           Documentation for Additional Security. The security interests
required to be granted pursuant to this Section 7.12 shall be granted pursuant
to such security documentation (which shall, subject to the Agreed Guaranty and
Security Principles, be substantially similar to the Security Documents already
executed and delivered in the applicable jurisdiction by the applicable Borrower
or a Pledgor or otherwise reasonably satisfactory in form and substance to the
Administrative Agent), shall constitute valid and enforceable perfected

 

220

--------------------------------------------------------------------------------



 

security interests (to the extent such concepts exist in the relevant
jurisdiction) subject to no other Liens except Permitted Liens; provided that,
notwithstanding anything to the contrary in any Loan Document, each Other Pledge
Agreement shall be limited to the extent necessary to comply with the Agreed
Guaranty and Security Principles, including as required by limiting the maximum
amount of the Obligations guaranteed by such Person or secured under such Other
Pledge Agreement. Subject to the grace periods set forth in this Section 7.12,
the Additional Security Documents and other instruments related thereto shall be
duly recorded or filed in such manner and in such places and at such times as
are required by law to establish, perfect, preserve and protect such security
interest, in favor of the Collateral Agent for the benefit of the Lenders,
required to be granted pursuant to the Additional Security Document and, all
other taxes and, in accordance with and to the extent required by Section 12.4,
fees and other charges payable in connection therewith shall be paid in full by
the applicable Borrower. At the time of the execution and delivery of the
Additional Security Documents, the applicable Borrower shall cause to be
delivered to the Administrative Agent such agreements, opinions of counsel and
other related documents as may be reasonably requested by the Administrative
Agent or the Required Lenders to assure themselves that this Section 7.12 has
been complied with.

 

(d)           Permitted Transactions. Notwithstanding anything to the contrary
in this Section 7.12 or otherwise in this Agreement or any other Loan Document:

 

(i)    if, in connection with any Permitted Transaction, Company or any
Subsidiary would be required to comply with the terms of this Section 7.12, then
(i) the time periods specified in this Section 7.12 applicable to Domestic
Subsidiaries that are subject to such Permitted Transaction or that own all or a
portion of the Capital Stock of any Person subject to such Permitted Transaction
shall, with respect to such Domestic Subsidiary and/or such Capital Stock (as
applicable), be extended to a period of 180 days (or such longer period of time
that the Collateral Agent may agree in its sole discretion) after the date that
such Permitted Transaction is completed, and (ii) the time periods specified in
this Section 7.12 applicable to Foreign Subsidiaries and U.S. Domiciled Foreign
Guarantors that are subject to such Permitted Transaction or that own all or a
portion of the Capital Stock of any Person subject to such Permitted Transaction
shall, with respect to such Foreign Subsidiary or U.S. Domiciled Foreign
Guarantor and/or such Capital Stock (as applicable) be extended to a period of
270 days (or such longer period of time that the Collateral Agent may agree in
its sole discretion) after the date that such Permitted Transaction is
completed; and

 

(ii)   at no time shall any qualifying shares (or equivalent thereof) required
to be owned by directors pursuant to any Requirement of Law or the equivalent
thereof be required to be pledged or to otherwise constitute Collateral under
the Loan Documents.

 

(e)           Pledge of Capital Stock of Permitted Alternate Issuers. Subject to
the terms and conditions of this Sections 7.12 (but without any requirement to
comply with

 

221

--------------------------------------------------------------------------------



 

any time periods for the pledge thereof set forth herein), Section 12.22 and the
Agreed Guaranty and Security Principles, the Company and its Subsidiaries may,
in their sole discretion, with respect to any Indebtedness incurred by a
Permitted Alternate Issuer under Section 8.2(c) or Section 8.2(o), at any time
and from time to time, elect to pledge the Capital Stock of such Permitted
Alternate Issuer in favor of the Collateral Agent to secure the Obligations on
terms and conditions that would otherwise be applicable to such Capital Stock
under this Section 7.12 (but without any requirement to comply with any time
periods for the pledge thereof set forth herein).

 

7.13        End of Fiscal Years; Fiscal Quarters. CauseExcept as otherwise
(x) required by any Requirement of Law or to qualify for any exemption therefrom
or (y) agreed between the Company and the Administrative Agent (and in the case
of clauses (x) and (y), subject to such adjustments to this Agreement as the
Company and the Administrative Agent shall reasonably agree are necessary or
appropriate in connection with such changes (and the parties hereto hereby
authorize the Company and the Administrative Agent to make any such amendments
to this Agreement as they jointly deem necessary or appropriate to give effect
to the foregoing)), cause Company’s annual accounting periods to end on or about
December 31 of each year (each a “Fiscal Year”), with quarterly accounting
periods ending on or about March 31, June 30, September 30, December 31, of each
Fiscal Year (each a “Fiscal Quarter”).

 

7.14 Post-Closing Covenants. Notwithstanding anything to the contrary in any
Loan Document, no later than 9 months (or within such longer period of time that
the Collateral Agent may agree in its sole discretion) (or, solely in the case
of Wholly-Owned Domestic Subsidiaries acquired or formed in connection with the
Target Acquisition, and each direct parent of any such Person, in each case that
would otherwise be required to become a party to the Guaranty or the U.S. Pledge
Agreement pursuant to Section 7.12, 90 days (or within such longer period of
time that the Collateral Agent may agree in its sole discretion)) after the
Target Acquisition is completed, Company shall, and shall cause its Subsidiaries
to:

 

(a) to the extent applicable after giving effect to all Permitted
Reorganizations, cause Ball Europe and its direct parent, prior to entering into
an Other Pledge Agreement, to amend the articles of association of Ball Europe
so that (i) article 11 (Blokkeringsregeling/goedkeuring) is deleted, and
(ii) the final sentence of article 8.2 (Vruchtgebruik/pandrecht/certificaten) is
deleted;

 

(b) execute and deliver to the Administrative Agent all joinders to the Guaranty
and the U.S. Pledge Agreement, and all Other Pledge Agreements required to be
delivered in accordance with Section 7.12; and

 

(c) with respect to any certificated Pledged Securities that is pledged pursuant
to any Other Pledge Agreements and any Certificated Pledged Stock that is
pledged pursuant to the U.S. Pledge Agreement that are not in possession of the
Collateral Agent, deliver to the Collateral Agent such certificated Pledged
Securities and Certificated Pledged Stock, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
Pledgor therefor.

 

222

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Company hereby agrees, as to itself and its Subsidiaries, that, so long as any
of the Commitments remain in effect or any Loan or LC Obligation remains
outstanding and unpaid or any other Obligation (other than contingent
indemnification obligations not then due and Obligations under any Swap
Contract) is owing to any Lender or the Administrative Agent hereunder:

 

8.1                               Liens. Company will not, nor will it permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien
in, upon or with respect to any of its properties or assets, whether now owned
or hereafter acquired, except for the following Liens (herein referred to as
“Permitted Liens”):

 

(a)                                 (i) Liens created by the Loan Documents or
otherwise securing the Obligations, (ii) Liens on cash, Cash Equivalents or
deposits granted in favor of the Administrative Agent, the Collateral Agent, any
Swing Line Lender or Facing Agent to Cash Collateralize any Defaulting Lender’s
participation in Letters of Credit or Swing Line Loans, (iii) Liens on cash,
cash deposits or other credit support securing Swap Contracts; provided that
such cash, cash deposits or other credit support securing Swap Contracts shall
not exceed anin the aggregate at any time the greater of (x) the Dollar
Equivalent of $250,000,000 at any time300,000,000 and (y) 2.0% of the Company’s
Consolidated Assets (measured as of the most recently completed Fiscal Quarter
of Company for which financial statements have been delivered to the
Administrative Agent pursuant to Section 7.1), and (iv) Liens on cash, cash
deposits or other credit support securing Swap Contracts entered into on behalf
of any customer of Company or a Subsidiary;

 

(b)                                 Customary Permitted Liens;

 

(c)                                  Liens existing on the date hereofSecond
Amendment Effective Date and Liens in connection with any Permitted Refinancing
Indebtedness in respect of the obligations secured by such Liens or, to the
extent such obligations do not constitute Indebtedness, any replacements or
substitutions of any other such obligations in respect thereof;

 

(d)                                 Liens on any property securing
(i) Capitalized Lease Obligations permitted under Section 8.2(f)(ii) and
(ii) (A) Indebtedness permitted to be incurred or assumed pursuant to
Section 8.2(f)(i) or assumed for the purpose of financing (or financing all or
part of the purchase price within 270 days after the respective purchase of
assets) all or any part of the design, acquisition, development, construction,
installation, repair, improvement cost or the lease of such property (including
Liens to which any property is subject at the time of acquisition thereof by
Company or any of its Subsidiaries) or (B) any Permitted Refinancing
Indebtedness in respect thereof; provided that:

 

223

--------------------------------------------------------------------------------



 

(1)                                             in the case of clauses (i) and
(ii), any such Lien does not extend to any other property (other than accessions
and additions of such property, and products and proceeds of such property, and
other than pursuant to customary cross-collateralization provisions with respect
to other property of a Credit Party or Subsidiary that also secures Indebtedness
owed to the same financing party or its Affiliates);

 

(2)                                             in the case of clause (ii), such
Lien either exists on the ClosingSecond Amendment Effective Date, on the date
that the Person owning such property becomes a Subsidiary, or is created in
connection with the design, acquisition, construction, development,
installation, repair, lease or improvement of such property as permitted by this
Agreement, or in connection with any extensions, renewals, refinancings,
refundings and replacements of any such Indebtedness or Capitalized Lease
Obligations; and

 

(3)                                             in the case of clauses (i) and
(ii), the principal amount of the Indebtedness secured by any such Lien, (or the
principal amount of the Capitalized Lease ObligationObligations with respect to
any Capitalized Lease) does not exceed 100% of the fair market value of such
assets at the time of incurrence of such Indebtedness; (for the purpose of the
calculation in this clause (3), including the fair market value of all of the
assets subject to customary cross-collateralization provisions (measured at the
time the Capitalized Lease in respect of such assets was originally incurred)
that also secure Indebtedness owed to the same financing party or its
Affiliates);

 

(e)                                  Liens on any property or assets of any
Person existing at the time such assets are acquired or such Person becomes a
Subsidiary or is merged, amalgamated or consolidated with or into a Subsidiary
(plus any modifications, refinancing, refundings, renewals, replacements and
extensions of any such Liens) and, in each case, not created in contemplation of
or in connection with such event; provided that (x) the property covered thereby
is not changed in category or scope after such acquisition or after such Person
becoming a Subsidiary and (y) the Indebtedness secured thereby is permitted to
be incurred pursuant to Section 8.2(g);

 

(f)                                   any Lien arising out of the replacement,
refinancing, refunding, extension, or renewal of any Indebtedness secured by any
Lien permitted by clauses (c), (d), (e), (g) and (h) of this Section; provided
that such Indebtedness is not increased (other than by the amount of accrued
interest and premiums and all fees, expenses, penalties (including prepayment
penalties) incurred in connection therewith) and collateral security provided
therefor is not expanded;

 

(g)                                  Liens on Receivables Facility Assets
transferred in accordance with the terms of the Receivables Documents pursuant
to a Permitted Accounts Receivable

 

224

--------------------------------------------------------------------------------



 

Securitization and Liens in connection with the sales and other transfers of
Receivables permitted pursuant to Section 8.4(d);

 

(h)                                 Liens incurred in connection with Sale and
Leaseback Transactions permitted under Section 8.9;

 

(i)                                     Liens in respect of Indebtedness
permitted under Section 8.2(p) to the extent such Lien exists at the time of
redesignation of the applicable Person and to the extent such Liens would comply
with clauses (x) and (y) of the proviso at Section 8.1(e);

 

(j)                                    Liens incurred in connection with the
issuance ofbank guarantees or letters of credit permitted under Section 8.2(q);
provided that such Liens shall not attach to any assets that constitute
Collateral;

 

(k)                                 Liens (which may be pari passu with the
Liens supporting the Obligations) in respect ofsecuring payments of obligations
that are not Indebtedness permitted under Section 8.2(v)leases entered into in
the ordinary course of business;

 

(l)                                     additional Liens incurred by Company and
its Subsidiaries so long as, without duplication, the Dollar Equivalent of the
value of the property subject to such Liens at the time such Lien is incurred
and the Dollar Equivalent of the Indebtedness (including any refinancings of
such Indebtedness) and other obligations secured thereby do not exceed an
aggregate of 7.5% of Company’s Consolidated Tangible Assets (measured as of the
most recently completed fiscal quarterFiscal Quarter of Company for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 7.1; provided that no Unmatured Event of Default or Event of Default
shall be deemed to have occurred if such aggregate outstanding principal amount
of such Indebtedness or other obligations shall at a later time exceed 7.5% of
Company’s Consolidated Tangible Assets so long as, at the time of the creation,
incurrence, assumption or initial existence thereof, such Indebtedness or other
obligation was permitted to be incurred);

 

(m)                             Liens created on (i) Capital Stock of Company
that is held by Company as treasury stock, (ii) Capital Stock of Targeta Person
acquired in a Permitted Acquisition or similar Investment constituting Margin
Stock and (iii) Liens on Capital Stock in a joint venture owned by Company or
any of its Subsidiaries securing joint venture obligations of such joint
venture;

 

(n)                                 Liens in favor of Company or any of its
Subsidiaries (provided that to the extent such Lien is granted by a Credit Party
in favor of a Subsidiary that is not a Credit Party, the amount of Indebtedness
secured by such Lien cannot exceed the amount permitted as an Investment under
Section 8.7);

 

(o)                                 (i) Liens in favor of customs and revenue
authorities to secure payment of customs duties in connection with the
importation of goods in the ordinary course of

 

225

--------------------------------------------------------------------------------



 

business and other similar liens arising in the ordinary course of business,
(ii) Liens of sellers of goods to Company or any of its Subsidiaries arising
under Article 2 of the UCC or similar provisions of applicable law in the
ordinary course of business and (iii) to the extent, if any, constituting a
Lien, Liens consisting of an agreement to sell, transfer, convey, lease or
otherwise dispose of any asset or property or any negative pledge on or with
respect to such asset or property in favor of the buyer thereof;

 

(p)                                 Liens to secure financing of insurance
premiums permitted under Section 8.2(ddy);

 

(q)                                 [reserved];

 

(r)                                    [reserved];

 

(q) Liens in respect of Indebtedness permitted under Sections 8.2(x) and
Section 8.2(y);

 

(r) solely for the period commencing on the Initial Certain Funds Funding Date
and ending on the date that is 5 Business Days thereafter (or such longer period
as the Administrative Agent may agree in its sole discretion), Liens created by
the Existing Target Credit Facilities and any documents related thereto and
otherwise securing the obligations thereunder;

 

(s)                                   Liens, pursuant to one or more cash
collateral arrangements, escrow arrangements or other funding arrangements
pursuant to which funds will be segregated to pay all or any portion of the
purchase price of any acquisition, including but not limited to the Target
Acquisition, on such (or to secure or otherwise support the obligation to pay
such purchase price), on such cash collateral arrangements, escrow arrangements
and other funding arrangements, and any Cash, Cash Equivalents, and deposit
accounts and securities accounts, in each case containing internally generated
cash flow of Company and its Subsidiaries and/or the proceeds of (i) any sale or
other disposition of assets, (ii) any issuance of Capital Stock or (iii) any
issuance or incurrence of any Indebtedness permitted under this Agreement
(including, for the avoidance of doubt, any Loans made or Letters of Credit
issued hereunder) plus an amount equal to interest that would accrue on such
Indebtedness for a period not to exceed eighteen months after the date of
issuance of such Indebtedness plus fees and expenses in connection therewith;

 

(t)                                    Liens on trusts, escrow arrangements and
other funding arrangements, and any Cash, Cash Equivalents, deposit accounts,
securities accounts and trust accounts, in each case in connection with the
defeasance (whether by covenant or legal defeasance), satisfaction and discharge
or, redemption of, or obligation to cash collateralize (as
applicable), Indebtedness permitted pursuant to Sections 8.2(c), (d), (g), (m),
(o), (vq), (w), (x), (eeaa), or (ffbb);

 

226

--------------------------------------------------------------------------------



 

(u)                                 (i) Liens granted under and in accordance
with the agreements specified in Schedule 8.1(u), (ii) Liens granted in respect
of any assets of Company’s Foreign Subsidiaries required or approved by the
trustees of the applicable Foreign Pension Plan to be substituted for any assets
secured by a Lien under clause (u)(i) with the consent of Company; provided that
the fair market value of such substituted assets shall not materially exceed the
fair market value of the assets to be replaced plus fees and expenses incurred
in connection with such substitution, (iii) Liens granted in respect of
additional assets of Company’s Foreign Subsidiaries (other than pursuant to
clausesclause (ii) and (iv) hereof) required or approved by the trustees of the
applicable Foreign Pension Plan; provided that the fair market value of such
assets shall not in the aggregate exceed $250,000,000 at the time such Liens are
granted; and (iv) Liens, pursuant to one or more escrow arrangements or other
funding arrangements pursuant to which funds will be segregated to pay all or
any portion of the obligations in respect of any Foreign Pension Plan and any
top-off payments in connection therewith, and Liens on any Cash and/or Cash
Equivalents (including any deposit accounts and securities accounts holding such
Cash and/or Cash Equivalents), in an aggregate amount not to exceed £130,000,000
(plus all accrued interest and income on such amounts and any increase in the
value of such Cash and Cash Equivalents) at any time; shall not in the aggregate
exceed the greater of (x) $300,000,000 and (y) 2.0% of the Company’s
Consolidated Assets (measured as of the most recently completed Fiscal Quarter
of Company for which financial statements have been delivered to the
Administrative Agent pursuant to Section 7.1);

 

(v)                                 Liens in favor of the United States or any
state or municipality thereof, or in favor of any other country or political
subdivision thereof, to secure certain payments pursuant to any contract or
statute or to secure any Indebtedness incurred for the purpose of financing all
or any part of the purchase price, or, in the case of real property, the cost of
construction, of the assets subject to such Liens, including, without
limitation, such Liens incurred in connection with pollution control, industrial
revenue, tax increment or similar financing; and

 

(w)                               Liens in respect of Indebtedness permitted
under Section 8.2(ggbb) but only to the extent that at the time such
Indebtedness is incurred, and immediately after giving effect to such incurrence
thereof on a Pro Forma Basis, the Secured Net Leverage Ratio shall not exceed
3.0 to 1.0; provided that such Liens are expressly subordinated to the Liens on
the Collateral securing the Obligations of the Credit Parties pursuant to
intercreditor arrangements reasonably acceptable to the Administrative Agent.

 

Notwithstanding anything herein to the contrary, no Event of Default or
Unmatured Event of Default shall be deemed to have occurred if the value of
assets secured by a Lien created, incurred, assumed or existing under this
Section 8.1 in reliance on a percentage of Company’s Consolidated Assets shall
at a later time exceed such percentage of Company’s Consolidated Assets so long
as, at the time of the creation, incurrence, assumption or initial existence
thereof, such Lien was permitted hereunder.

 

227

--------------------------------------------------------------------------------



 

For purposes of determining compliance with this Section 8.1, in the event that
a Lien meets the criteria of more than one of the categories described above or
in any definition referred to therein, Company, in its sole discretion, will be
permitted to classify such Lien on the date of its incurrence, or later
reclassify such Lien, in any manner that complies with this Section 8.1, so long
as such Lien (or any portion thereof) is permitted to exist or otherwise be
created, incurred or assumed pursuant to this Section 8.1 at the time of
reclassification. Notwithstanding the foregoing, Liens created, incurred or
assumed (a) under the Loan Documents or otherwise securing the Obligations shall
only be classified as incurred under Section 8.1(a)(i) and Section 8.1(a)(ii),
(b) pursuant to Section 8.1(c) on the Second Amendment Effective Date shall only
be classified as incurred under Section 8.1(c) and (c) pursuant to
Section 8.1(u)(i) on the Second Amendment Effective Date shall only be
classified as incurred under Section 8.1(u)(i).

 

8.2                               Indebtedness. Company will not, nor will it
permit any of its Subsidiaries to, incur, create, assume directly or indirectly,
or suffer to exist any Indebtedness except:

 

(a)                                 Indebtedness incurred pursuant to this
Agreement and the other Loan Documents or otherwise evidencing any of the
Obligations, including, without limitation, Obligations incurred under
Additional Facilities created pursuant to Section 2.9, and Obligations incurred
pursuant to Section 2.12 and Section 2.13 and any extension of the Obligations
pursuant to Section 2.14;

 

(b)                                 (i) Receivables Facility Attributable Debt
incurred in connection with Permitted Accounts Receivable Securitizations and in
connection with sales permitted pursuant to Section 8.4(d)(ii) and Receivables
Factoring Facilities; provided that the amount of such Indebtedness, shall not
exceed the Dollar Equivalent of $1,250,000,000 in the aggregate outstanding at
any time outstanding the greater of (x) $1,750,000,000 and (y) 10.0% of the
Consolidated Assets of Company (measured as of the most recently completed
Fiscal Quarter of Company for which financial statements have been delivered to
the Administrative Agent pursuant to Section 7.1); and (ii) Indebtedness
incurred pursuant to Uncommitted Short Term Lines of Credit, the principal
amount of such Indebtedness not to exceed in the aggregate at any time
outstanding the greater of (x) the Dollar Equivalent of €500,000,000 outstanding
at any time;550,000,000 and (y) 3.0% of the Company’s Consolidated Assets
(measured as of the most recently completed Fiscal Quarter of Company for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 7.1);

 

(c)                                  Indebtedness evidenced by the Senior Notes,
and any Permitted Refinancing Indebtedness in respect thereof; provided that
(i) notwithstanding anything herein or in any other Loan Document to the
contrary, any replacement, renewal, refinancing, extension, defeasance,
restructuring or refunding of either or both of the Dollar Senior Notes (2020)
and the Euro Senior Notes (2020) (and any Permitted Refinancing Indebtedness in
respect thereof) shall, in each case, constitute Permitted Refinancing
Indebtedness if solely clause (a) of such definition is satisfied (without
regard to any other clause or condition in such definition, and with such clause
(a) being computed in the aggregate for the Dollar Senior Notes (2020) and the
Euro

 

228

--------------------------------------------------------------------------------



 

Senior Notes (2020), taken as a whole), and (ii) with respect to any Permitted
Refinancing Indebtedness of the Senior Notes incurred by European Holdco, Ball
Delaware, a Subsidiary of European Holdco, or Ball Asia Pacific, a Subsidiary of
Ball Metal Beverage, thea Permitted Alternate Issuer, the aggregate principal
amount thereof at any time outstanding does not exceed the Dollar Equivalent of
$1,250,000,0002,000,000,000 less any Indebtedness incurred pursuant to
Section 8.2(o) at any time outstanding;

 

(d)                                 Indebtedness of Company in an aggregate
principal amount not to exceed $150,000,000 at any time outstanding not to
exceed the greater of (i) $300,000,000 and (ii) 2.0% of the Company’s
Consolidated Assets (measured as of the most recently completed Fiscal Quarter
of Company for which financial statements have been delivered to the
Administrative Agent pursuant to Section 7.1) in the form of Disqualified
Capital Stock and, in each case for this Section 8.2(d), any replacement,
renewal, refinancing, extension, defeasance, restructuring, refunding,
repayment, amendment, restatement, supplementation, modification or exchange of
such Indebtedness that satisfies the provisions of this Section 8.2(d);

 

(e)                                  Indebtedness under Swap Contracts not
entered into for speculative purposes;

 

(f)                                   (i) Indebtedness incurred to finance the
design, development, acquisition, construction, installation, repair, lease, or
improvement of any property (or Indebtedness to finance the design, development,
acquisition, construction, installation, lease, repairs, additions or
improvements to property (real or personal) whether through the direct purchase
or lease of such assets or through the purchase of equity interests in a Person
owning such assets), including tax retention and other synthetic lease
obligations and purchase money obligations and any replacement, renewal,
refinancing, extension, exchange, defeasance, restructuring, refunding,
repayment, amendment, restatement, or supplementation of any of the foregoing;
provided that any such Indebtedness shall be secured only by the property
acquired, developed, constructed, repaired, designed, improved, leased or
subject to such design or installation in connection with the incurrence of such
Indebtedness and any proceeds and products thereof; provided, further, that the
Dollar Equivalent of the aggregate outstanding principal amount of such
Indebtedness together with the Dollar Equivalent of Indebtedness permitted to be
outstanding pursuant to Section 8.2(g) and (l) shall not exceed an aggregate of
20% of Company’s Consolidated Tangible Assets (measured as of the most recently
completed fiscal quarterFiscal Quarter of Company for which financial statements
have been delivered to the Administrative Agent pursuant to Section 7.1;
provided that no Unmatured Event of Default or Event of Default shall be deemed
to have occurred if such aggregate outstanding principal amount of such
Indebtedness or other obligations shall at a later time exceed 20% of Company’s
Consolidated Tangible Assets so long as, at the time of the creation,
incurrence, assumption or initial existence thereof, such Indebtedness or other
obligation was permitted to be incurred); and (ii) Indebtedness in respect of
Capitalized Lease Obligations and any replacement, renewal, refinancing,
extension, exchange, defeasance, restructuring, refunding, repayment, amendment,
restatement, or supplementation thereof;

 

229

--------------------------------------------------------------------------------



 

(g)                                  Indebtedness of any Subsidiary of Company
assumed in connection with a Permitted Acquisition (other than Indebtedness
under the Existing Target Credit Facilities, the Existing Target Notes and the
Existing Target Subordinated Debt), so long as such Indebtedness was not issued
or created in contemplation of such acquisition and any Permitted Refinancing
Indebtedness in respect thereof; provided that in the case of any such assumed
Indebtedness of a Foreign Subsidiary of Company, the aggregate outstanding
principal amount of all such Indebtedness of all such Foreign Subsidiaries
and/or one or more of its or their Foreign Subsidiaries and any Permitted
Refinancing Indebtedness in respect thereof shall not at any time together with
the Dollar Equivalent of Indebtedness permitted to be outstanding pursuant to
Section 8.2(f) and (l) exceed an aggregate of 20% of Company’s Consolidated
Tangible Assets at such time (based onmeasured as of the most recently
deliveredcompleted Fiscal Quarter of Company for which financial statements have
been delivered pursuant to Section 7.1); provided that no Unmatured Event of
Default or Event of Default shall be deemed to have occurred if such aggregate
outstanding principal amount of such Indebtedness or other obligations shall at
a later time exceed 20% of Company’s Consolidated Tangible Assets so long as, at
the time of the creation, incurrence, assumption or initial existence thereof,
such Indebtedness or other obligation was permitted to be incurred;

 

(h)                                 Indebtedness under Permitted Call Spread
Transactions;

 

(i)                                     Indebtedness of Company or any of its
Subsidiaries consisting of take-or-pay obligations contained in supply
agreements entered into in the ordinary course of business;

 

(j)                                    Intercompany Indebtedness to the extent
permitted by Section 8.7; provided, however, that, other than in connection with
a Permitted ReorganizationTransaction, in the event of any subsequent issuance
or transfer of any Capital Stock which results in the holder of such
Indebtedness ceasing to be a Subsidiary or any subsequent transfer of such
Indebtedness (other than to Company or any of its Subsidiaries) such
Indebtedness shall be required to be permitted under another clause of this
Section 8.2; provided, further, however, that in the case of Intercompany
Indebtedness consisting of a loan or advance to a Borrower, each such loan or
advance shall be subordinated to the payment in full (other than contingent
indemnification obligations not then due and Obligations under any Swap
Contract) of all of such Borrower’s Obligations on terms substantially
consistent with those set forth on Exhibit 8.2(j) hereto or such other terms as
the Company and the Administrative Agent shall mutually agree;

 

(k)                                 Indebtedness constituting Permitted
Guarantee Obligations;

 

(l)                                     Indebtedness in respect of Sale and
Leaseback Transactions permitted under Section 8.9;

 

(m)                             Indebtedness in respect of obligations secured
by Customary Permitted Liens or supported by a Letter of Credit or a bank
guarantee; or a letter of credit or

 

230

--------------------------------------------------------------------------------



 

bank guarantee (and reimbursement obligations in connection with such letter of
credit or bank guarantee) secured by Customary Permitted Liens;

 

(n)                                 Guarantee Obligations incurred by Company or
any Subsidiary of obligations of any employee, officer or director of Company or
any such Subsidiary in respect of loans made to such employee, officer or
director in connection with such Person’s acquisition of Capital Stock, phantom
stock rights, capital appreciation rights or similar equity like interests in
Company or any such Subsidiary in an aggregate principal amount not to exceed
$5,000,000 outstanding at any one time;

 

(o)                                 Indebtedness (including any Permitted
Refinancing Indebtedness of such Indebtedness) in an aggregate principal amount
not to exceed at any time outstanding the Dollar Equivalent of
$1,250,000,0002,000,000,000 (less the amount of any Permitted Refinancing
Indebtedness of the Senior Notes incurred by a Permitted Alternate Issuer
pursuant to Section 8.2(c) at any time outstanding) incurred by European Holdco,
Ball Delaware, a Subsidiary of European Holdco, or Ball Asia Pacific, a
Subsidiary of Ball Metal Beveragea Permitted Alternate Issuer, in the form of
one or more series of publicly traded or privately placed unsecured bonds or
notes; provided that (1) the covenants, defaults and similar non-economic
provisions applicable to such Indebtedness are either (A), taken as a whole, not
materially less favorable to the obligor thereon or to the Lenders than the
provisions contained in this Agreement or (B) on customary market terms for
Indebtedness of such type and so long as Company has determined in good faith
that such covenants, defaults and similar non-economic provisions, taken as a
whole, would not reasonably be expected to impair in any material respect the
ability of the Credit Parties to perform their obligations under the Loan
Documents (it being understood and agreed that Company may, at its option,
deliver a certificate to the Administrative Agent certifying that the
requirements of this clause (A) or (B) of clause (1) have been satisfied at
least 5 Business Days prior to the incurrence of such Indebtedness, and such
certification shall be conclusive evidence that such requirements have been
satisfied unless the Administrative Agent provides notice to Company of its
objection during such 5 Business Day period (including a reasonable description
of the basis upon which it objects)) and (2) such Indebtedness is at
then-prevailing market rates;

 

(p)                                 Indebtedness (i) incurred as a result of a
redesignation pursuant to Section 12.23; provided that after giving effect to
the incurrence of the Indebtedness (and any other Indebtedness incurred since
the last day of the immediately preceding Test Period) on a Pro Forma Basis (but
tested as if the applicable ratio were the ratio for the next succeeding Test
Period) Company and its Subsidiaries would be in compliance with Article IX and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(q)                                 Indebtedness in respect of bank guarantees
and letters of credit issued for the account of Company or any of its
Subsidiaries, (and reimbursement obligations in connection with the foregoing),
so long as the sum of (without duplication as to the items set forth in the
following clauses (i), and (ii) and (iii)): (i) the aggregate undrawn face
amount

 

231

--------------------------------------------------------------------------------



 

thereof, and (ii) any unreimbursed obligations in respect thereof and (iii) the
aggregate amount of pledges and deposits made pursuant to Section 8.1(j), does
not exceed $175,000,000 at any time; 0.50% of the Company’s Consolidated EBITDA
(measured as of the most recently completed Fiscal Quarter of Company for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 7.1); provided that no Event of Default or Unmatured Event of Default
shall be deemed to have occurred if the aggregate principal amount of
Indebtedness created, incurred, assumed or existing under this clause (q) based
on a percentage of Company’s Consolidated EBITDA shall at a later time exceed
such percentage of Company’s Consolidated EBITDA so long as, at the time of the
creation, incurrence, assumption or initial existence thereof, such Indebtedness
was permitted hereunder;

 

(r)                                    Indebtedness which may be deemed to exist
pursuant to any guaranties, performance, surety, statutory, appeal, bid, payment
(other than payment of Indebtedness) or similar obligations (including any bonds
or letters of credit issued with respect thereto or otherwise supporting any of
the foregoing, and all guaranties, reimbursement and indemnity agreements
entered into in connection therewith) incurred in the ordinary course of
business;

 

(s)                                   Indebtedness in respect of treasury,
depositary and cash management services, automated clearinghouse transfer of
funds, pooling account arrangements, netting services, overdraft protections,
set-off, revocation, refunds and chargebacks, and otherwise in connection with
deposit accounts, commodities accounts and securities accounts;

 

(t)                                    Indebtedness of Company or any of its
Subsidiaries in respect of workers’ compensation claims, payment obligations in
connection with health or other types of social security benefits, unemployment
or other insurance or self-insurance obligations, reclamation, statutory
obligations, bankers’ acceptances and performance, appeal or surety bonds in the
ordinary course of business that do not give rise to an Event of Default and
obligations with respect to letters of credit supporting any of the foregoing;

 

(u)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds; provided that such Indebtedness is covered by
Company or any of its Subsidiaries within 10 Business Days;

 

(v) Indebtedness of one or more Foreign Subsidiaries of Company located in China
or Hong Kong under lines of credit and Permitted Refinancing Indebtedness in
respect of such Indebtedness extended by third persons to such Foreign
Subsidiary, which Indebtedness may be guaranteed on a pari passu and equal basis
(or on a lesser or lower ranked basis and with fewer Guarantors) with the
Obligations; provided that (i) the aggregate principal amount of all such
Indebtedness incurred pursuant to this clause (v) at any time outstanding shall
not exceed the Dollar Equivalent of $100,000,000, (ii) no Unmatured Event of
Default or Event of Default shall have occurred or be continuing at the time of
such incurrence or would result from the incurrence of such Indebtedness,
(iii) immediately after giving effect to the incurrence of the Indebtedness (and
any other Indebtedness incurred since the last day of the immediately

 

232

--------------------------------------------------------------------------------



 

preceding Test Period) on a Pro Forma Basis (but tested as if the applicable
ratio were the ratio for the next succeeding Test Period), the Credit Parties
would be in compliance with Article IX and (iv) such Indebtedness is permitted
to be incurred under the Senior Note Indentures or any document governing any
Permitted Refinancing Indebtedness in respect thereof;

 

(w) solely for the period commencing on the Initial Certain Funds Funding Date
and ending on the date that is 180 days thereafter (or such longer period as the
Administrative Agent may agree in its sole discretion), Indebtedness under the
Existing Target Subordinated Debt;

 

(x) (i) solely for the period commencing on the Initial Certain Funds Funding
Date and ending on the date that is 45 days thereafter (or such longer period as
the Administrative Agent may agree in its sole discretion), Indebtedness
evidenced by the Existing Target Notes and (ii) the Replacement Target Note
Financing and any Permitted Refinancing Indebtedness in respect thereof;

 

(y) solely for the period commencing on the Initial Certain Funds Funding Date
and ending on the date that is 90 days thereafter (or such longer period as the
Administrative Agent may agree in its sole discretion), Indebtedness evidenced
by the Existing Brazilian Debt;

 

(v)                                 (z) Indebtedness under the Existing Target
Credit Facilities; provided that repayment in full of such Indebtedness shall be
made substantially simultaneously with (and in any event no later than 5
Business Days after) the closing date of the Target Acquisition or arrangements
for such substantially simultaneous (and in any event no later than 5 Business
Days after) repayment reasonably acceptableincurred by any joint venture or
similar arrangement in an aggregate principal amount not to exceed at any time
outstanding the greater of (i) the Dollar Equivalent of $200,000,000 and
(ii) 1.0% of the Company’s Consolidated Assets (measured as of the most recently
completed Fiscal Quarter of Company for which financial statements have been
delivered to the Administrative Agent shall have been made on or prior to such
datepursuant to Section 7.1);

 

(aa) Indebtedness of any Subsidiary of Company, in favor of Company or any other
Subsidiary, for the purpose of paying all or a portion of the consideration for
the Target Acquisition and any fees, costs and expenses in connection therewith
(including any requirements under any foreign pension plan of Target or its
subsidiaries);

 

(w)                               (bb) Indebtedness arising from agreements of
Company or a Subsidiary providing for indemnification, adjustment of purchase
price, earnout or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary;

 

233

--------------------------------------------------------------------------------



 

(x)                                 (cc) Indebtedness existing on the date
hereofSecond Amendment Effective Date and listed on Schedule 8.2 and any
Permitted Refinancing Indebtedness in respect thereof;

 

(y)                                 (dd) Indebtedness arising from financing
insurance premiums in the ordinary course of business;

 

(z)                                  (ee) Indebtedness arising as a result of
the endorsement in the ordinary course of business of negotiable instruments in
the course of collection;

 

(aa)                          (ff) Indebtedness (including any Permitted
Refinancing Indebtedness of such Indebtedness) incurred by Company or any
Subsidiary in addition to that referred to elsewhere in this Section 8.2 in an
aggregate principal amount not to exceed in the aggregate at any time
outstanding the greater of (i) the Dollar Equivalent of $375,000,000 in the
aggregate outstanding at any time; and600,000,000 and (ii) 3.0% of the Company’s
Consolidated Assets (measured as of the most recently completed Fiscal Quarter
of Company for which financial statements have been delivered to the
Administrative Agent pursuant to Section 7.1); and

 

(bb)                          (gg) Indebtedness (including any Permitted
Refinancing Indebtedness of such Indebtedness) incurred by Company or any other
Credit Party; provided that (1) the covenants, defaults and similar non-economic
provisions applicable to such Indebtedness are either (A), taken as a whole, not
materially less favorable to the obligor thereon or the Lenders than the
provisions contained in this Agreement andor (B) on customary market terms for
Indebtedness of such type and so long as Company has determined in good faith
that such covenants, defaults and similar non-economic provisions, taken as a
whole, would not reasonably be expected to impair in any material respect the
ability of the Credit Parties to perform their obligations under the Loan
Documents and, in either case, do not contravene in any material respect the
provisions of this Agreement, it being understood and agreed that Company may,
at its option, deliver a certificate to the Administrative Agent certifying that
the requirements of either clause (A) or (B) of this clause (1) have been
satisfied at least 5 Business Days prior to the incurrence of such Indebtedness,
and such certification shall be conclusive evidence that such requirements have
been satisfied unless the Administrative Agent provides notice to Company of its
objection during such 5 Business Day period (including a reasonable description
of the basis upon which it objects), (2) if such Indebtedness is secured by
junior Liens pursuant to Section 8.1(w), the scheduled maturity date of such
Indebtedness shall not be earlier than, nor shall any amortization commence,
prior to the date that is 91 days after the latest Term Maturity Date in effect
at the time such Indebtedness is incurred and (3) immediately after giving
effect to such incurrence thereof on a Pro Forma Basis, the Net Leverage Ratio
shall not exceed 4.254.50 to 1.00 or, during any Financial Covenant Adjustment
Period, 4.75 to 1.00; provided, further, that, upon the reasonable request of
the Administrative Agent, to the extent such Indebtedness is unsecured, if
requested by the Administrative Agent, it shall be subject to intercreditor
arrangements reasonably acceptable to the Administrative Agent.

 

234

--------------------------------------------------------------------------------



 

For purposes of determining compliance with this Section 8.2, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of permitted Indebtedness described in clauses (a) through (ggbb)
above, Company, in its sole discretion, will be permitted to classify such item
of Indebtedness on the date of its incurrence, creation or assumption, or later
reclassify such item of Indebtedness, in any manner that complies with this
Section 8.2, so long as such Indebtedness (or any portion thereof) is permitted
to be incurred, created or assumed pursuant to such provision at the time of
reclassification. Notwithstanding the foregoing, Indebtedness incurred, created
or assumed (a) under the Loan Documents (including in respect of any Additional
Facility, any Replacement Revolving Commitments, Replacement Revolving Loans,
Replacement Term Commitments and any Replacement Term Loans and any other
Obligations incurred, created or assumed under Sections 2.9, 2.12 and 2.13 (and
any extension thereof pursuant to Section 2.14)) shall only be classified as
incurred under Section 8.2(a), (b) pursuant to Schedule 8.2 of the Credit
Agreement and any Permitted Refinancing Indebtedness in respect thereof shall
only be classified as incurred, created or assumed under clause (ccx), and
(c) under the Senior Notes and any Permitted Refinancing Indebtedness in respect
thereof shall only be classified as incurred under Section 8.2(c) and (c) under
the Replacement Target Note Financing and any(other than the Dollar Senior Notes
(2020) and the Euro Senior Notes (2020) or Permitted Refinancing Indebtedness in
respect thereof) shall only be classified as incurred, created or assumed under
Section 8.2(xc) or (iio).

 

Notwithstanding anything herein to the contrary, no Event of Default or
Unmatured Event of Default shall be deemed to have occurred if the aggregate
principal amount of Indebtedness created, incurred, assumed or existing under
this Section 8.2 based on a percentage of Company’s Consolidated Assets shall at
a later time exceed such percentage of Company’s Consolidated Assets so long as,
at the time of the creation, incurrence, assumption or initial existence
thereof, such Indebtedness was permitted hereunder.

 

Notwithstanding anything herein to the contrary, the accrual of interest, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, and
the payment of dividends on Disqualified Capital Stock in the form of additional
shares of the same class of Disqualified Capital Stock will not be deemed to be
an incurrence of Indebtedness or an issuance of Disqualified Capital Stock for
purposes of this Section 8.2.

 

8.3                               Fundamental Changes. Subject to the last
sentence of this Section 8.3, no Borrower will, nor will it permit any of its
Material Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except (w) in connection with a Permitted ReorganizationTransaction,
(x) that any Subsidiary (other than a Receivables Subsidiary) (i) may merge
into, amalgamate or consolidate with Company in a transaction in which Company
is the surviving corporation, (ii) may merge into, amalgamate or consolidate
with any Credit Party in a transaction in which the surviving entity is, or
simultaneously with or promptly following such merger becomes, a Credit Party,
(iii) that is not a Credit Party may merge into, amalgamate or consolidate with
any

 

235

--------------------------------------------------------------------------------



 

Subsidiary that is not a Credit Party or any Person that becomes a Credit Party
simultaneously with or promptly following such merger, (iv) may merge into,
amalgamate or consolidate with any other Person that in accordance with the
terms hereof becomes a Credit Party in connection with a Permitted Acquisition;
provided that if such Subsidiary is a Material Subsidiary the surviving entity
shall be a Material Subsidiary; provided, further, that if any Person acquired
in a Permitted Acquisition is not a Wholly-Owned Subsidiary, it shall not be
required to be a Credit Party, (v) that is a Borrower (other than Company), may
merge into, amalgamate or consolidate with any other Borrower (or a Person that
becomes a Borrower in connection with such transaction pursuant to Section 2.15)
if (a) the aggregate amount of the Multicurrency Revolving Loans of the
surviving Borrower will not exceed such Borrower’s Multicurrency Revolver
Sublimit or USD Revolver Sublimit, (as applicable (after giving effect to any
amendments, modifications or supplements to such sublimit prior to or in
connection with such transaction), (b) Company reasonably determines that such
merger, amalgamation or consolidation would not be materially adverse to the
Lenders, (c) unless such obligations are assumed by the surviving company by
operation of law, the surviving company shall expressly assume all the
obligations of such other Borrower under this Agreement and the other Loan
Documents to which such other Borrower is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and (d) each such Borrower is organized, in the case of U.S. Credit Parties, in
any state of the United States or the District of Columbia or, in the case of
any other Credit Party, in the same jurisdiction, (vi) that is a Borrower (other
than Company) that has paid in full (other than contingent indemnification
obligations not then due) all Loans made to it hereunder may merge into,
amalgamate or consolidate with any Subsidiary of Company or liquidate or
dissolve if Company determines in good faith that such merger, amalgamation,
consolidation, liquidation or dissolution is in the best interests of Company
and is not materially disadvantageousadverse to the Lenders, (vii) may liquidate
or dissolve; provided that (a) such liquidation or dissolution would not
reasonably be expected to have a Material Adverse Effect and (b) such
Subsidiary, if it is a Borrower, shall have either paid in full (other than
contingent indemnification obligations not then due) all Loans made to it
hereunder or made arrangements for another Borrower or another Subsidiary that
becomes a Credit Party to expressly assume all the obligations of such Borrower
under this Agreement and the other Loan Documents to which such Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent (and such assuming Person that becomes a Credit
Party shall, if the dissolving or liquidating Person is a U.S. Credit Party, be
organized in any state of the United States or the District of Columbia or, if
the dissolving or liquidating Person is not a U.S. Credit Party, in the same
jurisdiction as such dissolving or liquidating Person), (y) any Subsidiary may
merge into, amalgamate or consolidate with Target or any member of the Target
Group in connection with the Target Acquisition[reserved] and (z) any Subsidiary
may merge into, amalgamate or consolidate into another Person in connection with
the consummation of a transaction permitted by Section 8.4. Other than in
connection with one or more transactions consummated as part of a Permitted
ReorganizationTransaction where such transaction involves a merger or
consolidation between an Unrestricted Entity and any Credit Party (excluding
Company or any Borrower under a Term Facility unless Company or such Borrower
would survive such transaction) or any other Subsidiary, no Unrestricted Entity
shall enter into any

 

236

--------------------------------------------------------------------------------



 

merger or consolidation into or with Company, any Credit Party or any Subsidiary
except that an Unrestricted Entity may (1) merge or consolidate with Company,
any Credit Party or any Subsidiary in a transaction in which the surviving
entity is Company, such Credit Party or such Subsidiary, (2) merge or
consolidate with a Credit Party (other than Company or any Borrower of a Term
Facility) or any Subsidiary in a transaction in which such Unrestricted Entity
is the surviving entity if such Unrestricted Entity ceases to be an Unrestricted
Entity substantially concurrently with such merger or consolidation and, to the
extent the merger or consolidation of such Unrestricted Entity is with an Other
Subsidiary Borrower, (A) unless such obligations are assumed by the surviving
company by operation of law, such surviving company shall expressly assume all
the obligations of such Borrower under this Agreement and the other Loan
Documents to which the such Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (B) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guaranty shall apply to the surviving company’s
obligations under the Loan Documents or (C) such Person shall comply with the
requirements of Section 7.12 substantially concurrently with such merger or
consolidation (for this purpose only, without giving effect to the grace periods
for delivery of a guaranty or security provided for therein). Notwithstanding
anything herein to the contrary, a Permitted Aerospace JV or a joint venture, if
any, formed in connection with an Asset Disposition permitted by
Section 8.4(aa), in each case may merge, amalgamate or consolidate with Company
or any Subsidiary in a transaction that is a Permitted Acquisition.

 

8.4                               Asset Sales. Company will not, nor will it
permit any of its Subsidiaries to, convey, sell, lease or otherwise dispose of
all or any part of their property or assets, or enter into any Sale and
Leaseback Transaction, except that:

 

(a)                                 Company and its Subsidiaries may sell,
contribute and make other transfers of Receivables Facility Assets pursuant to
the Receivables Documents under a Permitted Accounts Receivable Securitization
or pursuant to a Receivables Factoring Facility or similar Receivables financing
arrangement;

 

(b)                                 Company and its Subsidiaries may lease,
including subleases and assignments of leases and subleases, real or personal
property in the ordinary course of business;

 

(c)                                  Company and its Subsidiaries may sell
Inventory and equipment in the ordinary course of business;

 

(d)                                 (i) Company and its Subsidiaries may sell or
discount, in each case without recourse (except (A) for customary
representations, warranties, covenants and indemnities made in connection
therewith, or (B) as is otherwise customary (as determined by Company in good
faith) for similar transactions in the applicable jurisdictions)) and in the
ordinary course of business, any accounts receivable arising in the ordinary
course of business (x) which are overdue, or (y) which Company or Subsidiary may
reasonably determine are difficult to collect but only in connection with the
compromise or collection thereof consistent with prudent business practice (and
not as part of any bulk sale or financing of receivables) and

 

237

--------------------------------------------------------------------------------



 

(ii) Company and its Subsidiaries may sell, discount, contribute or otherwise
transfer, including, without limitation, pursuant to financing arrangements
(including, without limitation, pursuant to any supply chain or similar
arrangements), in each case without recourse (except (A) for customary
representations, warranties, covenants and indemnities made in connection
therewith, or (B) as is otherwise customary (as determined by Company in good
faith) for similar transactions in the applicable jurisdictions)), any
Receivables arising in the ordinary course of business; provided that (x) such
sale, discount, contribution or other transfer does not otherwise meet the
requirements set forth in Section 8.4(a) and (y) all Receivables Facility
Attributable Debt shall not exceed the amount set forth in Section 8.2(b)(i);

 

(e)                                  Company or any Subsidiary may make an Asset
Disposition to Company or any Subsidiary (other than a Receivables Subsidiary);

 

(f)                                   Company and its Subsidiaries may enter
into consignment arrangements (as consignor or as consignee) or similar
arrangements for the sale of goods in the ordinary course of business;

 

(g)                                  Company and its Subsidiaries may make
Investments permitted pursuant to Section 8.7 and sell Investments referred to
in clauses (a), (d) and (i) of Section 8.7;

 

(h)                                 Company and its Subsidiaries may (y) enter
into licenses or sublicenses of (or other grants of rights to use) software,
patents, copyrights, trademarks and other intellectual property rights and
general intangibles in the ordinary course of business and(i) which do not
materially interfere, in any material respect, with the conduct of the business
of such PersonCompany and its Subsidiaries, taken as a whole, or (ii) between or
among Company and its Subsidiaries (or between or among Company’s Subsidiaries);
and (z) abandon, allow to lapse or dispose of intellectual property or other
proprietary rights of such Person that, in the reasonable business judgment of
such Person, is no longer economically practical to maintain or useful in any
material respect in the conduct of itsthe business of Company and its
Subsidiaries, taken as a whole;

 

(i)                                     Company and its Subsidiaries may enter
into Sale and Leaseback Transactions permitted under Section 8.9;

 

(j)                                    Company and its Subsidiaries may make
Restricted Payments permitted pursuant to Section 8.5;

 

(k)                                 Company and its Subsidiaries may make
dispositions in the ordinary course of business of equipment and other tangible
personal property that is obsolete, uneconomical, worn-out, unmerchantable,
unsaleable, replaced, retired, surplus, excess or no longer useful in Company’s
and its Subsidiaries’ business;

 

(l)                                     Company and its Subsidiaries may make
dispositions of owned or leased vehicles in the ordinary course of business;

 

238

--------------------------------------------------------------------------------



 

(m)                             Company and its Subsidiaries may make
dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Credit Party or any of its Subsidiaries;

 

(n)                                 Company and its Subsidiaries may surrender
or waive contractual rights or settle, release or surrender any contract, tort
or litigation claim in the ordinary course of business;

 

(o)                                 Company may sell, transfer, convey or
otherwise dispose of, directly or indirectly, (i) all or part of the Aerospace
Business (including all or part of the Capital Stock of any Permitted Aerospace
JV) in one or more transactions and (ii) all or part of any other Investment in
a joint venture in one or more transactions required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements; provided that each
such transaction under clause (i) or (ii) (x) is for not less than fair market
value (as determined by the board of directors of Company in good faith, whose
determination shall be conclusive evidence thereof and shall be evidenced by a
resolution of such board of directors set forth in a Responsible Officer of
Company’s certificate delivered to the Administrative Agent) and (y) is
consummated when no Event of Default has occurred and is continuing or would
result therefrom;

 

(p)                                 Company and its Subsidiaries may make other
Asset Dispositions the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds)
(determined at the time of disposition thereof) when aggregated with the
proceeds of all other Asset Dispositions made within such Fiscal Year pursuant
to this clause (p) does not exceed 15% of the Consolidated Assets of Company
(measured as of the most recently completed fiscal quarterFiscal Quarter of
Company for which financial statements have been delivered to the Administrative
Agent pursuant to Section 7.1; provided that no Event of Default or Unmatured
Event of Default shall be deemed to have occurred if such aggregate amount of
such proceeds shall at a later time exceed 15% of Company’s Consolidated Assets
so long as, at the time of the creation, incurrence, assumption or initial
existenceconsummation thereof, such Asset Disposition was permitted to be made);
provided, however, that to the extent that the Net Sale Proceeds of any such
Asset Disposition that are not required to be used to prepay the Loans pursuant
to Section 4.4(c) are used to purchase assets used or to be useduseful in one or
more of the businesses referred to in Section 8.11 in the time period prescribed
in Section 4.4(c), and if Company or such Subsidiary has complied with the
provisions of Section 7.12 with respect to any assets purchased with such
reinvested proceeds, such Asset Disposition shall be disregarded for purposes of
calculations pursuant to this Section 8.4(p) (and shall otherwise be deemed to
be permitted under this Section 8.4(p)) to the extent of the reinvested
proceeds, from and after the time of compliance with Section 7.12 with respect
to the acquisition of such other property;

 

239

--------------------------------------------------------------------------------



 

(q)                                 Company may sell, transfer or otherwise
dispose of (i) its Capital Stock that is held by Company as treasury stock, and
(ii) Capital Stock of Targeta Person acquired in a Permitted Acquisition or
similar Investment constituting Margin Stock;

 

(r)                                    Company may enter into and perform its
obligations under Permitted Call Spread Transactions;

 

(s)                                   Company and its Subsidiaries may make any
Permitted Asset Disposition;

 

(t)                                    Company and its Subsidiaries may dispose
of Cash and Cash Equivalents in the ordinary course of business or as otherwise
permitted in this Agreement;

 

(u)                                 Company and its Subsidiaries may grant Liens
permitted under Section 8.1;

 

(v)                                 Company and any Subsidiary may issue or,
sell, convey, assign, or otherwise dispose of its Capital Stock as permitted by
Section 8.6;

 

(w)                               Company and its Subsidiaries may exchange any
like property pursuant to Section 1031 of the Code;

 

(x)                                 Company and its  subsidiariesSubsidiaries
may sell, convey, or otherwise dispose of or lease their assets in connection
with each Permitted ReorganizationTransaction;

 

(y)                                 Company and its Subsidiaries may make
dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

 

(z)                                  Company and its Subsidiaries may sell,
convey, or otherwise dispose of any Capital Stock of an Unrestricted Entity; and

 

(aa)                          Company and its Subsidiaries may make Asset
Dispositions the Net Sale Proceeds of which shall not exceed $500,000,000 during
the term of this Agreement.sell, convey, or otherwise dispose of or lease their
assets in connection with the Specified Chinese Sale; and

 

(bb)                          Company and its Subsidiaries may make Asset
Dispositions to the extent not otherwise provided for above so long as the Net
Sale Proceeds of such Asset Dispositions do not exceed during the term of this
Agreement the greater of (x) $750,000,000 and (y) 4.0% of the Company’s
Consolidated Assets (measured as of the most recently completed Fiscal Quarter
of Company for which financial statements have been delivered to the

 

240

--------------------------------------------------------------------------------



 

Administrative Agent pursuant to Section 7.1); provided that no Event of Default
or Unmatured Event of Default shall be deemed to have occurred if such aggregate
amount of such proceeds shall at a later time exceed 4.0% of Company’s
Consolidated Assets so long as, at the time of the consummation thereof, such
Asset Disposition was permitted to be made.

 

In the event the Required Lenders waive the provisions of this Section 8.4 with
respect to the sale of any Collateral, or any Collateral is sold as permitted by
this Section 8.4, such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Liens created by the Security
Documents shall automatically be deemed released and the Administrative Agent
shall be authorized to, and shall, take any appropriate actions in order to
effect the foregoing.

 

8.5                               Dividends or Other Distributions. Company will
not, nor will it permit any of its Subsidiaries to, either: (i) declare or pay
any dividend or make any distribution on or in respect of its Capital Stock
(“Dividend”) or to the direct or indirect holders of its Capital Stock (except
(A) dividends or distributions payable solely in Qualified Capital Stock or in
options, warrants or other rights to purchase Qualified Capital Stock and
(B) dividends, distributions or redemptions payable to (1) Company or a
Wholly-Owned Subsidiary of Company and (2) any other Subsidiary of Company in
compliance with applicable corporation law; provided that the amount of such
dividends or distributions under this clause (2) which are paid or made to any
Person other than an Unrestricted Entity shall be included for purposes of
calculating compliance with clause (b) below, and shall be permitted only to the
extent they are permitted under clause (b) below) or (ii) purchase, redeem or
otherwise acquire or retire for value any Capital Stock of Company other than in
exchange for, or out of proceeds of, the substantially concurrent issuance
(other than to an Affiliate of Company) of other Capital Stock of Company or as
permitted in (i)(A) above or (iii) purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, prior to any scheduled final or stated
maturity, any Indebtedness that is either subordinate or junior in right of
payment to the Obligations (other than with the net cash proceeds from, or in
exchange for, an incurrence of Permitted Refinancing Indebtedness and other than
Intercompany Indebtedness subordinated as a result of Section 8.2(j)) and it
being understood that Indebtedness shall not be deemed subordinate or junior in
right of payment on account of being unsecured or being secured with greater or
lower priority or (iv) make any Restricted Investment (any of the foregoing
being hereinafter referred to as a “Restricted Payment”); provided, however,
that:

 

(a)                                 Company or a Subsidiary may make
distributions to the extent necessary to enable Company or a Subsidiary of
Company to pay their (i) general administrative costs and expenses, (ii) Taxes
as they legally become due and (iii) to the extent such distributions are made
to a Credit Party or among non-Credit Parties, any obligation under a Tax
Sharing Agreement;

 

(b)                                 so long as no Event of Default or Unmatured
Event of Default has occurred and is continuing or would result therefrom and
Company is in pro forma compliance with the financial covenant set forth in
Article IX on a Pro Forma Basis for the period of four Fiscal Quarters ending
with the most recently completed Fiscal Quarter of Company for which

 

241

--------------------------------------------------------------------------------



 

financial statements have been delivered to the Administrative Agent pursuant to
Section 7.1 both immediately before and immediately after giving effect to such
Restricted Payments, Company or any Subsidiary of Company may make any
Restricted Payment which would not result in a violation of the Senior Note
(2022) Indenture, the Senior Note (2023) Indenture, or any document governing
any Permitted Refinancing Indebtedness in respect thereof;

 

(c) if the Target Acquisition is not consummated for any reason, Company and its
Subsidiaries may make Restricted Payments to purchase, defease, redeem, prepay,
decrease or otherwise acquire or retire for value any or all of the Senior Notes
(Target Acquisition) and to pay any break-up fee or similar fees and expenses
incurred in connection with the failure to consummate the Target Acquisition;

 

(c)                                  (d) Company or any Subsidiary may make
payments permitted by Section 8.8(b) to the extent such payments constitute
Dividends;

 

(d)                                 (e) Company or any Subsidiary may repurchase
Capital Stock issued to current or former employees, officers, directors or
managers upon death, disability or termination of employment of such person or
pursuant to the terms of any subscription, stockholder or other agreement or
plan approved by Company’s or such Subsidiary’s board of directors (or any
committee thereof);

 

(e)                                  (f) Company and any Subsidiary may
repurchase Capital Stock (including Qualified Capital Stock) upon the exercise
of stock options, warrants or other convertible or exchangeable securities if
such Capital Stock or Qualified Capital Stock represents a portion of the
exercise, conversion or exchange price thereof;

 

(f)                                   (g) Company or any Subsidiary may make
repurchases of Capital Stock by Company or any Subsidiary deemed to occur upon
the withholding of a portion of the Capital Stock granted or awarded to a
current or former director, officer, employee, manager or director of such
Person, or consultant or advisor or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) to pay for the Taxes payable by such Person upon such grant or award
(or upon the vesting thereof);

 

(g)                                  (h) Company or any Subsidiary may (i) pay
cash in lieu of fractional Capital Stock in connection with any Dividend and
(ii) honor any conversion request by a holder of convertible Indebtedness or
convertible Qualified Capital Stock and make cash payments in lieu of fractional
shares in connection with any such conversion and may make payments on
convertible Indebtedness or convertible Qualified Capital Stock in accordance
with its terms;

 

(i) Company or any Subsidiary may make Restricted Payments (i) to shareholders
of the Target in connection with the Target Acquisition and (ii) to redeem,
repurchase or repay all or a portion of Indebtedness in respect of the Existing
Target Credit Facilities, the Existing Target Notes and the Existing Target
Subordinated Debt;

 

242

--------------------------------------------------------------------------------



 

(h)                                 (j) so long as no Event of Default or
Unmatured Event of Default has occurred and is continuing or would result
therefrom Company and its Subsidiaries may make Restricted Payments in
connection with a Permitted ReorganizationTransaction;

 

(i)                                     (k) so long as no Event of Default or
Unmatured Event of Default has occurred and is continuing or would result
therefrom, Company and its Subsidiaries may declare and pay dividends to holders
of any class or series of Disqualified Capital Stock issued pursuant to
Section 8.2; provided that such dividends shall not violate clause (iii) of the
definition of “Disqualified Capital Stock”; and

 

(j)                                    (l) Company and its Subsidiaries may make
Restricted Payments made in exchange for, or in an amount equal to the net cash
proceeds of, the substantially concurrent sale (other than to Company or any of
its Subsidiaries) of, Capital Stock of Company (other than Disqualified Capital
Stock).

 

Notwithstanding the foregoing, (i) Company may pay Dividends within 60 days
after the date of declaration thereof if at such date of declaration such
Dividend would have complied with this Section 8.5, (ii) any Wholly-Owned
Subsidiary may purchase, redeem or otherwise acquire or exchange its Capital
Stock for the Capital Stock of another Wholly-Owned Subsidiary, (iii) Company
may issue Capital Stock or rights to purchase Capital Stock, in each case
contemplated by the Shareholder Rights AgreementAgreements as in effect from
time to time and (iv) Company may enter into and perform its obligations under
Permitted Call Spread Transactions.

 

8.6                               Issuance of Stock.

 

(a)                                 Other than as permitted to be incurred under
Section 8.2(d), Company will not issue any Capital Stock, except for such
issuances of Capital Stock of Company consisting of Common Stock, Capital Stock
contemplated by  the Shareholder Rights AgreementAgreements, subscription
agreements or plans, stock option plans or other benefit plans or agreements, in
each case in effect from time to time, and Qualified Capital Stock.
NoNotwithstanding anything in this Agreement or any other Loan Document to the
contrary, and without limiting the foregoing, no provision of this Section 8.6
nor any provision of Sections 8.2, 8.5, 8.7 or 8.14 will be deemed to restrict
(i) the issuance by Company of convertible debt securities on customary market
terms and conditions and, (ii) entry into by Company and performance of its
obligations under Permitted Call Spread Transactions in connection with such
issuance, and (iii) entry into by Company and issuances of Capital Stock by
Company under Shareholder Rights Agreements, subscription agreements or plans,
stock option plans and other benefit plans or agreements.

 

(b)                                 Company will not, nor will permit any of its
Subsidiaries to, directly or indirectly, issue, sell, assign, pledge or
otherwise encumber or dispose of any shares of Capital Stock of any Material
Subsidiary of Company, except (i) to Company, (ii) to another Wholly-Owned
Subsidiary of Company, (iii) to qualify directors if required by applicable
lawany

 

243

--------------------------------------------------------------------------------



 

Requirement of Law, (iv) pledgesassignments pursuant to the Loan Documents,
(v) pursuant to employee stock ownership or employee benefit plans in effect on
the date hereof, andSecond Amendment Effective Date (or new or replacement plans
entered into thereafter to the extent the terms thereof, taken as a whole, are
either on customary market terms (as determined by the Company in its reasonable
discretion) or are otherwise not materially less favorable, taken as a whole, to
the Lenders than the terms of any such plans in effect on the Second Amendment
Effective Date), (vi) in connection with a Permitted ReorganizationTransaction,
or (vii) so long as (x) after giving effect to such issuance, sale, assignment
or disposal, Company shall be in compliance with the financial covenant set
forth in Article IX (calculated on a Pro Forma Basis) as of the end of the most
recent Test Period, and (y) if an Other Subsidiary Borrower ceases to be a
Wholly-Owned Subsidiary in connection with such issuance, sale, assignment or
disposal, Company shall cause such Other Subsidiary Borrower to cease to be a
Borrower hereunder in accordance with Section 2.15(b) on or prior to the date
that such transaction is consummated. Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, and without limiting the foregoing,
Company and its Subsidiaries shall be permitted to issue, sell, assign, convey
or otherwise dispose of (x) all or part of the Capital Stock of any Permitted
Aerospace JV or any other joint venture formed in connection with an Asset
Disposition permitted by Section 8.4(aa) in one or more transactions permitted
by Section 8.4(o) or Section 8.4(aa), as applicable and (y) 100% of the Capital
Stock of anythat is a Material Subsidiary owned by Company or any of its
Subsidiaries, but, except as set forth in clause (x), not less than 100% of such
Capital Stock, subject to Section 8.4 (without regard to Section 8.4(v))., in
each case so long as any one of the requirements set forth in clauses
(i) through (vii) above are satisfied.

 

8.7                               Loans, Investment and Acquisitions. Company
will not, nor will it, permit any of its Subsidiaries to, make any Investments
except:

 

(a)                                 Company and its Subsidiaries may acquire and
hold Cash and Cash Equivalents;

 

(b)                                 Investments existing on the date
hereofSecond Amendment Effective Date identified on Schedule 8.7, Investments
made pursuant to legally binding written commitments in existence on the
ClosingSecond Amendment Effective Date and described in Schedule 8.7 and any
Investment that extends, replaces, refinances or refunds any such Investment;
provided that such extending, replacing, refinancing or refunding Investment is
in an amount that does not exceed the amount extended, replaced, refinanced or
refunded (other than as a result of the accrual or accretion of interest or
original issue discount or the issuance of pay-in-kind securities), and is made
in the same Person as the Investment extended, replaced, refinanced or refunded;

 

(c)                                  Investments required pursuant to the terms
of any Permitted Accounts Receivable Securitization andor any Receivables
Factoring Facility;

 

244

--------------------------------------------------------------------------------



 

(d)                                 Investments (including debt obligations) in
trade receivables or received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement (including
settlements of litigation) of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(e)                                  Company and its Subsidiaries may enter into
(i) Swap Contracts in compliance with Section 8.2(e) and (ii) Permitted Call
Spread Transactions in compliance with Section 8.2(h);

 

(f)                                   pledges or deposits made in the ordinary
course of business (including cash collateral and other credit support to secure
obligations under letters of credit permitted under Section 8.2(q));

 

(g)                                  Investments (i) by Company or any
Subsidiary in Company or a Person that is a Subsidiary prior to such
Investments; provided that if applicable, the requirements of Section 7.12 are
satisfied, (ii) for the 180 day period immediately following the Initial Certain
Funds Funding Date, by a Person that was a member of the Target Group on the
Initial Certain Funds Funding Date in Company or a Person that is a Subsidiary
prior to such Investments, (iii) by any Subsidiary (other than a Credit Party)
in any Credit Party or Purchaser, and (iviii) held by a Person at the time that
such Person becomes a Subsidiary;

 

(h)                                 Company or any Subsidiary may make Permitted
Acquisitions;

 

(i)                                     Company or any Subsidiary may acquire
and hold debt securities and other non-cash consideration as consideration for
an asset disposition permitted pursuant to Section 8.4;

 

(j)                                    Company or any Subsidiary may make
Restricted Investments permitted by Section 8.5; provided that any Restricted
Investment that is an Acquisition (other than Target Acquisition) complies with
clauses (y)(a) through (y)(d) of the definition of “Permitted Acquisition”;

 

(k)                                 Investments, in addition to those
Investments identified on Schedule 8.7, in any Unrestricted Entity; provided,
however, that the amount of such additional Investments, together with the
aggregate Dollar Equivalent amount of Guarantee Obligations of Company and its
Subsidiaries (other than any Permitted Guarantee Obligations) with respect to
(A) Swap Contracts to which an Unrestricted Entity is party and (B) Indebtedness
and other obligations of one or more Unrestricted Entities (such amount to equal
the Dollar Equivalent of the aggregate maximum principal amount of the
Indebtedness subject to such Guarantee Obligations), made after the
ClosingSecond Amendment Effective Date, shall not exceed the Dollar Equivalent
of $200,000,000 in the aggregate at any time outstanding; the greater of (x) the
Dollar Equivalent of $300,000,000 and (y) 2.0% of the Company’s Consolidated
Assets (measured as of the most recently completed Fiscal Quarter of Company for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 7.1);

 

245

--------------------------------------------------------------------------------



 

(l)                                     extensions of trade credit, accounts
receivable and prepaid expenses in the ordinary course of business;

 

(m)                             Investments made by Company or any Subsidiary in
any Subsidiary for the purpose of paying all or a portion of the consideration
for the Target Acquisition and any fees, costs and expenses in connection
therewith (including any requirements under any Foreign Pension Plan of Target
or its subsidiaries);[reserved];

 

(n)                                 Investments by Company and any of its
Subsidiaries to Company and any of its Subsidiaries, so long as such Investment
(or Cash or other assets of equivalent value thereof) is returned or otherwise
delivered to such Person within 5 Business Days of the making of such
Investment;

 

(o)                                 Investments received in connection with an
Asset Disposition permitted by Section 8.4;

 

(p)                                 other Investments (other than in
Unrestricted Entities) in the aggregate at any time outstanding not in excess of
12.5% of the Consolidated Assets of Company and its Subsidiaries at such time
measured as of the most recently completed fiscal quarterFiscal Quarter of
Company for which financial statements have been delivered to the Administrative
Agent pursuant to Section 7.1; provided that no Event of Default or Unmatured
Event of Default shall be deemed to have occurred if such aggregate outstanding
amount of Investments shall at a later time exceed 12.5% of Company’s
Consolidated Assets so long as, at the time of the creation, incurrence,
assumption or initial existence thereof, such Investment was permitted to be
made; provided, further, that any such Investment that is an Acquisition
complies with clauses (y)(a) through (y)(d) of the definition of “Permitted
Acquisition”;

 

(q)                                 Investments and Acquisitions in connection
with aeach Permitted ReorganizationTransaction;

 

(r)                                    Company or any Subsidiary may endorse
negotiable instruments held for collection in the ordinary course of business;

 

(s)                                   Investments consisting of Permitted
Guarantee Obligations and guarantees by Company or any Subsidiary of leases,
subleases, licenses, sublicenses, or other obligations that do not constitute
Indebtedness;

 

(t)                                    Company or any Subsidiary may make loans
and advances (including payroll, travel and entertainment related advances) in
the ordinary course of business to their respective directors, employees and
officers (or equivalent thereof) (other than any loans or advances to any 
director or officer (or equivalent thereof) that would be in violation of
Section 402 of the Sarbanes-Oxley Act) so long as the aggregate principal amount
thereof at any time outstanding (determined without regard to any write-downs or
write-offs of such loans and advances) shall not exceed $30,000,000in the
aggregate at any time outstanding $50,000,000;

 

246

--------------------------------------------------------------------------------



 

(u)                                 Investments in respect of, including, by way
of any contributions to or guaranty of, any employee benefit, equity incentive,
pension or retirement plan, including any Plan, Foreign Pension Plan or
Multiemployer Plan;

 

(v)                                 Investments made solely in exchange for the
issuance of Capital Stock (other than Disqualified Capital Stock) of Company;
and

 

(w)                               Investments in any Subsidiary or any joint
venture in connection with intercompany cash management arrangements, pooling
agreements or related activities arising in the ordinary course of business
consistent with past practice.

 

Notwithstanding anything herein to the contrary, no Event of Default or
Unmatured Event of Default shall be deemed to have occurred if the amount of any
Investment under this Section 8.2 in reliance on a percentage of Company’s
Consolidated Assets shall at a later time exceed such percentage of Company’s
Consolidated Assets so long as, at the time of such Investment, such Investment
was permitted hereunder.

 

8.8                               Transactions with Affiliates. Company will
not, nor will permit any of its Subsidiaries to, conduct any business or enter
into any transaction or series of similar transactions (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate of Company (other than (x) a Credit Party or (y) Purchaser in
connection with the Target Acquisition) unless the terms of such business,
transaction or series of transactions are as favorable to Company or such
Subsidiary as terms that would be obtainable at the time for a comparable
transaction or series of similar transactions in arm’s-length dealings with an
unrelated third Person or, if such transaction is not one which by its nature
could be obtained from such Person, is on fair and reasonable terms; provided
that the following shall be permitted: (a) (i) any agreements in existence on
the ClosingSecond Amendment Effective Date and disclosed in the Form 10-K or
otherwise set forth on Schedule 8.8 hereto (as such agreements may be amended,
modified, restated, renewed, supplemented, refunded, replaced, refinanced or
otherwise continued in effect, in all cases, on terms nonot materially less
favorable to Company or such Subsidiary, taken as a whole, than on the date of
this AgreementSecond Amendment Effective Date) and (ii) following the
consummation of a Permitted Acquisition, any agreements of the acquired Person
in effect on the closing date of such acquisition; (b) (i) the payment of
customary fees, expenses and compensation (including bonuses) and other benefits
(including retirement, health, stock option and other benefit plans) to current
or former officers, managers, employees, consultants, advisors and members of
the board of directors or comparable governing body of such Person and
(ii) customary indemnities provided on behalf of current or former officers,
directors, managers, employees, advisors or consultants of Company, any of its
direct or indirect parent companies or any of its Subsidiaries; (c) transactions
expressly permitted by Section 8.3 or Section 8.5; (d) transactions expressly
permitted by Section 8.4, 8.6 or 8.7 among Company and its Subsidiaries or among
Subsidiaries; (e) transactions pursuant to the Tax Sharing Agreements;
(f) transactions pursuant to any Permitted Accounts Receivable Securitization
and Receivables Factoring Facility; (g) transactions pursuant to any Permitted

 

247

--------------------------------------------------------------------------------



 

ReorganizationTransaction; (h) the existence of, and the performance by Company
and its Subsidiaries of their respective obligations under the terms of, any
limited liability company, limited partnership, or other Organizational
Document, joint venture agreement or security holders agreement (including any
registration rights agreement or purchase agreement related thereto), or
agreements similar to any of the foregoing, to which it is a party on the
Closing Date as in effect on the Closing DateSecond Amendment Effective Date
(or, if later, the date such Subsidiary is formed or acquired so long as not
entered into in contemplation of such acquisition other than pursuant to
customary terms in an acquisition agreement pursuant to which such Subsidiary
was acquired), and similar agreements that it may enter into thereafter, to the
extent not more adverse to the interests of the Lenders in any material respect,
whenprohibited by this Agreement (and not entered into in contemplation of
entering into this Agreement), or contractual obligations not materially more
restrictive to Company or its Subsidiaries, taken as a whole, than any of such
documents and agreements as in effect on the Closing Datethe foregoing in any
material respect; and (i) use of corporate aircraft or other vehicles for
personal use.

 

8.9                               Sale-Leasebacks. Company will not, nor will
permit any of its Subsidiaries to, lease any property as lessee in connection
with a Sale and Leaseback Transaction entered into after the ClosingSecond
Amendment Effective Date unless such Sale and Leaseback Transaction is
consummated within 180 days after the date that such Person acquires the
property subject to such transaction and if, at the time of such entering into
such Sale and Leaseback Transaction and after giving effect thereto, the
aggregate Dollar Equivalent amount of Attributable Debt for such Sale and
Leaseback Transaction and for all Sale and Leaseback Transactions so entered
into by Company and its Subsidiaries, together with the Dollar Equivalent of
Indebtedness then outstanding pursuant to Sections 8.2(f) and (g) does not
exceed 20% of Company’s Consolidated Tangible Assets.

 

8.10                        [Reserved.].

 

8.11                        Lines of Business. Company will not, nor will it
permit any of its Subsidiaries to, enter into or acquire any line of business
which is not reasonably related or incidental to or a reasonable extension,
development or expansion of the same general types business conducted by Company
and its Subsidiaries as of the date hereofa Similar Business.

 

8.12                        Fiscal Year.  Without the prior written consent of
the Administrative AgentExcept as provided in Section 7.13, Company will not
change its Fiscal Year.

 

8.13                        Limitation on Voluntary Payments and Modifications
of Subordinated Indebtedness; Modifications of Organizational Documents. Company
will not, nor will it permit any of its Subsidiaries to:

 

(a)                                 make any voluntary or optional payment or
prepayment on or redemption or acquisition for value of (including, without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due)
any Indebtedness (other than Existing Target Subordinated Debt

 

248

--------------------------------------------------------------------------------



 

and Intercompany Indebtedness subordinated as a result of Section 8.2(j)) that
is either subordinate or junior in right of payment to the Obligations (it being
understood that Indebtedness shall not be deemed subordinate or junior in right
of payment on account of being unsecured or being secured with greater or lower
priority), other than any voluntary or optional payment or prepayment on or
redemption or acquisition for value in exchange for, or out of proceeds of, the
substantially concurrent issuance (other than to an Affiliate of Company) of
Capital Stock of Company, and other than pursuant to the issuance of Permitted
Refinancing Indebtedness or as otherwise permitted by Section 8.5;

 

(b)                                 amend, terminate or modify, or permit the
amendment, termination or modification of, any provision of any documents
governing Indebtedness described in clause (a) above in a manner which, taken as
a whole, is materially adverse to the interests of the Lenders; or

 

(c)                                  amend, modify or change its Organizational
Documents (including, without limitation, by filing or modification of any
certificate of designation) or any agreement entered into by it, with respect to
its Capital Stock, or enter into any new agreement with respect to its Capital
Stock in any manner which, taken as a whole, is materially adverse to the
interests of the Lenders; provided that any amendments, modifications or changes
reasonably acceptable to the Administrative Agent in connection with any
Permitted ReorganizationTransaction shall be deemed not to be materially adverse
to the interests of the Lenders. For purposes of clarification, the issuance of
Capital Stock that is otherwise permitted under this Agreement shall not be
deemed to be materially adverse to the interests of the Lenders.

 

8.14                        Limitation on Certain Restrictions on Subsidiaries.
No Borrower will, nor will permit any of its Material Subsidiaries or Purchaser
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Borrower or any
Material Subsidiary of Company or Purchaser to (i) pay dividends or make any
other distributions on its Capital Stock to Company or any of its Material
Subsidiaries or pay any Indebtedness or other Obligation owed to Company or any
of its Material Subsidiaries, (ii) make any loans or advances to Company or any
of its Material Subsidiaries or Purchaser, or (iii) transfer any of its property
to Company or any of its Material Subsidiaries or Purchaser, except:

 

(a)                                 any encumbrance or restriction pursuant to
the Loan Documents, any documents in connection with the Existing Target Notes,
the Existing Target Subordinated Debt, the Senior Notes, the Existing Brazilian
Debt, any Permitted Accounts Receivable Securitization, any Receivables
Factoring Facility, any agreement in connection with or evidencing Indebtedness
permitted pursuant to Sections 8.2(d), (g), (i), (j), (solelyk) (to the extent
such restrictions apply until the expiry of the Certain Funds Period) and
(o) (in the case of Sections 8.2(d) and (orelated to Indebtedness incurred under
Sections 8.2(d), (g), (i), (j), (m), (o), (q), (v), (aa) or (bb)), (m), (o),
(q), (v), (aa) or (bb) (provided that, in the case of encumbrances or
restrictions in documents in connection with or evidencing Indebtedness
permitted under Sections 8.2(d), (k) (to the extent related to Indebtedness
incurred under Sections 8.2(d), (o), (v),

 

249

--------------------------------------------------------------------------------



 

(aa) or (bb)), (o), (v), (aa) or (bb), and any documents in connection with or
evidencing Permitted Refinancing Indebtedness with respect to any of the
foregoing, so long as suchSenior Notes or any of the Sections referred to in the
proviso set forth in this parenthetical (except as is otherwise permitted under
this Section 8.14, or except with respect to (i) Permitted Accounts Receivable
Securitizations, (ii) Receivables Factoring Facilities, or (iii) Capital Leases)
such encumbrances or restrictions, taken as a whole, are either (A) not
materially less favorable to Company than those set forth in the Loan Documents
or (B) on customary market terms for Indebtedness of such type and so long as
Company has determined in good faith that such encumbrances or restrictions,
taken as a whole, would not reasonably be expected to impair in any material
respect the ability of the Credit Parties to perform their obligations under the
Loan Documents, it being understood and agreed that Company may, at its option,
deliver a certificate to the Administrative Agent certifying that the
requirements of clause (A) or (B) of this parenthetical have been satisfied, and
such certification shall be conclusive evidence that such requirements have been
satisfied), any agreement evidencing Indebtedness of any Subsidiary acquired
pursuant to a Permitted Acquisition to the extent such restrictions are set
forth in the documents governing any Indebtedness assumed in connection with
such Permitted Acquisition so long as such restrictions are not applicable to
any Subsidiary of Company other than the Subsidiary (and any of its
Subsidiaries) being acquired and such restrictions were not created or imposed
in connection with or in contemplation of such Permitted Acquisition, the
Co-operation Agreement, or any agreement in effect at or entered into on the
ClosingSecond Amendment Effective Date and reflected on Schedule 8.14(a) hereto;

 

(b)                                 any encumbrance or restriction with respect
to a Subsidiary of Company pursuant to an agreement relating to any Indebtedness
issued by such Subsidiary, or agreements relating to the Capital Stock or
governance provisions of such Subsidiary (to the extent, and for so long as,
such agreements relating to such Capital Stock or governance provisions are
unable to be amended, replaced or otherwise modified to remove such encumbrances
or restrictions), in each case, issued (with respect to Indebtedness) or
existing (with respect to agreements regarding Capital Stock or governance
provisions) on or prior to the date on which such Subsidiary became a Subsidiary
of Company or was acquired by Company (other than Indebtedness or agreements
relating to Capital Stock or governance issued or entered into, as applicable,
as consideration in, or to provide all or any portion of the funds or other
consideration utilized to consummate, the transaction or series of related
transactions pursuant to which such Subsidiary became a Subsidiary or was
acquired by Company) and outstanding on such date;

 

(c)                                  any such encumbrance or restriction
consisting of customary provisions (i) contained in any license or other
contract governing intellectual property rights of Company or any of its
Subsidiaries restricting or conditioning the sublicensing or assignment thereof,
(ii) restricting subletting, assignment or other transfers of any leases,
licenses, joint venture agreements and other agreements or any equity interests
in any joint ventures, (iii) contained in leases, joint venture agreements,
shareholder or similar agreements, asset sale agreements, stock sale agreements
and other, merger agreements, purchase agreements,

 

250

--------------------------------------------------------------------------------



 

cooperation agreements, and other similar agreements entered into in the
ordinary course of business, (iv) contained in any agreement relating to the
sale, transfer or other disposition or any agreement to transfer or option or
right with respect to a Subsidiary or any property or assets pending such sale
or other disposition; provided that such encumbrances or restrictions apply only
to (x) such Subsidiary, and any of its Subsidiaries, (y) such property or
assets, or (z) the property or assets of any such Subsidiary, or (v) containing
restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business;

 

(d)                                 any encumbrance or restriction existing
solely as a result of a Requirement of Law, including under contracts with
foreign governments or agencies thereof entered into in the ordinary course of
businessor otherwise in connection with minority shareholder (or equivalent)
requirements;

 

(e)                                  in the case of clause
(c)Section 8.14(iii) above, Permitted Liens or other restrictions contained in
security agreements or Capitalized Leases securing or otherwise related to
Indebtedness permitted hereby to the extent such restrictions restrict the
transfer of the property and Persons subject to such Permitted Lien, security
agreements or Capitalized Lease and other agreements evidencing Indebtedness
permitted by Section 8.2(f) that impose restrictions on the property so acquired
or the subject thereof (and/or the Person that owns such property and its
Subsidiaries);

 

(f)                                   encumbrances or other restrictions imposed
by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the agreements,
contracts, instruments or obligations referred to in clauses (a) through (e),
and clause (g) hereof; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive, taken as a whole, with respect
to such encumbrances and other restrictions than those prior to such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings; and

 

(g)                                  in the case of Section 8.14(iii),
encumbrances or restrictions on cash, Cash Equivalents or other deposits, and
any deposit accounts, securities accounts or commodities accounts, constituting
Permitted Liens incurred or entered into in the ordinary course of business or
in connection with a Subject Transaction, to the extent such encumbrances or
restrictions restrict the Persons and the transfer of the property subject to
such Permitted Lien; and

 

(h)                                 (g) restrictions in agreements or
instruments which prohibit the payment or making of dividends or other
distributions other than on a pro rata basis.

 

8.15 Acquisition Undertakings. Company will not fail to comply, or permit any of
its Subsidiaries to fail to comply, with the Acquisition Undertakings at any
time prior to the consummation of the Target Acquisition.

 

251

--------------------------------------------------------------------------------



 

8.15                        8.16 COMI Undertaking. Other than in connection with
a Permitted ReorganizationTransaction, no Credit Party that is subject to the
European Insolvency Regulation shall, without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
knowingly take any action intended to cause its centre of main interests (as
that term is used in Article 3(1) of the European Insolvency Regulation to be
situated outside of its jurisdiction of incorporation.

 

ARTICLE IX

 

FINANCIAL COVENANT

 

Company hereby agrees that, so long as any Commitments remain in effect or any
Loan or LC Obligation remains outstanding and unpaid or any other Obligation
(other than contingent indemnification obligations not then due and Obligations
under any Swap Contract) is owing to any Lender or the Administrative Agent
hereunder, Company shall not permit the Net Leverage Ratio for (a) any Test
Period ending prior to the consummation of the Target Acquisitionon or after
March 31, 2019 to be greater than 4.04.50 to 1.0, (b) any Test Period ending on
and after the consummation of the Target Acquisition and ending prior to
December 31, 2016, to be greater than 5.50:1.00, (c) any Test Period ending on
and after December 31, 2016 and ending prior to December 31, 2017, to be greater
than 5.00.100 and (d) or, for any Test Period ending on or after December 31,
2017, to be greater than 4.25:during any Financial Covenant Adjustment Period,
5.00 to 1.00.

 

ARTICLE X

 

EVENTS OF DEFAULT

 

10.1                        Events of Default. Any of the following events,
acts, occurrences or state of facts shall constitute an “Event of Default” for
purposes of this Agreement:

 

(a)                                 Failure to Make Payments When Due. Any
Borrower (i) shall default in the payment of principal on any of the Loans or
any reimbursement obligation with respect to any Letter of Credit; or (ii) shall
default in the payment of interest on any of the Loans or default in the payment
of any fee or any other Obligation when due and such default in payment shall
continue for 5 Business Days; or

 

(b)                                 Representations and Warranties. Any
representation or warranty made by any Credit Party to the Administrative Agent
or any Lender contained in any Loan Document delivered to the Administrative
Agent or any Lender pursuant hereto or thereto shall have been incorrect in any
material respect on the date as of when made or deemed made, or

 

(c)                                  Covenants. Any Credit Party shall
(i) default in the performance or observance of any term, covenant, condition or
agreement on its part to be performed or observed under Article VIII or
Article IX hereof or Section 7.3(a) (in each case, as to which no

 

252

--------------------------------------------------------------------------------



 

grace period shall apply) or (ii) default in the due performance or observance
by it of any other term, covenant or agreement contained in this Agreement and
such default shall continue unremedied or unwaived for a period of 30 days after
written notice to Company by the Administrative Agent or any Lender; or

 

(d)                                 Default Under Other Loan Documents. Any
Credit Party shall default in the performance or observance of any term,
covenant, condition or agreement on its part to be performed or observed
hereunder or under any Loan Document (and not constituting an Event of Default
under any other clause of this Section 10.1) and such default shall continue
unremedied or unwaived for a period of 30 days after written notice thereof has
been given to Company by the Administrative Agent; or

 

(e)                                  Voluntary Insolvency, Etc. Company or any
of its Material Subsidiaries shall become insolvent or generally fail to pay, or
admit in writing its inability to pay, its debts as they become due, or shall
voluntarily commence any proceeding or file any petition under any bankruptcy,
insolvency or similar law in any jurisdiction or seeking dissolution or
reorganization or the appointment of a receiver, trustee, custodian, court
appointed monitor, administrator, administrative receiver, liquidator or other
similar official for it or a substantial portion of its property, assets or
business or to effect a plan or other arrangement with its creditors, or shall
file any answer admitting the jurisdiction of the court and the material
allegations of an involuntary petition filed against it in any bankruptcy,
insolvency or similar proceeding in any jurisdiction, or shall be adjudicated
bankrupt, or shall make a general assignment for the benefit of creditors, or
shall consent to, or acquiesce in the appointment of, a receiver, trustee,
custodian, court appointed monitor, administrator, administrative receiver,
liquidator or other similar official for a substantial portion of its property,
assets or business, shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts, with respect to any
Netherlands Credit Party, that Netherlands Credit Party having filed notice
under Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet
1990) or Section 60 of the Social Insurance Financing Act of the Netherlands
(Wet Financiering Sociale Verzekeringen) in conjunction with Section 36 of the
Tax Collection Act of the Netherlands (Invorderingswet 1990) or shall take any
corporate action authorizing any of the foregoing; or

 

(f)                                   Involuntary Insolvency, Etc. Involuntary
proceedings or an involuntary petition shall be commenced or filed against
Company or any of its Material Subsidiaries under any bankruptcy, insolvency or
similar law in any jurisdiction (including any Luxembourg Insolvency Proceeding
or any Netherlands Insolvency Proceeding) or seeking the dissolution or
reorganization of it or the appointment of a receiver, trustee, custodian, court
appointed monitor, administrator, administrative receiver, liquidator or other
similar official for it or of a substantial part of its property, assets or
business, or to effect a plan or other arrangement with its creditors or any
writ, judgment, warrant of attachment, execution or similar process shall be
issued or levied against a substantial part of its property, assets or business,
and such proceedings or petition shall not be dismissed, or such writ, judgment,
warrant of attachment, execution or similar process shall not be released,
vacated or fully bonded, within 60

 

253

--------------------------------------------------------------------------------



 

days after commencement, filing or levy, as the case may be, or any order for
relief shall be entered in any such proceeding; or

 

(g)                                  Default Under Other Agreements. (i) Any
Credit Party shall default in the payment when due, whether at stated maturity
or otherwise, of any Indebtedness (other than Indebtedness owed to the Lenders
under the Loan Documents or Intercompany Indebtedness) in a principal amount in
excess of the Dollar Equivalent of $75,000,000250,000,000 in the aggregate
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created, or (ii) a default shall occur in the
performance or observance of any agreement or condition to any such Indebtedness
or contained in any instrument or agreement evidencing, securing or relating
thereto, the effect of which default is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (after the expiration of any grace period but determined
without regard to whether any notice of acceleration or similar notice is
required), any such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem the full amount of such
Indebtedness to be made, prior to its stated maturity; provided that clause
(g)(ii) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; provided, further, that notwithstanding any provision of this
subsection (g) to the contrary, to the extent that the terms of any such
agreement or instrument governing the sale, pledge or disposal of Margin Stock
or utilization of the proceeds of such Indebtedness in connection therewith
would result in such acceleration or in an Event of Default or an Unmatured
Event of Default under this Agreement, and would cause this Agreement or any
Loan to be subject to the margin requirements or any other restriction under
Regulation U, then such acceleration shall not constitute an Event of Default or
Unmatured Event of Default under this subsection (g); or

 

(h)                                 Judgments. One or more judgments or decrees
shall be entered against a Credit Party involving, individually or in the
aggregate, a liability (to the extent not paid or covered by insurance) of the
Dollar Equivalent of $75,000,000250,000,000 or more and shall not have been
vacated, discharged, satisfied, stayed or bonded pending appeal within 60 days
from the entry thereof; or

 

(i)                                     Security Documents. Other than as a
result of any release of Collateral or termination of any Security Document in
accordance with the provisions of Sections 12.10 or 12.19, or the terms of such
Security Document, at any time after the execution and delivery thereof, any of
the Security Documents shall cease to be in full force and effect or shall cease
to give the Collateral Agent for the benefit of the Secured Creditors the Liens,
rights, powers and privileges purported to be created thereby (including,
without limitation, a perfected security interest under the laws of the United
States or any state thereof or the District of Columbia (to the extent required
hereby or thereby) in, and Lien on, any material portion of the Collateral), in
favor of the Collateral Agent for the benefit of the Secured Creditors superior
to and prior to the rights of all third Persons and subject to no other Liens
(except, in each case, to

 

254

--------------------------------------------------------------------------------



 

the extent expressly permitted herein or therein), in each case for any reason
other than the failure of the Collateral Agent to take any action required to
establish or maintain perfection, which is within its control and is customarily
performed by the Collateral Agent; or

 

(j)                                    Guaranties. Other than as a result of any
release of the Guaranty in accordance with the provisions of Section 12.19, or
the terms of such Guaranty, the Guaranty shall (other than as a result of the
actions taken by the Administrative Agent or the Lenders to release such
Guaranty) cease to be in full force and effect in accordance with its terms, or,
except as otherwise permitted under this Agreement, any Guarantor required to be
a Guarantor thereunder shall deny or disaffirm such Guarantor’s obligations
under the Guaranty; or

 

(k)                                 ERISA. Either (i) any Termination Event
shall have occurred, (ii) a trustee shall be appointed by a United States
District Court to administer any Plan or Multiemployer Plan, (iii) the PBGC
institutes proceedings to terminate any Plan or Multiemployer Plan or to appoint
a trustee to administer any Plan, (iv) a Credit Party shall become liable to the
PBGC or any other party under Section 4062, 4063 or 4064 of ERISA with respect
to any Plan or (v) a failure to satisfy the minimum funding standard under Code
Section 412 has occurred with respect to any Plan; if as of the date thereof or
any subsequent date, the sum of the Credit Parties’ various liabilities (such
liabilities to include, without limitation, any liability to the PBGC or to any
other party under Section 4062, 4063 or 4064 of ERISA with respect to any Plan,
or to any Multiemployer Plan under Section 4201 et seq. of ERISA) as a result of
such events listed in subclauses (i) through (v) would reasonably be expected to
have a Material Adverse Effect; or

 

(l)                                     Change of Control. A Change of Control
shall occur; or

 

(m)                             Dissolution. Any order, judgment or decree shall
be entered against Company or any Material Subsidiary decreeing its involuntary
dissolution or split up and such order shall remain undischarged and unstayed
for a period in excess of 60 days; or Company or any Material Subsidiary shall
otherwise dissolve or cease to exist except as specifically permitted by this
Agreement.

 

Other than as set forth in Section 5.5, ifIf any of the foregoing Events of
Default shall have occurred and be continuing, the Administrative Agent, at the
written direction of the Required Lenders, shall take one or more of the
following actions: (i) by written notice to Borrowers declare the Total
Commitments to be terminated whereupon the Total Commitments shall forthwith
terminate, (ii) by written notice to Borrowers declare all sums then owing by
Borrowers hereunder and under the Loan Documents to be forthwith due and
payable, whereupon all such sums shall become and be immediately due and payable
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrowers or (iii) direct Borrowers to pay (and
each Borrower (other than the Borrowers under the Facilities in respect of the
Certain Funds Term Loans) agrees that upon receipt of such notice, or
immediately and automatically upon the occurrence and during the continuance of
any Event of Default specified in Section 10.1(e) or Section 10.1(f) with
respect

 

255

--------------------------------------------------------------------------------



 

to such Borrower it will pay) to the Administrative Agent at the Notice Address
such additional amount of cash or other credit support, to be held as security
by the Administrative Agent for the benefit of the Secured Creditors, as is
equal to the sum of (a) the aggregate Stated Amount of all Letters of Credit
issued for the account of Company and its Subsidiaries and then outstanding and
(b) the aggregate amount of all Unpaid Drawings; provided that at such time as
(y) no Event of Default shall be continuing or (z) this Agreement shall have
terminated in accordance with Section 12.17, the balance, if any, of the amount
held pursuant to this clause (iii) shall be promptly returned to the applicable
Borrowers and (iv) enforce, or cause the Collateral Agent to enforce, the
Guaranty and all of the Liens and security interests created pursuant to the
Security Documents in accordance with their terms. In cases of any occurrence of
any Event of Default described in Section 10.1(e) or Section 10.1(f) with
respect to any Borrower that is a U.S. Credit Party or that is otherwise subject
to any proceedings under the Bankruptcy Code, in each case solely to the extent
such Borrower is a Borrower under any Term Facility and/or has a Multicurrency
Revolver Sublimit or USD Revolver Sublimit equal to or greater than
$1,000,000,000, (1) the Multicurrency Revolving Loans, together with accrued and
unpaid interest thereon and all of the other Obligations in respect of the
Multicurrency Revolving FacilityFacilities, shall become immediately and
automatically due and payable forthwith and the Multicurrency Revolving
Commitments immediately and automatically terminated and (2) after the last day
of the Certain Funds Period (or, solely with respect to any actual or deemed
entry of an order for relief with respect to Company or Purchaser under any
Debtor Relief Law on or prior to the last day of the Certain Funds Period), the
Certain Fundsthe Term Loans, together with accrued and unpaid interest thereon
and all of the other Obligations in respect of the Term Facilities, shall become
immediately and automatically due and payable forthwith, in each case without
the requirement of any such acceleration or request, and without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Borrower, any provision of this Agreement or any other Loan Document to
the contrary notwithstanding, and other amounts payable by each Borrower
hereunder shall also become immediately and automatically due and payable all
without notice of any kind.

 

Notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, for aeach Permitted Acquisition, during the period commencing on the
closing date of the Targetsuch Permitted Acquisition and ending on the date
falling 120 days after the closing date of the Targetsuch Permitted Acquisition
(the last day of such period applicable to such Permitted Acquisition, the
“Clean-up Date”), notwithstanding any other provision of any Loan Document, any
breach of covenants, misrepresentation or other default which arises with
respect to the Target GroupPersons that become Subsidiaries in connection with
such Permitted Acquisition will be deemed not to be a breach of representation
or warranty, a breach of covenant, an Unmatured Event of Default or an Event of
Default, as the case may be, if:

 

(i)                                     it is capable of remedy and reasonable
steps are being taken to remedy it;

 

(ii)                                  the circumstances giving rise to it have
not knowingly been procured by or approved by Company or Purchaser; and

 

256

--------------------------------------------------------------------------------



 

(iii)                               it is not reasonably likely to have a
Material Adverse Effect on Company and its Subsidiaries, on a consolidated
basis.

 

If the relevant circumstances are continuing on or after the Clean-up Date
applicable to such Permitted Acquisition, there shall be a breach of
representation or warranty, breach of covenant or Event of Default, as the case
may be, notwithstanding the above.

 

Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Article IV hereof), all payments (including the proceeds of
any Asset Disposition or other sale of, or other realization upon, all or any
part of the Collateral) received after acceleration of the Obligations shall be
applied: first, to all fees, costs and expenses incurred by or owing to the
Administrative Agent, any Facing Agent and any Lender with respect to this
Agreement, the other Loan Documents or the Collateral; second, to accrued and
unpaid interest on the Obligations (including any interest which but for the
provisions of the Bankruptcy Code, would have accrued on such amounts); and
third, to the principal amount of the Obligations (including, without
limitation, Obligations of Company and its Subsidiaries under Swap Contracts
entered into with a Person that is a Lender or an Affiliate of a Lender)
outstanding and to Cash Collateralize outstanding Letters of Credit (pro rata
among all such Obligations based upon the principal amount thereof or the
outstanding face amount of such Letters of Credit, as applicable, and with
respect to amounts applied to Term Loans, pro rata among all remaining Scheduled
Term Repayments thereof). Any balance remaining shall be delivered to Company or
to whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.

 

Anything in this Section 10.1 to the contrary notwithstanding, the
Administrative Agent shall, at the request of the Required Lenders, rescind and
annul any acceleration of the Loans by written instrument filed with Borrowers;
provided that at the time such acceleration is so rescinded and annulled:
(A) all past due interest and principal, if any, on the Loans and all other sums
payable under this Agreement and the other Loan Documents shall have been duly
paid, and (B) no other Event of Default shall have occurred and be continuing
which shall not have been waived in accordance with the provision of
Section 12.1 hereof.

 

10.2                        Rights Not Exclusive. The rights provided for in
this Agreement and the other Loan Documents are cumulative and are not exclusive
of any other rights, powers, privileges or remedies provided by law or in
equity, or under any other instrument, document or agreement now existing or
hereafter arising.

 

ARTICLE XI

 

ADMINISTRATIVE AGENT

 

In this Article XI, the Lenders agree among themselves as follows:

 

257

--------------------------------------------------------------------------------



 

11.1                        Appointment. (a)The Lenders hereby appoint Deutsche
Bank AG New York Branch as the Administrative Agent (for purposes of this
Agreement, the term “Administrative Agent” shall include Deutsche Bank AG New
York Branch (or any successor Administrative Agent) in its capacity as the
Collateral Agent pursuant to the Security Documents) and as the Collateral Agent
(and for purposes of this Agreement, the term “Collateral Agent” shall include
Deutsche Bank AG New York Branch in its capacity as the UK Security Trustee
under the laws of England and Wales and as agent or trustee in relation to any
Security Documents under the laws of any other jurisdiction other than those of
any State of the United States) for the Secured Creditors under all applicable
Security Documents and the Guaranty (the Administrative Agent is sometimes
referred to in this Article XI as “Agent”) to act as herein specified herein and
in the other Loan Documents. Each Lender hereby irrevocably authorizes and each
holder of any Note by the acceptance of such Note shall be deemed to irrevocably
authorize Agents to take such action on its behalf under the provisions hereof,
the other Loan Documents (including, without limitation, to give notices and
take such actions on behalf of the Required Lenders as are consented to in
writing by the Required Lenders) and any other instruments, documents and
agreements referred to herein or therein and to exercise such powers hereunder
and thereunder as are specifically delegated to the Administrative Agent or the
Collateral Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. Except as expressly set forth in the Loan
Documents, Agent shall have no duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Company or any of its
Subsidiaries that is communicated to or obtained by the financial institution
serving in such capacity or any of its Affiliates in any capacity. Agent may
perform any of their respective duties hereunder and under the other Loan
Documents, by or through their officers, directors, agents, employees or
affiliates.

 

11.2                        Nature of Duties. Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement. The duties
of Agent shall be mechanical and administrative in nature. EACH LENDER HEREBY
ACKNOWLEDGES AND AGREES THAT AGENT SHALL NOT HAVE, BY REASON OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT OF ANY
LENDER. Nothing in any of the Loan Documents, expressed or implied, is intended
to or shall be so construed as to impose upon Agent any obligations in respect
of any of the Loan Documents except as expressly set forth herein or therein.
Each Lender shall make its own independent investigation of the financial
condition and affairs of Borrowers in connection with the making and the
continuance of the Loans hereunder and shall make its own appraisal of the
credit worthiness of each Borrower, and Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before making of the Loans or at any time or times thereafter.
Agent will promptly notify each Lender at any time that the Required Lenders
have instructed it to act or refrain from acting pursuant to Article X.

 

11.3                        Exculpation, Rights Etc. Neither Agent nor any of
its respective officers, directors, agents employees or affiliates shall be
liable for any action taken or omitted by them

 

258

--------------------------------------------------------------------------------



 

hereunder or under any of the other Loan Documents, or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
as determined in a final non-appealable judgment by a court of competent
jurisdiction. Agent shall not be responsible to any Lender for any recitals,
statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectability, or
sufficiency of any of the Loan Documents or any other document or the financial
condition of any Borrower. Agent shall not be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any of the Loan Documents or the financial
condition of any Borrower, or the existence or possible existence of any
Unmatured Event of Default or Event of Default unless requested to do so by the
Required Lenders. Agent may at any time request instructions from the Lenders
with respect to any actions or approvals (including the failure to act or
approve) which by the terms of any of the Loan Documents, Agent is permitted or
required to take or to grant, and if such instructions are requested, Agent
shall be absolutely entitled to refrain from taking any action or to withhold
any approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the Required
Lenders or all Lenders, as applicable. Further, Agent shall not be required to
take any action that, in its judgment or the judgment of its counsel, may expose
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law. Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting, approving
or refraining from acting or approving under any of the Loan Documents in
accordance with the instructions of the Required Lenders or, to the extent
required by Section 12.1, all of the Lenders.

 

11.4                        Reliance. Agent shall be entitled to rely, and shall
be fully protected in relying, upon any notice, writing, resolution notice,
statement, certificate, order or other document or any telephone, telex,
teletype, facsimile or electronic mail message believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person, and, with
respect to all matters pertaining herein or to any of the other Loan Documents
and their duties hereunder or thereunder, upon advice of counsel selected by
Agent, independent accountants or other experts selected by Agent and shall not
incur any liability for relying thereon.

 

11.5                        Indemnification. To the extent Agent is not
reimbursed and indemnified by Borrowers as required herein, the Lenders will
reimburse and indemnify Agent for and against any and all liabilities,
obligations, losses, damages, claims, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against Agent, acting pursuant hereto in
such capacity in any way relating to or arising out of this Agreement or any of
the other Loan Documents or any action taken or omitted by Agent under this
Agreement or any of the other Loan Documents, in proportion to each Lender’s
Aggregate Pro Rata Share of the Total Commitment and the aggregate principal
amount of all Term Loans outstanding hereunder; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, claims, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the

 

259

--------------------------------------------------------------------------------



 

Administrative Agent’s gross negligence or willful misconduct as determined in a
final non-appealable judgment by a court of competent jurisdiction. The
obligations of the Lenders under this Section 11.5 shall survive the payment in
full of the Notes and the termination of this Agreement.

 

For purposes hereof, “Aggregate Pro Rata Share” means, when used with reference
to any Lender and any described aggregate or total amount, an amount equal to
the result obtained by multiplying such desired aggregate or total amount by a
fraction the numerator of which shall be the aggregate principal amount of such
Lender’s Multicurrency Revolving LoanLoans and Term Loans and the denominator of
which shall be the aggregate of all of the Loans outstanding hereunder.

 

11.6                        Administrative Agent In Its Individual Capacity.
With respect to its Loans and Commitments (and its Pro Rata Share thereof),
Agent shall have and may exercise the same rights and powers hereunder and are
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender or holder of Obligations. The terms “Lenders”,
“holder of Obligations”, “Required Lenders”, “Majority Lenders” or
“Supermajority Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include Agents in their individual capacity as a Lender,
one of the Required Lenders, one of the Majority Lenders, one of the
Supermajority Lenders or a holder of Obligations. Agent may accept deposits
from, lend money to, and generally engage in any kind of banking, trust or other
business with Company or any Subsidiary or affiliate of Company as if it were
not acting as the Administrative Agent hereunder or under any other Loan
Document, including, without limitation, the acceptance of fees or other
consideration for services without having to account for the same to any of the
Lenders.

 

11.7                        Notice of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default hereunder unless Agent has received written notice from a Lender or a
Borrower referring to this Agreement describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
prompt notice thereof to the Lenders.

 

11.8                        Holders of Obligations. Agent may deem and treat the
payee of any Obligation as reflected on the books and records of Agent as the
owner thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with Agent pursuant to
Section 12.8(c). Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is the holder
of any Obligation shall be conclusive and binding on any subsequent holder,
transferee or assignee of such Obligation or of any Obligation or Obligations
granted in exchange therefor.

 

260

--------------------------------------------------------------------------------



 

11.9                        Resignation by the Administrative Agent.

 

(a)                                 The Administrative Agent may resign from the
performance of all its functions and duties hereunder at any time by giving 30
Business Days’ prior written notice to Company and the Lenders. Such resignation
shall take effect upon the acceptance by a successor Administrative Agent of
appointment pursuant to clauses (b) and (c) below or as otherwise provided
below.

 

(b)                                 Upon any such notice of resignation, the
Required Lenders shall appoint a successor Administrative Agent who shall be
satisfactory to Company and shall be an incorporated bank or trust company.

 

(c)                                  If a successor Administrative Agent shall
not have been so appointed within said 30 Business Day period, the
Administrative Agent, with the consent of Company, shall then appoint a
successor Administrative Agent who shall serve as the Administrative Agent until
such time, if any, as the Required Lenders, with the consent of Company, appoint
a successor Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) by the 30th Business Day after the
date such notice of resignation was given by the Administrative Agent, Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder until such time, if
any, as the Required Lenders, with the consent of Company, appoint a successor
Administrative Agent as provided above.

 

11.10                 Administrative Agent or Collateral Agent as UK Security
Trustee.

 

(a)                                 In this Agreement, any rights and remedies
exercisable by, any documents to be delivered to, or any other indemnities or
obligations in favor of the Administrative Agent or the Collateral Agent shall
be, as the case may be, exercisable by, delivered to, or be indemnities or other
obligations in favor of, the Administrative Agent or the Collateral Agent (or
any other Person acting in such capacity) in its capacity as the UK Security
Trustee to the extent that the rights, deliveries, indemnities or other
obligations relate to the UK Security Documents or the security thereby created.
Any obligations of the Administrative Agent or the Collateral Agent (or any
other Person acting in such capacity) in this Agreement shall be obligations of
the Administrative Agent or the Collateral Agent in its capacity as the UK
Security Trustee to the extent that the obligations relate to the UK Security
Documents or the security thereby created. Additionally, in its capacity as the
UK Security Trustee, the Administrative Agent or the Collateral Agent (or any
other Person acting in such capacity) shall have (i) all the rights, remedies
and benefits in favor of the Administrative Agent or the Collateral Agent
contained in the provisions of the whole of this Article XI; (ii) all the powers
of an absolute owner of the security constituted by the UK Security Documents
and (iii) all the rights, remedies and powers granted to it and be subject to
all the obligations and duties owed by it under the UK Security Documents and/or
any of the Loan Documents.

 

261

--------------------------------------------------------------------------------



 

(b)                                 Each Lender and the Administrative Agent
hereby appoint the Collateral Agent as the UK Security Trustee and in that
capacity to act as its trustee under and in relation to the UK Security
Documents, when delivered, and to hold the assets subject to the security
thereby created as trustee for itself and other Secured PartiesCreditors on the
trusts and other terms contained in the UK Security Documents and the
Administrative Agent and each Secured Party hereby irrevocably authorize the UK
Security Trustee to exercise such rights, remedies, powers and discretions as
are specifically delegated to the UK Security Trustee by the terms of the UK
Security Documents together with all such rights, remedies, powers and
discretions as are reasonably incidental thereto.

 

(c)                                  Any reference in this Agreement to Liens
stated to be in favor of the Administrative Agent or the Collateral Agent shall
be construed so as to include a reference to Liens granted in favor of the UK
Security Trustee.

 

(d)                                 The Lenders agree that at any time that the
UK Security Trustee shall be a Person other than the Administrative Agent or the
Collateral Agent, such other Person shall have the rights, remedies, benefits
and powers granted to the Administrative Agent or the Collateral Agent in its
capacity as the UK Security Trustee in this Agreement.

 

(e)                                  Any reference in this Section 11.10 to the
rights, remedies, powers and benefits of, as indemnities or other obligations in
favor of, the Collateral Agent in its capacity as the UK Security Trustee shall
be deemed to be extended, mutatis mutandis, to any other agent or trustee
appointed in respect of any Security Documents (or the security created thereby)
governed by the laws of any other jurisdiction other than those of any State of
the United States.

 

(f)                                   Nothing in this Section 11.10 shall
require the UK Security Trustee or any other agent or trustee to act as a
trustee at common law or to be holding any property on trust, in any
jurisdiction outside the United States or the United Kingdom which may not
operate under principles of trust or where such trust would not be recognized or
its effects would not be enforceable.

 

11.11                 The Lead Arrangers; Bookrunners; Senior Managing Agents.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Lead Arrangers and Bookrunners and the Senior
Managing Agents are named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Loan Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Lead Arrangers and Bookrunners and the Senior Managing Agents shall be
entitled to all indemnification and reimbursement rights in favor of “Agents” as
provided for under Section 11.5. Without limitation of the foregoing, none of
the Lead Arrangers and Bookrunners and the Senior Managing Agents shall, solely
by reason of this Agreement or any other Loan Documents, have any fiduciary
relationship in respect of any Lender or any other Person.

 

262

--------------------------------------------------------------------------------



 

11.12                 Parallel Debt Provisions[Reserved].

 

11.13                 Certain ERISA Matters.

 

(a)                                 Each  Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Collateral Agent, each Bookrunner and each Lead Arranger and not, for
the avoidance of doubt, to or for the benefit of the Borrowers or any other
Credit Party, that at least one of the following is and will be true:

 

(i)             such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

263

--------------------------------------------------------------------------------



 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Collateral Agent, each
Bookrunner and each Lead Arranger and not, for the avoidance of doubt, to or for
the benefit of a Borrower or any other Credit Party, that none of the
Administrative Agent, the Collateral Agent, the Bookrunners or the Lead
Arrangers is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent, the Collateral Agent, each Bookrunner and each Lead
Arranger under this Agreement, any Loan Document or any documents related hereto
or thereto).

 

(a) Parallel Debt.  Each Credit Party hereby irrevocably and unconditionally
acknowledges to owe and undertakes to pay to the Collateral Agent as a separate
and independent obligation an amount equal to the total amount owed from time to
time by such Credit Party to any Lender, the Administrative Agent, the
Collateral Agent, any Facing Agent and/or any Secured Creditor (collectively,
the “Secured Parties”) in respect of its Principal Obligations as they may exist
from time to time.  The payment undertaking of each Credit Party to the
Collateral Agent under this Section 11.12 is hereinafter referred to as a
“Parallel Debt”.

 

(b) Parallel Debt as Independent Payment Obligation.  For the avoidance of doubt
it is confirmed that Section 11.12(a) means that each Parallel Debt constitutes
a payment obligation of the relevant Credit Party to the Collateral Agent which
is separate and independent from, and without prejudice to, its Principal
Obligations and shall become due and payable to the Collateral Agent as soon as,
and to the extent that, any amount owed by such Credit Party to the relevant
Secured Party under its Principal Obligations becomes due and payable.

 

(c) Acknowledgment of Parallel Debt Obligation.  Each of the parties to this
Agreement acknowledges that each Parallel Debt represents the Collateral Agent’s
own claim to receive payment of such Parallel Debt from the relevant Credit
Party and that the amount which may become due and payable by a Credit Party
under its Parallel Debt pursuant to this Section 11.12 shall never exceed the
total amount which becomes due and payable by such Credit Party to the Secured
Parties under its Principal Obligations.

 

(d) Reductions to Parallel Debt Obligations.  Notwithstanding any of the other
provisions of this Section 11.12:

 

(i) any amount due and payable by a Credit Party under its Parallel Debt shall,
to the extent such Credit Party shall have paid any amounts to any Secured Party
under its Principal Obligations or any Secured Party otherwise receives

 

264

--------------------------------------------------------------------------------



 

any amount in payment of such Principal Obligations (other than by virtue of
Section 11.12(f)), be decreased by equivalent amounts as if such amounts were
received directly in payment of such Parallel Debt on the date of receipt by the
relevant Secured Party of such amount in payment of such Principal Obligations;
and

 

(ii) to the extent that any Credit Party shall have paid any amounts to the
Collateral Agent under its Parallel Debt or the Collateral Agent shall have
otherwise received monies in payment of such Parallel Debt, the Principal
Obligations of such Credit Party to the relevant Secured Party shall be
decreased by equivalent amounts as if such amounts were received directly in
payment of such Principal Obligations on the date of receipt by the Collateral
Agent of such amount in payment of such Parallel Debt.

 

(e) Role of Collateral Agent.  For the purpose of this Section 11.12 the
Collateral Agent acts in its own name and on behalf of itself but for the
benefit of the Secured Parties and any security right granted to the Collateral
Agent to secure any of the Parallel Debts is granted to the Collateral Agent in
its capacity of sole creditor of such Parallel Debts.

 

(f) Payments Received.  All payments received by the Collateral Agent shall be
applied towards payment of the relevant Parallel Debt, whereupon the Collateral
Agent shall distribute such amounts to the Secured Parties who are creditors in
accordance with the terms of this Agreement.

 

(g) An Event of Default in respect of the payment of the Principal Obligations
shall constitute a default within the meaning of section 3:248 Netherlands Civil
Code with respect to the payment of the Parallel Debts without any notice being
required.

 

(h) Currency of the Parallel Debt Obligation.  Each Parallel Debt will be
payable in the currency or currencies of the relevant Principal Obligations and
will become due and payable as and when and to the extent the relevant Principal
Obligations become due and payable.

 

(i) Assignment. The parties hereto acknowledge and agree that, for purposes of
any right of pledge governed by Netherlands Law, any resignation by the
Collateral Agent is not effective with respect to its rights and obligations
under each Parallel Debt until such rights and obligations are assigned to the
successor agent. The Collateral Agent  will reasonably cooperate in assigning
its rights and obligations under each Parallel Debt to any such successor agent
and will reasonably cooperate in transferring all rights and obligations under
any security document governed by Netherlands Law (as the case may be) to such
successor agent.

 

265

--------------------------------------------------------------------------------



 

ARTICLE XII

 

MISCELLANEOUS

 

12.1                        No Waiver; Modifications in Writing.

 

(a)                                 No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The remedies provided for herein or in any other Loan
Document are cumulative and are not exclusive of any remedies that may be
available to the Administrative Agent or any Lender at law or in equity or
otherwise. NeitherSubject to clauses (b) and (c) below and except as otherwise
provided by the terms of this Agreement and the other Loan Documents, neither
this Agreement or any other Loan Document nor any terms hereof or thereof may be
amended, modified, supplemented, waived, discharged, terminated or otherwise
changed unless such amendment, modification, supplement, waiver, discharge,
termination or other change is (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Company and the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
or (ii) in the case of any other Loan Document (other than any waiver, amendment
or modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Documents), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent, the Collateral Agent or the
UK Security Trustee, as applicable and to the extent such agent or trustee is a
party thereto, and each LoanCredit Party that is party thereto, with the consent
of the Required Lenders; provided that no such amendment, modification,
supplement, waiver, discharge, termination or other change shall, without the
consent of each Lender that would be directly and adversely affected thereby:

 

(i)             extend the final scheduled maturity of any Loan or Note of such
Lender, extend the stated maturity of any Letter of Credit issued under any
Facility beyond the Maturity Date of such Facility (it being understood that
only Lenders under such Facility would be directly and adversely affected by
such extension), reduce the rate or extend the time of payment of interest or
fees due to such Lender (in each case, except for (x) waivers of Default Rate
interest and except for, (y) amendments, modifications, changes, or waivers of
Article IX or defined terms used in any financial ratio or other calculations in
this Agreement that result in a decrease in the applicable interest rates and
fees or (z) amendments entered into pursuant to Section 3.6(b)(ii)), reduce the
principal amount of any Loan of such Lender or extend the scheduled time of
payment of any such principal, interest or fees due (it being understood that
the waiver of any mandatory prepayment shall not constitute a postponement of
any date scheduled for the payment of principal, interest or fees) to such
Lender or reduce the amount of any other amounts payable to such Lender
hereunder or under any other Loan Document or extend the expiration date of any
Commitment of such Lender,

 

(ii)          release all or substantially all of the Guarantors, representing
all or substantially all of the value of the Guarantee Obligations or all or
substantially all of the Collateral (except as expressly provided herein or in
the Security Documents),

 

266

--------------------------------------------------------------------------------



 

(iii)       amend, modify or waive any provision of this Section 12.1 (except
for technical amendments, modifications, supplements or other changes with
respect to additional facilities, replacement loans or commitments, or
extensions of the maturity date, or the designation or removal of Other
Subsidiary Borrowers, pursuant to Sections 2.9, 2.12, 2.13 or, 2.14 or 2.15
that, except as otherwise not restricted under such Sections, afford the
protections to such additional extensions of credit of the type provided to the
applicable Loans of such Lender on the Closing DateSecond Amendment Effective
Date or, in the case of Other Subsidiary Borrowers, add or remove provisions
related to the jurisdictions in which such Persons are organized as agreed by
the Administrative Agent and the Company) or reduce any percentage specified in,
or otherwise amend, the definition of “Required Lenders”, or

 

(iv)      consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement (except as providedassignments or
transfers described in Section 2.15 or Section 8.3, or as otherwise expressly
providedpermitted in any Loan Document),

 

provided, further, that no such amendment, modification, supplement, waiver,
discharge, termination or other change shall:

 

(A)       increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that amendments,
waivers, supplements or, modifications of, or changes to, the definition of
“Available Multicurrency Revolver Sublimit”, “Available USD Revolver Sublimit”,
“Multicurrency Revolver Sublimit”, “USD Revolver Sublimit”, any other sublimit
applicable to any Facility, Schedule 1.1(c), Applicable LC Sublimit, Applicable
Multicurrency LC Sublimit, Applicable USD LC Sublimit, any other sublimit
applicable to Letters of Credit, Schedule 1.1(g), conditions precedent,
representations, warranties, covenants, Events of Default or Unmatured Events of
Default shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender),

 

(B)       without the consent of each Facing Agent that has issued an
outstanding Letter of Credit, amend, modify or waive any provision of
Section 2.10 or alter itssuch Facing Agent’s rights or obligations with respect
to Letters of Credit,

 

267

--------------------------------------------------------------------------------



 

(C)       without the consent of the Administrative Agent or the Collateral
Agent, amend, modify or waive (x) any provision of Article XI as the same
applies to the rights or obligations of the Administrative Agent or the
Collateral Agent or (y) any other provision under this Agreement or any other
Loan Document as the same relates to the rights or obligations of the
Administrative Agent or the Collateral Agent,

 

(D)       without the consent of the Majority Lenders of each Facility that is
being allocated a lesser prepayment, repayment or commitment reduction, alter
the required application of any prepayments or repayments (or commitment
reduction) as between such Facilities pursuant to clause (i)(2) of the first
sentence of Section 4.5(a) and the second and third sentence of
Section 4.5(a) (in each case except for technical amendments with respect to
additional facilities, replacement loans or commitments, or extensions of the
maturity date pursuant to Sections 2.9, 2.12, 2.13 or 2.14) (although the
Required Lenders may waive in whole or in part, any such prepayment, repayment
or commitment reduction so long as the application, as amongst the various
Facilities, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered),

 

(E)        (i) without the consent of each USD Term A Lender (other than a
Defaulting Lender) with Obligations directly and adversely affected thereby,
amend the definition of “USD Term A Pro Rata Share or (ii) without the consent
of each EUR Term A Lender (other than a Defaulting Lender) with Obligations
directly affected thereby, amend the definition of EUR Term A Pro Rata Share, in
the case of clauses (i) and (ii)”, except for technical amendments with respect
to additional facilities, replacement loans or commitments, or extensions of the
maturity date pursuant to Sections 2.9, 2.13 or 2.14,

 

(F)         without the consent of each Multicurrency Revolving Lender under any
Revolving Facility (other than a Defaulting Lender) with Obligations under such
Facility directly and adversely affected thereby, amend the definition of
“Multicurrency Revolver Pro Rata Share (“, “Revolver Pro Rata Share” or “USD
Revolver Pro Rata Share” (in each case except for technical amendments with
respect to

 

268

--------------------------------------------------------------------------------



 

additional facilities, replacement loans or commitments, or extensions of the
maturity date pursuant to Sections 2.9, 2.12 or 2.14),

 

(G)       without the consent of each Lender under each Facility directly and
adversely affected thereby, amend the definition of “Majority Lenders”,

 

(H)      without the consent of the Supermajority Lenders under each Facility
directly and adversely affected thereby, amend the definition of “Supermajority
Lenders”,

 

(I)           without the consent of the Majority Lenders of the Multicurrency
Revolving Facility, amend the definition of “Multicurrency Revolver Sublimits”
or Schedule 1.1(c), in each case except as provided in Section 2.15 or otherwise
in accordance with the terms of this Agreement, and except for technical
amendments with respect to additional facilities, replacement loans or
commitments, or extensions of the maturity date pursuant to Sections 2.9, 2.12
or 2.14,

 

(J)           without the consent of the Majority Lenders of the USD Revolving
Facility, amend the definition of “USD Revolver Sublimits” or Schedule 1.1(c),
in each case except as provided in Section 2.15 or otherwise in accordance with
the terms of this Agreement, and except for technical amendments with respect to
additional facilities, replacement loans or commitments, or extensions of the
maturity date pursuant to Sections 2.9, 2.12 or 2.14,

 

(K)       (J) without the consent of the Supermajority Lenders of the applicable
Term Facility, amend the definition of “Scheduled Term Repayments” for such
Facility,

 

(L)        (K) modify or change Section 10.1 in a manner that would alter the
order of application of payments received required thereby without the written
consent of each Lender directly and adversely affected thereby,

 

(M)    (L) change the currency in which any Loan is denominated without the
written consent of each Lender holding such Loans, or

 

269

--------------------------------------------------------------------------------



 

(N)       (M) amend the definition of “Alternative Currency” or “Agreed
Alternative Currency” in a manner that would add currencies to such definitions
without the written consent of each Lender that is obligated to make Loans or
other credit extensions to any Borrower in Alternative Currencies; provided that
the designation of a currency as an Agreed Alternative Currency pursuant to the
terms of such definition shall not constitute an amendment for purposes of this
clause (MN),

 

provided that any provision of this Agreement may be amended, modified,
supplemented, waived, discharged, terminated or otherwise changed by an
agreement in writing signed by the respective Credit Parties party thereto, the
Required Lenders (measured after giving effect to such amendment, supplement,
waiver, discharge or, termination or change) and the Administrative Agent if
(x) by the terms of such agreement all Commitments of each Lender not consenting
to the actions therein shall terminate upon the effectiveness of such agreement
and (y) at the time such agreement becomes effective, each Lender not consenting
thereto receives payment in full of the principal of and interest accrued on
each Loan made by it and all other Obligations owing to it or accrued for its
account under this Agreement; provided, further, that no Term Commitments shall
be terminated during the Certain Funds Period as a result of any such amendment,
modification, supplement, waiver, discharge, termination or other change other
than in compliance with Section 4.1(a)(v (other than any contingent
indemnification obligations with respect to which no claim has been made and
Obligations under any Swap Contract). Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded from a vote of the Lenders hereunder
requiring any consent of the Lenders) and no such amendment, waiver or consent
may disproportionately adversely affect such Defaulting Lender as compared with
the other Lenders without such disproportionately affected Defaulting Lender’s
consent.

 

(b)                                 Notwithstanding the foregoing, upon the
execution and delivery of all consents or other documentation required to be
delivered pursuant to the definition of “Applicable Multicurrency LC Sublimit”,
“Applicable USD LC Sublimit”, “Multicurrency Revolver Sublimit”, “USD Revolver
Sublimit”, Sections 2.9, 2.12, 2.13, 2.14 or, 2.15, 3.6(b)(ii) or 7.12(e) as
applicable, this Agreementor any other definition of provision in any Loan
Document that specifies the Persons (and/or percentages of interests held by
such Persons) required to consent to an amendment, supplement or other change
thereto, this Agreement or such Loan Document (and/or the applicable annex,
schedule or exhibit thereto) shall be deemed amended without further action or
consent by any Lender or any other Person to reflect the terms of such
amendment, supplement or other change, as applicable, including, to the extent
applicable, any new Lenders, the removal of any Lenders, and the terms of any
Additional

 

270

--------------------------------------------------------------------------------



 

Facility, Replacement Term Loans, Replacement Term Commitments, Replacement
Revolving Loans, Replacement Revolving Commitments, and any new Maturity Date.

 

(c)                                  Notwithstanding anything to the contrary
contained in Section 12.1, if the Administrative Agent and Company shall have
jointly identified an obvious error or any error, defect or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and Company shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within 5 Business Days following
receipt of notice thereof.

 

12.2                        Further Assurances. Each Borrower agrees to do such
further acts and things and to execute and deliver to the Administrative Agent
such additional agreements, powers and instruments, as the Administrative Agent
may reasonably require or reasonably deem advisable to carry into effect the
purposes of this Agreement or any of the Loan Documents or to better assure and
confirm unto the Administrative Agent its rights, powers and remedies hereunder.

 

12.3                        Notices, Delivery Etc. (a) Except where telephonic
instructions or notices are authorized herein to be given, all notices, demands,
instructions and other communications required or permitted to be given to or
made upon any party hereto or any other Person shall be in writing and shall be
personally delivered or sent by registered or certified mail, postage prepaid,
return receipt requested, or by a reputable overnight or courier delivery
service, or by prepaid telex or facsimile or electronic mail, and shall be
deemed to be given for purposes of this Agreement on the third day after deposit
in registered or certified mail, postage prepaid, and otherwise on the date that
such writing is delivered or sent to the intended recipient thereof, or in the
case of notice delivered by telecopy or electronic mail, upon completion of
transmission (subject to clauses (b) and (c) below), all in accordance with the
provisions of this Section 12.3; provided that if such notice or other
communication is sent after 5:00 p.m. (New York City time), such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient. Unless otherwise specified in a notice
sent or delivered in accordance with the foregoing provisions of this
Section 12.3, notices, demands, instructions and other communications in writing
shall be given to or made upon the respective parties hereto at their respective
addresses (or to their respective facsimile numbers or electronic mail
addresses) indicated (i) in the case of any Lender, in such Lender’s
administrative questionnaire most recently delivered to the Administrative
Agent, (ii) in the case of any Assignee, in its Assignment and Assumption
Agreement, (iii) in the case of any Borrower or the Administrative Agent or the
Collateral Agent, on Schedule 12.3 hereto and, in the case of telephonic
instructions or notices, by calling the telephone number or numbers indicated
for such party on such administrative questionnaire, such Assignment and
Assumption Agreement or Schedule 12.3, as the case may be.

 

271

--------------------------------------------------------------------------------



 

(b)           Notices and other communications to or by the Administrative
Agent, the Collateral Agent and Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent (with the written
consent of Company, in the case of procedures for deliveries to Company);
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
sent after 5:00 p.m. (New York City time), such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor. Each Credit Party and Lender hereunder
agrees to notify the Administrative Agent in writing promptly of any change to
the notice information provided above.

 

12.4        Costs, Expenses and Taxes; Indemnification.

 

(a)           Generally. Company agrees to pay promptly upon request by the
Administrative Agent (i) all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent in connection with the negotiation,
preparation, execution and delivery and syndication of this Agreement and the
other Loan Documents and the documents and instruments referred to herein and
therein (provided that notwithstanding anything herein to the contrary, Company
shall be responsible for the fees and expenses of only one counsel to the
Administrative Agent and one additional local counsel in each jurisdiction where
applicable in connection with the preparation and negotiation of the Loan
Documents executed on the ClosingSecond Amendment Effective Date or required to
be executed or delivered pursuant to Sections 7.12 or 7.14 unless Company
otherwise agrees) and any amendment, waiver, consent relating hereto or thereto
or other modifications of (or supplements to) any of the foregoing, including
without limitation, the reasonable fees and out-of-pocket expenses of White &
Case LLP, local and foreign counsel to the Administrative Agent and the
Collateral Agent relative thereto, and independent public accountants and other
outside experts retained by the Administrative Agent or the Collateral Agent in
connection with the administration of this Agreement and the other Loan
Documents, and all reasonable search fees, and expenses, filing and recording
fees and (ii) all reasonable and documented out-of-pocket costs and expenses of

 

272

--------------------------------------------------------------------------------



 

the Administrative Agent, the Facing Agents and the Lenders, if any, in
connection with the enforcement of this Agreement, any of the Loan Documents or
any other agreement furnished pursuant hereto or thereto or in connection
herewith or therewith (provided that notwithstanding anything herein to the
contrary, Company shall be responsible for the fees and expenses of only one
primary counsel and one local counsel in each jurisdiction where applicable for
the Administrative Agent, the Facing Agents and the Lenders, taken as a whole,
plus one additional counsel where necessary in the event of a conflict of
interest). Company acknowledges that the Administrative Agent, the Collateral
Agent, the Facing Agents, the Lenders and the Lead Arrangers may receive a
benefit, including without limitation, a discount, credit or other
accommodation, from any such counsel based on the fees such counsel may receive
on account of their relationship with the Administrative Agent, the Collateral
Agent, the Facing Agents, the Lenders and/or the Lead Arrangers, including,
without limitation, fees paid pursuant hereto.

 

(b)           Other Fees and Expenses. In addition, Company agrees to pay any
and all present and future stamp, transfer, excise, registration, court,
documentary, intangible, recording, filing and other similar Taxes payable or
determined to be payable in connection with any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, and agrees to save and hold the Administrative Agent, the
Collateral Agent, each Facing Agent and each Lender harmless from and against
any and all liabilities with respect to or resulting from any delay by any
Borrower in paying, or omission by any Borrower to pay, such Taxes, excluding,
in each case, such amounts that result from a transfer, assignment or grant of a
participation by a Lender, a Facing Agent or the Administrative Agent (other
than any transfer or assignment pursuant to Section 3.6(f) or Section 3.7). The
forgoing paragraph shall not apply to stamp duty, registration tax or other
similar Taxes which are payable in respect of any Loan Document pursuant to
voluntary registration or filing in Luxembourg by the Administrative Agent or
the Lenders, or any of their officers and employees where such registration is
not necessary to enforce, maintain or preserve the rights of the Lender or to
ensure the validity, enforceability or admissibility of any Loan Document. Any
portion of the foregoing fees, costs and expenses which remains unpaid more than
30 days following the Administrative Agent’s, Collateral Agent’s, any Facing
Agent’s or any Lender’s statement and the due date thereof shall bear interest
from the date of such due date at the Default Rate.

 

(c)           Indemnification. Company agrees to indemnify and hold harmless the
Lead Arrangers, the Bookrunners, the Senior Managing Agents, the Administrative
Agent, the Collateral Agent, each Facing Agent and each Lender and each partner,
director, officer, employee, agent, attorney and Affiliate of the Administrative
Agent, the Collateral Agent and each Lender (each such Person an “Indemnified
Person” and collectively, the “Indemnified Persons”) from and against all
losses, claims, damages, obligations (including removal or remedial actions),
reasonable expenses or liabilities (not including Taxes that are the subject
matter of Section 4.7 hereof) (including the reasonable and documented fees and
out-of-pocket expenses of counsel for any Indemnified Person, subject to the
limitations described below regarding representation and number of counsel) to
which such Indemnified Person may become

 

273

--------------------------------------------------------------------------------



 

subject, insofar as such losses, claims, damages, penalties, obligations
(including removal or remedial actions), reasonable expenses or liabilities (or
actions, suits or proceedings including any investigation or claims in respect
thereof (whether or not the Administrative Agent or any Lender is a party
thereto)) arise out of, in any way relate to, or result from the transactions
contemplated by this Agreement, the Transaction, the Target
Acquisitiontransactions contemplated by the Second Amendment, or any of the
other Loan Documents or the exercise of any right or remedy provided for herein
or in any other Loan Document; provided, however, that:

 

(i)    no Indemnified Person shall have the right to be so indemnified hereunder
for any loss, claim, damage, penalties, obligations, expense or liability to the
extent it (A) arises or results from the bad faith, gross negligence or willful
misconduct of such Indemnified Person or such Indemnified Person’s partner,
director, officer, employee, agent, attorney or controlled Affiliate or from
such Indemnified Person’s (or such Indemnified Person’s partner’s, director’s,
officer’s, employee’s, agent’s, attorney’s or controlled Affiliate’s) material
breach of its obligations under this Agreement as determined in a final
non-appealable judgment by a court of competent jurisdiction or (B) arises out
of a dispute solely among Indemnified Persons (and not involving the
Administrative Agent or the Collateral Agent or any Lead Arranger, in each case
acting in such capacity) and not resulting from any act or omission by Company
or any of its Affiliates; and

 

(ii)   nothing contained herein shall affect the express contractual obligations
of the Lenders to Borrowers contained herein.

 

If any action, suit or proceeding arising from any of the foregoing is brought
against the Administrative Agent, the Collateral Agent, any Facing Agent, any
Lender or any other Person indemnified or intended to be indemnified pursuant to
this Section 12.4, Company will, if requested by the Administrative Agent, the
Collateral Agent, any Lender or any such Indemnified Person, resist and defend
such action, suit or proceeding or cause the same to be resisted and defended by
counsel reasonably satisfactory to the Person or Persons indemnified or intended
to be indemnified. The Indemnified Persons shall, unless the Administrative
Agent, the Collateral Agent, a Facing Agent, a Lender or other Indemnified
Person has made the request described in the preceding sentence and such request
has been complied with, have the right to employ their own counsel (or (but not
as well as) staff counsel) to investigate and control the defense of any matter
covered by such indemnity and the reasonable fees and out-of-pocket expenses of
such counsel shall be at the expense of the indemnifying party; provided,
however, that in any one action or separate but similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, Company shall not be liable for reasonable fees and out-of-pocket
expenses of more than one counsel (in addition to any local counsel), which
counsel shall be designated by the Administrative Agent provided, further,
however, that each Indemnified Person shall have the right to employ separate
counsel in any such inquiry, action, claim or proceeding and to control the
defense thereof, and the reasonable fees and out-

 

274

--------------------------------------------------------------------------------



 

of-pocket expenses of such counsel shall be at the expense of Company if
(i) Company shall have agreed in writing to pay such reasonable fees and
out-of-pocket expenses or (ii) such Indemnified Person shall have notified
Company that it has been advised by counsel that there may be one or more legal
defenses available to such Indemnified Person that are different from or
additional to those available to the other Indemnified Persons and that such
common representation would adversely impact the adequacy of the proposed
representation. Excluding any losses, costs, liabilities or damages arising out
of the gross negligence or willful misconduct of any Indemnified Person as
determined by a court of competent jurisdiction in a final non-appealable
judgment, Company agrees to indemnify and hold each Indemnified Person harmless
from all loss, reasonable and documented out-of- pocket cost (including the
reasonable and documented fees and out-of-pocket expenses of counsel for any
Indemnified Person, subject to the limitations described above regarding
representation and number of counsel), liability and damage whatsoever incurred
by any Indemnified Person by reason of any violation of any Environmental Laws
or Environmental Permits or for the Release or threatened Release of any
Hazardous Material by Company or any of its Subsidiaries or which occurred at or
migrated from any property currently or formerly owned, leased or operated by or
on behalf of Company or any of its Subsidiaries, or by reason of the imposition
of any Environmental Lien or which occurs by a breach of any of the
representations, warranties or covenants relating to environmental matters
contained herein; provided that with respect to any liabilities arising from
acts or failure to act for which Company or any of its Subsidiaries is strictly
liable under any Environmental Law or Environmental Permit, Company’s obligation
to each Indemnified Person under this indemnity shall likewise be without regard
to fault on the part of Company or any such Subsidiary. To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent, the
Collateral Agent, any Lender or other Indemnified Person as set forth in this
Section 12.4 may be unenforceable because it is violative of any law or public
policy, Company shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law. The obligations of Company under this Section 12.4 shall survive
the termination of this Agreement and the discharge of Company’s other
Obligations hereunder.

 

(d)           To the extent permitted by applicable law, no party hereto, no
Indemnified Person, and no Credit Party or any Affiliate of any Credit Party,
shall assert, and each hereby waive, any claim against any party
hereto, Indemnified Person, or Credit Party or any Affiliate of any Credit
Party, on any theory of liability, for indirect, special, exemplary, incidental,
punitive or consequential damages (including, without limitation, any loss of
profits, business or anticipated savings) (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
or as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby
(including the Transactions or the Target Acquisitiontransactions contemplated
by the Second Amendment), or any Loan or Letter of Credit, or, in each case, the
use of the proceeds thereof; provided that nothing contained in this sentence
shall limit Company’s indemnification obligations to the extent set forth above
to the extent such indirect, special, exemplary,

 

275

--------------------------------------------------------------------------------



 

incidental, punitive or consequential damages (including, without limitation,
any loss of profits, business or anticipated savings) are included in any third
party claim in connection with which such Indemnified Person is entitled to
indemnification hereunder.

 

(e)           Foreign Exchange Indemnity; Judgment Currency. If any sum due from
any Borrower under this Agreement or any order or judgment given or made in
relation hereto has to be converted from the currency (the “first currency”) in
which the same is payable hereunder or under such order or judgment into another
currency (the “second currency”) for the purpose of (i) making or filing a claim
or proof against any Borrower with any Governmental Authority or in any court or
tribunal, or (ii) enforcing any order or judgment given or made in relation
hereto, Company shall indemnify and hold harmless each of the Persons to whom
such sum is due from and against any loss actually suffered as a result of any
discrepancy between (a) the rate of exchange used to convert the amount in
question from the first currency into the second currency, and (b) the rate or
rates of exchange at which such Person, acting in good faith in a commercially
reasonable manner, purchased the first currency with the second currency after
receipt of a sum paid to it in the second currency in satisfaction, in whole or
in part, of any such order, judgment, claim or proof. The foregoing indemnity
shall constitute a separate obligation of Company distinct from its other
obligations hereunder and shall survive the giving or making of any judgment or
order in relation to all or any of such other obligations. Notwithstanding the
foregoing, payments of principal and interest on Loans denominated in Dollars,
Euros, Sterling or Agreed Alternative Currency, as the case may be, shall be
made in Dollars, Euros, Sterling or Agreed Alternative Currency as the case may
be. If the amount of the currency so purchased is greater than the sum
originally due to the Administrative Agent in such currency, the Administrative
Agent agrees to return the amount of any excess to the applicable Borrower (or
to any other Person who may be entitled thereto under applicable law).

 

12.5        Confirmations. Each Borrower and each holder of any portion of the
Obligations agrees from time to time, upon written request received by it from
the other, to confirm to the other in writing (with a copy of each such
confirmation to the Administrative Agent) the aggregate unpaid principal amount
of the Loan or Loans and other Obligations then outstanding.

 

12.6        Adjustment; Setoff.

 

(a)           If any lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by setoff,
pursuant to events or proceedings of the nature referred to in
Section 10.1(e) or Section 10.1(f) hereof, or otherwise) in a greater proportion
than any such payment to and collateral received by any other Lender in respect
of such other Lender’s Loans or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds

 

276

--------------------------------------------------------------------------------



 

ratably with each Lender; provided, however, that (i) if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest and (ii) any such
collateral owned by a Foreign Subsidiary or the proceeds thereof shall not be
paid in respect of Loans or other Obligations of any Domestic Subsidiary. Each
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of setoff) with respect to such portion as fully as if such Lender were the
direct holder of such portion. Notwithstanding the foregoing, the provisions of
this Section 12.6(a) shall not be construed to apply to (i) any payment made by
a Borrower pursuant to and in accordance with the express terms of this
Agreement or (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or LC Obligations
to any assignee or participant.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to Borrowers, any
such notice being expressly waived by Borrowers, upon the occurrence and during
the continuance of an Event of Default, to setoff and apply against any
Obligations, whether matured or unmatured, of Company or any Credit Party to
such Lender, any amount owing from such Lender to Company or Credit Party, at or
at any time after, the happening of any of the above-mentioned events, and the
aforesaid right of setoff may be exercised by such Lender against Company or
Credit Party or against any trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receivers, administrator, administrative
receiver, court appointed monitor or other similar official, or execution,
judgment or attachment creditor of Company or Credit Party, or against anyone
else claiming through or against, Company or Credit Party or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receivers, administrator, administrative receiver, court appointed monitor or
other similar official, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff shall not have been exercised
by such Lender prior to the making, filing or issuance, or service upon such
Lender of, or of notice of, any such petition, assignment for the benefit of
creditors, appointment or application for the appointment of a receiver,
administrator, administrative receiver, court appointed monitor or other similar
official, or issuance of execution, subpoena, order or warrant. Each Lender
agrees promptly to notify Company and the Administrative Agent after any such
setoff and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application and
provided, further, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 4.1(b) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

277

--------------------------------------------------------------------------------



 

(c)           Each Borrower expressly agrees that to the extent such Borrower
makes a payment or payments and such payment or payments, or any part thereof,
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or are required to be repaid to a trustee, receiver, administrator,
administrative receiver, court appointed monitor or other similar official, or
any other party under any bankruptcy act, state or federal law, common law,
rule, regulation or equitable cause in any jurisdiction, then to the extent of
such payment or repayment, the Indebtedness to the Lenders or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if said payment or payments had not been made.

 

12.7        Execution in Counterparts; Electronic Execution of Assignments. This
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

12.8        Binding Effect; Assignment; Addition and Substitution of Lenders.

 

(a)           This Agreement shall be binding upon, and inure to the benefit of,
the Borrowers, the Administrative Agent, the Collateral Agent, the UK Security
Trustee, the Lenders, the Facing Agents, all future holders of the Notes and
their respective successors and assigns; provided, however, that (i) except as
permitted by Section 2.15, Section 8.3 or otherwise permitted pursuant to the
terms of any Loan Document, no Borrower may assign its rights or obligations
hereunder or in connection herewith or any interest herein (voluntarily, by
operation of law or otherwise) without the prior written consent of the Lenders
and (ii) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except in accordance with this Section 12.8.  
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, including Section 12.8(c), no Lender may assign any portion of its
undrawn Certain Funds Term Commitment under any Term Facility to any Person
during the Certain Funds Period unless such Lender has assigned its Certain
Funds Term Commitment under such Term Facility or portion thereof to another
bank or financial institution, in each case, whose senior, unsecured, long-term
indebtedness has, on any date of determination, a rating by S&P and Moody’s of,
respectively, BBB and Baa2, or higher, and such bank or other financial
institution has become a party to this Agreement as a Lender in accordance with
the terms of this Agreement.

 

278

--------------------------------------------------------------------------------



 

(b)           Each Lender may at any time sell to one or more banks or other
entities (“Participants”) participating interests in all or any portion of its
Commitments and Loans or participation in Letters of Credit or any other
interest of such Lender hereunder (in respect of any Lender, its “Credit
Exposure”). In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, and Borrowers and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. At the time of the sale of a participating
interest, the Lender transferring the interest (i) shall cause the Participant
to provide the forms required, and cooperate with the relevant Credit Party as
required, under Section 4.7(f), if applicable, as if such Participant became a
Lender on the date of the sale and (ii) shall, if required under applicable law,
deliver revised forms in accordance with Section 4.7(f) reflecting the portion
of the interest sold and the portion of the interest retained and (iii) shall
sell such participation in accordance with the terms of this Agreement and the
Re-Allocation Agreement. Further, the Participant shall be subject to the
obligations of Section 3.6 and Section 4.7 as if such Participant was a Lender.
Each Borrower agrees that if amounts outstanding under this Agreement or any of
the Loan Documents are due or unpaid, or shall have been declared or shall have
become due and payable upon the occurrence and during the continuance of an
Event of Default, each Participant shall be deemed to have the right of setoff
in respect of its participating interest in amounts owing under this Agreement
and the Loan Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement or any other
Loan Document; provided, however, that such right of setoff shall be subject to
the obligation of such Participant to share with the Lenders, and the Lenders
agree to share with such Participant, as provided in Section 12.6. Each Borrower
also agrees that each Participant shall be entitled to the benefits of
Section 3.6 and Section 4.7 with respect to its participation in the Loans
outstanding from time to time, as if such Participant becomes a Lender on the
date it acquired an interest pursuant to this Section 12.8(b); provided that no
participation shall be made to any Person under this section if, at the time of
such participation, the Participant’s benefits under Section 3.6 or Section 4.7
would be greater than the benefits that the participating Lender was entitled to
under Section 3.6 or Section 4.7 (and if any participation is made in violation
of the foregoing, the Participant will not be entitled to the incremental
amounts). Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the applicable Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts of (and stated interest on) each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
Proposed Treasury Regulations Section 1.163-5(b) (or any amended or successor
version). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender

 

279

--------------------------------------------------------------------------------



 

shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register. Each Lender agrees that any agreement
between such Lender and any such Participant in respect of such participating
interest shall not, except with the consent of the Administrative Agent and the
applicable Borrower, restrict such Lender’s right to approve or agree to any
amendment, restatement, supplement or other modification to, waiver of, or
consent under, this Agreement or any of the Loan Documents except to the extent
that any of the forgoing would (i) extend the final scheduled maturity of any
Loan or Note in which such Participant is participating (it being understood
that amending the definition of any Scheduled Term Repayment (other than to
extend any payment beyond the then-applicable Term Maturity Date), shall not
constitute an extension of the final scheduled maturity of any Loan or Note) or
extend the stated maturity of any Letter of Credit in which such Participant is
participating beyond the applicable Revolver Termination Date, or reduce the
rate or extend the time of payment of interest or fees on any such Loan, Note or
Letter of Credit (except in connection with (x) a waiver of applicability of any
post-default increase in interest rates and except for, (y) amendments or
modifications of defined terms used in any financial ratio or other calculations
in this Agreement that result in a decrease of the applicable interest rates or
fees or (z) amendments entered into pursuant to Section 3.6(b)(ii)) or reduce
the principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that
waivers or modifications of conditions precedent, covenants, representations,
warranties, Events of Default or Unmatured Events of Default or of a mandatory
reduction in Commitments shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any Participant if the Participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Borrower of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Security Documents (except as expressly provided in the Loan Documents)
supporting the Loans and/or Letters of Credit hereunder in which such
Participant is participating. Notwithstanding anything in this paragraph to the
contrary, any bank or other lending institution that is a member of the Farm
Credit System that (A) has purchased a participation or sub-participation in the
minimum amount of $10,000,000 on or after the ClosingSecond Amendment Effective
Date, (B) is, by written notice to Company and the Administrative Agent (“Voting
Participant Notification”), designated by the selling Lender as being entitled
to be accorded the rights of a Voting Participant hereunder (any bank or other
lending institution that is a member of the Farm Credit System so designated
being called a “Voting Participant”) and (C) receives the prior written consent
of Company and the Administrative Agent to become a Voting Participant, shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
or sub-participant were a Lender, on any matter requiring or allowing a Lender
to provide or withhold its consent, or to otherwise vote on any proposed action.
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (1) state the full name, as well as all contact information
required of an Assignee in any Administrative Questionnaire and (2) state the
dollar amount of the participation or sub-participation purchased.

 

280

--------------------------------------------------------------------------------



 

Each Borrower and the Administrative Agent shall be entitled to conclusively
rely on information contained in notices delivered pursuant to this paragraph.
Notwithstanding the foregoing, each bank or other lending institution that is a
member of the Farm Credit System designated as a Voting Participant in Schedule
12.8(b) hereto shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrowers
and the Administrative Agent.

 

(c)           Any Lender may at any time assign to one or more Eligible
Assignees, including an Affiliate of such Lender (which Affiliate, in the case
of Credit Exposure under the Loans or Commitments, otherwise meets the
definition of “Eligible Assignee”) (each an “Assignee”), all or any part of its
Credit Exposure pursuant to an Assignment and Assumption Agreement; provided
that no assignment shall be made to any Person under this Section 12.8(c) if, at
the time of such assignment, the Assignee’s benefits under Section 3.6 or
Section 4.7 would be greater than the benefits that the assigning Lender was
entitled to under Section 3.6 or Section 4.7 (and if any assignment is made in
violation of the foregoing, the Assignee will not be entitled to the incremental
amounts) and provided, further, that any assignment of all or any portion of any
Lender’s Credit Exposure to an Assignee other than an Affiliate of such Lender
or another Lender, or in the case of a Lender that is a Fund, any Related Fund
of any Lender (i) shall be an assignment of its Credit Exposure in an amount not
less than the Dollar Equivalent of $5,000,000 for the Multicurrencyany Revolving
Facility, any Additional Facility providing for revolving loans, Replacement
Revolving Commitments, Replacement Revolving Loans, Extended Revolving
Commitments and Extended and Revolving Loans, and $1,000,000 for the Term
Facilities, Additional Term Loans, Replacement Term Loans, Replacement Term
Commitments, Extended Term Loans and Extended Term Commitments (treating any
Fund and its Related Funds as a single Eligible Assignee) (or if less the entire
amount of Lender’s Credit Exposure with respect to such Facility; provided that
if such Lender and its Affiliates (or in the case of a Fund and its Related
Funds) collectively hold Credit Exposure at least equal to such minimum amounts,
such Affiliates and/or Related Funds must simultaneously assign Credit Exposure
such that the aggregate Credit Exposure assigned satisfies such minimum amount)
and (ii) shall require (x) the prior written consent of the Administrative Agent
(not to be unreasonably withheld) and, (y) (1) solely in the case of an
assignment of Certain Funds Term Commitments or Certain Funds Term Loans during
the Certain Funds Period, so long as no Certain Funds Default then exists and is
continuing, the prior written consent of Company (which consent may be
unreasonably withheld or delayed) and (2) in the case of any Commitments or
Loans (other than Certain Funds Term Commitments or Certain Funds Term Loans) or
an assignment of Certain Funds Term Commitments or Certain Funds Term Loans
during any period after the end of the Certain Funds Period, so long as no Event
of Default under Section 10.1(a), 10.1(e) or 10.1(f) then exists and is
continuing, the prior written consent of Company (not to be unreasonably
withheld or delayed); provided that Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof, and (z) solely in the case of an assignment under a Revolving Facility,
each Facing Agent under such Revolving Facility (not to be unreasonably
withheld); provided, further, that notwithstanding the

 

281

--------------------------------------------------------------------------------



 

foregoing limitations (but, during the Certain Funds Period, subject to the
limitations on assignment of Certain Funds Term Commitments and Certain Funds
Term Loans described above), (x) any Lender may at any time assign all or any
part of its Credit Exposure to any Affiliate of such Lender or to any other
Lender (or in the case of a Lender which is a Fund, to any Related Fund of such
Lender) so long as such Affiliate, other Lender or Related Fund is an Eligible
Assignee and (y) Goldman Sachs Bank USA may at any time assign all or any part
of its Credit Exposure to Goldman Sachs Lending Partners LLC. Upon execution of
an Assignment and Assumption Agreement and the payment of a nonrefundable
assignment fee of $3,500 (provided that no such fee shall be payable upon
assignments by any Lender which is a Fund to one or more Related Funds;
provided, further, that (x) no Borrower shall in any event be required to pay
any portion of such fee unless a Borrower requests that a Lender be replaced
pursuant to the provisions of Section 3.7 and (y) the Administrative Agent may
waive the requirement to pay such assignment fee in its sole discretion) in
immediately available funds to the Administrative Agent at its Notice Address in
connection with each such assignment, written notice thereof by such transferor
Lender to the Administrative Agent and the recording by the Administrative Agent
of such assignment and the resulting effect upon the Loans and the Commitment of
the assigning Lender and the Assignee, the Assignee shall, to the extent of such
assignment, have the same rights, benefits and obligations as it would have if
it were a Lender hereunder and the holder of the Obligations (provided that
Borrowers and the Administrative Agent shall be entitled to continue to deal
solely and directly with the assignor Lender in connection with the interests so
assigned to the Assignee until written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to Borrowers and the Administrative Agent by the
assignor Lender and the Assignee) and be required to acknowledge in writing to
the Administrative Agent that it is bound by the terms of the Re-Allocation
Agreement and, if the Assignee has expressly assumed, for the benefit of
Borrowers, some or all of the transferor Lender’s obligations hereunder and
under the Re-Allocation Agreement, such transferor Lender shall be relieved of
its obligations hereunder and under the Re-Allocation Agreement to the extent of
such assignment and assumption, and except as described above, no further
consent or action by any Borrower, the Lenders or the Administrative Agent shall
be required. At the time of each assignment pursuant to this Section 12.8(c) to
a Person which is not already a Lender hereunder, the respective Assignee shall
provide to Borrowers and the Administrative Agent the appropriate forms and
certificates as provided, and cooperate with the relevant Credit Party as
required under, Section 4.7(f), if applicable. Each Assignee shall take such
Credit Exposure subject to the provisions of this Agreement and to any request
made, waiver or consent given or other action taken hereunder, prior to the
receipt by the Administrative Agent and Company of written notice of such
transfer, by each previous holder of such Credit Exposure. Such Assignment and
Assumption Agreement shall be deemed to amend this Agreement and
Schedule 1.1(a) hereto, to the extent, and only to the extent, necessary to
reflect the addition of such Assignee as a Lender and the resulting adjustment
of all or a portion of the rights and obligations of such transferor Lender
under this Agreement, the Maximum Commitment, the determination of its Pro Rata
Share of each Facility or Multicurrency Revolver Pro Rata Share, as the case may
be (in each case, rounded to 12 decimal places), the Loans, any outstanding
Letters of Credit and any new Notes, if requested, to

 

282

--------------------------------------------------------------------------------



 

be issued, at the applicable Borrower’s expense, to such Assignee, and no
further consent or action by any Borrower or the Lenders shall be required to
effect such amendments.

 

(d)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement and the other Loan Documents (including, without
limitation, the Notes held by it) to any Federal Reserve Bank in accordance with
Regulation A of the Board or to any other central bank with jurisdiction over
such Lender without notice to, or the consent of, any Borrower; provided that no
such pledge or assignment of a security interest under this
Section 12.8(d) shall release a Lender from any obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. Any
Lender which is a fund may pledge all or any portion of its Notes or Loans to
its trustee in support of its obligations to its trustee. No such pledge or
assignment shall release the transferor Lender from its obligations hereunder.

 

(e)           [reserved].

 

(e) Notwithstanding anything to the contrary contained in this Section 12.8, any
assignment or transfer by a Lender of any of its rights and obligations under
this Agreement vis-à-vis a Netherlands Borrower to an Eligible Assignee and any
sale by a Lender of any participating interests in all or any portion of its
Credit Exposure in respect of a Netherlands Borrower to a Participant shall
furthermore only be permitted if such Eligible Assignee or Participant meets the
criteria as set out below:

 

(i) until the interpretation of the term “public” (as referred to in
Article 4.1(1) of the Capital Requirements Regulation (EU/575/2013)) has been
published by the competent authority, the Eligible Assignee’s or Participant’s
participation in respect of a Commitment towards, or Loan to, a Netherlands
Borrower shall at least be €100,000 (or the equivalent thereof in any other
currency), or such Eligible Assignee or Participant is not otherwise forming 
part of the “public”; and

 

(ii) as soon as the interpretation of the term “public” has been published by
the competent authority, the Eligible Assignee or Participant is not considered
to be part of the “public” on the basis of such interpretation.

 

(f)            Notwithstanding anything to the contrary contained in this
Section 12.8, no Lender may assign or sell participations, or otherwise
syndicate all or any portion of such lender’s interests under this Agreement or
any other Loan Document to any Person who is a Restricted Party.

 

(g)           European Holdco hereby expressly accepts, agrees and confirms, and
each other party hereto hereby expressly agrees, for the purpose of article 1278
et s. and 1281 of the Luxembourg Civil Code, that upon the assignment, transfer
and/or novation by a Lender all or any of its rights or obligations under the
Loan Documents, any security and

 

283

--------------------------------------------------------------------------------



 

guarantees created under the Loan Documents (including under any Security
Document) shall be preserved for the benefit of any assignee or transferee.

 

(h)           The Administrative Agent shall have the right, and Company hereby
expressly authorizes the Administrative Agent, to provide a list of Disqualified
Institutions to each Lender requesting the same.

 

(i)            The Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is an Ineligible Assignee or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Ineligible Assignee , except as a result of the
Administrative Agent’s gross negligence, willful misconduct, or breach of its
material obligations hereunder or under any other confidentiality arrangement
appliacbleapplicable to it pursuant to Section 12.18, in each case as determined
in a final non-appealable judgment by a court of competent jurisdiction.

 

12.9        CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL; SERVICE OF
PROCESS.

 

(a)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN ANY NEW YORK STATE COURT SITTING IN
NEW YORK CITY IN THE BOROUGH OF MANHATTAN OR IN THE FEDERAL COURT OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND IN ANY APPELLATE COURT FROM ANY
THEREOF AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY,
AT ITS ADDRESS SET FORTH IN OR IN ACCORDANCE WITH SECTION 12.3, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER
OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH CREDIT PARTY IN ANY OTHER
JURISDICTION.

 

(b)           EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING

 

284

--------------------------------------------------------------------------------



 

OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT
IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING
WITHOUT LIMITATION THOSE REFERRED TO IN CLAUSE (A) ABOVE, IN RESPECT OF ANY
MATTER ARISING OUT OF OR DIRECTLY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.

 

(d)           BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER
THAT IS A FOREIGN SUBSIDIARY ACKNOWLEDGES THAT IT HAS BY SEPARATE WRITTEN
INSTRUMENT, DESIGNATED AND APPOINTED BALL CORPORATION AT ITS ADDRESS SET FORTH
IN OR PURSUANT TO SECTION 12.3 (AND ANY SUCCESSOR ENTITY), AS ITS AUTHORIZED
AGENT UPON WHICH PROCESS MAY BE SERVED IN ANY SUIT OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE LOAN DOCUMENTS THAT MAY BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK.

 

12.10      Release of Collateral. The Collateral and any other collateral
security for the Obligation shall be released from any security interest or Lien
created by the Loan Documents (i) in accordance with the provisions of
Section 12.19(b) and (ii) at such time as no Commitment by any Lender remains
outstanding to any Borrower hereunder and upon payment in full of the Loans and
other outstanding Obligations (other than any contingent indemnification
obligations with respect to which no claim has been made and Obligations under
any Swap Contract); and the Administrative Agent, the Collateral Agent, the UK
Security Trustee and the Lenders shall then deliver to Pledgors all Collateral
and any other collateral held under the Loan Documents and related documents in
the custody or possession of such Person and, if requested by any Borrower,
shall execute and deliver to such Borrower for filing in each office in which
any financing statement relative to such collateral, or any part thereof, shall
have been filed, a termination statement under the Uniform Commercial Code or
like statute in any other jurisdiction releasing the Administrative Agent’s, the
Collateral Agent’s, or the UK Security Trustee’s interest therein, and such
other documents and instruments as any Borrower may reasonably request, all
without recourse upon, or warranty whatsoever by, the Administrative Agent or
the Collateral Agent at the cost and expense of the applicable Borrower.

 

12.11      GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET

 

285

--------------------------------------------------------------------------------



 

FORTH THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED ON, ARISING OUT OF OR RELATING THERETO
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.  If any Netherlands Credit Party is represented by an attorney in
connection with the signing and/or execution of this Agreement (including by way
of accession to this Agreement) or any other agreement, deed or document
referred to in or made pursuant to this Agreement, it is hereby expressly
acknowledged and accepted by the other parties to this Agreement that the
existence and extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of his or her authority shall be
governed by Netherlands Law.

 

12.12      Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

12.13      Transfers of Notes. In the event that the holder of any Note
(including any Lender) shall transfer such Note, it shall immediately advise the
Administrative Agent and Borrowers of such transfer in writing, and the
Administrative Agent and Borrowers shall be entitled conclusively to assume that
no transfer of any Note has been made by any holder (including any Lender)
unless and until the Administrative Agent and Borrowers shall have received
written notice to the contrary. Except as otherwise provided in this Agreement
or as otherwise expressly agreed in writing by all of the other parties hereto,
no Lender shall, by reason of the transfer of a Note or otherwise, be relieved
of any of its obligations hereunder and any such transfer shall be in accordance
with the terms hereof and the other Loan Documents. Each transferee of any Note
shall take such Note subject to the provisions of this Agreement and to any
request made, waiver or consent given or other action taken hereunder, prior to
the receipt by the Administrative Agent and Borrowers of written notice of such
transfer, by each previous holder of such Note, and, except as expressly
otherwise provided in such transfer, the Administrative Agent and Borrowers
shall be entitled conclusively to assume that the transferee named in such
notice shall hereafter be vested with all rights and powers under this Agreement
with respect to the Pro Rata Share of the Loans of the Lender named as the payee
of the Note which is the subject of such transfer.

 

12.14      Registry. Each Borrower hereby designates the Administrative Agent to
serve as such Borrower’s agent, solely for purposes of this Section 12.14 to
maintain a register (the “Register”) on which it will record the Commitment from
time to time of each of the Lenders, the Loans made by each of the Lenders and
each repayment in respect of the principal amount of (and stated interest on)
the Loans of each Lender. The entries in the Register shall be conclusive in the
absence of manifest error, and failure to make any such recordation or any error
in such recordation shall not affect Borrowers’ obligations in respect of such
Loans. The Borrowers, the Administrative Agent and the Lenders shall treat each
registered holder as absolute owner. With respect to any Lender, the transfer of
the Commitments of such Lender and

 

286

--------------------------------------------------------------------------------



 

the rights to the principal of, and interest on, any Loan made pursuant to such
Commitment shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitment and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitments and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitment and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 12.8. Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon, if requested by the assigning or transferor
Lender or new Lender, one or more new Notes in the same aggregate principal
amount then owing to such assignor or transferor Lender shall be issued to the
assigning or transferor Lender and/or the new Lender.

 

12.15      [Reserved.]

 

12.16      Headings. The Table of Contents and Article and Section headings used
in this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

 

12.17      Termination of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due and Obligations
under any Swap Contract) arising hereunder or under any other Loan Document
shall have been indefeasibly and irrevocably paid and satisfied in full, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Commitment of each Lender has been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
expressly survives such termination

 

12.18      Confidentiality. Each of the Lenders severally agrees to keep
confidential all non-public information pertaining to Company and its
Subsidiaries which is provided to it by any such parties in accordance with such
Lender’s customary procedures for handling confidential information of this
nature and in a prudent fashion, and shall not disclose such information to any
Person except:

 

(a)           to the extent such information is public when received by such
Lender or becomes public thereafter due to the act or omission of any party
other than a Lender,

 

(b)           to an Affiliate of such Lender, and such Lender’s and such
Lender’s Affiliates’ respective directors, officers, managers, employees,
independent auditors, or other experts and advisors, including accountants,
legal counsel and other advisors (collectively, the “Representatives”) on a
“need to know” basis solely in connection with the transactions

 

287

--------------------------------------------------------------------------------



 

contemplated hereby and who are informed of the confidential nature of such
information (including, but not limited to, the “Confidential Information” as
such term is defined in the Existing Confidentiality Agreement) and are or have
been advised of their obligation to keep such information (including, but not
limited to, the “Confidential Information” as such term is defined in the
Existing Confidentiality Agreement) of this type confidential; provided that
such Lender shall be responsible for its Affiliates’ and their Representatives’
compliance with this paragraph,

 

(c)           in connection with any litigation or the enforcement of the rights
of any Lender or the Administrative Agent under this Agreement or any other Loan
Document,

 

(d)           to the extent required by any applicable statute, rule or
regulation or court order (including, without limitation, by way of subpoena) or
pursuant to the request of any Governmental Authority having or asserting
jurisdiction over any Lender or the Administrative Agent; provided, however,
that in such event, if the Lender(s) are able to do so, the Lender shall provide
Company with prompt notice of such requested disclosure (other than in
connection with routine examinations of such Lender by any such Governmental
Authority) so that Borrowers may seek a protective order or other appropriate
remedy, and, in any event, the Lenders will endeavor in good faith to provide
only that portion of such information which, in the reasonable judgment of the
Lender(s), is relevant and legally required to be provided, or to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with rating issued with respect to such
Lender, or

 

(e)           to the extent disclosure to other entities is appropriate in
connection with any proposed or actual assignment, grant of a participation,
swap agreement or credit insurance entered into or obtained by any of the
Lenders with respect to interests in this Agreement and/or any of the other Loan
Documents, to such other entities (who will in turn be required to maintain
confidentiality as if they were Lenders parties to this Agreement).

 

In no event shall the Administrative Agent or any Lender be obligated or
required to return any such information or other materials furnished by
Borrowers.

 

Notwithstanding any provision to the contrary in any Loan Document, (y) each of
the Lenders severally agrees that it is subject to the terms of that certain
confidentiality agreement relating to the possible acquisition by Company or one
of its affiliates of the entire issued share capital of Target by way of a UK
public offer, scheme of arrangement or similar process dated on or about 19
January, 2015 (the “Existing Confidentiality Agreement”) and the confidentiality
or non-disclosure provisions of any agreement (including, the click-through
provisions of the Debt Domain datasite established for purposes of syndicating
the Facilities) between such Lender and Company in effect as of the Closing Date
or entered into thereafter (each a “Confidentiality Agreement”) and (z) to the
extent of any conflict between the provisions of this Section 12.18 and the
Existing Confidentiality Agreement or any applicable Confidentiality Agreement,
the most restrictive confidentiality provision shall control.

 

288

--------------------------------------------------------------------------------



 

12.19      Concerning the Collateral, the Guaranty and the other Loan Documents.

 

(a)           Authority. Each Lender authorizes and directs Deutsche Bank AG New
York Branch to act as the Collateral Agent under each of the Security Documents
and to act as the UK Security Trustee under each of the UK Security Documents
(upon delivery thereof), and to enter into the Loan Documents relating to the
Collateral for the benefit of the Lenders and the other secured parties. Each
Lender and each Facing Agent agrees that any action taken by the Administrative
Agent, the Collateral Agent, the UK Security Trustee, any Facing Agent or the
Required Lenders (or, where required by the express terms, hereof, a different
proportion of the Lenders) in accordance with the provisions hereof or of the
other Loan Documents, and the exercise by the Administrative Agent, the
Collateral Agent, the UK Security Trustee, any Facing Agent or the Required
Lenders (or, where so required, such different proportion) of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders and
the Facing Agents. Without limiting the generality of the foregoing, the
Administrative Agent or the Collateral Agent or the UK Security Trustee, as the
case may be, shall have the sole and exclusive right and authority to (i) act as
the disbursing and collecting agent for the Lenders with respect to all payments
and collections arising in connection herewith and with the Loan Documents
relating to the Collateral; (ii) execute and deliver each Loan Document relating
to the Collateral and accept delivery of each such agreement delivered by
Company or any of its Subsidiaries, (iii) act as collateral trustee for the
Lenders for purposes stated therein to the extent such action is provided for
under the Loan Documents; (iv) manage, supervise and otherwise deal with the
Collateral; (v) take such action as is necessary or desirable to maintain the
perfection and priority of the security interests and liens created or purported
to be created by the Loan Documents, and (vi) except as may be otherwise
specifically restricted by the terms hereof or of any other Loan Document,
exercise all remedies given to the Administrative Agent, the Collateral Agent,
the UK Security Trustee, or the Lenders with respect to the Collateral under the
Loan Documents relating thereto, applicable law or otherwise. No Lender in its
capacity as a counterparty under any Swap Contract that obtains the benefits of
any Pledge Agreement, the Guaranty or any Collateral by virtue of the provisions
hereof or of the Guaranty or any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action under this
Agreement or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of the Collateral) other than in
its capacity as a Lender and, in each such case, only to the extent provided in
the Loan Documents.

 

(b)           Release of Collateral and Guarantors.

 

(i)    The Administrative Agent, the Collateral Agent, the UK Security Trustee,
the Facing Agents and the Lenders hereby direct the Administrative Agent or the
Collateral Agent or the UK Security Trustee to release, in accordance with the
terms of the Loan Documents, any Lien held by the Administrative Agent or the
Collateral Agent or the UK Security Trustee under the Security Documents:

 

289

--------------------------------------------------------------------------------



 

(1)               against all of the Collateral, upon payment in full of the
Loans and other outstanding Obligations (other than any contingent
indemnification obligations with respect to which no claim has been made and
Obligations under any Swap Contract);

 

(2)               against any part of the Collateral sold, conveyed,
transferred, liquidated or otherwise disposed of by Company or any of its
Subsidiaries to the extent such sale, conveyance, transfer, liquidation or
disposition is permitted hereby (or permitted pursuant to a waiver or consent of
a transaction otherwise prohibited hereby);

 

(3)               so long as no Event of Default or Unmatured Event of Default
has occurred and is continuing, in the sole discretion of the Administrative
Agent upon the request of any Borrower, against any part of the Collateral with
a fair market value of less than $10,000,00025,000,000 in the aggregate during
the term of this Agreement as such fair market value may be certified to the
Administrative Agent or the Collateral Agent or the UK Security Trustee by such
Borrower in an officer’s certificate reasonably acceptable in form and substance
to the Administrative Agent or the Collateral Agent or the UK Security Trustee;

 

(4)               against any part of the Collateral to the extent necessary to
effect a transaction permitted under Section 8.4;

 

(5)               subject to Section 7.12, against a part of the Collateral in
connection with (x) a removal of an Other Subsidiary Borrower permitted under
Section 2.15 or otherwise in accordance with the terms of this Agreement, (y) a
Subsidiary of Company ceasing to be a Guarantor pursuant to
Section 12.19(b)(iii) or (z) the designation of a Subsidiary of Company as an
Unrestricted Entity;

 

(6)               against a part of the Collateral which release does not
require the consent of all of the Lenders as set forth in Section 12.1(a), if
such release is consented to by the Required Lenders; and

 

(7)               against all or part of the Collateral in connection with a
Permitted Reorganization,Transaction; and

 

(8)               against all or part of the Collateral pledged pursuant to
Section 7.12(e) in connection with the repayment, defeasance (whether by
covenant or legal defeasance), satisfaction and discharge or redemption of
Indebtedness incurred by a Permitted Alternate Issuer under Section 8.2(c) or
Section 8.2(o);

 

290

--------------------------------------------------------------------------------



 

provided, however, that (y) neither the Administrative Agent nor the Collateral
Agent nor the UK Security Trustee shall be required to execute any such document
on terms which, in its opinion, would expose it to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (z) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
Company or any of its Subsidiaries in respect of) all interests retained by
Company and/or any of its Subsidiaries, including (without limitation) the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

(ii)   Each of the Facing Agents and the Lenders hereby directs the
Administrative Agent, the Collateral Agent and/or the UK Security Trustee, as
applicable, to execute and deliver or file such termination and partial release
statements and comparable release documents under foreign law and such other
things as are necessary to release Liens to be released pursuant to this
Section 12.19 promptly upon the effectiveness of any such release or enter into
intercreditor agreements contemplated or permitted herein.

 

(iii)  The Administrative Agent, the Collateral Agent, the UK Security Trustee,
the Facing Agents and the Lenders hereby direct the Administrative Agent or the
Collateral Agent or the UK Security Trustee, as applicable, to release the
affected Subsidiary from the Guaranty in the case of (u) the designation of such
Subsidiary as an Unrestricted Entity in accordance with the terms of this
Agreement, (v) such Subsidiary ceasing to be an Other Subsidiary Borrower in
accordance with Section 2.15 or otherwise in accordance with the terms of this
Agreement and provided that such subsidiary is not otherwise required to be a
party to the Guaranty, (w) any release of Collateral or termination of any Loan
Document in accordance with the provisions of this Section 12.19, (x) a
Permitted ReorganizationTransaction (to the extent required thereby or resulting
therefrom), (y) a sale, conveyance, transfer, liquidation or other disposition
of all of the Capital Stock of a Domestic Subsidiary owned by Company or any of
its Subsidiaries to the extent such sale, conveyance, transfer, liquidation or
disposition is permitted hereby (or permitted pursuant to a waiver or consent of
a transaction otherwise prohibited hereby) or (z) a Material Subsidiary that is
a Guarantor ceasing to be a Material Subsidiary to the extent not otherwise
required to be a party to the Guaranty pursuant to Section 7.12(a)(i) or
(iii) or as otherwise required by this Agreement.

 

(c)           No Obligation. None of the Administrative Agent, nor the
Collateral Agent nor the UK Security Trustee shall have any obligation
whatsoever to any Lender or to any other Person to assure that the Collateral
exists or is owned by Company or any of its Subsidiaries or is cared for,
protected or insured or has been encumbered or that the Liens granted to the
Administrative Agent or the Collateral Agent or the UK Security Trustee herein
or pursuant to the Loan Documents have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in

 

291

--------------------------------------------------------------------------------



 

any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Administrative Agent or the Collateral Agent or the UK Security
Trustee in any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Administrative Agent or the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given its own interests in the Collateral
as one of the Lenders and that none of the Administrative Agent or the
Collateral Agent or the UK Security Trustee shall have any duty or liability
whatsoever to any Lender; provided that notwithstanding the foregoing, each of
the Administrative Agent and the Collateral Agent and the UK Security Trustee
shall be responsible for its grossly negligent actions or actions constituting
intentional misconduct.

 

12.20      Effectiveness. This Agreement shall become effective on the date on
which the Borrowers and each of the Lenders party hereto shall have signed a
counterpart of this Agreement (whether the same or different counterparts) and
shall have delivered the same to the Administrative Agent at the Notice Address
(or to the Administrative Agent’s counsel as directed by such counsel) or, in
the case of the Lenders, shall have given to the Administrative Agent or
telephonic (confirmed in writing), written, telex or facsimile notice (actually
received) at such office or the office of the Administrative Agent’s counsel
that the same has been signed and mailed to it.

 

12.21      USA Patriot Act. Each Lender that is subject to the Patriot Act and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
such Credit Party, which information includes the name and, address of eachand
tax information number of such Credit Party and other information regarding such
Credit Party that will allow such Lender or Administrative Agent, as applicable,
to identify such Credit Party in accordance with the Patriot Act. This notice is
given in accordance with the requirements of the Patriot Act and is effective as
to the Lenders and Administrative Agent.

 

12.22      Restrictions on Guarantees and Pledges. Notwithstanding any provision
to the contrary in any Loan Document, (a) neither Company nor any Domestic
Subsidiary of Company shall pledge (individually or in combination) more than
65% of the stock of any Foreign Subsidiary (or more than 65% of the total
combined voting power of all classes of stock of such Foreign Subsidiary
entitled to vote) in respect of any Obligation of a U.S. Credit Party; (b) no
Foreign Subsidiary or U.S. Domiciled Foreign Guarantor of Company shall pledge
any of its assets (including the stock of any Subsidiary) to secure any
Obligations of Company or any of Company’s Domestic Subsidiaries and (c) no
Foreign Subsidiary shall provide any guarantees to secure the Obligations;
provided that each U.S. Domiciled Foreign Guarantor may guaranty the Obligations
of Credit Parties that are Foreign Subsidiaries in accordance with Section 7.12.
For purposes of this Section 12.22, Subsidiary shall include any Unrestricted
Entity. The Credit Parties, the Lenders, the Facing Agents, the Administrative
Agent, the Collateral Agent and the

 

292

--------------------------------------------------------------------------------



 

UK Security Trustee agree that any pledge, guaranty or security, or similar
interest, made or granted in contravention of this Section 12.22 shall be void
ab initio.

 

12.23      Redesignation of Unrestricted Entities as Subsidiaries. Any
Unrestricted Entity that would be a Subsidiary but for the last sentence of the
definition of “Subsidiary” may be redesignated by Company as a Subsidiary (with
such redesignation being deemed to be an Acquisition by Company of such
Subsidiary which shall be deemed to constitute a Permitted Acquisition for
purposes of Section 8.7) provided that (i) Company shall have delivered to the
Administrative Agent (not less than 30 days prior to the date Company desires
such redesignation to be effective) a notice signed by a Responsible Officer
identifying such Unrestricted Entity to be redesignated and providing such other
information as the Administrative Agent may reasonably request, (ii) immediately
before and immediately after the effectiveness of such redesignation, no
Unmatured Event of Default or Event of Default exists or will exist (including,
without limitation, the permissibility of any Investment, Indebtedness, Liens or
other obligations existing at such Subsidiaries), (iii) Company has complied, to
the extent applicable, with the provisions of Section 7.12 and the applicable
Subsidiaries, on the effective date of such redesignation or such later date as
agreed to by the Administrative Agent but in no event later than 120 days after
such date, are in compliance with the terms and conditions of all applicable
Security Documents, (iv) after giving effect to such redesignation, Company
shall be in compliance with the financial covenant set forth in Article IX
(calculated on a Pro Forma Basis) as of the end of the most recent Test Period,
(v) the Administrative Agent has received such other documents, instruments and
opinions as it may reasonably request in connection with such redesignation, and
all such instruments, documents and opinions shall be reasonably satisfactory in
form and substance to the Administrative Agent and (vi) on the desired effective
date of such redesignation, Company shall deliver a certificate from a
Responsible Officer confirming clauses (ii) through (v) above and that the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects on the date of, and
after giving effect to, such redesignation as though made on such date (except
to the extent such representations and warranties are expressly made of a
specified date in which event they shall be true as of such date).

 

12.24      No Fiduciary Responsibility. Each Credit Party hereby acknowledges
that (i) none of the Agents nor any Lender has any fiduciary relationship with
or duty to the Credit Parties arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Borrowers and the Credit Parties, on one hand, and the Agents and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor and (ii) each Agent, Lender and their Affiliates may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their Affiliates.

 

12.25      Waiver of Sovereign Immunity. Each Credit Party that is incorporated
outside the United States, in respect of itself, its Subsidiaries, its process
agents, and its properties and revenues, hereby irrevocably agrees that, to the
extent that such Credit Party or its respective Subsidiaries or any of its or
its respective Subsidiaries’ properties has or may hereafter

 

293

--------------------------------------------------------------------------------



 

acquire any right of immunity, whether characterized as sovereign immunity or
otherwise, from any legal proceedings, whether in the United States or
elsewhere, to enforce or collect upon the Loans or any Loan Document or any
other liability or obligation of such Credit Party or any of their respective
Subsidiaries related to or arising from the transactions contemplated by any of
the Loan Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property from
attachment prior to any entry of judgment, or from attachment in aid of
execution upon a judgment, such Credit Party, for itself and on behalf of its
Subsidiaries, hereby expressly waives, to the fullest extent permissible under
applicable law, any such immunity, and agrees not to assert any such right or
claim in any such proceeding, whether in the United States or elsewhere. Without
limiting the generality of the foregoing, each Credit Party further agrees that
the waivers set forth in this Section 12.25 shall be effective to the fullest
extent permitted under the Foreign Sovereign Immunities Act of 1976 of the
United States and are intended to be irrevocable for purposes of such Act.

 

12.26      EU Bail-In Clause. Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)    a reduction in full or in part or cancellation of any such liability;

 

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature pages follow.]

 

294

--------------------------------------------------------------------------------



 

Exhibit 2.1(f)

 

FORM OF USD SWING LINE LOAN PARTICIPATION CERTIFICATE(1)

 

,      

 

[Name of Lender]

 

 

 

 

 

 

 

Dear Sir or Madam:

 

Pursuant to Section 2.1(f)(iii) of the Credit Agreement, dated as of March 18,
2016, as amended as of March 9, 2018, as further amended as of March 25, 2019,
and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, dated as of March 18, 2016 among Ball
Corporation, an Indiana corporation, Ball UK Acquisition Limited, a private
limited company registered in England and Wales with company number 09441371 and
whose registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP,
40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other
Subsidiary Borrower (as defined therein) from time to time party thereto, the
financial institutions from time to time party thereto, as lenders, Deutsche
Bank AG New York Branch, as administrative agent and as collateral agent, and
the facing agents from time to time party thereto, the undersigned hereby
acknowledges receipt from you of [$] [£/€]           as payment for a
participating interest in the following [U.S.][European]USD Swing Line Loan:

 

Date of [U.S.][European]USD Swing Line Loan:

 

Principal amount of [U.S.][European]USD Swing Line Loan:  [$][£/€]

 

 

Very truly yours,

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(1) To the extent applicable, a separate Swing Line Participation Certificate
should be delivered for each Swing Line facility.

 

--------------------------------------------------------------------------------



 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------



 

Exhibit 2.1(g)

 

1.             FORM OF MULTICURRENCY SWING LINE LOAN PARTICIPATION CERTIFICATE

 

,

 

[Name of Lender]

 

 

 

 

 

 

 

Dear Sir or Madam:

 

Pursuant to Section 2.1(g)(iii) of the Credit Agreement, dated as of March 18,
2016, as amended as of March 9, 2018, as further amended as of March 25, 2019,
and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, among Ball Corporation, an Indiana
corporation, each Other Subsidiary Borrower (as defined therein) from time to
time party thereto, the financial institutions from time to time party thereto,
as lenders, Deutsche Bank AG New York Branch, as administrative agent and as
collateral agent, and the facing agents from time to time party thereto, the
undersigned hereby acknowledges receipt from you of [$][£/€]           as
payment for a participating interest in the following Multicurrency
[U.S.][European] Swing Line Loan:

 

Date of Multicurrency [U.S.][European] Swing Line Loan:

 

Principal amount of Multicurrency [U.S.][European] Swing Line Loan:
[$][£/€]

 

 

 

Very truly yours,

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit 2.2(a)(1)

 

FORM OF

USD TERM A NOTE

 

$                

New York, New York

 

                   ,    

 

FOR VALUE RECEIVED, Ball Corporation, an Indiana corporation (the “Borrower”),
hereby unconditionally promises to pay to                      or its registered
assigns (the “Lender”) at the office of Deutsche Bank AG New York Branch located
at 60 Wall Street, 2nd Floor, New York, New York  10005, in Dollars and in
immediately available funds on the USD Term A Loan Maturity Date the principal
sum of                 (             ) or, if less, the then unpaid principal
amount of all USD Term A Loans made by the Lender to the Borrower pursuant to
Section 2.1(bc) of the Credit Agreement (as defined below), payable at such
times and in such amounts as are specified in the Credit Agreement.  The
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the applicable
interest rate per annum determined as provided in, and payable as specified in,
Articles III and IV of the Credit Agreement.

 

This Note is one of the USD Term A Notes referred to in the Credit Agreement,
dated as of March 18, 2016 (as amended, as of March 9, 2018, as further amended
as of March 25, 2019, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, (the “Credit Agreement”) 
among the Borrower, Ball UK Acquisition Limited, a private limited company
registered in England and Wales with company number 09441371 and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other Subsidiary
Borrower from time to time party thereto, the financial institutions from time
to time party thereto, as Lenders, Deutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent, and the Facing Agents from time to
time party thereto, and is entitled to the benefits thereof and of the other
Loan Documents.  As provided in the Credit Agreement, this USD Term A Note is
subject to optional and mandatory prepayment prior to the USD Term A Loan
Maturity Date, in whole or in part.  Capitalized terms defined in the Credit
Agreement are used herein with their defined meanings unless otherwise defined
herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this USD Term A Note may
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

All parties now and hereafter liable with respect to this USD Term A Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

--------------------------------------------------------------------------------



 

THIS USD TERM A NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTES OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED ON, ARISING OUT OF OR RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

 

BALL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit 2.2(a)(2)

 

FORM OF

USD

REVOLVING NOTE

 

New York, New York

         ,       

 

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower”), hereby
unconditionally promises to pay to                      or its registered
assigns (the “Lender”) at the office of Deutsche Bank AG New York Branch,
located at 60 Wall Street, 2nd Floor, New York, New York 10005, in Dollars and
in immediately available funds, the principal amount of                
(         ), or, if less, the aggregate unpaid principal amount of all USD
Revolving Loans made by the Lender to such Borrower pursuant to
Section 2.1(a) of the Credit Agreement referred to below.  The principal amount
of each USD Revolving Loan evidenced hereby shall be payable as set forth in the
Credit Agreement, with any then outstanding principal amount of the USD
Revolving Loans made by the Lender being payable on the Revolver Termination
Date in respect of the USD Revolving Facility.  Each Borrower further agrees to
pay interest in like money at such office on the unpaid principal amount of USD
Revolving Loans made to such Borrower from time to time outstanding at the
applicable interest rate per annum determined as provided in, and payable as
specified in, Articles III and IV of the Credit Agreement.

 

This Note is one of the USD Revolving Notes referred to in the Credit Agreement,
dated as of March 18, 2016, as amended as of March 9, 2018, as further amended
as of March 25, 2019, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”)
among Ball Corporation, an Indiana corporation, each Other Subsidiary Borrower
from time to time party thereto, the financial institutions from time to time
party thereto, as Lenders, Deutsche Bank AG New York Branch, as Administrative
Agent and as Collateral Agent, and the Facing Agents from time to time party
thereto, and is entitled to the benefits thereof and of the other Loan
Documents.  As provided in the Credit Agreement, this USD Revolving Note is
subject to optional and mandatory prepayment prior to the Revolver Termination
Date in respect of the USD Revolving Facility, in whole or in part.  Capitalized
terms defined in the Credit Agreement are used herein with their defined
meanings unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this USD Revolving Note
may become, or may be declared to be, immediately due and payable, all as
provided therein.

 

All parties now and hereafter liable with respect to this USD Revolving Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

--------------------------------------------------------------------------------



 

THIS USD REVOLVING NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTES OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED ON, ARISING OUT OF OR
RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

 

[BORROWERS]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit 2.2(a)(3)

 

FORM OF

MULTICURRENCY

REVOLVING NOTE

 

New York, New York

 

            ,     

 

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower”), hereby
unconditionally promises to pay to                      or its registered
assigns (the “Lender”) at the office of Deutsche Bank AG New York Branch,
located at 60 Wall Street, 2nd Floor, New York, New York 10005, in Dollars or
the applicable Alternative Currency and in immediately available funds, the
principal amount of                 (         ), or, if less, the aggregate
unpaid principal amount of all Multicurrency Revolving Loans made by the Lender
to such Borrower pursuant to Section 2.1(ab) of the Credit Agreement referred to
below.  The principal amount of each Multicurrency Revolving Loan evidenced
hereby shall be payable as set forth in the Credit Agreement, with any then
outstanding principal amount of the Multicurrency Revolving Loans made by the
Lender being payable on the Revolver Termination Date in respect of the
Multicurrency Revolving Facility.  Each Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount of Multicurrency
Revolving Loans made to such Borrower from time to time outstanding at the
applicable interest rate per annum determined as provided in, and payable as
specified in, Articles III and IV of the Credit Agreement.

 

This Note is one of the Multicurrency Revolving Notes referred to in the Credit
Agreement, dated as of March 18, 2016 (, as amended, as of March 9, 2018, as
further amended as of March 25, 2019, and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time, (the “Credit
Agreement”) among Ball Corporation, an Indiana corporation, Ball UK Acquisition
Limited, a private limited company registered in England and Wales with company
number 09441371 and whose registered office is at c/o Skadden, Arps, Slate,
Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14 5DS, United
Kingdom, each Other Subsidiary Borrower from time to time party thereto, the
financial institutions from time to time party thereto, as Lenders, Deutsche
Bank AG New York Branch, as Administrative Agent and as Collateral Agent, and
the Facing Agents from time to time party thereto, and is entitled to the
benefits thereof and of the other Loan Documents.  As provided in the Credit
Agreement, this Multicurrency Revolving Note is subject to optional and
mandatory prepayment prior to the Revolver Termination Date in respect of the
Multicurrency Revolving Facility, in whole or in part.  Capitalized terms
defined in the Credit Agreement are used herein with their defined meanings
unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Multicurrency
Revolving Note may become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Multicurrency
Revolving Note, whether maker, principal, surety, guarantor, endorser or
otherwise, hereby waive presentment, demand, protest and all other notices of
any kind.

 

--------------------------------------------------------------------------------



 

THIS MULTICURRENCY REVOLVING NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTES OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED ON, ARISING
OUT OF OR RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

[BORROWERS](1)

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1) For Borrowers incorporated in Grand Duchy of Luxembourg, please include
registered office details and Luxembourg Trade and Companies’ Register details
on signature page or on addendum to each signature page executed by each such
Borrower.

 

--------------------------------------------------------------------------------



 

Exhibit 2.2(a)(4)

 

FORM OF

U.S.USD SWING LINE NOTE

 

$250,000,000200,000,000

New York, New York

 

             ,       

 

FOR VALUE RECEIVED, the undersigned, Ball Corporation, an Indiana corporation
(“Company”), unconditionally promises to pay to                   , or its
registered assigns (“Lender”), at the office of              , located at
               , in Dollars and in immediately available funds, the principal
amount of TWO HUNDRED AND FIFTY MILLION DOLLARS ($250,000,000200,000,000) or, if
less, the aggregate unpaid principal amount of all U.S.USD Swing Line Loans
evidenced hereby and made by Lender to such Borrower pursuant to
Section 2.1(f)(i)(2) of the Credit Agreement referred to below.  The principal
amount of each U.S.USD Swing Line Loan evidenced hereby shall be payable as set
forth in the Credit Agreement, with any outstanding principal amount of the
U.S.USD Swing Line Loans made by Lender being payable on the earlier of the
Maturity Date of the MulticurrencyUSD Revolving Facility or the 5th Business Day
prior to the latest Revolver Termination Date in respect of the MulticurrencyUSD
Revolving Facility.  Each Borrower further agrees to pay interest in like money
on the unpaid principal amount of U.S.USD Swing Line Loans made to such Borrower
from time to time outstanding at the applicable interest rate per annum
determined as provided in, and payable as specified in, Article III of the
Credit Agreement.

 

This Note is the U.S.USD Swing Line Note referred to in the Credit Agreement,
dated as of March 18, 2016 (, as amended as of March 9, 2018, as further amended
as of March 25, 2019, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, (the “Credit Agreement”)
among Company, Ball UK Acquisition Limited, a private limited company registered
in England and Wales with company number 09441371 and whose registered office is
at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary
Wharf, London E14 5DS, United Kingdom, each Other Subsidiary Borrower from time
to time party thereto, the financial institutions from time to time party
thereto, as Lenders, Deutsche Bank AG New York Branch, as Administrative Agent
and as Collateral Agent, and the Facing Agents from time to time party thereto,
and is entitled to the benefits thereof and of the other Loan Documents.  As
provided in the Credit Agreement, this U.S.USD Swing Line Note is subject to
optional and mandatory prepayment, in whole or in part, prior to the earlier of
the Maturity Date of the MulticurrencyUSD Revolving Facility or the 5th Business
Day prior to the latest Revolver Termination Date in respect of the
MulticurrencyUSD Revolving Facility.  Capitalized terms defined in the Credit
Agreement are used herein with their defined meanings unless otherwise defined
herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement all amounts then remaining unpaid on this U.S.USD Swing Line
Note may become, or may be declared to be, immediately due and payable, all as
provided therein.

 

All parties now and hereafter liable with respect to this U.S.USD Swing Line
Note, whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive presentment, demand, protest and all other notices of any kind.

 

--------------------------------------------------------------------------------



 

THIS U.S.USD SWING LINE NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTES OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED ON, ARISING OUT OF OR
RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

 

BALL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit 2.2(a)(5)

 

FORM OF

MULTICURRENCY EUROPEAN SWING LINE NOTE

 

Dollar Equivalent of $250,000,00050,000,000

New York, New York

 

            ,       

 

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower”),
unconditionally promises to pay to                    or its registered assigns
(“Lender”), at the office of              , located at                , in the
applicable Alternative Currency and in immediately available funds, the
principal amount of the Dollar Equivalent of TWO HUNDRED AND FIFTY MILLION
DOLLARS ($250,000,00050,000,000) or, if less, the aggregate unpaid principal
amount of all Multicurrency European Swing Line Loans evidenced hereby and made
by Lender to such Borrower pursuant to Section 2.1(fg)(i)(2) of the Credit
Agreement referred to below.  The principal amount of each Multicurrency
European Swing Line Loan evidenced hereby shall be payable as set forth in the
Credit Agreement, with any outstanding principal amount of the Multicurrency
European Swing Line Loans made by Lender being payable on the earlier of the
Maturity Date of the Multicurrency Revolving Facility or the 5th Business Day
prior to the latest Revolver Termination Date in respect of the Multicurrency
Revolving Facility.  Each Borrower further agrees to pay interest in like money
on the unpaid principal amount of Multicurrency European Swing Line Loans made
to such Borrower from time to time outstanding at the applicable interest rate
per annum determined as provided in, and payable as specified in, Article III of
the Credit Agreement.

 

This Note is the Multicurrency European Swing Line Note referred to in the
Credit Agreement, dated as of March 18, 2016 (, as amended, as of March 9, 2018,
as further amended as of March 25, 2019, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, (the
“Credit Agreement”) among Ball Corporation, an Indiana Corporation, Ball UK
Acquisition Limited, a private limited company registered in England and Wales
with company number 09441371 and whose registered office is at c/o Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14
5DS, United Kingdom, each Other Subsidiary Borrower from time to time party
thereto, the financial institutions from time to time party thereto, as Lenders,
Deutsche Bank AG New York Branch, as Administrative Agent and as Collateral
Agent, and the Facing Agents from time to time party thereto, and is entitled to
the benefits thereof and of the other Loan Documents.  As provided in the Credit
Agreement, this Multicurrency European Swing Line Note is subject to optional
and mandatory prepayment, in whole or in part, prior to the earlier of the
Maturity Date of the Multicurrency Revolving Facility or the 5th Business Day
prior to the latest Revolver Termination Date in respect of the Multicurrency
Revolving Facility. Capitalized terms defined in the Credit Agreement are used
herein with their defined meanings unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement all amounts then remaining unpaid on this Multicurrency
European Swing Line Note may become, or may be declared to be, immediately due
and payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Multicurrency European
Swing Line Note, whether maker, principal, surety, guarantor, endorser or
otherwise, hereby waive presentment, demand, protest and all other notices of
any kind.

 

--------------------------------------------------------------------------------



 

THIS MULTICURRENCY EUROPEAN SWING LINE NOTE AND ANY CLAIMS, CONTROVERSY,
DISPUTES OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
ON, ARISING OUT OF OR RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

[BORROWER](1)

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1) For Borrowers incorporated in Grand Duchy of Luxembourg, please include
registered office details and Luxembourg Trade and Companies’ Register details.

 

--------------------------------------------------------------------------------



 

Exhibit 2.2(a)(6)

 

FORM OF

MULTICURRENCY U.S. SWING LINE NOTE

 

Dollar Equivalent of $50,000,000

New York, New York

 

        ,       

 

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower”),
unconditionally promises to pay to                    or its registered assigns
(“Lender”), at the office of              , located at                , in
Dollars and in immediately available funds, the principal amount of FIFTY
MILLION DOLLARS ($50,000,000) or, if less, the aggregate unpaid principal amount
of all Multicurrency U.S. Swing Line Loans evidenced hereby and made by Lender
to such Borrower pursuant to Section 2.1(g)(i)(1) of the Credit Agreement
referred to below.  The principal amount of each Multicurrency U.S. Swing Line
Loan evidenced hereby shall be payable as set forth in the Credit Agreement,
with any outstanding principal amount of the Multicurrency U.S. Swing Line Loans
made by Lender being payable on the earlier of the Maturity Date of the
Multicurrency Revolving Facility or the 5th Business Day prior to the latest
Revolver Termination Date in respect of the Multicurrency Revolving Facility. 
Each Borrower further agrees to pay interest in like money on the unpaid
principal amount of Multicurrency U.S. Swing Line Loans made to such Borrower
from time to time outstanding at the applicable interest rate per annum
determined as provided in, and payable as specified in, Article III of the
Credit Agreement.

 

This Note is the Multicurrency U.S. Swing Line Note referred to in the Credit
Agreement, dated as of March 18, 2016, as amended as of March 9, 2018, as
further amended as of March 25, 2019, and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”) among Ball Corporation, an Indiana Corporation, each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto, and is entitled to the benefits thereof and of the other
Loan Documents.  As provided in the Credit Agreement, this Multicurrency U.S.
Swing Line Note is subject to optional and mandatory prepayment, in whole or in
part, prior to the earlier of the Maturity Date of the Multicurrency Revolving
Facility or the 5th Business Day prior to the latest Revolver Termination Date
in respect of the Multicurrency Revolving Facility. Capitalized terms defined in
the Credit Agreement are used herein with their defined meanings unless
otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement all amounts then remaining unpaid on this Multicurrency U.S.
Swing Line Note may become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Multicurrency U.S.
Swing Line Note, whether maker, principal, surety, guarantor, endorser or
otherwise, hereby waive presentment, demand, protest and all other notices of
any kind.

 

--------------------------------------------------------------------------------



 

THIS MULTICURRENCY U.S. SWING LINE NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTES OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED ON, ARISING
OUT OF OR RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

[BORROWER]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 



 

Exhibit 2.5

 

FORM OF NOTICE OF BORROWING(1)

 

Date:                       

 

Deutsche Bank AG New York Branch,

as [Administrative Agent] [U.S. Swing Line Lender]

[European Swing Line Lender]

60 Wall Street

New York, NY 10005

Attention: Peter CucchiaraMatthew Snyder

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of March 18, 2016 (,
as amended, as of March 9, 2018, as further amended as of March 25, 2019, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, (the “Credit Agreement”) by and among Ball
Corporation, an Indiana corporation, Ball UK Acquisition Limited, a private
limited company registered in England and Wales with company number 09441371 and
whose registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP,
40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other
Subsidiary Borrower (as defined therein), the financial institutions from time
to time party thereto, Deutsche Bank AG New York Branch, as administrative agent
and Deutsche Bank AG New York Branch, as collateral agent.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.  The undersigned hereby gives notice pursuant to
Section 2.5 of the Credit Agreement of their request for the Lenders to make a
Loan as follows.

 

1.                   Facility under which Borrowing is requested: [USD Term A
Facility][USD Revolving Facility][Multicurrency Revolving
Facility][Multicurrency Swing Line Facility][USD Swing Line Facility][Other
Facility]

 

12.            Amount to be Borrowed under each Facility (denominated in Dollars
or the Alternative Currency desired)(2)                             .

 

--------------------------------------------------------------------------------

(1)         Such written notice (or telephonic notice promptly confirmed in
writing) must be given to (i) the Administrative Agent prior to 11:00 A.M., New
York City time (or 8:00 a.m. (New York City time), in the case of a borrowing in
Euro or Sterling), three Business Days prior to the requested Borrowing Date, if
all or any part of the requested Loans are to be Eurocurrency Loans, (ii) the
Administrative Agent prior to 1:00 P.M., New York City time, one Business Day
prior to the requested Borrowing Date, with respect to Base Rate Loans
(provided, however, that a Notice of Borrowing with respect to Borrowings to be
made on the ClosingSecond Amendment Effective Date may, at the discretion of
Administrative Agent, be delivered later than the time specified above),
(iii) the U.S. Swing Line Lender prior to 1:00 P.M., New York City time, on the
requested Borrowing Date, with respect to USD Swing Line Loans or Multicurrency
U.S. Swing Line Loans (or such later time of day as U.S. Swing Line Lender may
agree in any instance in its sole discretion) and (iv) the European Swing Line
Lender prior to 1:00 P.M., London time, on the requested Borrowing Date, with
respect to Multicurrency European Swing Line Loans (or such later time of day as
European Swing Line Lender may agree in any instance in its sole discretion).

 

(2)         Each Borrowing shall be in an amount equal to (i) with respect to
Base Rate Loans, at least One Million Dollars ($1,000,000) and, if greater,
shall be in integral multiples of $1,000,000 above such minimum (or, if less,
the then Total Available Multicurrency Revolving Commitment, the Total Available
USD Revolving Commitment

(cont'd)

 

--------------------------------------------------------------------------------



 

23.            The Business Day of the Borrowing is                        (the
“Borrowing Date”).

 

34.            Specify Type of Loan or combination thereof under each
Facility(3):                                 

 

45.            If Borrowing is to include Eurocurrency Loans indicate:

 

 

Eurocurrency Loan

 

 

Initial Interest Period

                               

 

The undersigned hereby certifies on behalf of [INSERT NAME OF APPLICABLE
BORROWER] and not in his individual capacity that the following statements are
true on the date hereof, and will be true on the Borrowing Date:

 

[TO BE INCLUDED ONLY ON ANY FUNDING DATE ON WHICH THERE OCCURS ANY BORROWING OF
CERTAIN FUNDS TERM LOANS]

 

· The Certain Funds Representations are true and correct in all material
respects as of the date hereof, except to the extent that such Certain Funds
Representations specifically refer to an earlier date, in which case they were
true and correct in all material respects as of such earlier date; and]

 

· No Certain Funds Default has occurred and is continuing or would result from
the proposed Certain Funds Term Loan; and

 

· No Certain Funds Change of Control has occurred.

 

[TO BE INCLUDED ONLY FOR ANY BORROWING OF ANY MULTICURRENCY REVOLVING LOANS OR
SWING LINE LOANS OCCURRING ON THE CLOSING DATE]

 

· the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects at and as of
the Closing Date, as

 

--------------------------------------------------------------------------------

(cont'd from previous page)

or the total available Term Commitment for the applicable Term Facility, as
applicable), (ii) with respect to Eurocurrency Loans, at least Five Million
Dollars ($5,000,000) in the case of a Borrowing in Dollars and, if greater,
shall be in integral multiples of $1,000,000 above such minimum, at least
£3,000,000 in the case of a Borrowing in Sterling and, if greater, shall be in
integral multiples of £500,000 above such minimum, and at least €5,000,000 in
the case of a Borrowing in Euros and, if greater, shall be in integral multiples
of €1,000,000 above such minimum (or, if less, the then Total Available
Multicurrency Revolving Commitment, the Total Available USD Revolving Commitment
or the total available Term Commitment for the applicable Term Facility, as
applicable), (iii) with respect to USD Swing Line Loans or Multicurrency U.S.
Swing Line Loans, One Million Dollars ($1,000,000) or greater (or, if less, the
(x) then Total Available Multicurrency Revolving Commitment or the Total
Available USD Revolving Commitment, as applicable, or (y) the maximum amount
available for such Swing Line Loans under the applicable Swing Line Facility)
and (iv) with respect to Multicurrency European Swing Line Loans, £500,000 or
greater in the case of a Borrowing in Sterling, and €1,000,000 or greater in the
case of a Borrowing in Euros (or, if less, the (x) then Total Available
Multicurrency Revolving Commitment or (y) the maximum amount available for such
Swing Line Loans under the applicable Swing Line Facility).

 

(3)  Specify whether Loans are to be Eurocurrency Loans, Base Rate Loans or a
combination thereof or Overnight Rate Loans in the case of Multicurrency
European Swing Line Loans.

 

2

--------------------------------------------------------------------------------



 

though made on and as of such time except to the extent such representations and
warranties are expressly made as of a specified date in which event such
representations and warranties were true and correct in all material respects as
of such specified date

 

[TO BE INCLUDED ON ANY BORROWING DATE OCCURRING AFTER THE CLOSING DATE ON WHICH
THERE OCCURS A BORROWING OF MULTICURRENCY REVOLVING LOANS OR SWING LINE LOANS]

 

·                  the representation and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, at and as of the date hereof, as though made on and as of the date
hereof, except to the extent such representations and warranties are expressly
made as of a specified date, in which event such representations and warranties
were true and correct in all material respects as of such specified date; and

 

·                  No Unmatured Event of Default or Event of Default has
occurred and is continuing as of the date hereof, or will occur immediately
after giving effect to such Credit Event.

 

The accountaccount(s) of the undersigned Borrower to which the proceeds of the
Loans requested on the Borrowing Date are to be made available by the
Administrative Agent to the undersigned Borrower is as follows:

 

 

Bank Name:

 

Bank Address:

 

ABA Number:

 

Account Number:

 

Attention:

 

Reference

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

[                                        ](1)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Specify Borrower making the request.

 

--------------------------------------------------------------------------------



 

Exhibit 2.6

 

FORM OF

NOTICE OF CONVERSION OR CONTINUATION(5)

 

Deutsche Bank AG New York Branch,

 

Date:                                       

as Administrative Agent

 

 

60 Wall Street,

 

 

2nd Floor,

 

 

New York, New York 10005

 

 

Attention:                                  

 

 

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of March 18, 2016
(as amended, as of March 9, 2018, as further amended as of March 25, 2019, and
as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, (the “Credit Agreement”) among Ball Corporation, an
Indiana corporation, Ball UK Acquisition Limited, a private limited company
registered in England and Wales with company number 09441371 and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other Subsidiary
Borrower from time to time party thereto, the financial institutions from time
to time party thereto, as Lenders, Dutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent, and the Facing Agents from time to
time party thereto.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.  The
undersigned hereby gives notice pursuant to Section 2.6 of the Credit Agreement
that they (a) elect to convert Base Rate Loans or any portion thereof into
Eurocurrency Loans; (b) elect to convert Eurocurrency Loans denominated in
Dollars or any portion thereof into Base Rate Loans or to continue such
Eurocurrency Loans under the Credit Agreement; or (c) elect to continue Loans
denominated in an Alternative Currency or any portion thereof under the Credit
Agreement, and in that connection sets forth below the terms on which such
conversion or continuation is requested to be made:

 

1.

 

Date of Conversion or Continuation (which date is a Business Day and, if a
conversion from or continuation of Eurocurrency Loans, which date is the last
day of the Interest Period therefor):

 

                                            

 

 

 

 

 

2.

 

Aggregate amount (denominated in Dollars or the applicable Alternative Currency)
of Eurocurrency Loans or Base Rate Loans to be converted or continued(6):

 

                                            

 

--------------------------------------------------------------------------------

(5)         This written notice must be given to the Administrative Agent not
later than 1:00 P.M. (New York City time) at least three Business Days’ (or one
Business Day in the case of a conversion into Base Rate Loans), in advance of
the date of conversion or continuation.

 

(6)         When (i) converting any Base Rate Loans into Eurocurrency Loans or
continuing any Eurocurrency Loans or any part thereof in an aggregate amount not
less than Five Million Dollars ($5,000,000), in the case of a Borrowing in
Dollars, or that is in an integral multiple of One Million Dollars ($1,000,000)
in excess thereof,

(cont'd)

 

--------------------------------------------------------------------------------



 

3.

 

Type of the proposed conversion or continuation:

 

                                            

 

 

 

 

 

4.

 

Interest Period (in the case of a conversion to or a continuation of
Eurocurrency Loans)(7):

 

 

 

 

 

 

 

5.

 

Such conversion or continuation is made with respect to [USD Revolving
Loans][Multicurrency Revolving Loans][USD Term A Loans]

 

                                            

[EUR Term AOther Loans]:

 

                                                 

 

 

Very truly yours,

 

 

 

[                                               ](8)

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(cont'd from previous page)

not less than £3,000,000 in the case of a Borrowing in Sterling, or that is an
integral multiple of £500,000 in excess thereof, and not less than €5,000,000 in
the case of a Borrowing in Euros, or that is an integral multiple of €1,000,000
in excess thereof (or, if less, the then Total Available Multicurrency Revolving
Commitment, the then Total Available USD Revolving Commitment, or the then total
available Term Commitment for the applicable Term Facility, as applicable); or
(ii) converting any Eurocurrency Loans into Base Rate Loans or any part thereof
in an aggregate amount not less than One Million Dollars ($1,000,000) or that is
in an integral multiple of One Million Dollars ($1,000,000) in excess thereof
(or, if less, the then Total Available Multicurrency Revolving Commitment, the
then Total Available USD Revolving Commitment or the then total available Term
Commitment for the applicable Term Facility, as applicable).

 

(7)         Which shall be subject to the definition of “Interest Period” set
forth in the Credit Agreement and shall end on or before the Revolver
Termination Date in respect of the Multicurrencyapplicable Revolving Facility
for any Multicurrency Revolving Loans and the Term Maturity Date for the
applicable Term Facility.

 

(8)         Specify the Borrower making the request.

 

--------------------------------------------------------------------------------



 

Exhibit 2.10(c)

 

FORM OF

NOTICE OF ISSUANCE

 

Deutsche Bank AG New York Branch,

 

Date:                    (9)

as Administrative Agent

 

 

60 Wall Street

 

 

New York, NY 10005

 

 

Attention:                            

 

 

 

 

 

                                         , as Facing Agent (the “Facing Agent”)

 

 

                             

 

 

                         ,                                               

 

 

Attention:

 

 

 

Ladies and Gentlemen:

 

The undersigned, Ball Corporation, an Indiana corporation (“Company”), refers to
the Credit Agreement dated as of March 18, 2016 (, as amended as of March 9,
2018, as further amended as of March 25, 2019, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, (the
“Credit Agreement”) among Company, Ball UK Acquisition Limited, a private
limited company registered in England and Wales with company number 09441371 and
whose registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP,
40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto.  For purposes of this Letter of Credit RequestNotice of
Issuance, unless otherwise defined herein, all capitalized terms used herein
shall have the respective meanings provided in the Credit Agreement.

 

The undersigned hereby requests that the Facing Agent to which this Notice of
Issuance is addressed issue a [Multicurrency][USD] Letter of Credit for the
account of                       (10), under                        (11) on
                        ,      (the “Date of Issuance”) in the aggregate Stated
Amount of                     in the following currency:               (3)(12).

 

--------------------------------------------------------------------------------

(9)                                 This notice is to be delivered to the
Administrative Agent and the applicable Facing Agent prior to 1:00 P.M. (New
York City time) at least 5 Business Days’ (or such shorter period as may be
acceptable to such Facing Agent) prior to the applicable Date of Issuance.

 

(10)                          Insert name of applicable Revolving Borrower and
any applicable Subsidiary or Unrestricted Entity for whose account such Letter
of Credit may also be issued; provided that the requesting Revolving Borrower
shall be the actual account party for all purposes of the Loan Documents for the
requested Letter of Credit and such statement shall not affect such requesting
Revolving Borrower’s reimbursement obligations under the Credit Agreement with
respect to such Letter of Credit.

 

(11)                          Insert the Revolving Facility under which such
Letter of Credit is requested.

 

(3)(12)           Insert Stated Amount of Letter of Credit in Dollars or the
applicable Alternative Currency.

 

--------------------------------------------------------------------------------



 

The beneficiary of the requested Letter of Credit will be
               (4)(13), and such Letter of Credit will have the following
purpose             (5)(14), [include the following terms and
conditions                (6)(15) and will have a stated expiration date of
                      .(7)(16)

 

--------------------------------------------------------------------------------

(4)(13)           Insert name and address of beneficiary.

 

(5)(14)           Insert the purpose of the Letter of Credit

 

(6)(15)           Company, in its discretion, may include a general description
of the specific terms and conditions of the Letter of Credit (all of which terms
and conditions must be acceptable to the respective Facing Agent, in its
discretion).

 

(7)(16)           Expiration date must (x) be one year or less from date of
issuance for any Letter of Credit, unless Company and the Facing Agent otherwise
agree; provided that, any Letter of Credit may be automatically extendable for
periods of up to one year (or such longer period as the applicable Facing Agent
may agree in its discretion) so long as such Letter of Credit provides that the
Facing Agent retains an option, satisfactory to such Facing Agent, to terminate
such Letter of Credit within a specified period of time prior to each scheduled
extension date and (y) occur no later than the Business Day immediately
preceding the Revolver Termination Date in respect of the Multicurrency
Revolving Facility under which such Letter of Credit was issued unless otherwise
agreed by the Facing Agent.

 

--------------------------------------------------------------------------------



 

The undersigned hereby certifies on behalf of                    (8)(17) and not
in his individual capacity that the following statements are true and correct on
the date hereof, and will be true and correct on the date of issuance:

 

(A)  The representations and warranties contained in the Credit Agreement and
the other Loan Documents are each true and correct in all material respects, at
and as of the date hereof, as though made on the date hereof, except to the
extent such representations and warranties are expressly made as of a specified
date, in which event such representations and warranties shall be true and
correct in all material respects as of such specified date; and

 

(B)  no Unmatured Event of Default or Event of Default has occurred and is
continuing as of the date hereof or will result immediately after giving effect
to such Credit Event.

 

A statement of the purpose of the requested Letter of Credit and copies of all
documentation which the Facing Agent has reasonably requested (if any) with
respect to the supported transaction are attached hereto.

 

 

BALL CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(8) (17) Insert name of applicable Revolving Borrower.

 

--------------------------------------------------------------------------------



 

Exhibit 2.15

 

FORM OF

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of the date set forth on the signature
page hereto, entered into pursuant to that certain Credit Agreement, dated as of
March 18, 2016 (, as amended, as of March 9, 2018, as further amended as of
March 25, 2019, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, (the “Credit Agreement”),
by and among Ball Corporation, an Indiana corporation (“Company”), Ball UK
Acquisition Limited, a private limited company registered in England and Wales
with company number 09441371 and whose registered office is at c/o Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14
5DS, United Kingdom, each Other Subsidiary Borrower from time to time party
thereto, the financial institutions from time to time party thereto, as Lenders,
Deutsche Bank AG New York Branch, as Administrative Agent and as Collateral
Agent, and the Facing Agents from time to time party thereto.  Capitalized terms
used herein but not otherwise defined shall have the meaning assigned to such
terms in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, each of the undersigned Subsidiaries of Company wish to join the Credit
Agreement as an Other Subsidiary Borrower, subject in each case to the terms and
conditions thereof.

 

WHEREAS, the parties to this Joinder Agreement wish to amend Schedule 1.1(c) and
Schedule 1.1(d) to the Credit Agreement in the manner hereinafter set forth; and

 

WHEREAS, this Joinder Agreement is entered into pursuant to Section 2.15 of the
Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and in the Credit Agreement, the parties hereto hereby agree as
follows:

 

1.             Each of the undersigned Subsidiaries of Company hereby
acknowledges that it has received and reviewed an executed copy of the Credit
Agreement and the other Loan Documents applicable to such Subsidiary.

 

2.             As of the date hereof, subject to the receipt by the
Administrative Agent of (x) all documentsdocumentation and information required
by Section 2.15(a)(ii)(4) of the Credit Agreement at least 5 Business Days prior
to the date hereof and (y) all other documentation and opinions required by
Section 2.15(a)(ii) of the Credit Agreement at least 5 Business Days prior to
the date hereof, each undersigned Subsidiary of Company shall (a) become an
Other Subsidiary Borrower under the Credit Agreement with respect to the [USD
Revolving Facility][Multicurrency Revolving Facility][Other Revolving Facility]
with the same force and effect as if originally named therein as an Other
Subsidiary Borrower, (b) be bound by all covenants, agreements, consents,
submissions, appointments and acknowledgements attributable to an Other
Subsidiary Borrower under such Facility in the Credit Agreement and (c) perform
all obligations required of it as an Other Subsidiary Borrower under such
Facility by the Credit Agreement.

 

--------------------------------------------------------------------------------



 

3.             Each of the undersigned Subsidiaries of Company hereby represents
and warrants that the representations and warranties with respect to it
contained in, or made or deemed made by it in, Article VI of the Credit
Agreement are true and correct in all material respects, at and as of the date
hereof, as though made on the date hereof, except to the extent such
representations and warranties are expressly made as of a specified date, in
which event such representations and warranties shall be true and correct in all
material respects as of such specified date.

 

4.             Pursuant to Section 2.15 of the Credit Agreement, on the date
hereof, Schedule 1.1(c) and Schedule 1.1(d) to the Credit Agreement shall,
automatically and without any further action, be amended to include the
information set forth on Schedule 1.1(c) and Schedule 1.1(d) attached hereto.
The address and jurisdiction of organization or incorporation of each
undersigned Other Subsidiary Borrower of Company is set forth in Annex I to this
Joinder Agreement.

 

5.             THIS JOINDER AND ANY CLAIMS, CONTROVERSY, DISPUTES OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED ON, ARISING OUT OF OR
RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

[6.           As of the date hereof, [each of] the undersigned listed on Annex
II to this Joinder Agreement is a U.S. Domiciled Foreign Guarantor.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed by its proper and duly authorized officer as of the date set
forth below.

 

Dated as of:

 

 

[NAME OF SUBSIDIARY],

 

as an Other Subsidiary Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Acknowledged:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Schedule 1.1(c) to Joinder Agreement — Revolver Sublimits

 

--------------------------------------------------------------------------------



 

Schedule 1.1(d) to Joinder Agreement — Other Subsidiary Borrowers

 

--------------------------------------------------------------------------------



 

ANNEX I TO JOINDER AGREEMENT

 

Administrative Information

 

--------------------------------------------------------------------------------



 

[ANNEX II TO JOINDER AGREEMENT]

 

U.S. Domiciled Foreign Guarantors

 

--------------------------------------------------------------------------------



 

Exhibit 4.7(f)-1

 

Form of U.S. Tax Compliance Certificate

 

To be completed only by Foreign Lenders or Agents that are not partnerships for
U.S. federal income tax purposes.

 

Reference is hereby made to the Credit Agreement, dated as of March 18, 2016 (,
as amended as of March 9, 2018, as further amended as of March 25, 2019, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, (the “Credit Agreement”) among Borrower, Ball UK
Acquisition Limited, a private limited company registered in England and Wales
with company number 09441371 and whose registered office is at c/o Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14
5DS, United KingdomCorporation, an Indiana corporation (“Company”), each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(f)(ii)(2)(C) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 881(c)(3)(B) or
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments on the Loan(s) are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of a certificate of its non-U.S. Person status on IRS Form W-8BEN-E or
W-8BEN, as applicable (or successor form).  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (ii) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

 

[NAME OF LENDER OR AGENT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:

              

, 20[ ]

 

 

1

--------------------------------------------------------------------------------



 

Exhibit 4.7(f)-2

 

Form of U.S. Tax Compliance Certificate

 

To be completed only by Foreign Participants that are not partnerships for U.S.
federal income tax purposes.

 

Reference is hereby made to the Credit Agreement, dated as of March 18, 2016 (,
as amended as of March 9, 2018, as further amended as of March 25, 2019, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, (the “Credit Agreement”) among Borrower, Ball UK
Acquisition Limited, a private limited company registered in England and Wales
with company number 09441371 and whose registered office is at c/o Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14
5DS, United KingdomCorporation, an Indiana corporation (“Company”), each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(f)(ii)(2)(D) and Section 12.8(b) of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Company within the meaning of Section 881(c)(3)(B) or
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of a certificate of its non-U.S. Person status on IRS Form W-8BEN-E or
W-8BEN, as applicable (or successor form).  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and Administrative
Agent, and (ii) the undersigned shall have at all times furnished the Company
and Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

              

, 20[ ]

 

 

1

--------------------------------------------------------------------------------



 

Exhibit 4.7(f)-3

 

Form of U.S. Tax Compliance Certificate

 

To be completed only by Foreign Participants that are partnerships for U.S.
federal income tax purposes.

 

Reference is hereby made to the Credit Agreement, dated as of March 18, 2016 (,
as amended as of March 9, 2018, as further amended as of March 25, 2019, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, (the “Credit Agreement”) among Borrower, Ball UK
Acquisition Limited, a private limited company registered in England and Wales
with company number 09441371 and whose registered office is at c/o Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14
5DS, United KingdomCorporation, an Indiana corporation (“Company”), each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(f)(ii)(2)(D) and Section 12.8(b) of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Company within the meaning
of Section 881(c)(3)(B) or Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
with respect to such participation are not effectively connected with the
undersigned’s or its partners’/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption:  (i) an
IRS Form W-8BEN-E or W-8BEN, as applicable (or successor form), or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN, as applicable (or
successor form), from each of itssuch partners’/members’ beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and Administrative
Agent and (ii) the undersigned shall have at all times furnished the Company and
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

              

, 20[ ]

 

 

--------------------------------------------------------------------------------



 

Exhibit 4.7(f)-4

 

Form of U.S. Tax Compliance Certificate

 

To be completed only by Foreign Lenders or Agents that are partnerships for U.S.
federal income tax purposes.

 

Reference is hereby made to the Credit Agreement, dated as of March 18, 2016 (,
as amended as of March 9, 2018, as further amended as of March 25, 2019, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, (the “Credit Agreement”) among Borrower, Ball UK
Acquisition Limited, a private limited company registered in England and Wales
with company number 09441371 and whose registered office is at c/o Skadden,
Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14
5DS, United KingdomCorporation, an Indiana corporation (“Company”), each Other
Subsidiary Borrower from time to time party thereto, the financial institutions
from time to time party thereto, as Lenders, Deutsche Bank AG New York Branch,
as Administrative Agent and as Collateral Agent, and the Facing Agents from time
to time party thereto.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(f)(ii)(2)(D) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to the Credit Agreement
or any other Loan Document, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 881(c)(3)(B) or
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments on the
Loan(s) are not effectively connected with the undersigned’s or its
partners’/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN-E or W-8BEN, as applicable (or successor form), or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN, as applicable (or
successor form), from each of itssuch partners’/members’ beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and Administrative
Agent, and (ii) the undersigned shall have at all times furnished the Company
and Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER OR AGENT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

              

, 20[ ]

 

 

2

--------------------------------------------------------------------------------



 

Exhibit 5.1(a)(ii)

 

FORM OF GUARANTY

 

THIS GUARANTY, dated as of [             , 2016] (as amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”), is made
by each of the undersigned (each, a “Guarantor” and, together with any other
entity that becomes a party hereto pursuant to Section 26 hereof, collectively,
the “Guarantors”).  Except as otherwise defined herein, terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of the Credit Agreement dated [             ,
2016] (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Ball Corporation, an Indiana
corporation (the “Company”), Ball UK Acquisition Limited, a private limited
company registered in England and Wales with company number 09441371 and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other Subsidiary
Borrower (as defined therein), the financial institutions from time to time
party thereto (the “Lenders”), and Deutsche Bank AG New York Branch, as
Administrative Agent and Deutsche Bank AG New York Branch, as Collateral Agent
(the Lenders, Administrative Agent, and Collateral Agent are herein called the
“Bank Creditors”), the Lenders have agreed to make Loans and to issue, and
participate in Letters of Credit as contemplated therein;

 

WHEREAS, Borrowers and/or one or more of their Subsidiaries may from time to
time be party to one or more Swap Contracts as permitted by Section 8.2(e) of
the Credit Agreement (each such agreement or arrangement with an Other Creditor
(as hereinafter defined), other than Excluded Swap Obligations (as hereinafter
defined), a “Swap Contract”), with a Lender or an Affiliate of a Lender (each
such Lender or Affiliate, collectively, the “Other Creditors” and together with
the Bank Creditors, are herein called the “Secured Creditors”);

 

WHEREAS, each Guarantor, other than Company, is either (i) a Domestic Subsidiary
of Company or (ii) U.S. Domiciled Foreign Guarantor;

 

WHEREAS, in connection with the Credit Agreement, the execution and delivery of
this Guaranty is a condition precedent to the effectiveness of the obligations
of the Lenders to make Loans and to issue, and participate in Letters of Credit
under the Credit Agreement; and

 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by
Borrowers under the Credit Agreement and the entering into of Swap Contracts
and, accordingly, desires to execute this Guaranty in order to satisfy the
conditions described in the preceding paragraph and to induce the Lenders to
make Loans to Borrowers and Other Creditors to enter into Swap Contracts with
Borrowers and/or their Subsidiaries;

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:

 

1.                                      Each Guarantor, jointly and severally,
irrevocably and unconditionally guarantees, as primary obligor and not as
surety:  (i) to the Bank Creditors the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of (A) the principal of
and interest on the Notes issued by, and the Loans made to, each Borrower under
the Credit Agreement and all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit and (B) all other obligations (including, without
limitation, all Obligations and all obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due) and
liabilities owing by each Borrower to the Bank Creditors under the Credit
Agreement (including, without limitation, indemnities, fees and interest
thereon) and the other Loan Documents to which any Borrower is a party, whether
now existing or hereafter incurred under, arising out of or in connection with
the Credit Agreement or any such other Loan Document and the due performance and
compliance with the terms of the Loan Documents by each Borrower (all such
principal, interest, liabilities and obligations under this clause (i), except
to the extent consisting of obligations or liabilities with respect to Excluded
Swap Obligations or Swap Contracts, being herein collectively called the “Loan
Document Obligations”); and (ii) to each Other Creditor the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
owing by each Borrower now existing or hereafter incurred under, arising out of
or in connection with any Swap Contract, whether such Swap Contract is now in
existence or hereafter arising, and the due performance and compliance by each
Borrower with all of the terms, conditions and agreements contained therein (all
such obligations and liabilities under this clause (ii) being herein
collectively called the “Other Obligations,”, and together with the Loan
Document Obligations are herein collectively called the “Guaranteed
Obligations”), provided that (i) solely with respect to the U.S. Domiciled
Foreign Guarantors, the Guaranteed Obligations shall not include, and no U.S.
Domiciled Foreign Guarantor shall guaranty or be liable with respect to, any
Obligations of a U.S. Credit Party and (ii) the maximum amount payable by each
Guarantor hereunder shall at no time exceed the Maximum Amount (as hereinafter
defined) of such Guarantor.  As used herein, “Maximum Amount” of any Guarantor
means the lesser of the amount of the Guaranteed Obligations and the highest
amount of aggregate liability under this Guaranty which is valid and enforceable
as determined in any action or proceeding involving any state, federal or
foreign bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer or
other law affecting the rights of creditors generally.  Subject to the proviso
in the second preceding sentence, each Guarantor understands, agrees and
confirms that the Secured Creditors may enforce this Guaranty up to the full
amount of the Guaranteed Obligations against each Guarantor without proceeding
against any other Guarantor or any Borrower, or against any security or
collateral for the Guaranteed Obligations, or under any other guaranty covering
all or a portion of the Guaranteed Obligations.  All payments by each Guarantor
under this Guaranty shall be made on the same basis, and subject to the same
limitations, as payments by each Borrower are made under the Credit Agreement,
including Sections 4.6 and 4.7 thereof.

 

2.                                      Additionally, each Guarantor, jointly
and severally, unconditionally and irrevocably, guarantees the payment of any
and all Guaranteed Obligations of each Borrower to the Secured Creditors whether
or not due or payable by such Borrower upon the occurrence of any of the events
specified in Sections 10.1(e) or (f) of the Credit Agreement with respect to
such Borrower, and unconditionally, jointly and severally, promises to pay such
Guaranteed Obligations of such Borrower to the Secured Creditors, or order, on
demand, in lawful money of the United States or the applicable Alternative
Currency, as the case may be.

 

--------------------------------------------------------------------------------



 

3.                                      Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of such Guarantor’s obligations under this Guaranty
in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this subsection for the Maximum Amount of
such liability that can be hereby incurred without rendering its obligations
under this subsection, or otherwise under this Guaranty, voidable under
applicable state, federal or foreign bankruptcy, insolvency, fraudulent
conveyance, fraudulent transfer or other law affecting the rights of creditors
generally, and not for any greater amount).  The obligations of each Qualified
ECP Guarantor under this subsection shall remain in full force and effect until
the termination of this Guaranty in accordance with Section 27.  Each Qualified
ECP Guarantor intends that this subsection constitute, and this subsection shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section la(18)(A)(v)(II) of
the Commodity Exchange Act.

 

As used in this Guaranty, the following terms have the following meanings:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1,
et seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.”

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

4.                                      The liability of each Guarantor
hereunder is exclusive and independent of any security or collateral for or
other guaranty of the Guaranteed Obligations of any Borrower whether executed by
such Guarantor, any other Guarantor, any other guarantor or by any other party,
and the liability of each Guarantor hereunder shall not be affected or impaired
by (i) any direction as to application of payment by any Borrower or by any
other party, (ii) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Guaranteed Obligations
of any Borrower, (iii) any payment on or in reduction of any such other guaranty
or undertaking, (iv) any dissolution, termination or increase, decrease or
change in personnel by any Borrower or (v) any payment made to any Secured
Creditor on the Guaranteed Obligations which any Secured Creditor repays any

 

--------------------------------------------------------------------------------



 

Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding in any jurisdiction.

 

5.                                      The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor or any Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or any Borrower and whether or not any
other Guarantor, any other guarantor of any Borrower or any Borrower be joined
in any such action or actions.  Each Guarantor waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  Any payment by any Borrower or
other circumstance which operates to toll any statute of limitations as to any
Borrower shall operate to toll the statute of limitations as to each Guarantor.

 

6.                                      Each Guarantor hereby waives (to the
fullest extent permitted by applicable law) notice of acceptance of this
Guaranty and notice of any liability to which it may apply, promptness,
diligence, presentment, demand of payment, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor or any other guarantor or
any Borrower).

 

7.                                      Any Secured Creditor may (to the fullest
extent permitted by applicable law) at any time and from time to time in
accordance with the applicable provisions of the Credit Agreement without the
consent of, or notice to, Guarantor, without incurring responsibility to such
Guarantor and without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

 

(a)                                 change the manner, place or terms of payment
of, and/or change or extend the time of payment of, renew, increase, accelerate
or alter, any of the Guaranteed Obligations (including any increase or decrease
in the rate of interest thereon), any security or collateral therefor, or any
liability incurred directly or indirectly in respect thereof (other than any
agreement between any Secured Creditor and one or more Guarantors specifically
modifying or amending the terms of this Guaranty), and the guaranty herein made
shall apply to the Guaranteed Obligations as so changed, extended, renewed or
altered;

 

(b)                                 take and hold security for payment of the
Guaranteed Obligations and sell, exchange, release, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

 

(c)                                  exercise or refrain from exercising any
rights against any Borrower or others or otherwise act or refrain from acting;

 

(d)                                 release or substitute any one or more other
endorsers or other guarantors who are liable for the Guaranteed Obligations;

 

(e)                                  settle or compromise any of the Guaranteed
Obligations, any security therefor or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Secured Creditors;

 

--------------------------------------------------------------------------------



 

(f)                                   apply any sums by whomsoever paid or
howsoever realized to any liability or liabilities of any Borrower to the
Secured Creditors, regardless of what liability or liabilities of any Borrower
remain unpaid;

 

(g)                                 consent to or waive any breach of, or any
act, omission or default under, any of the Swap Contracts, the Loan Documents or
any of the instruments or agreements referred to therein, or otherwise amend,
modify or supplement any of the Swap Contracts, the Loan Documents (other than
this Guaranty) or any of such other instruments or agreements in accordance with
their respective terms; and/or

 

(h)                                 act or fail to act in any manner referred to
in this Guaranty which may deprive such Guarantor of its right to subrogation
against any Borrower to recover full indemnity for any payments made pursuant to
this Guaranty.

 

8.                                      No invalidity, irregularity or
unenforceability of all or any part of the Guaranteed Obligations or of any
security therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full of the Loan Document Obligations.

 

9.                                      This Guaranty is a continuing one and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.  No failure or
delay on the part of any Secured Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein expressly specified are cumulative
and not exclusive of any rights or remedies which any Secured Creditor would
otherwise have.  No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand.  It
is not necessary for any Secured Creditor to inquire into the capacity or powers
of any Borrower or any of its Subsidiaries or the officers, directors, partners
or agents acting or purporting to act on its behalf, and any indebtedness made
or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

10.                               Any indebtedness of any Borrower now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness of
any Borrower to the Secured Creditors; and such indebtedness of any Borrower to
any Guarantor, if Administrative Agent, after an Event of Default has occurred
and is continuing, so requests, shall be collected, enforced and received by
such Guarantor for the benefit of the Secured Creditors and be paid over to
Administrative Agent on behalf of the Secured Creditors on account of the
Guaranteed Obligations of the Borrowers to the Secured Creditors, but without
affecting or impairing in any manner the liability of such Guarantor under the
other provisions of this Guaranty.  Without limiting the generality of the
foregoing, each Guarantor hereby agrees with the Secured Creditors that it will
not exercise any right of subrogation which it may at any time otherwise have as
a result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Loan Document Obligations have been
irrevocably paid in full in cash and all Commitments have been terminated (other
than indemnity and other contingent obligations described in the Credit
Agreement that expressly survive termination and for which no claim has been
asserted).

 

11.                               (a)  Each Guarantor waives (to the fullest
extent permitted by applicable law) any right to require the Secured Creditors
to:  (i) proceed against any Borrower, any other Guarantor, any other guarantor
of any Borrower or any other party; (ii) proceed against or exhaust any security
or collateral held from any Borrower, any other Guarantor, any other guarantor
of any Borrower or any other

 

--------------------------------------------------------------------------------



 

party; or (iii) pursue any other remedy in the Secured Creditors’ power
whatsoever.  Each Guarantor waives (to the fullest extent permitted by
applicable law) any defense based on or arising out of any defense of any
Borrower, any other Guarantor, any other guarantor of any Borrower or any other
party other than payment in full of the Loan Document Obligations, including,
without limitation, any defense based on or arising out of the disability of any
Borrower, any other Guarantor, any other guarantor of any Borrower or any other
party, or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
other than payment in full of the Loan Document Obligations.  The Secured
Creditors may, at their election and in accordance with Section 12 hereof,
foreclose on any security or collateral held by Administrative Agent, Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, (to the extent such sale is in accordance with the terms of the Loan
Documents and is permitted by applicable law), or exercise any other right or
remedy the Secured Creditors may have against any Borrower or any other party,
or any security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Loan Document Obligations have been
irrevocably paid in full in cash and all Commitments have been terminated (other
than indemnity and other contingent obligations that expressly survive the
termination of the Credit Agreement and with respect to which no claim has been
asserted).  Each Guarantor waives any defense arising out of any such election
by the Secured Creditors, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any Borrower or any other party or any security.

 

(b)                                 Each Guarantor waives all presentments,
demands for performance, protests and notices, including, without limitation,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation or incurring
of new or additional indebtedness.  Each Guarantor assumes all responsibility
for being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that the Secured
Creditors shall have no duty to advise any Guarantor of information known to
them regarding such circumstances or risks.

 

12.                               The Secured Creditors agree that this Guaranty
may be enforced only by the action of Administrative Agent acting upon the
instructions of the Required Lenders and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by
Administrative Agent for the benefit of the Secured Creditors upon the terms of
this Guaranty and the Security Documents.  The Secured Creditors further agree
that this Guaranty may not be enforced against any director, officer, employee,
or stockholder of any Guarantor (except to the extent such stockholder is also a
Guarantor hereunder).

 

13.                               In order to induce the Lenders to make the
Loans and issue (or participate in) Letters of Credit as provided in the Credit
Agreement, and in order to induce the Other Creditors to execute, deliver and
perform the Swap Contracts, each Guarantor represents, warrants and covenants
that:

 

(i)                                    Such Guarantor (i) is a duly organized
and validly existing organization in good standing under the laws of the
jurisdiction of its organization (to the extent that such concept exists in such
jurisdiction), (ii) has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (iii) is duly qualified and is authorized to do business and
is in good standing (to the extent such concept exists in the relevant
jurisdiction) in each other jurisdiction where the ownership, leasing or
operation of property or the conduct of its business requires such
qualification, except in the case of clause (i) (as to good standing), (ii) and
(iii) where such failure to do so, would not reasonably be expected to have a
Material Adverse Effect.

 

--------------------------------------------------------------------------------

 



 

(j)            Such Guarantor has the organizational power and authority to
execute and deliver this Guaranty and to perform its obligations hereunder and
has taken all necessary action to authorize the execution, delivery and
performance by it of this Guaranty.  Such Guarantor has duly executed and
delivered this Guaranty and this Guaranty constitutes the legal, valid and
binding obligation of such Guarantor enforceable in accordance with its terms,
except to the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

 

(k)           The execution and delivery by such Guarantor of this Guaranty and
the performance of such Guarantor’s obligations hereunder do not (i) contravene
any provision of any Requirement of Law applicable to such Guarantor, except for
such contraventions that would not reasonably be expected to have a Material
Adverse Effect, (ii) conflict with or result in any breach of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents) upon any
of the property or assets of such Guarantor pursuant to the terms of any
Contractual Obligation to which such Guarantor is a party or by which it or any
of its assets or property is bound, except for such contraventions, conflicts,
breaches or defaults that would not be reasonably likely to have a Material
Adverse Effect, (iii) violate any provision of any Organizational Document of
such Guarantor except for such violations that would not reasonably be expected
to have a Material Adverse Effect, (iv) require any approval of stockholders or
(v) require any material approval or consent of any Person (other than a
Governmental Authority) except filings, consents, or notices which have been
made, obtained or given and except as set forth on Schedule 6.3 of the Credit
Agreement or that the failure to obtain would not reasonably be expected to have
a Material Adverse Effect.

 

(l)            Except as set forth on Schedule 6.4 of the Credit Agreement and
except for filings necessary to create or perfect security interests in the
Collateral, except as have been obtained, waived or made prior to the Closing
Date, and except where the failure to obtain the same would not reasonably be
expected to have a Material Adverse Effect, no material order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except as have been obtained or made on or prior to the
Closing Date and except for any reports required to be filed by Company or any
Borrower with the SEC), or exemption by, any Governmental Authority is required
to authorize, or is required in connection with, (i) the execution and delivery
of this Guaranty or the performance of the obligations hereunder or (ii) the
legality, validity, binding effect or enforceability of this Guaranty.

 

(m)          There are no actions, suits or proceedings pending or, to the best
knowledge of such Guarantor, threatened that would reasonably be expected to
have a Material Adverse Effect.

 

14.          Each Guarantor covenants and agrees that on and after the date
hereof and until the Termination Date (as defined below), such Guarantor shall
take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Articles VII or VIII of the Credit Agreement
relating to such Guarantor or any of its Subsidiaries, and so that no Event of
Default, is caused by the actions of such Guarantor or any of its Subsidiaries.

 

15.          The Guarantors hereby jointly and severally agree to pay all
reasonable and documented out-of-pocket costs and expenses of each Secured
Creditor in connection with the enforcement of this Guaranty (including, without
limitation, the reasonable fees and out-of-pocket expenses of only one primary
counsel and one local counsel in each jurisdiction where applicable for all

 

--------------------------------------------------------------------------------



 

the Secured Creditors, taken as a whole, plus one additional counsel where
necessary in the event of a conflict of interest).

 

16.          This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of the Bank Creditors and
their successors and permitted assigns and the Other Creditors.

 

17.          Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except with the written consent of each
Guarantor directly affected thereby and the Required Lenders (or to the extent
required by Section 12.1 of the Credit Agreement, with the written consent of
each Lender) at all times prior to the time on which all Loan Document
Obligations have been irrevocably paid in full in cash; provided, however, that
any change, waiver, modification or variance affecting the rights and benefits
of a single Class (as defined below) of Secured Creditors (and not all Secured
Creditors in a like or similar manner) shall require the written consent of the
Requisite Creditors (as defined below) of such Class of Creditors; and provided,
further, that (i) any addition of a Guarantor hereunder shall not constitute a
change, waiver, discharge, termination, amendment or other modification hereto
for the purposes of this Section 17, and the addition of any such Guarantor
shall be effective upon the delivery of a Supplement (as defined below) to
Administrative Agent by the applicable Guarantor and (ii) any release of a
Guarantor hereunder permitted by Section 12.19 of the Credit Agreement shall not
constitute a change, waiver, discharge, termination, amendment of other
modification hereto for the purposes of this Section 17 and the release of a
Guarantor shall be effective upon delivery of such Guarantor of a release
executed by Administrative Agent (which release Administrative Agent is
authorized to execute and deliver to the extent provided in Section 12.19(b) of
the Credit Agreement).  For the purpose of this Guaranty the term “Class” shall
mean each class of Secured Creditors, i.e., whether (A) the Bank Creditors as
holders of the Loan Document Obligations or (B) the Other Creditors as the
holders of the Other Obligations.  For the purpose of this Guaranty, the term
“Requisite Creditors” of any Class shall mean each of (i) with respect to the
Loan Document Obligations, the Required Lenders and (ii) with respect to the
Other Obligations, the holders of at least a majority of all obligations
outstanding from time to time under the Swap Contracts.

 

18.          Each Guarantor acknowledges that an executed (or conformed) copy of
each of the Loan Documents and Swap Contracts in existence as of the date hereof
has been made available to its principal executive officers.

 

19.          In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Secured
Creditor is hereby authorized at any time or from time to time, without notice
to any Guarantor or to any other Person, any such notice being expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Secured
Creditor to or for the credit or the account of such Guarantor, against and on
account of the obligations and liabilities of such Guarantor to such Secured
Creditor under this Guaranty, irrespective of whether or not such Secured
Creditor shall have made any demand hereunder.  Each Secured Creditor agrees to
use reasonable efforts to notify Company and Administrative Agent after any such
setoff and application made by such Secured Creditor.

 

20.          All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 12.3 of the Credit
Agreement; provided that notices and communications to (a) the Guarantors, shall
be directed to the Guarantors, at the address of Company as provided in and in
accordance with Section 12.3 of the Credit Agreement, (b) the Bank Creditors,
shall be directed to Administrative Agent, Collateral Agent or the Lenders, as
applicable, at the address of such party as provided in and in accordance with
Section 12.3 of the Credit Agreement, and (c) any Other

 

--------------------------------------------------------------------------------



 

Creditor at such address as such Other Creditor shall have specified in writing
to the Guarantors and Administrative Agent.

 

21.          If claim is ever made upon any Secured Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrowers), then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
other instrument evidencing any liability of any Borrower, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

 

22.          (a) ANY LEGAL ACTION OR PROCEEDING BROUGHT AGAINST ANY PARTY HERETO
ARISING OUT OF OR RELATING HERETO, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR COURTS OF
THE UNITED STATES FOR THE SOUTHERN DIASTRICT OF NEW YORK, AND BY EXECUTING AND
DELIVERING THIS GUARANTY, EACH PARTY HERETO, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, IRREVOCABLY (1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NON
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (3) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 20; (4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(3) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAKING; AND (5) AGREES THE SECURED CREDITORS RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY PARTY HERETO IN THE COURTS OF ANY OTHER JURISDICTION.

 

(b)           EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)           EACH OF THE PARTIES TO THIS GUARANTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING
WITHOUT LIMITATION, THOSE REFERRED TO IN CLAUSE (a) ABOVE, IN RESPECT TO ANY
MATTER ARISING OUT OF OR DIRECTLY RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(d)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------



 

23.          In the event that (a) all of the Capital Stock of one or more
Guarantors is sold, conveyed, transferred or otherwise disposed of or liquidated
in compliance with the requirements of Section 8.3, Section 8.4, or Section 8.6
of the Credit Agreement (or such sale, conveyance, transfer or other disposition
or liquidation is otherwise expressly permitted by the Credit Agreement or  has
been approved in writing by the Required Lenders (or all Lenders if required by
Section 12.1 of the Credit Agreement)) and the proceeds of such sale,
disposition or liquidation are applied in accordance with the provisions of the
Credit Agreement, to the extent applicable, or (b) a Guarantor is required to be
released pursuant to the provisions of Section 12.19(b)(iii) of the Credit
Agreement, such Guarantor shall be released from this Guaranty and this Guaranty
shall, as to each such Guarantor or Guarantors, terminate, and have no further
force or effect (it being understood and agreed that the sale of one or more
Persons that own, directly or indirectly, all of the capital stock or
partnership interests of any Guarantor shall be deemed to be a sale of such
Guarantor for the purposes of this Section 23).

 

24.          This Guaranty and any amendments or supplements hereto may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  A set of counterparts executed by all the parties hereto shall be
lodged with the Borrowers and Administrative Agent.

 

25.          All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense.

 

26.          It is understood and agreed that any Subsidiary of Company that is
required to become a party to this Guaranty after the Closing Date pursuant to
Section 7.12 of the Credit Agreement shall automatically become a Guarantor
hereunder upon the execution and delivery by such Subsidiary of an instrument
substantially in the form of Exhibit A hereto (a “Supplement”) and the delivery
of same to Administrative Agent, with the same force and effect as if originally
named as a party herein.  The execution and delivery of any instrument adding an
additional party to this Guaranty shall not require the consent of any party
hereunder or of any Secured Creditor.  The rights and obligations of each party
hereunder shall remain in full force and effect notwithstanding the addition of
any new party hereto.

 

27.          On the Termination Date, this Guaranty shall automatically
terminate (provided that all indemnities set forth herein shall survive such
termination) and Administrative Agent, at the request and expense of the
relevant Guarantor, will execute and deliver to such Guarantor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Guaranty.  As used in this Guaranty, “Termination Date” shall mean the date upon
which the Total Commitment have been terminated, no Note under the Credit
Agreement is outstanding (and all Loans have been repaid in full), all Letters
of Credit have been terminated or Cash Collateralized pursuant to the Credit
Agreement and all Loan Document Obligations then outstanding (other than any
contingent indemnities described herein and in the Credit Agreement that
expressly survive termination thereof and for which no claim has been asserted)
have been irrevocably paid in full in cash.

 

[signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

Domestic Subsidiaries:

 

 

 

 

BALL CORPORATION

 

 

 

 

 

BALL ADVANCED ALUMINUM TECHNOLOGIES CORP.

 

 

 

 

 

BALL AEROSOL AND SPECIALTY CONTAINER HOLDING CORP.

 

 

 

 

 

BALL AEROSOL AND SPECIALTY CONTAINER INC.

 

 

 

 

 

BALL AEROSPACE & TECHNOLOGIES CORP.

 

 

 

 

 

BALL ASIA SERVICES LIMITED

 

 

 

 

 

BALL CONTAINER LLC

 

 

 

 

 

BALL CORPORATION, a Nevada corporation

 

 

 

 

 

BALL GLASS CONTAINERS, INC.

 

 

 

 

 

BALL GLOBAL BUSINESS SERVIES CORP.

 

 

 

 

 

BALL HOLDINGS CORP.

 

 

 

 

 

BALL HOLDINGS LLC

 

 

 

 

 

BALL METAL BEVERAGE CONTAINER CORP.

 

 

 

 

 

BALL METAL CONTAINRE COROPORATION

 

 

 

 

 

BALL METAL CONTAINER CORPORATION

 

[SIGNATURE PAGE TO GUARANTY]

 

--------------------------------------------------------------------------------



 

 

BALL METAL FOOD CONTAINER (OAKDALE), LLC

 

 

 

 

 

BALL METAL FOOD CONTAINER, LLC

 

 

 

 

 

BALL PACKAGING, LLC

 

 

 

 

 

BALL TECHNOLOGIES HOLDINGS CORP.

 

 

 

 

 

LATAS DE ALUMINIO BALL, INC.

 

 

 

 

 

USC MAY VERPACKUNGEN HOLDING INC.

 

 

 

U.S. Domiciled Foreign Guarantors:

 

 

 

 

BALL DELAWARE HOLDINGS, LLC

 

 

 

BALL INTERNATIONAL LLC

 

 

 

BALL PAN-EUROPEAN HOLDINGS, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO GUARANTY]

 

--------------------------------------------------------------------------------



 

Accepted and Agreed to:

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO GUARANTY]

 

--------------------------------------------------------------------------------



 

EXHIBIT A
GUARANTY

 

ADDITION OF NEW GUARANTOR TO GUARANTY (this “Instrument”), dated as of
                    ,       , amending that certain Guaranty, dated as of
[             , 2016] (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), by the Guarantors (the
“Guarantors”) party thereto in favor of the Secured Creditors.

 

Reference is made to the Credit Agreement dated [             , 2016] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Ball Corporation, an Indiana corporation (the
“Company”), Ball UK Acquisition Limited, a private limited company registered in
England and Wales with company number 09441371 and whose registered office is at
c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf,
London E14 5DS, United Kingdom, each Other Subsidiary Borrower (as defined
therein), the financial institutions from time to time party thereto (the
“Lenders”), and Deutsche Bank AG New York Branch, as Administrative Agent and
Deutsche Bank AG New York Branch, as Collateral Agent for the Lenders, pursuant
to which the Lenders have agreed to make Loans and to issue, and participate in
Letters of Credit as contemplated therein.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement or, if not therein defined, in
the Credit Agreement.

 

The Guarantors have entered into the Agreement in order to induce the Lenders to
extend credit pursuant to the Credit Agreement and to induce the Other Creditors
to extend Swap Contracts.  Pursuant to Section 26 of the Agreement, the
undersigned is required to enter into the Agreement as a Guarantor.  Section 26
of the Agreement provides that additional parties may become Guarantors under
the Agreement by execution and delivery of an instrument substantially in the
form of this Instrument.  The undersigned (the “New Party”) is executing this
Instrument in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Agreement in order to induce the Lenders to extend and
continue the extension of credit pursuant to the Credit Agreement.

 

Accordingly, the New Party agrees as follows:

 

SECTION 1.         In accordance with the Agreement, the New Party by its
signature below becomes a party to the Agreement as of the date hereof with the
same force and effect as if originally named therein as a party and the New
Party hereby (a) agrees to all the terms and warrants that the representations
and warranties made by it as a party thereunder are true and correct in all
material respects on and as of the date hereof.  Each reference to a “Guarantor”
in the Agreement shall be deemed to include the New Party.  The Agreement is
hereby incorporated herein by reference.

 

SECTION 2.         The New Party represents and warrants to Administrative Agent
and the Secured Creditors that this Instrument has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

SECTION 3.         This Instrument may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Instrument shall become effective when
Administrative Agent shall have received a counterpart of this Instrument that
bears the signature of the New Party.

 

--------------------------------------------------------------------------------



 

SECTION 4.         Except as expressly supplemented hereby, the Agreement shall
remain in full force and effect.

 

SECTION 5.        THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.         All communications and notices hereunder shall be in writing
and given as provided in the Agreement.  All communications and notices
hereunder to the New Party shall be given to it pursuant to and in accordance
with in Section 20 of the Agreement.

 

IN WITNESS WHEREOF, the New Party has duly executed this Addition of New
Guarantor to Guaranty as of the day and year first above written.

 

 

[NAME OF NEW PARTY],

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit 5.1(a)(iii)

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of          , is made by each of
the undersigned (each, other than the Pledgee, a “Pledgor” and, together with
any other entity that becomes a party hereto pursuant to Section 24 hereof,
collectively, the “Pledgors”), to Deutsche Bank AG New York Branch, as the
Collateral Agent (the “Pledgee”) for its benefit and the benefit of (i) the
Lenders, the Facing Agents and the Administrative Agent (each as defined below)
under the Credit Agreement hereinafter referred to (such Lenders, such Facing
Agents, the Pledgee and the Administrative Agent are hereinafter called the
“Bank Creditors”) and (ii) if one or more Lenders (or any Affiliate thereof) is
a party to one or more Swap Contracts with a Credit Party, such Lender or such
Affiliate, in each case solely to the extent that such Person remains a Lender
or an Affiliate of a Lender (collectively, the “Other Creditors” and, together
with the Bank Creditors, are hereinafter called the “Secured Creditors”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of the Credit Agreement dated as of March 18,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Ball Corporation, an Indiana
corporation (the “Company”), Ball UK Acquisition Limited, a private limited
company registered in England and Wales with company number 09441371 and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other Subsidiary
Borrower (as defined therein) from time to time party thereto, the financial
institutions from time to time party thereto, as lenders (the “Lenders”), and
Deutsche Bank AG New York Branch, as administrative agent for the Lenders (the
“Administrative Agent”), the Pledgee, and the Facing Agents (as defined therein)
from time to time party thereto, the Lenders have agreed to make Loans and to
issue, and participate in Letters of Credit as contemplated therein;

 

WHEREAS, pursuant to that certain Guaranty (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”) dated as of March 18,
2016, Company and certain Subsidiaries of Company have guaranteed to the Secured
Creditors the payment when due of the Applicable Guaranteed Obligations;

 

WHEREAS, it is a condition to each of the above-described extensions of credit
that each Pledgor shall have executed and delivered this Agreement; and

 

WHEREAS, each Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph;

 

NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
makes the following representations and warranties to the Pledgee for the
benefit of the Secured Creditors

 

--------------------------------------------------------------------------------



 

and hereby covenants and agrees with the Pledgee for the benefit of the Secured
Creditors as follows:

 

1.     SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure, in respect of each Pledgor:

 

(i)    (A) with respect to each Pledgor that is a Guarantor, the Applicable
Guaranteed Obligations of such Pledgor and (B) with respect to each Pledgor that
is a Borrower, the Obligations of such Pledgor, in the case of clauses (A) and
(B) other than, in each case, Excluded Swap Obligations;

 

(ii)   in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities referred to in clause (i) above, after
an Event of Default shall have occurred and be continuing, the reasonable
expenses of preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral granted by such Pledgor, or of any exercise by the
Pledgee of its rights hereunder in respect of or relating to such Collateral,
together with reasonable attorneys’ fees and court costs, but excluding any
Taxes and Excluded Taxes; and

 

(iii)  all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement from such Pledgor under Section 12.4 of
the Credit Agreement;

 

provided that, notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) the obligations of each Foreign Pledgor under this
Agreement or any other Loan Document shall be separate and distinct from the
obligations of each Domestic Pledgor, and shall be expressly limited to the
obligations of such Foreign Pledgor as set forth herein and (y) no pledge,
grant, lien or security interest in any Collateral of a Foreign Pledgor shall
secure, and no payment of any amount by a Foreign Pledgor (in its capacity as
such) under a Loan Document, and no portion of any Collateral of a Foreign
Pledgor or any proceeds thereof, in each case shall be for the account of, or
reduce the Secured Obligations of, any Person other than a Foreign Borrower (the
foregoing, collectively, the “Secured Obligations,” it being acknowledged and
agreed that the “Secured Obligations” shall include extensions of credit
described above, whether outstanding on the date of this Agreement or extended
from time to time after the date of this Agreement (including, but not limited
to, any such credit extension to any Other Subsidiary Borrower that may become a
party to the Credit Agreement pursuant to Section 2.15 thereof after the date
hereof). In furtherance of the foregoing, the liability of each Foreign Pledgor
for the payment and performance of the covenants, representations and warranties
set forth in this Agreement and the other Loan Documents shall be several from
and not joint with the obligations of any Domestic Pledgor.

 

--------------------------------------------------------------------------------



 

2.              DEFINITION OF SECURITIES, ETC.

 

2.1.         Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
The following terms, as used in this Agreement, shall have the following
meanings:

 

“Additional Pledged Securities” means, with respect to a Pledgor at any time,
all of the issued and outstanding Capital Stock (other than Initial Pledged
Securities) of each Wholly-Owned Domestic Subsidiary and each first-tier
Wholly-Owned Foreign Subsidiary, in each case that is an Other Subsidiary
Borrower or a Material Subsidiary and not an Excluded Subsidiary, owned by such
Pledgor at such time; provided that at no time shall any Excluded Securities
constitute “Additional Pledged Securities”.

 

“Applicable Guaranteed Obligations” has the meaning given to such term in the
Guaranty.

 

“Collateral” has the meaning given to such term in Section 3.1 of this
Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1,
et seq.), as amended from time to time, and any successor statute.

 

“Domestic Pledgor” means each Pledgor identified on Annex A on the date hereof
other than Ball International, LLC and Ball Pan-European Holdings, LLC, and any
Person that becomes a party hereto pursuant to Section 24 hereof, that in each
case is a Domestic Subsidiary.

 

“Excess Foreign Subsidiary Stock” shall have the meaning given to such term in
the definition of “Excluded Securities” in Section 2.1 of this Agreement.

 

“Excluded Securities” means (a) solely with respect to a Domestic Pledgor at any
time, to the extent securing Secured Domestic Obligations, any Capital Stock
either (i) in excess of 65% of the Capital Stock of any first-tier Foreign
Subsidiary or any first-tier U.S. Domiciled Foreign Guarantor or (ii) in excess
of 65% of the total combined voting power of all classes of stock of such
Subsidiary entitled to vote, in each case owned by such Domestic Pledgor at such
time (such excess referred to in clauses (i) or (ii) hereof, the “Excess Foreign
Subsidiary Stock”) (b) solely with respect to a Foreign Pledgor at any time, any
Capital Stock to the extent the pledge of such Capital Stock would secure any
Secured Domestic Obligations, (c) any Capital Stock of any Excluded Subsidiary
and (d) any Capital Stock to the extent the pledge of such Capital Stock would
violate one or more Exclusion Principles.

 

“Excluded Swap Obligation” means, with respect to any Pledgor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Pledgor of, or the grant by such Pledgor of a security interest to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Pledgor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Pledgor or the grant of
such security interest becomes effective with respect to such Swap Obligation. 
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion

 

--------------------------------------------------------------------------------



 

of such Swap Obligation that is attributable to swaps for which such guarantee
or security interest is or becomes illegal.

 

“Exclusion Principles” means the limitations, prohibitions and restrictions
contained in the proviso to the definition of Secured Obligations, the
definition of Agreed Guaranty and Security Principles, and in Sections 7.12,
7.14 and 12.22 of the Credit Agreement.

 

“Foreign Pledgor” means each Pledgor that is not a Domestic Pledgor.

 

“Initial Pledged Securities” has the meaning given to such term in Section 3.1
of this Agreement.

 

“Pledged Securities” means, without duplication, the Initial Pledged Securities
and the Additional Pledged Securities.

 

“Primary Obligations” has the meaning given to such term in Section 9(b) of this
Agreement.

 

“Pro Rata Share (Pledge Agreement)” has the meaning given to such term in
Section 9(b) of this Agreement.

 

“Secondary Obligations” has the meaning given to such term in Section 9(b) of
this Agreement.

 

“Secured Domestic Obligations” means, solely with respect to each Domestic
Pledgor, the Secured Obligations of such Domestic Pledgor, but excluding any
guaranty of, or related obligations, covenants and duties with respect to, the
Secured Obligations of any Foreign Subsidiary.

 

“Secured Foreign Obligations” means, solely with respect to each Foreign
Pledgor, the Secured Obligations of such Foreign Pledgor.

 

“Secured Obligations” has the meaning given to such term in Section 1 of this
Agreement.

 

“Swap Obligation” means, with respect to any Pledgor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Termination Date” has the meaning given to such term in Section 18(a) of this
Agreement.

 

2.2.         INTENTIONALLY OMITTED.

 

2.3.         Restrictions on Pledges. Notwithstanding any provision to the
contrary in any Loan Document, but subject at all times to the Exclusion
Principles, no Pledgor (individually or in combination) shall pledge at any time
any Excluded Securities.

 

--------------------------------------------------------------------------------



 

3.              PLEDGE OF SECURITIES, ETC.

 

3.1.         Pledge. Each Domestic Pledgor, to secure the Secured Obligations of
such Domestic Pledgor, and each Foreign Pledgor, to secure the Secured Foreign
Obligations of such Foreign Pledgor, hereby grants and pledges to the Pledgee a
security interest in, and acknowledges and agrees that Pledgee has a lien upon
and security interest in, all of such Pledgor’s right, title and interest in the
following property (all of which is hereinafter referred to as the “Collateral”)
now or hereafter owned by such Pledgor: (i) all shares of stock, limited
liability company interests and other Capital Stock issued by the issuers listed
on Annex A hereto, other than Excluded Securities (and in and to all
certificates or instruments evidencing any and/or all of the foregoing) (the
“Initial Pledged Securities”); (ii) all of such Pledgor’s right, title and
interest in and to any Additional Pledged Securities (and in and to all
certificates or instruments evidencing such Additional Pledged Securities)
(together with the Initial Pledged Securities, the “Pledged Securities”); and
(iii) all proceeds of any and all the foregoing; provided, however, that
notwithstanding the foregoing, with respect to each Pledgor, “Additional Pledged
Securities”, “Collateral”, “Initial Pledged Securities” and “Pledged
Securities”, in each case shall not include, and the security interest granted
hereunder shall not attach to, any Excluded Securities.

 

3.2.         Delivery of Securities. On the date hereof, each Pledgor has
delivered to the Pledgee any and all certificates which it owns representing any
Initial Pledged Securities, accompanied by undated stock, partnership or
membership powers duly executed in blank by such Pledgor (and accompanied by any
transfer tax stamps required in connection with the pledge of such Pledged
Securities), or such other instruments of transfer as are reasonably acceptable
to the Pledgee. If any Pledgor shall acquire (by purchase, stock dividend or
otherwise) any Additional Pledged Securities required to be pledged under
Section 7.12 of the Credit Agreement at any time or from time to time after the
date hereof, such Pledgor will, to the extent certificated, within the
applicable time period required pursuant to the Credit Agreement, deliver such
Additional Pledged Securities (or certificates or instruments representing such
Additional Pledged Securities) to the Pledgee, accompanied by undated stock,
partnership or membership powers duly executed in blank by such Pledgor (and
accompanied by any transfer tax stamps required in connection with the pledge of
such Additional Pledged Securities), or such other instruments of transfer as
are acceptable to the Pledgee, and will promptly thereafter deliver to the
Pledgee a certificate executed by a Responsible Officer of such Pledgor
describing such Capital Stock in the manner set forth on Annex A hereto and
certifying that the same have been duly pledged with the Pledgee hereunder (and
upon such delivery Annex A hereto shall be deemed amended to include such
Additional Pledged Securities as Pledged Securities).

 

3.3.         Uncertificated Securities. Notwithstanding anything to the contrary
contained in Sections 3.1 and 3.2 hereof, if any Pledged Securities (whether now
owned or hereafter acquired) are uncertificated Pledged Securities, the
respective Pledgor shall promptly notify the Pledgee thereof, and shall promptly
take all actions required to perfect the security interest of the Pledgee under
applicable law; provided that in no event shall any actions be required in any
jurisdiction outside the United States to establish, perfect, preserve or
protect such security interest unless otherwise required pursuant to the Credit
Agreement or any other Loan Document. The Pledgors shall not permit or suffer
(a) such uncertificated Pledged Securities to be represented by any certificates
or otherwise become “certificated securities” or to

 

--------------------------------------------------------------------------------



 

be credited to a “securities account” within the meaning of the UCC unless
Pledgee has been granted “control” within the meaning of the UCC over such
“securities account” (or unless such Pledged Securities thereafter become
certificated and the provisions of Section 3.2 hereof are complied with) or
(b) any person other than the Pledgee to have “control” within the meaning of
Article 8 of the UCC in respect of the such uncertificated Pledged Securities.

 

3.4.         [Reserved].

 

4.             APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall
have the right to appoint, after the Closing Date, one or more sub-agents for
the purpose of retaining physical possession of the certificated Pledged
Securities, which may be held (in the discretion of the Pledgee) in the name of
such Pledgor, endorsed or assigned in blank or in favor of the Pledgee or any
nominee or nominees of the Pledgee or a sub-agent appointed by the Pledgee.

 

5.             VOTING, ETC., WHILE NO EVENT OF DEFAULT. So long as an Event of
Default shall not have occurred and be continuing and until the Pledgee gives
notice that it is exercising its rights under Section 7 hereof during the
continuation of an Event of Default, each Pledgor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Pledged
Securities owned by it, and to give consents, waivers or ratifications in
respect thereof; provided, that no vote shall be cast or any consent, waiver or
ratification given or any action taken which would violate, or result in a
breach of any covenant contained in, this Agreement or any other Loan Document,
except to the extent that such violation or breach is waived in accordance with
the terms of Section 20 hereof or of such other Loan Document.

 

6.             DIVIDENDS AND OTHER DISTRIBUTIONS. So long as an Event of Default
shall not have occurred and be continuing and until the Pledgee gives notice
that it is exercising its rights under Section 7 hereof during the continuation
of an Event of Default, all cash and other non-cash dividends and distributions
payable in respect of the Pledged Securities shall be paid to the respective
Pledgor that owns such Pledged Securities; provided, that the Pledgee also shall
be entitled to receive directly, and to retain as part of the Collateral:

 

(a)       all other additional stock or other securities (other than cash) paid
or distributed by way of dividend or otherwise in respect of the Pledged
Securities;

 

all other additional stock or securities or property (including cash) paid or
distributed in respect of the Pledged Securities by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

 

(b)       all other additional stock or securities or other property (including
cash), in each case except in connection with any transaction permitted under
the terms of the Credit Agreement, which may be paid in respect of the
Collateral by reason of any consolidation, merger, exchange of stock, conveyance
of assets, liquidation or similar corporate reorganization.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive proceeds of the Collateral in any form in accordance
with Section 3 of this Agreement. All dividends, distributions or other payments
that are received by any Pledgor contrary to the provisions of this Section 6
and Section 7 shall be received in trust for the benefit of the Pledgee,

 

--------------------------------------------------------------------------------



 

shall promptly upon the respective Pledgor obtaining knowledge thereof be
segregated from other property or funds of such Pledgor and shall be forthwith
delivered to the Pledgee as Collateral in the same form as so received (with any
necessary endorsement).

 

7.             REMEDIES IN CASE OF EVENTS OF DEFAULT. In case an Event of
Default shall have occurred and be continuing, then and in every such case, the
Pledgee shall be entitled to exercise all of the rights, powers and remedies
(whether vested in it by this Agreement, any other Loan Document or by law) for
the protection and enforcement of its rights in respect of the Collateral, and
the Pledgee shall be entitled to exercise all the rights and remedies of a
secured party under the UCC or other applicable law (provided that in no event
shall any actions be required in any jurisdiction outside the United States to
establish, perfect, preserve and protect such security interest unless otherwise
required pursuant to the Credit Agreement or any other Loan Document), and also
shall be entitled, without limitation, to exercise the following rights, which
each Pledgor hereby agrees to be commercially reasonable:

 

(a)       to receive all amounts payable in respect of the Collateral otherwise
payable to such Pledgor under Section 6 hereof;

 

(b)       to transfer all or any part of the Collateral into the Pledgee’s name
or the name of its nominee or nominees;

 

(c)       to vote all or any part of the Pledged Securities (whether or not
transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so); and

 

(d)       to sell, assign and deliver, or grant options to purchase, all or any
part of the Collateral, or any interest therein, at any public or private sale,
without demand of performance, advertisement or notice of intention to sell or
of the time or place of sale or adjournment thereof or to redeem or otherwise
(all of which are hereby waived by each Pledgor to the maximum extent permitted
by law), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Pledgee in its absolute discretion may determine, provided
that at least 10 days’ prior written notice of the time and place of any such
sale shall be given to such Pledgor. The Pledgee shall not be obligated to make
any such sale of Collateral regardless of whether any such notice of sale has
theretofore been given. Each Pledgor hereby waives and releases to the fullest
extent permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Secured Obligations,
the Secured Foreign Obligations or otherwise. At any such sale, unless
prohibited by applicable law, the Pledgee on behalf of the Secured Creditors may
bid for and purchase all or any part of the Collateral so sold free from any
such right or equity of redemption. Neither the Pledgee nor any Secured Creditor
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto.

 

--------------------------------------------------------------------------------



 

8.             REMEDIES, ETC., CUMULATIVE. Each and every right, power and
remedy of the Pledgee provided for in this Agreement, or now or hereafter
existing at law or in equity or by statute shall be cumulative and concurrent
and shall be in addition to every other such right, power or remedy. The
exercise or beginning of the exercise by the Pledgee of any one or more of the
rights, powers or remedies provided for in this Agreement or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee of all such other rights, powers
or remedies, and no failure or delay on the part of the Pledgee to exercise any
such right, power or remedy shall operate as a waiver thereof. Unless otherwise
required by the Loan Documents, no notice to or demand on any Pledgor in any
case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the Pledgee
to any other or further action in any circumstances without notice or demand.

 

9.             APPLICATION OF PROCEEDS.

 

(e)       Subject to Sections 9(g), 9(h) and 9(i) hereof, all moneys collected
by the Pledgee upon any sale or other disposition of any Collateral owned by a
Domestic Pledgor or a Foreign Pledgor, as applicable, together with all other
moneys received by the Pledgee hereunder, in each case in connection with the
exercise of remedies hereunder, shall be applied to the payment of the Secured
Obligations of such Domestic Pledgor or the Secured Foreign Obligations of such
Foreign Plegor, as applicable, secured by such Collateral as follows:

 

(i)    first, to the payment of all amounts owing to the Pledgee of the type
described in clauses (ii) and (iii) of the definition of Secured Obligations;

 

(ii)   second, to the extent proceeds remain after the application pursuant to
the preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 9(e) hereof, with
each Secured Creditor receiving an amount equal to such outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share (Pledge Agreement) of the amount remaining to be
distributed;

 

(iii)  third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in
Section 9(e) hereof, with each Secured Creditor receiving an amount equal to its
outstanding Secondary Obligations or, if the proceeds are insufficient to pay in
full all such Secondary Obligations, its Pro Rata Share (Pledge Agreement) of
the amount remaining to be distributed; and

 

(iv)  fourth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (iii), inclusive, and following the
termination of this Agreement pursuant to Section 18 hereof or otherwise in
accordance with the Credit Agreement, to the relevant Pledgor or to whomever may
be lawfully entitled to receive such surplus.

 

--------------------------------------------------------------------------------



 

(f)        For purposes of this Agreement (i) “Pro Rata Share (Pledge
Agreement)” shall mean, when calculating a Secured Creditor’s portion of any
distribution or amount under clause (a) above, that amount (expressed as a
percentage) equal to such Secured Creditor’s Pro Rata Share of the then unpaid
amount of Primary Obligations or Secondary Obligations, as the case may be, in
each case owing to such Secured Creditor at such time, (ii) “Primary
Obligations” shall mean, without duplication, (A) with respect to the Secured
Obligations of a Domestic Pledgor, such Pledgor’s Applicable Guaranteed
Obligations other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities and (B) with respect to
the Secured Foreign Obligations of a Foreign Pledgor, such Foreign Pledgor’s
Applicable Guaranteed Obligations other than indemnities, fees (including,
without limitation, attorneys’ fees) and similar obligations and liabilities and
(iii) “Secondary Obligations” shall mean, without duplication, (A) with respect
to the Secured Obligations of a Domestic Pledgor, all Secured Obligations of
such Domestic Pledgor other than the Primary Obligations and (B) with respect to
Secured Foreign Obligations of a Foreign Pledgor, all Secured Foreign
Obligations of such Foreign Pledgor other than Primary Obligations. In the case
of a conflict between this Section 9 and the second to last paragraph of
Section 10.1 of the Credit Agreement, this Section 9 shall control.

 

(g)       When payments to Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 9 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share
(Pledge Agreement) of any distribution would result in overpayment to such
Secured Creditor, such excess amount shall instead be distributed in respect of
the unpaid Primary Obligations or Secondary Obligations, as the case may be, of
the other Secured Creditors, with each Secured Creditor whose Primary
Obligations or Secondary Obligations, as the case may be, have not been paid in
full to receive an amount equal to such excess amount multiplied by a fraction
the numerator of which is the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of such Secured Creditor and the denominator of
which is the unpaid Primary Obligations or Secondary Obligations, as the case
may be, of all Secured Creditors entitled to such distribution.

 

(h)       Each of the Secured Creditors agrees and acknowledges that if the Bank
Creditors are to receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued (or deemed issued) under the Credit
Agreement (which shall only occur after all outstanding Loans and Unpaid
Drawings with respect to such Letters of Credit have been paid in full), such
amounts shall be paid to the Administrative Agent under the Credit Agreement and
held by it, for the equal and ratable benefit of the Bank Creditors, as cash
security for the repayment of Domestic Obligations or Foreign Obligations, as
applicable, owing to the Bank Creditors as such. If any amounts are held as cash
security pursuant to the immediately preceding sentence, then upon the
termination of all outstanding Letters of Credit, and after the application of
all such cash security to the repayment of all Domestic Obligations or Foreign
Obligations, as applicable, owing to the Bank Creditors after giving effect to
the termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Pledgee
for distribution in accordance with Section 9(a) hereof.

 

--------------------------------------------------------------------------------



 

(i)        Except as set forth in Section 9(d) hereof, all payments required to
be made hereunder shall be made (i) if to the Bank Creditors, to the
Administrative Agent under the Credit Agreement for the account of the Bank
Creditors, and (ii) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

 

(j)        For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the Administrative
Agent under the Credit Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon the Other Creditors
for a determination (which the Administrative Agent, each Representative for any
Secured Creditors and the Secured Creditors agree (or shall agree) to provide
upon request of the Pledgee) of the outstanding Primary Obligations and
Secondary Obligations owed to the Bank Creditors or the Other Creditors, as the
case may be. Unless it has actual knowledge (including by way of written notice
from a Bank Creditor or an Other Creditor) to the contrary, the Administrative
Agent and each Representative, in furnishing information pursuant to the
preceding sentence, and the Pledgee, in acting hereunder, shall be entitled to
assume that no Secondary Obligations are outstanding. Unless it has actual
knowledge (including by way of written notice from an Other Creditor) to the
contrary, the Pledgee, in acting hereunder, shall be entitled to assume that no
Swap Contracts are in existence.

 

(k)       Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, to the extent monies or proceeds to be applied pursuant to
clause (a) above consist of proceeds received from any Foreign Subsidiary, such
proceeds will be applied as otherwise required in clause (a) above solely to the
Secured Foreign Obligations (as if each reference therein to “Secured
Obligations” were to “Secured Foreign Obligations”). All references in the Loan
Documents to payments, proceeds, liabilities, Secured Obligations, Obligations,
Primary Obligations, Secondary Obligations, Loans, fees, collections, Applicable
Guaranteed Obligations (and each component definition thereof), Guarantees,
Collateral, security interests, pledges, and any other arrangement affecting the
payment obligations of the Borrowers and the other Loan Parties to the
Administrative Agent, the Collateral Agent, the Facing Agents, the Lenders and
the other Secured Creditors, shall, in the case of and as applied to any Foreign
Subsidiary, only relate to the Secured Foreign Obligations, such that no
payments received from, or collections on account of the property or assets of,
a Foreign Subsidiary (or rights to such receipt or such collection) shall be
applied to any Secured Domestic Obligations, it being the intention of the
parties hereto to avoid adverse tax consequences for any U.S. Credit Party due
to the application of Section 956 of the Code.

 

To the extent monies or proceeds to be applied pursuant to clause (a) above
consist of proceeds received from a sale or other disposition of Excess Foreign
Subsidiary Stock, such proceeds will be applied as otherwise required in clause
(a) above solely to the Secured Foreign Obligations (as if each reference
therein to “Secured Obligations” were to “Secured Foreign Obligations”). In
determining whether any Excess Foreign Subsidiary Stock has been sold or
otherwise disposed of, the Administrative Agent shall treat any sale or
disposition of Pledged Securities of any first-tier Foreign Subsidiary or any
first-tier U.S. Domiciled Foreign Guarantor owned by any Domestic Pledgor at
such time as first being a sale of Pledged Securities which are not Excess
Foreign Subsidiary Stock until such time as the Pledged Securities sold
represent, in the aggregate with all other Pledged Securities of the

 

--------------------------------------------------------------------------------



 

respective entities sold, 65% of the Capital Stock of any first-tier Foreign
Subsidiary or any first-tier U.S. Domiciled Foreign Guarantor (or 65% of the
total combined voting power of all classes of stock of such Subsidiary entitled
to vote), in each case owned by such Domestic Pledgor at such time and, after
such threshold has been met, any further sales of Pledged Securities of the
respective first-tier Foreign Subsidiary or first-tier U.S. Domiciled Foreign
Guarantor shall be treated as sales of Excess Foreign Subsidiary Stock.

 

Notwithstanding anything to the contrary in Sections 9(a) through 9(f), but at
all times subject to Sections 9(g) and 9(h), the Administrative Agent may in its
sole discretion (and, at the request of the Required Lenders, shall) apply any
amounts described in clause (a) above, to the extent representing proceeds
received in respect of Collateral from a Domestic Pledgor (x) first, to the
Secured Domestic Obligations of such Domestic Pledgor as provided in clause
(a) above and (y) second, after repayment in full of all Secured Domestic
Obligations of such Domestic Pledgor, to all other Secured Obligations of such
Domestic Pledgor as provided in clause (a) above.

 

10.          PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.

 

11.          EXPENSES.          The Company agrees to pay promptly upon request
by the Pledgee costs and expenses to the extent provided in Section 12.4 of the
Credit Agreement.

 

12.          FURTHER ASSURANCES; POWER-OF-ATTORNEY.  (a) Each Pledgor agrees
that it will join with the Pledgee in executing (where necessary) and, at such
Pledgor’s own expense, file and refile under the UCC or other applicable law
(provided that in no event shall any actions be required in any jurisdiction
outside the United States to establish, perfect, preserve or protect such
security interest unless otherwise required pursuant to the Credit Agreement or
any other Loan Document) such financing statements, continuation statements and
other documents in such offices as the Pledgee may request and deem reasonably
necessary and wherever required by law in order to perfect and preserve the
Pledgee’s security interest in the Collateral and hereby authorizes the Pledgee
to file financing statements and amendments thereto relative to all or any part
of the Collateral without the signature of such Pledgor where permitted by law,
and agrees to do such further acts and things and to execute and deliver to the
Pledgee such additional conveyances, assignments, agreements and instruments as
the Pledgee may reasonably require or deem necessary to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder; provided that no such financing
statement, continuation statement, amendment or other document will contain
generic, all asset or similar descriptions; provided, further, that, except as
otherwise required pursuant to the Credit Agreement or any other Loan Document,
the Pledgee shall not, and no Pledgor shall be required to, take any of the
foregoing actions, or to execute, deliver or file any agreements, documents,
financing statements, or instruments, in any jurisdiction (or

 

--------------------------------------------------------------------------------



 

under the laws of any jurisdiction) other than the United States or any State
thereof or the District of Columbia.

 

(b)           Each Pledgor hereby appoints the Pledgee as such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, from time to time after the occurrence
and during the continuance of an Event of Default, in the Pledgee’s reasonable
discretion to take any action and to execute any instrument which the Pledgee
may reasonably deem necessary or advisable to accomplish the purposes of this
Agreement.

 

13.          THE PLEDGEE AS AGENT. The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood and agreed by the parties hereto and each Secured
Creditor, by accepting the benefits of this Agreement, that each acknowledges
and agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement. The
Pledgee shall act hereunder on and in accordance with the terms and conditions
set forth herein and in Article XI and all other relevant provisions of the
Credit Agreement.

 

14.          TRANSFER BY PLEDGORS. No Pledgor will sell or otherwise dispose of,
or mortgage, pledge or otherwise encumber any of the Collateral or any interest
therein (except as may be permitted in accordance with the terms of the Credit
Agreement).

 

15.          REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. Each
Pledgor represents and warrants as of the date hereof that (a) it is the legal,
record and beneficial owner of, and has good title to, all the Initial Pledged
Securities owned by such Pledgor, subject to no Lien (except the Lien created by
this Agreement and Permitted Liens); (b) it has full corporate power, authority
and legal right to pledge all the Initial Pledged Securities owned by such
Pledgor; (c) this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable in accordance with its terms, except to the extent that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law); (d) except as set forth on Schedule 6.4 to the Credit
Agreement and except for filings necessary to create or perfect security
interests in the Collateral, except as have been obtained or made on or prior to
the Closing Date, and except where the failure to obtain the same would not
reasonably be expected to have a Material Adverse Effect, no material order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with (except as have been obtained or made on or prior to the
Closing Date and except for any reports required to be filed by Company or any
of its Subsidiaries with the SEC), or exemption by, any Governmental Authority,
is required to authorize, or is required in connection with, (i) the execution
and delivery of this Agreement by such Pledgor or the performance by such
Pledgor of its obligations hereunder, (ii) the validity or enforceability of
this Agreement against such Pledgor, (iii) the perfection or enforceability of
the Pledgee’s security interest in the Collateral owned by such Pledgor or
(iv) except for compliance with or as may be required by applicable securities
laws and the applicable UCC, the exercise by the Pledgee of any of its rights or
remedies provided herein; (e) the execution and delivery by

 

--------------------------------------------------------------------------------



 

such Pledgor of this Agreement and the performance of such Pledgor’s obligations
hereunder do not (i) contravene any provision of any Requirement of Law
applicable to such Pledgor except for such contraventions that would not
reasonably be expected to have a Material Adverse Effect, (ii) conflict with or
result in any breach of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of such Pledgor pursuant to the terms of any Contractual Obligation to which
such Pledgor is a party or by which it or any of its property or assets is bound
except for such contraventions, conflicts, breaches or defaults that would not
be reasonably likely to have a Material Adverse Effect, (iii) violate any
provision of any Organizational Document of such Pledgor except for such
violations that would not reasonably be expected to have a Material Adverse
Effect, or (iv) require any material approval or consent of any Person (other
than a Governmental Authority) except filings, consents, or notices which have
been made, obtained or given and except as set forth on Schedule 6.3 to the
Credit Agreement or except where the failure to obtain such approval or consent
would not reasonably be expected to have a Material Adverse Effect; (f) all the
shares of the Initial Pledged Securities of any corporation owned by such
Pledgor have been duly and validly issued, are fully paid, as applicable, and
non-assessable and are transferable and subject to no options to purchase or
similar rights (except, in each case, pursuant to a transaction permitted by the
Credit Agreement or as otherwise permitted by the Credit Agreement and except
for any restriction existing or arising as a result of a Requirement of Law);
and (g) the pledge and collateral assignment and delivery of the Initial Pledged
Securities (other than uncertificated Pledged Securities and other than Pledged
Securities of Foreign Subsidiaries pledged pursuant to another Loan Document) by
such Pledgor pursuant to this Agreement (to the extent that delivery has been
made) creates a valid and perfected first priority Lien in such Pledged
Securities, and the proceeds thereof, under the UCC, subject to no other Lien
(except for Permitted Liens) or to any agreement purporting to grant to any
third party a Lien (except for Permitted Liens) on the property or assets of
such Pledgor which would include such Pledged Securities.

 

Each Pledgor covenants and agrees that (a) for any Pledged Securities, solely
for the period commencing on the date such Pledgor acquires such Pledged
Securities and ending on the date that such Pledgor ceases to own such Pledged
Securities (to the extent not restricted by the Credit Agreement), it shall be
the legal, record and beneficial owner of, and have good title to, such Pledged
Securities, subject to no Lien (except the Lien created by this Agreement and
Permitted Liens); and (b) it will defend the Pledgee’s right, title and security
interest in and to the Pledged Securities owned by such Pledgor and the proceeds
thereof against the claims and demands of all persons whomsoever; and such
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee as Collateral
hereunder and will likewise defend the right thereto and security interest
therein of the Pledgee and the Secured Creditors.

 

Each Pledgor further represents and warrants that on the date hereof: (a) the
Pledged Securities held by such Pledgor consist of the number and type of
Capital Stock as described in Annex A hereto; (b) such Pledged Securities
constitute that percentage of the issued and outstanding Capital Stock of the
issuing Subsidiary as is set forth in Annex A hereto; and (c) such Pledgor is
the holder of record and sole beneficial owner of the Pledged Securities held by
such Pledgor, and there exist no options or preemption rights in respect of any
such Pledged Securities.

 

--------------------------------------------------------------------------------



 

16.          PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than termination of this Agreement pursuant to
Section 18 hereof) including, without limitation: (a) any renewal, extension,
amendment or modification of or addition or supplement to or deletion from any
Loan Document or Swap Contract or any other instrument or agreement referred to
therein, or any assignment or transfer of any thereof; (b) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such agreement or instrument including, without limitation, this Agreement
(other than a written waiver, consent or extension with respect to this
Agreement in accordance with Section 20 hereof); (c) any furnishing of any
additional security to the Pledgee or its assignee or any acceptance thereof or
any release of any security by the Pledgee or its assignee; (d) any limitation
on any party’s liability or obligations under any such instrument or agreement
or any invalidity or unenforceability, in whole or in part, of any such
instrument or agreement or any term thereof; or (e) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to such Pledgor or any Subsidiary of such Pledgor, or any
action taken with respect to this Agreement by any trustee or receiver, or by
any court, in any such proceeding, whether or not such Pledgor shall have notice
or knowledge of any of the foregoing.

 

17.          REMEDIES.  The Secured Creditors agree that this Agreement may be
enforced only by the action of Pledgee acting upon the instructions of the
Required Lenders and that no other Secured Creditor shall have any right
individually to seek to enforce or to enforce this Agreement or to realize upon
the security to be granted by the Security Documents, it being understood and
agreed that such rights and remedies may be exercised by Pledgee for the benefit
of the Secured Creditors upon the terms of this Agreement and the other Security
Documents. The Secured Creditors further agree that this Agreement may not be
enforced against any director, officer, employee, or stockholder of any Pledgor
(except to the extent such stockholder is also a Pledgor hereunder).

 

18.          TERMINATION; RELEASE.

 

(l)        On the Termination Date (as defined below), this Agreement and the
security interest created hereby shall automatically terminate (provided that
all indemnities set forth in Section 11 hereof shall survive any such
termination), and the Pledgee, at the request and expense of the respective
Pledgor, will execute and deliver to such Pledgor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC financing statement amendments and
instruments of satisfaction, discharge and/or reconveyance) and will duly
assign, transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as has not theretofore been
sold or otherwise applied or delivered pursuant to this Agreement, together with
any undated stock, partnership or membership powers with respect thereto and
together with any moneys at the time held by the Pledgee or any of its
sub-agents hereunder. As used in this Agreement, “Termination Date” shall mean
the date upon which the Total Commitments have been terminated, all Loans have
been repaid in full, all Letters of Credit have been terminated or Cash
Collateralized pursuant to the Credit Agreement or otherwise in a manner
reasonably acceptable to the applicable Facing Agent and all other Loan Document
Obligations then

 

--------------------------------------------------------------------------------



 

outstanding (other than contingent indemnities described in Section 4.7 or
Section 12.4 in the Credit Agreement with respect to which no claim has been
asserted) have been irrevocably paid in full in cash.

 

(m)      In the event that any part of the Collateral is sold, conveyed,
transferred or otherwise disposed of or liquidated, dissolved, or is otherwise
cancelled or ceases to exist as a result of a dissolution, merger, amalgamation
or consolidation), in each case in connection with a transaction permitted by
the Credit Agreement or the requisite consent or waiver to such transaction is
obtained or the Collateral is otherwise released at the direction of the
Required Lenders (or all Lenders or affected Lender, as applicable, if required
by Section 12.1 of the Credit Agreement) and the proceeds thereof are applied in
accordance with the provisions of the Credit Agreement, to the extent required
to be so applied, the Pledgee, at the request and expense of the respective
Pledgor, will duly assign, transfer and deliver to such Pledgor (without
recourse and without any representation or warranty) such of the Collateral as
is then being (or has been) subject to such transaction and has not theretofore
been delivered pursuant to this Agreement together with any undated stock,
partnership or membership powers with respect thereto. The Pledgee shall also be
entitled to and is hereby authorized and directed to duly assign, transfer and
deliver such of the Collateral to the extent released pursuant to, or as
provided in this Agreement or Section 12.10 or 12.19(b) of the Credit
Agreement.  In the event any Pledgor is released from the Guaranty in accordance
with the terms of any of the Loan Documents, such Pledgor shall be released from
this Agreement and the Collateral owned by such Pledgor shall be released from
this Agreement.  In the event that (x) all of the Capital Stock of one or more
Pledgors is sold, conveyed, transferred or otherwise disposed of or liquidated,
dissolved or otherwise cancelled or ceases to exist as a result of a
dissolution, merger, amalgamation or consolidation, in each case in connection
with a transaction permitted by the Credit Agreement or that has been approved
in writing by the Required Lenders (or all Lenders or affected Lenders, as
applicable, if required by Section 12.1 of the Credit Agreement) and the
proceeds thereof are applied in accordance with the provisions of the Credit
Agreement, to the extent applicable, or (b) a Pledgor is required to be released
pursuant to the provisions of the Credit Agreement or this Agreement, such
Pledgor shall be released from this Agreement and this Agreement shall, as to
each such Pledgor or Pledgors, terminate, and have no further force or effect
(it being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the capital stock or partnership interests of any
Pledgor shall be deemed to be a sale of such Pledgor for the purposes of this
clause (b)).

 

(n)       At any time that the respective Pledgor desires that Collateral be
released as provided in the foregoing subsection (a) or (b), as the case may be,
it shall deliver to the Pledgee a certificate signed by a Responsible Officer
stating that the release of the respective Collateral is permitted pursuant to
such subsection (a) or (b), as the case may be.

 

(o)       The Pledgee shall have no liability whatsoever to any Secured Creditor
as the result of any release of Collateral by it in accordance with this
Section 18.

 

19.          NOTICES ETC. All notices and communications hereunder shall be
directed to the addresses and otherwise made in accordance with Section 12.3 of
the Credit Agreement; provided that notices and communications to (a) the
Pledgors, shall be directed to the Pledgors, at the address of Company as
provided in and in accordance with Section 12.3 of the Credit

 

--------------------------------------------------------------------------------



 

Agreement, (b) the Pledgee, shall be directed to the Pledgee, at the address of
the Administrative Agent as provided in and in accordance with Section 12.3 of
the Credit Agreement, (c) the Bank Creditors, shall be directed to the
Administrative Agent, the Collateral Agent or the Lenders, as applicable, at the
address of such party as provided in and in accordance with Section 12.3 of the
Credit Agreement and (d) any Other Creditor at such address as such Other
Creditor shall have specified in writing to the Pledgors and Pledgee.

 

20.          WAIVER; AMENDMENT. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by each Pledgor and the Pledgee (with the written
consent of the Required Lenders or, to the extent required by Section 12.1 of
the Credit Agreement with the consent of each of the Lenders or each affected
Lender, as applicable).

 

21.          CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL; SERVICE OF
PROCESS; GOVERNING LAW; SOVEREIGN IMMUNITY.

 

(a)           The terms of Section 12.9 (Consent to Jurisdiction; Mutual Waiver
of Jury Trail; Service of Process), Section 12.11 (Governing Law) and
Section 12.25 (Waiver of Sovereign Immunity) of the Credit Agreement with
respect to submission to jurisdiction, venue, waiver of jury trial, service of
process, governing law and waiver of sovereign immunity are incorporated herein
by reference, mutatis mutandis (with appropriate adjustments for context), and
the parties hereto agree to such terms.

 

(b)           MUTUAL WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR
JURISDICTION, INCLUDING WITHOUT LIMITATION THOSE REFERRED TO IN CLAUSE
(A) ABOVE, IN RESPECT OF ANY MATTER ARISING OUT OF OR DIRECTLY RELATING TO THIS
AGREEMENT.

 

22.          MISCELLANEOUS. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns. The headings in this Agreement are for purposes of reference only
and shall not limit or define the meaning hereof. This Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(including in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Agreement. In the event that any provision of this Agreement
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Agreement which shall remain binding
on all parties hereto.

 

23.          RECOURSE. This Agreement is made with full recourse to each Pledgor
and pursuant to and upon all the representations, warranties, covenants and
agreements on the part of each Pledgor contained herein and in the other Loan
Documents.

 

--------------------------------------------------------------------------------



 

24.          ADDITIONAL PLEDGORS. It is understood and agreed that any
Subsidiary of Company that is required to become a party to this Agreement after
the Closing Date pursuant to Section 7.12 or Section 7.14 of the Credit
Agreement shall automatically become a Pledgor hereunder, subject to Section 2.3
hereof, upon the execution and delivery by such Subsidiary of an instrument
substantially in the form of Annex B hereto and the delivery of same to the
Pledgee, with the same force and effect as if originally named as a party
herein. The execution and delivery of any instrument adding a new party to this
Agreement shall not require the consent of any party hereunder or any Secured
Creditor. The rights and obligations of each party hereunder shall remain in
full force and effect notwithstanding the addition of any new party hereto.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

BALL CORPORATION, an Indiana corporation

 

 

 

 

 

 

By:

 

 

Name:

Jeff A. Knobel

 

Title:

Vice President and Treasurer

 

 

 

 

 

BALL INTERNATIONAL, LLC

 

 

 

 

 

 

By:

 

 

Name:

Janice L. Rodriguez

 

Title:

President and Secretary

 

 

 

 

 

BALL PAN-EUROPEAN HOLDINGS, LLC

 

 

 

 

 

 

By:

 

 

Name:

Shawn M. Barker

 

Title:

Vice President

 

 

 

 

 

BALL AEROSOL AND SPECIALTY CONTAINER HOLDING CORPORATION

 

 

 

BALL HOLDINGS LLC

 

 

 

BALL METAL BEVERAGE CONTAINER CORP.

 

 

 

BALL PACKAGING, LLC

 

 

 

BALL TECHNOLOGIES HOLDINGS CORP.

 

 

 

 

 

 

By:

 

 

Name:

Jeff A. Knobel

 

Title:

Treasurer

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Pledgee

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------



 

ANNEX A TO PLEDGE AGREEMENT - PLEDGED SECURITIES

 

Name of Pledgor

 

Name of Issuer

 

Type of
Capital Stock
Owned by
Pledgor

 

Number
of Shares or
Interests
Owned by
Pledgor

 

Percentage of
Outstanding
Capital Stock
Owned by
Pledgor

 

Certificate No.

Ball Corporation

 

Ball Packaging, LLC

 

Common shares

 

1,000

 

100%

 

N/A

Ball Corporation

 

Ball Technologies Holdings Corp.

 

Common shares

 

100

 

100%

 

2

Ball Technologies Holdings Corp.

 

Ball Aerospace & Technologies Corp.

 

Common shares

 

10,000

 

100%

 

2

Ball Packaging, LLC

 

Ball Metal Beverage Container Corp.

 

Common shares

 

1,000

 

100%

 

4

Ball Packaging, LLC

 

Ball Metal Food Container, LLC

 

Common shares

 

1,000

 

100% of Common shares

0% Special shares

 

N/A

Ball Holdings LLC

 

Ball Container LLC

 

Membership interest

 

NA

 

100%

 

N/A

 

--------------------------------------------------------------------------------



 

Name of Pledgor

 

Name of Issuer

 

Type of
Capital Stock
Owned by
Pledgor

 

Number
of Shares or
Interests
Owned by
Pledgor

 

Percentage of
Outstanding
Capital Stock
Owned by
Pledgor

 

Certificate No.

Ball International, LLC

 

Ball International Partners SCS

 

General Partnership interest

 

500,000

 

100% General Partner interest

0% Limited Partner interest

 

N/A

Ball Aerosol and Specialty Container Holding Corporation

 

Ball Aerosol and Specialty Container Inc.

 

Common shares

 

1,500

 

100%

 

#01

Ball Metal Beverage Container Corp.

 

Ball Pan-European Holdings, LLC

 

Membership interest

 

NA

 

100%

 

N/A

Ball Pan-European Holdings, LLC

 

Ball International Partners SCS

 

Limited Partnership interest

 

27,500,000

 

100% Limited Partner interest

0% General Partner interest

 

N/A

 

--------------------------------------------------------------------------------



 

ANNEX B

 

TO PLEDGE AGREEMENT

 

ADDITION OF NEW PLEDGOR TO PLEDGE AGREEMENT (this “Instrument”), dated as
of            ,        , amending that certain Pledge Agreement, dated as of
March 18, 2016 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) by and among the Pledgors (the
“Pledgors”) party thereto and Deutsche Bank AG New York Branch, in its capacity
as the Collateral Agent for the Secured Creditors (in such capacity, the
“Pledgee”).

 

Reference is made to the Credit Agreement dated as of March 18, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Ball Corporation, an Indiana corporation
(“Company”), Ball UK Acquisition Limited, a private limited company registered
in England and Wales with company number 09441371 and whose registered office is
at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary
Wharf, London E14 5DS, United Kingdom, each Other Subsidiary Borrower (as
defined therein) from time to time party thereto, the financial institutions
from time to time party thereto, as lenders (the “Lenders”), Deutsche Bank AG
New York Branch, as the Administrative Agent for the Lenders, the Pledgee and
the Facing Agents from time to time party thereto, pursuant to which the Lenders
have agreed to make Loans and to issue, and participate in Letters of Credit as
contemplated therein.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement or, if not therein defined, in
the Credit Agreement.

 

The Pledgors have entered into the Agreement in order to induce the Lenders to
continue to extend credit pursuant to the Credit Agreement. Pursuant to
Section 24 of the Agreement, the undersigned is required to join the Agreement
as a Pledgor. Section 24 of the Agreement provides that additional parties may
become Pledgors under the Agreement by execution and delivery of an instrument
in the form of this Instrument. The undersigned (the “New Party”) is executing
this Instrument in accordance with the requirements of the Credit Agreement to
become a Pledgor under the Agreement in order to induce the Lenders to continue
to extend credit pursuant to the Credit Agreement.

 

Accordingly, the New Party agrees as follows:

 

SECTION 1. In accordance with the Agreement, the New Party by its signature
below becomes a party to the Agreement as of the date hereof with the same force
and effect as if originally named therein as a party and the New Party hereby
(a) agrees to all the terms and warrants that the representations and warranties
made by it as a party thereunder are true and correct in all material respects
on and as of the date hereof or, to the extent relating to an earlier date, as
of such date. Each reference to a “Pledgor” in the Agreement and each reference
to a

 

--------------------------------------------------------------------------------



 

“[Domestic][Foreign](18) Pledgor” in the Agreement shall be deemed to include
the New Party. The Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Party hereby grants to the Pledgee, a security interest in,
and acknowledges and agrees that the Pledgee has a lien upon and security
interest in, all of the New Party’s right, title and interest in and to all
Collateral now or hereafter owned by such New Party to secure the [Secured
Obligations][Secured Foreign Obligations](19) of such New Party. The New Party
represents and warrants that the attached Supplement to Annex A accurately and
completely sets forth all additional information required pursuant to the
Agreement and hereby agrees that such Supplement shall constitute part of Annex
A to the Agreement.

 

SECTION 3. The New Party represents and warrants to the Pledgee and the Secured
Creditors that this Instrument has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

SECTION 4. This Instrument shall become effective when the Pledgee shall have
received a counterpart of this Instrument that bears the signatures of the New
Party.

 

SECTION 5. Except as expressly supplemented hereby, the Agreement shall remain
in full force and effect.

 

SECTION 6. THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in the Agreement. All communications and notices hereunder to
the New Party shall be given to it pursuant to and in accordance with Section 19
of the Agreement.

 

IN WITNESS WHEREOF, the New Party has duly executed this Instrument as of the
day and year first above written.

 

 

[NAME OF NEW PARTY],

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(18)  Delete as applicable.

 

(19)  Delete as applicable.

 

--------------------------------------------------------------------------------



 

SUPPLEMENT TO ANNEX A

 

TO PLEDGE AGREEMENT

 

Pledged Securities

 

Name of Pledgor

 

Name of Issuer

 

Type of Shares

 

Number
of Shares 
Pledged

 

Percentage 
of
Outstanding
Shares of
Capital
Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Exhibit 5.1(c)

 

FORM OF

OFFICER’S CERTIFICATE

 

March 18, 2016

 

This Officer’s Certificate is furnished pursuant to Section 5.1(c) of the Credit
Agreement, dated as of the date hereof, among Ball Corporation, an Indiana
corporation (“Company”), Ball UK Acquisition Limited, a private limited company
registered in England and Wales with company number 09441371 and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, each Other Subsidiary
Borrower from time to time party thereto, the financial institutions from time
to time party thereto, as Lenders, Deutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent, and the Facing Agents from time to
time party thereto (such Credit Agreement, as in effect on the date of this
Officer’s Certificate, being herein called the “Credit Agreement”).  Unless
otherwise defined herein, capitalized terms used in this Officer’s Certificate
shall have the meanings set forth in the Credit Agreement.

 

The undersigned, the [Insert title of a Responsible Officer](1) of Company, does
hereby certify on behalf of Company, in his capacity as an officer of Company
and not in his individual capacity that, as of the date hereof:

 

1.             The representations and warranties set forth in Article VI of the
Credit Agreement are true and correct in all material respects as of the date
hereof, except to the extent such representations and warranties are expressly
made as of a specified date in which event such representation and warranties
are true and correct in all material respects as of such specified date.

 

2.             No Event of Default or Unmatured Event of Default has occurred
and is continuing.

 

3.             Subject solely to receipt by the Cash Confirmation Provider of
irrevocable written confirmation from the Administrative Agent of the
satisfaction, or waiver with the consent of Required Lenders, or each of the
conditions precedent set forth in Section 5.1(a) through (q) of the Credit
Agreement, all other approvals and consents by the Cash Confirmation Provider
required to be delivered under the Bridge Loan Agreement in order to effect the
Company 2016 Bridge Facility Reduction substantially contemporaneously with the
occurrence of the Closing Date have been delivered.

 

5.             No actions, suits or proceedings shall be pending or, to the
knowledge of any Credit Party, threatened in writing against any Credit Party
challenging the validity or enforceability of any material provision of any Loan
Document.

 

--------------------------------------------------------------------------------

(1)         “Responsible Officer” means any of the Chairman or Vice Chairman of
the Board of Directors, the President, any Executive Vice President, any Senior
Vice President, the Chief Financial Officer, any Vice President or the Treasurer
of the Company.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth above.

 

 

 

Ball Corporation, an Indiana Corporation

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit 5.1(d)

 

FORM OF

SECRETARY’S CERTIFICATE(1)

 

 

[APPLICABLE CREDIT PARTY]

 

Secretary’s Certificate

 

I,                     , hereby certify that I am the duly elected, qualified
and acting Secretary of [APPLICABLE CREDIT PARTY], a            
[corporation][limited liability company] (the “Company”), and that, as such, I
am authorized to execute and deliver this Secretary’s Certificate, dated as of
[       ], 201[ ] (this “Certificate”), on behalf of Company.  This Certificate
is being delivered pursuant to Section 5.1(d) of that certain Credit Agreement,
dated as of March 18, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Ball
Corporation, an Indiana corporation (“Parent”), Ball UK Acquisition Limited, a
private limited company registered in England and Wales with company number
09441371 and whose registered office is at c/o Skadden, Arps, Slate, Meagher &
Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14 5DS, United Kingdom,
each Other Subsidiary Borrower from time to time party thereto, the financial
institutions from time to time party thereto, as lenders, Deutsche Bank AG New
York Branch, as administrative agent, Deutsche Bank AG New York Branch, as
collateral agent, and the facing agents from time to time party thereto. 
Capitalized terms used herein and not defined herein shall have their respective
meanings set forth in the Credit Agreement.

 

I hereby further certify, as of the date hereof, that:

 

1.                                      Attached hereto as Exhibit A is a true
and correct copy of the Certificate of [Incorporation] [Formation] [other
equivalent document] of Company [as in effect as of [      ] and at all
subsequent times to and including the date hereof], certified by the [Secretary
of State of the State of             ] [other comparable authority in
jurisdiction] as of the date listed thereon, together with all amendments
thereto through the date hereof;

 

2.                                      Attached hereto as Exhibit B is a true
and correct copy of the [by-laws] [limited liability company agreement] [other
Organizational Documents] of Company, [as in effect as of [      ] and at all
subsequent times to and

 

--------------------------------------------------------------------------------

(1)  For non-U.S. entities, certificate to be updated to reflect local law
formalities consistent with the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

including the date hereof,] together with all amendments thereto through the
date hereof, and said [by-laws] [limited liability company agreement] [other
Organizational Documents] are in full force and effect on and as of the date
hereof;

 

3.                                      Attached hereto as Exhibit C is a true
and correct copy of the resolutions duly adopted by the [board of directors]
[sole member] [or other equivalent governing body] of Company [and by the equity
holders of Company] on [      ], and said resolutions have not been amended or
repealed, are in full force and effect on and as of the date hereof and
constitute the only action taken by the [board of directors] [sole member] [or
other equivalent governing body] of Company [and by the equity holders of
Company] with respect to the subject matter thereof;

 

4.                                      Each of the persons named on Exhibit D
is a duly elected and qualified officer of Company with such person holding the
respective office or offices set forth opposite such person’s name and the
signature set forth opposite the name of each such person is his or her genuine
signature. Each such person is authorized to execute and deliver, on behalf of
the Company, the Loan Documents to which it is a party and any certificate or
other document to be executed and delivered by the Company pursuant to the Loan
Documents; and

 

5.                                      Prior to receipt by the Administrative
Agent of a new certificate of the Secretary of the Company amending this
Certificate to add or delete the name or names of authorized officers and
submitting the signatures of the officers named in such new certificate, the
Administrative Agent and the Lenders may rely on this Certificate in connection
with the execution and delivery, on behalf of the Company, of the Loan Documents
and other certificates or documents to be executed and delivered by the Company
pursuant to the Loan Documents.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have hereunto set my hand to this Certificate as of the
date first written above.

 

 

 

[                    ]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

[Secretary][assistant secretary][Responsible Officer]

 

 

I,                , the undersigned, [Applicable Officer] of the Company, do
hereby certify that                 is the duly elected and qualified Secretary
of the Company and the signature above is her genuine signature. (1)

 

 

 

By:

 

 

Name:

 

 

Title:

[Applicable Officer]

 

--------------------------------------------------------------------------------

(1)  For Dutch, Luxembourg and UK entities, signature pages should be modified
to comply with local law.

 

--------------------------------------------------------------------------------



 

Exhibit D

to Secretary’s Certificate

 

Incumbency and Specimen Signatures for the Company

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

[Applicable Officer]

 

 

 

 

 

 

 

 

 

[Applicable Officer]

 

 

 

 

 

 

 

 

 

[Applicable Officer]

 

 

 

--------------------------------------------------------------------------------



 

Exhibit 5.1(g)

 

FORM OF

SOLVENCY CERTIFICATE

 

March 18, 2016

 

The undersigned hereby certifies, in his capacity as the chief financial officer
of Ball Corporation, an Indiana corporation (“Company”) and not in his
individual capacity that, as of the date hereof:

 

1.                                      This certificate is given pursuant to
Section 5.1(g) of the Credit Agreement of even date herewith by and among
Company, Ball UK Acquisition Limited, a private limited company registered in
England and Wales with company number 09441371 and whose registered office is at
c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf,
London E14 5DS, United Kingdom, each Other Subsidiary Borrower from time to time
party thereto, the financial institutions from time to time party thereto, as
Lenders, Deutsche Bank AG New York Branch, as Administrative Agent and as
Collateral Agent, and the Facing Agents from time to time party thereto (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”). 
Capitalized terms used herein but not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

2.                                      On and as of the Closing Date, after
giving effect to Loans, if any, made or to be made on the Closing Date (and the
use of proceeds thereof on a pro forma basis) and Liens created by the Borrowers
in connection with the transactions contemplated thereby,

 

(a)                       the sum of the assets, at a fair valuation, of Company
and its Subsidiaries (taken as a whole) will exceed their debts;

 

(b)                       Company and its Subsidiaries (taken as a whole) have
not incurred and do not intend to, or believe that they will, incur debts beyond
their ability to pay such debts as such debts mature; and

 

(c)                        Company and its Subsidiaries (taken as a whole) will
have sufficient capital with which to conduct its business.

 

3.                                      For purposes of this Certificate, “debt”
means any liability on a claim, and “claim” means (a) any right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured (including all obligations, if any, under any Plan or the
equivalent for unfunded past service liability, and any other unfunded medical
and death benefits) or (b) any right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.  In computing the amount
of contingent or unliquidated liabilities at any time, such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth above.

 

 

Ball Corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit 7.2(a)

 

FORM OF

COMPLIANCE CERTIFICATE PURSUANT TO SECTION 7.2(a)

 

The undersigned, [Name] the [Chief Financial Officer][Treasurer] of Ball
Corporation, an Indiana corporation (“Company”), does hereby certify on behalf
of Company and not in his individual capacity that, as of the date hereof:

 

1.                                      This Certificate is furnished pursuant
to Section 7.2(a) of that certain Credit Agreement, dated as of March 18, 2016
(, as amended, as of March 9, 2018, as further amended as of March 25, 2019, and
as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, (the “Credit Agreement”), among Company, Ball UK
Acquisition Limited, each Other Subsidiary BorrowerBorrowers from time to time
party thereto, the financial institutions from time to time party thereto, as
lenders, Deutsche Bank AG New York Branch, as administrative agent and as
collateral agent, and the facing agents from time to time party thereto.  Unless
otherwise defined herein, capitalized terms used in this Certificate have the
meanings set forth in the Credit Agreement.

 

2.                                      I have reviewed the financial statements
delivered pursuant to Section [7.1(a)][7.1(b)] of the Credit Agreement and
attached hereto as Exhibit A(24) or otherwise delivered or deemed delivered to
the Administrative Agent pursuant to Section 7.1 of the Credit Agreement and, to
my knowledge, the financial statements present fairly, in accordance with GAAP
or, in the case of financial statements of any Foreign Subsidiary delivered
pursuant to Section 7.1(a) of the Credit Agreement, generally accepted
accounting principles in such Person’s jurisdiction of organization (except as
approved by the accountants preparing such statements or the Chief Financial
Officer, as the case may be, and disclosed therein or otherwise disclosed in
writing by Company to the Lenders), the financial condition and results of
operations of Company and its consolidated Subsidiaries for the period of such
financial statements (subject, in the case of interim statements, to normal
recurring adjustments and absence of footnotes).

 

3.                                      To my knowledge, no Event of Default or
Unmatured Event of Default exists[, except for          , and Company proposes
to take the following action with respect thereto:]

 

4.                                      Set forth below are reasonably detailed
computations to the extent necessary to establish Company’s compliance with the
covenant set forth in Article IX of the Credit Agreement, as of             ,
     (the “Computation Date”) and for the Test Period commencing on           
   ,      and ending on the Computation Date (such period, the “Computation
Period”):

 

As of the Computation Date:

 

The Net Leverage Ratio was     :1.00, as computed on Attachment 1 hereto.

 

--------------------------------------------------------------------------------

(24)  Note: financial statements may be attached to compliance certificate but
are not required to be attached as long as financials are posted on the Ball
website or the SEC website.

 

1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Company has caused this Compliance Certificate to be
executed and delivered, and the certifications contained herein to be made, by
its [Chief Financial Officer][Treasurer] on this      day of             ,
     .

 

 

Ball Corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------



 

Attachment 1

(to   /  /   Compliance Certificate)

 

NET LEVERAGE RATIO(25)

on                    ,           

(the “Computation Date”)

 

1.

 

Consolidated Net Debt(26) as of the Computation Date:

 

 

 

 

(a)      Without duplication, all Indebtedness described in clauses (i) through
(viivi) (other than commercial letters of credit and undrawn amounts under
standby letters of credit) of the definition of “Indebtedness” and Guarantee
Obligations in respect of the foregoing, in each case, of Company and its
Subsidiaries (other than the Unrestricted Entities) determined on a consolidated
basis in accordance with GAAP (which shall not include any Indebtedness under a
Term Facility or any Permitted Refinancing Indebtedness in respect thereof
unless and until any Term Loans under such Term Facility or equivalent under any
Permitted Refinancing Indebtedness are drawn under the Credit Agreement or
thereunder)

 

$

 

 

 

 

 

 

 

(b)      The aggregate outstanding amount, without duplication of Item 1(a), of
Attributable Debt of Company and its Subsidiaries (other than the Unrestricted
Entities) determined on a consolidated basis (exclusive of all Excluded
Attributable Debt under any Receivables Factoring Facility which is non-recourse
except for standard representations, warranties, covenants and indemnities made
in connection with such facilities and/or any off-balance sheet Permitted
Accounts Receivable Securitization)

 

$

 

--------------------------------------------------------------------------------

(25)  (i) For purposes of determining compliance with Article IX for the first 4
Test Periods ended on or after the Initial Certain Funds Funding Date and
(ii) whenWhen determining the Net Leverage Ratio for any other purpose under
this Agreement (other than for purposes of determining compliance with
Article IX for each Test Period ended after the first 4 Test Periods following
the Initial Certain Funds Funding Date),) Consolidated EBITDA shall be
calculated for the most recently completed four Fiscal Quarter period for which
financial statements are internally available.

 

(26)  Consolidated Net Debt shall not include the amount of any Indebtedness
that has been defeased or satisfied and discharged in accordance with the terms
of such Indebtedness.

 

3

--------------------------------------------------------------------------------



 

 

 

(c)       The unrestricted Cash and Cash Equivalents of Company and its
Subsidiaries (other than the Unrestricted Entities) determined on a consolidated
basis in accordance with GAAP; provided that proceeds of any debt securities or,
loans or other Indebtedness (including Loans and, if applicable, Letters of
Credit) deposited into a segregated account inas cash collateral or in escrow or
held pursuant to a similar arrangement in connection with the offering of such
debt securities or, syndication of such loans, or otherwise in connection with
such Indebtedness (including any reimbursement obligations in respect thereof),
or in connection with any Subject Transaction under clause (a), (b), (e) or
(g) of such definition in the Credit Agreement, in each case shall be deemed
unrestricted for purposes of the definition of Consolidated Net Debt(27)

 

$

 

 

 

 

 

 

 

(d)      Consolidated Net Debt: The sum of Items 1(a) and 1(b), minus Item 1(c)

 

$

 

 

 

 

 

2.

 

Consolidated EBITDA(4)(28) for the Computation Period, on a consolidated basis
for Company and its Subsidiaries, the sum of the amounts for the Computation
Period, without duplication, of:

 

$             

 

 

 

 

 

 

 

(a)      Consolidated Net Income(5)(29):

 

 

 

 

(i)                                     the aggregate of the net income (loss)
of the Person in question for the Computation Period, determined in accordance
with GAAP on a consolidated basis

 

$

 

 

 

 

 

 

 

(ii)                                  the income of any unconsolidated
Subsidiary and any Person in which any other Person (other than Company or any
of the Subsidiaries or any director holding qualifying shares in compliance with
applicable law or any other third party holding a de minimis number of shares in
order to comply with other similar requirements) has a joint interest, except to
the extent of the amount of dividends or other distributions actually paid to
Company or any of its Wholly-Owned Subsidiaries by such Person during such
period

 

$

 

 

 

 

 

 

 

(iii)                               the cumulative effect of a change in
accounting principles

 

$

 

--------------------------------------------------------------------------------

(27)  For the avoidance of doubt, Excluded Attributable Debt shall not
constitute Attributable Debt or Consolidated Net Debt.

 

(28) (4) Consolidated EBITDA shall be decreased by the amount of any cash
expenditures in such period related to non-cash charges added back to
Consolidated EBITDA during any prior periods. Each item to be calculated for the
Computation Period in conformity with GAAP.

 

(29) (5) All income of Unrestricted Entities shall be excluded from Consolidated
Net Income.

 

4

--------------------------------------------------------------------------------



 

 

 

(iv)                              the sum of Items 2(a)(ii) and 2(a)(iii)

 

$

 

 

 

 

 

 

 

(v)                                 Consolidated Net Income: the result of
Item 2(a)(i) minus Item 2(a)(iv)

 

$

 

 

 

 

 

 

 

(b)      Consolidated Interest Expense, to the extent deducted in computing
Consolidated Net Income

 

$

 

 

 

 

 

 

 

(c)       Charges against income for foreign, federal, state and local taxes in
each case based on income or profits, to the extent deducted in computing
Consolidated Net Income

 

$

 

 

 

 

 

 

 

(d)      Depreciation expense, to the extent deducted in computing Consolidated
Net Income

 

$

 

 

 

 

 

 

 

(e)       Amortization expense, including, without limitation, amortization of
goodwill and other intangible assets, fees, costs and expenses in connection
with the execution, delivery and performance of any of the Loan Documents, and
other fees, costs and expenses in connection with Permitted Acquisitions, in
each case, to the extent deducted in computing Consolidated Net Income

 

$

 

 

 

 

 

 

 

(f)        Any non-cash charge resulting from any write-down of assets, to the
extent deducted in computing Consolidated Net Income

 

$

 

 

 

 

 

 

 

(g)       Any non-cash restructuring charge, to the extent deducted in computing
Consolidated Net Income

 

$

 

 

 

 

 

 

 

(h)      All other non-cash charges (except to the extent such non-cash charges
are reserved for cash charges to be taken in the future)

 

$

 

5

--------------------------------------------------------------------------------



 

 

 

(i)          (A) Fees, costs and expenses in connection with the Transaction,
the Target Acquisition (including, without limitation, separations,
consolidations, divestitures and reorganizations in preparation therefor
orissuance of the Dollar Senior Notes (2026), the Second Amendment and the
transaction entered into in connection therewith), the Target Notes Refinancing,
the Designated Existing Notes Refinancing, the issuance of the Senior Notes
(2025) and the Senior Notes (Target Acquisition), the Replacement Target Note
Financing, the Company 2013 Credit Facility Refinancing, the Brazilian Debt
Refinancing, and each Permitted Reorganization,Transaction (B) transaction fees,
costs and expenses (including up-front fees, commissions, premiums or charges)
incurred in connection with, to the extent permitted under the Loan Documents
and whether or not consummated, equity issuances, Investments, Acquisitions,
Asset Dispositions, recapitalizations, refinancings (including, for the
avoidance of doubt, in respect of any Senior Notes), mergers, option buy-outs,
or the incurrence or repayment of Indebtedness or any amendments, waivers or
other modifications under the agreements relating to such Indebtedness or
similar transactions, (C) fees, costs and expenses in connection with strategic
initiatives, transition costs and other business optimization and information
systems related fees, costs and expenses (including non-recurring employee
bonuses in connection therewith and including in connection with each Permitted
ReorganizationTransaction and the separation and eventual disposal of businesses
or lines of business) and (D) fees, costs and expenses with respect to
Receivables Factoring Facilities, to the extent not included in Consolidated
Interest Expense

 

$

 

6

--------------------------------------------------------------------------------



 

 

 

(j)         The amount of “run-rate” cost savings, product margin synergies
(including increased share of shelf), operating expense reductions and product
cost (including sourcing), and other operating improvements and synergies
reasonably identifiable and factually supportable relating to, and projected by
Company in good faith to result from, actions taken or with respect to which
substantial steps have been taken or are expected to be taken by Company or any
of its Subsidiaries within 24 months after (A) in the case of the Transactions
and the Target Acquisition, the Initial Certain Funds Funding Date, and (B) in
the case of asset sales, Investments, Asset Dispositionsthe date on which any
asset sale, Investment, Asset Disposition, operating improvements,
mergersimprovement, merger or other business combinations, acquisitions,
divestitures, restructuringscombination, acquisition, divestiture, restructuring
and cost savings initiativesinitiative, the date it is consummated; provided
that the aggregate amount added back pursuant to this Item 2(j) (other than in
connection with any mergers, business combinations, acquisitions or
divestitures) and Item 2(k) and pursuant to any pro forma adjustments in
accordance with the definition of “Pro Forma Basis” in any Test Period shall not
exceed 30% of Consolidated EBITDA with respect to such period (after giving
effect to such add-backs pursuant to this Item 2(j) and Item 2(k) and such
adjustments)

 

$

 

 

 

 

 

 

 

(k)  Costs, charges, accruals, reserves or expenses attributable to the
undertaking or implementation of cost savings initiatives, operating expense
reductions, integration, transition, facilities opening and pre-opening,
business optimization and other restructuring costs, charges, accruals, reserves
and expenses (including, without limitation, inventory optimization programs,
software development costs and costs related to the closure or consolidation of
facilities, stores or distribution centers and curtailments, costs related to
entry into new markets, consulting fees, signing costs, retention or completion
bonuses, relocation expenses, severance payments, modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs); provided that the aggregate amount of any such
costs, charges, accruals, reserves or expenses (other than in connection with
any mergers, business combinations, acquisitions or divestures), together with
any amounts added back pursuant to clauseItem 2(xiiij) and pursuant to any pro
forma adjustment in accordance with the definition of “Pro Forma Basis” in any
Test Period shall not exceed 30% of Consolidated EBITDA with respect to such
period (after giving effect to such add-backs pursuant to Item 2(j) and this
Item 2(k) and such adjustments)

 

$

 

 

 

 

 

 

 

(l)          The sum of Items 2(b) through 2(k)

 

$

 

7

--------------------------------------------------------------------------------



 

 

 

(m)  The gain (or plus the loss) (net of any tax effect) resulting from the sale
of any capital assets other than in the ordinary course of business, to the
extent added (deducted) in computing Consolidated Net Income

 

$

 

 

 

 

 

 

 

(n)      Extraordinary or non-cash nonrecurring after-tax gains (or plus
extraordinary or non-cash nonrecurring after-tax losses), to the extent added
(deducted) in computing Consolidated Net Income

 

$

 

 

 

 

 

 

 

(o)      Any non-cash gain resulting from any write-up of assets (other than
with respect to any Company Owned Life Insurance Program), to the extent added
in computing Consolidated Net Income

 

$

 

 

 

 

 

 

 

(p)      All other non-cash items increasing Consolidated Net Income for such
period

 

$

 

 

 

 

 

 

 

(q)      The sum of Items 2(m) through 2(p)

 

$

 

 

 

 

 

 

 

(r)         Consolidated EBITDA: the sum of Item 2(a)(5) and Item
2(l) minus Item 2(q)

 

$

 

 

 

 

 

3.

 

NET LEVERAGE RATIO: ratio of Item 1(d) to Item 2(r)

 

         :1.00

 

8

--------------------------------------------------------------------------------



 

Exhibit 8.2(j)

 

FORM OF SUBORDINATION TERMS

 

(A)                               Reference is made to that certain Credit
Agreement dated as of March 18, 2016, as amended as of March 9, 2018, as further
amended as of March 25, 2019, and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Ball Corporation, an Indiana corporation (“Company”), each
Other Subsidiary Borrower from time to time party thereto, the financial
institutions from time to time party thereto, as Lenders, Deutsche Bank AG New
York Branch, as Administrative Agent and as Collateral Agent, and the Facing
Agents from time to time party thereto. Unless otherwise defined in this
[Annex], capitalized terms used in this [Annex] shall have the meanings set
forth in the Credit Agreement.

 

(B)                               All indebtedness and other payment obligations
in respect of such indebtedness (including accrued but unpaid interest)
evidenced by [Insert description of Subordinated Debt] (collectively, the
“[Note]”), and that is owed by [·] (in such capacity, the “Obligor”) to [·] (in
such capacity, the “Subordinated Creditor”) is hereinafter referred to as the
“Subordinated Debt”. For purposes hereof, “Subordination Activation Period”
means, prior to Payment in Full (as defined below), (i) the period during which
any Event of Default described in Section 10.1(e), 10.1(f) or 10.1(m) of the
Credit Agreement shall have occurred and be continuing, (ii) the period
following the time that the Administrative Agent delivers written notice to the
Obligor to stop payment on the Subordinated Debt during which any Event of
Default described in Section 10.1 of the Credit Agreement (other than
Section 10.1(e), 10.1(f) or 10.1(m)) shall have occurred and be continuing,
(iii) the period during which the Loans under the Credit Agreement are
accelerated and/or the Commitments under the Credit Agreement are terminated
following an Event of Default or (iv) the period after which the Loans become
due and payable at final stated maturity, until, in the case of clauses (i) and
(ii), the applicable Events of Default are cured or waived in accordance with
the terms of the Credit Agreement.

 

Subordination. The Subordinated Creditor and the Obligor agree that the
Subordinated Debt is and shall be subordinate and junior in right of payment to
the Obligations (including, without limitation, post-petition interest and fees
owing under the Credit Agreement at the rates provided in the Credit Agreement,
whether or not an allowed claim), to the extent and in the manner hereinafter
set forth, until either (i) the payment in full in cash of all of the Obligor’s
Obligations (other than any contingent indemnification obligations not then due
and Obligations under any Swap Contract) (the “Senior Obligations”) or (ii) the
Commitments have expired or terminated and the payment in full in cash of all
Loans and other outstanding Senior Obligations (clause (i) or (ii), as
applicable, “Payment in Full”).

 

Subordination Activation Periods. (i) During a Subordination Activation Period,
no payment or distribution of any kind shall be made by or on behalf of the
Obligor for or on account of the Subordinated Debt, and the Subordinated
Creditor shall not ask, demand, sue for or otherwise take, accept or receive
from the Obligor, any payment or distribution of any kind for or on account of
the Subordinated Debt, unless and until Payment in Full has occurred; provided
that nothing in this [Annex] shall prohibit the contribution or distribution of
any equity interests, the Note to which this Annex is attached, or the
obligations of the Obligor or the Subordinated Creditor under the Note to which
this Annex is attached or this [Annex], in one transaction or a series of
transactions, in each case to the extent not prohibited by the terms of the
Credit Agreement or any Pledge Agreement to which such Obligor is a party,  if
the effect of such contribution or distribution (or series of contributions or
distributions) would result in the cashless cancellation, cashless set-off, or
other cashless settlement of the obligations under

 

--------------------------------------------------------------------------------



 

the Note and such cancellation, setoff or other settlement does not result in
the reduction of a cash payment obligation owed by the Subordinated Creditor to
the Obligor.

 

Except as otherwise set forth in Section 2(a) above, the Obligor is permitted to
pay, contribute and distribute, and the Subordinated Creditor is entitled to
ask, demand, sue for, otherwise take, accept, and receive, any payment,
prepayment, contribution or distribution on account of the obligations in
respect of the Subordinated Debt (including in respect of amounts initially
scheduled for the period of time when a Subordination Activation Period existed
but not paid, contributed or distributed during such Subordination Activation
Period by operation of Section 2(a) above).

 

In the event that, notwithstanding the foregoing provisions of Section 2(a) and
2(b), during a Subordination Activation Period and prior to Payment in Full, any
payment or distribution of assets of the Obligor of any kind for or on account
of the Subordinated Debt shall be received by the Subordinated Creditor in
violation of Section 2(a), such payment or distribution shall be received and
held by the Subordinated Creditor in trust for the benefit of, and be forthwith
paid over and delivered to, the holders of the Senior Obligations (or their
representative under the Credit Agreement), as their interests may appear, for
application to the Senior Obligations.

 

If the Subordinated Creditor is a Loan Party and does not file a proper claim or
proof of debt in respect of the Subordinated Debt in the form required in any
bankruptcy, insolvency, receivership, dissolution, liquidation or similar
proceedings prior to 30 days before the expiration of the time to file such
claim or claims, then the Administrative Agent is hereby authorized to file an
appropriate claim for and on behalf of the Secured Creditors.

 

Subrogation. The Subordinated Creditor shall be subrogated to the rights of the
holders of the Senior Obligations under this [Annex], including the right to
receive payments or distributions of assets of the Obligor as set forth herein,
until all amounts owing on this [Annex] shall be paid in full, and for the
purpose of such subrogation, no payments or distributions to the holders of the
Senior Obligations by or on behalf of the Obligor or by or on behalf of the
Subordinated Creditor by virtue of the Note which otherwise would have been made
to the Subordinated Creditor shall, as between the Obligor, its creditors other
than the holders of the Senior Obligations, and the Subordinated Creditor, be
deemed to be payment by the Obligor to or on account of the Senior Obligations,
it being understood that the provisions of this [Annex] are and are intended
solely for the purposes of defining the relative rights of the Subordinated
Creditor, on the one hand, and the holders of the Senior Obligations, on the
other hand; provided, that during a Subordination Activation Period, the Obligor
shall not assert or enforce such right of subrogation hereunder until Payment in
Full.

 

Survival. If, at any time following Payment in Full, all or part of any payment
with respect to the Senior Obligations theretofore made by the Obligor or any
other Person or entity is rescinded or must otherwise be returned by the holders
of the  Senior Obligations for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of the Obligor or such
other Person or entity), the subordination provisions set forth herein shall
continue to be effective or be reinstated, as the case may be, all as though
such payment had not been made.

 

SECTION 5.                            Third Party Beneficiaries. Each
Subordinated Creditor hereby agrees that this [Annex] is made for the directly
intended and enforceable benefit of the holders of the Senior Obligations. Each
holder of the Senior Obligations will be a third party beneficiary of the terms
of this [Annex]. The terms of this [Annex] shall constitute a continuing offer
to all persons who, in reliance upon such provisions, became holders of, or
continue to hold, Senior Obligations.

 

--------------------------------------------------------------------------------



 

Exhibit 12.8(c)

 

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT(30)

 

Date           ,      

 

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the] [each]
Assignor identified in item 1 below ([the] [each an] “Assignor”) and [the]
[each] Assignee identified in [item 2] [item 3] below ([the] [each an]
“Assignee”). [It is understood and agreed that the rights and obligations of
such Assignee [Assignor] hereunder are several and not joint.]  Capitalized
terms used herein but not defined herein shall have the meanings given to them
in the Credit Agreement identified below (as amended, restated supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the] [each] Assignee.  The Standard Terms
and Conditions set forth in Annex 1I hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from [the] [each such] Assignor, subject to and in accordance with
the Standard Terms and Conditions and the Credit Agreement, as of the Effective
Date inserted by the Administrative Agent as contemplated below, the interest in
and to all of the Assignor’s rights and obligations under the Credit Agreement
and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including, to the extent included in any such facilities,
Letters of Credit and Swing Line Loans) (the “Assigned Interest”).  [Each]
[Such] sale and assignment is without recourse to [the] [each such] Assignor
and, except as expressly provided in this Assignment, without representation or
warranty by [the] [each such] Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

[2.

 

Assignee:

 

                                               ](31)

 

 

 

 

 

[2][3].

 

Credit Agreement:

 

Credit Agreement dated as of March 18, 2016 (, as amended, as of March 9, 2018,
as further amended as of March 25, 2019, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, (the
“Credit Agreement”) by and among Ball Corporation, an Indiana corporation, Ball
UK Acquisition Limited, a private limited company registered in England and
Wales with company number 09441371 and whose registered office is at c/o
Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf,

 

--------------------------------------------------------------------------------

(30)  This Form of Assignment and Assumption Agreement should be used for an
assignment to or from a single Assignee or to or from funds managed by the same
or related investment managers.

 

(31)  Item 1 and Item 2 should be filled in as appropriate.  In the case of an
assignment to or from funds managed by the same or related investment managers,
the Assignees or Assignors should be listed in bracketed item 3 as applicable.

 

1

--------------------------------------------------------------------------------



 

 

 

 

 

London E14 5DS, United Kingdom, each Other Subsidiary Borrower from time to time
party thereto, the financial institutions from time to time party thereto, as
Lenders, Deutsche Bank AG New York Branch, as Administrative Agent and as
Collateral Agent, and the Facing Agents from time to time party thereto.

 

[3.

 

Assigned Interest:(32)

 

 

 

 

Assignee

 

Facility assigned

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/Loans
Assigned

[Name of Assignee]

 

 

 

 

 

 

[Name of Assignee]

 

 

 

 

 

 

 

[4.

 

Assigned Interest:(33)

 

 

 

Facility assigned

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/Loans
Assigned

Multicurrency Revolving CommitmentsFacilities

 

$               

 

$               

EUR Term A CommitmentsFacilities

 

 

 

 

USD Term A Commitments

 

 

 

 

 

[5.

 

UK Qualifying Lender/UK Tax Treaty Provisions:

 

I.

 

The Assignee confirms for the benefit of the Administrative Agent and any
relevant Credit Party, but without liability to any Credit Party, that it is [a
UK Qualifying Lender (other than a UK Treaty Lender)/a UK Treaty Lender/ not a
UK Qualifying Lender](34).

 

--------------------------------------------------------------------------------

(32)  Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignment to or from funds managed by the same or related
investment managers.

 

(33)  Insert this chart if this Form of Assignment and Assumption Agreement is
being used by a Lender for an assignment to a single Assignee.

 

(34)  Delete as applicable. The Assignee is required to confirm its status
pursuant to Section 4.7(f)(iii)(7).

 

2

--------------------------------------------------------------------------------



 

II.                                   [The Assignee confirms that the person
beneficially entitled to interest payable to such Assignee in respect of an
advance under a Loan Document is either:

 

a.              a company resident in the United Kingdom for United Kingdom tax
purposes;

 

b.              a partnership each member of which is:

 

 i.               a company so resident in the United Kingdom; or

 

ii.               a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the Corporation Tax Act 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009; or

 

c.               a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 19 of the Corporation Tax Act
2009) of that company.](35)

 

III.                      [The Assignee confirms that it holds a passport under
the UK DTTP Scheme (scheme reference number [    ]) and its jurisdiction of tax
residence is [      ].](36)]

 

[6]                                 Minimum Rating During Certain Funds
Period:                    The Assignee confirms that, as of the date hereof,
its senior, unsecured, long-term indebtedness has a rating by S&P and Moody’s
of, respectively, BBB and Baa2, or higher.] (8)

 

Effective Date                 , 20

 

--------------------------------------------------------------------------------

(35)  Include if the Assignee is a UK Qualifying Lender solely by virtue of
sub-paragraph (b) of the definition of UK Qualifying Lender.

 

(36)  An Assignee that holds a passport under the UK DTTP Scheme and that wishes
that scheme to apply to the Agreement should insert its UK DTTP scheme reference
number and jurisdiction of tax residence, in accordance with
Section 4.7(f)(iii)(2).

 

(8)         Include with respect to any assignment of Certain Funds Term Loans
made prior to the expiration of the Certain Funds Period.

 

3

--------------------------------------------------------------------------------



 

ASSIGNOR INFORMATION

 

Payment Instructions:

 

 

 

 

 

 

 

 

Reference:

 

 

Notice Instructions:

 

 

 

 

 

 

 

 

Reference:

 

 

ASSIGNEE INFORMATION

 

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

Reference:

 

 

Notice Instructions:

 

 

 

 

 

 

 

 

Reference:

 

Telephone No.:

 

4

--------------------------------------------------------------------------------



 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

 

ASSIGNEE

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE](9)(37)

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Additional Signature lines as necessary]

 

[Additional Signature lines as necessary]

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Consented to and](10)(38) Accepted:

 

 

 

 

 

 

 

 

[                      ],

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

[BALL CORPORATION, an Indiana corporation]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:(11)(39)

 

 

 

 

--------------------------------------------------------------------------------

(37) (9) Add additional signature blocks, as needed, if this Form of Assignment
and Assumption Agreement is being used by funds managed by the same or related
investment managers.

 

(38) (10) Insert only if assignment is being made to an Assignee other than an
Affiliate or another Lender, or, in the case of a Lender that is a Fund, any
Related Fund of any Lender.

 

(39) (11) If required pursuant to the terms of the Credit Agreement.

 

5

--------------------------------------------------------------------------------



 

ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ANNEX I

 

BALL CORPORATION

 

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [Each] [The] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of the Assigned
Interest, (ii) the Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and to consummate
the transactions contemplated hereby; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Loan Document or any other instrument or document delivered pursuant
thereto, other than this Assignment, or any collateral thereunder, (iii) the
financial condition of Company or any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by Company or any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents.

 

1.2.                            Assignee.  [Each] [The] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement and hereby affirms that it is not a “Residual Entity”, as such
term is defined in Article 4.2 of European Council Directive 2003/48/EC on the
taxation of savings income, resident for tax purposes of any member state of the
European Union, Aruba, Guernsey, Jersey, the Isle of Man, Montserrat, or the
British Virgin Islands as well as the former Netherlands Antilles (i.e.,
Bonaire, Curacao, Saba, Sint Eustatius and Sint Maarten),, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision and (v) has sent to Company if required
to be delivered to Company or attached to this Assignment if required to be
delivered to the Administrative Agent any documentation required to be delivered
by it to Company and/or the Administrative Agent pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [each such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the] [each such] Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) appoints and authorizes each of the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Loan Agreement and the other Loan Documents as
are

 

6

--------------------------------------------------------------------------------



 

delegated to or otherwise conferred upon the Administrative Agent or the
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. [[Each] [The]
Assignee hereby confirms that it is a professional market party within the
meaning of the Financial Supervision Act (Wet op het financieel toezicht)
including any regulations issued pursuant thereto.](1) [[Each] [The] Assignee
hereby confirms that it is not to be considered part of the public on the basis
of [a delegated act by the European Commission clarifying the definition of
credit institution and the term “public” (as referred to in article 4.1(1) of
the Capital Requirements Regulation (EU/575/2013))] [the interpretation from
[•](2) of the term “public” (as referred to in article 4.1(1) of the Capital
Requirements Regulation (EU/575/2013)).](3); and (iv) it is subject to and bound
by the Re-Allocation Agreement. SECTION 3.6 OF THE RE-ALLOCATION AGREEMENT SETS
FORTH RESTRICTIONS ON THE TRANSFER OF LOANS AND COMMITMENTS UNDER THE CREDIT
AGREEMENT WHICH ARE IN ADDITION TO THOSE SET FORTH IN THE CREDIT AGREEMENT.

 

2.                                      Payment.  Subject to the terms of the
Credit Agreement, from and after the Effective Date, the Administrative Agent
shall make all payment in respect to the Assigned Interest (including payments
of principal, interest, fees and other amounts) to [the] [each such] Assignor
for amounts which have accrued to but excluding the Effective Date and to [the]
[each] Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of the Assignment.  THIS ASSIGNMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

--------------------------------------------------------------------------------

(1)         Representation to be included if (i) assignment relates to a Loan
provided to a Netherlands Credit Party, (ii) the assignment or transfer does not
include an amount outstanding from the Netherlands Credit Party of at least
€100,000 (or its equivalent in any other currency or currencies) and (iii) at
the time of an assignment or a transfer by a Lender (A) the European Commission
has not yet published a delegated act clarifying the definition of credit
institution and the term “public” (as referred to in article 4.1(1) of the
Capital Requirements Regulation (EU/575/2013)), or (B) no interpretation is
available yet from a competent authority of the term “public” (as referred to in
article 4.1(1) of the Capital Requirements Regulation (EU/575/2013)).

 

(2)         Assignee to identify a competent authority providing the
interpretation the Assignee is relying on.

 

(3)         Representation to be included if (i) assignment relates to a Loan
provided to a Netherlands Credit Party and (ii) (A) the European Commission has
published a delegated act clarifying the definition of credit institution and
the term “public” (as referred to in article 4.1(1) of the Capital Requirements
Regulation (EU/575/2013)) or (B) an interpretation is available from a competent
authority of the term “public” (as referred to in article 4.1(1) of the Capital
Requirements Regulation (EU/575/2013)).

 

7

--------------------------------------------------------------------------------



 

Schedule 1.1(a)
Commitments

 

1.              MulticurrencyUSD Revolving Commitments

 

LENDER

 

Amount of 
MulticurrencyUSD 
Revolving Commitment

 

Percentage

 

Deutsche Bank AG New York Branch

 

$160,250,000.0045,000,000.00

 

10.6833.60

%

Bank of America, NAN.A.

 

$67,000,000.0037,000,000.00

 

4.4672.96

%

Goldman SachsBarclays Bank USAPLC

 

$59,250,000.0060,000,000.00

 

3.9504.80

%

BNP Paribas

 

$34,500,000.00

 

2.76

%

KeyBank National AssociationGoldman Sachs Bank USA

 

$59,250,000.0044,000,000.00

 

3.9503.52

%

Mizuho Bank, Ltd.

 

$52,000,000.0034,500,000.00

 

3.4672.76

%

Coöperatieve Rabobank, U.A., New York Branch

 

$52,000,000.0034,500,000.00

 

3.4672.76

%

Santander Bank, N.A.

 

$46,000,000.0034,500,000.00

 

3.0672.76

%

BNP Paribas

 

$46,000,000.00

 

3.067

%

PNC Bank, National Association

 

$46,000,000.00

 

3.067

%

Sumitomo Mitsui Banking Corporation

 

$46,000,000.0034,500,000.00

 

3.0672.76

%

UniCreditThe Bank AG, New York Branchof Nova Scotia

 

$46,000,000.0026,500,000.00

 

3.0672.12

%

Australia and New Zealand Banking Group LimitedCitibank, N.A.

 

$42,750,000.0026,500,000.00

 

2.8502.12

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.Credit Agricole Corporate and Investment
Bank

 

$42,750,000.0031,000,000.00

 

2.8502.48

%

Crédit Agricole Corporate and InvestmentHSBC Bank USA, N.A.

 

$42,750,000.0026,500,000.00

 

2.8502.12

%

Intesa Sanpaolo S.p.A. New York Branch

 

$41,500,000.00

 

3.32

%

KeyBank National Association

 

$26,500,000.00

 

2.12

%

TDMorgan Stanley Bank, N.A.

 

$42,750,000.0062,500,000.00

 

2.8505.00

%

BarclaysMUFG Bank PLC, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi
UFJ, Ltd.)

 

$58,500,000.0031,000,000.00

 

3.9002.48

%

The Northern Trust Company

 

$37,500,000.0026,500,000.00

 

2.5002.12

%

RaiffeisenPNC Bank International AG, National Association

 

$37,500,000.0026,500,000.00

 

2.5002.12

%

Wells Fargo Bank of Montreal, National Association

 

$32,250,000.0026,500,000.00

 

2.1502.12

%

 

--------------------------------------------------------------------------------



 

CoBank, ACB(1)

 

$163,500,000.00

 

13.08

%

Capital One, N.A.Bank of Montreal

 

$32,250,000.0023,000,000.00

 

2.1501.84

%

Citizens Bank, N.A.Capital One, National Association

 

$32,250,000.0023,000,000.00

 

2.1501.84

%

Compass Bank d/b/a BBVA Compass

 

$32,250,000.00

 

2.150

%

Crédit Industriel et Commercial, London Branch

 

$16,125,000.0012,250,000.00

 

1.0750.98

%

Credit Industriel et Commercial, New York Branch

 

$16,125,000.0012,250,000.00

 

1.0750.98

%

Fifth Third Bank

 

$32,250,000.00

 

2.150

%

HSBC Bank USA, National Association

 

$32,250,000.00

 

2.150

%

Landesbank Hessen-Thüringen Girozentrale

 

$32,250,000.0023,000,000.00

 

2.1501.84

%

LloydsKBC Bank plcN.V., acting through its New York Branch

 

$86,000,000.0023,000,000.00

 

5.7331.84

%

TheRaiffeisen Bank of Nova ScotiaInternational AG

 

$32,250,000.0023,000,000.00

 

2.1501.84

%

Wells FargoTD Bank, National AssociationN.A.

 

$32,250,000.0023,000,000.00

 

2.1501.84

%

U.S. Bank National Association

 

$26,000,000.0023,000,000.00

 

1.7331.84

%

Commerzbank AGIndustrial and Commercial Bank of China Limited, New York Branch

 

$16,750,000.0022,000,000.00

 

1.1171.76

%

Standard Chartered Bank of China, Chicago Branch

 

$15,000,000.0032,000,000.00

 

1.0002.56

%

The Governor and Company of the Bank of Ireland

 

$11,750,000.00

 

0.783

%

The Huntington National Bank

 

$9,500,000.0018,500,000.00

 

0.6331.48

%

Banco de Sabadell, S.A. - Miami Branch

 

$8,250,000.0013,500,000.00

 

0.5501.08

%

KBC Bank N.V., acting though its New Yorkof China, Chicago Branch

 

$8,250,000.0015,500,000.00

 

0.5501.24

%

BOKF, NA dba Colorado State Bank and TrustBOK Financial

 

$8,250,000.0015,500,000.00

 

0.5501.24

%

The Bank of East Asia, Limited, New York Branch

 

$12,500,000.00

 

1.00

%

Lloyds Bank Corporate Markets plc

 

$10,000,000.00

 

0.80

%

Mega International Commercial Bank Co., Ltd., New York Branch

 

$12,500,000.00

 

1.00

%

Banco Bradesco S.A. - New York Branch

 

$15,000,000.00

 

1.20

%

Comerica Bank

 

$3,500,000.009,000,000.00

 

0.2330.72

%

Taiwan Cooperative Bank, Ltd.

 

$9,000,000.00

 

0.72

%

 

--------------------------------------------------------------------------------

(1)  CoBank, ACB’s commitment represents the aggregate commitments of all Farm
Credit System entities in the USD Revolving Facility and is intended to be
shared among such entities after the Second Amendment Effective Date through
purchases of participations pursuant to Section 12.8(b) of the Credit Agreement.

 

2

--------------------------------------------------------------------------------



 

Commerce Bank

 

$3,000,000.00

 

0.24

%

Macquarie Bank Limited

 

$3,000,000.00

 

0.24

%

Total

 

$1,500,000,000.001,250,000,000.00

 

100.000

%

 

2.              USD Term Loan AMulticurrency Revolving Commitments

 

LENDER

 

Amount of USD Term 
Loan AMulticurrency 
Revolving Commitment

 

Percentage

 

Deutsche Bank AG New York Branch

 

$33,000,000.0045,000,000.00

 

2.3579.00

%

Bank of America, NAN.A.

 

$83,500,000.0025,000,000.00

 

5.9645.00

%

Goldman SachsBarclays Bank USAPLC

 

$53,750,000.0025,000,000.00

 

3.8395.00

%

BNP Paribas

 

$18,000,000.00

 

3.60

%

KeyBank National AssociationGoldman Sachs Bank USA

 

$75,250,000.0031,000,000.00

 

5.3756.20

%

Mizuho Bank, Ltd.

 

$47,000,000.0018,000,000.00

 

3.3573.60

%

Coöperatieve Rabobank, U.A., New York Branch

 

$15,250,000.0018,000,000.00

 

1.0893.60

%

BNP ParibasSantander Bank, N.A.

 

$13,000,000.0018,000,000.00

 

0.9293.60

%

PNC Bank, National Association

 

$59,250,000.00

 

4.232

%

Sumitomo Mitsui Banking Corporation

 

$42,000,000.0018,000,000.00

 

3.0003.60

%

UniCredit Bank AG, New York Branch

 

$13,000,000.0058,000,000.00

 

0.92911.60

%

Australia and New Zealand Banking Group LimitedThe Bank of Nova Scotia

 

$38,250,000.0012,000,000.00

 

2.7322.40

%

The Bank of Tokyo-Mitsubishi UFJ, LtdCitibank, N.A.

 

$53,250,000.0012,000,000.00

 

3.8042.40

%

CréditCredit Agricole Corporate and Investment Bank

 

$12,000,000.00

 

0.8572.40

%

TDHSBC Bank USA, N.A.

 

$38,250,000.0012,000,000.00

 

2.7322.40

%

Barclays Bank PLCIntesa Sanpaolo S.p.A. New York Branch

 

$31,000,000.0021,000,000.00

 

2.2144.20

%

KeyBank National Association

 

$12,000,000.00

 

2.40

%

MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.)

 

$12,000,000.00

 

2.40

%

The Northern Trust Company

 

$46,000,000.0012,000,000.00

 

3.2862.40

%

CoBank, ACBPNC Bank, National Association

 

$275,000,000.0012,000,000.00

 

19.6432.40

%

Wells Fargo Bank of Montreal, National Association

 

$28,750,000.0012,000,000.00

 

2.0542.40

%

 

3

--------------------------------------------------------------------------------



 

Capital One, N.A.Bank of Montreal, London Branch

 

$40,250,000.008,000,000.00

 

2.8751.60

%

Citizens Bank, N.A.Capital One, National Association

 

$40,250,000.008,000,000.00

 

2.8751.60

%

Compass Bank d/b/a BBVA Compass

 

$28,750,000.00

 

2.054

%

Crédit Industriel et Commercial, London Branch

 

$4,250,000.005,000,000.00

 

0.3042.00

%

Credit Industriel et Commercial, New York Branch

 

$4,250,000.005,000,000.00

 

0.3041.00

%

Fifth Third BankLandesbank Hessen-Thüringen Girozentrale

 

$40,250,000.008,000,000.00

 

2.8751.60

%

HSBC Bank USA, National Association

 

$28,750,000.00

 

2.054

%

The Bank of Nova Scotia

 

$28,750,000.00

 

2.054

%

Wells Fargo Bank, National Association

 

$40,250,000.00

 

2.875

%

U.S. Bank National Association

 

$32,000,000.00

 

2.286

%

Bank of China, Chicago Branch

 

$25,000,000.00

 

1.786

%

The Bank of East Asia, Limited, New York Branch

 

$32,000,000.00

 

2.286

%

The Huntington National Bank

 

$15,500,000.00

 

1.107

%

KBC Bank N.V., acting thoughthrough its New York Branch

 

$7,000,000.008,000,000.00

 

0.5001.60

%

BOKF, NA dba Colorado StateRaiffeisen Bank and TrustInternational AG

 

$11,250,000.008,000,000.00

 

0.8041.60

%

Stifel Bank & Trust

 

$12,500,000.00

 

0.893

%

Taiwan Cooperative, Ltd., Acting through its New York Branch

 

$12,500,000.00

 

0.893

%

FirstMeritTD Bank, N.A.

 

$10,000,000.008,000,000.00

 

0.7141.60

%

ComericaU.S. Bank National Association

 

$4,500,000.008,000,000.00

 

0.3211.60

%

California First National BankIndustrial and Commercial Bank of China Limited,
New York Branch

 

$9,000,000.00

 

0.6431.80

%

Chang Hwa CommercialStandard Chartered Bank, Ltd., New York Branch

 

$9,000,000.0013,000,000.00

 

0.6432.60

%

Mercantil Commercebank, NBanco de Sabadell, S.A. - Miami Branch

 

$6,500,000.005,000,000.00

 

0.4641.00

%

Lloyds Bank Corporate Markets plc

 

$4,000,000.00

 

0.80

%

Total

 

$1,400,000,000.00500,000,000.00

 

100.000

%

 

3.              EURUSD Term Loan A Commitments

 

LENDER

 

Amount of EURUSD Term
Loan A Commitment

 

Percentage

 

Deutsche Bank AG New York Branch

 

€123,250,000.00$10,000,000.00

 

11.2051.25

%

Bank of America, NAN.A.

 

€27,000,000.00$38,000,000.00

 

2.4554.76

%

Goldman Sachs Bank USABNP Paribas

 

€43,250,000.00$32,500,000.00

 

3.9324.08

%

 

4

--------------------------------------------------------------------------------



 

KeyBank National AssociationGoldman Sachs Bank USA

 

€23,500,000.00$10,000,000.00

 

2.1361.25

%

Mizuho Bank, Ltd.

 

€38,000,000.00$32,500,000.00

 

3.4554.08

%

RI-GD Investments DAC

 

€67,250,000.00

 

6.114

%

Banco Santander, SCoöperatieve Rabobank, U.A., New York Branch

 

€73,000,000.00$32,500,000.00

 

6.6364.08

%

BNP ParibasSantander Bank, N.A.

 

€61,000,000.00$32,500,000.00

 

5.5454.08

%

PNC Bank, National Association

 

€18,250,000.00

 

1.659

%

Sumitomo Mitsui Banking Corporation

 

€34,250,000.00$32,500,000.00

 

3.1144.08

%

UniCredit Bank AG, New York Branch

 

€61,000,000.00$27,000,000.00

 

5.5453.39

%

Australia and New Zealand Banking Group LimitedThe Bank of Nova Scotia

 

€31,250,000.00$24,000,000.00

 

2.8413.01

%

The Bank of Tokyo-Mitsubishi UFJ, LtdCitibank, N.A.

 

€17,500,000.00$24,000,000.00

 

1.5913.01

%

CréditCredit Agricole Corporate and Investment Bank

 

€55,500,000.00$19,500,000.00

 

5.0452.45

%

TDHSBC Bank USA, N.A.

 

€31,250,000.00$24,000,000.00

 

2.8413.01

%

Barclays Bank PLCKeyBank National Association

 

€10,000,000.00$24,000,000.00

 

0.9093.01

%

MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.)

 

$19,500,000.00

 

2.45

%

The Northern Trust Company

 

€15,250,000.00$24,000,000.00

 

1.3863.01

%

RaiffeisenPNC Bank International AG, National Association

 

€57,750,000.00$24,000,000.00

 

5.2503.01

%

Wells Fargo Bank of Montreal, London Branch, National Association

 

€23,000,000.00$24,000,000.00

 

2.0913.01

%

 

5

--------------------------------------------------------------------------------



 

CoBank, ACB(2)

 

$101,500,000.00

 

12.73

%

Capital One, N.A.Bank of Montreal

 

€12,500,000.00$19,000,000.00

 

1.1362.38

%

Citizens Bank, N.A.Capital One, National Association

 

€12,500,000.00$19,000,000.00

 

1.1362.38

%

Compass Bank d/b/a BBVA Compass

 

€23,000,000.00

 

2.091

%

Crédit Industriel et Commercial, London Branch

 

€20,875,000.00$7,750,000.00

 

1.8980.97

%

Credit Industriel et Commercial, New York Branch

 

€20,875,000.00$7,750,000.00

 

1.8980.97

%

Fifth Third BankLandesbank Hessen-Thüringen Girozentrale

 

€12,500,000.00$19,000,000.00

 

1.1362.38

%

HSBC Bank USA, National Association

 

€23,000,000.00

 

2.091

%

Landesbank Hessen-Thüringen GirozentraleKBC Bank N.V., acting through its New
York Branch

 

€49,500,000.00$19,000,000.00

 

4.5002.38

%

TheRaiffeisen Bank of Nova ScotiaInternational AG

 

€23,000,000.00$19,000,000.00

 

2.0912.38

%

Wells FargoTD Bank, National AssociationN.A.

 

€12,500,000.00$19,000,000.00

 

1.1362.38

%

U.S. Bank National Association

 

€10,250,000.00$19,000,000.00

 

0.9322.38

%

Commerzbank AGIndustrial and Commercial Bank of China Limited, New York Branch

 

€26,000,000.00$14,000,000.00

 

2.3641.76

%

The Governor and Company of theHuntington National Bank of Ireland

 

€17,750,000.00$11,500,000.00

 

1.6141.44

%

Banco de Sabadell, S.A. - Miami Branch

 

€12,750,000.00$11,500,000.00

 

1.1591.44

%

KBC Bank N.V., acting though its New Yorkof China, Chicago Branch

 

€6,250,000.00$9,500,000.00

 

0.5681.19

%

BOKF, NA dba Colorado State Bank and TrustBOK Financial

 

€2,250,000.00$9,500,000.00

 

0.2051.19

%

The Bank of East Asia, Limited, New York Branch

 

$7,500,000.00

 

0.94

%

Lloyds Bank Corporate Markets plc

 

$6,000,000.00

 

0.75

%

 

--------------------------------------------------------------------------------

(2)  CoBank, ACB’s commitment represents the aggregate commitments of all Farm
Credit System entities in the USD Term A Facility and is intended to be shared
among such entities after the Second Amendment Effective Date through purchases
of participations pursuant to Section 12.8(b) of the Credit Agreement.

 

6

--------------------------------------------------------------------------------



 

Mega International Commercial Bank Co., Ltd., New York Branch

 

$7,500,000.00

 

0.94

%

Comerica Bank

 

€1,250,000.00$6,000,000.00

 

0.1140.75

%

Mercantil Commercebank, N.ATaiwan Cooperative Bank, Ltd.

 

€2,000,000.00$6,000,000.00

 

0.1820.75

%

Commerce Bank

 

$2,000,000.00

 

0.25

%

Macquarie Bank Limited

 

$2,000,000.00

 

0.25

%

Total

 

€1,100,000,000.00$797,500,000.00

 

100.000

%

 

7

--------------------------------------------------------------------------------



 

Schedule 1.1(b)

Acquisition Undertakings[Reserved]

 

(a)           Company and Purchaser will not amend or waive any material term of
any Offer Document or, as the case may be, Scheme Circular in a manner or to an
extent that would be materially prejudicial to the interests of the Lenders
under the Loan Documents, other than any amendment or waiver:

 

(i)            made with the consent of Administrative Agent (not to be
unreasonably withheld);

 

(ii)           required by the Takeover Panel, the Court, the City Code or any
other applicable law, regulation court or regulatory body;

 

(iii)          increasing the price to be paid for the Target Shares to the
extent otherwise permitted under clause (c) below; or

 

(iv)          (subject to requirements of the Takeover Panel and the City Code)
extending the period in which holders of the Target Shares may accept the terms
of the Offer or, as the case may be, the Scheme.

 

(b)           Company and its Subsidiaries shall comply in all respects with the
City Code (subject to any waivers granted by the Takeover Panel), the Companies
Act and all other applicable laws (including the Financial Services and Markets
Act 2000 (as amended)) and/or regulations relating to any Scheme or, as the case
may be, Offer, in each case where non-compliance would be materially prejudicial
to the interests of the Lenders under the Loan Documents.

 

(c)           Company and its Subsidiaries shall not increase the price, or
acquire any Target Shares in the market at or above the price per Target Share
set out in the Press Release, to be paid for any Target Shares pursuant to a
Scheme (including by the purchase of any Target Shares in the market at a price
above the price per Target Share set out in the Press Release) or, as the case
may be, an Offer, unless such increase is made with the consent of
Administrative Agent (not to be unreasonably withheld) or funded with (i) the
issuance of equity of Company, (ii) the cash proceeds from the issuance of
equity after the Closing Date and on or prior to the Initial Certain Funds
Funding Date to the extent such issuance of equity is permitted under this
Agreement, or (iii) internally generated cash of Company and its Subsidiaries.

 

(d)           Company and its Subsidiaries shall not take any action which would
require Company or any of its Subsidiaries to make a mandatory offer for the
Target Shares in accordance with Rule 9 of the City Code.

 

(e)           In the event the Target Acquisition is made pursuant to an Offer,
where becoming permitted to do so, Purchaser shall promptly give notices under
Section 979(2) or 979(4) of the Companies Act in respect of the Target Shares.

 

(f)            Company and its Subsidiaries shall, upon reasonable request and
to the extent that they are able to do so in compliance with applicable law and
confidentiality or other obligations to which they are subject, keep
Administrative Agent informed as to the status and progress of (or otherwise
relating to)

 

8

--------------------------------------------------------------------------------



 

an Offer (and, in the case of an Offer, the current level of acceptances in
respect of that Offer) or, as the case may be, a Scheme.

 

(g)           Company and its Subsidiaries shall, to the extent that they are
able to do so in compliance with applicable law and confidentiality or other
obligations to which they are subject, promptly supply to Administrative Agent
(i) copies of all documents, certificates, notices or announcements received or
issued by Company or any of its Subsidiaries (or on their behalf) in relation to
an Offer or a Scheme (as the case may be) to the extent material to the
interests of the Lenders and (ii) any other information regarding the progress
of an Offer or a Scheme (as the case may be), in each case as Administrative
Agent may reasonably request.

 

(h)           Other than as required by the Takeover Panel, the City Code, the
London Stock Exchange, Financial Conduct Authority or any other applicable law,
regulation, court or regulatory body and to the extent practicable, Company and
its Subsidiaries shall not make any press release or other public statement in
respect of the Target Acquisition (other than in the Press Release, any Offer
Document or any Scheme Circular), without first obtaining the prior approval of
Administrative Agent (such approval not to be unreasonably withheld or delayed).

 

(i)            In the event the Target Acquisition is made pursuant to an Offer,
Purchaser shall promptly after issue of the Offer Document deliver to
Administrative Agent a copy of the Receiving Agent Letter and Purchaser shall
use its reasonable endeavors to deliver to Administrative Agent an undertaking,
in form and substance satisfactory to Administrative Agent, from the Receiving
Agent regarding the terms upon which any of the Target Shares which Purchaser
may acquire pursuant to the Offer are to be held by the Receiving Agent.

 

(j)            Company and its Subsidiaries shall procure that as soon as
reasonably practicable, the Target is delisted and re-registered as a private
company.

 

9

--------------------------------------------------------------------------------



 

Schedule 1.1(c)

Revolver Sublimits

 

Name of Revolving Borrowers

 

USD Revolver Sublimit

 

Multicurrency Revolver
Sublimit

 

Ball Corporation

 

$

1,250,000,000

 

$

500,000,000

 

Ball Packaging, LLC

 

$

500,000,000

 

$

500,000,000

 

Ball Metal Beverage Container Corp.

 

$

500,000,000

 

$

500,000,000

 

Ball Container LLC

 

$

500,000,000

 

$

500,000,000

 

Ball Aerospace & Technologies Corp.

 

$

500,000,000

 

$

500,000,000

 

Ball UK Acquisition, Limited

 

$

0

 

$

500,000,000

 

Rexam Limited

 

$

0

 

$

500,000,000

 

 

$1.5 Billion:

 

Ball Corporation

 

$1 Billion

 

Ball (Luxembourg) Finance, S.à r.l.

Ball European Holdings S.à r.l.

Ball International Partners SCS

Ball International Holdings S.à r.l.

Ball Packaging Europe Holding B.V.

Ball UK Acquisition Limited

 

$500 Million:

Ball Packaging, LLC

Ball Metal Beverage Container Corp.

Ball Container LLC

Ball Metal Food Container, LLC

Ball Aerosol and Specialty Container Inc.

Ball Aerospace & Technologies Corp.

Ball UK Holdings, Ltd

 

10

--------------------------------------------------------------------------------



 

Schedule 1.1(d)

Other Subsidiary Borrowers

 

BorrowerName of Revolving Borrowers

 

USD Subsidiary
Borrower

 

Multicurrency
Subsidiary
Borrower

 

Jurisdiction

Ball Aerosol and Specialty Container Inc.

 

 

 

 

 

Delaware

Ball Aerospace & Technologies Corp.

 

Yes

 

Yes

 

Delaware

Ball Container LLC

 

Yes

 

Yes

 

Delaware

Ball Metal Beverage Container Corp.

 

Yes

 

Yes

 

Colorado

Ball Metal Food Container, LLC

 

 

 

 

 

Delaware

Ball Packaging, LLC

 

Yes

 

Yes

 

Colorado

Ball European Holdings S.à r.l

 

 

 

 

 

Luxembourg

Ball (Luxembourg) Finance S.à r.l

 

 

 

 

 

Luxembourg

Ball International Partners SCS

 

 

 

 

 

Luxembourg

Ball International Holdings S.à r.l

 

 

 

 

 

Luxembourg

Ball UK Acquisition Limited

 

No

 

Yes

 

United Kingdom (England and Wales)

Ball UK Holdings, LtdRexam Limited

 

No

 

Yes

 

United Kingdom (England and Wales)

Ball Packaging Europe Holding B.V.

 

 

 

 

 

Netherlands

 

Domestic Guarantors and Foreign Guarantors

 

Name of Credit Party

 

Domestic Guarantor or Foreign
Guarantor

 

Jurisdiction

Ball Advanced Aluminum Technologies Corp.

 

Domestic

 

Delaware

Ball Aerospace & Technologies Corp.

 

Domestic

 

Delaware

Ball Asia Services Limited

 

Domestic

 

Delaware

Ball Beverage Can Americas Inc.

 

Domestic

 

Delaware

Ball BP Holding Company

 

Domestic

 

Delaware

Ball Container LLC

 

Domestic

 

Delaware

Ball Corporation

 

Domestic

 

Indiana

Ball Corporation

 

Domestic

 

Nevada

Ball Delaware Holdings, LLC

 

Foreign

 

Delaware

Ball Glass Containers, Inc.

 

Domestic

 

Delaware

Ball Global Business Services Corp.

 

Domestic

 

Delaware

Ball Holdings Corp.

 

Domestic

 

Delaware

Ball Holdings, LLC

 

Domestic

 

Delaware

 

11

--------------------------------------------------------------------------------



 

Name of Credit Party

 

Domestic Guarantor or Foreign
Guarantor

 

Jurisdiction

Ball Inc.

 

Domestic

 

Delaware

Ball International Holdings LLC

 

Domestic

 

Delaware

Ball International Holdings II LLC

 

Foreign

 

Delaware

Ball International, LLC

 

Foreign

 

Delaware

Ball Metal Beverage Container Corp.

 

Domestic

 

Colorado

Ball Metal Container Corporation

 

Domestic

 

Indiana

Ball Packaging, LLC

 

Domestic

 

Colorado

Ball Pan-European Holdings, LLC

 

Foreign

 

Delaware

Ball Technologies Holdings Corp.

 

Domestic

 

Colorado

Latas de Aluminio Ball, Inc.

 

Domestic

 

Delaware

Rexam Beverage Can Company

 

Domestic

 

Delaware

USC May Verpackungen Holding Inc.

 

Domestic

 

Delaware

 

12

--------------------------------------------------------------------------------



 

Schedule 1.1(e)
Unrestricted Entities

 

None.

 

13

--------------------------------------------------------------------------------



 

Schedule 1.1(f)
Applicable Designees

 

None.

 

14

--------------------------------------------------------------------------------



 

Schedule 1.1(g)
Applicable LC SublimitSublimits

 

Facing Agent

 

USD LC Sublimit

 

Multicurrency LC Sublimit

 

Deutsche Bank AG New York Branch

 

$

60,000,000.00

 

$

 83,333,333.3425,000,000.00

 

Bank of America, NAN.A.

 

$

60,000,000.00

 

$

 83,333,333.33—

 

KeyBank National AssociationCoöperatieve Rabobank, U.A., New York Branch

 

$

60,000,000.00

 

$

 83,333,333.33—

 

TotalUnicredit Bank AG, New York Branch

 

$

60,000,000.00

 

$

250,000,000.00—

 

BNP Paribas

 

$

60,000,000.00

 

—

 

 

15

--------------------------------------------------------------------------------



 

Schedule 1.1(h)
[Reserved]Existing Target Credit Facilities

 

The bilateral revolving credit facility between Lloyds Bank plc and Target due
2019.

 

The bilateral credit facility between Citibank International Limited and Target
due 2019.

 

The bilateral credit facility between Abbey National Treasury Services PLC
(Trading as Santander Global Banking and Markets) and Target due 2019.

 

The bilateral credit facility between Bank of China (as assignee of Société
General) and Target due 2019.

 

The bilateral credit facility between Lloyds Bank plc and Target due 2019.

 

The bilateral credit facility between HSBC Bank PLC and Target due 2019.

 

The bilateral credit facility between The Royal Bank of Scotland PLC and Target
due 2019.

 

The bilateral credit facility between Barclays Bank PLC and Target due 2019.

 

The bilateral credit facility with Bank of America Merrill Lynch International
Limited and Target due 2019.

 

The bilateral credit facility with Unicredit Bank AG and Target due 2019.

 

16

--------------------------------------------------------------------------------



 

Schedule 1.1(i)

UK Qualifying Lender Confirmation and UK DTTP Scheme

 

 

 

 

 

DTTP Scheme

Name of Lender

 

UK Qualifying Lender
confirmation

 

Scheme reference
number

 

Jurisdiction of
tax residence

Australia and New Zealand Banking Group Limited

 

UK Treaty Lender

 

2/A/204986/DTTP

 

Australia

Banco de Sabadell, S.A.- Miami Branch

 

UK Treaty Lender

 

9/B/366642/DTTP

 

Spain

Banco Santander, S.A., New York Branch

 

UK Treaty Lender

 

9/B/366642/DTTP

 

Spain

Bank of America, NAN.A.

 

UK Treaty Lender

 

13/B/7418/DTTP

 

U.S.

Bank of China, Chicago Branch

 

UK Treaty Lender

 

99/B/369307/DTTP

 

Hong Kong

Bank of Montreal, London Branch

 

UK Qualifying Lender

 

N/A

 

N/A

Barclays Bank PLC

 

UK Qualifying Lender

 

N/A

 

N/A

BNP Paribas SA

 

UK Treaty Lender

 

5/B/255139/DTTP

 

France

BOKF, NA dba Colorado State Bank and Trust

 

UK Treaty Lender

 

13/A/0356518/DTTP

 

U.S.

Capital One National Association

 

UK Treaty Lender

 

13/C/365299/DTTP

 

U.S.

Citizens Bank NACitibank, N.A.

 

UK Treaty Lender

 

13/C/35615962301/DTTP

 

U.S.

Comerica Bank

 

UK Treaty Lender

 

13/C/65903/DTTP

 

U.S.

Commerzbank AG, New York Branch

 

UK Treaty Lender

 

7/C/25382/DTTP

 

Germany

Compass Bank d/b/a BBVA Compass

 

UK Treaty Lender

 

13/C/358724/DTTP

 

U.S.

Coöperatieve Rabobank U.A., New York Branch

 

UK Treaty Lender

 

1/C/70166/DTTP

 

Netherlands

 

17

--------------------------------------------------------------------------------



 

Credit Agricole Corporate and Investment Bank

 

UK Treaty Lender

 

5/C/222082/DTTP

 

France

Crédit Industriel et Commercial, London Branch

 

UK Qualifying Lender

 

N/A

 

N/A

Crédit Industriel et Commercial, New York Branch

 

UK Treaty Lender

 

5/S/357424/DTTP

 

France

Deutsche Bank, AG New York Branch

 

UK Treaty Lender

 

707/D/70006/DTTP

 

Germany

Fifth Third Bank

 

UK Treaty Lender

 

13/F/24267/DTTP

 

U.S.

Goldman Sachs Bank USA

 

UK Treaty Lender

 

13/G/0351779351779/DTTP

 

U.S.

Governor & Company of the Bank of Ireland

 

UK Treaty Lender

 

12/G/57971/DTTP

 

Ireland

HSBC Bank USA, N.A.

 

UK Treaty Lender

 

13/H/314375/DTTP

 

U.S.

Intesa Sanpaolo S.p.A. New York Branch

 

 

 

 

 

 

Industrial and Commercial Bank of China Limited, New York Branch

 

UK Treaty Lender

 

23/I/358686/DTTP

 

China

KBC Bank N.V., acting through its New York Branch

 

UK Treaty Lender

 

18/K/246421/DTTP

 

Belgium

KeyBank National Association

 

UK Treaty Lender

 

13/K/216374/DTTP

 

U.S.

Landesban Hessen-ThuringenLandesbank Hessen-Thüringen Girozentrale

 

UK Treaty Lender

 

707/L/70504DTTP

 

Germany

Lloyds Bank Corporate Markets plc

 

UK Qualifying Lender

 

N/A

 

N/A

Mizuho Bank, Ltd.

 

UK Treaty Lender

 

43/ M/274822/DTTP

 

Japan

PNC Bank, National Association

 

UK Treaty Lender

 

13/P/63904/DTTP

 

U.S.

Raiffeisen Bank International AG

 

UK Treaty Lender

 

15/R/356644/DTTP

 

Austria

RI-GD Investments DAC

 

UK Treaty Lender

 

12/R/354554/DTTP

 

Ireland

 

18

--------------------------------------------------------------------------------



 

Santander Bank NA, N.A.

 

UK Treaty Lender

 

13013/S/357603/DTTP

 

U.S.

Standard Chartered Bank

 

UK Qualifying Lender

 

N/A

 

N/A

Sumitomo Mitsui Banking Corporation

 

UK Treaty Lender

 

43/S/274647/DTTP

 

Japan

TD Bank NA, N.A.

 

UK Treaty Lender

 

13/T/358618/DTTP

 

U.S.

The Bank of Nova Scotia

 

UK Treaty Lender

 

3/T/366714/DTTP

 

Canada

MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.)

 

UK Treaty Lender

 

43/BM/322072/DTTP

 

Japan

The Huntington National Bank

 

UK Treaty Lender

 

13/H/216377/DTTP

 

U.S.

The Northern Trust Company

 

UK Treaty Lender

 

13/N/60122/DTTP

 

U.S.

U.S. Bank National Association

 

UK Treaty Lender

 

13/U/62184/DTTP

 

U.S.

UniCredit Bank AG -, New York Branch

 

UK Treaty Lender

 

7/U/237605/DTTP

 

Germany

Wells Fargo Bank N.A., National Association

 

UK Treaty Lender

 

13/W/61173/DTTP

 

U.S.

 

19

--------------------------------------------------------------------------------



 

Schedule 1.1(j)

Target Domestic Subsidiaries

[Reserved]

 

1. CPRX — Hughesville Inc.

2. National Trading Corporation

3. Rexam America Holdings Inc.

4. Rexam America LLC

5. Rexam Beverage Can Americas Inc.

6. Rexam Beverage Can Company

7. Rexam Beverage Can Delaware Company

8. Rexam Beverage Can Overseas LLC

9. Rexam BP Holding Company

10. Rexam Delaware Corp

11. Rexam Finance LLC

12. Rexam Funding Inc.

13. Rexam Inc.

14. Rexam Metallising Inc.

15. Rexam MI Holding Company

16. The Renaissance Insurance Company

 

20

--------------------------------------------------------------------------------



 

Schedule 1.1(k)

Senior Managing Agents

 

Banco Santander, S.A., New York Branch

 

BNP ParibasBank of Montreal

 

PNC Capital Markets LLCOne National Association

 

Sumitomo Mitsui Banking Corporation

 

Credit Industriel et Commercial

 

Landesbank Hessen-Thüringen Girozentrale

 

KBC Bank N.V.

 

UniCreditRaiffeisen Bank International AG, New York Branch

 

Australia and New Zealand Banking Group Limited

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Crédit Agricole Corporate and Investment Bank

 

TD Bank, N.A.

 

U.S. Bank National Association

 

Industrial and Commercial Bank of China Limited, New York Branch

 

BarclaysStandard Chartered Bank PLC

 

The Northern Trust Company

 

Raiffeisen Bank International AG

 

21

--------------------------------------------------------------------------------



 

Schedule 2.10(j) 
Outstanding Letters of Credit

 

Issuer
LOC No.

 

Amount
Outstanding USD

 

Beneficiary

 

Purpose

 

Expiry
Datedate

Bank of America, N.A.
Los Angeles, CA

3047584/35968714

 

 

714,000.00625,000.00
USD

 

 

State ofOf Washington, Department of Labor and Industries

Olympia, WA

 

Worker’sWorkers Comp

 

 

04/16/16

12/23/2019

Bank of America, N.A.
Los Angeles, CA

3047996/35968715

*

 

400,000.00

USD

 

 

 

Arkansas Workers’

Compensation

Commission

Little Rock, AR

 

Worker’sWorkers Comp

 

 

5/3/202005/02/16

 

Bank of America, N.A.
Los Angeles, CA

3055921*

 

200,000.00

USD

 

 

The Hartford Fire Insurance

CompanyHartford, CT

 

 

Worker’sWorkers Comp

 

 

5/9/201905/09/16

 

Bank of America, N.A.
68133286Deutsche Bank

New York, NY

DBS-16005

 

2,968,559.00100,000.00

USD

 

 

Ace American Insurance CompanySafety National

St. Louis, MO

 

 

Workers Comp for

State of Ohio Workers

 

 

5/20/20209/1/16

 

Bank of America, N.A.
68133319

 

46,339.00

 

New Jersey Department of Environmental Protection

 

Environmental

 

6/5/2020

Deutsche Bank AG New York Branch
S-16005* New York, NY

DBS-16252

 

100,000.00225,000.00

USD

 

 

Safety National Union Fire

Casualty CorpNew York, NY

 

 

Workers Comp

 

 

9/2/20199/29/16

 

Deutsche Bank AG New York Branch
New York, NY

DBS-S-16320*

 

98,000.00250,000.00

USD

 

 

Arrowood Indemnity

CorporationCompany

Charlotte, NC

 

Worker’sWorkers Comp

 

 

9/30/20199/29/16

 

 

22

--------------------------------------------------------------------------------



 

Bank of America, N.A.

3119066

 

116,086.00

 

New Jersey Dept. of Environmental Protection

 

Environmental

 

1/18/2020

Deutsche Bank AG New York Branch
New York, NY

DBS-17872*

 

312,000.00

USD

 

 

U.S. Environmental

Protection AgencyChicago, IL

 

 

EnvironmentalFederal Compliance

 

 

3/3/20203/3/16

 

Bank of America, N.A.

3098862

 

40,000.00

 

The Home Insurance

 

Workers Comp

 

3/15/2020

Deutsche Bank AG New York Branch
New York, NY

DBS-20600

*

 

4,123,277.00

3,728,461.00

USD

 

 

New York Worker’s

Workers Compensation Board

Albany, NY

 

Worker’sWorkers Comp

 

 

4/9/2020

5/9/16

 

Deutsche Bank AG New York Branch
New York, NY

DBS-20991*

 

6,729,000.009,925,000.00

USD

 

The Travelers Indemnity Company

 

Worker’sWorkers Comp

 

2/18/172/18/2020

TOTAL LC AMOUNTBank of America, N.A.
03099107*

 

$15,765,461.00

510,000.00

 

National Union Fire Insurance

 

Workers Comp

 

3/31/2020

Bank of America, N.A.
03099108*

 

800,000.00

 

National Union Fire Insurance (Renaissance)

 

Workers Comp

 

4/1/2020

Bank of America, N.A.
03099112*

 

6,900,000.00

 

The Hartford Fire Insurance Company

 

Workers Comp

 

4/1/2020

Bank of America, N.A.
03099390*

 

250,000.00

 

Director  of Rhode Island Workers Compensation

 

Workers Comp

 

4/1/2020

Bank of America, N.A.
03100040*

 

625,000.00

 

State Of Washington, Department of Labor and Industries

 

Workers Comp

 

6/17/2019

 

23

--------------------------------------------------------------------------------



 

Bank of America, N.A.
03100243*

 

897,447.89

 

Bruce White Arthur A Schults SR, Chicago Trust Company

 

Trust

 

4/1/2020

Bank of America, N.A.
03100253*

 

897,200.00

 

U.S Environmental Protection Agency

 

Environmental

 

5/15/2020

Bank of America, N.A.
03101745*

 

1,000,000.00

 

American National Can Consent Order Plan

 

Benefits

 

12/31/2019

Bank of America, N.A.
03127330*

 

30,300.00

 

Department of Environmental Protection Site remediation Program

 

Environmental

 

3/2/2020

 

24

--------------------------------------------------------------------------------



 

Schedule 6.3
Approvals and Consents

 

None.

 

25

--------------------------------------------------------------------------------



 

Schedule 6.4
Governmental Approvals

 

None.

 

26

--------------------------------------------------------------------------------



 

Schedule 6.13
Foreign Pension Plans

 

The Ball Packaging Products Canada Corp. — Retirement Plan for BPPCC Employees
is in the process of being wound up.  Pursuant to a letter dated January 16,
2019, the Financial Services Commission of Ontario approved the wind-up report.

 

None.

 

27

--------------------------------------------------------------------------------



 

Schedule 6.16
Organization of Subsidiaries

 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

BALL CORPORATION

 

Indiana

 

Publicly traded

 

Yes

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

 

Ball Aerocan UK Ltd.

 

United Kingdom

 

AUK Holding 100%

 

No

Ball Trading France S.A.S.

 

France

 

Ball (France) Holdings S.A.S. 100%

 

No

Ball Aerocan Europe S.A.S.

 

France

 

Ball (France) Holdings S.A.S. 100%

 

No

Ball Packaging Europe France S.A.S.

 

France

 

Ball (France) Holdings, S.A.S. 100%

 

No

Ball Europe GmbH

 

Switzerland

 

Ball (Swiss) Holding GmbH 100%

 

No

Ball Company

 

United Kingdom

 

Ball UK Holdings, Ltd 100%

 

No

Ball Europe Ltd.

 

United Kingdom

 

Ball UK Holdings, Ltd 100%

 

No

Ball Packaging Europe UK Ltd.

 

United Kingdom

 

Ball UK Holdings, Ltd 100%

 

No

Ball Trading UK Ltd.

 

United Kingdom

 

Ball UK Holdings, Ltd 100%

 

No

Ball Advanced Aluminum Technologies Canada Inc.

 

Quebec

 

Ball Advanced Aluminum Technologies Holding Canada Inc. 100%

 

No

Ball Advanced Aluminum Technologies Canada L.P.

 

Quebec

 

Ball Advanced Aluminum Technologies Holding Canada Inc. 99%; Ball Advanced
Aluminum Technologies Canada Inc. 1%

 

No

AUK Holding Ltd.

 

United Kingdom

 

Ball Aerocan Europe S.A.S. 100%

 

No

Ball Aerocan France S.A.S.

 

France

 

Ball Aerocan Europe S.A.S. 100%

 

No

Ball Aerocan CZ s.r.o.

 

Czech Republic

 

Ball Aerocan Europe S.A.S. 100%

 

No

Copal S.A.S.

 

France

 

Ball Aerocan Europe S.A.S. 51%; EXAL Holdings France 49%

 

No

Ball Aerosol and Specialty Container Inc.

 

Delaware

 

Ball Aerosol and Specialty Container Holding Corporation 100%

 

Yes

USC May Verpackungen Holding Inc.

 

Delaware

 

Ball Aerosol and Specialty Container Inc. 100%

 

No

 

28

--------------------------------------------------------------------------------



 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

Ball Advanced Aluminum Technologies Corp.

 

Delaware

 

Ball Aerosol and Specialty Container Inc. 100%

 

No

Ball Advanced Aluminum Technologies Holding Canada Inc.

 

New Brunswick

 

Ball Aerosol and Specialty Container Inc. 100%

 

No

Litografica San Luis S.A.

 

Argentina

 

Ball Aerosol Packaging Argentina S.A. 100%

 

No

Seghimet S.A.

 

Argentina

 

Ball Aerosol Packaging Argentina S.A. 100%

 

No

Ball Holdings Corp.

 

Delaware

 

Ball Aerospace & Technologies Corp. 100%

 

No

Ball Technology Services Corporation

 

California

 

Ball Aerospace & Technologies Corp. 100%

 

No

Ball Aerocan India

 

India

 

Ball Americas Holdings B.V. 99.99%; Ball Aerocan Europe S.A.S. 1 share

 

No

Ball Aerocan Operations S.a r.l.

 

Luxembourg

 

Ball Americas Holdings B.V. 100%

 

No

Ball Aerocan Mexico, S.A. de C.V.

 

Mexico

 

Ball Aerocan Operations S.a r.l. 99.99%; Ball Americas Holdings B.V. 0.01%

 

No

Qingdao M.C. Packaging Limited

 

PRC

 

Ball Asia Pacific Investments Ltd. 40%; Ball Asia Pacific Limited 60%

 

No

Ball Asia Pacific (Beijing) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 100%

 

No

FTB Corporate Services Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

FTB Packaging Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

Gainer Developments Ltd.

 

British Virgin Islands

 

Ball Asia Pacific Limited 100%

 

No

Foshan Packaging Holdings Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

MCP Beverage Packaging Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

MCP Intellectual Property Holdings Limited

 

British Virgin Islands

 

Ball Asia Pacific Limited 100%

 

No

M.C. Packaging (Hong Kong) Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

Ball Asia Pacific Investments Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

Wise Champion Investments Limited

 

Hong Kong

 

Foshan Packaging Holdings Limited 100%

 

No

Ball Asia Pacific (Qingdao) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 100%

 

No

Ball Asia Pacific (Foshan) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 35% Wise Champion Investments Limited 65%

 

No

Ball Asia Pacific (Hubei) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 95.69%; Hubei Gedian

 

No

 

29

--------------------------------------------------------------------------------



 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

 

 

 

 

Economic & Technological Development Corporation 4.31%

 

 

Latapack-Ball Embalagens Ltda.

 

Brazil

 

Ball Cayman Limited 50%; Latapack S.A. 50%

 

Yes

Ball Global Business Services Corp.

 

Delaware

 

Ball Corporation 100%

 

No

Ball Packaging, LLC

 

Colorado

 

Ball Corporation 100%

 

Yes

Ball Technologies Holdings Corp.

 

Colorado

 

Ball Corporation 100%

 

Yes

Ball Glass Containers, Inc.

 

Delaware

 

Ball Corporation 100%

 

No

Heekin Can, Inc.

 

Colorado

 

Ball Corporation 100%

 

No

Ball Metal Container Corporation

 

Indiana

 

Ball Corporation 100%

 

No

Ball Corporation

 

Nevada

 

Ball Corporation 100%

 

No

Ball Foundation(1)

 

 

 

Ball Corporation 100%

 

No

Ball Packaging Products Canada Corp.

 

Nova Scotia

 

Ball Corporation 100%

 

No

Ball European Holdings S.a r.l.

 

Luxembourg

 

Ball Delaware Holdings S.C.S. 100%

 

Yes

Ball Southeast Asia Holdings (Singapore) PTE LTD.

 

Singapore

 

Ball Europe Ltd. 100%

 

No

Ball (Swiss) Holding GmbH

 

Switzerland

 

Ball European Holdings S.a r.l. 100%

 

No

Ball (Luxembourg) Finance S.a r.l.

 

Luxembourg

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball Investment Holdings S.a r.l.

 

Luxembourg

 

Ball European Holdings, S.a r.l. 100%

 

No

Ball UK Holdings, Ltd

 

United Kingdom

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball Packaging Europe Managing GmbH

 

Germany

 

Ball European Holdings, S.a r.l. 100%

 

No

Ball (France) Holdings S.A.S.

 

France

 

Ball European Holdings, S.a r.l. 100%

 

No

Ball Packaging Europe Holding B.V.

 

The Netherlands

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball Pension Holdings GmbH

 

Germany

 

Ball European Holdings, S.a r.l. 94.9%; Ball International, LLC 5.1%

 

No

Ball Cayman International Limited

 

Cayman Islands

 

Ball International, LLC 100%

 

No

Ball Container LLC

 

Delaware

 

Ball Holdings LLC 100%

 

Yes

Ball Cayman Limited

 

Cayman Islands

 

Ball International Holdings B.V. 100%

 

Yes

Ball Packaging Europe Holding GmbH & Co. KG

 

Germany

 

Ball Investment Holdings S.a r.l. 51%; Ball (France) Investment Holdings S.A.S.
49%

 

No

 

--------------------------------------------------------------------------------

(1) Ball Foundation is a non-profit organization wholly owned by Ball
Corporation.

 

30

--------------------------------------------------------------------------------



 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

Latas de Aluminio Ball, Inc.

 

Delaware

 

Ball Metal Beverage Container Corp. 100%

 

No

Ball Pan-European Holdings, LLC

 

Delaware

 

Ball Metal Beverage Container Corp. 100%

 

Yes

Ball Asia Pacific Limited

 

Hong Kong

 

Ball Metal Beverage Container Corp. 100% [Ordinary Share, 50% Preference Share;
Ball Corporation 50% Preference Share]

 

No

Ball Aerosol and Specialty Container Holding Corporation

 

Delaware

 

Ball Metal Food Container, LLC 100%

 

No

Ball Metal Food Container (Oakdale), LLC

 

Delaware

 

Ball Metal Food Container, LLC 100%

 

No

Recan (Fund)

 

Serbia

 

Ball Packaging Europe Belgrade d.o.o 100%

 

No

Ball Packaging Europe Radomsko Sp. z o.o.

 

Poland

 

Ball Packaging Europe Beteiligungs GmbH 100%

 

No

Ball Packaging Europe Rostov LLC

 

Russia

 

Ball Packaging Europe GmbH 100%

 

No

Ball Packaging Europe Belgrade d.o.o.

 

Serbia

 

Ball Packaging Europe GmbH 100%

 

No

recan GmbH

 

Germany

 

Ball Packaging Europe GmbH 100%

 

No

Sario Grundstucks-Vermietungsgesellschaft mbH & CO. Objekt Elfi

 

Germany

 

Ball Packaging Europe GmbH 99% [limited partner with voting rights limited to
10%]

 

No

Ball Trading Poland Sp. z o.o.

 

Poland

 

Ball Packaging Europe Holding B.V. 100%

 

No

Ball Americas Holdings B.V.

 

Netherlands

 

Ball Packaging Europe Holding B.V. 100%

 

No

Ball Trading Netherlands B.V.

 

Netherlands

 

Ball Packaging Europe Holding B.V. 100%

 

No

Ball Packaging Europe Associations GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 100%

 

No

Ball Packaging Europe GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 94.9%; Ball International, LLC 5.1%

 

No

Ball Packaging Europe Beteiligungs GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 100%

 

No

Ball Trading Germany GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 100%

 

No

Ball Packaging Europe Oss B.V.

 

The Netherlands

 

Ball Packaging Europe Holding, B.V. 100%

 

No

Ball Packaging India Private Limited

 

India

 

Ball Packaging Europe Holdings B.V. 99%; Ball Packaging Europe Oss B.V. 1%

 

No

recan Organizacja Odzysku Opakowañ S.A.

 

Poland

 

Ball Packaging Europe Radomsko Sp. z o.o. 100%

 

No

 

31

--------------------------------------------------------------------------------



 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

recan UK Ltd.

 

United Kingdom

 

Ball Packaging Europe UK Ltd. 100%

 

No

Ball Metal Beverage Container Corp.

 

Colorado

 

Ball Packaging, LLC 100%

 

Yes

Ball Holdings LLC

 

Delaware

 

Ball Packaging, LLC 100%

 

No

Ball Asia Services Limited

 

Delaware

 

Ball Packaging, LLC 100%

 

No

Ball Capital Corp. II

 

Delaware

 

Ball Packaging, LLC 100%

 

No

Ball Metal Food Container, LLC

 

Delaware

 

Ball Packaging, LLC 100%

 

Yes

Ball Canada Plastics Container Corp.

 

Nova Scotia

 

Ball Packaging, LLC 79%; Ball Cayman Limited 21%

 

No

Ball Delaware Holdings, LLC

 

Delaware

 

Ball International Holdings B.V. 100%

 

No

Ball International Holdings B.V.

 

The Netherlands

 

Ball International Holdings S.a r.l. 100%

 

Yes

Ball Delaware Holdings S.C.S.

 

Luxembourg

 

Ball International Holdings B.V. 99%; Ball Delaware Holdings, LLC 1%

 

No

Ball Aerospace & Technologies Corp.

 

Delaware

 

Ball Technologies Holdings Corp. 100%

 

Yes

Ball (France) Investment Holdings S.A.S.

 

France

 

Ball Trading France S.A.S. 100%

 

No

Ball Trading Spain S.L.

 

Spain

 

Ball Trading France S.A.S. 100%

 

No

Ball Packaging Europe Handelsgesellschaft m.b.H.

 

Austria

 

Ball Trading Germany GmbH 100%

 

No

Ball Packaging Europe Metall GmbH

 

Germany

 

Ball Packaging Europe Beldgrade d.o.o. 100%

 

No

Ball Packaging Europe Lublin Sp. z o.o.

 

Poland

 

Ball Trading Poland Sp. z o.o 99.836%; Ball Packaging Europe Holding B.V. 0.164%

 

No

Rayeil International Limited

 

British Virgin Islands

 

Gainer Developments Ltd. 100%

 

No

Jambalaya S.A.

 

Uruguay

 

Latapack-Ball Embalagens Ltda. 100%

 

No

Latas Indústria de Embalagens de Alumínio do Brasil Ltda.

 

Brazil

 

Latapack-Ball Embalagens Ltda. 99.99%; Ball Cayman Limited .01%

 

No

MCP Device Limited

 

British Virgin Islands

 

MCP Intellectual Property Holdings Limited 100%

 

No

Ball JV LLC

 

Delaware

 

USC May Verpackungen Holding Inc. 100%

 

No

Ball Aerosol Packaging Argentina S.A.

 

Argentina

 

USC May Verpackungen Holding Inc. 95%; Ball Aerosol and Specialty Container Inc.
5%

 

No

Ball International Partners SCS

 

Luxembourg

 

Ball Pan-European Holdings LLC 98.5%; Ball International LLC 1.5%

 

Yes

 

32

--------------------------------------------------------------------------------



 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

Ball International Holdings S.a r.l.

 

Luxembourg

 

Ball International Partners SCS 100%

 

Yes

Ball UK Acquisition Limited

 

United Kingdom

 

Ball International Partners SCS 100%

 

Yes

Ball International, LLC

 

Delaware

 

Ball Corporation 100%

 

No

Latapack S.A.

 

Brazil

 

Ball Brasil Holdings Participacoes Ltda 76.3%; Ball Cayman Limited 20.1%; Ball
International Holdings B.V. 3.6%

 

Yes

Ball Brasil Holdings Participacoes Ltda

 

Brazil

 

Ball International Holdings B.V. 100%

 

Yes

TBC-Ball Beverage Can Holdings Limited

 

Hong Kong

 

Ball International Holdings B.V. 46.43%; Thai Beverage Can Ltd. 53.57%

 

No

Ball Asia Pacific (Yangon) Metal Container Limited

 

Myanmar

 

Ball Southeast Asia Holdings (Singapore) PTE LTD. 99.99%; Ball Asia Pacific
Limited 0.01%

 

No

Ball Metal Beverage Trading Mexico S. de R.L. de C.V.

 

Mexico

 

Ball Packaging Europe Holding B.V. 99.99%; Ball European Holdings S.a r.l. 0.01%

 

No

Ball Metal Beverage Mexico S. de R.L. de C.V.

 

Mexico

 

Ball Packaging Europe Holding B.V. 99.99%; Ball European Holdings S.a r.l. 0.01%

 

No

Ball Metal Beverage Mexico Holdings B.V.

 

The Netherlands

 

Ball Packaging Europe Holding B.V. 100%

 

No

Bund Getrankeverpackung der zukunft GbR

 

Germany

 

Ball Trading Germany Gmbh 12.3%; majority owned by unrelated 3rd party

 

No

Slopak

 

Slovenia

 

Ball Packaging Europe Handelsgesellschaft m.b.H. 3.3%; majority owned by
unrelated third party

 

No

Eko-Kom a.s.

 

Czech Republic

 

Ball Packaging Europe Handelsgesellschaft m.b.H. 10%; majority owned by
unrelated 3rd party

 

No

Öko-Pannon Kht.

 

Hungary

 

Ball Packaging Europe Handelsgesellschaft m.b.H. 3.33%; majority owned by
unrelated 3rd party

 

No

Ball SSC Belgrade d.o.o.

 

Serbia

 

Ball (Swiss) Holding GmbH 100%

 

No

BKV Industrieverband Kunststoffverpackungen e.V.

 

Germany

 

Ball Packaging Europe GmbH <10%

 

No

SEKOPAC d.o.o.

 

Serbia

 

Ball Packaging Europe Belgrade d.o.o. 11.1%

 

No

 

33

--------------------------------------------------------------------------------



 

Name

 

Jurisdiction of
Organization

 

Ownership

 

Material?

Rocky Mountain Metal Container, LLC

 

Colorado

 

Ball Metal Beverage Container Corp. 50%; Coors Brewing Co. 50%

 

No

654647 N.B. Inc.

 

Canada

 

Ball Advanced Aluminum Technologies Holding Canada, Inc. 100%

 

No

Ball Asia Pacific Shenzhen Metal Container Ltd.

 

PRC

 

Ball Asia Pacific Ltd. 100%

 

No

Ball Asia Pacific (Nanning) Metal Container Limited

 

PRC

 

Ball Asia Pacific Ltd. 100%

 

No

Thai Beverage Can Ltd.

 

Thailand

 

Ball Southeast Asia Holdings (Singapore) PTE Ltd. 6.4%; majority owned by
unrelated 3rd party

 

No

TBC-Ball Beverage Can Vietnam Limited

 

Vietnam

 

TBC-Ball Beverage Can Holdings Limited 100%

 

No

Forum Getrankedose GbR

 

Germany

 

33.33% Ball Packaging Europe Associations GmbH; 33.33% Deister Handels- und
Beteilgungsgesellschaft mbH; 33.33% CROWN Bevgan France S.A.S.

 

No

Lam Soon-Ball Yamamura Inc.

 

Taiwan

 

Joint venture: Ball Corporation 8%; Yamamura 34%; Lam Soon 58%

 

No

 

34

--------------------------------------------------------------------------------



 

Schedule 8.1(u) 
Foreign Pension Plan Liens

 

1.              Security Agreement dated 16 July 2015 between Rexam PLC and
Rexam Pension Trustees Limited.

2.              Security Agreement dated 17 July 2015 between Rexam PLC, Rexam
Beverage Can UK Limited and Rexam Pension Trustees Limited.

3.              Charge Deed dated 11 March 2014 between Rexam Beverage Can
Ireland Limited and Tom Brennan, Bernard Brannigan, Larry Mordaunt, Terry
Faulkner and ILP Pension Trustees Limited.

 

35

--------------------------------------------------------------------------------



 

Schedule 8.2
Indebtedness

 

In connection with the financing of One Bombardier Inc. Model BD-100-1A10
Aircraft, the Company has indebtedness to US Bank National Association relating
to the Aircraft Lease dated January 13, 2015, as amended or otherwise modified.
The principal amount of debt is $13,949,037.13 with a maturity date of
January 30, 2018.

 

In connection with the financing of One Bombardier Inc. Model Global 6000
Aircraft Serial Number 9573, the Company has indebtednessIndebtedness to Bank of
the West relating to the Aircraft Lease dated October 9, 2014, as amended,
restated, supplemented or otherwise modified from time to time. The principal
amount of debt is $51,300,000Indebtedness as of the Second Amendment Effective
Date is $20,095,000, with a maturity date of October 15, 2024.

 

36

--------------------------------------------------------------------------------



 

Schedule 8.7
Existing Investments

 

Owner

 

Investment

 

12/31/1512/31/18 Balance
USD

 

Ball International Holdings B.V.Rexam Limited

 

TBC-Ball Beverage Can Holdings LimitedKemsley Fields Ltd

 

22,578,135.56$418,000.00

 

Ball Metal Beverage Container Corp.

 

Rocky Mountain Metal Container, LLC

 

8,719,010.05$6,825,000.00

 

Ball Southeast Asia Holdings (Singapore) PTE Ltd.

 

Thai Beverage Can LTD.

 

1,276,604.51$1,277,000.00

 

Ball Corporation

 

Lam Soon-Ball Yamamura Inc. (Taiwan Supreme Metal Packaging)

 

1,425,516.30$1,426,000.00

 

Ball Packaging Europe GmbHInternational Holdings B.V.

 

BKV, GermanyBall Beverage Can Vietnam Ltd

 

123,291.39$28,164,000.00

 

Ball Packaging Europe Associations GmbHRexam Overseas Holdings Limited

 

Forum Getrankedose GbR mbHEnvases Universales Rexam de Centroamerica/Panama SA

 

18,512.11$111,726,000.00

 

Ball Packaging Europe Handelsgesellschaft mbHLLC

 

OKO-PANNON KhtBall Metalpack

 

8,474.53$23,718,000.00

 

Ball Packaging Europe Handelsgesellschaft mbH

 

EKO-KOM a.s. Czech Republic

 

3,181.48

 

Ball Packaging Europe Handelsgesellschaft mbH

 

Slopak, Slovenia

 

7,188.47

 

Ball Packaging Europe Handelsgesellschaft mbHBeverage Can Americas Inc.

 

ECO-ROM Ambalaje S.A.Hanil Can Company Ltd

 

$128,105,000.00

 

Ball Packaging Europe UK Ltd.Total

 

Green Dot Company Ltd., Cyprus

 

1.47301,659,000.00

 

Ball Packaging Europe Belgrade d.o.o.

 

SEKOPAK d.o.o., Belgrade

 

27,263.62

 

Ball Trading Germany GmbH, Germany

 

Bund Getränkeverpackungen der Zukunft GbR, Germany

 

67,887.50

 

Ball Packaging Europe Holding BV, The Netherlands

 

Ball Packaging India, India (99%)

 

—

 

Ball Packaging Europe Oss BV, The Netherlands

 

Ball Packaging India, India (1%)

 

—

 

 

37

--------------------------------------------------------------------------------



 

Ball Cayman Limited

 

Latapack S.A.

 

191,187,479.07

 

Ball Cayman Limited

 

Latapack—Ball Embalagens LTDA

 

148,843,700.68

 

Ball Asia Pacific Limited

 

Ball Asia Pacific (Hubei) Metal Container Limited

 

51,872,213

 

Aerocan S.A.S.

 

Copal S.A.S.

 

8,255,120

 

Ball Packaging Europe GmbH

 

SARIO GRUNDSTICKS

 

12,306

 

 

38

--------------------------------------------------------------------------------



 

Schedule 8.8

Transactions with Affiliates

 

None.

 

39

--------------------------------------------------------------------------------



 

Schedule 8.14(a)

Existing Restrictions on Subsidiaries

 

None.

 

40

--------------------------------------------------------------------------------



 

Schedule 12.3

Notice Addresses

 

Company:

 

 

 

Ball Corporation

 

10 Longs Peak Drive

 

Broomfield, CO 80021

 

Telephone: (303) 469-3131

 

Facsimile: (303) 460-2691

 

Attention: General Counsel

 

 

 

With a copy to:

 

 

 

Skadden, Arps, Slate Meagher & Flom LLP

 

155 N. Wacker Drive

 

Chicago, IL 60606-1720

 

Attn: Seth Jacobson & Lynn McGovernDavid Wagener

 

 

 

Administrative Agent:

 

 

 

Deutsche Bank AG New York Branch

 

60 Wall Street

 

New York, NY 10005

 

Facsimile: (212) 797-5690

 

Email: Agency.TransactionsMatthew.Snyder@db.com

 

Attention: Peter CucchiaraMatthew Snyder

 

With a copy to:

 

 

 

White & Case LLP

 

1155 Avenue of the Americas

 

New York, NY 10036

 

Attn: Eric Leicht & Alan Rockwell

 

 

 

Collateral Agent:

 

 

 

Deutsche Bank AG New York Branch

 

60 Wall Street

 

New York, NY 10005

 

Facsimile: (212) 797-5690s

 

Email: Agency.TransactionsMatthew.Snyder@db.com

 

Attention: Peter CucchiaraMatthew Snyder

 

With a copy to:

 

 

 

White & Case LLP

 

1155 Avenue of the Americas

 

New York, NY 10036

 

Attn: Eric Leicht & Alan Rockwell

 

 

41

--------------------------------------------------------------------------------



 

Schedule 12.8(b)

Voting Participants

 

None.

 

42

--------------------------------------------------------------------------------

 